                                               Case 3:18-bk-04194-JAF           Doc 165-4      Filed 04/07/21     Page 1 of 372
Date     : 04/26/2019                                                    AGRI GENERAL INSURANCE COMPANY                                             Page:           1
State    : FLORIDA                                                               CLAIM SUMMARY                                                    Policy:   MP0749812
Crop Year: 2019                                                                                                                                     Loss:   19-003688
                                                                                                                                               Loss type:   P
                                                                                                                                                    Crop:   PTATO
           Insured: JULINGTON CREEK FARMS                                                          Agency: PROGRESSIVE AG
                    PO BOX 600277                                                                          417 38TH ST SW STE A
                    JACKSONVILLE FL 32260                                                                  FARGO ND 58103-6508

                                                                                                           7772-30
Additional payees:
- none -
                                                *** CLAIM RELEASED WITH NO PAYABLE LOSS ***

                                                                                                                                                    *         $0




                               ACRES        PRODUCTION   PAYMENT    CHECK      CHECK DATE     CLAIM AMT   LOSS CREDIT     CHECK AMT
                                                                                4/26/2019                                             LOSS AMOUNT



                                                                            CLAIM TOTAL ->



  AMOUNT REPORTED TO I.R.S.             $0.00
  UNDER SOCIAL SECURITY NUMBER      *****3132
                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 2 of 372

    •
•
,
        Rain and Hail L.L.C.
        Southern Division
        1951 Rosebud Road
        Grayson, GA 30017
        Tel: (770) 339-8020
             (BOO) 538-8020
        Fax: (515) 559-1558
        Webstte: www.RainHail.com                                                                                    A Chubb Company


        April 25, 2018

        Julington Creek Farms
        PO Box 600277
        Jacksonville FL 32260

        Re:       Denied 2019 Potatoes Prevented Planting Claim
                  ACE Property and Casualty Insurance Company
                  MP-0749812 Claim No. 19-003688

        Dear Julington Creek Farms:

        Your claim has been processed in accordance with the rules and regulations set forth by the Federal
        Crop Insurance Corporation (''FCIC''). We regret to inforrn you that your claim has been denied
        due to the following reasons: With the inforrnation we have to date your claim fails to meet
        eligibility for a Prevented Planting payment due to the rainfall data provided by USDA/RMA
        reflects times when crops could have been planted and other producers in the area were planting.

        Also of the acres claimed as Prevented Planting 76.0 acres were not planted in at least one of the three
            •
        previous crop years.

        2018 BASIC PROVISIONS

        1. Definitions.
        Prevented planting - Failure to plant the insured crop by the final planting date designated in the Special
        Provisions for the insured crop in the county, or within any applicable late planting period, due to an
        insured cause of loss that is general to the surrounding area and that prevents other producers from
        planting acreage with similar characteristics. Failure to plant because of uninsured causes such as lack of
        proper equipment or labor to plant acreage, or use of a particular production method, is not considered
        prevented planting.

        9. Insurable Acreage.
        (a) All acreage planted to the insured crop in the county in which you have a share:
        (1) Except as provided in section 9(a)(2), is insurable if the acreage has been planted and harvested or
        insured (including insured acreage that was prevented from being planted) in any one of the three
        previous crop years. Acreage that has not been planted and harvested (grazing is not considered harvested
        for the purposes of section 9(a)(l)) or insured in at least one of the three previous crop years may still be
        insurable if:
                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 3 of 372

     •
•

,   ~--

          17. Prevented Planting
          (d) Prevented planting coverage will be provided against:

          (2) Causes other than drought ... However, if it is possible for you to plant on or prior to the final
          planting date when other producers in the area are planting and you fail to plant, no prevented
          planting payment will be made ...

          2019 PREVENTED PLANTING LASH
          24 Perils Covered by Prevented Planting (Continued)

           C. Other Insured Causes of Loss Covered by Prevented Planting
           (2) Any other insured COL not listed above but that is listed in the CP for the insured crop,
          provided the cause occurred during the PP insurance period and the cause prevented the insured
          from planting the insured crop. However, for COLs other than drought, failure of the irrigation
          water supply, failure, or breakdown of the irrigation equipment or facilities or inability to prepare
          the land using established irrigation methods, if it is possible for the insured to have planted on or
          prior to the FPD when other producers in the area were planting and the insured failed to plant,
          no PP payment will be made.

          FINAL AGENCY DETERMINATION: FAD-186
          ... it must also be read in concert with other applicable policy provisions related to prevented
          planting.

          ... Section l 7(d)(2) states that ifit is possible.for apolicyholde,· to plant when other producers in
                                                -
          the area are --vlanting and the ,_volicvholder does not, no --vrevented--vlanting --vayment will be made.

          ... when all the conditions ofsection 17(d)(l)(i) are met, other producers in the area are considered
          to have been prevented from planting even if they elect to take the risk and plant a crop.

          If you have questions, concerns, or additional info1n1ation please contact Jeff I.anier, AVP Field
          Claims at 912-690-1738 or feel free to contact me at 800-538-8020 x 2414.

          Sincerely,
           iJ.-        /--
          w. Wyatt S11mner
          AVP <;!aims/QC
          Southern Division

          CC:     Tim Copeland, SVP Southern Division
                  Progressive AG, Agency
                  JeffI.anier, AVP Field Claims
                  Michael Smith, A VP Marketing
                  Brad Gruner, Senior Adjuster
                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 4 of 372

     •
•

.   -·

                                                          Disclosure Statement

         Your claim has been processed in accordance with the rules and regulations set forth by the Federal Crop
         Insurance Corporation (''FCIC''). Since this is a Multiple Peril Crop Insurance ("MPCI") policy, which is
         insured pursuant to the Federal Crop Insurance Act ("FCIA"), the scope of our duties is bound to the
         confinements of the policy. The FCIA created the FCIC as an agency within tl1e USDA. 011e of the primary
         goals is to ensure the equal treatment of all insurance recipients through the adoption of common sets of
         regulation. The first page of the MPCI Common Crop Insurance Policy 2011-NCIS 700B the policy at
         issue states:

         ''This insurance policy is reinsured by the Federal Crop Insurance Corporation (FCIC) under the
         provisions ofthe Federal Crop Insurance Act (Act) (7 US.C. 1501 et seq.). All provisions ofthe policy and
         rights and responsibilities of the parties are specifically subject to the Act. The provisions ofthe policy may
         not be waived or varied in any way by us, our insurance agent or any other contractor or employee ofours
         or any employee of USDA unless the policy specifically authorizes a waiver or modification by written
         agreement. We will use the procedures (handbooks, manuals, memoranda and bulletins), as issued by FCIC
         and published on RMA 's Web site at http://www.rma.usda.gov/ or a successor Web site, in the
         administration of this policy, including the adjustment of any loss or claim submitted hereunder. ''

         If you disagree with any dete1111ination made by us, please reference Section 20 of your MPCI Policy,
         ''Mediation, Arbitration, Appeal, Reconsideration, and Administrative and Judicial Review." If you desire
         arbitration, you may locate more infu1111ation by going to www.adr.org. Any demand for arbitration must
         be filed within 1 year from the date of this letter.
                                                                  Case 3:18-bk-04194-JAF             Doc 165-4   Filed 04/07/21   Page 5 of 372


•                                                                                                                                                                                                         •
                                                               eAdjuster Claim Summa~cEIVED APR 2 2 2019

                                                              AGRI GENERAL INSURANCE                                                                    PROGRESSIVE AG
                                         JUUNGTON CREEK FARMS        COMPANY .                                                                                                    Division 8
                                                                                                                                                           (7772-30)              FLORIDA
                                                                                                (Ooa lnstrr3ncc Setvlcei           Rain ar:d Hml
                                                             umber                                                                         Crop/Plan


            MP-0749812                               19-003688                                                                         PTATO/APH                          Prevented Planting
                      ..     uster            ..                           •   ••
                                                                                                                                                            • •
                                                                                                                                                                       Finalized Date
                           BG8                                                                    Version 2019.03                                                      04/16/2019
    - - ~ - - - - · - · ~ - - - •·-----'--:-:-c:-:c-:·-·_.:-::-::-c=",=•r:.;O..,ffie,,°"'ceu,,se":"o"'nl '-c:--:-'--,--,-,:--------------'·--
                                                             MANDATORY DIVISION REVIEW

                                     eAdjuster Automatically Flagged this Oaim for Mandatory Division Revfew for the following reasons:
                                                         The added land question for FlAGLER county needs reviewed.
                                                            No other producers In area were prevented from planting .
                                                                                        .An Spring Acres not available.

    Determined Acres
                                                                                            •

             Unit No. ere · •eo~                                 Yleld ID                                                                     Line ID                    Dcterntined Acres
                3.07 OU (PTATO/flAGLER)                                                                 20.0                                                1.0-PP                    ).!I.    -¼89£'
                                                                                                                                                                                        TOTAL: 100.0
    Loss Credit Agreement                                                               •




     ln addition to any premium and/or admlntsb ative fees for an crop(s)/countv(ies) in which the bil!lng date has passed and for the
     crop/county(ies) with the loss. I agreo to have my total premium and/or adniinfstratlve rees for all of my crop(s)/county{fes) insured
     under this polfcy or any other policy authorized under the ACT deducted from the Indemnity or prevented planted loss due me
                                                                                                                                                                                          -
                                                                                                                                                                                      Yes X No
                                                                                                                                                                                                   -
     under this daJm. If the billjng date has passed for any crop(s)/county{ies) at the time the loss payment Is processed, any amounts
     due for those crop(s)/county(les) will be deducted, regardless of how you answered this question.

    Summary Questions
     Is any acreage of the damage crops considered a second crop following a first insured o op which was planted and incurred
     an indemnity within the same aop year?
             ... , .......... . . . .
         --·······                  ' ...            .....
                                                     . ..          ·                  .
                                                                                    .,···                           . .. .                                                                          no
    ··:is e"riY aq~ge pf the d~rnage_ <;rOP.S consi.d~~d. a, second i:rop .fg!!owf{lg a first.insµr~d 9'6p whfch ~ preYeflted from
                                                                                                                                                                         •

                                                                                                                                                                                  •
      :being pf    anted     within  the  sarne crop year?    · : .: ·· · . " :        · ::· · ·         .       . . . ·· .·
      .''..:• . _.. ;· ... ·..
                 .  .  ..      ....    ..
                                    . ..
                                     ·
                                           ...
                                            :.. .
                                                   :   .   . . . ..           . . .. .
                                                                                    .       .
                                                                                                                         . ~
                                                                                                                                                                  ''

                                                                                                                                                                                                   · no
     Were there other produce,:.. in the general area that were prevented from planting?
                                                                                                                                                                                                    no

    Verifications
     Policyholder verified Tax ID XXXXX3132 Is correct.
     Policyholder vertfied Entity Type Limited Liability Company is correct.
                                                                                                                                                                                          -
                                                                                                                                                                                      Yes X No
                                                                                                                                                                                                 -
                                                                                                                                                                                      Yes X
                                                                                                                                                                                          -   No
                                                                                                                                                                                                 -
    Comments
     PH(2/26/19)·PREVENT PLANT POTATOES                                                                                                           1_,   I     c,cr~J
                                                                                                                                  Io::> ,.., t-«                                         <- 01 ~
                                                                                                                                       'J Lf e ·S"'
                                                                                                                                      76           1101 e ]'1° e


                                                                       •
                                                                                                                                                     Case 3:18-bk-04194-JAF       Doc 165-4    Filed 04/07/21   Page 6 of 372

                                                                                                                                                                                                                                                                                                                                                                  •
            'Company: A\iRI GENERAL INSURANCE COMPANY                                                                  Crop lnsuranoo Seiviood by Rain and Hal                                     I POLICY NO. I CLAIM NO. I                ED I •OJUSTER I LOSS PE IB           E Pill1E_
        . PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                         HP-0749812      19-003688              JL            BGB      p   04/16/2019
                               PRODUCER/OWNER INFOR!IATION                                                                        AGENCY INFORMATION                                                 CJl.Qe/l!\,A/1_ !l1fil.llQ. llliifill_!lEll 115• ~ ~CArnSCRIPTION
            JULINGTON CREEK FARMS                                                                                                                                                                     84-PTATO                                                                                                                                                        •
                                                                                                           PROGRESSIVE AG                                                                                            3.07 OU               OT         $17.25 0,00 2019                  •
            PO BOX 600277                                                                                  417 38TH ST SI-/ STE A                                                                      90-APH
            JACKSONVILLE, FL 32260-0000                                                                    FARGO, ND 58103-6508                                                                     CAUSEIS) O F D A M A G ~
                                                                                                                                                 •

      PHONE           SSN/EIN                                                                               PHONE                                        CODE                                         DATE(S OFDAi!AGE                             12/2018                                                                                                    •
                                                                  ENTITY
      608-339-9869    XXXXX3132                                  LLC                                        7Dl-2n- 210                                  777230                         INSURED CAUSE%                                               100
      STATE: FLORIDA                                              CODE;             9                      COUNTY: FLAGLER                                   CODE: 35                  LOSS PAYABLE TO ME ANO
    1
     SECTION I• ACREAGE APPBAISEll,                                                                                                                                                    NO OTHERS                                                                                                        •

    IA. ACTUARIAL                                                                                                                                                      B. POTENTIAL YLO PERACR~(C TOTAL PO.!E!fllAL PRODUCTION YIELD                                                                                    D. STAGE GUARANTEE                I
    ,"p;tcy                                                                20           21       22-2'         25-28                                      30                          Jua Mois!Ulo ,4                                                                                    37                      38
            /Ytekl
                       16      17           ''
                      Re~ Mulli-CIIIP ReportoO lle\armi1ed
                                                            19
                                                                         totere$l              Type/Class IIT,Organic
                                                                                                              C'°P!'ln9,      Fam,         ''         ·u.. ,r
                                                                                                                                                                            31
                                                                                                                                                                        Appraised ••••••· •· ••• Shel %,
                                                                                                                                                                                   32b Fador Fader or
                                                                                                                                                                                                                3;l                    3-1
                                                                                                                                                                                                                                   Prcd.JeflOll
                                                                                                                                                                                                                                                      35
                                                                                                                                                                                                                                                    Quarity
                                                                                                                                                                                                                                                                      36
                                                                                                                                                                                                                                                                 Production           Unlilwred                               Per
        ~                                                                                                                        I
                                                                                                                                                                        -                                    '                                     cLldlll                                                   I
                                                                                                                                                                                                                                                                                                                                                  '
         1.0
        20.0                   NS           100.0                  •             I ODO
                                                                                       Rl'A(l610 !RRJGATE
                                                                                                    '20'                         389 PP
                                                                                                                                                                                       ....... " ...        Opti s; PF
                                                                                                                                                                                                                                                                                                                               123.5              12.360
    '
                                                        2L/,,:;                                                                                                                        ............
 I                                                                                                                                                                                     ••••••••••••


    I
                                                                                                                                                                                       '.'    .........
                                                                                                                                                                                       '   ...........                                                                                                            .

                         39, TOTALS                              OTHER PERSON SHARING:                                                                                                              42.TOTALS
                                                                                                                                                               •
    40. Quality: nv • KD • Aflalo.lin               •                  •
                                                        Vomiloxin Fumonlsln • Garlicky • Dari< Roast                        •    Sclerolinia • E'(lo               •   CoFo   •     O~er      •   None E ' 41. Do a myccklxins exceed FDA, Stale or other health or an!zaUon maximum limits? Yes                                          •   No DG
                  14. Oa~Notice of LoS>                                         ls any acreage of the damage aop{s) considered a.second crop fo~owlng a first Insured crop whlth wa3 ptanted and lncurred an Indemnity wlthfn 1ml same crop year? Yes • No C8I'
                1!I Nclice
            02/26/2019
                                    200 Nolico             Final NoEoo
                                                                                Is any aaeage of the damage crop{s) considered a second crop following a first Insured crop which \Vas prevented rrom being planted within the same crop year? Yes No R                                                       •
    SECTION II• HARVESTED PRODUCTION 43. Dalo Ha1Vest Compfe!ed:                                                                 44, Is damage slmllar to other farms In the area? Yes                          •     No   •        45. Assignment ol lndemn!              Yes   •   No   •   46. Transfer of Righi to lndemnlly? Yes • No            •
    A. MEASUREMENTS                     B, GROSS PRODUCTION                                                                                C. ADJUSTMENTS TO HARVESTED PRODUCTION
               4a    49   60   51   52     53        14          55                                                                 56       57      sa,For?\11 S9a t,lojslure % 60a Test WT                                                        61              62               63                         65                      66
     47aShare
    • .. ·• ·• ... • Multl- lenglh Of                                           Net                           Gross
                                                                                                                                 eu. TO!l, ShGnt .. ,.'IIJ~lil "· ... ••••••••••••••••••
                                                                                                                                   Lb,,    Sugar
                                                                                                                                                                                              ,                 ........ ........                 Adjusted
                                                                                                                                                                                                                                                                 Produtllon
                                                                                                                                                                                                                                                                     n,1~        Production
                                                                                                                                                                                                                                                                                                  64a Value
                                                                                                                                                                                                                                                                                               ............... Oual]fy              Pooc'l:alon
    47b Aeld [~                                                                                        n                                              58b F:ictcr         59b Faclor     6-0b Factor                                                                                               64b !t<l Plice ~
                                                                                                                             .f-C>l.                                                                                                         ~
    •••••••••••                                                                                                                                          •••••••••••••••••          .................. ..... ............                                                                      ...............
                                                                                                                                                                                                                                                                                                                         -+
    .. ........
            '
                                                                           •
                                                                                                                                                        .... ............. •••••••••••••••••• •••••••••••••••••                                                                                ...............
    ...........                                                                                                                                         ............. .... ..... .. .. .... ."'. ..... ' ...........                                                                           ...............
    .. .. .......
        •
                                                                                                                                                        .... ..' .......... .................. ... ..... .... .....                                                                            '......... ' ....
 ..... ' -....                                                                                 .                                                        .... ... ... .'' ... ' ' ......... ' ....... ...... ..... .......                                                                      ..... , .........
 I certify \hat bl lhe best of my kllOwledge and ta1ef a1l of fhg fnf«maUon on fr'Js form is OO!reCl a.'ld complete and that a\'Ji~ b8 tJSed lo ifele«nine my fos5, if an;, for damage lo mv Insured aops. Iundmland lhal 67, TOTAL                                                                68. SECTION II TOTAL
 thi9 Production Worlar.eel!Proof olloss and supporting papers am wblect lo audit and apjX'0Val by us. IundetSfand !hatlhfs aop insoranoo ls EUbsld'ized and re!nsuroo b-J lhe Federal Crop lnstL-anca Corpora•
 tlon, an agency of !ha UrJted Stales DepatlmerJ or Agt/al~UC8 (USDA). I acupl Ihe Agreed Aroount Payable, subject lo ptficy prcv!slon,, ~r damago !o my insured crops. I herabycertiff lhat the acreage teports for each lnslrrecl a-op that I                                                     69. SECTION I TOTAL
 S1JbrriUed are true alli ootrecl am Iha:! en doCl.menls or cop!es of documents !hat I have suhmltled in sup~or1 of lfl'/ tnswarrce datn are Lrl.191 correct and complete. Ihsrehy2u!hotlze )'llJ lo lnspeci arr/a!id all sca!e tldels, warehouse 1eeeipts.
 Inventory records and any otJrnr documanls !hat pertain lo tho crop Jhave harvJJsled and mo1:rkeled Df Iha! Inow have fn my posS-Ossfon wheravertoe.ifod. 1a!so hereby expressly authorize you to !nspecl and copy any and all racad9 oflhD Farm                                                           70, UNIT TOTAL
1&r;!ce Ageocy of !he USDA. c:onseril: to !he raleaso er Iha records Iha! pertafn to my Tarm1ng opim.licn, myproductiontistory, ar.d rrr-; eomp.'lanoo with prosroot requt1imenb. I a!so undorslalld that failure to report comp!a:e!y and llCCtr.Jloty
 may rasull Jn sanelicns under my policy, Including but no! limited lovoklan«i 0ftri11 poney, and in crininalcr civil pena!Qes (16 U.$.C, §1006 and §1014; 7 U.S.C, §1506; 31 U.S.C. §3729, §37JO and anyoliler applicablo federal statuh3s).                                                  71.ALLOCATED PROD
, U:,dar penalflss ol perfuiy, 1oorblj \hat 1. Mt !~erldenfi§caHen nllr!W s1lo'Ml an !his f;m Is oonw. 2. I am r.ol sub]e-::t lo b.iclrup Wi'Jtio!ding as er~cJt of afali11m to rcpart aH lnlllrest or dl'.1dend lnr.o:ne, arrd 3.1 11m a U11l!ad Stales (U.S.) dUm1 or oliler U.S.                72. TOTALAPH PROO
1
  p:!r!M. The lnlemal RiriMUO Servbl ~ces net Jeq'j~ )W O'.IISe'lt to lll'r/ptovision of L'ifs doa:menl. Olrer lhao lhc certif~Uons requi'ed lo 11voxl bxiup wi!tll\l!ding.

,73. Adjuslar's Signaklra                           Dal!                   /4, inl/jrofS Slgnawre                             Dahl                                                    Tola!
                                                                                                                                                            Unit
                                                                                                                                                          Guarantee
                                                                                                                                                                              •    Production       •     De!clancy
                                                                                                                                                                                                                               '       rfe'ection
                                                                                                                                                                                                                                             "' '            Share     = E.irnal!ld
                                                                                                                                                                                                                                                                         Indemnity
I                                                                                                                                                                                   lo Cour:I                                                                                                 SEE liEVERSE SfDEOF THIS F-ORMFOR tJO,".'DJSCRJ/J.
173. AtiJSle:'s Slg.,ahre                                                  74, lns'Jled'e S:;nallll&                          Oalll
                                                    °"''                                                                                                                      I                     I                          I                    I                  I                      /NATi0/1 $TAT8JENfNlD PRIVACYACTSTATe.tENl
                                                                                                                                                                                                                                                                                              COMPANY/AGENT COPY                    RH-5008-2019
                                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 7 of 372

                                                                                                                                                                                                                               •
'      •

                                                                        MULTIPLE PERIL CROP INSURANCE
                                                                           NON-WAIVER AGREEMENT
                                                                                                                                                                                                                       •           '

                                                                                                                                                                   APPROVED
     INSURED:        JULINGTON CREEK FARMS                            POLICY#: MP-0749812                                 LOSS#: 19-003688                         INSURANCE PROVIDER: AGRI GENERAL INSURANCE
                                                                                                                                                                                                                           •

     It Is !he desire of all parties indicated on lhe Non-Waiver Agreement lo gather. wilhoul delay. all necessary informallon pertaining to !his claim to the crop or crops described below.
     The Intent of !his agreement Is to provide for lhe determination or the loss and damage to the crop or crops and allow for an Investigation of the circumstances, without regard to
     the 1/ablllly of lhe Approved Insurance Provider, and lo preserve all the rights of the parties Indicated on this agreement.



                                                                   NON-WAIVER INFORMATION AGREEMENT
                                                                                                                                                                   APPROVED
     INSURED·        JULINGTON GREEK FARMS                            POLICY#·•         MP-0749812                       LOSS#·•                19-003688          INSURANCE PROVIDER·• AGRI GENERAL INSURANCE
               '

     In accordance with the signed Non-Waiver Agreement, it Is agreed that the attached production information is correct for the crop or crops Indicated for the locatlon(s) or !he FSA farm
     number s described below as well as the additional information re uested.
         Unit#                     Location                   FSA               Onglnal               %           Determined                           Final                                Peril
                                                                                                                                      Stage                               Peril(s)
                     ¼ Section       Twn.      Rne,           FSN                 Cro              Interest          Acres                              Use                                Dates
         3.07 OU         26           13S       29E                              2610             100.0 %               0
           3.07 OU    •   2           14S              29E                         2610                       100.0 %                            0                      '
                                                                                                                                                                                 •                        •
                                                                                                                                                                                                                  '

           3.070          35          13S              29E                         1610                       100.0 %                     • i~~.e-                 pp                     Excess M olst       1 2018


                                            ...                                                                                                   y,      0




                                                                                                                                                              ..
     PRODUCTION
     INFO:      --=0,=0 App. Wksh!.                    3.07 OU Unit; -~0=.0 SetUmt. Sht.              3.07 OU Uni!; -~O=.O Farm Storage                                 3.07 OU Unit; _.o!.0,_,,.0 Other3.07 OU Uni~

                                              --
    If is mutually stipulated and agreed that any action taken in determining this Information which has occurred prior to and including the date and hour of the signing of this agreement
    shall not v,aive nor Invalidate any conditions of the policy nor of the application on which U1is policy was Issued, and shall not waive nor invalidate any rights of any party to this
    agreement.
    ll is mutually understood and agreed that no representative of the approved insurance provider has the authorily to waive or modify any of the condilions of the policy or appfication.
    It is understood that this agreement does not promise to pay any sum whatsoever nor does ll create any liability on the part of the company.

    This agreement was signed by all parties (dale) _ _ _ _ ___,,0""41'-'1-"6/"'2"'0-"19,<___ _ _ _ _ (!lme) _ _ _ _.....,9c.c:0..,8'-'A'-'M"-'----- m.


    INSURED:       /J_di,,f_F                                        ADJUSTER: _//       _ _ _ _ _ __:::cBG=B WITNESS:
                                                                                _ _~_::--_-


    ©NCIS-M 921_Rov 12-2013                        •
                                                                           (See Reverse Side for Required Statements)
                                                                       Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 8 of 372

       •
                                                                                                                                                                                                  •
•

    Rain and Hail                   UNDERWRITING CERTIFICATION FORM                                                                                  Loss No. ---'1"'9-0--""0""36,e,8:,8:...__
    A Olub~ COTll{HIT;~
                                                                                                                                                 ✓
                                                                                                                                                                                                  -
           •                                                                                                                         Policy No. _ _.:,M,,_P--'-0"-'7-'4"'98e..1"'2'----
     _,::A!'G:,R-"l~G=E=N.e,E==.RA=L:..:l:...:N-=S-=U-'-'RAN::....::.;c::C:.=E:.cC=.cO:cM=-P:..:A:...:N_;._Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ INSURANCE COMPANY



                                                                                                                                                     Date ____04=/~16~12:0~1,_,9,___
    Name of Insured JULINGTON CREEK FARMS
    Address PO BOX 600277                                                                                   City JACKSONVILLE                                    State FL 32260-0000
    Agency Name & Addres:a PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 581D3-6508
    To Rain and Hail

       List the crop years in which you have been actively engaged in farmj,ng this production.

                          Include fazrn.i.ng as an SBI on another policy. Example: 2016, 2017, 2018

                                                                                                                                                                        Answer: 2018

       This line was flagged as ~ew Practice/Type/Variety in 2019. Have you been actively

        engaged in farming a share of the production on this line (100 acres.of POTATOES in

        FLAGLER county)?
                                                                                   -                                                                                                   A}()

                                                                                                                                                                                      .yo·-
       Have you been actively engaged in farming for a share of the product.ion of any crop on

        the acreage designated as Added Land in FLAGLER cou..~ty prior to the year in which the
                                                                                                                                                                                _:;           ~
        land was identified as added land on your policy (year added, 2019)?                                                                                                            I\)   o
                                                                                                                                                                         Answer: yes .




                                                                                                                                             •




     -~0_4_/1_6_12_0_1_9_ _ Signature Date                  ----------'k,'-'\.Ji,_·_•--',{,=-·_~___________ lnsured's                                                             Signature




                                                                                                                                                                               RH-5151-2016




--------·-··--.
                                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 9 of 372

      •                                                                                                                                                                                         •
•


                                                 ADJUSTER'S SPECIAL REPORT                                                                   Loss No. ___1.,_,9-~0~0~3""6"'88=----              •



                                                                                                                             Policy No._~M~P_-~07'-4"'9"'8~12=---
    ---:A..:.G=-:R::...I-=G=E:..:N;:ERA"-"-'L=IN.;.:Sc..cU""RA.c....c.N_C~E"--"C_O"'M"-P-'-AN"-:'Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ INSURANCE COMPANY



                                                                                                                                             Date._ _ ___,,Oc..c4/'-'1-=6,.,12"'0"'-19:....._
    Name of Insured JUUNGTON CREEK FARMS
    Address PO BOX 600277                                                                           City JACKSONVILLE                                       State FL 32260-0000
                                                                           •

    Agency Name & Address.PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO. ND 58103-6508
    To Claims manager
      Insured stated that wet weather throughout the growing season caused him to not be able

      to plant his potatoes on approximately lOO acres.                                                                   l?ield visit after the final plant

      date showed ground that was still wet with muddy spots throughout.



      Included is a letter from a sod farm next to this location stating they were not able to

      cut any sod du.ming this time.




      Insured stated that they will be planting a cover crop of Sudan grass on the PP acres.



      Supporting documents have been uploaded.



      Claim is being signed on a non-wa·iver as this .was the only PP claim in the area.




                             ·ble              /r,,,, 1-r:/ d V                    c,c~<'s                 ,}...ol           8           •

                                  f        /.r :tf-e                                                                                 r
                                                                                                                                     , r




                                                                                                                 -----",t/"---'_,g____'-=-::;..c·______,Adjuster
    ©NCIS 7101 Rev. 96
                                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 10 of 372

          •
•                                                                                                                                                                                                             '
                                          PREVENTED PLANTED FIRST INSURED CROP DECLARATION FORM
      lnsored Name •                                                                                                                                                                                          •
                                                                                                                                                  PoficyNumi:er             CC'n•ill"l)'N.lllll)
      JULINGTON
        •
                CREEK FARMS                                                                                                                                                                                       •
      Claim Nuinber                                           Crop Year
                                                                                                                                                    P-0749812     AGRI GENERAL INSURANC•..
                                                                                                                                                  Coumy
                       19-003688                                  2019                                                                                               FLAGLER
          Unit Number
                                                                                                                            •
          {Rn.tCrop}            UnoNumtier     Yleld Number           LogalDcseripUonlFSN                              First Insured Crop         Intended Second Crop Option Number                Acres
        3.070U                      1.0              20                           389                              PTATO 0084
                                                 .                                                                                                          NIA          1 NS                       I 98.Q.

                                                                                                                                            ..,                                                    d .I.o
                                                                             .




                           -+




      Enter the appficable option number($) in the above table (First Crop Prevented Planted Acreage):
      1. I certify that I will not plant a second crop on the prevented planted acreage. The prevented planted first crop premium and indemnity will be reduced
          by 65% if a second crop is planted (by you or another person or entity) on the prevented planted first crop acreage. You will also be responsible for
          notifying us if a second crop is planted, or if you receive cash rent for any of the prevented planted first crop acreage, and repaying any overpayment
          on the first insured crop, (Code NS)
      2. I certify that I will plant a second crop orwHI receive a cash rent payment on the prevented planted acreage. I also certify that the second crop will not
          be planted, or a volunteer crop or cover crop hayed, grazed or otherwise harvested, on or before the end cf the late planting period for Iha prevented
          planted first crop, or the final planting date if no late planting period is applicable. (Code RP)
      3. I certify that I will plant a second crop on the prevented planted acreage. I also certify that the second crop will not be planted, or a volunteer crop
         or cover crop hayed, grazed or otherwise har,ested, on or before the end al the late planting period for the prevented plan led first crop, or the final
         planting date if no late planting period is applicable. I have, and am submitting, acceptable records to sho1v that I have double cropped acreage in at
         least two of the last four crop years in which the insured crop that is prevented from being planted in the curreni crop yaarwas grown in the county
         or can sho,1 that the applicable acreage was double cropped In at least two of the last four crop years in which the insured crop was grovm on It. I
         also agree that if I have planted more double cropped acres than can be supported by my records, the extra acres will be handled in accordanoa with
         option number lwo above. (Code DC)
     A second crop is defined as the next occurrence of planting any agricultural commodity for harvest following a first insured crop on the same acreage.
     A cover crop, planted afler a first insured crop and planted for the purpose of haying grazing or otherwise harvesting In any manner, or that Is hayed or
     grazed prior lo November 1 of the current crcp year, or otherwise harvested at any time, is considered a second crop. It is not considered a second crop if
     a volunteer crop or cover crop is not intended to be hayed, grazed or otherwise harvested (I.e. green manure, erasion control etc.), or is hayed or grazed
     on or after November 1 of the current crop year.

     I certify that to the best of my knowledge and befief all of the infonnalian on this form is correct I also understand that failure to report completely and
     accurately may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
     and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).

     rnsured's Srgnature
                                                                                                                                                     Date
                                •

        f,J~·
                                                                                                                                                        04/16/2019         Page 1             of      1
    COMPANY/AGENCY COPY               SEE REVERSE SIDE OF THIS FORl.l FOR NONDISCRIMINATION STATEMENT A,~O PRIVACY ACT STATE~IENT                                                           RH-5051P.2019
                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 11 of 372

      •
•




              •
    Adams, Gail - 08

    From:                                 Gruner, Bradley - 08
    Sent:                                 Tuesday, April 23, 2019 10:15 AM
    To:                                   Lanier, Jeff - 08; Adams, Gail - 08
    Cc:                                   Sumner, Wyatt - 08; Bell, Kim - 08
    Subject:                              RE: JULINGTON CREEK FARMS MP-749812, 19-3688 POTATO PP CLAIM
    Attachments:                          Julington Creek corrected.pdf



    Gail,

    Here is the corrected paperwork reflecting the acre change. Please let me know if you need anything else.

    Brad Gruner
    Senior Adjuster-Florida
    Rain and Hail, Southern Division
    Cell: 863-221-4616
    Bradley.Gruner@RainHail.com

    For more info,mafion about the Agriculture Insurance from Rain and Hail visit www.RainHail.com.


    Rain and Hail
    A Chubb Company
    - - - - - - - - - - - - - - - - - - - - - - - - - - • - - - - • - - - - • - - - - - • -                                aw _ _ _ _ _ __




    From: Lanier, Jeff - 08
    Sent: Tuesday, April 23, 2019 9:40 AM
    To: Adams, Gail - 08 <gail.adams@rainhail.com>
    Cc: Sumner, Wyatt - 08 <Wallace.Sumner@rainhail.com>; Gruner, Bradley- 08 <bradley.gruner@rainhail.com>
    Subject: RE: JULINGTON CREEK FARMS MP-749812, 19-3688 POTATO PP CLAIM

    Gail

    After discussion with Brad and Wyatt, we determined that PP was not general to the area, so no PP payment will be
    made on this claim.

    Also, based on our findings, most of the land the insured was claiming PP coverage does not qualify for coverage under
    the policy provisions. See below:

    In 2108, according to our summary of coverage, FSN-389 was uninsurable due to being new break land. In 2018, FSN-
    389, T-426, fields 2, 25, and 40 were planted for a total of 83.0 acres.

    For the 2019 PP claim, the insured is claiming PP of 100 acres for fields 2 and 39 for FSN-389, Tract 426. For 2019, Field
    39, FSN-389, Tract 426 does not qualify for coverage due to being new break land, and field 2, FSN-389, tract 426 would
    qualify for 24 acres of PP coverage due to being planted in the 2018 crop year provided the 24 acres is the same "black
    dirt" that was planted in the 2018 crop year.

    However, even if the 24 acres is the same "black dirt" as planted in the 2018 crop year, there is no other PP claims in the
    area. Therefore, the claim can not be accepted.

    Thanks, Jeff.


                                                                                         1
                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 12 of 372

      •
•

    ------------------·------------------------------
    From: Adams, Gail - 08
    Se!]t:-Monday, April 22, 2019 4:13 PM
    To: Lanier, Jeff- 08 <jeff.lanier@rainhail.com>
    Subject: JULINGTON CREEK FARMS MP-749812, 19-3688 POTATO PP CLAIM

    Jeff

    This is a PP potato claim on a nonwaiver. Have you looked at this? Please advise if ok to pay?

    Thanks



    Gail Adams
    Claims/QC Auditor II
    Rain and Hail, Southern Division
    Office: 770.339.8020 ext 2431
    Fax: 515-5591558
    Gail.Adams@RainHail.com

    For more infomiation about the Agriculture Insurance from Rain and Hail visit www.RainHail.com.


    Rain and Hail
    A Chubb Company




                                                                                         2
                                             Case 3:18-bk-04194-JAF   Doc 165-4      Filed 04/07/21   Page 13 of 372


           ••
  •

Bell, Kim - 08

From:                              Sumner, Wyatt - 08
Sent:                              Wednesday, June 5, 2019 2:25 PM
To:                                Gruner, Bradley - 08
Cc:                                Bell, Kim - 08; Lanier, Jeff - 08
Subject:                           RE: LARGE LOSS CLAIMS FLAG



Let's pull the trigger timely not the week we are signing the claim.


Based on Brads comments No - If it is not going to be a large loss, set the
RMA Participated Large Loss flag to 'D' (Determined loss to be less than
500k, RMA will not be notified).

BROOKS TROPICALS LLC                                 MP-758371                                                19-
009853                     H       AVOCADOS
JEM/ROTH VENTURE                                    MP-401601                                               19-011484                              u        FM
SWEETCORN
DBM FARMS INC                                  MP-715385                                               19-003383                               H          PEPPERS
  LINGTON CREEK FARMS     MP-749812                                                                        19-
006204      U      POTATOES


Still waiting on more info on:
SUNRISE GROWERS INC            •
                                                    MP-762526                                               19-003030                              u        FM
SWEETCORN




'Uyatt
AVP Claims Manager
Southern Division
AL, AR, FL, GA, MS, KY, LA, & TN
800 538 8020 Ext. 2414
229 349 7888 Cell                                                                                                                                                   •


(515) 559-1558 Fax
Rain and Hail
A Chubb company


                                                                                 1


  -·-··     -   -··   --                                        --       .   '               -·--     --     ....      - - -· ..   ,...   •"   ,-      ---·--··-·       •   •
                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 14 of 372



 •   ·•
-----------------~---··-- · - - - - - - - - - · · - - - - - - - - - - - - - - - - - - - - ----
From: Gruner, Bradley- 08 <bradley.gruner@rainhail.com>
Sent: Wednesday, June 5, 2019 11:04 AM
To: Sumner, Wyatt - 08 <Wallace.Sumner@rainhail.com>
Subject: Re: LARGE LOSS CLAIMS FLAG

Only one that might be is the one Bill has on sunrise. Just talked to him and the insured keeps giving him different acres
affected.

Brooks tropical is a notice of damage.

Thank you
Brad

On Jun 5, 2019, at 10:20 AM, Sumner, Wyatt - 08 <Wallace.Sumner@rainhail.com> wrote:

        Brad,

        Let us know where we stand on these!



        Uyatt
        AVP Claims Manager
        Southern Division
        AL, AR, FL, GA, MS, KY, LA, & TN
        800 538 8020 Ext. 2414
        229 349 7888 Cell
        (515) 559-1558 Fax
        Rain and Hail
        A Chubb company


        From: Bell, Kim - 08 <Kim.Bell@rainhail.com>
        Sent: Wednesday, June 5, 2019 10:17 AM
        To: Gruner, Bradley- 08 <bradlev.gruner@rainhail.com>; Lanier, Jeff- 08 <ieff.lanier@rainhail.com>
        Cc: Ellis, Lynne - 08 <lvnne.ellis@rainhail.com>; Adams, Gail - 08 <gail.adams@rainhail.com>; Sumner,
        Wyatt - 08 <Wallace.Sumner@rainhail.com>
        Subject: LARGE LOSS CLAIMS FLAG

        Jeff/Brad


        Have we set the reserves on the claims below? And do we know if they will go over $500,000?

        BROOKS TROPICALS LLC             MP-758371                     19-009853                                H        AVOCADOS
        JEM/ROTH VENTURE                 MP-401601                     19-011484                               u         FM SWEET CORN
        SUNRISE GROWERS INC              MP-762526                     19-003030                               u         FM SWEET CORN
        DBM FARMS INC                     MP-715385                     19-003383                                   H     PEPPERS
        JULINGTON CREEK FARMS            MP-749812                    19-006204                              u          POTATOES



        Thank you.


        Kim
                                                                            2

                         .- - .   -
                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 15 of 372




                •
        '   '


Bell, Kim - 08

From:                            Sumner, Wyatt - 08
Sent:                            Tuesday, April 9, 2019 1:10 PM
To:                              Lanier, Jeff - 08
Cc:                              Bell, Kim - 08; Adams, Gail - 08
Subject:                         FW: Warning: Loss suspended, $SOOK liability detected on MP-0749812 19-006204



Let me know when you set the reserve if we are in the SOOK range.


'Uj,att
AVP Claims Manager
Southern Division
AL, AR, FL, GA, MS, KY, LA, & TN
800 538 8020 Ext. 2414
229 349 7888 Cell
(515) 559-1558 Fax
Rain and Hall
A Chubb company
- - ------------•               ----------- - - ------------·-- - - · · · - - · - -                               ---------·   --•-

From: IT Claims <ITClaims@rainhail.com>
Sent: Monday, April 8, 2019 1:01 PM
To: MPClaim- SOOK- 08
Subject: Warning: Loss suspended, $SOOK liability detected on MP-0749812 19-006204

Crop Year       : 2019
Division        :8
State           : FLORIDA (9)
Policyholder    : JULINGTON CREEK FARMS
Crop/Plan       : POTATOES/ APH
Loss Type       : UNHARVESTED
Claim Supervisor: JEFF LANIER (JL)
Adjuster        : JEFF LANIER (JL)
Claim Number    : 19-006204
Link to policy  : Click to open


The following county(ies) have more than $500,000 in liability for this claim. Please use the link above
to update the claim; designating if this claim has the potential to be a large loss or not.

Will this potentially be a large loss?

Yes - If this claim has potential to be a large loss and RMA should be notified, update the reserve
accordingly and set the RMA Participated Large Loss flag to 'S' (Send to RMA). All of the required
information will be sent to the applicable Regional Office for you electronically. You do not need to
email RMA to notify them.



                                                                          1

                                           ---             -
                                                      Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 16 of 372




                      •
                • •
       No - If ii is not going to be a large loss, set the RMA Participated Large Loss flag to 'D' (Determined
       loss to be less than 500k, RMA will not be notified).


        Potential Large Loss Counties for 19-006204
        .                 ...
         Crop/Plan              County    Liability
                                             .
                                                    · Reserve
            84 / 90             FLAGLER   $ 576,084       $22,000

       Thank you,

       IT Division




                                                                                                                                                                    •




                                                                                                                                                                '




                                                                                     2

- - - - - ---    ------------------ - - - --- -- - ---- ---- ------ -                                                        --- - - -   --   - - ~ - - - -- ----- ·-----
                             Case 3:18-bk-04194-JAF                      Doc 165-4                 Filed 04/07/21                     Page 17 of 372




RAIN AND HAIL L.L.C.


JULINGTON CREEK FARMS (MP-
749812)                                                                                                                             PP area in question
Crop Year 2019

PROGRESSIVE AG (777230)




      ASSOCIATED
      POTATOES (217.12)




                                                                                         Both of these fields
                                                                                         were planted in
                                                                                         potatoes this year

                                                                                         Same insured




                                     Copyright 2019, Rain and Hail, All rights reserved, 9200 Northpark Drive, Johnston, IA 50131, 1-800-776-4045
                                                                                       07/10/2019
         Case 3:18-bk-04194-JAF           Doc 165-4      Filed 04/07/21      Page 18 of 372




                                        Special Report


See the attached map. This is land that Julington farmed and they were able to get potatoes in just
down the road from the PP acers in question.



Julington farms with two other entities who both turned in a PP claim, however they released the claims
as they were able to get the potato crop in.
                                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 19 of 372

                                                                                                                                                                                                     •

                                                           eAdjuster Claim Summary
                                                                                                                                          RECEIVED AUG 1 3 2019

                                                         AGRI GENERAL INSURANCE                                                           PROGRESSIVE AG                         Division 8
                                   JULINGTON CREEK FARMS        COMPANY                                                                      (7772-30)                           FLORIDA
                                                                           Crop Insurance serviced by Rain and Han




      MP-0749812                               19-006204                                                               PTATO/APH                                            Unharvested
                                                                                                                                           •

                     -Adjlister                                                eAdjuster Version                                                                      Finalized Date

                       WBA                                                Version 2019.07.18                                                                          08/08/2019
                                                                                                                         '
                                                                             - For Office Use Only
                                                                                                                                                 -·




Estimated Indemnity
                                                                                           Total
 Line ID       Yield ID           Acres     Prod/Acre       Guarantee           -       Production                 -         Deficiency    X     Price
                                                                                                                                                Election     X         Share     -     Estimated
                                                                                                                                                                                       Indemnity
                                                                                         to Count
Unit 3.08 OU: FLAGLER
   5.0           21.0              28 (H)          124.9
                                                                 6,810.0        -                 3,497.7          -                3,312.3 X         $12 X               1.000 -         $39,748
                                                 FSN 396
                                     28.0                                                                                                                                                 $39,74
                                                                                                                                                           Total Estimated I n ~ : $39,748 ·
                 •
Loss Credit Agreement
                                                                                                                                                                 •
In addition to any premium and/or administrative fees for all crop(s)/countv(ies) in which the billing date has passed and for the                                                Yes X    No
crop/county(ies) with the loss, I agree to have my total premium and/or administrative fees for all of my crop(s)/county(ies) insured
under this policy or any other policy authorized under the ACT deducted from the indemnity or prevented planted loss due me
under this daim. If the billing date has passed for any crop(s)/county(ies) at the time the Joss payment is processed, any amounts
due for those crop(s)/county(ies) will be deducted, regardless of how you answered this question.


Summary Questions
Is any acreage of the damage crops considered a second crop following a first insured crop which was planted and incurred
an indemnity within the same crop year?
                                                                                                                                                                                                no

Is any acreage of the damage crops considere~f a secOnd_ crop following a first insured crop Which-was prevent~ from
being planted_within the same crop year? ·
                                                                                                                                                                                                no
Was any part of this crop loss due to chemical damage?
                                                                                                                                                                                                no

Verifications
Policyholder verified Tax ID )()()()()(3132 is correct.                                                                                                                           Yes X No
                                                                                                                                                                                                -
Policyholder verified Entity Type Limited Liability Company is correct.                                                                                                           Yes X No
                                                                                                                                                                                                -

Comments
PH(4/8/19)-POTATO EXCESS RAIN 4/7
Additional Damage Notes:
04/09/2019 POTATO 4-5 INCHES MORE RAIN 4/8




                                                                                                                                                                 ,_
                                                   Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 20 of 372

                                                                                                                                                                                     •



Rain and Hail
A Chubb Company
                       UNDERWRITING CERTIFICATION FORM                                                                    Loss No.
                                                                                                                                         --~~==~-    19-006204

                                                                                                                          Po Ii cy No. _ __..::M"'P_-_,,0"-7-'-49"'8"-1'-'2'-----_
   AGRI GENERAL INSURANCE COMPANY                                                                                                INSURANCE COMPANY


                                                                                                                          Date                     08/08/2019
Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                              City JACKSONVILLE                                       State FL 32260-0000
Agency Name &Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Rain and Hail
  Have you been actively engaged in farming for a share of the production of any crop on

  the acreage designated as Added Land in FLAGLER county prior to the year in which the

  land was identified as added land on your policy (year added: 2019)?

                                                                                                                                                        Answer: no




                                                                                                                                    ,




_.::.08:c.:/..:c0-=8/'-=2'-=0-'-19=--_Signature Date _ _ _ _ _ _ ___:/J.:.:.-...:~:__~...:vb:.:::___·_ _ _ _ _ _ _ _ _ _ lnsured's Signature




                                                                                                                                                              RH-5151-2016
                                                                                     Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 21 of 372

•        •
                                                       EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID)
INSURED NAME: JULINGTON CREEK FARMS                                                                                                                                                                  POLICY NUMBER: MP-0749812

COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY                      AGENCY: PROGRESSIVE AG                                                                               CROP YEAR: 2019       Claim No. 19-006204
                                                                          AGENT OF RECORD: PENNEY HAMMER

Contact Information - Name: JULINGTON CREEK FARMS Phone: 608-339-9869                                                                                                          Claim Entry Date: 04/08/2019



PH(4/8/19)-POTATO EXCESS RAIN 4/7


                CROP                              PLAN                    TYPE                   COVERAGE                           PRICE                                  PLANT
                                                                                                                                                                        REPORT_DATE

*84 (POTATOES)                             APH(90)             IRRIGATED GRPA                    A                        17.25                             0.80      02/25/2019          FLAGLER                             PFYAYC

*84 (POTATOES)                             APH(90)             IRRIGATED GRPB                    A                        12.00                             0.80      02/25/2019          FLAGLER                             PFYAYC

*84 (POTATOES)                             APH(90)                                               A                        17.25                             0.85      02/25/2019         ST. JOHNS                            YAYC
                 ==
             CROP                 YIELD         TYPE                                 NAME                                                                                                     ADDRESS

No loss payee or transfer of coverage.


                            NAME                                                          COMPANY                                                                                                                    LOSS NUMBER

No companions


UNE#         CROP          FARM          FSN#    SHARE         PERSON                       LOCATION                                  APP                   ACRES        PLANT     TOTAL      PRICE       LIAB                 LOSS      EST
                           UNIT                            SHARING/COUNTY                                                          YLD/ACRE                           REPORT DATE GUARAN                                       AVG      PROD
                                                                                                                                     GUAR                                           TEE                                        YLD
2.0     90-PTATO            2.03     310          0.500   ONEIDA POTATO          12S 29E 29                                                310.00           ADDED                                                              296.0   11840.0
YLD#
7.0
        IRRIGATED            OU                           EXCHANGE                                                                          248.0             LAND     02/10/2019     9920    10.8000     53568         000     cwr       cwr
        GRPB               OPT->     PF                   FLAGLER                KINNEY 105 BARN                                                              2017
                                                                                                                                                            (R)40.0

3.0     90-PTATO            3.04     272          1.000                          14S 29E 1                                                 304.00           ADDED                                                              385.0   30415.0
YLD#    IRRIGATED            OU                                                                                                             243.2             LAND     02/23/2019     19213   10.8000    207500         000     cwr      cwr
12.0    GRPB               OPT->     PF                   FLAGLER                BARTON N                                                                      2018
                                                                                                                                                            (R)79.0

4.0     90-PTATO            3.04    272           1.000                          14S 29E 12                                                304.00           ADDED                                                              385.0   26950.0
YLD#    IRRIGATED            OU                                                                                                             243.2             LAND     02/15/2019     17024   10.8000    183859         000     cwr      cwr
13.0    GRPB               OPT->     PF                   FLAGLER                BARTON S                                                                      2018
                                                                                                                                                            (R)70.0

1.0     90-PTATO            3.07    389           1.000                          13S 29E 35                                                309.00              ADD      PRV PLNT    (REDUC
YLD#    IRRIGATED            OU                                                  13S 29E 26                                                     0             P/T/V      0.0% GU                17.25            0      000
20.0    GRPA               OPT->     PF                   FLAGLER                                                                                             2019                       EJ
                                                                                                                                                            (R)76.0

Uninsured due to:31-New Break- Land not previously farmed

7.0     90-PTATO            3.07    389           1.000                          13S 29E 35                                                309.00              ADD      PRV PLNT    (REDUC
YLD#    IRRIGATED            OU                                                  13S 29E 26                                                     0             P/T/V      0.0% GU                17.25            0     000
20.0    GRPA               OPT->     PF                   FLAGLER                                                                                             2019                       EJ
                                                                                                                                                            (R)24.0
                                                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 22 of 372

•
         '                            EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID) EXTENDER
INSURED NAME: JULINGTON CREEK FARMS                                                                                                                                                          POUCY NUMBER: MP-0749812

COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY                  AGENCY: PROGRESSIVE AG                                                                             CROP YEAR: 2019     Claim No. 19-006204
                                                                      AGENT OF RECORD: PENNEY HAMMER

Contact Information - Name: JUUNGTON CREEK FARMS Phone: 608-339-9869                                                                                                     Claim Entry Date: 04/08/2019


LINE#        CROP          FARM      FSN#     SHARE           PERSON                  LOCATION                                  APP                   ACRES        PLANT     TOTAL      PRICE      LIAB    RISK    LOSS     EST
                           UNIT                           SHARING/COUNTY                                                     YLD/ACRE                           REPORT DATE GUARAN                         AREA    AVG     PROD
                                                                                                                               GUAR                                           TEE                                   YLD

Uninsured due to:76-PP acres do not meet eligibility requirements

5,0     90-PTATO            3.08    396        1.000                       125 29E 33                                                304.00           ADDED                                                        124.9    Loss
YLD#    IRRIGATED            OU                                                                                                       243.2             LAND     02/24/2019     6810        12     81720    000    ot{f
21,0    GRPB               OPT->    PF                  FLAGLER                                                                                          2019
                                                                                                                                                      iRl28.0
                                                                                                                                                      D 28.0
                                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 23 of 372

                                                                                                                                                                                      •




                                               ADJUSTER'S SPECIAL REPORT                                                                 Loss No._ ___,_1,,_9--"0"'0-"62""0"'4_,___   -
                                                                                                                                         Policy No.          MP-0749812
_.:._Ac::G:.:.R.::.l.=G:.=E:;__;N:.=E::cRA:...=L.:..:IN.:..:S:..:U:..:RA..:....::.N.:..:C:..:E::....;:;.C.;:;..::.OM"-PccAc..:N_;__Y_ _ _ _ _ _ _ _ _ _ _ _ _ _INSURANCE COMPANY



                                                                                                                                         Date               08/08/2019
Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                                            City JACKSONVILLE                                    State FL 32260-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Claims

  All potato's harvested for the entity. Unit 3.08 FSN 396 was the only unit to have a

  claim due to harvest date and hot weather. These were the last harvested and went

  through the higher than average May temperatures. All potato"s had been harvested before

  I was assigned the claim. All non-loss units estimated production entered. All

  supporting documents attached.




                                                                                                              w
                                                                                                              !.!c!=B:!:!A_ _.;..:,;;:M,=...1c· · ~ = - - - - - - A d j u s t e r

©NCIS 7101 Rev. 96
                                                         Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 24 of 372

                                                                                                                                                                                           •

                                                  **GENERATED BY EADJUSTER**

                                         ADJUSTER'S SPECIAL REPORT                                                                         Loss No. _ ___,_1"'9---"0"'0"'6"'-20,e:4.,___   -
                                                                                                                                           Policy No.           MP-0749812
--'-A.:..:G:..:R.c.l...;:Gc::E:c..Nc=Ec...RAc...=L..cclN--Sc..U:..cRA..:....cN_;_C:..:E_C_O_M__P.c...Ac...N--Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _INSURANCE COMPANY



                                                                                                                                           Date                 08/08/2019
Name of Insured JULINGTON CREEK FARMS

Address PO BOX 600277                                                                     City JACKSONVILLE                                             State FL 32260-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Rain and Hail



  Narrative for Unit 2.03 OU:

       • Acres verified by RH-1156 and Map. Share verified by RH-1156.



 Narrative for Unit 3.08 OU:

       • Acres verified by RH-1156 and Map. Share verified by RH-1156.



  This claim is considered a delayed claim for the following reason(s):

       • Unit '3.08 OU 1 was not settled within 60 days of                                                                1
                                                                                                                              2019-06-05   1
                                                                                                                                               (the harvest

          complete date) .



 Reason for delayed claim:

       • Insured requested and received an extension from Rain and Hail




                                                                                                       WBA

©NCIS 7101 Rev. 96
                                                                                                                                                                                                    Case 3:18-bk-04194-JAF              Doc 165-4       Filed 04/07/21            Page 25 of 372


 Company: ·AGRI GENERAL INSURANCE COMPANY                                                                                                                           Crop Insurance Serviced by Rain and Hail                                                                         POLICY NO.               CLAIM NO.            FIELD         ADJUSTER               LOSS TYPE BATCH DATE PAGE
   PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                                                                                                MP-0749812              19-006204              WS8                WBA                     U              08/08/2019
                                   PRODUCER/OWNER INFORMATION                                                                                                                      AGENCY INFORMATION                                                                            f-~CR'\'O"cPcc/Pc'LsANC- ~U~N~IT~N~O~,--+'l~NT~E~N~D~ED=US=E ~P~R~IC~E~IL~EV~E~L____.~CR~O~P~Y~E~AR""'LO'-'C""A'"JIO;cN""D"'E=S;cCR~IP~T~IO"-'lN
                                                                                                                                                                                                                                                                                      84-PTATO                                                                                              33 11 s 29 E
 JULINGTON CREEK FARMS                                                                                                                           PROGRESSIVE AG                                                                                                                          90-APH              3.08 OU                OT             $12 0.80                  2019
 PO BOX 600277                                                                                                                                   417 38TH ST SW STE A
 JACKSONVILLE. FL 32260-0000                                                                                                                     FARGO, ND 58103-6508                                                                                                            CAUSE(S) OF DAMAGE~\~.Ll·+---'2_-_He_,_'-+-------j
 PHONE                                       SSN/EIN        ENTITY                       PHONE                     CODE               I-D_A_T~E(~S)~O_F_D_AM_A_G_E+-_0_4/_2_01_9_-+-__
                                                                                                                                                                                     05_1_20_1_9_-+--------1
 608-339-9869                                XXXXX3132     LLC                           701-277 -9210             777230                INSURED CAUSE%              50                50                                                                                                                                                                                                                                                                          -
 STATE: FLORIDA                                  ====-=C=cODcc'Ecc:=-c9==-===C"'"'Occ'UccN=-TY~:~FL~A=GL=E~R_ _ _ _ _C~O_D_E:_3=5_ _7 LOSS PAYABLE TO ME AND
                        •                              - ~ - - - - - - - - _ _ _ _--1.c.N"'-O-'O"'THceEccRS;--_ _ _ _ _ _ _ _ _ _ _ _ _ _ _. - ' - - - - - -
A. ACTUARIAL~~~~-~~~~~~-~~=~~=~~--~~-~~- B. POTENTIAL YLD PER ACRE C, TOTAL POTENTIAL PRODUCTION YIE=LD~-- ------+;cD,~S=T=AG;cE~G-i-U=A~RA=NT~E=E~
 ro,1cy 16 17 18 19 20 21 22-24 26-28 29 30  31  3~.a.~.~i~~~r~.'.o Sh~I~%. 34    35       36         37            38
 / Yield         Field       Multi-Crop Reported                      Determined               Interest                      Type/Class Irr, Crop~ing,                         Fam,                              Use of                 Appraised                                                         Production                 Quality              Production                    Uninsured                                                       Per
--1.illi,_-+_        L-~                                                                                                                                                                                                                                                  _:~~lollllro_rl---
                                                                                                                                                                                                                                                                  32b Factor                                                                                                                          -        .Jolal.lo.Gllun __,,.
  5. 0                                        RPB(2610 IRRIGATE                                                                                                                                                      H                                        ............ Opti ns: PF
~2=1~.0'-+-- ~N=S--+_=28~.o-__2=8=.o'l-~1 000             (20)                                                                                                                     396           H                                                                                                                                                                                                                                                         243.2                       6,810
                                                                                                                                                                                                                                                              ••••••••••••



                                                                                                                                                                                                                                                              • •••• ••• ••• •



                                                                                                                                                                                                                                                              •   •• • •   •• ••••      •


                                                                                                                                                                                                                                                              • •••• •• •••• •




                       39. TOTALS ~~2-8,-0~--2=8.-0 OTHER PERSON SHARING: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ 42.TOTALS~---=O                                                                                                                                                                                                                          ~---~o ___20 ----~o                                                                                                              6 810. 0
40. Quality: TW               •      KD     •     Aflatoxin          •    Vomitoxin          •      Fumonisin           •      Garlicky        •       Dark Roast           •      Sclerotinia D Ergoty                      •       CoFo        •      Other         •      None 181                41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes                                                                                  •     No 181
                 14. Date1s1 Notice of Loss
- -1~,,~N~0,~.00     ~==~2,~d~N~,,~i,~,=s=~F~i,-,l~N~,,~.00- - - l ls any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes No~                                                                                                                                                                                          •
 04/0S/20l9           04/09/2019                                   ls any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes D No 18:

SECT1 ON II - HARVESTED PRODUCTION 43.c.:D:.:ac:t•c:H.::a::.rvc.:e:::slc.:C:.:o.::.m:cp:::le1c:e,::d:'-=O6=/=05=/=2=01=9~..:44.::·.::ls:.cd::a;cm:::aecge:.cs::::im.::ic:la:,rtc:o,::o.::.lh:.:erc:f:::ar"m:.:s,::in:,:l:,he:.,a:::r:::ea:c? ~:::':.:',::lll!=-c,N:::o,::D::.._...:4.::5·c.Ac:s:::si"'gn"m"e"n1:..:o::.f.::.ln:::d:::em.::nccil,,_y?;_;Y.::es'-•':::..;N.::oc:lll!=..._4.::6::.·T.::r:can"s"fe::.r"'of-'R"ig"h'-11:.:o.::.ln:.:dccem.::nccil,,_y,'--...:~='':.c•:::..:N.::oc:lll!=-
                                                                                                                                                                                                                                                                                    7
A. MEASUREMENTS                      ~~~- B. GROSS PRODUCTION                                                                                      C. ADJUSTMENTS TO HARVESTED PRODUCTION
.~~~-~~~~?. MCtr8ollpi• Len:~h or 50  51 52     ~!1 -~,,~~--G~'.,7',-,--~B,~s,760-,.-+-S~=;~II/ ... ~~:1:~~ji99n_... • . ~?:1. ~-~i~)~r_e_ ~.. • .. ~?:1. !?~~ ~ ...
                                                                                                                                                                                                                                                                                                              61                              62
                                                                                                                                                                                                                                                                                                                                      Production
                                                                                                                                                                                                                                                                                                                                   Adjusted
                                                                                                                                                                                                                                                                                                                                                                          63
                                                                                                                                                                                                                                                                                                                                                                                 Production
                                                                                                                                                                                                                                                                                                                                                                                                  64a     Value
                                                                                                                                                                                                                                                                                                                                                                                            •••••••••••••••
                                                                                                                                                                                                                                                                                                                                                                                                                                     65
                                                                                                                                                                                                                                                                                                                                                                                                                                            Quality
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           66
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Production
47b Field ID                            .        ,_         .                        Deduc-                            Conversion                                                     Lbs.            Sugar                58b Factor                              59b Factor                       60b Factor                                                Not to                                       64b Mk!. Price
..........+                                      MBT PR ouc lNcJ1~~~s~N'v¥LL • FL 25000-+.-:424. 2 £actor.                                                                                                         -==-t--'---'-'----+----'-'-+--"
                                                                                                                                                                                                                   ••• ••• •• ••• • • • •
                                                                                                                                                                                                                                 •        ••• ••••• •
                                                                                                                                                                                                                                             •    •       •••                       •   • •••   • ••••••••••••••••                                                                                        ••••••••••••••            •
            5.0             NS                                                           424.2     CWT                                                                                                                                                                                                                                      424.2                   0.0                 424.2                                                                                       424. 2
..........+                                      M,T PR DUCc: INC JACKS NVILLE . FL 25001       493. 2                                                                                                               • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • • ••••••••••••••••                                                                                             • • • • • • • • • •• •• • •
            5. 0            NS                                                           493.2     CWT                                                                                                                                                                                                                                      493.2                   0.0                 493.2                                                                                       493.2
..........+                                      MoT PRPDUCr INC JACKS NVILL . FL 25002         452. 7                                                                                                               •• • •• •••• •••• • •••            • •   ••• •• •      ••   •• • • • •••   • ••••••••••••••••                                                                                        •••••••••••••••
            5. 0            NS                                                           452. 7    CWT                                                                                                                                                                                                                                      452.7                   0.0                 452, 7                                                                                      452.7
..........l                                      M T PR DUC INC JACKS NVILL . FL 25003          413 .1                                                                                                               ••• •   •• • • •   • • • ••• • •   •••••••• •••••••• ••                    • ••••••••••••••••                                                                                        •••••••••••••••
            5.0             NS                                                           413.1     CWT                                                                                                                                                                                                                                      413.1                   0.0                 413.1                                                                                       413.1
.......... l                                     M T PR DUC INC JACKS NVILL . FL 25004          424. 4                                                                                                               • • • •• • • • • • • • • • • • •   • • • • • • • • •••       • • • • • • • • ••••••••••••••••                                                                                        •••••••••••••••
            5.0             NS                                                           424.4     CWT                                                                                                                                                                                                                                      424.4                   0.0                 424.4                                                                                       424.4
I certify that to the best of my knowledge arid belief all of the information on this form is correct and complete and that It will be used lo determine my !ass, if any, for damage to my insured crops. I understand that 67. TOTAL                                          3 497. 7
                                                                                                                                                                                                                                         3,497.7 68. SECTION II TOTAL 1---e...c"'-'-'"-
this Production WorksheeUProof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
tion. an agency of the United Stales Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage lo my insured crops. I hereby certify that the acreage reports for each insured crop that I       69. SECTION I TOTAL                    O
submitted are true and correct and that all documents or copies of documents that! have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to Inspect any and all scale tickets, warehouse receipts,                       f-------"j
inventory records and any other documents !hat pertain lo the crop I have harvested and marketed or that 1now have in my possession wherever located, I also hereby expressly authorize you to inspect and copy any and all records of the Farm            70. UNIT TOTAL 1---"3.;,42-97c_,,.L7
Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).     71. ALLOCATED PROD                 O. 0
Under penal lies of pe~ury, I certify that: 1. My taxpayer Identification number shown on this form is correct. 2. ! am not subject to backup withholding as a result of a failure to report all Interest or dividend Income, and 3.1 am a United States (U.S.) citizen or other U.S.                                                                                                                      72. TOTAL APH PROD                                                  3. 497 . 7
person. The Internal Revenue Seivice does not require your consent to any provision of this document other than the certifications required lo avoid backup withholding.                                                                                                                                                                                                                                                                                ---~~~'-'

73. Adjuster's "lure                                                  Dale                                                                                                        Date                                                                     Total
                                                                                                    7~~alure                                                                                                             Unit                    -                                 -        Deficiency
                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                    Price
                                                                                                                                                                                                                                                                                                                                        '          Share              -        Estimated
   ~                                                            W8       08/08/2019                                                                                                    08/08/2019                      Guarantee                        Pro~uclion                                                 Election                                                    Indemnity
                                                                                                                                                                                                                                                         to aunt                                                                                                                                       SEE REVERSE SIDE OF THIS FORM FOR NONO/SCRIM·
73, Adjuster's Signature                                              Date                          74. lnsured's Signature                                                       Date
                                                                         08/08/2019                                                                                                    08/08/2019                        6,810.0                         3,497.7                            3,312.3                    112
                                                                                                                                                                                                                                                                                                                                         I         1.000
                                                                                                                                                                                                                                                                                                                                                                      I         139,748                /NATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                                                                                                                                                                                                                                                                                                                                                                       COMPANY/AGENT COPY                                              RH-5008-2019
                                                                                                                                                                       Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21        Page 26 of 372
                                                                       .   .                                                                                           · PD C              llKSREl:·1 · . ·••                                                                               ..         .,
                                                                                                                                                                                                                                                                                                                '   :' '
                                                                                                                                                                                                                                                                                                                                                                                             •
 '                    '                                                •
                                                                       •                                            •         .·,
                                                                                                                                            •                    C• ntinuati •n Sheet - Harvested Praduction
 l Cr• p/C•d, #____________ 2. Unit#                                   3. location Descr!J!~tio~"------·--                                                                                                                                                                     8, Name of Insured
                     PT~TO                                   3.08 OU                                                                                7. Company    AGRI GENERAL INSURANCE COMPANY                                                                                  JULINGTON CREEK FARMS

                                                                                                                                                                  PROG ESSIVE AG                                                                                               S. Claim #                                         ID. Policy#                                    fl. Crop Year
                                                                                                                              ..
     .                                                                            .
                                                                               . ·,,                                               ••               •                    •                                                                            •                           19-006204                                          MP-0749812                                     2019
                                       ..                ..' '                                  .,           '"         ...                         '                                                                                               ••                                                                                                                                                   ..
                •                    .   '
                                     ":,,;',   '' '' '   '
                                                             'y '              .,,:o:·
                                                                                         '

                                                                                             ' ' ·,,   ,;"   •:,
                                                                                                             ,','
                                                                                                                         ' '
                                                                                                                        ,,',J','
                                                                                                                                                '
                                                                                                                                                            ••     •
                                                                                                                                                                         •                                                                       ,,');       '·:··                 •                          ·,,,'        . ..                          •
                                                                                                                                                                                                                                                                                                                                                               •                    '   ''   •   '   '


~MINED HARVESTED PRDDUCT_IDN-~                                                                                                                                               .                                                                                                         ..            • .. .                                                                             . .. . .·•
47a,, ,..- 48  49       5•       51      52     53    54     55      56     57    SBa - "" SSa ,,. ., B•a
                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                 -~----~---~~---~·,-------~---~-----
                                                                                                                                                                                                                                                                     HJ    62   63  s4a .- - .,, 65 BS
 ,, 47b                                                                           ,,. _,,,,,. 58h ,. _,...,. 59h , - _.....- 60b     .,, -   64b
b - = t - - ; - - - - + - - - - - - - - - - - ------<---- ----+----t-----11,';;cc--~';l;';'-:----=;/t--=,----=;t------t-----;------ ~----"-',/--- - - - - -
Shar,•I Multi-                                                             Shell/ FM% ,/Moisture, Test\'IT ,,                       Value  ,
               length or                         Net Cubic Conversion             Bu .. Ton, lbs~ t>u•ar   /,'      %    /,'           /,,       Adjusted  Production Nol lo                          / ,, Mkt. Quality Production lo
    ' Crop               Width  Oepth  Deduction                      Gross Prod.                 u~                                                                         Production Pre-DA
 ,field Cade Diameter                              Feet      Factor                     CWT.      Fat c o,,r .
                                                                                                             Factor   ,,  Factor    ,,   Factor Production      Count                                           Factor     Count
                                                                                                               -,,               ,.                                                            / ,. ,. Price
r'~l•'t.- - ; - - - - + - - - - - - - - - - - ------<---- ----+----1---l!'-/---✓-,1'-'---✓-o-l'/---,...+-----+----+----- - - - - ~ - - - - - - - - -
1·90                Ns''BT PR"DUCE NC, JA KSONV LLE. FL 25005                                                                        418 -0                 /..           _..     _,.··                                                       __ ,,
                        11    1
 ,. 5.o              ~, •    \'r-'                                                                                      _ __:4e.1csBc,.o'+----"c"'WT'-4---1f'•-'-·--+•.c.·_ _+·-"'----,,+----'4"1-"s"'.o'l-----'o"'-.o"+----"-41.,,s"".o "'•-·_ _ _ _ _ _ _ _ _4~1~8=.o
1·90 '
 ,. 5.0
                    Nsl"BT
                     : lvll
                            PRbDUCE NC, JA KSONV LLE. FL 25006                                                                       440 · 1                   --- _____
                                                                                                                        _ _4~4~0~.1+----~C~WT'-'->-----<f"'-/---.o+''-_,.
                                                                                                                                                                           -- ✓ ,_,,._._
                                                                                                                                                                                       --·
                                                                                                                                                                                          -+___4~4~0~.1+---~0~.0"-1-----~44~0=.1 - -
                                                                                                                                                                                                                                              ,...--·-
                                                                                                                                                                                                                                                               440.1
                                                                                                                                                                   /          /          ,,,.-
                                                                                                                                     432 0                                                                                                         • •
1'5.0
  ·90               NsMBT
                     s,." PRODUCE NC, JA KSONV LLE. FL 25007                                                                             ·                     ·'          ,•
                                                                                                                        _ __.c4e,;3=2,,c0+---"C"-W'-'T+---+-~/--,!-''-/_ _+·c./       ••                                                      ,...
                                                                                                                                                                                   _ _-¾----"43,,,2,,,.04--_ __,o"'.04------"4"'32=.o "''----~ - - - - ---~43,e2=.o
           /                                                                                                                                                                                                   ,.
                                                                                                                                                                                                                     /
                                                                                                                                                                                                                                       ,.
                                                                                                                                                                                                                                            /                             /1                     I
                                                                                                                                                                                                                                                                                                                                                               --       .,,,-·



r'-'/-+--+--- _________ ----+---- ____ ----+---f-'•-'-_,.-·__--+·'-'_,._·__...,-+-'·'-_,.-T'-_o=c-,;.T:...A:.:L:..:fc:o.:..r.:..P-=o:::lic;::c.,_y-=L:::in-'-e=--=5-".o=+----'3'"49,,7.,,__7                                                                                                                                                    •• _,.                                                        3497.7
  ,                                                       .             ,                    ,                                                                                                                                                                                                                                                                 •    •
 ,,                                                                                     /                                                                                                            /                        /                     ,.                                                                                              •
f----/+---+------<--- - - - - - - - - - - + - - - - t - - - - ----+---+·--.--+''----_--+-'---_-,...+-----+----+----- "'''-----.--~ - - - - - - - - -
 ,,                                                                                                                                                                                                      •                        •
                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                 •                       •                                                                                                                      •

                                                                                                                                                                                                         •
                                                                                                                                                                                                               .                  •
                                                                                                                                                                                                                                       ,                                                                                                                       • •
 ,                                                                                                                                                                                                   /                        /                          /                                                                                          -
         ,, - - 1 - - - - - - - - - - - - - - - + - - - - - - - - - - - - 1 - - - l f ' ' - - -• -• + · - -•-• - * - ' -•' -• - - , . . . - ¾ - - - - - + - - - - + - - - - - "'''------~
                                                                                                                                                                                     • •
                                                                                                                                                                                          ---- -----
 ,.
f----/+---+---- - - - - - - - - - - - - ------<---- - - - -
                                                                                                                                                                      /
                                                                                                                                                          ----+---+---.-=✓
                                                                                                                                                                           /
                                                                                                                                                                         o-·f"•--,--+-'---_-:_:+-----+----+-----
                                                                                                                                                                                                                                                    -                                                                                               •
                                                                                                                                                                                                                                                                                                                                                "'''-----.--~ - - - - - - - - -
                                                                                                                                                                                                                                  ,.
 ,,
                                                                                                                                                                                                         ,,.                                                  ,,.                                                                                              _,
                                                                                                                                                                                                                                                         /                                                                                          _/
                                                                                                                                                                                                 •                       •                                                                                                                      •
         ,/                                                                                                                                                                                                    •                       •                                                                                                                       • •
 ,,
t-,-/:t---+--- - - - - + - - - + - - - - - - - - - - - - r - - - - -----1---1~·--.-,...+·'----.--*·-'-----_-✓¾-----+----+----- "'''----_-.--~ ----+-----                                             /
                                                                                                                                                                                                         •
                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                    -         •
                                                                                                                                                                                                                                                                                                                                                    •

 ,, ,,                                                                                                                                                                                               /
                                                                                                                                                                                                         --                   /
                                                                                                                                                                                                                                  ,.
                                                                                                                                                                                                                                                    ,../
                                                                                                                                                                                                                                                              ,.
                                                                                                                                                                                                 •                       •                      •                                                                                               • •
   ,,                                                                                                                                                                                                          •                       •                                                                                                                            •
 ,
t - - / + - - + - - - - - - - + - - - + - - - - - - - - _ _ _ _,__ _ _
                                                                                                                                                                         /    /      .                   •
                                                                                                                                                          -----1-----,~·--.-=-*·--.-=-*-'-----.-::o+-----'1-----f-----
                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                       "'''-----.--~
                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                     ----+-----+
                                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                                                                                                                               ,
 ,,
                                                                                                                                                                                ,                        •                                                    •
                                                                                                                                                                                                 •                       ..                     • •                                                                                             •   •

   , /
                                                                                                                                                                                                         •
                                                                                                                                                                                                               .                  •
                                                                                                                                                                                                                                       ,                      •     •                                                                                          • •
 ,                                                                                                                                                                                                                                                                                                                                                  •



 /
         ,,
                                                        .          /               ,.
                                                                                                                                                                                                 •

                                                                                                                                                                                                         •
                                                                                                                                                                                                               .         •

                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                       ,                      , •
                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                               •    •
                                                                                                                              •
--:/+-- ---+----+---f--- - - - - - - - + - - - - ----+---+·--,-:,..-;-r·--.-:-:ol"-'-----.-=-=+----- - - - - - t - - - - - "'''-----.--~ - - - - + - - - - - +
 ,
 ,                                                                   .        ,,.                                                  -                                                                                                                     /
                                                                                                                                                                                                                                                              ,,.
                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                        ,...
                                                                                                                                                                                                 •                       •
                                                                                                                                                                                                                                                                    ,                                                                                               ,
         ,/
 ,,                                                                                                                                         -
-/+-- ---- - - - - + - - - + - - - - - - - - - - - ~ f - - - - -----1---1~·--.--+·--_-,,.l<-'-'--,--+----- - - - - - + - - - - - + · ' - - - - - . ~ - ----+-------i
                                                                                                                                                                                                     /
                                                                                                                                                                                                         •     •
                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                  ••
                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                              •                                                                                                •


 ,,                                                                                                                                                                                                      •                        •                           •
                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                      ,... •
                                                                                                                                                                                                 •                       •                      -•                                                                                              •

         ,/                                                                                                                                                                                                    ,..                     --                           ,,.                                                                                        ,. •
 ,
                                                                                                                                                                                                 ,,. /,,. / ~-c__,._·---:_.ol• ...::.·_,,._·---:✓+---- -----+-------<~•c.·_,,.
                                                                                                                                                                                                                                                                            ___,...,.,_----+------<
   , /                                                                                                                                                                                                         •                  • •                               •                                                                                          • •
 ,
                                                                                                                                                                                                 •
                                                                                                                                                                                                     /
                                                                                                                                                                                                         •
                                                                                                                                                                                                                     ✓----....
                                                                                                                                                                                                                              /                          /
                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                          ~~-'-------:-+--------+-----1~·'-------,
                                                                                                                                                                                                                                                                 ✓+---+-----+
                                                                                                                                                                                                                                                                                                                                                    -
         ,, /                                                                                                                                                                                            -- •                     ., •                        ,. •                                                                                             • •
 , /
f---+--f----+---- - - - - + - - - - - - ------11---- - - - - - - - - ,. /                                                                                                                                                ~'-,,.----:+~·-/-----,,./-----------j-----+'-·-·_
                                                                                                                                                                                                                         ..                                            ,,. ...._--c+-----t-------,
                                                                                                                                                                                                                                                                                 --·
 ,,                                                                     /
                                                                                                                                                                                                         •'
                                                                                                                                                                                                               ,./

                                                                                                                                                                                                                              /
                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                             ___ ,.., ,,./

                                                                                                                                                                                                                                                         /
                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                    -          • •
                                                                                                                                                                                                •                        ~----.-·'------'-----~-~--+-----!"'''---~~-'---+----~
                                                                                                                                        •
                                                                                                                                                                                                                                                87. _SECTION II SUBTDTAl                      88. SECTION II SUBTOTAL
                                                                                                                                                                                                                                        'Add to Section II Tlltalon Pi!Jl!!.!. 1290.1 'Add to Section II Toto/on P'!9!!....l --~1~29~0~.1~
©NCIS-M91 •-Rev 11-1•13                                                                                                                                            (Se, Reverse Side Far Required Stat,meats)                                                                                                                                                       75. Page _ _ _ al _ __
                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 27 of 372


                        •   •
     .
                                            PLANTED FIRST INSURED CROP DECLARATION FORM
                                                                                                                                                                                                     •
 Insured Name                                                                                                                      Policy Number             Company Name
 JULINGTON CREEK FARMS
                                                                                                                                   MP-0749812 AGRI GENERAL INSURANC ...
 Claim Number                                           Crop Year                                                                  County
                                                                                                                                                      FLAGLER
                  19-006204                                2019
     Unit Number
     (First Crop)      Line Number       Yield Number         Legal Description/FSN                          First Insured Crop    Intended Second Crop Option Number            Acres

   3.08 OU                  5.0               21                         396                               PTATO (0084)                     N/A           1 (NS)                     28


                                                                                                                                                                                         j
                                                                                                                                                                                             .   •




 Enter the applicable option number(s) in the above table (First Crop Planted Acreage):
  1. I certify that I will not plant a second crop on the same acreage where the first insured crop is planted. The first crop premium and indemnity will be
     reduced by 65% if a second crop is planted (by you or another person or entity), insured, and has a payable indemnity (handled in accordance with
     option number three below). You will also be responsible for notifying us of this change in your intentions and repaying any overpayment on the first
     insured crop. (Code NS)
 2. I elect to NOT insure any acreage of a second crop planted on the same acreage as any planted first insured crop in the unit (decision applies to all
    second crop acreage on a first insured crop unit basis). (Code WI)
 3. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I also
    agree to accept whatever option results in the greatest number of net dollars between the additional first crop indemnity (less additional
    first crop premium) and any potential second crop indemnity, UNLESS this amount is limited by the terms of the policy provisions. (Code
    IR)
 4. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I
    have, and am submitting, acceptable records to show that I have double cropped acreage in at least two of the last four crop years in which the
    first insured crop was planted in the county or can show that the applicable acreage was double cropped in at least two of the last four crop years in
    which the first insured crop was grown on it. I also agree that if I have planted more double cropped acres than can be supported by my records, the
    extra acres will be handled in accordance with the applicable option number elected above for such acreage. (Code DC)
 5. I certify that I will plant and insure a second crop on the same acreage where the first insured crop is planted. The first insured crop acreage in this
    situation does not contribute to the first insured crop unit loss which results in such acreage not being subject to an indemnity reduction. This code is
    used when no other multiple cropping code applies to such acreage and a 100% indemnity is applicable. (Code FC)
 A second crop is defined as the next occurrence of planting any agricultural commodity for harvest following a first insured crop on the same acreage.
 A cover crop, planted after a first insured crop and planted for the purpose of haying grazing or otherwise harvesting in any manner, or that is hayed or
 grazed prior to November 1 of the current crop year, or otherwise harvested at any time, is considered a second crop. 11 is not considered a second crop if
 a volunteer crop or cover crop is not intended to be hayed, grazed or otherwise harvested (i.e. green manure, erosion control etc.), or is hayed or grazed
 on or after November 1 of the current crop year.
 I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and
 accurately may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).

 !nsured's Signature                                                                                                                   Date

    /4/~                                                                                                                                    08/08/2019
                                                                                                                                                                •

                                                                                                                                                             Page 1         of       1
COMPANY/AGENCY COPY               SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIMINATION STATEMENT AND PRIVACY ACT STATEMENT                                                   RH-5051-2018
                                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 28 of 372
                                                                                                                                                                                                            •




 Rain and Hail
 A Crubb Cllmpany
                                                        EXTENSION REQUEST FOR SUBMITTING CLAIM                                                                                                              •




 lnsured's Name: JULINGTON CREEK FARMS                                                                                                   Policy#: MP- 749812                  Loss # 19-006204

 State: FLORIDA Crop: .,_P_,_T'--'AT-'-'0"--"(84=)- - - - - - - - - - - Plan: APH (90)                                                   County: FLAGLER

 Unit Structure: --'o'-'u'------- EOIP:' _ _ _ _ _ _ _ _ _ _ _ _ EOIP Date: 06/30                                                       Last Harvest Price Released (if applicable):' -'1'-"2'-'.o"'-0_ _


Section I
Unless this extension is granted, I (Insured) understand the requirements per the policy provisions to submit (sign) the final claim declaring the amount
of loss no later than:
  (1) For policies other than revenue protection (VP, APH, Other), 60 days after the End of Insurance Period (EOIP) for all acreage in the unit.
      ' EOIP is defined in the policy provisions as the earlier of: /1) The Total Destruction of the insured crop on the unit; /2) Abandonment; /3) Harvest of the unit; /4)
      Final Adjustment of a loss on a unit; /5) The Calendar Date for the EOIP; or /6) As Otheiwise Specified in the Crop Provisions.
       Or,
   (2) For revenue protection (RP), the later of:
       2
         (i) 60 days after the last dale the harvest price is released for the crop listed above; or
       (ii) 60 days after the dale the EOIP for all acreage in the unit by the dales shown in (1) above
I also understand the failure to timely submit (sign) a claim or provide the required information necessary to determine the amount of the claim will result
in no indemnity and I will still be required to pay the premium due under the policy for the unit, unless Rain and Hail L.L.C. (RHLLC) agrees to this request
for extension. This request may only be granted if the amount of loss cannot be determined within the required time period stated above because the
information needed to determine the amount of the loss is not available. If this request for extension is granted,
   (1) And continues beyond the date I am required lo submit my production report, I will be assigned the previous year's approved yield as a temporary yield in
       accordance with applicable procedures.
   (2) It does not extend any dates specified in the policy by which premiums, administrative fees, or other debts owed must be paid.
   (3) Damage occurring after the end of the insurance period as staled above is not covered.
I request this extension be granted by Rain and Hail due to:

  •    Incomplete marketing/production records available from Buyer/Processor
  •    Delayed Measurement of Farm Stored Production (Grain Crops Only, See Section 11)
  ~    Other(explain): Gathering records and Insured/ AIP availability to meet to sign claim


Section II (Delayed Measurement of Farm Stored Grain(s) Production Only)
  REQUEST TO DELAY MEASUREMENT OF FARM STORED PRODUCTION
  In addition to Section I above, I understand that this does not waive or change any terms of the policy & that I will contact RHLLC immediately upon
  completed delivery of the insured commodity (not to exceed 180 days after the EOIP). I hereby request to delay measurement of my farm-stored insured
  grain crop(s) listed above for up to 180 days after the End of Insurance Period (EOIP) .




                        lnsured's Signature                                                                                                                      Date




                                               See reverse side for Privacy Act Statement and Nondiscrimination Statement                                                               RH-5157-2017
                                                                                                                                                  Case 3:18-bk-04194-JAF             Doc 165-4        Filed 04/07/21       Page 29 of 372
                                         . . ·········--····· ·- .. ············-·· .                                               .··-······························ .. . . .. . ··--······1 . ········································-·········-··· ... ... .. ····-····· .... .. . . . .. .... .. ······                                                                                    •·1
,...       · ··          ·P~licy No. MP·0749812 ·                                                           1· ·· ·                          Claim No. 19·006204                                                           ,                 Division 8                            I      Document Name: Clain, Ext R~q Form.pdf
•• ,., •-•----- -- ---- .. ---••••-•--· ··•••-------•• .. ---.. •-·--•-••••--••••--- ..•. ,_ _______ ,.••••••••••••••---••-•••••••• .. •••··-· ---------- •---••••••••••-•••-•-•••-•-•-••••••-••••••••-•••--•-•--••••••••L •••••• ,,._, _________________ ,,.,,. ____ ........................, ·-•·•-••••-••·· ··-·· ... - - - - -----•••••-••••••••••-•••••-•••••---••••••• ------•••------ ..•.••




                                                                   COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT
                                                                                    Agents, Loss Adjusters, and Policyholders
                   The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal
                   Crop Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the infonnation requested on documents established
                   by RMA, or by approved insurance providers (AIPs), that have been approved by the Federal Crop Insurance Corporation (FCIC), to deliver Federal crop insuran_fe.
                   The information is necessary for AlPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure
                   program integrity. Information provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by !aw, law enforcement agencies,
                   courts or adjudicative bodies, foreign agencies, magistrate, administrative tribunal, A!Ps contractors and cooperators, Comprehensive Information Management System
                   (CIMS), congressional offices, or entities under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested
                   individuals in locating agents in a particular area. Disdosure of the information requested is voluntary. However, failure to correctly report the requested information may
                   result in the rejection of this document by the AlP or RMA in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or
                   RMA-approved procedures and the denial of program eligibility or benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit
                   or criminal prosecution and the assessment of penalties or pursuit of other remedies.

                                                                                                                                                     NONDISCRIMINATION STATEMENT
                                                                                                                                                        Non-Discrimination Policy:
                    The U.S. Department of Agriculture (USDA) prohibits discrimination against its customers, employees, and applicants for employment on the bases of race, color,
                    national origin, age, disability, sex, gender identity, religion, reprisal, and where applicable, political beliefs, marital status, familial or parental status, sexual orientation,
                    or all or part of an individual's income is derived from any public assistance program, or protected genetic information in employment or in any program or activity
                    conducted or funded by the Department. (Not all prohibited bases vnll apply to all programs and/or employment acti~ties.)
                                                                                                To File a Program Complaint
                    If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, found on line at http://www.ascr.usda.
                    gov/complaint_filing_cust.html, or at any USDA office, or call (866) 632-9992 to request the form. You may also write a letter containing all of the information requested
                    in the form. Send your completed complaint form or letter by mail to the U.S. Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue,
                    S.W., Washington, D.C. 20250·9410, by fax (202) 690•7442 or email at program.intake@usda.gov.
                                                                                                  Persons with Disabilities:
                    Individuals who are deaf, hard of hearing or have speech disabilities and \vish to file either an EEO or program complaint please contact USDA through the Federal
                    Relay Service at (800) 877·8339 or (800) 845-6136 (in Spanish).
                    Persons with disabilities, who wish to file a program complaint, please see information above on how to contact the Department by mail directly or by email. If you
                    require alternative means of communication for program information (e.g., Braille, large print, audiotape, etc.) please contact USDA's TARGET Center at (202) 720-
                    2600 (voice and mo).




                                                                                                                                                                                                                                                                                                                                                 RH•5157·2017
                                                                                                                                                      Case 3:18-bk-04194-JAF                   Doc 165-4              Filed 04/07/21       Page 30 of 372

                                                                                                                                                                                                                                                                                                                                                                                                         •




                                          Detailed Data                                                                                                                                                                                                                                                                                                                                                  •



                   PRISM Precipitation Data for Single Location and Time Period
                                                                                                                                                          (created 08 Aug 2019)




 Location: Lat: 29.4226 Lon: -81.;j//7 (Florida - Flagler County); T12S R29E Sec 33
 Elevation: 16 ft
 Start Date: 01 April 2019 Data for this date is unlikely to change
 End Date: 15 June 2019 Data for this date is likely to change
 Assessment Basis: Prior 10 years (2009-2018)
 Plant Hardiness Zone: 9a: 20 to 25 ° F

 Precipitation (total inches)
                                                                                  I• I                                          Precip
                                                                                  El                                            10-yr avg precip
         2.5"
                    r,--                                  .. .,•                     '
                                                                                                                          ~~•.,.c;··c•·;.-•--·-·--•·-------"--,-"··--------··--"·'·'····-"-•·------~
                                                                                                                            •
                                                                                                                            •
                                                                                                                               ..
                                                                                                                                       ••             •
                                                                                                                                                        .I,
                                                                                                                                                       ·"·-~·
                                                                                                                                                              •
                                                                                                                                                                                         '      ~~j
                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                    ' '

                                                                                                                                                                                                                                                                          i


                                                          '          •
                                                                                                   •                       •         .
                                                                                                                                          '                    •       •
                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                   •                           •                      •             ,

                                                                                                                                                      . ..                                                                                                                t
                                                                                                                            '
 ..
' ' '.
                            ,   ..>-·
                                    '
                                                                                                                           ,

                                                                                                                           'f                                                                                                                                                                        '
                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                ''
                                                                                                                                                                                                                                       •
                                                                          '                                                                                                                       ...,._,,·, <:,··'                   ',                                                                                                               ,

                    ••  •
                                •
                                                          '""'"
                                            ',d_i '"'"'-:· '         ,                            ,', Y'?
                                                                                              ' •. '

                                                                                                                        '
                                                                                                                                                 •              ,
                                                                                                                                                                      ,
                                                                                                                                                                                                            ..


                                                                                                                                                                                                       ---'---~.r____ o,,,c;_-1,
                                                                                                                                                                                                                                                                                           •                                           i       •
                                                                                                                                                                                                                                                                                                                                                       .·
                                                                                              .,,· ---------"-----------.,·---
                                                                                     •                                                                                                                                                                                                                                                             '        '
                    ;:----,-
                                                                                                  •
                     •   •                                                    •
                                                                                                                                                                      ,I                                                                                                                                                                                        •                                  ,
                   i                                                 r-       ....
                                                                                                                                                                                          •                                                                                                                                                                                                        •!,
                   i
                                    •
                                                           .. _,._             •
                                                                                                                                       .,
                                                                                                                                    >-,-    '    "                                                                                                                                              •.
                                                                                                                                        . ' C'.<i-,·
                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                        0
                                                                                                                                       -
                                                                                                                                                 '


                                                                                                                  "           ----
                                                                                                                               -.   ··'·····1
                                                                                                                                      ,,-,-·-~,,.:
                                                                                                                                            , ,,_     .·,
                                                                                                                                                   .._,___..;..,    ' _
                                                                                                                                                                                                                                                                                 •
-:'.
           1·                                                                                                    -~-.,cs
                                                                                                                    ·:
                                                                                                                       , l •••.-,
                                                                                                                               ' . ,,,,;,,,,
                                                                                                                                 .., . . . .  .. _        __ •' _______'




                                                                ,
                                                                                                                                                     .·"'••
                                                                                                                                                     ·•t: •••
                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                      ,        "     ,
                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                       ,j
                                                                                                                                                                                                                                                                                                                                          •        ''      ..
                   i• ••
                    •
                                                          •    •
                                                                     ,
                                                                                         •,   .
                                                                                                                           •
                                                                                                                           •
                                                                                                                                                                                                           ,                                         , ,,                                                                              •
                                                                                                                                                                                                                                                                                                                                          'l
                                                                     •                                                     •                                                                                                                                              I
                                                                                                                                                                                                                                                                                                            .,.
                   i• '•                                                                                                                                                                                                                                 .. .                                                                                                                                       •
                                                 •
                                                                     '                                                                                                                                                     •                                              •
       0.5°                                                          J-                                    '   .,,.                                                                                                            •                    ••
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                         ·"   ..
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                              ..... -


                                                                                                                                                                                                                                                                                -.'tL.'!
                                                                                                                                                                                                                                                                                        - - , __ - - -·


                                                                                                                                                                                                                                                                                        /_.;, .•.     ·:.-        ..
                                                                                                                                                                                                                                                                                                                  "'"''
                                                                                                                                                                                                                                                                                                                            :0,,   ,---+'                                               ." •. ' !
                                                                                                                                                                                                                                                                                                                                                                                              ,)•


                                                                                                                                                                                                                                                                                                                                                                         "   /
                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                            .. ,                                     ,..                       :.•·---
                                                                                                      ..                                                                                                             •                '                                "  '                             ,.
                                                                                                                                                                                                                                                                        ..•. ,,:;;_f·-··:··: ·:_f'-- :.\i:?' -                                                                                     '
                                                                                                                                                                                                                                                 .·- . ··-······--·······•·
                                                                                                                                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                               •       --      i
                                                                     '•                                                                                                                                                                                               . - ... . .:.....................................
                                                                                                                                                                                                                                                                                                                 -· '\.
                                                                                                  •                        ·i• ·-.            _,._, "'1
             .:.   :ff
                   . .•..               '• .. ......;.,,                                                                                                 ".
                                                                                                                                                                                   -                                                .
                                                                                                                                          ·> :»"/•                                                                                                   "'·

                                                                                                                                                                                                                                                                                                                                                                      I t:..:-; -·
                                                                                                                                                        ...

                          • • ..... ...
                                                                                                                           '•                 ,.-,                                                     •. -. ;............
                                                                                                                                                                                                                 .                          ·····••---:.' ., .,1·           .,s;.-~.-.
                                                                                                                                                                                                                                                                                     ·,,,_•' .      . 1'• .
         ': .        I                               C     "1/ '
                                                                                                                        ...........
                                                                                                                           I        ........................
                                                                                                                                       ,,•·,»
                                                                                                                                     .....        -· • .•
                                                                                                                                                   ..
                                                                                                                                     ---- :. - -,..: .
                                                                                                                                                      :                                               .......
                                                                                                                                                                                                                                                         '                .                                  ,;-";_:,.__                                        --           ·r.
                    •---• .11                                                                                                      ,,.,,,,
                                                                                                                           ...'
                                                                                                                                                                                                                                                                                                                                                                   --~~--
                                                              • •                                                                                                          .   .
                                        •                                                                                                                                                                                                                                                                                                                                 :•
                   -
          o· .-, , l        .: .                                                                                                                                                                                           •.':.,_co__                                    •                          •  ...•:0>:        •· '  ., •.'" :!•.
                                                 '            ;;.
                       ,                \2._
                                        '    '
                                                                                                                           '... =--     :-.--.- ..---                                             ..                       --                                                           -,...                 ,.._---'=•·---          ~


                                         ' .                                                                               t' '.' . "'"' .·. ;:                                        =......J:..."'
                                                                                                                                                                                           :-                                        ·- r·:-· · .;:-,~:---t-:--                                          '-"'-
                   1. ¾)r        ... 8. Apr          .'
                                                                                                                       22: Apr
                                                                                                                                       ..   '.
                                                                                                                                                           -..29;·Apr
                                                                                                                                                                ..
                                                                                                                                                               . ..
                                                                                                                                                                                                .-!
                                                                                                                                                                                           6. r~1ay
                                                                                                                                                                                                .•. .:'                            13, May          ·=· --::. 20:         May
                                                                                                                                                                                                                                                                                                            t '._
                                                                                                                                                                                                                                                                                                     _27.-_~y-
                                                                                                                                                                                                                                                                                                              ·: .. -.•
                                                                                                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                                                                                                             3. Jun                                 '. Jun
                                                                                                                                                                                                                                                                                                                                                                    .10.
                                                                                                                                                                                                                                             ,-.-            .   --·-
                                                                                                                                                                                                                                                                                                                  .'   ..

                                                                                                                                                                                                                                                                                                                                                                                                             •
                                  Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 31 of 372
                                                                                                                            •




Individual data values for time series
                                                                                                                            •


             Time                            Precip                                                      1Oyr avg Preci p
          04-01-2019                          0.00                                                            0.102
          04-02-2019                          0.51                                                            0.102
          04-03-2019                          0.32                                                            0.103
          04-04-2019                          0.00                                                            0.104
          04-05-2019                          0.13                                                            0.105
          04-06-2019                          0.02                                                            0.105
          04-07-2019                          1.52                                                            0.105
          04-08-2019                          0.00                                                            0.105
          04-09-2019                          1.15                                                            0.105
          04-10-2019                          0.35                                                            0.105
          04-11-2019                          0.00                                                            0.104
          04-12-2019                          0.00                                                            0.104
          04-13-2019                          0.00                                                            0.104
          04-14-2019                          0.00                                                            0.103
          04-15-2019                          0.61                                                            0.103
          04-16-2019                          0.00                                                            0.102
          04-17-2019                          0.00                                                            0.102
          04-18-2019                          0.00                                                            0.102
          04-19-2019                          0.64                                                            0.102
          04-20-2019                          0.91                                                            0.102
          04-21-2019                          0.00                                                            0.102
          04-22-2019                          0.00                                                            0.103
          04-23-2019                          0.00                                                            0.103
          04-24-2019                          0.00                                                            0.104
          04-25-2019                          0.00                                                            0.106
          04-26-2019                          0.08                                                            0.107
          04-27-2019                          0.04                                                            0.109
          04-28-2019                          0.00                                                            0.112
          04-29-2019                          0.00                                                            0.114
          04-30-2019                          0.00                                                            0.117
          05-01-2019                          0.00                                                            0.121
          05-02-2019                          0.00                                                            0.125
          05-03-2019                          0.01                                                            0.129
          05-04-2019                          0.03                                                            0.134
          05-05-2019                          0.40                                                            0.139
          05-06-2019                          1.57                                                            0.144
          05-07-2019                          0.00                                                            0.150
          05-08-2019                          0.00                                                            0.156
          05-09-2019                          0.00                                                            0.162
          05-10-2019                          0.00                                                            0.168
          05-11-2019                          0.00                                                            0.175
          05-12-2019                          0.04                                                            0.181
          05-13-2019                          0.01                                                            0.187
          05-14-2019                          0.73                                                            0.194
          05-15-2019                          0.00                                                            0.199
          05-16-2019                          0.00                                                            0.205
                                               n nn                                                           n   01   n
                         Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 32 of 372
                                                                                                         •




05-19-2019                            0.00                                                      0.219
                                                                                                         •
05-20-2019                            0.00                                                      0.222
05-21-2019                            0.00                                                      0.225
05-22-2019                            0.00                                                      0.228
05-23-2019                            0.00                                                      0.229
05-24-2019                            0.00                                                      0.231
05-25-2019                            0.00                                                      0.232
05-26-2019                            0.00                                                      0.232
05-27-2019                            0.00                                                      0.232
05-28-2019                            0.02                                                      0.231
05-29-2019                           0.00                                                       0.230
05-30-2019                            0.00                                                      0.229
05-31-2019                            0.00                                                      0.228
06-01-2019                           0.02                                                       0.227
06-02-2019                           0.00                                                       0.225
06-03-2019                           0.05                                                       0.224
06-04-2019                           0.00                                                       0.222
06-05-2019                           0.00                                                       0.221
06-06-2019                           0.09                                                       0.220
06-07-2019                           0.02                                                       0.220
06-08-2019                           0.04                                                       0.220
06-09-2019                           1.69                                                       0.219
06-10-2019                           2.06                                                       0.219
06-11-2019                           0.06                                                       0.220
06-12-2019                           0.15                                                       0.222
06-13-2019                           0.53                                                       0.225
06-14-2019                           0.28                                                       0.229
06-15-2019                           0.00                                                       0.233
             Total                   14.08                                                      12.458




                     •
                                                                                              Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 33 of 372
r----- ---- -----------·------·- - . . . -·-----··---------------------···· ···-------·---·--·--- ----·· ·-·-..-·--·-·----·------· --,-----·--···········--·------···--,··-···--·--·--------··-·····--···-·---···-·-·-······-···-·-·---·-·--·····-·--···-.
                                                                                                                                                                                                                                                         j

I                Policy No. MP-0749812                                                      Claim No. 19-006204                          '       Division 8               i Document Name: JUUNGTON CREEK 2019 I
'                                                                                                                                                                                      i                                                                 i
         I'."~---~-
          --·--·-~---. - -            .   .---,;:--_   - __,_,.,."~-~   ,_-   --:         - ,..   .                                                            ·--- -··-" -·- -·                     -~·-·
                                                                                                                                                                                                                 PROD....
                                                                                                                                                                                                                     ---------                      •

                                                                                                                                                                                                                                                    I-
                                                                                                                                                                                                                                                     I
                                                                                                           •            -      -:# 3.06
                                                                                                           ''                                                                                                                                       I
                                                                                                                                J<-<.t,·n:)1-:,-n C r~L
                                          Julingtoh Creek Farms                                                                                                                                                  Invoice                             '
                                                                                                                                                                                                                                                    I
                                          PO BOX 600277
                                                                                                                                                                                                   Date                  Invoice#                    I
                                          Jacksonville, FL 32260
                                                                                                                                                                                                  61312019                  25000



                             Bill To
                                                                                                                                                                                                                                                     I
                           Iv1B1' Produce INC.
                                                                                                                                                                                                                                                     !
                           l'O Box 600277
                           Jacksonville. fl., 32260-0277
    •
     '
    ••


    i
    !

                                                                                                                                       P.O. No.                                    Tenms                          Project

                                                                                                                                           012~

                      quantity                                                              Description                                                                                    Rate                      Amount
              '   '   '

                            42• .2 f_lu)k·Chipping Potatoes                                                                                                                                          14.00                   5,938.80




    !




                                                                                                                                                                                                             '




    i
    '
    )




                                                                                                                                                                                    Total                                   55.938.80




                                 -------------                                      ---------------------------------------
                                                                        Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 34 of 372




                                                                                                                                                                                                                   •



                                          .        .
                                          Julington Creek Farms                                                                                                                     Invoice
                                          PO BOX 600277
                                                                                                                                                                   Date                 Invoice#
                                          Jacksonvi.lle,FL.32260.
                                                                                                                                                                  613/2019                25001



                    ,   ____________________
                          Bill To
                        il,1o·r Produce.INC.
                    i PO Box 600277
                    '       -       ...   .,

                    - J?cKsonv_ille. FL 32260.0277

                                                                                                                                                                                                               I'
                                                                                                                                                                                                               I




                                                                                                             .

                                                                                                                     P.O. N.o.                     Terms                            Project

                                                                                                                         0125
                .

;               Q,;antity                                           Desi;:ription                                                                          Rate                       Amount
'                       493.15 Bulk Chipping Potatoes
                                                                                                                                                                                                 .

'i '                                                                                                                                                                 1-1.00                   6,904.10
'




i
I'
I       !
'
                                                                                                                                                                          -




            •




I
                                                                                                                                                                          .'
                                                                                                                                                                           .
       .                        .




       '•



                                                                                                                                                    Total                                 $6,904.10

                                               -                    -                                                                                                         . -




                                                                                                                                                                                                     ---- --
                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 35 of 372




                                                                                                                                                                           •




                       Julington Creek F anns                                                                                                    Invoice
                       PO BOX 600277                                                                                                   Date          Invoice#
                       Jacksonville. FL 32260
                                                                                                                                      6/412019         25002


                                                                                                                                                                      l'
             Bill To
           l'vlBT Product: lNC.
           PO Box 600277
           Jacksonville. FL 32260-0277


.•

'I'

                                                                            .
                                                                                         P,O. No.                      Terms                     Project

                                                                                             0126
                                                                                                .


      Quantity                                  Description                                                                    Rate                .Amount
           4 ::,__
              ., 6") Bulk Chipping Potatoes                                                                                              14.00             6.337.10




      .


                                                                                                                        Total                          $6,337.10

                                                                                                      . ..
                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 36 of 372




.  --- . .
t ,. _ _ ·- --.,
                   .-
                   "
                        .
                        --                 --------~ ---"
                                                     ~.-                                                                       -   ...-    -··---..-·--             --- --~- - .
                                                                                                                                                                                                                 •


                                                                                                                                                                                                            'I
                                       Julington Creek Farms                                                                                                                       Invoice                  'l
                                                                                                                                                                                                            •



                                       PO BOX 600277                                                                                                                 Date                   Invoice#
                                       Jacksonville, FL 32260
                                                                                                                                                                    6/412019                    '5003       •




                             Bill To
                        NIST Prpdllce _INC.
                        PO Bo., 600277
                        Jacksonville. FL 32260·_0277




                                                                •                                             P.O. No .                              Terms                         Project

                                                                                                                 0127
                                                                                                                 . .
                                                                                                                                                                                        .



              Quantity                                              Description                                                                              Rate                       Amount

                        •113.05 Bulk Chipping Potutoes                                                                                                                  14.00                    5,782.70




                                                                                                                                                             •




                                                                                                                                                                                            .


                                                                                                                                                                                    .




                                                                                                                                                          Total                                 S5.782.70

                                                                                                                                                                               .




                                                                                                                                                                          --
                                                     Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 37 of 372

r··-----
,
                                     --~---·-                                                --                                     -
                                                                                                                                                                               •




                            Julington Creek Fa11ns                                                                                                    Invoice
                                                                                                                                                                           I
                            PO BOX 600277
                                                                                                                                            Date          Invoice#
                            Jacksonville, FL 32260
                                                                                                                                           6/4/2019         25004




                  Bill Ta
                MBT Produce INC.
                PO Box 600277
                Jacksonville. FL 32260-02TT




                                                                                              P.O. Na.                      Terms                     Project

                                                                                                  0128

           Quantity                                  Description                                                                    Rate                Amount
                 .J2.J ..J Bulk Chipping Potatpes                                                                                             14.00             5,941.60




                                                                                                                             Total                          S5.941.60
r-····-···-----------···--------·-········---·-·······--····-   -··1··· --·--·--·-----·-·---- -··-· ---·· · ·---·· -·--------------~----·---·-······-··········"·-------··---------------------------------·· · ·--·---·· ·--·---•,
                                                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 38 of 372


!                Policy No. MP-0749812                                                 Claim No. 19-006204                                         i           Division 8           Document Name: JUUNGTON CREEK 2019 /
'                                                                                                                                                 l                                                                    i
                                                                                       -            --                                                             --·- -     --·
                                                                                                                                                                                                  PROD....

                                                                                                                                                                                                                                   •




                                      Julington Creek Farms                                                                                                                                             Invoice
                                      PO BOX 600277
                                                                                                                                                                                            Date            Invoice#
                                      Jacksonville.' FL 32260
                                                         .
                                                                                                                                                                                           6/512019           25005




                            Bill To
                        ~1131· Prt,ducc INC.
                        PC) Box 600277
                        Jackson\'illc. FL 32260..0277

                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                               '




    .•
                                                                                                                                                              -
                                                                                                                                     P.O. No.                               Terms                       Project

    ''
    •
    •                                                                                                                                    0128
                                      .


                Quantity                                                                   Description                                                                              Rate                  Amount
                                                                                                                                                                               -
                            418 Bulk Chipping P9t;:uocs·                                                                                                                                      14.00               s.8's2.oo




                                                                                                                                                                                                   .•




                                                                                                                                                                             Total                            S5.852.00




                                                                         --------------'----------------------
                                                                                                                         Case 3:18-bk-04194-JAF       Doc 165-4      Filed 04/07/21   Page 39 of 372
,.. ·····----·-·----·---·-·--·-·-·-·-·-··- ... ···--·--·-·--·---·· ----·-·---- ---------·-T·· .... ··-·--·-·· ·--····-·-· .., ________ .. -----·-·-·-···-· ·-·   -----·-·-------1·· ----------·-·-·-·--------·· ----·--·-····---.. ______,_ _ ,____________________,_ _ --·--·1
!                      Policy No. MP-0749812                                               j                         Claim No. 19-006204                                                           Division 8             Document Name: JUUNGTDN CREEK 2019 i
i                                                                                          !                                                                                                                                            PROD....             f
                                                                                                                                                                                                               ------~-    --·   ·••-     -- - -
                                                                                                                                                                                                                                                                             •




                                                   Julington Creek Farms                                                                                                                                                                           Invoice
                                                    PO BOX 600277                                                                                                                                                         r-----------
                                                                                                                                                                                                                               Date
                                                                                                                                                                                                                                       ----------~
                                                                                                                                                                                                                                          Invoice#
                                                   Jacksonville, FL 32260
                                                                                                                                                                                                                                 615/2019                25006             I
                                      Bill To
                                 rvlBT Produce Dl"C.
                                 PO Box 600277
                                 Jackson,;ille-, FL 32260-027.7

                                                                                                                                                                                                                                                                           I


                                                                                                                                                                         P.O. No.                               Teims                              Project

                                                                                                                                                                             0130

                      Quantity                                                                                         Description                                                                                        Rate                       Amount

                                    440.1 Bulk Chipping Potatoes                                                                                                                                                                        14.00                6.161.40
    '
    I
    I'
    I




                                                                                                                                                                                                           '




                                                                                                                                                                                .


    I
                                                                                                                                                                                                           '



                                                                                                                                                             •




                                                                                                                                                                                                                   Total                                 $6.161.40
                                                                                                                                                                                                                                                               ..
                                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 40 of 372
                   -----·---                              ----------                     -   ----·-------                                                                ---             -•--           --- ··1
l.                 Policy No. MP-0749812                      Claim No. 19-006204                                                 Division 8           Document Name: JULINGTON CREEK 2019                     I
i                                                                                                                                                                    PROD....              .
          ---                                                                                                        1
                                                                                                                                                                                         ......          -,.

                                    Julington Creek Farms                                                                                                                  Invoice
                                    PO BOX 600277
                                                                                                                                                               Date                   Invoice#
                                    Jacksonville, FL 32260
                                                                                                                                                              6/512019                 25007
                                                                                                                                                                                  .




                          Bill To
                        i\,1I31. Produce JNC.
                        PO Box 600277
                        Jacksonville. FL 32260-0277
                                                                                                                                                                                                           I


                                                                                                        P.O. No.                               Terms                           Project

                                                                                                           0131


                   Quantity                                   Description                                                                              Rate                      Amount

           .
                              432 Bulk Chipp~g Potatoes                                                                                                          14.00                   6.048.00          I
                                                                                                                                                                                                           -
                                                                                                                                                                                                    .




                                                                                                                                                                                                    •




     --

     i
     j
     i
     I


     I


                                                                                                                                                Total                                  $6.048.00
               -




     i_______________________________.=-·=-=-=-=------=--=-·-=-·=-"'··-=·-==·=··~·~·=-=-~·~."'-"'···=•-=--=-=·===
                                     Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 41 of 372
                                                                                                              •




        Customized Analysis of Short-Term Conditions                                                          •


                           for a Parcel in Flagler County, FL
                              01 April 2019 -15 June 2019

Location: Flagler County, FL; T12S R29E Sec Sec 33; Lat: 29.4226, Lon: -81.3777
Report prepared by PRISM Climate Group, Northwest Alliance for Computational Science and
Engineering, Oregon State University, Corvallis, OR, 13 Aug 2019
  This document provides an analysis of the precipitation and temperature conditions for a point in Flagler
County, FL over the period from 01 April 2019 through 15 June 2019. The map indicates the location of
the point within the surrounding region.




                             Figure 1. Location of the selected point (red dot).
  Daily observations during the period of interest were compared to the same dates in the prior 10-year
period (2009-2018). Figure 2 shows the assessment classifications for total precipitation and temperature.
Figures 3 and 4 show the values recorded over the period, compared to the 10-year averages. Overall, in
comparison with the 10-year period, precipitation conditions were determined to be typical
                                                                                                                                                                                             Case 3:18-bk-04194-JAF                             Doc 165-4             Filed 04/07/21                 Page 42 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •




                                         Precipitation                                                                                                         Mean Temperature                                                                                       Maximum Temperature                                                                                                         Minimum Temperature
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                         (total inches)                                                                                                       (overall average ° F)                                                                                    (daytime highs ° F)                                                                                                         (nighttime lows ° F)
                                                         Typical                                                                                                                           Warm                                                                                                           Warm                                                                                                                              Warm




                                                                                                                                                                                                                                                                            %
                                                                                                                                                                                                                                                                             '

                                                                                                                                                                                                                                                                                                                                                                                                                                         63.1                     65_.S , -
                                                                                                                                                                                                                                                                                                                                                                                                                                       •- • · 64.6 -""''' ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                ... -·-·'


                 Figure 2. Relative assessment of conditions during the period, compared to the prior 10-year period.

                                                                                                                                                                             Precip
                                                                                                                                                                             10-yr avg precip
          25"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·=-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                            '
                  :,   ,                                                                                                                                                                                                                                                                                                                    '                '
          .-:·-~--                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
:,   '.
           ·.. 2 ..                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                  I                                                                                                                                                                                                                                                                                                                                                                                                                                     •                           '   .
                             •I                                                                                                                                                                                    ;'                           •            •              ••                                                                                                   "
                               '                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                                            '                                                                                    •                                                                                                                                             .
                             i                                                                                                             ..                         '
                                                                                                                                                                      •                                                                                                            ..'
                                                                                                                                                                                                                                                                                 ._._,.
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                     '' - ~-~f'..•:.,,:,,
                                                                                                                                                                                                                                                                                                                                                                                  Q
          _1.S"
                             '. •                                             '
                                                                              •
                                                                                                   '""
                                                                                                              -------·•·"                                           •
                                                                                                                                                                     '
                                                                                                                                                                                                       '
                                                                                                                                                                                                      ' '

                                                                                                                                                                                                           •
                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                              •           .. --~·:-ii -
                                                                                                                                                                                                                                                                                                                                      ' b,
                                                                                                                                                                                                                                                                                                                                                                                   ' --.,--, .,.·-~·
                                                                                                                                                                                                                                                                                                                                                                                         ·,



      .

               ,.
                                                                              ' _:._::i,:;
                                                                              ,.,.
                                                                              •
                                                                                    ""
                                                                                              """"
                                                                                                                                                  ••
                                                                                                                                           .. ,.,...-f,-"''-""'
                                                                                                                                                                                     ' ••
                                                                                                                                                                                                                   '                                .                            '
                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                        '

                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                   .:.1>
                                                                                                                                                                                                                                                                                                                                                                                                                                    -:, ,·
                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                    . "'""
                                                                                                                                                                                                                                                                                                                                                                                                                                      '""


                             •
                                                                                                                                                     ••
                                                                                                                                                                i··-----,                                          .              .   -
                                                                                                                                                                                                                   ., - - - --,......-,c..,-•"-                             --            ..
                                                                                                                                                                                                                                                                                                                  ·"'-·   ~   -~~- •·
                                                                                                                                                                                                                                                                                                                                   .                             -   ·----       •
                                                                                                                                                                                                                                                                                                                                                                             -~..,--,,        ··-      '    .
                             •'                                                                                                                                       '                                                                                                                                                                     •,                                                                                        •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •''
                                                                                                                              '
                             '                 -'    '                                                                                                                                                             l                                                    '        ' ._ "['                                                       •                                                                                     '     '-                                                                            .'   ..
                                                                                                                                                                                                ••-: ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                    """•,
                                                                                                                                                                     "},                                                                                ••                                 _,(                                                                                                •                                                                                                                 {;"
                                                                  ••••
                                                                  ••
                                                                              .'                                      --·•
                                                                                                                                                                "
                                                                                                                                                                     •                         \;J .
                                                                                                                                                                                     ,.~'"-"'"· '-
                                                                                                                                                                                                                                                • '; '
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                    '

                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                         '                                                                         !>I-' ·::
                                                                                                                                                                                                                                                                                                                                                                                                                                   +'
                                                                                                                                                                                                                                                                                                                                                                                                                              ,.1,,,r*
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 • .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               --~:-·
                                                                              ''                                                                                                                                                                                                                                                                                                                                                   •••                ···-'
                                                                                                                  •                              •
                                                                                                                                                                                                 •                                                                                                                                                                                                                                    '
                                                                                                       ............                   • ••••••• ••
               o:,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;'.
     .:'                                                                                                                                                                                                                                                                                                                                                                                                                                                               ·10. -Jun
                                      ,·,·.·
                                                                                                                                                       .: .                                    ...:                                                                          ··.:-:,__ _                                                                                                      '




               Figure 3. Total precipitation during the period, compared to calculated averages over the prior 10-year period.

                                                                                                                      """'
                                                                                                                      i=J                Max temp                                                                  12] Mean temp                                                                                  12] Min temp
                                                                                                                      B                  10-yr avg max                                                             B 10-yr avg mean                                                                               B 10-yr avg min
                                                                                                                                                                                                                                                                 .,
                                                                                                                                                                                                                                                                                                                                                                                                                '         ,,,\(,;.-·
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..•          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .,,.. ,,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ::.                  -..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             =,i l

                                                                                                                                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                                                                                                                                                                                              '               _,...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            f-,,.                                !.·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ·-.

                                                                                                                                                                                                                                                                 -" .                                                                                                    "'    ,--                                       ,t·                 1·
               90F.                                                                                                                                                                                                                                                                                                                                                         .-                           ............•.. ; ;; •••••••••••••. ,·_.---··
                                                                                                                                                                                                                                                                                                                                                                       -~ .•..f -·- .. " . . . .,.,..~.,......,. - ·
                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.           -


                                                                              '•
                                                                                                                                                 "
                                                                                                                                                :,---
                                                                                                                                                   '                                                                                                                                                     ..........
                                                                                                                                                                                                                                                                                                         ""
                                                                                                                                                                                                                                                                                                                                                                             ,,>
                                                                                                                                                                                                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                                                                                                                                      '········
                                                                                                                                                                                                                                                                                                                                                                             ••••••--•••     ' ...
                                                                                                                                                                                                                                                                                                                                                                                                 • -·~
                                                                                                                                                                                                                                                                                                                                                                                                   "A"
                                                                                                                                                                                                                                                                                                                                                                                                  '"                ••
                                                                                                                                                                                                                                                                                                                                                                                                                                  --.---:' " ,  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            --,~f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .    'C,           •>
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 {
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 )·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 (
                                                                                                                          .,, •.                                                                                                                                                                                                                                                                           ' -~~
                                                                              ' __ ;· -~-·1.
                                                                         ...........
                                                                             .,·
                                                                                            .. ······--· ...
                                                                                           . .                                    ~
                                                                                                                                                                    '""
                                                                                                                                                                         i
                                                                                                                                                                                                       '    "'' j     .
                                                                                                                                                                                                                    ,"'"•
                                                                                                                                                                                                                              .;"i."'·
                                                                                                                                                                                                                 ··•:*·"".,,...,...,_-'I',>--                                                                                                                    •• ~---'
                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                             · ',
                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                   ,~-- .-.-...... ❖--·· ~•"'¥'
                                                                                                                                                                                                                                                                                                                                                                               ................
                                                                                                                                                                                                                                                                                                                                                                                  ""-·•·                   • •, .

                                                                                                                                                                                                                                                                                                                                                                                                             ' , . ,.
                                                                                                                                                                                                                                                                                                                                                                                                                          -';
                                                                                                                                                                                                                                                                                                                                                                                                                       '""""'
                                                                                                                                                                                                                                                                                                                                                                                                                                      .. '
                                                                                                                                                                                                                                                                                                                                                                                                                                     d,
                                                                                                                                                                                                                                                                                                                                                                                                                                   ~• '
                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                       - •'>"

                                                                                                                                                                                                                                                                                                                                                                                                                                                    ~······
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '        • cf:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~• - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ';
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  • ••••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,  , 1  '•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -~,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ...,,.,


                                                                                       ""\b       ;\                                                                                                                ''                                                                                   ··•···...~,.--,;. '.!''.-"'                                  ......... f        .,               •}                                                                                                     'I

                                                                                                                                                                                                                             L_...'.·:·-:"''.~ :·:· .. .-.._._ ·-                                                   .. -•,                                                             ,,,,__
                                                                                                                                                                                                                                                                                                                                                                                           •                "'- d                                                                                                !"

                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                 '                                              •
          .. 70F                                                         ,,·.,~--      ---~--- ..
                                                                         •• ; ••••••••..s,~• ,,~,
                                                                                                    ~--
                                                                                                                                  "                                                                                                              • '
                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                -~.,.-.:,,,•,                                         -·-·-··-·= •"
                                                                                                                                                                                                                                                                                                                                 ,_.                                                                                -."•?..':"••····-·--·•"""~ .
'.'.      ·-                                                             •-·
                                                                                                   "•"
                                                                                                   '"--      '"
                                                                                                                                                                                                                                                                  -·· _,.                                                 " .,-
                                                                                                                                                                                                                                                                                                                             ' .-,
                                                                                                                                                                                                                                                                                                                              : --
                                                                                                                                                                                                                                                                                                                                  '


                                                                                                                                                                                                                                                                                                                      ....-;·:.:.~'.~               '.'.·:,"
                                                                                                                                                                                                                                                                                                                                                                                                                ··•···
                                                                                                                                                                                                                                                                                                                                                                                                                     "     _,'
                                                                                                                                                                                                                                                                                                                                                                                                                     ;, ,;; •o; ,C,s'
                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                             ' "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,¢;'       ---..'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                      •                                                                              "         ', . ,;,·:;t
                                                                                                                                                                                                                                                                                                                                                                                                                                     ....                                   ,;•.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            w.,       ••
           ·-60F
                                                                                                                                                                                                                                                                                                                                                                                                                         ,_.        '1--';..
                                                                                                                                                                                                                                                                                                                                                                                                                                      ''-   '                                 --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .. -. '


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          --:




               40F .              f                 ..:,_
                                                                  ..          '
                             1, Ap,. . \.                                 8. ¾,Jr-.: -,._:-·
                                                      ••:._:;.•
                                                    . . ':, .                "'.'; .
                                                                                               .   '   ...
                                                                                                   ,· .. :,,__ .·
                                                                                                                        ..:   '
                                                                                                                                                                                                                                                                                                                                      .'   ..   '
                       ,..                                                             ·:·::: ',_,                                     .,:,,. =::::·                         .:.:... : '                               ,,•-•, '                                                                               ':' :                                                                                                  . ' .-                                                                                           .
                                                                                                                                                                                            -=-:::.                      .

Figure 4. Temperatures during the period, compared to calculated averages over the prior 10-year period.
                                          Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 43 of 372
                                                                                                                        •




  Note: Rather than calculating days based on the 24-hour period ending at midnight local time, PRISM defines a "day"
                                                                                                                        •
as the 24 hours ending at 12:00 Greenwich Mean Time (GMT, or 7:00am Eastern Standard Time). This means that
PRISM data for May 26, for example, actually refers to the 24 hours ending at 7:00am EST on May 26. {This is done so
that days are consistent across the country, regardless of time zone or daylight savings time and because most of the
weather observations on which PRISM depends are taken only once per day, early in the morning.)




                       •
                                                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 44 of 372

•    •




                                                   COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT
                                                               Agents, Loss Adjusters and Policyholders

    The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop
     Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by
    approved insurance providers (AIPs) that have been approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is
    necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure program integrity. Information
    provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign
    agencies, magistrate, administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities
    under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area.
    Disclosure of the information requested in voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA
    in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or RMA-approved procedures and the denial of program eligibility or
    benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other
    remedies.

                                                                            NONDISCRIMINATION STATEMENT

    The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disability, and where
    applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or a part of an individual's
    income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for
    communication of program information (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).

    To file a complaint of discrimination, write to: USDA, Director, Office of Civil Rlghts,1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, or call (800) 795-3272
    (voice) or (202) 720-6382 (TDD). USDA is an equal opportunity provider and employer.
                                                              Case 3:18-bk-04194-JAF                  Doc 165-4          Filed 04/07/21              Page 45 of 372
                                                                                         MPCI Claim Progress Report
                                                                                                     Crop Year: 2019




                           Serviced by RAIN AND HAIL L.L.C.
                                 SOUTHERN DIVISION
                                 1951 ROSEBUD ROAD
                               GRAYSON, GA 30017-1558



  Claim               Name                       Policy             Suspended                 Type                     Phone     Claim Date    CID Print       Adjusted        Received               Loss            1st Crop
                                                                       Loss                                                                      Date            Date            Date               Reserve           Reserve
19-006204 JULINGTON CREEK FARMS                     MP-0749812           Y                  Unharvested            (608)339-9869 04/08/2019   08/05/2019      08/08/2019       08/13/2019           $ 14880
    Area Coord:                                         Agency: PROGRESSIVE AG 7772-30                             (701)277-9210
   Primary Adj: WILLIAM B BARKER                           Crop: Potatoes-APH
Adjuster Contact Date/Claim Status                    Spoke With                                               Appointment/Follow Up          Comment
04/16/2019(Morning): Waiting for Harvest to be C... Policyholder(In person)                                    Adjuster within 30 days        Went and visited fields. Crop did receive some damage but insured is taking to harvest.
Deferred Status: (50) 500k liab, review for possible RMA involvement - 04/08/2019
Comments: PH(4/8/19)-POTATO EXCESS RAIN 4/7




                                                                                                                                                                                                                                        2019 51289209 INTERNAL_PROD
                                                                                                              Page 1
                                                    Case 3:18-bk-04194-JAF                Doc 165-4          Filed 04/07/21         Page 46 of 372
Date     : 08/15/2019                                                             AGRI GENERAL INSURANCE COMPANY                                                               Page:            1
State    : FLORIDA                                                                        CLAIM SUMMARY                                                                      Policy:    MP0749812
Crop Year: 2019                                                                                                                                                                Loss:    19-006204

                                                                                                                                                                              Crop:     PTATO
           Insured: JULINGTON CREEK FARMS                                                                        Agency: PROGRESSIVE AG
                    PO BOX 600277                                                                                        417 38TH ST SW STE A
                    JACKSONVILLE FL 32260                                                                                FARGO ND 58103-6508

                                                                                                                              7772-30
Additional payees:
- none -



                                                                         ACRE                TOTAL               PROD                                                               AMOUNT 1ST CROP
CROP       UNIT   FARM   TOWN/RANGE/SEC      STAGE     ACRES    x        GUAR         =       GUAR       -    COUNTED      =      DEFICIENCY x PRICE x INTEREST = INDEMNITY       = PAYABLE RESERVE
PL 5.0 YD 21.0
PTATO  3.08          396 12S   29E    33        H      28.0           243.2     CWT        6,810.0 CWT       3,497.7    CWT        3,312.3     $12.00      1.000         39,748        $39,748

                                                                                                                                                                              *     $39,748




                  COUNTY             ACRES     PRODUCTION      PAYMENT      CHECK         CHECK DATE      CLAIM AMT       LOSS CREDIT        CHECK AMT
  PTATO           FLAGLER             28.0        3,497.7      $39,748    3255821          8/15/2019     $39,748.00        $34,815.00        $4,933.00         LOSS AMOUNT                 $39,748
                                                                                                                                                               APPLIED TO PREMIUM          $34,815

                                                                                                                                                               CURRENT CHECK #3255821       $4,933
                                                                                      CLAIM TOTAL ->     $39,748.00           $34,815.00     $4,933.00         * PAYEE’S SHARE AMOUNT



  AMOUNT REPORTED TO I.R.S.             $39,748.00
  UNDER SOCIAL SECURITY NUMBER           *****3132




                               Please enter the URL below to participate in a brief claim survey regarding this claim settlement. All responses will be kept confidential.
                                                                                https://www.rainhail.com/s/claimsurvey
                                                                      Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 47 of 372


              ••



      '
••

      Rain and Hail                                           EXTENSION REQUEST FOR SUBMITTING CLAIM
      A Chubb Cmnp•"f




      lnsured's Name: JULINGTON CREEK FARMS                                                                                                  Policy#: MP- 749812                   Loss# 19--006204

      Slate: FLORIDA Crop:~P~T~AT~0~(8~4L)- - - - - - - - - - - Plan: APH (90)                                                                 County: FLAGLER

      Unit Structure: ~o~u~-- EOIP:' _ _ _ _ _ _ _ _ _ _ _ EOIP Date: 06/30                                                                  Last Haruest Price Released [ii appficable):' -'1"'2,.,.oc::.o_ _


     Section I
     Unless this extension is granted, I Onsured) understand the requirements per the policy provisions to submit (sign) the final claim declaring the amount
     of loss no later than:
        (1) For poficies other than revenue protection (YP, APH, Other), 60 days after the End of Insurance Period (EOIP) for aU acreage in the unit
            ' EOIP is defined in the pa/icy provisions as the earlier qt: (1) The Total Destruction of the insured crop on the unff; (2) Abandonment; (3) Harvest of the unff; (4)
            Final Adjustment of a loss on a unff; (5) The Calendar Date for the EOIP; or (6) As Otherwise Specified in the Crop Provisions.
            Or;
        (2) For revenue protection (RP), the later al:
            '(i) 60 days after the last date the harvest price is released tor the crop listed above; or
            Qi) 60 days after the date the EOIP for all acreage in the unit by the dates sho,m in (1) above
     I also understand the failure lo timely subm~ (sign) a claim or provide the required information necessary to determine the amount of the claim will result
     in no Indemnity and I will still be required to pay the.premium due under the policy for the unit, unless Rain and Hail LLC. (RHLLC) agrees to this request
     for extension. This request may only be granted if the amount of loss cannot be determined within the required time period stated above because the
     information needed to determine the amount of the loss ls not available. If this request for extension ls granted,
          (1) And continues beyond the_ date I am required to submtt my production report, I will be assigned the previous year's approved yield as a temporary yield in
              accordance with applicable procedures.
          (2) It does not extend any dates specified In the policy by which premiums, adminisb ative fees, or other debts owed must be paid.
         (3) Damage occurring after the end of the insurance period as stated above is not covered.
     I request this extension be granted by Rain and Hail due to:
          •        Incomplete marketing/production records available from Buyer/Processor
          D Delayed Measurement of Farm Stored Production (Grain Crops Only, See Section II)
          ~ Other (explain): Gathering records and Insured/ AIP availability to meet to sign daim



     Section II (Delayed Measurement of Fann Stored Grain(s) Production Onlv)
          REQUEST TO DELAY MEASUREMENT OF FARM STORED PRODUCTION
          In addition to Section I above, I understand that this does not waive or change any terms of the policy & that I will contact RHLLC immediately upon
          completed delivery of the Insured commodity (not to exceed 180 days after the EOIP). I hereby request to delay measurement of my farm-stored Insured
          grain crop(s) listed above for up to 180 days alter the End of Insurance Period (EOIP),


                                                                -                                                                     815/19
                                                                                                                                                                      Date




                                                       See reverse side for Privacy Act Statement and Nondiscrimination Statement                                                             RH-5157-2017
                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 48 of 372

      •




J
  -
                                           COLLECTION OF INFORMATION AND DATA (PRIVACY ACD STATEMENT
                                                           Agents, Lass Adjusters, and Policyholders
The fallowing statements are made in accordance with the Pnvacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authanzed by the Federal
Crop Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established
by RMA, or by approved insurance providers (AIPs), that have been approved by the Federal Crop Insurance Corporation {FCIC), to deliver Federal crop insurance.
The infannatian is necessary for AIPs and RMA to operate the Federal crop insurance program, detennine program eligibility, conduct statistical analysis, and ensure
program integrity. Information provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies,
courts or adjudicative bodies, foreign agencies, magistrate, administrative tribunal, A!Ps contractors and cooperators, Comprehensive lnf6imation Management System
(CIMS), congressional offices, or entities under contract with RMA. For Insurance agents, certain information may also be discl9sed to the public to assist interested
individuals !n locating agents !n a particular area. Disclosure of the infonnatlon requested is voluntary. However; failure to correctly report the requested information may
result in the rejection of this document by the AIP or RMA in accordance with the Standard Reinsurance Agreement bet\'1een the AIP and FCIC, Federal regulations, or
RMA-approved procedures and the denial of program eligibility or benefits derived therefrom. Nso, failure ta provide.true and correct infonmation may result in civil suit
or crimirial prosecution and the ~ssessment of penalties or purnutt of other remedies.

                                                                     NONDISCRIMINATION STATEMENT
                                                                            Non-Discrimination-Policy:
The U.S. Department of Agnculture (USDA) prohibits discrimination against its customers, employees, and applicants far employment on the bases of race, color,
national origin, age, disability, sex, gender identity, religion, reprisal and where applicable, political beliefs, marital stalus, familial or parental status, sexual onantation,
or all or part of an lndlviduars Income !s derived from any public assistance program, or protected genetic information in employment or in any program or activity
conducted or funded by the Department. (Not all prohibrred bases will apply to all programs and/or employment activities.)
                                                                           To File aProgram Complaint:
If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Fann, found on/ine at http;/lwww.ascr.usda.
gav/complainLfiling_cust.hbnl, or at any USDA office, or call (866) 632-9992 to request the farm. Yau may also write a letter containing all of the information requested
in the fonn. Send your completed complaint fonn or letter by mail to the U.S. Department of Agnculture, Director, Office of Adjudication, 1400 Independence Avenue,
S.W., Washington, D.C. 20250-9410, by fax (202) 690-7442 or emaR at program.intake@usda.gov.
                                                                             Persons with Disabilities:
Individuals who are deaf, hard of hearing or have speech disabilities and wish lo file either an EEO or program complaint please contact USDA through the Federal
Relay Service at (800) 877-8339 or (800) 845-6136 (in Spanish).
Persons with disabilities, who wish to file a·program complaint, please see information above on haw to contact the Department by mail directly or by email. lf you
require alternative means of communication for program information (e.g., Braille, large prin\ audiotape, etc.) please contact USDA's TARGET Center at (202) 720-
 2600 (voice and TDD).




                                                                                                                                                                         RH-5157-2017
                                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 49 of 372


                    •
                    '
'
•   •
            .
                •

           •
        Bell, Kim - 08

        From:                                   Sumner, Wyatt - 08
        Sent:                                   Tuesday, August 6, 2019 9:08 AM
        To:                                     Barker, William - 08
        Cc:                                     Adams, Gail - 08; Bell, Kim - 08
        Subject:                                RE: [EXTERNAL] Emailing: extension forms - signed for Rain and Hail.pdf




        ,,,_            ~•-•• -   -•    -~ "~       ---      _,,,,'-,~~"' - '    .     -            -•• •P'"   ---                  -~ -   _ .. _   -~   -    •   •• • -   ,, - ~

        Make su~~:!f~e ha~e. u~i~~i!.h_~_rripl~t~I..l:<])d!~?vaiLa_ble !!l1d..!'~~~g_6QJ:Lay Wrt_ neer[to_P_i!Y.lb.os~:':l.nits an.d reopej
        1
          ____ ~--~
        the
        \,,._  claim

        18-BR
        (Released Nov 2017) COMMON CROP INSURANCE POLICY
        14. Duties in the Event of Damage, Loss, Abandonment, Destruction, or Alternative Use of Crop or Acreage.
        Your Duties: (lnsured's)
        (3) You must submit a claim not later than:
                                                              -
                                                           -- --      --~---- __ .,..._ ------~- ---                 -··--           ,. -- ------

                                                                                                                                                             ___
                                                                                                                                                    ,.

        (i) For policies other than revenue protection;. 60 days after- the
                                                             . --·---    -- --date --- the insurance
                                                                                               _,._. - period ends for all
                                                                                                       -------·-···    ,. ___ ,,
                                                                                                                                 acreage ~-in the
                                                                                                                                               ---unit_.            '


        (When there is acreage in the unit where the insurance period ended on different dates, it is the last date the insurance
        period ends on the unit. For example, if a unit has corn acreage that was put to another use on July 15 and corn acreage
        where harvest was completed on September 30, the claim must be submitted not later than 60 days after September
        30); or
        (ii) For revenue protection, the later of:
        (A) 60 days after the last date the harvest price is released for any crop in the unit; or
        (B) The date determined in accordance with section 14(e)(3)(i). (above)

        Wyatt
        AVP Claims Manager
        Southern Division
        AL, AR, FL, GA, MS, KY, LA, & TN
        800 538 8020 Ext. 2414
        229 349 7888 Cell
        (515) 559-1558 Fax
        Rain and Hail
        A Chubb company




         -----0 rigi na I Message-----
         Fro m: Barker, William - 08 <William.Barker@rainhail.com>
         Sent: Tuesday, August 6, 2019 8:50 AM
         To: Adams, Gail - 08 <gail.adams@rainhail.com>; Bell, Kim - 08 <Kim.Bell@rainhail.com>
         Cc: Sumner, Wyatt - 08 <wyatt.sumner@rainhail.com>
         Subject: FW: [EXTERNAL] Emailing: extension forms - signed for Rain and Hail.pdf

          See attached claim extensions for Onieda and Julington Creek Potato's
                                                   I                                  I
          Thanks,
                                                                                      '14 ~ '3 /'2---
                                                                                              1
                                                  Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 50 of 372


              •'
      •
••        •


     'Will Barker
     Adjuster
     Rain and Hail, Southern Division
     Cell: 478.808.6916
     William. Barke r@ra inha i I.com

     For more information about the Agriculture Insurance from Rain and Hail visit www.RainHail.com.

     Rain and Hail
     A Chubb Company

     -----Original Message-----
     From: Wes Thigpen <westhigpen@bellsouth.net>
     Sent: Monday, August 5, 2019 3:20 PM
     To: Barker, William - 08 <William.Barker@rainhail.com>
     Cc: westhigpen@bellsouth.net
     Subject: [EXTERNAL] Emailing: extension forms - signed for Rain and Hail.pdf



     Mbt Produce Inc.
     p.a. box 600277
     Jacksonvile, Fl 32260
     Ph# 904-880-1031
     Cell# 904-868-7235
     Email: westhigpen@bellsouth.net
     Website: mbtproduce.com




     Your message is ready to be sent with the following file or link
     attachments:

     extension forms - signed for Rain and Hail.pdf



     Note: To protect against computer viruses, e-mail programs may prevent sending or receiving certain types of file
     attachments. Check your e-mail security settings to determine how attachments are handled.




                                                                                   2
                                                                                                                                                                                                                                             Case 3:18-bk-04194-JAF                            Doc 165-4            Filed 04/07/21            Page 51 of 372




     Acreage/Production Reporting
                                                                                                                                                                                                                                                                                                                         --M=•.,,=,:::..:::,::,2--r.s::-,.-,-.",""LOR=1o"A""9_ _ _iii                   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                            I1<'30/20f6                            P~elof4                         JS
                                                                                            AGRI GENERAL INSURANCE COMPANY
                                                                                                                                                                                                                                                                                                      Illn~ ~Wlt,lill~'lt-r.rl
                                                                                                                                                 R/\INAND HAIL L.LC.
                                              •                              MPCI Appllcalion/CaneeltallonlTransfer/Potley Change/Raportlng Form                                                                                                                                                                                                                                                                                 SCAN: 7 2 63 5 3 61S24458001 S                                                                2017
      -----,---,--,::--'-'-c-,--::------,....;;..._-=..____:_..,;.._ __
                                                                       Ai>PI<""""_, 111-                                                                                              =::::::                                                               Sign"ut>Aulhorizltlion                                                                                                                                                          AgencytAgenl-n
            JUUNGTONCREEiCFARr-AS
            PO BOX 600277
                                                                                                                                                                                                      111
                                                                                                                                                                                      ........,.;;,~,)~•:~Jt~·~: ,:,_..
                                                                                                                                                                                                                     : :""::!"~"":.:""'~""~'"~°"'~•:w~•~"t•-=t.~-•Y:•~:·•::m~m,::-~~•~P~R~D~G~R~W§1,~,!A~G~-:---'=======--------
                                                                                                                                                                                           ~tabyaNtuQ...dlpasusb91'axur.etsu11rJWtaifhwnkl]at,bcdldbJ811b't118111 417 38TH ST SW STE A
            JACK:SONVlu.E Fl 32200-GDOO                                                                                                                                                    du:hdumnsaddtieaq,,mrmo,;)ij,;llibo,..da I idhllgd9llw-fihi'V fARuO NO 5810J.£50il
                                                                                                                                                                                      ~ s)lhe,~ll)P{111r1fll)'bdlal'doacldotllitr'!'illpn:,(s)btieltrms111:lwdlu,o(J.
                                                                                                                                                                                            i!Mft!c:a•a.t.lbt!llr~!hallitab-ilftu~benndeOt,-mea.,,~_. A::,                   ,.
                                                                                                                                                                                             -t'tit e. s;rtdlmdihsMhrqAv,:c,cdnuauJ\,,·w                                   1
                                                                                                                                                                                                                                                     m~to: LAURELiPROGJlt~S V~G.COM




                                                                 HameolC,
     FLAGLER                                                    :POTATOES                       ,'       2017
      .    ._,,,,,,._,,_
                                                                                             '                                                                                                                              '   ;     '""'    "'"' ,        ... ,, ,,._.,,.,,_                ·"·"'•·         ··"   '""'-"                                 "   ....•.. ,,,             .     "        ,, .   .   ..   .   "'"'":     "'"''"'      '"'""'"'

                                                                POTATOES                        ;        2D17             , APH                                             1A0.7S                                                                                                                                                                                                                                                                                                                                             ov=s.
                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                     MKT
                                                                                                                                                                                                                                                                                                          .                          .    IRRIGATEOGRP9 :VA.
                                                                                                                                                                                                                                                                                                                                                                                       ....
                                                                                                                                                                                                                                                                                                                                                                                                                                     OU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       X                   '. Qs:j

     ~- Toli....:1 .Po-i,4.,~ Z~•'7i Mi-:
                                                                                                                                                                                                           '"         '                                                         . ,, "           .    '                                                             .    '•'       '                                                                             -.-. . .,           '"',     · • · •"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               om
                                                                                                                                                                                                                                                                                                                                Q      <J:;i!.f d-;                                                                                                                                                                            o ..
                           c::SC~ .· ..Po-hi~:                                                           Zo•c                  Aflt                                                                                                                                                                                                ·• O:;laf 8., ....•.
                                                                                                                                                                                                                                                                                                                                ;i;e..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           · Ol-ES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           :- Ono
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Dru
      ..    .,_        ..   ,.     . .                      ...        ·'   ""'"''"   '·   '"·       .
                                                                                                     ,,._._, ·-·•- ' ,.,
                                                                                                                      .
                                                                                                                               ,.   '. •-   ..   "'   _,   "     "" '"'"·   ' ..      .    ,,,._   ' ' " " " " " " '·"          ,_,   '""    ·-•" .                         ··-•-•···-·                       """'""""'. ,   .. "    ,, .                        . ., "'           "
                                                                                                                                                                                                                                                                                                                                                                                           ',•   "                         ... ,,         '·'•'    ,·,           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           . 0110
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . . . ..
                                                                                                                      '                                                                                                                                                                                                                                                                                                                                                                                                      OY!S
     " ' ' " " " .,                                     .   .     '"                                        .·- . .             .    '"      ·--•--' "-        -,- ,.-,   ••'·•
                                                                                                                                                                            '
                                                                                                                                                                                   ,,_,,   ...
                                                                                                                                                                                              I
                                                                                                                                                                                               ,,_,,_.                    __ ,      ____ , _ , ,                                  '   . ,,           . ..                                         ,.,,,,,,     ..       ,_     ·"      ,._,                                  . .'-   .             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                I•
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·•···••1-       ,-          "   ..        """"""'"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •,.,
                   .
                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                   '• )"ES
 "        .. . .       .                            .. '                                                                                              '""'····•-·--·--                        .,,,               ,_.,,,,,.            ----             ...,.,·,,.-,,,,,,.'                       ''       ..                         ''       "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                         .,,,,,,,-,,;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .Om
                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                  ---•-•-.----
                                                                                            '
 ,., ..                ""''··          "'    ..   ··"· .. ,
                                                            . ....
                                                            •
                                                                                                               "'"'       '.                                                                       .   .   . .'
                                                                                                                                                                                                             '
                                                                                                                                                                                                                                ,_,,.,-,,     ..   _   ,.        -   .. ,   .   .-;,     ..                             .    "''    .,    "       "''"'
                                                                                                                                                                                                                                                                                                                                                                    ....       ,   ..                ,,_. __     _         ··,··"'"''"                                         ..,   ... ...... .. '       ,




     REMARKS!OTtfER:



     POUCY LOSS PAYEE ANO ADDRESS
                                                -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •


i-----------------------------------------------
LOSSPAVABL<TOME AnONO OTHEIIS                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••
 Shi INFORMATION • U&t al ,-nan• wrilh • aub1.. n1tal bttntf!el•f hUttnt 110'4 or nsottj In tht ln1u,111'1pplictl\l a, d•hned in tho appUc;able p,d~ ?1111! :-., flndudeW'dloid,1, cir te~ls- ~f~d wndllf the 1pplk:.ln1). If n11nl!', sW. NONE. For 1p1uul                                                                                                                                                                                                                                                                               ,
_ _ _ _ _ ---''"-"w;•~•~--~a li:lnb lndle4hi th•         n • n - 1-d,ntttk:atleft n1111,t,...t and ld.ntllic;.UC.n n ~ r •• tttndlY'llfual lnaur,        ntl1."'11 "'•nifd, st,t, No SIIOMte..


, SBfRequesl
•
'==:c-u,.""'",,-.....,...
                                                                                  Name
                      \~~ES;;T;:;ON:;-;:TH;;;l;aGP;;;EN;;--------~,P"o"a"'o"x"&Olll=n;;-----'-~------------'.';:...
                                                                                                                 ::;--;"31:c.,:c!)8;;:6:;9,.:C="-----
                                                                                                                                                                                                                  Compll!tekidtess
                                                                                                                                                                                                                                                                                                                                    'I
                                                                                                                                                                                                                                                                                                                                    ,                  Telept-onsNtrnbat
                                                                                                                                                                                                                                                                                                                                                                        ·
                                                                                                                                                                                                                                                                                                                                                                                                                          Identification Humber
                                                                                                                                                                                                                                                                                                                                                                                                                                     """0104                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ldent.ficafon
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Number Type
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         SSN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Pe~Ty;ie              -
• REMOVE                                                                                                                                         jJACKSONVIUE FL 32260-0000
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1 lndlvitNat


                                 ...   •,.                                                                     ..,    .... ,..
                                                                                                                                                                                                                                                                                                                                                  .   . ··- . ·-·                                                                                                                                              ! .         '   '
                                       '
0ACD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •'.
WEB COPY                                                                                                                                                                                                                   Acreagc/Pl"CIN:tion Reporting
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            _,fr


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                                                                 Case 3:18-bk-04194-JAF                          Doc 165-4                   Filed 04/07/21                Page 52 of 372




                                                                                                                                                                                                                                                                                                                                                                   MP-0749812          31ahl f'..CHiDA      9 _ __
                                                                                                                                                                                                                                                                                                                                                                                                  ...;;c..;.;;.                                                                                                                                                                                    Page 2 ot 4                                                   JS               I
                                                                                                       AGRI GENERAL INSURANCE COMPANY                                                                                                                                                                                                   For                   2017 lSld p·,- u\i,g r,,a:.          JUUNGTON CREEK FARMS
                                                                                                                                                                  RAIN AND HAIL LJ..C.
                                                 •                                                                                                MPCI Acreage Reporting Form                                                                                                                                                                                                                                                                                                                            SCAN: 726353615244580026                                                                                                                               2017

                                                                                                                                                                                                            "'"""''                                                                                                                                                                                                                                                                                                                                                               ...,,.,,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          )Pnwu.ted


     POTATOES                                IRRIGATTP
                                                                                     '
                                                                                         GRPS                            ,eu 1.00
                                                                                                                                                                                         ...
                                                                                                                                                                                         ,
                                                                                                                                                                                                          ------·          ·--- .,·.
                                                                                                                                                                                                                                                                                                                            02Jl5117
                                                                                                                                                                                                                                                                                                                            Ol/15117                                                         ..                             • .....                     ."
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    4.0 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·-
                                                                                                                                                                                                  -                                                                                                                                                                                                                                                                                                                      •                                  .   -- '
                                                                                                                                                                                                                                                                                                                                                                                                                                     101.oa:                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ---·,       ......... .            •            ..... . . ..
                                                                                                                                                                                                                                                                                                                                                                                 265-269-S
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        . ·-·· ... --········                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ." "                 .'
                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "    "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                            . ..                                                                                                                                . ..                                                                                                    . " ..                                                                                                              '• SJ.so.'·
                                                                                                      -----•-',•         ·"··--··                                                                                                                                                                                                                                                                                       : :"•  •.... ,
                                                                                                                                                                                                                                                                                                                                                                                                                                       "
                                                                                                                                                                                                                                                                                                                                                                                                                                           ...
                                                                                                                                                                                                                                                                                                                                                                                                                                       .......
                                                                                                                                                                                                                                                                                                                                                                                                                          " • • -... ,,c< ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •.• " '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  \-.! '. ;,.,-_, '...::z,;:•         .....·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  . .. ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !'.it,> , ..:•--;;: ,1 :.' C:., ·,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .... --·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     . .. ·--·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   • • :,s.:,< ;;,•.;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,.,
                                                                                                                                                                                                                                                                                                                                                                                                                        (,.:,,                                                                                                 ..........                                                             ..                               ·······---- ..


  l'OTATOES                                                                          /CAPA                                                                                                                                                                                                                                 02/25117' ·•                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                             0                                                                      3.0
     ......         . ..             ..... i .       ...                                     "   --- -----     " .... ,....   "   . .-.   ................        . " . : ..         '       ..........        --·--               •                                       ........ ......... ···--· OJ/1S/17 .                                                           ..,;....... .                              '• - . ... ' - ..
                                                                                                                                                                                                                                                                                                                                                                                                               ·····,·-·---·                                  ,   ..... "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •'      ,   ... ,      ...................... .                            ""       •. ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                  ."        ....      .          ..     ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ;                                                                                   •.
                                                                                                                                                                                                                                                                                                                                                                                                                                noo;•                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                        ·, ... ........ , .........                                                                                                                  ...                                                            .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       . ., L                                                                            .,                                                                             "       "      ,,,._.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
  --------· ....                        ' ., .................................... " ...... ,........, . ,....... " ... " .. "                                                                                                               .. .....                                                                                                                                                                           101.oa;                                           •
                               "                                                                                                             .
                                                                                                                                                    -·--· ......, . " ... "-·· ········ -- ., .......,. ······-··--·· ... ..
                                                                                                                                                      ,.


                                                                                                                                                 6 llS Z'JE
                                                                                                                                                                                                                                                       ·'·"   .
                                                                                                                                                                                                                                                                                                                     ' ,...
                                                                                                                                                                                                                                                                                                                     •,  ....,
                                                                                                                                                                                                                                                                                                                                        '   ....              ..
                                                                                                                                                                                                                                                                                                                                                               FrJ.OJ
                                                                                                                                                                                                                                                                                                                                                                      '""         .   .,     .......                    ,·,,'          ...,. ....                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .... • -.i. ".      .............    '"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ....... ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ... ·-- . " "'" "" -------· . . .......... --- " .. ,-,-·---- -- ".
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ;-··           , - .,,....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .- . " ... '      ...  ·, ,-:,~., :---~·--'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                  ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .        ,.

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ..... ,,........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .. . ·-. ... .... ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •

                                                                                                                     •
 POTATIJES                                                                           :•GRPB
                                                                                        •                           ; vtJ 3.@1
                                                                                                             ...... ,..........
                                                                                                                                                                                     353.0'
                                                                                                                                                                                                                                            .....................................
                                                                                                                                                                                                                                                                                                                     _ 02/25117
                                                                                                                                                                                                                                                                                                                     i ..03/1S/17
                                                                                                                                                                                                                                                                                                                                                   '                ..
                                                                                                                                                                                                                                                                                                                                                                                             0                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2.0;                . .. .. .... .. " ... •'• ..................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ... ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •

                                                                             "   "·" .. ,
                                                                                                                                                           """""·                                                                                                                            "
                                                                                                                                                                                                                                                                                                   ---- ".• "                                 -        ..                ... •         ----·          -·       .. "i·····- --····;                                                                                                                                   •                        .                  .                ••'       "•
                                                                                                                                                                                                                                                                                                                                                                                                                                     37.59 i                                                                                                                                                                                                  i.
                                                                                                                                                                                                                                                                                                                                                                                  ............             "
                                                                                                                                                                                                                                                                                                                                                                                                                        •              .   ....... , . ........ L .......... ------·--· .\.' ..._                                        ......, ..... ..            '" ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                     3.1.00 •                                                                           ••                                           •                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                        i
                                                                                                                                                                                                                                                                                                                                                                                                       . " -- .                                 .   •.
                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .. ,. ..... -------. .. .........., ........... _"                                                      . .....        ·--- ....................           ,.


                                                                                                                                                                                                                                                                                                                                                                                                                                     31.31\                                                                                                        •
                                                                            . ....               .      ..                                       ..                                                                                                                                              ..• ' ...                        .. .......                ..... _,_ . "" ...... "                                             ... ""•····'                                                                                                                      , ...... ,.., .... , ... , ....... ,. ,. .................. .

 . '·"'-'
            ·""          .,
                 .... ·,,,... ,,,,
     ···-,, .·.- ~"',
                                    "


                              ,, ,, ,, fi..AOLER 35
                                                                        .                         .

                                                                                                                                                 6 ~2SDE                                                                                                                                                         ·"''"'"       """"·
                                                                                                                                                                                                                                                                                                                 ,··-- .......>.-...
                                                                                                                                                                                                                                                                                                                                                   .

                                                                                                                                                                                                                                                                                                                                     ,,_.,_·· f''Ul6
                                                                                                                                                                                                                                                                                                                                               K,
                                                                                                                                                                                                                                                                                                                                                                                       ............   '                                                  ···•"'•    .... , ...,,,.....                               "".           ........ .....................
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .,          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                • k:c/ ,:,o;,. . '4>t :O,ae,°JJPU.if~ ;_.] Mi!N ,,......' ,,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 . "" "" .... " ....................... "-•• '" """ ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
POTAToe5                                 'IRAIGA1£0                              '
                                                                                 jGAPA                                                                                                       0.0;     ••                                                                                                      02126/17                                                                     201                                                                     s.o.i
                                                                .   "   "    "           .
                                                                                  ' ... "" ....
                                                                                 .....                             •' ...   . .                                                                       '
                                                                                                                                                                                                      •             """                                                                                 "----
                                                                                                                                                                                                                                                                                                              OJ/15117. ..... -........,.., .. ,                            '                                   '   ., .        '"   ......... ........ "- "" ... •. ...................... . '' .......                               •••--o, ......,   .. _.,.              ., ...     A    ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ............... ... ·"" .........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ""' "   ...
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                            ·265-269-3                                               33.00'                                 .·
                                                                                                                                                                                                                                                                                                                                                                                                                 .,i
                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                            :- ·" , ·····                                   """·"             • _., .. ·············•·>· ' ....... ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ... ......, ......                 ......................                                                           ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •'              "'     .....
                                                                                                                                                                                                                                                                                                                                                                                                                    •) 3.1.00
 ·---- ....                             ------·-•·                                                                                 ... ·-.                                                        .. ..., ......... . ..............                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                    ",;-,·
                                                                                                                                                                                                                                                                                                                                                                                                                                       . .•         ......                  . '"      ................... -· .............               "'""    ............. .                              ............................ ............
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..          ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..                         ........
                                                                                                                                                 e 1::s ae                                                                                                                                                         ,..., '·,,_
                                                                                                                                                                                                                                                                                                                 ......     .. .. ...... ....,......
                                                                                                                                                                                                                                                                                                                                 ,, ~ , _      ,,, ,
                                                                                                                                                                                                                                                                                                                                                                                                                                '.                                                                                                                                                '•S.',\11                                                 I . _.;


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                                                                             ,

                                                                                                                                                                                                                                                                                                                 .-,.,
                                                                                                                                                                                                                                                                                                                 ,., ..........
                                                                                                                                                                                                                                                                                                                           ,,-...,..,. r
                                                                                                                                                                                                                                                                                                                          OV25/17              ;
POTATOE5                                 ilRRIGATED                                 GRPB                                OU 3.02                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                               ]                            •                                                                                     s.o:                                              'i                                           !
                                                                                 •·-                              •         .............. _...                                          ..........                                                                                                                       {l'.(/1)5/\/                                                 20 '
      ...                     .. ..................,., . ..                                                                                                                                                                                                                                                                                                        .--- .,•                                    .. •, ......,.... , ,.. , . . ." .......
                                                                                                                                                                                                                                                                                                                 I
.,           """   ., . .,      ,                                                                        ....... ..........                                        """                                      -·--··•   ..       •        •   "   ,.       '        ........................................                                                                                                 .                                                                                         ............ " .. ,•.. ...........................
                                                                                                                                                                                                                                                                                                                                                                            201--225-2                              •                37.09                                  '                                                                                                                                                           •

                                                                                                                                                                                                                                                                                                                                                                                                                                                             ...... j .....                  ...........                                                                                                                    -,   ... ', ..
                                                                                                                                                                                                                                                                                                                                                                                                                                     34.00'                               i                                         •                                           •
       .. . .                 ....                                                                                          .. - ". -
                                                               ...... ,, ..... '"""•·----· ............                                                             ..                       ... ""··· " .                                              ..               ...... .. " ......,., . ................ . . . ....... ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
""                   "                                                                                            ,..                                  '""   ".                          "                                             ••                     "      .




WEB COPY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         RH-5201·2016
                                                                                                                                                                                                                   Case 3:18-bk-04194-JAF                     Doc 165-4                Filed 04/07/21               Page 53 of 372




                                                                                                                                                                                                                                                                      Policy                 MP-0749812                                                     FtORIDA 9                                      fDat& 11/3012::)16                            IPNJeJof~                                   JS
                                                                                           AGRI GENERAL INSURANCE COMPANY                                                                                                                                             FOf              ,!017 end ,n·rec:ing }')IWS                                                     .Alc!NGTCN CREEK FARMS                                                                                                                            ;' '
                                                                                                                                      RA!H AND HAJL l.LC.
                                                                                                                                                                                                                                                                                                                                                                                         SCAN, 726353615244580037                                                                              2017
                                              •                                                                          MPCI Production AeporUng Form                                                                            _ _ _ __
                                                                                                                     vra t'<tlll"bet'                   1::surtd'1             -,~-cccc--:------,---
                                                                                                                                                                                  'N;;mE"t-f ::.:ttoi!· F!nc'IIS)                                                       PR                  7-Y"i,.M                                    Retl)J                             APll Year                             21f6                                     I             lJnil,sur.tbkl
                  C:o;
                                                                                                                         0:::u.s                          ShAfe                         Shamp 1'.I Ult Cmf)
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                            "'
                                                                                                                                                                                                                                      Fit:-11•;r11el .f"~Id..L Dare
                                                                                                                                                                                                                                                                                           Af1m"A:ea
                                                                                                                                                                                                                                                                                       L>!oll,_
                                                                                                                                                                                                                                                                                                                   T-Y-iel.:f
                                                                                                                                                                                                                                                                                                               PY ·Y1fkt
                                                                                                                                                                                                                                                                                                                                        ST)';-e;
                                                                                                                                                                                                                                                                                                                                         lw.r.         ..
                                                                                                                                                                                                                                                                                                                                                        tieki
                                                                                                                                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                                                                       t'U""lbc"
                                                                                                                                                                                                                                                                                                                                                                                 '""' l                        Aa~
                                                                                                                                                                                                                                                                                                                                                                                                                                               tield
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ~,           T,:t;I             A<<K

      POTATOES                                                                                                                                                                                                                                                    '                                        • :.:46.0
                                                                                                                                                              ~.s:c.?,\)AH!l't'/Alx f,,Gf/,S                                                  99                      Ci2i'1411 I
                                                                                                                                                                                                                                                                                                                      319,1)'                               • 0        •2'1-1;1,S                                       SS.501                           '



      POTATOES                              jtrui!GATED                     i                "l'A'''     -~"                                    i
      -------·------L....-                                                                   ,_;,: '
                                                                                      "••--·-'•
                                                                                                     ,;;,,ti/
                                                                                                                     -----•--·-              J.


                                                                            '                            ·p                                      •                                                                                                             '                                                     246 ll'
      POTATOES                                                                               11/"ij,"i'l
                                                                                             "•'· f;J,.~.'                                                                                                                    i                D               'D£14111                                                                                     2.0                            0.00.                            "J.00 ·,               0.0.
          -"•"""''"                                                                                                                                                                     ........- ,                                                                                                            .. _3~3.0                                                                       ,_,_,'

                                                                                                                                                                                                                                                                                                                                                                                                               ···,     ,:,
                                                                                                                                                                                                                                                                                                                                                                                                               ...... ,, ···,•·...    ~




                                                                                                                                                                                                                                                               •! 02114111                                           228.0'
                                                                                                                                                                                                                          •
                                                                                                                                                                                                                          •                201                                                                       228,(t,                                                                                        41.50,
                                                                                                                     6 12S 29£                                                                                                                                                                                                                                                                                                                                                               ._, '




  POTAfOE.S                                 !1rt;.;1r:;Ar=o                j                G~Fs'.J.J2
                                    '~ ' " ' • " ~ " - " " " " ' " " " ' " - ' " " " " ' " ""~ - " " " " ~
                                                                                                                                                •''
                                                                                                                                                •'
                                                                                                                                                              "OiJ01
                                                                                                                                                              t -  I
                                                                                                                                                                    '
                                                                                                                                                                                   ..                         ..
                                                                                                                                                                                                                          i
                                                                                                                                                                                                                       ..I.. '' '
                                                                                                                                                                                                                                           ,,,                '
                                                                                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                            -- • "'"'
                                                                                                                                                                                                                                                                      DVl-4/17!'
                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                     246.0 ·
                                                                                                                                                                                                                                                                                                                     321,U .
                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                            s.o'                          0-.00'                        o.oo:                      n.c
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ;' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '       '

  a""              "'"W°'W•

                                                                                                                                                                          '              0 • .. - -                                      "'" "'" .,                       " ' " .,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                     .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '


                                                                                                                                             '                                                                                                                                                                                                                                                                                                                                                                       ;_·
                                                                        !                                                                    •                            !•                                                 '
                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                    j              '                   i                              i                               i
                                                                        •
                                                                       .b. .....                          '
                                                                                   ,..,_,_ ~·- .J.., . ' ' ' "                                                                                                               •
                                                                                                                                                                                                                      ·"··-- ,.                                               '                            •             .. ... "
                                                                                                                                                                                                                                                                                                                                                 i              I                       ;
                                                                                                                                                                                                                                                                                                                                        , , "-°''••• .. ••••""•••--"•••""•••""•M"•"-,M .. •""""                                -,•,
                                                                                                                                                                                                                                                                                                                                                                                                                                      \
                                                                                                                                                                                                                                                                                                                                                                                                                                          "                                        .J.        "~ "'"                 i
                                                                                                                                                                                                                                                                                                                                                                                               L:~~!~ l.n'l<J: l::! ~Jr.:_t:,~:.1:'P. ;:! Nr"
                                                                                                                                                                                                                                                                                                                                                                                                                                          ....
                                                                                                                                                                                                                                                                                                                                                                                                                                               rra~l'r.,cllf.t',_ Q
                                                                                                                                                                                                                                                                                                                                                                                                                                                          ...-         " " """ "'""'~~                   '""""'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •

                                                                        ;
                           : """""""" """" "                                                              .I                                                                                                              i                                   :                                                                                                                                       :                                                  !                          l
 '" ~-,.........,.• "·' ""'°"                                                                                                               ' '. "                                                                    .   "       '                ""   '    .'                                                                                                                 "" ..- .. '- " ..J ...... ,.. ""' ,..,J.... '"' - .. , ...               (_.,,-~ "-..............\..... ~~ ........
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ~;'.(.{!' i.J t,e-.1 F•;i,:rJy.,eJI~.'>~ ;";
                                                                                                                                                                                                                                        •'•••
                                                                                                                                                                                                                                           . .n  """"""'.
                                                                                                                                                                                                                                              . ,s~- "" ""'                                                                                                                                    '" "   .   .,.....   '   .   .. ...... ' t... ~
                                                                                                                                                                                                                                                                                                                                                                                                                                             . .......    ""' .... '"""
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ""''".. , ..., ""·" " " " " " ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ~




.......   ""'   . "·•   .............,.,'......
                                        '         """" "'""""•" " "
                                                                       I
                                                                      "' " " " '"" "" "                                                                                                                                                                                                                                                                         . f
                                                                                                                                                                                                                                                                                                                                                                   I••'
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                  I                               •
                                                                                                                                                                                                                                                                                                                                                                                                          ............. , ' " ' " " " '
                                                                                                                                                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                                                                                                                                                                                         i                          ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    i
                                                                                                                                                                                                                                                                                                                                                                                                                . t .l I Ir... (;•co
                                                                                                                                                                                                                                                                                                                                                                                                  k'!tlt'<i I .,..net.                                            ll.'.# .;.-;,vr-,,'Clll,•A. [)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ....    '   ..

'"· e"~·"""" -~"·"•"• Oee •
                                                                                                                                            '
                                                                                                                                            !
                                                                                                                                                                      !
                                                                                                                                                                      !
                                                                                                                      ......... ·-"---·-· i., ..... ----- •" .... " \ ------. ,---- - ~ ·
                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .•.
                                                                                                                                                                                                                                                                                                                                                                   '                                           '                                                                             "'

                                                                                                                                                                                                                                        '"·•~
                                                                                                                                                                                                                                       '"~  1.1;,.,-.,,.,.,.
                                                                                                                                                                                                                                                      ~->,>,
                                                                                                                                                                                                                                                                                                                                                                                                 ~ J l:,r.:::l:__0 ..                         ~tcw Crcp. - "

                                       ;                               /                              •'
                                       '
----- '"'~--~~ --~.. :..., . ···---- -                          --     l ,..... --"-"" ..... - " '        "    --   '"'"""""--"""''·"'""                        ""··"'··-· -·---··-·                                                                                              .'              '    '   "   "     "    .'                                               ..                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                . . .    '     ' "       '   '" .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
...        . .•                "· J .                                                                 .                                               ... , . .....   ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    !'


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '


\VEBCOPY                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              RH-5205-Z.016                         ;.




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •.
                                                                                                                                               Case 3:18-bk-04194-JAF     Doc 165-4    Filed 04/07/21   Page 54 of 372




                                                                                                                                                                             IPoley     I        ,1,-<1749812               ,,.,,1   Fl?RIOA 3                        [Osiel 1ilJ0/2016                   Pnge 4 of 4                     JS
                                                     AGRI GENERAL INSURANCE COMPANY                                                                                           Fu       2017             '             .                    .JVU~GTON CREEK fARt.-15
                                                                                      RAIN AND HAIL L.LC.
                                           MPCI Application/CancellatlonfTransfer/Policy Change/Reporting Form                                                                          'l     ~l~rt~                     •~,~~~~AC           I          SCA.~: 72635361524~580048                                                      2017
  C.C.NCELI.AllON IHFORfll.AlJON: I herelly req.ies,t ca.'IC:e!tJlorl ot rrrJ ~~ pc,lic-y t.lf \te ,::rep;;) .,r.1 otif, )'UI sl"-OWl m :hit cantelat\cn. I i.c::la"litan4 11w 1! this bm IS net Cl«l:tod 01 c.- tdcre REAS~Oll"-"'FO~R~C~All~C~EJ.'-"'"LA~!~JO~.~,"""n~._,.,.,•,.~c..,-.,•.,~,-,O~•~"w•,•.,,~",~""",-•"'~-
  fle QKeila:ion da tir any crop year b!!d. h ca11eda!iori ol in!urarai ai Aid\ aq,(ifWlnol ~ otedlve ,.m\lfle ltA::~o~ )'eolf.                                                                                           Oulh. ~      •      ~ tit Ois:ro!uoon               01."le' _   •                       .
  TRANSFER IN~..,..,..,...,..;
                ,.,,_,..~ .....,.                                                                                                                                                            Plltl!: &y ~ : : i n ci'~it ~ Wllag'l!le lo~~ln~cot>fu~1¢r fle~gJ Nwjcropye;ir                                                                           I
   Part); I ~e:,Y reqi,est cw:ellalm d rrff muraf1ce polity -.!tl (Enlef Ctd"t10A:P's H«l1e $ld ~'Y No.j __ .. , ... -~·•--c~~~~-cccc-c-c-~-c--b' .. shl:MtJ l'J1 lhb awli::wfi • ~ lt'd- blfli>J; llOI e,a;'Qllad un a bet;re f l l J ~ carO'.l:atol d.llf; b ;ny of tr.a
   a-op(s) md~ res(s) shO'l.n on !his IJ);li ar--.1 be • •se l h3ve ~led b lri!...raw ....m 3110U!cr f,c.;:c, c:l 'nsurs,ncc f'ro•1'l!er.1 ~ l'lllrl this bm1s 1101 t•ea..ted m ~~ts.'1rolirl, h Wlr;ti C2Se #!$U.r.irlCII WI be pro,roed fOr' liUdl crq:,(S) b-rie ~ aq> ye:111.
  a behe lhee-'Ptlkhed canceflalim data tr lrlY c:qi tsted. ltla ~ of .riua,ce en svch aop(s) WI ncl becOCri8 ell'edi,a l.:tlta ma fol:a:d:'IQ CJll9 year.
   I hatb; tutcrize and d11DC1: the Cedf'l;I Appro,ed IIISUliln<:e Prtwkfer sno.i.n atf! 111 lc lumi3h eny illb':nator, Je1311vt 1o mr il\sun:,ce poky to beAsWT-.ig l\,p.;,1eJ mumce ~"Wl3 AIP and         I                  Porq=,.,.=,..,~c
                                                                                                                                                                                                                               0a=n=p.v,y=0Cnt=•'"""_________________
  Pm.-ider gpealal urxier Pai II I l.llderst&nd ht! ii to,eraya fvl a-:y aq,(sj is nc,,r,~''""""lcdor W11;'C haveSlbseQuefllly l!nriia'Jl!ll lar deMCIIMII~ had !hi> lra1SN!f no1
  cx;a,lff1,!l:I, no ;o••~ c:a1 be ?ihidodbylheasaurir~1'!PIC• BI ~........ P.o.idl!r.                                                                                            j Sign.llin af>.!P ~Aultr.rired t, A111\AP«;bl:1111                                                                                        Date - - -
  A) COHOfflOK9 OF ACCEPTANCE &TATENEHT! ffis                    i4))ic:A!i<•• i-1acaipe-;i .1n:t iMurance   C} USDA liUlnPt.!O BENE:Fn' CERTIFICATION STATEMENT· 1 t ~ 1h11 ctQi'lng                                        Tc File I Pwgram Cc~nt: II )'Ill w!h lo (llt 8 CM R¢ts pmg,am ~ n t of
  altJd•tS i n ~ wttt ~ poic, ~ : (1) Tho fedoa! Crq, ln:rura.,ai Caw 1"1                                     111.1tiple Fedel-al berleils fa !he $MIi(! b.ss, 511(.fl n ~ l'qif\$1;,fW ~ ll:ia:stft'" Asxl:lante            di:sairritle!m. a..1-4)felo lbe USDA f'roJram Oisoirrinatm ~ n t F'llffll, fcuilf mire
  detenmes !hat. it> e-cot3..i:ce Wlh ltlcn:,gula~ons, !tit r~ 1$ e~-;;ci;;•.,; CitiWIY rna!stalfact is       ProgtamfNAP) pay!T;tl;t(sl irld a fecll!fal aoplnsurn:e i.'ldermty. is ixmbltd bJlir,.,. l ooc~                al Ml,'ltwJMasct.~:it..ilng~custh:rrf. c.- at My USDA olb, or cau
  orri!led, a:rice.ahd m ni5f'f4llllle1·,1ed l'I tis aprk.YM Vin Vie $llbrrmion <ilh<s ., .....,..,.,:        lh:al I~.« wloi.d:lte <1'11 olherUSDAbenek: inclmlg attf N.Ai'benefi, ,e..:a,eJb lhit                          (866) 632-9992 bnqr :o:sl lhebm. Yoo nv, also~ a letle: i:oolafWlg alol~ nb"rnation
  (3) J'OII hare faled to promt, cut>$ElBan:I IICCJralo 111b111atiu1 •eqtiriedby !his ai:ric:atiM; or
  (4} !he.an$ ,e, ta an~ tf tht- kl!lovmg queslicm is joes.' fvl ilflSIW!t cl )e1• lo lllt.56 ,p< •ti-1-:1
                                                                                                              a-op, Falcre lo d'.sctis., ~    ,e..e;, oi m.ilip;e fedffal lla.e!'lb, or lai!iR IO llp3J oo! ol 116
                                                                                                             fflll!picf-cdoal beneil.ssod1115 eifler Iha NAPben~« the federal aq, ~1.meindcmi.-fy
                                                                                                                                                                                                                              req.imtaf in lf,e lam. Send )Ul• ca,,.tated WtCJLlill lcrm ts ler.ar trf nuil la ~~11 U.S.
                                                                                                                                                                                                                             IJep11rtnuil ct Ag!ia:l!ure, Oin:da, O!lce ol ~ . 1400 ~ A'lffl.Je. S.W.,
  does rd ~~k !n n~ei:lim oi ttie applta:m. re.- ma~. ifyw<Y1$M!f •fl!5" lo:                                  b- fie $;11t1¢ ,:re?, tr.ay mst:lt n w.y bllilg ~:.iaified him receMn,J fed:r.! crq, ~                          Washhgbl. 0£., 2025&-9410. by fu(i02) 590-1442 o. e, 1 ;tprugr.irn.ilal.e@usua.p.
  qt·estior {a) bulf(M" ddll "3S ckcha-ged In har!krupt:y, Ille i>Pl)icalol 'M:ll!d not be rejeded.          b2ref11 os lllel as bong tndg-ble b varirus p-og-ams it:lrrtrisleted l;f the Fann Service                      f'•rsons •IUi DkablrHIK: lndi,lth,ats w,o are Caal, tad cl tieaw,g or h.!ve t,pee .,.
    Yes Net                                                                                                  ~fa-uplOive(S)yt:.ars.                                                                                         1,s;ib,Til"es and ,...511 lo file~ ac1 E~O a pcq,a,n m,.,1.m1 piease mn!ln USOA
    •       .1J (al ,•,:eycvnowindelied.indlhedeolls~rfn;~lri.lornsarr;:ic..w,e.~,lll'lder                   D) AtfTI--RfBAJJNG CERTIFICATION STATEMENT FOR APPUCANTIINSURf!J: I a.1lllt,                                    ttlr'Wgtl Ille Feder-el Reilly Service .at i8001 817-8J39 or (800) 84S--6136 {ill Sp:aftisr.).
                    lbe Federal C,:,p ~Slr.lllC8kl?                                                          lcl_ t.e -crop roar itita al«!. t:\31 I 11M ~ ~ u J>a.-DCltf ,ec,ci,a:1. D¼t1':t-J, qt been                     Perrms IMlti cisa!lhe.s. llilo ~sh bile ~prtJgnlllln.111>iliN, p!e          ~ilfon ~:"' abo.u on
    •       ii; (b) Have YlilJ Ill Illa ':aU fi'Jl8 \'l!itf'S bcffl ~ : t under fedelal or nte IN" !I        paid. ~ - pitui$td. tt given Wt'/ O!llelll, ~Ing ,110,.e~. gwb, or Se,)',ces ~ tbdl                            how to rm~ lhe O:pl~h by~ dRct!y ~ by erml ~ you rcque alts! ' lie mea,J of
                    pi!nliroJ culha~<lr• nffid1lriJ'l9 harvesting or slQ~ .oatllbd                           payment 11 11sr:Jt, lrlilde. rebatlo, 6sraint, ab t,"'!!rll en:dl. P" red~ of pre111um, Of                      mnm,nlcafm fer Pft1Jra!i\11b-matio!I (eg, Bf.ta, !a~ pmt. auilllape. ff:,) ¢:::r "Ol'lbd
                    smsb:J~?               ' tr'-'··• 'r·            '        •             ...,,            aiy Idler vatable m,side,atm, ss ,ri lldlafrell to ptJQlfe wu111ice .,. in adlange 1or                          tl5W':s TARGEl Ctnkral {202) 720.2500 (vol::e 111'1:i TOO).
                                                                                  .                          ru,d!M:llg Ws ir1N•w poky ab I bas be-en pn,c,ro:I •. / 11r.deB!aild llal. ttis P ~                                              NO          O      flO" AND       t
    l'.;I   tt1 l.c) HM!rrue'ffl'had_lnwiance~11nderlt.eauthailt«ttiofederaf~                                doesnclncbthpaju«,lof~;pye f'ees. pl!fflll'mwicc b:urtf";wo,.,b. iWld lf'IYoller                               G) COLlECTIO             F INF RMA, fl"~ .. DA A (PRIVACY ACT) ~A1ElilENT: ll(ioots.
                       TIM.tnaAd tenunati:d b~01ofltial~dtt.e0011'aJmll:gllla!icJ\s.                         Pl'l'•l'l«•lappo,•ea bf rcrc lnalarealllllar'.zed undt--sedkm SC-3{a)(9)(8)and SOS(@J dlhe                     lCJP ~ - a~d Pui;:ytl~u,. !he $. 1111)!1 llalcm::nts n made II acQJldio":"' ..ai Uie
                       or U la,fu111 topily ywr dcl:rqJenl clebt1                                            Fedea.llCrop~Acl [Adi (7 U.S.C, §§ 1508{1t)l9;(BfB l508(d)(J)J.fundffllandV!ata                                 PrmcyAd.d 1!n415 US,C. 552a). The Risk ~~ ~ {RJN,J ~~ by !tie
    o·      m f:JJ     Are yai disquafied r- debarni::I ~er lhe fe<lfQI ::rep hsannai Ad. tile               bfse c::ertikalma laLre :o ~ and •xugttt,                       ,.,,,o:
                                                                                                                                                                                 aiy cr,bimhJn on ;ws bm ~                   Ft!t!eralC't'P l~Ad_(l U.S.C, t&U-1524)<• 1 e: Ads, 2ndlheff'!IU ( • 11 p,o,1a:,lgalm

    0
                    lf!l\lbtio-lSofthefCIC.at!H:!JSOA?
                ()' ~-                 "'-"""
            IX e '""'"'13JC111!1"ISI "'' 1~•1.!lfi ~ e l !l 1111....
                                                                 , .
                                                                           ,,,c
                                                                           ··""••n-... I
                                                                     •• . ~---~ .... ~"t-,1'1:fl
                                                                                                             SUb'edml!,andanype,-smWlhasctistaitialbcneiaallnlernstitlrre.ktsaodion~.llchdlli)bld
                                                                                                               "I.,_. ... · ·-~•-.. ··, ........,.., ..........-'-'--'-"                     ........   _,,... ,·.
                                                                                                             ~"' m..,,,. ..., 0111t, ...... ~~· - - - ,,.,.., ..,.,...... .w.-e ~ I l l ' " ' ,,..,,¥1,:0-,,, se, l • -n
                                                                                                                                                                                                                            ~ - 1o_ ri(it :he 1o,lbi,"1dc.l · ~ er, dtAlmeub es!abls.'ltd by RM,\ a, ty
                                                                                                                                                                                                                            a~mu,aa:p,o•~dets(Al?,),tiathavobeei-,~-e:lby!llafednC,oplnsunlnce
                                                                                                                                                                                                                            Corpaidon [FCC). ID delivet ra1n1 aq1 lr.SJ'a1C8. The fllDrlnal.\on i-s r-er.,; hf fut AIPs
                    cl .11$bt:C thatJoo WJtlld ,eon tom p«ti::i~)tng ,. prog~ms under_ the                   .,1S{htct ll!cAd: 17 u s .. c, §lSIS(n)) 1Nallo1t1:7 ~ lecleiattl:t!llre..                                     and RW.kl q,efate lt.e rede,mm,piffSl.lnllce ~rm. .e°eteffllneP'll!lrnm efgtiily,<:onduct
                    aitbcri}'Q'the' ~al~fflUrtD:cel.dard~.ll~tS stlcfu:!i,v1                                 EJ ANTI-R[BAflNG CERllFICATION STATEMENT FOR AGffff: ! cert.fy, 11:t t'le cmp year                             statiMal auysis. andensu,e proiaram ir.tegril't. M'1:.11a1ion P,C\-icled bffflil ffBT ba !lml$hed
    t:l     Ill Ill Do you~ like J!WllllCCOtt Ol1Y dffl<lUQVe o~s)?                                          ineicalad, Oiat 1 ti... neilhtr o!ered 1101' p!M1$6d, dw..ify or ind"rwly, 1/tf IJ-'it. JneWrg                 10 other Fedefal, S'.ate, r;1 local ag«lcies, a, required e, p,;.11i!led b) law( 11M ~
                                                                                                             mlney. goodrl, c.- !fflCeS b Midi ~J111e1,t d 11sua:1r r.a1e •d at&. Jsm.nt. a-ediL ,ed;eic.1                  agmciu, ca.,:ts or a:t,dr::aij~ M<s. bdgn agtflcies, magistr'lle, edmlDltilNe ~ .
  I uudc..sb.J fiat ii cowc,agcfor /J#fYCCIP b amenfff lclmnabt a v.o,ldhave~tft                 of1J"tmum.a-anyc':tler"IWl!He(011sidfflonlatusperscnolheras.11a1inducemcnlbp,oan                                           M's c:ontra,;.t;n and COJpellltm, c..., .. ehetM,e lnt:.11W6cn • ~ S,Wm (QUSJ,
 1e111il1aled for inde!llednllss had !his epplcalioo t:een Sed allel lhe lemwtlon cb'le, no      ffi11111!lt.e or n ~ a b " ot:ea;r,~ ilsurance aler if hu been p!tlClftld. I und!l!StJnd ltial                             congressional ol5ees. or eriltm Ul1du COt1ba.t \I.th R1M.. Fu rls..,a.:• agenu,. tetln
 ~ can be~u:tided a.~d l aml,11-lgi,le for any benells under Ile Fedtr.11~ ~
 Ad:unbflll<' cause ftv bm'in8tial ii O>E11- led
                                                                                                 ttii PlQ!iNot does AOI inclide p.11                 wa•
                                                                                                                                          of idirirurtlaWI! fees. p e ~ baaed cb:ollr,ts.
                                                                                                 a1d-, Otllfr p,JJ1,eol dfi?Ou! :i by FC!C Uiat are ~llt.'lo'ued undet .staioos SOB(a)(SXB) at'd
                                                                                                                                                                                                                            i.1b1uaD, m.l'.I also~ cf cl«ied to lhe pobi:: !O"assisl iltei Jed M,;Juab ll ~- a«i-g 11JffU
                                                                                                                                                                                                                            in a p.ncular a-ea Oisc.bsure cf tic ~,bit •r ti ·,eq, e$.'tn is ~ . I lo•oM"t. l!llJte to
 We 'llill rm1y- p1 at re,eaon irt •/t:ilu5ilil'l!I n~•m in tho thiled States m:i~. posillF paid.!,08(,J);·JJ dtt1r, fodffal Crop~~ !Ad) t1 u.s.c §§ 1~a~l(BJ w1 1~dX?il-                                                   w1c:Q1,-,1epcs1 tie felfJe.sled llbma!icr, mar resuti'i tie "fli: •ftltl ..if1tis doamml bJ' lile,!-1P
 to the .. p;,i:a,rs addil!fl. Unless rejected or the ~ cbs,rg d.ile has J:v'OSei _,, the fin-e  ! ~ that iJ ~$8 Cllf"iQIQ'I U' !aibre loeum,;:~, ar:d ~ a y mpo1 W'l'f •~.on                                               Of RMA; In &--";'dalUI ~ the St.Kbrd ~ll$U'lJ"IC8 AgTE B'.1111\ befwee!I t'leAtfl and f,..IC,,
 rw $gllf,d 11,is l:Wlcation, imt,1a11ce shetbe kl el\d lb! lheao?(s) a'ld aq, )eaJS sp, .ifed   ~-Sl:~-f~"t~ al..         ~~~L                                               lo~.,"·~~!
                                                                                                                                                                                       oo1 ~hlf'..tJ) ~     ',";""_, - •       , s~~Rl.~lz:'1o'U'Wt'd!:~~~~~. ,t p,:,Jr.ane1oJbi~1J~t>t~,--tu
  a'!CshalrmfN.l!l'tireachsuc:t=t:edlngm,p'JMf,t111lessoti.enMsespec:iledi:ttiepoky,~:'IU Na.mr"";,_..,a.,.p,ene& ...,...,rn .                    ,1rQ1uJ$11a,, • r»ce....,.""""''(lll 51"' .,,               '?"' er.e ~ -                     pttl'":"'•""'•"' ..... ,-,o.-na1;,IIIMJ)'~1 11 si er
  ~ - lenrinatedor~, Tha#'IS1Jra.,cer:ont3cl l'lt-dt;rlidesl't"' W):e~cda:,picaticn. rieAct(7 USC §1515(h)lawlal oaier ~ Je.deral staMes.                                                                   crtma pasea;~lN I.he as:es: ;:e,,t of per.ali!s Otp..l!s-Jitol ether i&'>e M
 :S dl!t~edil'I Vl8 regvlalion pubish~ al, 1 CFR thapler N. NG lt!nn ct calli1o'I al tile c:cmxi f) NONDISCRI..IHAlKJN STATI:MENT:                                                                          HJ HEW PROOUCfii: I tenfy: that ! 1lawi W. proclutw tie kram,o OqJ !>'I Ile ffll!lty b'
 .s.lutbo noi,ell Of manged Ullless sud! w.ner o r ~ is eip,lml1 allcwed q' tho rmna N Di ,--"~· P 1,. 1•• US _ , ~,.,.. "'·- US"A) ....... ,~ .,...;........,_                                             m:.Ye tr.a'! rwoAf'H avp )lAIS, l anfy ~aat f v.a, not• ,u.;:m;,u o4 aQICI' in:sw!'lf enily ai
 andis...........                                                                                  0~ :.c, .. .,_..... , o ...y. '"' .              "'-;~1n<~..... 1 ,, /UUI•'""' .......................      _ ....., ..... , - 1..1..1""'---'h---- ..                      oi     . ,... ____ .. .
                                                                                                             11ojar1st!i~t:.!'.if::;omm,,.f.ft~t.illdappk:ai:1:$.lol't.lT'ploymen1001hrba-;csolr..a1,roiot, J:,o.v;,:a;...,. •••..ie.,., "'""-.    '       r""~,._ _ ".1;~ croc>~":'-ft,....,u•ae
                                                                                                                                                                                                                                                                                                    c


            -•-.,,..                                                   ,
 8) CERTRATION STATEt.4ENT: I ce,ijfy Iha.I lo 1111! best ol trtr know' ~ and bek:f al d                                                •                                                                                   :i
                                                                                                                                                                                                                   t,,o~;'_,!=· I r:1!!_~1~~~ 1L~ ln_~"¼Hlt~~~~,:
 ~;•:; :U~~~~ ;~
                                       1
                                              :~.!_~~=                       il~~:C:~
                                                                                                             l'!a,»"lal mgin. a:Je, <fo .l,ly, se-. gender denlly., ieigic.,, iep,isll, an:! ,,,here app~.

                                                                                         =:ti: :'~:rar~·.=:~ :::;,~-n'!.~a;~ =~se~u:.;1:~;~                                                                       = ~e~':""~~ ~r~slarMf.,;anY~~Vr~!~• may=~ '.'77~ I~
                                                                                                                                                                                                                          ~

 §3729. §3730 and my oilier app&,,ab'- ledeial dabC~J                                                                                                                              :,_. P r ~ P            ~       1t
                                                                                                                                                                                                                          1
 pjq-, and in crirrin31 or cm! µe:1-11rjc1 (18 U S.C §1116 and §1014, 7 U.S C, §1506; JIU SC i1bma5on herfl)ia(menta harr/i:wo,amor iDJity conduQcd,:, tundcd ty r.t.eDepc1:t111nl ·!!· =gu~Mll~ ~mu~:'11'11:::~~;~n : b ~ s t a l ~ ~::!
                                                                                             (Nol ai ~ t ;:er WI ai:ply to al P'l)9rams ar.d'or effllbymtn\ IICh&s .)                                                        a:s ng a         :-~ew~uce, :~of~
f arify thol lhe nblJWJII and irtllSIM!fS Cll'" Ri'P~•      ':lir?..are:-..!DJ~ !u iiy_Lii'.
                                                                                    'Je_ar.d beltd"; l<ffl'fy ltlatl ;rl'lffll(I005"1 br~·ihe-ii~Aafyie·ij, lhat..-e~·i,:;·caL Lil. PROMISSORY NOTE: On Of belOfe                                                      ~~17                       _       I,!;&
~;;~-~~d~-~~~~;;.A.;::r.;ltcc~;~~~t.~'=~-':
                II 1;•,r,;r~••fft!I·.. • - - · -                                                      lf,e ~o:1idial guara,tem cai!aned i'l IJti:I OCJmgC- tl!;lo:t ;,-,d 11'\it'. suet, WP'Wi::d A&'f-1 t,O\b Urd
                                                                                                      i111ctneclb1hebeisiol1nyknoYJ: 'r~ !11~1hdblnl!Wfbt1e,11••, J~raua.194,and pay,~Norl!pat                                                            ~
                                                                                                                                                                                                                             . inar, 4!&ii1ioa dhttSSUanCeoiN                     Po;. 11()1«1) ~ lo
                                                                                                                                                                                                                                               S, CL 'JOO, Joltnnx,. lme~ l t ID 1,cead,tr oftlc ~ r
Ad). as wiet as ,a ott,et' p,0Yisiolu. ca ldnl!d ~ this appka1m I penonlllJ 9i,ara,itee ;J<SJi,e1l of !NI ;',bu :f-.• "'iam,"1111:'7 ,q,olW"' fill.re tq rdai'I recnds to ~t"Jl01 ;nb11..tiotl rne'lis eic lcu.Jv. a utim .,,d llf!Pbkle adr,a~tllw I-. sir; an,-, rd i,, W,W. The ade.si,,,,cd
tiie total~ .:mdarif appleabte ldnnistmlive f e e \ ~ not appc::ablo to Cl\l C011Crt19C).             f7Tn. ll\lJf fHt.l i~ l!O lvCUt4llli:,~OII ol Jne ~ AP.Ji yic'd                                          .-.;ee, 1c pay lie mimrunamatol.-1 1 Jr1 lht~~litariunldar sudl dll&
                                                                                                                                                                                                               11a:e, r,~ ··er Pl> d:te ro,t, ""ti. 1:ckwl 1111:1 4ntJ Jca. al as alb-..wd lly W' as 'llllted ~
                                                                                                                                                                                                                                                                                                                                                      I'°
                                                                                                                                                                                                               fl 7 CFR '57.8 and ~ la tllO ~ COi.ii ~'ii+ -nl WftU8. The !klda'signed
                                                                                                                                                                                                               ll9'0CS-~L'ldfie~yrraydedud;11r<nlal8"1Mlt:lu,l,edUfldel
                                                                                                                                                                                                               tii• JXW.: a r.,- oU"ef paky, W-.dler « ~ tlle. lm4n "'Y ba µ,yJbie ti )'OU l,IDl,1a"
            Weston h Thigpen
'WMU/4-z:•ne .                                                                                                                                                                     ~C:~-
                                                                                                                                                                                     1:ali
                                                                                                                                                                                                                                 Wll$poky.
                                                                                                                                                                                                                                                              ,. ' '" - "" ~~•~ ,..,.,,_,,·~•••• """~•w•--•••"" ~•' ,.,,. - .,.,., • ... "' ·""" ""
                                                                                                                                                                                                                                 ,wty~ Sod: (IA, MN, ~HE.NO, SD OHl.l') 0 I !{A.VE                         •
                                                                                                                                                                                                                                                                                                        I HAVE NOT htiel 11'111\""ll
                                                                                                                                                                                                                                 -.:oj ;i"'.!!- fobruaey 7. 2011;, ! un.terstardt.at ii I s nat;n!: ml au..age. I rd h'" rsmea si
                                                                                         1216116                                                                         ,                     JZ-b-J                            ~ J I }13Ug~ai~ ~,r.ernum,,t,r.idy, lbC!:11':'•cdi,rtq,.,..,- WI~                               ~ye.r
                                                                                                                                                                                                                                                                                                                             th.,\
                                                                                                                                                                                                                                 rf1/ kuin.tna \011 lbta;j,:.          crc z~- 5Ja8$~1ht, 1W'lt]' /cur,i.,* 110m r,icµ.dl'!d

\VfB COPY
            ~             Slgnattlnt                                                  Dita                         Ucms«fA,gei1t'I
                                                                                                                                                                                                                '""              C':Oti ,1:ars). er.cl lhesc recuc:lloo fl booeftls lnll'f be ra:itoac!Ndy awfiW mlw\ a e,-c,p ','t'3f

                                                                                                             SEE flE\-'ER5£ SID~ FOR Abomofll\l. lERMS AND CONIJITIONS                                                                                                                                  RH·52.00·2.rl 17 fiev. 10·£0 \ 61
           ···--· -· ....·....... ·- .. : ....   ,.,_   .. ,,:.·· ... · .. ., ...... .- ...
                                                                                        . .- ..............
                                                                                                    ... .... ··.·.·
                                                                                                       •                           ,· .. .....
                                                                                                                                . . . -.:. . . . . ...
                                                                                                                                                 •._.· .....
                                                                                                                                                           ..     .. · ... ... ... ........... · .. ·
                                                                                                                                                             . ....· . .· . .
                                                                                                                                                                            · .•. . . .                 ....... ,.....   "·   ....... ,. ,., ........ ,       ,-   ....   -·                                         ..          . .
                                                                                                                                                                                                                                                                               ........... ··--·•', .. _. .. .. ----··------··--·········--···-- ..- ..- ......... .-. ..........
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                             I
                                                                                                                                                                             I
                                                                                                                                                                             l
                                                                                                                           •                    •
                                                                                                           0
                                                                                                               •
                                                                                                                          o::
                                                                                                                                       •
                                                                                                                                     en ..,:.   ~   >•
                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                          1
Page 55 of 372
Filed 04/07/21
Doc 165-4
Case 3:18-bk-04194-JAF




                                                                                                        ~
                                                                                                           ~       ,,,.     ti                       0
                                                                                                                                                         .
                                                                                                                                                                                                               Case 3:18-bk-04194-JAF                Doc 165-4      Filed 04/07/21        Page 56 of 372




;,
           Prsdttc;tion Reporting /                                                                    f,,.
                                                                                                                      - - - - - - - - - - - - ;;:~r-==:;---;:;;:::T;;=T,;""'-- -                                                                                                                                                                                ==---r.,--:--;--:5                                    __
                                                                                                                                                                                                                                                  .:,Po;::;l;::icy'-J._..;M::.:~:..·0::,:7_;;498=12',---'CS~::•::"c:'_:;LOrR::;ID::.A:.:9:__ _ _ D:;: •: ';1: i:0~21:_:1_::51:c20::_:1!._7__i:_Pag::;,:_•_;1:_::of~7T~_J_S_
                                                                                    AGRI GENERAL INSURANCE COMPANY                                                                                                                               , .Fcr.o:__~2,,.01,.,1_::•""="""'="'::::·"ll='f"::."":__J__________________ _
                                                                                                                         RAIN AND HAIL L.L.C.                                                                                                    r                                                                                  -
                                      MP Ct Appl!cationfCancellationrrransfer/Policy Change/Reporting Form
                                                                                ......:,._..;:_......c..__;:;___ _
                                                                                                                                                                                 1
                                                                                                                                                                                     1
                                                                                                                                                                                                                                             ll!J l'i (;\)i(J; J\rl(Jt'~J'A\NI SCAN: 728041469827000013 2017
                                                                                                                                                                                                                                            _.i.,:====:.==.'-'"-'-""=-----,----------
           f-------~,..=';"·""""''"'".c'"c.'ed='""formal=="'"'---------·---+--~---
            JUUNGTON CREEK FAf-lMS
                                                                                                   =-~~-"cSl"gn="="="'c"A~rizalion
                                                                                lw,llll!le persm(s) isled belowlharolhooly to~ ¥1'/ and all~insora!ICe dccummlsmfftf behalf. lj
                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                PROGRESSIVE AG
                                                                                                                                                                                                                                                                                                                                                                 Agency/Agent lnformalion

            PO BOX $00277                                                       , . thl!lby31At,o.W.g~.dt!)ffl00Sto_signdoo..tmentsmlfffWl.alflamlelJalybo!.mdbya!ltermsa-td 1                                                                                                                                  417 38TH ST SW S""E A
            JACKSONVILLE Fl 322:60-0000                                         rondruons of sudt m-1smitoFIMaqimsuraoce wrl!acl. 1a!sinmde11!1a1d1hal 9~ lhe ~                                                                                                                                                 FARGO ND 581 03-6608
                                                                                         )!he authority to sq! M m>J behalf does no! obligate Iha! pl!BO!l(s) Ill lhll ttlms oodco111:lifonsof lrt{
                                                                               cr,:p ITTSUra'IC!l Gonlracl. I futilref i11dernlattl that !tis lllt!rmatkn may be revoked by me Ill any time upm                                                                                                                mailto: lAUREL@PR :lGRESSlVEAG.COM
                                                                               \l"Hen oo!ice, sigmid and deiwlredto ll"l'/ Approved tnsurooreP1owier.




                                                                                                                                                     I• <:ove,
                                                                                                                                                     l -,:urre-1n
                                                                                                                                                               -·
           FLAGLER
                                                  •                       .                                                  .. ,,,_,   ""
                                                                                                                                             "   '   '       "       "

                                                 :POTATOES                               2017            APH                                             A 0.75
             ..                                       .                                                    •
                                                                                                                                                                          .
        ST. JOHNS                                . POTATOES                             2017             APH                                             A 0.75           •
                                              . ..                                                                                                                        •
       •
                                                     POTATOES                           2017            APH                                          . A 0.75
                                                                                                                                                                          •




                                                                      '       ' ,   "                                                                                                                                    -
        REMARKS/OTHER:



     ---------------------------------------------------------------------- ..
       POLICY LOSS PAYEE AND ADDRESS                                                                                                                                                                                                                                                                                                                                                                                                                   ~
     f-------~.-.--------------··-·-----------------------------i
     LOSS PAYABLE TO ME ANO NO OTHERS                                                                                                                                                                                                                                                                                                                                                                                                                  ;g-
     ~s=s7t~IN7.F~O=R~M~A~T~l~O~N'""'·u."",7,~,,,~,7~~,~,,~w~,~,h-.,-.,-.,T,,-.,-.,,-.tr-.,,-.,-..,-.,7.n,-.,.-.,-.,,-..-.~-.,-.,~,,~,,~.-.,,-=--•-.•>-.,,-.,~,-.."1,7,,7,-.,,-.,...                                                                                                                                                                                                                                               ,~,-.,-.,,-.o~---
                                                                                                                                                                                 --.,,,-.,-.,,-.,-,-.""-.,-.,,-_,-.,-.,-.,,-,~,-,,-.,,-.,-.,-.,,-,-,-.11c-,-.,-.,,-.,-.,,-.,,-.,,-.,-.,,-,-.,.,.,-.,-,-.,,-.,-.,,-,,-.,-,-,-.,,-,-.,,-..-.,-.,-,,-,,-.,-.,-,-...,-,-..,.-.,-.,-.,,-.,-.;~a-,-.,,-.,-.,-,,-.,-,,-,'w'71,-.N-.o~w~,-..                   ~,soc
     f--------="'~••~~~d~•~la pl'ir:ants, indicate the .spouse's 'lame. idenlllk:;,lfo1!,!!umbi:r -ar.d identjf?calion number t pe. !1 indlv!dual !nsur,,d/;,                                                                                                           ~o~ilc~•~••~••~•~•~•~m~••~"~'•~•~••~•~m~N~o~S~••~"~•~•·,--------,---;--c;:--c--,---__
      SB' R•q•e<•, :,1                        !                                                                                                                                                                                                                            i                                 I             1· Identification
     -.---•,•-•~•======-N~•~m..c_.e_________ ,:~0 ~ ~ , · , - - - " """""'··-····•·~·~-~~lete Address                                                                                                                                             ··'··-·-·-···"·-- i              Telephane './uinber                                     1-_!.~cnt~ca!i~ Nu~.'.~•ir ·- __..:.;,N:c"'"""-~.•-l_!_:;:~,?.~,]\1pe
      0 UPOATE . WESTON THfGPEN                PO BOX 600277                                                                                                                                                                                                                608-339,;}869                                                  ·              .,,.,0104                      !                SSN                   Individual
      0 REMOVE                                JAC~SONVILLE Fl .'.i2260,0000                                                                                                                                                                                                                                                                                                              j'
                           . ..
                                                                                                                                                                                                                                                                                                                                                                                         /..   .....   ····-····" ...,.

      '.:J AOO

     WEB COPY                                                                                                                                                                                    Protiuction Reporting                                                                                                                                                                                    RH·5200·2017 {fiev.10-2016)




                                                                                                                                                             .   '   ..         .
                                                                                                                                                                              ' , ,   .'                                    '   "   , ,.                         ,,,,      ... .. ·
                                                                                                                                                                                                                                                                               _                                           '•,',•                ,,.,,.                                                       '   " •'   C
                                                                                                                                                                                                                               Case 3:18-bk-04194-JAF             Doc 165-4                   Filed 04/07/21       Page 57 of 372




 - - - - - - - - - - - - - - - - - - - - - - - - - .,,..,--
                                                    Pofroy --,,,,.=,,.,---,-
                                                              MP--0749:812       S1a)! FLORIDA S            !Aile ==,;"""1"1i:':'.:--.:-":::--::$....,,--
                                                                                                                  02115/2017 Page 2 of            JS                                                                                                                                                                                                     =----,,...
                AGRI GENERAL INSURANCE COMPANY      F01 2017 md :saooo«<:11ng yearn.      JIJL!NGTON CSEEK FARMS
                                                                                                                                              RAIN ANO HAIL LL.C.
                                                                                                                                                                                                                                                                 1111 ~ffl1ftl~•Rlffj ei~--=VQ~I~S=C~AN~,-7-28-0-41_4_69-8-27-01_0_0,-6-20-17
 --------------
 .C<,,;."J'.              35 Fl.Ml.ER
                                                                                                               MPCI Aer-eage and ProducHon Reporting. Form
                                                                                                                                          Gowrty 35 flAGlER                                                                                         C'.:iuoty                35FLAGLCR                                                                                       County 35fLAGlfR
    Crop
    .. , . .... ... , APH->OcTATOE:S                                                                                                      Crop     ·APH.p{)fATOE'S                                                                                  Crop                     Al'H-POlATOES                                                                                   Crop     APH-POTATOES
                                                                                                                                                                                                                                                    -
       .,       ,            ,.,

    Pnli.:~
     ........ ...
            '
                       . IRRIGATifO
                      .,..
                    ''"" '''          ,. ' "
                                                                                                                                          Placlile-lRRIGAW                                                                                                                   IRRIGATED                                                                                       ?raclica !RJUGAl'EO
    Type                  GRP8                                                                                                            T,i,e           GRPA                                                                                   Type                        GRPS                                                                                             Type    GRPA
 'Legal OOSC!ip!loo                                                                                                                       21.eg~ Ct:sc:iptlon                                                                                    1.1.egal Oesctq)Yon                                                                                                         'legal Dosc,lpio1
    FSl'/;$9                                                                                                                              FSN;O                                                                                                     FSN, o                                                                                                                   fSN, 2-01
    612S2SE                                                                                                                               6 t2S 291:                                                                                             & l2S 29E                                                                                                                   612529£

    Uno Do&,jption AELD 4                                                                                                                 Uofl Oeo:tiption FlELQ S                                                                               Uott Oes<:rlption oflAftEtell10,-·                                                                                          Unit Oeacrlptm ·_
    kl$Ured'fl Sha:$ 0,540                                                    ~ persons                       shartng In crop             lliSUred's Share 0.500
                                                                                                                                                               _jOti\er pef$00$$hsring ITT crop                                                                                                                        ~ pemoos sharing ttt .crop                            lnsurod'$ Snare 1,000
                                                                                                                                                                                                                                                 '"""""' s-                                    1.000
    BOAROWAU( FARMS                                                                                                                       ONEIDA POTATO EXCHANGE
. ti)               v I10e::c :; 2> 15 9 .                                                                                                    bi v I ~ ~ '$50"11                                                                                      u:iV"/~,,_ ~~111                                                                                                        tf1i11 /~"' <i> 3Cf 't I
 UnitNumbm-
 .    .,
                 j1!U;:®·
         ..........    ..        ,                  ,.,,"       """
                                                                            :.FSN
                                                                              .   .                   99_Yie!dNo.'              4.0. Unil.Numb6i'               ·sutoo                              :FSN                 O:·'t'"ie!dNo,- 3,0 Unit Number 00 J»l                                                        FSN                    O i"•~ No.                 2,0 Untt Number OU ).OJ                                          FSN               201 YiaM No.             6.0

       c,q,
       V-eM.,.. T:l!al
      ......
       07
                  ... ' Proi.1uctioo
                         ' .....     .
                                                                               """'                                                            -
                                                                                                                                               Crop

                                                                                                                                               07
                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                 • 07
                                                                                                                                                                                                                                                                                                                       ""''                                                       ~
                                                                                                                                                                                                                                                                                                                                                                                  ~- .....,.•.ToWPromi~
                                                                                                                                                                                                                                                                                                                                                                                  01
                                                                                                                                                                                                                                                                                                                                                                                               -·•---.~--"
       08                                                                                                                                      f:B                                                                                                . oa ...-
                                                                                                                                                                                                                                                 ' ........ ..             ' "
                                                                                                                                                                                                                                                                                                                                                                                  08 ' . .. .                  . '   .   .
       0~                                                                                                                                      09                                                                                                ,' ..... , . "       .
                                                                                                                                                                                                                                                                                                                                                                              .   """'   --           ....
       10                                                                                                                                       10                                                                                                       10                                                                                                                       10
       11
       12                    •
                                                                                                                                               ll
                                                                                                                                               12                                                                                               ..
                                                                                                                                                                                                                                                    11
                                                                                                                                                                                                                                                , ...
                                                                                                                                                                                                                                                   12
                                                                                                                                                                                                                                                                 --··                                                            •
                                                                                                                                                                                                                                                                                                                              o.oo.
                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                               246.0
                                                                                                                                                                                                                                                                                                                                                         .       . .
                                                                                                                                                                                                                                                                                                                                                                     T
                                                                                                                                                                                                                                                                                                                                                                                  ll .
                                                                                                                                                                                                                                                                                                                                                                                  12
                                                                                                                                                                                                                                                                                                                                                                                          .   '   .   -
                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ..
                                                                                                                                                                         . .. .               .                                                 i;                                                             .                                                                                               ... .. .. . .
 '     13
                          •
                                                 645il.OO                           25.80                    25il .. il     A                  13     ..
                                                                                                                                                            18840. 0.0                                   53.20            354.0        A
                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                       29.28'1. 0.0
                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                         80.90                 362. 0                A            1$
                                                                                                                                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                                                                                                                                                                                                                                                                                  0.00.              22£.0       r
                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                          •           •                                                                                                                                                 '                                 '
 • 14                     •'               100.so .oo                               10. 00                   ~-JS. 0        A                  14.              8100.00                                  20.00            405.0-       A                                               172-?il-.oO'                      5.0. GO               345.·I)               A            14                                                              0.00               228-.n-     T                ... .
       15                                 22J)7 ,.oo,
                                                                          .. '"""   .. ----·---··--· ....
                                                                                    •··,o'                   -444.0         A                  15
                                                                                                                                                            •    . .
                                                                                                                                                           17261.00. . . .                               37 . 00          461.0        A               15
                                                                                                                                                                                                                                                                                         ,. .. ,. " . ......
                                                                                                                                                                                                                                                                                          ......
                                                                                                                                                                                                                                                                                       311'61.0!J.
                                                                                                                                                                                                                                                                                                   '   ' ).


                                                                                                                                                                                                                                                                                                                         68 .• o                                     ,                                                                                  :oo:         228.0       T
•.                       .       ..... . • " . • • .
                                                                                    '.l .' • ,
                                                                                                                                                           -- " -- . """'                                                                       '
                                                                                                                                                                                                                                                                                                                                               '- :J :       0
                                                                                                                                                                                                                                                                                                                                                                                   '                                                               i}

•
       16
     . . . ..           .        -~·-"z,,11. ,ol
                                              .. .. ..
                                               ..... " .   ""
                                                                    , ,
                                                                                    QS.S\f                   313,()         A                  16            5809. 60                                    13.00            176 .O       AL ·            16-                                             -                     0       ·o                              I                                    ~.fi.;:32, 00                         -11.so·          -4(/8. 0        A
                                                 .. . .. .. .                                                                                                                                                                                                                                                                                                    .
                                                           ,~02.0::           l'/ilx Y!iji'd                       319,0                      li'Ji                      1516,0                                               364..0                 ""'                                         ltl,4.0.                                                3-53,0:                                                         1092.0            FtllT~ffif

··-
                                                                                                                                                                                                                                                . '/:i$!,;1                                                                                                                                                                                                              228))
                                                                4             A~Ylsld                              351.0•                     •>=                                    s                                        Joto              :    ~    Yews                                         5                                                 ~S3.0.                                                                  4         AwYetd                        271.0
                                                            351.0'            11:~'lW                              351.0                      ~~                           '151.0                                             $1.0              . ~~                                              3.53,0                                                 353.0                                                           273.0             Ratas'!\r,JrJ                 213.0:
        ,.,,..
                                                                                                                                                                                                                                                                                                                                                                                                                                                •

                                                                              Ag,r'!1@W                            3'lt0                                                                                                      3.51,0                                                                                                                                                                                                      ~'f,e!/S.                      273.0.
                                                            246.0                                                                               T-'"i!W                                                                                                                                                                                                  353.0
                                                                                                                                                                           ~28.0                                                                         T-Y!elu                                                                                                                                                         218/4

     *-'
     '"'
                                                                              Pro11t1illd

                                                                              "'"                                                             -·
                                                                                                                                              ,,,.
                                                                                                                                                            .... .   "   .,......... "'   '   -··    .

                                                                                                                                                                                                                                                                                                                                                                              """'
                                                                                                                                                                                                                                                                                                                                                                              '""
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~




     ::::"                                                 0                 --
                                                                              l.l'W-=nl:!e
                                                                                                                                              ='                     0                                                                                                                                                                                                        P',attloo
                                                                                                                                                                                                                                                                                                                                                                              l<,h

                                                                                                                                                                                                                                                                                                                                                                              ~~,. '2 -')..-11
                                                                                                                                                                                                                                                                                                                                                                                                      . ~(). 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -iii
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~



     ~~
     ""'"~
     Mm~.
                                                                             -
                                                                             HIJ)I! ru»'.

                                                                                                                                              =-'
                                                                                                                                              ~~                          ..              .
                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                          \i;t, fw.li

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       --·-
Ro,narloi/Othoc
                                                                                                                                                                                                                                                                                                                                                                                                                             .                          - ----                 - - a
                                                                                                                                                                                                                                                                                                                                                                            RemaikstOther: St BV~1tli '1 OJ.1:~1p ¥i, iJZ!?:Slll J~ 3,li!Si:J ,,.,,_
                                                                                                                                      A. Actval                                                                                                                                                                                                                             r, 100%. of i-Y-ield·
                                                                                                                                                                                                                                                                                                                                                                            2.1.,,      ~ 245.2,1,q - 2..
                                                                                                                                                                                                                                                                                                                                                                                                      Yz.i
                                                                                                                                                                                                                                                                                                                                                                            3:,,0 -:./,  2.c,,5- ,<,"l-3,5                   J
WEB COPY                                                                                                                                                                                                                                                                                                                                                                                                                                                             RH•5204-2016




                                     ------·         _,    .. ·-·                                    ·,-·,   .... -.-.,.,.,,-,; ... -.·                                                                    .   .   ...                 .· . <                     .       '. . .   .
                                                                                                                                                                                                                                                                                                               . ,. _____ _                                              ---·--·••'                                                  ·;   '-·-·            ..... -
                                                                                                                                                                                                                                     Case 3:18-bk-04194-JAF                 Doc 165-4        Filed 04/07/21       Page 58 of 372




                                                                                                                                                                                                                                                                            Pofu,y I             MP-0749612          Sia~mRlDA 9            De~ 02!15/2017                                                            Page J of               .Jr'        JS
                                                                                                           AGRI GENERAL INSURANCE COMPANY                                                                                                                                   H:lf            2017 $!'Id socceeding tears    JiJUNG10N CREE~ FARMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ---
                                                                                                                                                       RAIN AND HAIL L,LC.
                                                                                                                      MPCI Acreage and Prod-u4t!on Reporting Form                                                                                                                                                                                                         SCAN: 72&041469827010037                                                     2017
           County     35 HAGLER       .                                                                                                                                                                                                                         COut1ly                                                                                              Counly
           Crop       APl-i-POT_AYOE$   ....... .. ,.... .                                                                                                                                                                                                      Crop                                                                                                 Crop
           Practlee . IBRIGA'ffD
           Type ·oopa····
                                                                                  "




                                                                                \/J \1\ll-e :';,
                                                                                                ,



                                                                                                                                                                                                                                                                                                                                                                     --
                                                                                                                                                                                                                                                                                                                                                                     Type
           'Lega!Oescripllon                                                                                                                                                                                                                                                                                                                                         ltega! Oescrlptlon
           fSN,lOt
           £! l2S2SE

           Un_it Descdption
           lnstJrad's snare 1.000
                                                         ,AS'J1tstroT1a                         t~ D
                                                                                      'Other pen;t;lf$ sooring m cmp
                                                                                                                                                      Un,_,,.,""    i(,'nr,;t/JtS ~ 88rn
                                                                                                                                                      1...,.,,r,s... sa ;          ~                 t>tnerpersonssllafingmcrop
                                                                                                                                                                                                                                                                                                                                                                     Unit Oeserlption .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ''   .:   '




                                                                                                                                                                                                                                                                                                                                                                    - . ·•       --    ..


                                                                                                                                                      on~ idL ft# l-o 'ei, t l, ~j i!!-
                                                                                                                                         s.-0 Unit Number ,                            •            JFSN                  Yield r.,           7                                                                       FSN                       Yield No.                                                         FSN                        -Yield No,



           i
                     c.,
                     -
                     0)
                           . . Total
                                 . .-.               •                          . ··- .,. .                                                                                                                                     -
                                                                                                                                                                                                                         'f'lllld n..,,,.,;r,for
                                                                                                                                                                                                                          . . .--:~r
                                                                                                                                                                                                                                                                                                                                                                                                                   -
                     oa
                     0~ .
                     JO

                 ,,  11
                     •     •
                               ...
                                     .
                                                                                              o.oo,.. .    •
                                                                                                                    2!5.-0          T
                                                                                                                                          . ..                                                        --   ----                               .   ..                         . .                                                                                                                                                 .   .   .


               . 13                                                                           fl. O{L
                                                                                                           ••
                                                                                                                    246 .u          r        •                                                                                              . ..
                     1-1                 ll-408,00                                          .Jl,00                 26&.G A
                                                                                                                                                                                                                                                                                                                                                                      .   .
                     1'5                 1J6/B.orr                                          :ia,rio                447. J           A
                                                                                                                                                                                                                                                   .   .    •               •
                     16                                               .                       -0 ,00                         .      1.
                                                                          •
                                                                                                                                                                                                                                                                                              •                                        ..            . .. .   ..    .... ...... .. .
                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                          ..
               +~---~                                                                                                                                      =                                                                                                    =
                                             .,          "   ""   .

                                                             1307.0·.                                                      327.i                                                                                                                                                                                      P!WYletl                                        i~
               ,,,
                                                 ..                    ..
                                                                      .4                                                   !Zl,0                  i .. 'fems
                                                                                                                                                                               .
                                                                                                                                                                                                                                                                .,..,                                                 A"""'                                           + \-<01'5


                                                                                                                                                                                                                                                                -~
                                             .                                                                                                                                             .
                 P.eim
               • v..,
                     ·-~4(1
                                                              ;u1:o
                                                             246.0
                                                                                                                           327.0
                                                                                                                           121,0
                                                                                                                                                  ;


                                                                                                                                                 ••
                                                                                                                                                           '"
                                                                                                                                                           H
                                                                                                                                                                  ~~
                                                                                                                                                                  ,..,,~




                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                    T-~                           "                   ""'""
                                                                                                                                                                                                                                                                                                                      ,WYido
                                                                                                                                                                                                                                                                                                                                                                     ·~   1~~

                                                                                                                                                                                                                                                                                                                                            .       ...                                         .. . .
                                                                                                                                                                                                                                                                ~«::(!rt!
                                                                                                                                                                                                                                                                                                                      ,a~
                                                                                                                                                                                                                                                                                                                      PM-W!!ld                                        'fteoo-~
                                                                                                                                                                                                                                                                                                                                                                     "f,im                                        :"'
                                                                                                                                                                                                                                                                                                                                                                     "-""
                                                                                                                                                                                                                                                                ')'I)~

                                                                                                                                                                                                                                                                ~lid
                                                                                                                                                                                                                                                                                             0                        lri-~tRlfft
                                                                                                                                                                                                                                                                                                                      t.geo;,'f'nili                                                                C)            Jrdtll!Ulllblr;
                                                                                                                                                                                                                                                                                                                                                                                                                  Acroslflrnd·
                                                                                                                                                                                                                                                                OMlJ.'w;tav

                                                                                                                                                                                                                                                                "'""""'
                                                                                                                                                                                                                                                                   Ri&;
                                                                                                                                                                                                                                                                i{'QII
                                                                                                                                                                                                                                                                Aaes        ss
                                                                                                                                                                                                                                                                                                                  '"~
                                                                                                                                                                                                                                                                                                                      rnw, mit
                                                                                                                                                                                                                                                                                                                                                                     PlJ;ll:,'l!b
                                                                                                                                                                                                                                                                                                                                                                           f=~              .
                                                                                                                                                                                                                                                                                                                                                                                                                  ~fii!lll
                                                                                                                                                                                                                                                                                                                                                                                                                 "'~
                                                                          ''"          ..       '              .                                                                                                                                                                                                                                               . . ..
                                                     St iH/Jlil/ p~ ~!141!:1 Pl u1_-1,n:
                                                                               ,,,,,,,                                       ~   01!!Sil · Re~s/Other.                                                                                                     Remar!(sJOlher                                                                                          Renlal'IG/Other:
                                                                                                                                                 40, 0                     /,:'e
                                                                                                                                                                           1




          WES COPY
                                                                                                                                                                                                                                                                                                                                                                                                                                             RH,5204-2016




. .   .                                  '   .   '   '                                 '    .. ,., ..,.,       ,,,,',•,,   '.,._,,._.,.,,_.._         --        .. ,           ·-----          .·                 '''.   '"    --:    ,-   ''"         ',._·,_;,             ·,    , ...
                                                                                                                                                                                                                                                                                   _   _.                     '   .     ----                                  .•,: .. ,,',,• _-.·,•, --- ' ...... , ,,, -.,., .. ----.-c'-,··-•,•·•.•--· ,•, ,_,,-_.           . ..
                                                                                                                      Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21   Page 59 of 372




                                                                                                                                                 Poley. _
                                                                                                                                                 For 2· o J
                                                                                                                                                                                        State-'
                                                                                                                                                                       anrl wcweding years
                                                                                                                                                                                                            ~·   '
                                                                                                                                                                                                                                                                                                           . .' . .




                    ;- =-- __             MPC! Acreage and Productior1 Reportin Form
    County                                                   a,...,ty   i                                                                                                                                            County
   Crop
   Pradke
                        -                                                                                                                                                                                            Crop

   rype
   1
                                                                                                                                  f>rac.tica
                                                                                                                                                      -                                                              Pmcii<;e

    1rgal Descri~tion
    '3-       l~S-      ~qi!.



                             FSN



                             -                                  Crop
                                                                Year        Total ProdUcllon        -~"""=-                                                                                                                                                             Yield Oe-      .

                                                                                                                                                                                                                                                                    '

 ,,__ ---- ---1----l
  f--+----+---- - - - -
                                                             I- - - - j - - - - - - - - - - - -
                                                             ,__,________+----+---
                                                                '
                                                                                                           ,.,_ ==
          ~             ~                                           ~                                                                           ~




   =                                                                                                                                ...                                                                                ..
                                                                                                                                                                                                                               ~          ~




                            """"                              ,..
                                                              ""'                                                                   Tola!
                                                                                                                                                          ,____ _                               '                     ,,....
                            ..,,..
                                                              ·-
                                                                                                                                                                                                                                                  PIU~

                                                                                                                                    ·-
                                                    -J
   .. "~•$
   =tr
              '
                            ...,,,,_,..                       --
                                                              --,__
                                                                                                           MY1111-J

                                                                                                           """'"                    ~~
                                                                                                                                                                                                                      •Yon
                                                                                                                                                                                                                      %~
                                                                                                                                                                                                                                                  "'""
                                                                                                                                                                                                                                                  R,1ii Yiel:I
        f.-
              I 2. z 'S I                                                                                  """'"       -'             1-'frsil                                                                          T-Ylel,;
                                                                                                                                                                                                                                    I1-'f~ I      flw,Y'"tt



                                                                                                                                                                                                                      ·-
                                                                                                                                                                                                                      ,,..
                                                                                                                                                                                                                      ,,...,,         ==;j""'"""
                                                                                                                                                                                                                                     11,,,0       ........
                                                                                                                                                                                                                                                  ,laq              -
                                                                                                                                                                                                                      •=•                         '"""""·
                                                                                                                                                                                                                      OolaP~
                                                                                                                                                                                                                      Compr&\t!d
                                                                                                                                                                                                                      !_ighRl:!k
                                                                                                                                                                                                                                    Z·?J·'7       l'oh""
                                                                                                                                                                                                                                                  MM
                                                                                                                                                                                                                      A.re, Ci:w.
                                                                                                                                                                                                                                                           -




COMPANY/AGENCY COPY                                             This form is not valid wfthoot lhe MPCI Application/Cancellation/Transfer,Policy Change/Reporting Form                                                                                                  RH-5204-2016




                                                                                                    ,,_,                                                                                            . ...                                 .....                           ___   , __       .
                                                                                  ' '.
                                                                                                                                                                                                                                                                 ,.,._.
                                                                                               __                                               ·-·                                                                                                                                            " . ,,'·"
  "-'                                                                         .    '
                                                                                                                                            .
                                                                                                                                                                     . ·';_         ~ y-··:.:s     ,.;;. -~                                                                                                                                                                                                         .'··                                                                                                                                        •
          I       ,,;-:   "}\'/.;:}:.: -. . .\-,._                                          ,.. _., ..   _,       .,.,                    ·'\_.                                                                                                                                                                                       '                                                        '                        •                                                                                                                              \'-
                                                                                                     •,                                                  '       .              J       '"'-~    ·, ,'"                     ,'                                 '                                                                                                                                                                                                                                                                                       ;,       •'"
                              -·              '      "\                      •          •     •                                             <                                       -----.                                                               ,'•                                                                                                                ', •;.••       '           .· ',1 •. '"-
                  ..•·---,,•, -•- . . ,_., ,. ' . '
                   ,;, ,'!••,O ·",.,","',, 'f.;,, •~•r ; •          ',"      ·•'               ' .,  .   ---•-, -.~ _,,,, ..              --·                                           ..                                  " ,;                                                                                                                                                                                                                                                                                                                .'· . '.
                                                                                               -·- .       '                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
          i  . ,' ~;St\JG·u!--b""::1·l,,J'.'0¼i,,·Hl! ., •,•                   .. ,                           ~- iy ',:·+·                                                                                                                       > S,-,:n:i';or-fr1>1:08\i'·.•2;,J;;~j:11-J\'I•~Dl.U::JQ•(t:                                                    '
                                                                                                                                                                                                                                                                                                                                                                   ~- ,.                                                                                                                                                                       .fdro·m
      I   ' \ •.•,-,,,,< •,··• •. ,•.. ·" .;,;, ,•,.· "·· ".". ,·, ..., . ,. , .•• ·.    ,: ·--•,•                    •·····""·' ••• c',2                                                                              <·                                          ' .                         ..         .(:'1 ~s:i'l!f3:S~l'Jil                                                                                                                                         :--. '-' ·-                                                                       .
                                                                                                                                                                                                                                                                                                                 --- ---- .\i1Sc       ~. ·•,.._.:,.,----·'i:) -•·--:_,
                                                                                                                                                                                                                                                                                                                                  -·"' .,...
      1·         •·"          ,         ,. ,            ,_           ,    ., ,        ,.   ,. ,         . ....•.!.'.
                                                                                                               ,•,            , ,-,•.                           ,,·, ,,, ,       •                                                                                 ··,·-····c······,···,·-.··- .. -
                                                                                                                                                                                                                                                                                                                              0 •,.• ; _ . : ~ •"L. • ..        "   ,0.                                                                                                                                                                       ..,'___,. '
      !            ; Y;i,&&'.fi!.'l>Y!.4'.<f~~!W0P/Ai!?½,f.r;o'c'Jt}%1l9'"; ,igt.,~~~, . w¾{SJIW1:                                                      < '~-.·: ..i~· ·.. _. '· : >:' . ./ .. "·.                                                                                                                                                                             ;c;;=,    ...., , .·. ,. . .       .,            ,:        ,··
      , .           , e;,;;.·---,;m=KWhJ0¢.,'J,n'iJi,-i/l. ctw·r~YI/ "''"'ft~:,,,,...                                               l,,;'                                                                                                                                                                                                                                                                 , , ,
                                                                                                                                                                                                                                                                                                                                                                                                            .ry_:_;'----~•-·-· -----··-·-~--
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        : :       .,            ' '
      1·•
      )
                                        ""-'Ji.iii,'
                                    .' '·
                                     . W4l   .,.,.0',      ,·
                                                      ', . .
                                                     ~q<-!l4.                                ~~i ~.;;;,.~
                                                                                                 .... Iii-
                                                                                         ,. .. ~ . ,                 ..          .... ,
                                         '•,),,a.,,.(tf,/;,'~~ili.!,'~;'.e~;s,m~W!lit"Jjp \J!T.!C\>'tl~"::-1!·:W-W.i(~I_J.~""t.~·. ·'
                                                                                                                                                ......
                                                                                                                                                                               =~·i:J
                                                                                                                            ',!p¾:ci~·;~;ws4,.,1J . -·" . ' ' - ..::..~...,.-.~--.~---- . ·                                  .      .
                                                                                                                                                                                                                            -s··1· ·-· £ '
                                                                                                                                                                                                                               ,' ,',  '
                                                                                                                                                                                                                                                     .-----
                                                                                                                                                                                                                                                   , ,• ,, ..                                                 :--;
                                                                                                                                                                                                                                                                                                                                                                                      . . .,.1:11·c".. •
                                                                                                                                                                                                                                                                                                                                                                                                                   , .,t_;,. ,'
                                                                                                                                                                                                                                                                                                                                                                                                                                         ' ,:;-it;.., /'..i ~:
                                                                                                                                                                                                                                                                                                                                                                                                                                         , ..:•,           Jfl- ', ,. .-2...'_ ·.;                  ,!   ·, . . .
      L                                  -~Mt-~"f'ltJ.:J,_~;1,;_m-JiC,Tu.-\\ll-lJ',;!-cAlNQ:OO,,i".Ji, '..P.{'.llf';f~i/'y!)_i?%>{~N1#1 ,                                                                                     ~b:S .       ;, ...~ '                                                                                                                                                     ,·,                                                   ·
      '                              .             '"        ·,                                    '              .,,          --::-                                   '       ·- ' .c,.;;•-J.     "      "--;;,-·---,··     ~---:··_f>' -~---                 u..., ;,:-·'                                                                                                                            ,,:''","':"'~---·"~~- -----,---;-cc.                                                • .'
                                     ~        Li't-'.                      '--:'                  ·:-        -,,·            ·•           ..·     ••     \   '• '.",           ~.. •:(!~<\q<~,                                         '            .          •T''"i'lf•                        ,                                                                                             '               ,                    •    •,,                       '"'s.";ih,J:/f•
                                    ·. ~-nci'J.;,&:~i,."#,j,t;; ·                                                        -~\W\\:;;;o~W.f'                      ~#~,,,,.-Ji                                                       , .                                 .                                                                                                                                                                                         ·        •""-·¾</"          ·,
      ,                            -· ·r~11:"il'.l:+,1,-~t.1s"",1:'°;~}~1:•r.\l'."'""".J.!'(d;'iiij;~ttr\!.,~-!iJ\0.~~-
                                     ,          ;,;,i-p:,>;_ "!l'~'.:WI~     'i'; U!:!t.)~/1;'.:1;_',lt iJI 21/                                                               >"f i:'&l:H,1't".fJ             •A
                                                                                                                                                                                                                                 · -~-                                               -                •
                                                                                                                                                                                                                                                                                                          · --
                                                                                                                                                                                                                                                                                                          >             , '                         '
                                                                                                                                                                                                                                                                                                                                                                    ·          ·                        · ·- -              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                         ·             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   - ·                                   -          '.
                    ,         ,<       :li}Wj18'f"1t•¼-~J'll'~~~"Jki,_;'~),ii:j>,!-s'\__,l/'11,a,$,§.,.\pf~                                                                   ~~-~                                                                  '                    .       ,       _. • ,           ,' , •.,                         ,                <             , , ,            .,                      ,.                        , •           ,        f                      ',                            •
      1\          ' · .. • :~b.\G'J'f ]%i~f~1t·n-;ir-$J Wl)W!.'½>!!141 ~~j,~>l;¢'.'.j,_'tf:~wa:1J!;,:                           ~ .       ,·:       'Prl'iA I"¾!< • ~~ l,,.~,? 10m·~Hl·:x1.1, r,-w~, AB'-" 1wcv , :{~59-Jv.) '4·•,z m,.]iltl ~ : m i ~ ' W ~,ld-n Mpw ~ f f l ~
                      , -'0 Ml,;];1J.j/!'~:, ?\/1 P.f\''1i~-fBWt,;?1:$.Cs/1.MJt1/t1,fJ:~        !~Pi' ~.:,~.~~ '.i:1¢-~ ~-'l-")1-1.!' /,xM!J5}'4);.?"""1\'. fu)'il\, P,Bli~laj.- <;:: ~$'.;-?&; 1-f!!.''-i'>'"~l'l ~/lk4;<;,~~ - ~- ~ ( ) , ~ I                  ,1·1,10·~ ~~lf<fl!I!! W.~ ,wi''$W
                        , '41:#\F~~~ si 'f2J.il'/~9!7&.J.i1.1or:fftlt~,l.s/~                                  .  · ,.,~· 1'4f ~:i;,:9~ iqfw~ i!tJI r'~lt!i ~ ~•11! w,r,;.,.s{J !'1'1.~.f\-~;i,·= ~~, · . • MP~ W!"'~ 11P-~~£!:~.,l/.J:pilj:l$~1'~ JO~wtft~
      '
                           •, . ,;,\l,:,,ill'.0 ·- , ~~~~S.'11-:?!'!?~1!~~          *_l.'l.t,1 ~ - ""r>,;;~ lJI,    •  :                           ~\,'E v-ruo,(j"~~'?J:1 @f?f/:J!i!;!jl~ .W~ip."~ ,W'P::?/s:\;tliL
                                                                                                                    ,'fl)~{-\-j.;iyffl;IQN&f ~ !?-ii                                                                            -' . ···~-: th 511~.i'iojij-.;ljlj,~ i. ~ ~~,X,:~R.~J!I'~~-
                        ".,:~   ,•~~:    •:,   ,'1,.':: •~•-~:,{$.: :• :.~ ·, \c•,:• :· ~:,:'.~:}~!~ " ' _.. ,:,~- •.. ~':;~1. Y_:W~~~~
                                                        _                                                                                              .....-~i'_{~;?"~)l~ ~qr~~-~~2 :~.~~~~i~.f                                   ,)~~~~    'f(Ql~•~AA'~~ l«f~!!::i':'tt.fJ<.~!    t,<i.lr,ffll~ (                                                                                            :• ,.,_•                                 .'
                                          ,_ , ;-_                  , ,             .             ,_ . , .        ~q(,,'l)l)•&.W~~ ,~Y<[!lp6f (",IV.\\ <f?.=11~frJ0 '!9U                                           .        ' •                  (·iiffl'.i•lllWJi\l@~:~~ JN lll:{\Jlt'>i l¾\\~)i.iiij!fd P~'' .                                                                                                            :                                                                   1t;ll•j~.¢11da»~~PJ!JDQd'ifu»'
    .A-·-
                                                                                                                                                                                    1
/    .,.                  ',\}_&         ,~:~:~i~~i~~~~£:J;~~~" :~::i:':)~ ~;::~ ,4:14·~~~~~~~'.'J'.AL½ ~? w-ll,!•~ ~ili~'!J!iUI.· ':)'Sj} a-:. SIN~ "!l'.S 111 !hl-0!.i-&;=t* ~:s-illii1 ~,u~ x,~'M!I\~-~
     •                        , 1-a       ~-~..~l~~f/a' 'I~)                                                 fi(l,}~&}!.a(~,_illJh.;~sG~Lt<tJ .~~f-/iY,~!t.9tt.~' t~-~~~:~iM,ii,·~~-;'ifi;                                                                                                                          ~i~r&iit~1~ : :~~~ ~=r~~ :                                                                                                                                                        >~,:~~u~::=
     '                                                                                                                                                                                                                                                                                                                                                                                                                                                             1
                          _
                          _'~ -~~y~~~~~~+~1~~~*:!~~~~~-'. ~~)~1;;,r~r ~~~~/~~;J~:t~\~;_~~~~~a;~!;~· ,~P-~-~~-•~~~ ~P~4r.,~ •~t                                                                                                                                                                                                                                                                                                                                                                                           ;t·nru£vis   KOJ;:1~~
                              ' ,, •NC-o/);\\1 pt,im,,' ~il:J& ,?'f)AAC".a f.i\J..S\'J\< t :if:,;,-,,,g.¢ f - - ~ 1 ,c!Ji'"-"r~ l:i~~ M>c\1 ~~~SJ!~,;,;;:tfv/i':pJl.il\ffiiQ                                                                                                                                                      ~ fl. 9::,            0
                                                                                                                                                                                                                                                                                                                                                            (/F\{Ullfl.~l"t!, \la ~.!Off                   ~~,rq ~ ~ flt~Ji),.,.. ~ ~1>11 ?"''-1~ J O . ~ Cl! fl{,\i
                                   .. X1'Sl110:i <!\1 \JI.dip-pf Ti:~ »1$-;("4,r,iSqii·ii>t.tiij'.-i·~ "Ju.iiiii J.~QOV,t>A\..'1il:1H
                                              0
                                                                                                                                                                                                                       ,           ·        '.                               '                                          :.t)f:!t!3J.'1.iS flb,.b"N!h1'/J6Sk1NON 8 )#:• :;ol(l'fe ii,l~~IUIC)~;,;f~~ t..'lt pij·~,v ~WJ!f·ilf wtiiJ
                                                                       0
                                   't     '        ....       _·:: '       ~'1:111i,:;~1!~%f:'t{~;;~~?~'.Jl:,ll'."' ::41•Jvi~'l! I! . ! ~·r:1.. ', . . ' '                                                                                   A_,     ,     - ••       ✓,~w.~:fy?WJ~~~w.r&i~r.*®~~1$~11-~jq:~ iiii~uin•;1;i.~~~~~~1<)~~
                                                                                                                                                                                                                                                                                                                                    .....
                                   ', -~~ Wl~ j,, · •tt!!.I'!l P;:&.'ie;J;i       iiJ.-· ~
                                                                                  •.. /!US ., .,   .,½ { t \ ' ~ ~0'.f\ •• ,   (1$1? t"1it".'".-,s;'
                                                                                                                                      ,.       ,n  :ru""- ~--~~~--~~    Ill             =J!H/>J~
                                                                                                                                                                                           , .If ,         ,i.,,s.,i< W      " ,
                                                                                                                                                                                                                      .. , l'l•T.¥~     .. ., .,
                                                                                                                                                                                                                                            iJt~1J!1,..,,.,.,  'I. ,        ·W iJiJ'. ii@          ,                 ~•.-,
                                                                                                                                                                                                                                                                                        . ......._.,.._...,,._,..,,,,.~.l(l))~l! .~ ,--
                                                                                                                                                                                                                                                                                                                                    _,         ,o                    ,,_,
                                      _,•'rlfztl_d•       ~O' Cr       ;,,    it'  ' i1i         '       ' •    1.l:i}.    --"   '~                       ili!0.fi})i"~ ii,,   ,._,.               'fl"        ,olmi              V ,       ~~"'l"t"'-'                  , ~              :O'l-1'>1,..,'t'-•"I~,
              '                                    ~~        __ ,, , .1 •• ~ , ~ , -         _ . --~'twn~ - ~                                                                       .l.  ._, .,.,.  \!-            ~·,.:.\\7iT;~-~ll:}~---,         rt..,-..                   ~        ..   - ·· _,. """"•'-~-~~ -~-pjf{J~ft'!'    _·                  ~)IC'~_,_.::~~- ..,,,,. l ... ef
                                                 ~ 'r,ti!f'l,!ild ll"WJ'OOi-W~i.-.,~~"'""~if;:                    ~l'~.»-~,r.;,,-,,,_                               ~,0-i½iRilm-,:i,i;iM::atllll:! il!llfl~li)f.:¢°~¾• v"'", ,11<, ·• ,                       ..,...., "     •        ,      ,..,
                   "                   _ _• :;(~~R,Wi,l~"!fi,ifV,l'i:11>111W1J'1t uuj' tikrtl-,l~✓~~,• _;(~~i~0ift<s-' · _··' fiis-.~4t,:'Zt-S:'n'it"?J:>,t~i,J•'xf~,(/f~/~AJ !is ~J~. ~-. \••-~-~ ~ ~ ~~ · JW•
                                      _tt,       '.~J,.Gi \151:''Y,~.1 ff;Pll t !~~--fMl 'fli _-.i,j> V•llf:Jr'~~ ll~:f '&'7"J8)\i';R1;00 "~~J;;;f\~~;,'~O)L,?f~ffi!m_rprp ·'                                                                                              ·                  •~1~111111;-w•:e.~.r,r,n
                                   fj,,' , ,, 1 .         ~~,;11.,:.-wt~•-?,~~?~.«~~"~~~----                                                                                                                           .u~~~~-•~\;t~~
                                                                                                                                                                           W~iJ:ftl, '1 ..,,~l~,...-lif!t{ L,if·t,w.·,2"~~~~,l~~l'l.l~J qf.J.Ot;<1',=MW~U&f~~$<1.8 _                                                              ~
                                                            ,'W.-
                                                           jf ~.ild 1\1'/S~Jl!fl(,~ J?l!(I&.-~. ' " ~ , . ,:~.,-"3-.~F'-!"·L~,.                                    , -~~- , "··                         ~-P~~                         ,    ..~~-91j1Joll,III'                  -.Miii                       1Jt!ll$U f¾llJ 14.
                                         ·twtril'~~!i:lr7~~;h',• !,!f _.;:11';1f;~ f'l~JO •!:;i~~,ri:~,--~: r;<., .•,fw,ryri~~£~:!11f,:*"~!-~
                             , \ ~ .4.~':t '1114.l~: ~- ,!'!i·;=, ~,\Y:IIJIJ4! '.lid:~~ ,                         z,,r-1!!.,li ... ,(i.~ t ~,:w"."' .:H"<v.:~,M ; ), ~}l:_r,
                                                                                                                                                                                      1_1:_'l11ft+'~J'g~~f. ~ .~ .. ~~~*-~         . .,
                                                                                                                                                                                                                                             1.=':414
                                                                                                                                                                                                                                                  . ,
                                                                                                                                                                                                                                                      '-':.~·W.:t:~~-1'~-                                 f,:1"'.,t)
                            f '!i,#lj.-i$JU!>tJr~(t;J$11t•~ -~'J!¥'tf"Y~t'!~~f;Mi.!9.   '!(_<jll 4t        'e!t!:t         II ~q •• , ; :\ I f\'111.l;JO tl'PW',f J, I f)IJ ud_ 111,11,ft, 4I J&$W,~ · ~:'~fll\lh :· , ;
                                                                                                                                                                           ~~t!,!                                                ,~IOI ·;,, 1!jpl.ts ~~ ~ ~ ~ bJJ /J /JI •
                          , · ~~ ""¥.•iii;'i[~'flr+;- , . l\,t,=,)L.~"'y~-~ ~.~ . . 11'.<J;Jnt.             -,_.;"'!;'' !>!_~·.-ll!j.-:~-~-~i_L.lH&~ ~:;,'ftr;J.~t\f.i.ll:51Jt~~,:tt'.··21::r~wa~~\;,_t:3'- , l i ' h ~ ~ . ,.I; ,? r f , '' · M~ . ' do,tj . ·1:111UO·~i;i\,e-
                            ' -~"t ~'-~'.~f:t~.ff~4~ci~,=-:-1te,~'8f~ ,; ... ,· '':,r@'je~)";1'JJ:3tt T'"~~ ~,(/.@tilil:o~n-t1~;6~nt ; ~r ....11-~)lf     ~:rtl!II ~/\/'JO                                                                                                                                                                                                                                         ~it                                             ~-=•~~
                          .-: 1ldt;:;~tt;l~i::ff~-~~~~};1~-~t~~·ti1t: )1:~•~~;~c)l!J~ij!!",·· ,·, -~ A.=:t'?'~S".::~~==v~·. 'w,~::~ ;, ~--~~~~:~~~~ ~) iJ)                                                                                                                                                                                                                                                                                                                                                                                        •,
                    '       , ·,,,~;,,,,ii.•rl'f!L~. ,,.,. ' ·~,r;l;l~4"1'\~!o:1"'1'/,w,,,,.:,:~1ii; , ''~~,:~,iiili,~~iii~1 "!""''"•••"•'""'1"-••-"/"""!:-~••'1',»<~IPI IO                                                                                                                                                                                                                                                                                                                                                                       •
                                    · ,... ®, .l:Nll"411t,1,01i~ , , .• ..                    :)J«fU ~-       ,'0'.Si'\.~,.~im•f!~hi - ;;.                        •,i' · ffl q'.- ~ r.~,_,~•"fu~,, · · , rw,~, ~. ,; . · ';.,... · ,                                      hl(al,l LA .i,,j!ip..,... O!, 4,4-Qt#I
                                       • . , ~ J ; ~ ;lJlt'l:\l~lffl!'J!\                            ) I i • ~ ! ) , ' ( " ' ~;wt1 ·•-~-'>""'.", •                          ,   • I . c , ._,   , ' r ~ . . ,,::, 0 " ~ • • -. ·"        S'-'J;Wl,_.IQpii'P")"'IJOJti;:11            11!:!l'f~ t:tv.~            ,
                                        ~~                  <••
                                                ,.,..o... ..: - ·• ._.. · -· ;;.,_. ·" .•: - -·,. ., • ____ ,_ -·· - ·· --- · ··- --✓-    m,*'f                                                           ,_
                                                                                                                                                                                       ~ , f s,..t 1- 1--~ ~ r.: - ,\ . )6#~ ...."" ..-JWc:J"ft"~=~o:Jtf~Ui-i,tw.........:. ---~'"'~' ·,.
                                                                                                                                                                                                                   ~r.;~ ,,. ·- .. - ---
                                                                                                                                                     .. ·       ff'.l:;       '.'":¥ 1 I o,~-:""fi1ilt·~!Jl'jl M@r· 1 ' '' . -~;:;~~'i'·• . .. , · · ·                         . . .=,                             •
                                                                                 ·· ·;,,, =;,~ ·· ·· - ··· · ·                         - · . -:-i;r,..:;;.;;. · · · ,... ~ · -xk~-..), ,.,~:~- .,.. ~ -.., ', .. · ·· · · · · · · , · ·
                                         ;. _,. _.,
                                             4
                                                                                  tel.i.fy"~~~y~~~ / .ltY;~E;\'QSfl -~~~~,
                                                                                        ·> _- , .                                                  1 1               ,v, i.}1!1:~~f\#..@1 . !JI!~~- . 4 "e,~::,~· .·_ ,--~~- ..,~·9 D~Jti':at51· n~ •~--; . ' •~II)·4\ 1'!iI~
                   ;, 'I ".                      . ~;~.:w:~.:~~*,~~'lilo;,,;w)r,1_, ~ -                         !/J -   -  Nlj_~=-.                 A    -'.(t'f1~~~n;i.w;1~.1                             :~~-~·-
                                                                                                                                                                                                               M?1',        X:t'-::i · 'p MJj,M,fJ17',r,(Jlf1RPJ~ lli!!Rt=ln!'lllf{(f~~ {II) 121 er                                                                 ~i~f
                                    , },Jl\hWfl !I'll                  ,'.t'('•l/::4i'! .i"l/fi!-~. W!\l!~~W . .          f!',1\1:~~q."'~ ~fl\,,\"•·.,~~..                                    ,.,_~i(ti,t~ , f 1_, ~ ·               , ,       ._. _       ,                                       dD:t::i .
                                        :».~. , '             #Ji;     • 1;tJfyflf?P.~~-t1t·~•W                    . . ~~)'A!ilN,               ;» 1;( 111· '~~~I..                  . );;'~)111·#111~11:i ~ 'JIIQ- ~If ~· ~ '            · , · ',•. ·   , . , ,                   ~#'1,tinttt               ~
                                    •1 ·-\q~    t• ;"%(1!§:M~,4_· &m':'laj ~1001 W!"l~~~-~,;;,;;;Vi!:'},:'} ~••.--J:lf,Ui$.'W~ ~~l'tltdiQl"/:,1:4{ita:."Q,,-~' 'if/'V {O ._-~~~~~~~.~tlt'lP8\i;J!lll/''~:mw le)'. ® 0                                        1
                                         ~·""""" ,.,_;;.,, ~~l~i             -~-'.\c """~ l:IJI' -                   =~~r ,,,.,,i "'"" ••~•·• - ' • ., ~ · , · '· · ·                                                                       ~                                             c' •       •    • '                 -       - , • ' , .. "                ~--. _,,           ,           •                            •                  ,                          •        ,        •                                     -
                          i              V"->"\-~"-'       ",~,1:,_      ,•,,,   ...    :    ,.-,,,~     '~-      ,;:"'-  •"'7··~-,,-,.,..     __ .           _-      ·       .   ·       ,,-:,                  ,    - , -~JAs;abol.iJ!:ij~                       , ·.    ,,   ·,    , ,      ·                        'f'I· WJ,
                                                                                                                                                                                                                                                               1
                          ,,             ' . ~ _'¥"~ ·~---~~ ~ ~_it,\l:~-~ ..~ . : ~ ~ I -.•~~~fi~J'.,,-~..:_~~- f????£: ~~:-·41:_ j/a.j\\Bi-)f:t~t~~~'l'~, -~ ).!,IIJ.af f\ ~•~~-'~--'?4- :~t&.-l~Jfl I ' l l ~ ~~ \ l j ~~~ it 1cli
                                             wR2?-ij"-!ile+"i\lf.imJJ~wdyc .......-,;;,i'f';t:'.Jf,* lzo~) ):/1)\N 'v~)E &111'..:;1 D'.'.-W,11½'%\. ,eJlll'!I~'; ~-Jt;f!,.,.;t:,,,,,,,.,~ ""-¼ '""fal:.1::,..~J!!l '.~ - ¾fa"IIB,«W'J;·';.<=~1•,,,,_j\; J!lJ ;)~ ~™1!0" M,{J I ~ X/:! ~                  l-9 ,.- ! .                                                                                                                                                                                       ~'°'=                              '):)A;
                                          -~:-a,·'1• ·1v ~~1,$/,!f~<•,iJfill!•f;iji.J).~·~-~~.' ;q.~c-Jl,~:.,;,p/>1~~-lf Ji ) ~ ~ r n f ; · r i a " . . Ji;1•p;,... ~-..,.JJ!ll.;ti -HII\R llji,/,.i!>                                                                             ,11\/\'w..;cf M{l lb 111iry_,fp _qi·      ·gq,
                                                                                    ~              )!)-~
                                                                               .~:r,'<1-, ~ :~e,, ma;, ?!"!OS'.~~ ~•ii'll!J~~--:'? ""11? %W ~m::-~f l:'?li#;-.~".'tie"11.rt !'FJ llj_6J,,1'Jjr1:tN, ..;:,;r,~1:u:; ~ : i ;~ • -,. J!ii;": 1iltlt~~~•u~"I In"'• ~-;:;jdr::c¢ ei:t\O/tril!;P9t¥1 •!Jl\.
                                    1 ·,,-n:i,_c1v,~~ l~ 4
                                         -~J ?)"!:1:lt~~&~~s:,;~✓~:~~;;t~::.r_r;,~~~~ ;::~,t~f*~-~~~:rs;i:Mr,t-V~:(~:~.ft~~::~~it~.;J~t;=~~1:~\==~~:~r;
                                         :s.~~ ff: ;~,,r~ '~-~·                                          ~ q . ;.~~5l'?d) -~ *¼' ·.'!µ·~"l~lt·. ~.::::-: ~~KF .- ·_w,:;. ~ : ~ . ~~.;-~ ~--~"'111-f!•\i. .:~:~~:~!'."/' ~
                                                                                                                                   ~1,.-•':rm .                                                                                                                                                    ~ .-U -~t-~ ~~ • .;~,~ - I ! ~
                                         R:~0'1 .._..,. ,'~zyw, ~'r,'I"'                                 ~ a ilfli .½ .lff~. :l"t ~:~ ~'.'."':'1-~·~ "-t, , .. ~-~ ! ~~'i -                                      _        , -_ _ _,3'.Wtilflif:Yl!ll,.:.O .Jt,it.¢1~_,qii J I ,::' ·~~~~ffl!!No/lm?'f.$M'9t,U:h
                               -~;, ~ .. - : ;" -~f!§·                                      . ."1~."          .   ..; tf11! 1,+;1d11 ",~~~!'y~ill.!!!!-:,~~}..!!1,,![~. -,~ : ... .' "', .:·:!\.. ~- ·, 'ii;_'·'·. . . , . .<_-;. "MJI .,' ·• :: .'.:, , . : ,c, .. __• , : ... -~~o:\<J~'.'!'".'t                     ,v-r,= "-:f;/ i :,,                                                                                                                              ~>-2,~1:~~1'·""·~•:.•
                                   ,; :'. .:: . :: "' ..:,:                        '~~ · ··.· -~                              ..
                                                                                                         -~-~.~~~~"c~ :~:.:::~j;_~,_:_:: . -~~et4,·~;;~:~-~~;11;~:f½ ~½~ .:'~~~~~{~;\~.:;~~_f;Jif~~~4~rj~;;;?0.,~¼~;i~~;~'.-~i# :·~:~ 5~;)_::{1):~!d~~~--~~~~~=
                                   ' ',· ' :                               . ~.,;~'fi.~~                          \~J    ~~~t-i~,;, _ip,;; k;·;~,,;"r~:fi~r;·~i~~!'.;h~9,~(.~i;,'.l\'•~·i~:\;~:
                                                                                                                                                                         -~~~i~~J;:,,;r~1r-i,t~1~J,i1;~~::;:=:~.~~~~~~~~1~;~~~~~!
                                     ~;11 -•~.):\, .,....,_, _':'l,lii~l;:~~,~"'~i':', ~Y~f':"''N/ ~-,j'::0:,-' S/1,1 ~?"'y,) ,_Jh1;_ -~~~ ~tC. ~'¾Ml ,   ·    , , ', "              -'     i , ,' .         ' -~~~- 11!!9"-~ '4JY ~1~;l/;JJJ qr,?/J'.~;0¢ lllll,~~ ;iul.Jl!;UCA!illi!IJ111., 1.1:"111 f ~.k'.! ..,Sf:
                               -: .. """·' :k,,i-P.Jt;0¼uJ ~1.1~a,1~ ... ;~ ~111~.""''1:'~10:.};[·3:0-~, IYJ~"""'/t<;' '°"')! sr9 J~~~ ""! ;liJ_J~,:i   ... ,.      . ..             ·           ... ,                                               ·                                       '       qf$l;'>!fi4iJ ~'c!Ji;.S.MJ-1 ;
                                   I:
                                  :· -,·' . '. . ' ' ' ·'~? f:f,:' ·iltf!I,~~ ~ ~~r~r~                                                                                     -:v~_d~ ~">'.0lf'i ~ti. 1#,r.!l ,¢¥,Im fi<i:"'1''':nw t~ \~.=o i;C!l"i; 10 Wter,~:: ~~-J<i/Wc;i OIi!, 'x,r.i7 ;:P,/ Cc;,-;, ~14~~ ~~..-.,1
                                                                                                                                                                                          b!' ' . . .• ::· . ' .· ..,.·. '' _.;.:~.~ "'                                                              '.
                                                     J"W!)l;h! ~ - · · .. jrt,JJ
                                                                            .W:'!\ITNO·.. :               ·l liW !IOS'<iJl:i ~ ;~ w ~X'f t;-1'.\l{~/4!'0'-i!"J~,.l~ ~:11"!);11 • ji:u<•.\:f
                                                                                    '.-. :a,                                                                               ., ·                           I            J                                                                                      , .,i ·; "'1 ':,'                     n6;,..., ii:.R,.
                                                                                                                                                                                                                                                                                                                                                     d,: .,. .;                        K'-. ,; ;:; ,i " ;, (; ii ii; ·, ·" ·,,-c "
                                                                                                                                                                                                                                                                                                                                                                                                       .,4 ,,; ~· , ,.; " .,                       "' ;; ;,.~ ,--;:ii, ,-,·" '" i,i .- ;..,
                                                       , c·a, ,,L
                                         .1:1:·o.z. . .-.8'"('-o·: ,fB6  -,~..,c,o,.•""2
                                                                    o , ·-.V,,,              ,,.. , , z-;;:v--·,r,
                                                                                        -,, ~"-'~·~        -:,:;»                                                                                                                                                                                         .,.'.W~i                 flB,tt,
                                                                                                                                                                                                                                                                                                                                      ~i~·,~:$W~ii;;~~-'  .)~~-~~~~·:t~)l'1~::(.:~:!~f;J ~·~f?sf91i~'.lJ18dv· !3&~'J
                                                            •
                                                                                                                                                                                                       'i~¾'~·-fl'll>'
                                                                                                                                                                                                            •    __                ,,                                                                                                     ,¾1';11"t:~~JCJCJ 38t.JVcf,18 NI '!.V1'.!31'J 30 !"t;l£:.V
                                                  '><.,s,         /' )I· .£ ----
                                                  ·1',.           t·dJ':i,...,.,;~·"".iL                            :i\·s~fii:\1-k'iT                        -,~~-~.:v~u1~:r;r:_:_ ··;ftllITV£f.1:aw.-                                                              .. "~1~.-                                                                                                                                                                                                                                                         ,.,.,
                                                                                                                                                                  . ..
                                                                  ~ j" ';l                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,.;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "
                                                                                                                                                                                    Page 60 of 372            Filed 04/07/21               Doc 165-4           Case 3:18-bk-04194-JAF
                                                                                                                                                  Case 3:18-bk-04194-JAF    Doc 165-4   Filed 04/07/21   Page 61 of 372




     1 PERSON TYPE
     A,    Publi£ Schoot                                                          F. Transfer of Rights to lnderm!ty (SBI Oll,V)                                    P:  Partnerships                                                      X.    fodlvidval Operaflng as a Business
     B.    Trust-Bureau of lndlar! Affairs (BIA) and Indian Tribe ¥anti.lies      G. Receiver Of Liqu!dat«                                                          R. Revocable Trum                                                     Y.    Umiled LialliUty Company
     C.    Cmporalkms                                                            H. Public Agency S!atb'l.real Government                                           51_ Spou:;a!/Mallied
     D,    Eslates                                                               I    lmfJVlduals                                                                   T. lrrellOCah!e Trusl
     E.    t-«m-Prnlil or Tax E.,;empl O,ganizatioJJS                            J Johll Opera!ions'Joint VenlilresJCo-Ov.nerslli~                                  U. Undfvldeil Interest {CAT only)
     1
       Enter 1he spouse's information on the front of !he 5200 fomi in the S81 lnfurmation seciion. lt Ml. imrried, slate No Spouse.
     For all insured pel'SOl'ls other lhan ·s·, ist al persons or entitles with 10 perce11t or more Interest In the insured/appffcan! on the front of 1he 5200 form in the SB! loformation section,
     2 LEGAL nFSCRIM'ION.
     Section, tmv'lsblp, mnge, ottierlandideritilier (e.g .. SPllflish !and pls, metes and bounds, elc:.)
     3NAME OF OTHER PERSOWS) SHARING IN THE CROP
     If the landlord or lenanl iS insuring the OtrnHS share oo ltlt/3 policy, nclude the landlord or tenant's name and 1hei per;:eot of snare of the landloid or lellao1 listed.
  4ACREAGE TXP:e
  ."i.     Insured (pi.-il.ed}                                                      E.  Insured- New breaking actaage wedbyWAandile                                I.    Insured - Total native sod acreage greater than !we acres        Q.   U/lillsurab!e due lo new breaking and !he insured carinot
     8.    i!lS'Jred -Acreage eme,ging tom an USDA program the lniial                   insured is able lo .substanlale !he acreage has previously been                  insured by WA                                                         substantiate the acreage has preoJousJy been ln production
  C.       """""
            !nsu1ed • New breaking acreage inSUftld in aca:ttiance .,Jib the
           pc,icy (i.e", 5 ~ or less of il'lsured ae::age planted in Ille
                                                                                        in p-oduc!i011
                                                                                    F. \nSUl'8d- Newbmaldngacreage ins..redby WA and the
                                                                                        inSl.ired is unable to suootanUme the ~ e has previously
                                                                                                                                                                   J.
                                                                                                                                                                   K.
                                                                                                                                                                   L.
                                                                                                                                                                         ITTsured-Short:ratedac.eag.,
                                                                                                                                                                         Insured- Late-planted acteage
                                                                                                                                                                         Prevented planting
                                                                                                                                                                                                                                          R.

                                                                                                                                                                                                                                         S,
                                                                                                                                                                                                                                               Uninsurable due to lot.al 11atiw sod acreage greater !han live
                                                                                                                                                                                                                                               acres and is not insuiecl by SP or WA
                                                                                                                                                                                                                                               Unreported acreage {l\ffllirl the same unit)
           unit) Ille ln!tlal crop year or Insure<! under SP and Ille ins11Ted         been Jn producllro                                                          M.    Uninsured                                                       T     Unreported units
           is able to substantiate the a!nl!IQ@ has previDIJ91y bem in              G. Insured - Total native sod acreage greater that fu,e acres                  N.    Uninsurablll                                                    U,    Zero acreage reportftx unit
           produciion                                                                  inS1Jred under tile ler~ of the policy                                      O.    Uninsmabla due to 2nd crop provisions                           V.    Ze10 acreage report fol a:,unty
 D.        Insured - New breaking acre&Je insured in accorotmce Nlh                 H. Insured - Total na~ve sod &:18age greater 01an filf9 acres                  P.    Unlnsurab!IJ due lo new breakil'!g and the insured su~te:i
           the policy or ooder SP and the insured I~ unable lo Sllbstanti.ale          insured under !he terms of the SP                                                 the acreage has been in prodlJCticin
           !he acreage has pte11iousfy been !n prQducifc.J
 5RECORD TYPE
 A.        Produetioo SokfComn'leroial Sl01age                                     C.    Farm $Med Measured by Jw!J1ol!aed Represenlalive                          J.    Aekl H.aNeSt Reco.'lis
 B. farmSioredMeasuredbyl11sured                                                   F.    u.-eslock reeding Recoros                                                 J,    Other
 C  Pld/Oaity Sales Rect:tds                                                       G.    Claim For !ndemnity                                                       K.    (ARPI Only) 11nha,vestetl am! des1royed
 D. Automated Yield M:mlfl:lring System                                            H. Appraisal (non-.Joss)                                                        l.    (ARP! Only} unhaNe$ted i!fld put to B11olh8f use
 6INSURABfUJY
 Indicate ~er acreaQtt and produciiCll being repooed ls from insurable, tmlnsurable, uninsurable cau11e of loss app,aisal, uninsured acreage er from acre1Jg8'on Mich a PP paytnellt was reducoo due le a second crop being plante(I.
 7 MULTI CROP YEAR REPflllNG REAfWI
 Enter lt1e applicable coda(s} for1hc reasoo Ille illStlred la reponing a CTOII yea- other lhan lhe most recentAPH crop 'f8{!1, Insureds may cefllfy production reports for crop vears other lhan !he most recerrt ror variotls roosons, including:
 A. certificalion of crop years not previously certffied;                       D. replacement of ;ist;igned )')Sid;                                      G. recertilicalion b new actuarial offer;                                    L      Ol/18f,
 6, oomiction:                                                                  E. rerllfie$1ion by new insured:                                          H. r«ert!liefflln for new unil stru®~ or
 C. replacement of !empCl'my yield;                                             F. certmcati011 using anolher p•oducer's history for new acreage;
If ~ct -applicable. leave tilaik.
8SUPPl':Mf~TAl.@'i!;RAGE OfTION !$COl ENDQR$f Ml:NT TERMS AND CONDITfOMS
In addlSon to Secilon 36{2) of the Bask: Provis]OllS., thereby eled ihls Su~ta! Cowlrage Opl!on Endorserr,ent, and by !his eiectloo I ul!derstand:
A         l mus\ have purchased a pof"q under the CorMlO<l Crop Insurance Po:iq Basii. Provisions and applicable Crop Provisions lo elect thls Em:!Ofsement and must also purchase this Endomemenl lli!h fie same Approved fnsurallce Pmllid&r as my Common Crop Insurance Policy,
a.        I may elect coverage unl!er lflis Endorsement and Ille Farm Setvic;a A!}enctsAgricuUure Risk Coverage Program, out the !!3me aaeage of the c:op cannot be covered under bo!:h programs.
C.        I may elec! CO\lerage under tills Ern:lasement and Slacted lnoome Proteetioo Pfan for !he upland eolloll, but llte same acreage ca~not be Insured underbo!h.
O.        If at any ~me my Corivnoo Crop fnsuranai Policy for !he Cl'Ojl i$ C3!1cefed or 'larmlnalecl, roverage Wider !his endctsernent is automaocally canceled or lcnnina!ed.
e.        That by eleclmg flis E!'ldor~. it WH coollnue from year to year unless I or you cancel or dw!ga my aleelion by written notice on or before Iha cancellatim dllle or my coverage is otheiv..ise cancel&d or terminated under Ille terms of my po!cy.
F:        Sepitrate Adllll'lialralive Fees \IIU be assessed for each crop insured under !his Endorsement.
ARC Coverage O YE$            • NO maans if you elected Ifie SCO EndofSement, do ~ou alSD haveARC Coverage?
9 STACKED INCOME PRQTECTION PLAN fSTAX) TERMS AND CONOITIONS
I IJ\1Y not ehcl COVEl<!!Jff JJnder this plan nJ ifls~rance Oil the same a(reS 1efed ooverage for !fie Supplemental Coverage Op!Jon (SCO) Endorsement if I partiapale in the sea. I uritiersfand lhat by slgnlr,g this application, lhe coverage uni;let !his plan of in511rancs IMff continue from year to
year unless! or you cancel or change my eteclioo by willeA notice on or before lhe cancellation data ormy coverage is o!herw'se canceled or iefrri11ated under lfle terms of Ill)' policy.
A, Coverage Level reJ)fesents STAX Coverage Range
8. f'eromlitge of Price Eleciloo represents STAX Prolecli(YI Facfor
C, Designated County l'!'.eans '#len bo!h SCO and STAX are alcc'.Bd for the same crop and (Xlllnty(!es), if !and is added lo lhts operation ~fief the Stdes Closing Date and repelled by !heAcreai:ie Reporting Date, sud'I acreage .-.i!! oecovei-ed by SCO or STAX as indical«I in !Iii$ colunm
     !rnodesignatiori is made, lire acrsags ts covered oy SCO.
0. sco Coverage Cl YES O NO means if ycu elected !ha STAX Polley, do YoU also ha~ sco Coverage for the same couflty(ies)? If Yes, ldenUfy by APH Dalabase wiettter sea or STAX applies Oy ![sting the Yield No.{$) and pkm in !he REMARKS/OTHER section of this foon.
     My acres insured by the companion policy that are riot des,Jna!ed for STAX CO\lerage \.\11 be oovemd by SCO.




                                                                                                                                                                                                                                                                            RH-5200.2017 {Rev.10·2016}




                                                                                               " ' ' · ' ,_.   " ' ,'                                                                    ,-,--,'
                                                                                                                                                                                                                                                                                        Case 3:18-bk-04194-JAF                           Doc 165-4      Filed 04/07/21            Page 62 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ::    '   '




                                                                           '                                                                                                 j"
                                                                                                                                                                                                                                                                                                                                             '                                                       !
                                                                          l'                                                                                                !                                                                                                                                                                I'

                     Farm                                   i
                    ---· .........................-. ·. ---·T..... . .
                                                                                               Boardwalk                                                                    !                   Oneida
                                                                                                                                                                · .......1- . ,....,..................... ....:...... ...... .,........... ·                                  Juiington
                                                                                                                                                                                                                                                                                  ......T·. . ·. ··                             . . '['......... ·.J/0
                                                                                                                                                                                                                                                                                                                                                   . .,........... "50/50
                                                                                                                                                                                                                                                                                                                                                                    . .,. .   r. ··. . . . ·. ..'. - · ··. . . .Flagler_
                                                                                                                                                                                                                                                                                                                                                                                                                . . . . 1--
                                                                                                                                                                                                                                                                                                                                                                                                                        M ...   •   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,                               , _,_
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           i


                                                                          ;                                                     I                                           I                                    I                                                                          l                                               I                              I!                                                               j                           i                                  !
                                                                          ,            Whites                                   ,            Reds                           : Whites                             ! Reds                                          , Whites i                             R1eds                               I     Whites j Ri,ds                                     !   W~ite,;                          i Reps i Total Acre, i
                                                                                                                                                                            1                                                                           ....:.      _ _ _ ____                             . _        0° 1....... .                       . . . ..... .i        _·- . _. . l.            _ -·- "-~q.~ ·~---.. . I:. - -..                                                     .?-.'(;~,:~i.I~-~-r.. ~ -·~--
                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -•¥     __
                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                           12.7~ Z/'1 i -.z.·:r(Jc                                                                                                                                                                                                                                                                                         '



                    I,,,. l - 0"                                      ¢"" "' •i:c
                                                                      ,l,r<><. , :, 10 ,                                                                                   .l2.'.$AC                    /:,11'
                                                                                                                                                                                                        1        ,                                  ,. ',· Z5"."~.:         ' , .•, 21ae, ✓
                                                                                                                                                                                                                                                                 ;I,'.' ',. ,~
                                                                                                                                                                                                                                                                                                                                ~,,,                                          ;
                                                                                                                                                                                                                                                                                                                                                                              I            I                                              ·'.                          ,·           "."', , ,11 _,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '" .
                    fl~111e . . . . . . . -:f3•l•~'t;                                                                      ,                                               l                            (4,4'~                                     "1>(1h · ~ ':::-,, (@                                                                                                                . :,                            131                             ,,~,I- . . . . .3:'J'Z,l'iorne___ _



                                                                                                                                                                                                                                                                                                                                                                                                                                         I                        I'
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                  . . . . . j. . . . . . ,.                                                         I                                                                                    I I                                                                16Sjkinney 105
                                                                                                                                                                                                                                                                                                ..   ...... ,-.. --- .......... ,,............................
                                                                                                                                                                                                                                                                                                                                        l                                  I -                I                        - ]---- i'                                             1~5[                                            ---
                                                                                                                                                                                                                                                                                                                                    '·'                                    1                     !.                                      I                                                             I
                    " ""'   ......... ......... ...... .. .. ... ..... ..... - ' ........., ""' ...... ,,... _ .. . .. ----··· .,.....................
                                                                                                                                                                    01
                                                                                                                                                                     ...,' .....
                                                                                                                                                         ' "' "" ' '""             ""·-"•    ·-_,..~ -·· •-"·•·-·--" .                                                                                              1DDi                                          s6i                      oi                         173'                                   9,i                           9,siz1
                                                                                                                                                                                                                                                                                                                                        ,,
                                                                                                                           ''
                                                                                                                           I
                                                                                                                                                             ..,.        I ·
                                                                                                                                                                                                                                                                                                                                        i                        ¥ l
                                                                                                                                                                                                                                                                                                                                                                     '


                                                                                                                                                                                                                                                                                                                                    1·                                    r                      I                                                                 i·


                                                                                                                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                                                                                                                 •.:
                                                                                                                                                                                                                                                                                                                                    '                                                         ,I
                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                     ;.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·'                                   I
                                                                                                                                                                                                                                                                                                                              . 'f, ...,. . . . ".,,-..,-~-· -"·"+,. ,. --~"""'. =·•·· --,(.·-----~--- ...._ ..... ' '".... .... """ .) .... """" ........... '........ .......... ....'~.-··•· ....,..._......... "' ,....,..
                                                                                                                                                                                                                                                                                                                                                                          I                   '                                      ]


                                                                                                                                                                                                                                                                                                                                 '                                                                                                   !                           J                                     '
                                                                                                                                                                                                                                                                                                                                 t                                        I                  f.                                      I                           I                                     i
                                                                                                                                                                                                                                                                                                                                                                          t                  l                                      I                            !                                     I

                                                                                                                                                                                                                                                                                                                                                  "'"""·"•"'- """'""'[l """ ' ". . . . .,"1I"........
                                                                                                                                                                                                                                                                                                                                <

                                                                                                                                                                                                                                                                                                                                j
                                                                                                                                                                                                                         ""'    ............. ,...... ' ..,......                                                               1
                                                                                                                                                                                                                                                                                                                                                                                                              . . ".... "' ... ~I"" ---- "i' .., .." ...... ",.... . . ........ ". ,. "....! ........-"'"""             ,. ".........,. =·-
                                                                                                                                                                                                                                                         i                                                                                                                                                                      1          '
                                                                                                                                                                                                                                                                                                                                                                                                                                i
                                                                                                                                                                                                                                                         f                                                                                                                                   l
                                                                                                                                                                                                                                                                                                                                                                                             <
                                                                                                                                                                                                                                                                                                                                                                                                                                    j
                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                    1-
                                                                                                                                                                                                                                                                                                                                                                                             '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ' '




·,·   ·"        ....
           '"'" ,                                        ' . •,_-'c,•.'•·• •_-·.'• ' , •C, ', ''•'•"'•                     ", ,·'· ' ' , " ,.;--,'                                 "•'•'   ,,-,,-.",·        '   . ,.·         ' ' • . ' ' ....   " » , . , , ,.. ,., ..          ...   "       ---,•.-,,,.,,-.             .. ,,,,'                             .. ,,.-.....                                  ....   ,.•,,·.''                 ... ; .. ., .. ,. __ ._ ,_'   '"''      , ..... _.   '","""    ' , " , ',"       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             :-:" '--,•   ..... , ·,--..   ,.   ' "   '
      e,11©12e11 14:Ee               3864373296Case 3:18-bk-04194-JAF      Doc 165-4   Filed 04/07/21
                                                                                           l(tNUEYPageFARMS
                                                                                                       63 of 372
                                                                                                                                                                                                                                        PAGE 02
 ~29+~0 \t>WJ~'n~p \2S ~o.n~ 2..9€




                                                                                                                                                      ."',:.·,.
                                                                                                                                                       ' .,
                                                                                       t                                                           ' .
                                                                                                                                                '·''1'
                                                                                                                                                 .\t• ·-
                                                                                                                                                     --t ''          .. ...
                                                                                                                                                                  ,...,•,.,.
                                                                                       •                                                                             '
                                                                                                                                                                     '




                                                                                                            ••, ,•• !' -r-
                                                                                                             •


                                                                                                                    l..i
                                                                                                                                      I
                                                                                                                                         '
                                                                                                                                          •
                                                                                                                                                                                      .
                                                                                                                                                                                          ._.,,.,
                                                                                                                                 ."( .
                                                                                                                                 .ill- r
                                                                                                                                 -- .
                                                                                                                             1
                                                                                                                                 ·•~!""',,
                                                                                                                                                _,   ·''


                                                                                                                                                                           .,
                                                                                                                                                                           ~-        I ( ,
                                                                                                                                                                               .·,
                                                                                                                                                                                ~    ' !



                                                                                                        ,                                                                                                                                          . >
                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                       ••

                                                                                                        .......
                                                                                                        II0,41
                                                                                                        ......__

                         ."                                                                                                                                                                                  •
                                                    •                                                                                                                                                       ";         '
                                        .,
                                                                                                                                                              '•
                                                                                                                                                              •                                              •
                                                                                                                                                              I                                                I
                                                                                                                                                              '                                               !
                                                                                                                                                                                                            .,
                                                                                                                                                                                                              .•
                                                                                                                                                                                                              •




                          .,.+,.., l'\a,--.,+...,,.,..+
            I 1,.i..,.,.i Q•
            """'•••-v _.,..,..,,..,.. _,.,,...._.._., •._...--,-. "f A,..., ll"i ,.. -•ltl ......
                                                                    .,.~   I   ,.,_, ,~-,--,      - • ""
                                                                    --          ¥      ;.re;            -




Farm:310
            Fam, Service Aaencv
                                             - .                                                                                      ,,
                                                                                                                                      ••
                                                                                                                                                           AIS\'lllllt28, 201
                                                                                                                                                                                                                                    SI ..,per·
                                                                                                                                                                                                                                        \16
fraGt 310            F!ag!er Cour:ly, FL                                                                                                                                                                                       @f',
                                 1•ij• 640                                                                        •                                                                                 I ""
                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                            •


                                                                                                                                                                                                    1
                                                                                                                                                                                                            ,.._
                                                                                                                                                                                                    ! C.'\ -..,·
                                                                                                                                                                                                                   l
                                                                                                                                                                                                                       '   ..
                                                                                                                                                                                                                           •




                                                                                                                                                               -..,,                                                       ...
                                                                                                                                                                                                                                                   -·
                                                                                                                                                                                                                                         ••,       ?
                                                                                                                             "\1 -,
                                                                                                                                 ._; ••        r·                  ,;_   _,.. ••                             •", ., .          '               1
                                                                                                                                                                                                     '' "'                                         '
                                                                                                                                                                                                                                    "

                                                                                                                                                                                                                                   '. "'
                                                                                                                                                                             '
                                                                                                                             '   . k" ,. ,, •
                                                                                                                                           •
                                                                                                                                                                                                                           ~




                                                                                                                                                                                                             •r-•
                                                                                                                                     ' ''
                                                                                                                                       •    ..                           '.
                                                                                                                                                                                                    J
                                                                                                                                                                                                              -·
                                     Case 3:18-bk-04194-JAF   Doc 165-4     Filed 04/07/21         Page 64 of 372

                                                                                                                             PAGE 83




                                                                                         ,,• .     ('
                                                                                         "',-:




                                                                                                                         '        ;          V

                                                                                                                        '"•'','~--,' -•.•.··_.,_,
                                                                                                                                  .               .
                                                                                                                                            ..''"<J
                                                                        ,                                                                    ,•
                                                                                                                                            . .
                                                                  %
                                                                .,, '
                                                               ''\''i
                                                                                                                                      .,,.,.,          -. ':.,'.•
                                                                    '                                                                 -, ,,
                                                                                                                                        .; -->
                                                                                                                                                   .




                                                                                                                                                            '.,,    ,.



                                                                                             .,;
                                                                                                        '




                     St.,Ies
                       {'   .•
                        ·" '"
                       ,.
                                 '
                                                                                                                                      ';, 1'
                                                                                                                                          '
                                                                                                                                            •                          • ,. .,
                                                                                                                             '·
                                                                                                                              .       ,,•
                                                                                                                                                       ,,,- -i-'
                                                                                                                                                             ,.-
                                                                                                                                                                   ·-.,. ••
                                                                                                                                                       \'

Farm :l • J•  ',,f
                                                                                                                                             y •

Tract /\• <}•
        ·')
        '-/';c




                                                                             •
                                                                                              .     ,._




                                                                                                                    •
                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 65 of 372



                                                I

                                                                                                                                   -




t :




                                                                                                                                       -~
                                                                                                                                       •



oo:,2,2s-a00-0-0101<5-0ooo i(cn,., 491tDs
                                                                                                                   '--" "t<,
  Ct..DDlX!E i!Ai'QE•COMPANY LLC                                                                                       i . '' '
                                                                                                                               •

          1€5 COUNTY RP 65


           J)pii!Q-}( 354768
      fi'At)J COAST, ft 321354700
                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 66 of 372




                             I_,, -                            •




 I




                                                                                                                    I
 I'

                16.'JCOVNlYR055
      ·:-:2JOo,OQO on 02:-209?Re~Q1,1ai"-N
                    -Po aox 3541se
            PN.M COA~"!-, FL 32~3.;>4?66                               ,:rr,ti$7




--------------
                                                                         Case 3:18-bk-04194-JAF                                                Doc 165-4                        Filed 04/07/21                             Page 67 of 372
  Production Reporting
                                                                                                                                                                               Policy             MP-0749812                   Istae I FLORIDA 9                 !Daiei 11/22/2017 I Page                 1 of 6    I      JS


       C;1_                                        AGRI GENERAL INSURANCE COMPANY
                                                                                   RAIN AND HAIL L.L.C.
                                                                                                                                                                               For      2018        and succeeding years               I
                                                                                                                                                                                                                                                   SCAN: 80234628655653330014                                           2018
                                   .A.pp!icantl!nsured !riforrriation                                                                                                                                                                                          Ag~ncy/Age~t Information
     JULINGTON CREEK FARMS                                                                                    I grant the person(s) listed below !he authority lo sgn any and all crop insurance documents oo my behalf I      PROGRESSIVE AG
     PO BOX 600277                                                                                           ILJnderstand that by authorizing such persons to sign docurrentson my behalf I am legally bound byalltennsand     417 38TH ST SW STE A
     JACKSONVILLE FL 32260-0000                                                                              lconditions of such documents and of the m>p insurance contract_ I also unders1and that granting the loll owing
                                                                                                                                                                                                                               FARGO ND 58103-6508
                                                                                                             IPefS()(1(s) the authority to sign on my behalf does nol obl~ate that p=(s) to the tenns and oondnioos of my
                                                                                                             lcroP insuranCE cootract. I further understand that this authorization may be revoked by me at any lime upon
                                                                                                             !written notice, s~ned and delivered to my Approved Insurance Provider
                                                                                                                                                                                                                               mailto: LAUREL@PROGRESSIVEAG.COM



   Phone                             SSN I EIN / Ran                 'Person Type         State of lncorp.                                                                                                                     Phone                             Agency Coc:le
   608-339-9869                       "'"3132        Limited Liabilitv Comoanv       FL                                                                                                                                        701-277-9210                      7772-30
   Other Changes:         •  Add Signature Authonzation          D Add/change/correct lnsured's authorized representative                              D Correcl the spelling of lnsured's name                     • Correct SB l's idenlificalion number
                          • Remove Signature Authorizalion            • Correct lnsured's identification number                                        • Change/correct lnsured's address                           D Correct the spelling of SBl's name



                                                              MPCI Production Reporting Form
                                                                                                                                                                                                                                                      Unit
                                                                                  Effective "'Plan of gCoverage                 'Percentage of Price Election, Projected                   Practice/Type/Class             Options, Elections      Structure       HNew          9
                                                                                                                                                                                                                                                                                     0esignated
                County                            Name of Crop                   Crop Year Insurance    Level                     Price, Amount of Ins., or Prot. Factor                           etc.                    or Endorsements           Code         Producer            County                 Total Acres
  FLAGLER                                 POTATOES
                                                                         -
                                                                                   2018         APH
                                                                                                              Ar             w,"                        MKT                               IRRIGATED GRPA
                                                                                                                                                                                                       -
                                                                                                                                                                                                                         YA                          OU
                                                                                                                                                                                                                                                                         -   -         -
                                                                                                                                                                                                                                                                                           X
                                                                                                                                                                                                                                                                                               -

                                          POTATOES                                 2018         APH           A 0.75
                                                                                                                             'o-51·                     MKT                               IRRIGATED GRPB                 YA                          OU                                    X
                                                                                                                                                                                                                                                                     p
  ST. JOHNS                              POTATOES                                  2018         APH           A 0.75
                                                                                                                               't?.51>                  MKT                                                              YA                          OU


                                                                             '




   REMARKS/OTHER:



t-P_o_L_Ic_v_L_o_s_s_PA_Y_E_E_A_N_D_A_D_D_R_E_s_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _                                                                                                                                                                        -tij
  LOSS PAYABLE TO ME AND NO OTHERS
  SBJ INFORMATION · List all               persons with a ~ubstantial beneficial interest (10% or more) in the insured/applicant as defined in the applicable policy provis.ions (include landlords or tenants insured under the applicant). If none, state NONE. For spousal                                                     i
                                                                                                                                                                                                                                                                                                                                  al

t - - - - - " T "_ _ _ _

  S81 Request      I
                       ia~•u~c-•d_s~/•~'P..._Pli~c•~n~t•~•-i"-d.,c~a.te~t.h~•~•~o•o~u~s~••~••"~•m

                                              Name                                  I                                         Complete Address                                                     I           Telephone Number                    Identification Number
                                                                                                                                                                                                                                                                                       Identification
                                                                                                                                                                                                                                                                                       Number Type
                                                                                                                                                                                                                                                                                                             I
                                                                                                •.e~,.id~•-n.tif_«~•.ti~on-'-"-nu~m.b~•~'~•n.d~i~d~•r_.t_ifi~ca_t~io.n.n~u.m~b~e,~t='oe~._lf_in_d_i,_id~u~a~li_n~su~,~•d~l~•P=;P'!i~c•~n~t-"~"-o~t_m~•-"_i•~d~,•~•~••~•.N~o~S~p~ou_s~•~·--------..,..-------r------~~

                                                                                                                                                                                                                                                                                                                 Person Type
                                                                                                                                                                                                                                                                                                                                  ~
                                                                                                                                                                                                                                                                                                                                  ~
 •    UPDATE        WESTON THIGPEN                                                   PO BOX 600277                                                                                                   608-339-9869                                          "'"0104                             SSN            Individual
 •    REMOVE                                                                         JACKSONVILLE FL 32260-0000


 •    ADD



WEB COPY                                                                                                                                  Production Reporting                                                                                                                                     RH-5200-2018 (Rev.09-2017)
                                                                     Case 3:18-bk-04194-JAF                                   Doc 165-4                       Filed 04/07/21                           Page 68 of 372
                                                                                                                                                           Policy     I        MP-0749812              IS1111e1 FLORIDA 9           !Dael 11/22/2017            I Page         2 of 6     I      JS
     ~
     t,~,.;J                                      AGRI GENERAL INSURANCE COMPANY
                                                                          RAIN AND HAIL L.L.C.
                                                                                                                                                           For      2018        111d succeoding years             I JULINGTON CREEK FARMS
    ~--                                              MPCI Acreage and Production Reporting Form
County 3!i FLAGLER _ _ _ _ _ _ _ _ _ _ , Coun!t__ 35 FLAGLER - - - - - - - - - - + C o u n ~ 5 FLAGLER ----------+'Countr_35 FLAGLER _ _ _ _ _ _ _ __
Clop           APH-POTATOES                                              Crop     APH-POTATOES                                                    CroP     APH-POTATOES                                                     Crop      APH-POTATOES
PractiCe IRRIGATED                                                       Practice IRRIGATED                                                       PraC1ice IRRIGATED                                                        Practice IRRIGATED
TYi)&     GRPB                                                           Type      GRPA                                                           Type       GRPB                                                           Type      GRPB
'legal Descnp!lcn                                                        'Legal Desaiption                                                        'Legal Description                                                        'Legal Description
FSN: 99                                                                  FSN: 0                                                                    FSN: 297                                                                  FSN: 310
6 125 29E                                                                6 12S 29E                                                                 2 12S 28E                                                                 2912S 29E

Unit Oescnpticn FIELD 4                                                  Unit Description FIELD 3                              Unit Oescription KINNEY 100 FRONT w. BACK W               Unit Description KINNEY 105 BARN
Insured'& Share 0.500               'Other persons shamg in crop lnsured's Share 0.500          'Other persons sharing in crop lnsured"s Share 0.500      'Other persons sharing in crop lnsured's Share 0.500      'Other persons sharing in crop
BOARDWALK FARMS                                                          ONEIDA POTATO EXCHANGE                                ONEIDA POTATO EXCHANGE                                    ONEIDA POTATO EXCHANGE


Un~ Num1>er          au 1.00        FSN           99 Yield No.       4.0 Unit Number OU 2.01                FSN            0 Yield No.        3.0 Unit Numbet         OU 2.02 YA         FSN           297 Yield No. 11.0 Unit Number          OU 2.03          FSN            310 Yield No.          7.0


   C,ap                                                 Yield/             Crop                                                  Yield'             Crop                                                       Yltllcll       Crop                                                      Yield/
   Year        TolalProdllallon     AcrlS           YIOk!DeSCfll)k)r        Year       Total Production     N:11<6          Y,eld Oescripll>r       Year        Tulal Prvdo::ll8ri       Acl8S            Yoeld Descnplar     Year       Total Production       N;te$             Yield ~
   08                                                                       08                                                                      08                                                                        08
   09                                                                       09                                                                      09                                                                        09
   10                                                                       10                                                                      10                                                                        10
   11                                                                       11                                                                      11                                                                        11
   12                                                                       12                                                                      12                                                                        12
   13               6450.00             25.80        250.0       A          13             18840.00             53.20       354.0         A         13                                                                        13
   14             10050.00              30.00        335.0       A          14              8100.00             20.00       405.0         A         14                     0.00                0.00       344.0        i      14                   0.00               0.00         344.0         L
   15             22377 .00             50.40        444.0       A          15             17261.00             37.00       467 .0        A         IS                     0.00                0.00       344.0        L      15                   0.00               0.00         344.0         L
   16             24431.50              65.50.       373.0       A          16              5809.60             33.00       176.0         AL        16                     0.00                0.00       344.0        l      16                   0.00               0.00         344.0         L
   17                          .          0.00             .     l          17                        -           0.00              -     z         17                1647.60               16.00         103. 0 P A L        17              8231.80               40.00,         206.0         AL




 ·--~=
  Tdll                                                                     T"31                                                                     TCQO                                                                     ~




                                    --
  y...,                  1402.0     """'Y41d             351.0                                   1616.0     Pr.orY!ll!kl          351.0             Vold                    1135.0       PN)l'Yitld            344.0         Yield                 1238.0       Pf'iOl'Yllid            344,0
                                                                                                                                                                                                                             .,..,.
                                                                                                                                                                                                                                                                --
                                                                           Yieid

                              4     ,.,. 'llold          351.0             •V-                         5    twe.'fie!d            351.0             ""'YnrJ                          4   Aw.Y!!ld              284.0                                        4   >NtYield                310.0
                          351.0                          351.0                y...,
                                                                           ., P\>ehM
                                                                                                   351.0    Rate Yield            351.0
                                                                                                                                                   ·~""                      284.0       ~ ... y.,ij
                                                                                                                                                                                                               284.0         ,~                      310.0                              310.0




   -                                                                                                        -~--                                                                         --
                                    A«)'l'lold           351.0                                              Apor Yield            351.0               T-Y,.;d
                                                                                                                                                                                         wv..i                 310.0            T-Y""1
                                                                                                                                                                                                                                                                Aw<-                    310.0
    T-\lelll              246.0                                               T-Y.id               228.0                                                                     246.0                                                                   246.0
                                                                                                                                                                                                                                                                                                            ~



 - u,,-
 ,.,,.
 -.a

 "''"
 ~~
 Hg, Rot,
 Aavsc-
                                    AaH


                                    ""°""'od
                                    ...,..
                                    H'll'IR•
                                                                           'll-
                                                                           T)'IIO
                                                                           ,,,,,...
                                                                           Attes

                                                                          g:~"'9
                                                                           HighRJSl(
                                                                           A~e$C[m
                                                                                                            AtiH
                                                                                                            u~~
                                                                                                            AcresiProd
                                                                                                                                                   r:-i
                                                                                                                                                      .
                                                                                                                                                   ,.,,
                                                                                                                                                   P~'lted


                                                                                                                                                   g:~edi,,g
                                                                                                                                                   H,g!IR<s•
                                                                                                                                                   Acti,tCIIS$
                                                                                                                                                                          2017LOSS
                                                                                                                                                                                         U"""'3!>~

                                                                                                                                                                                         ~,...
                                                                                                                                                                                                                             'lleco,d
                                                                                                                                                                                                                             T~



                                                                                                                                                                                                                             g:=~
                                                                                                                                                                                                                             P!anled
                                                                                                                                                                                                                             Act..



                                                                                                                                                                                                                             Hq,R""
                                                                                                                                                                                                                             Acrti- Cl.Ii$
                                                                                                                                                                                                                                                 2017LOSS
                                                                                                                                                                                                                                                                ,,_

                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                AaH
                                                                                                                                                                                                                                                                u.-.

                                                                                                                                                                                                                                                                ~~Ri5"
                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                            :::,;
                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                            ;,i;
                                                                                                                                                                                                                                                                                                            ~



                                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                                            ~
Remarks/Other:          SC 01/01/18 PR 02/14/18 Pl 01/25/18 AR 03/15/18 Remarks/Other:          SC 01/01/16 PR 02/14/18 Pl 01/15/18 AR 03/15/18 Remarks/Other: SC 01/01/18 PR 02/14/18 Pl 01115/18 AR 03/15/18 Remarl<s/Other: SC 01/01/18 PR 01/14/18 Pl 01/25/18 AR 03/15/16
Z, Zero Acres                                                           Z, Zero Acres                                                           60% YA Plug, 17T,344                                           L, Added Land, Simple Avg
                                                                                                                                                Yield Adjustment                                               ADDED LAND 2017
                                                                                                                                                L, Added Land, Simple Avg
                                                                                                                                                ADDED LAND 2017



WEB COPY                                                                                                                                                                                                                                                                            RH-5204-2016
                                                                          Case 3:18-bk-04194-JAF                                Doc 165-4                 Filed 04/07/21                     Page 69 of 372
                                                                                                                                                          Policy I MP-0749812        ls1a1el FLORIDA 9           ID•lel 11/2212017                         I Page 3 of 6 I         JS
                                                       AGRI GENERAL INSURANCE COMPANY                                                                     For 2018 iWld succeeding years       I JULINGTON CREEK FARMS
                                                                            RAIN AND HAIL L.L.C.
                                                          MPCI Acreage and Production Reporting Form




                                                                                                                                                 -~                                                                -~
Countv~35 FLAGLER _ _ _ _ _ _ _ _ _ ___, Count)' 35 FLAGLER _ _ _ _ _ _ _ _ _ _t-Coon'-'tL_35FLAGLER - - - - - - - - - - - - 1 - ~ 5 FLAGLER _ _ _ _ _ _ _ _ __
Crop     APH-POTATOES                    Crop     APH-POT ATOES                  Ctop      APH-POTATOES                       Crop     APH-POTATOES
Practice IRRIGATED                       Practice IRRIGATED                      Practice IRRIGATED                           Practice IRRIGATED
~~                                                                          ~~
'L"llal Desoiptioo                                                          'Legal Description                                                   'Legal Descnpt,on                                                 'Legal Description
FSN: 0                                                                      FSN: 171                                                             FSN: 297                                                          FSN: 265
612S29E                                                                     912S29E                                                              212S28E                                                           612S29E

Unit Description FIELD 6                                             Unit Description BAR D                                                      Unit Descnpt,on KINNEY 100 NORTH, FRONT                  Unit Description HOME
Insureds Shafe 1.000                  'Other persons sharing in crop lnsured"s Snare 1.000                      'Other persons snaring ,n crop   lnsured's Share 1.000     'Other persons Shal1ng in crop lnsureo's Share 1.000                           'Other pefSOllS sharing io crop



Unit Number         OU 3.01           FSN               0 Yield No. 2.0 UnltN!Jmber OU3.0IYA     FSN      171 Yoelo No. 5.0 UnltNurnbe! OU3.02VA             FSN      297 Yield No. 9.0 Unit Number OU 3.03 FSN 265 Yield No. 6.0
 :JAMldl~--- 0,_Pta.T.,.,,.._ 0,.,_..Cl'II                      :::J.,_. 11N ::,..,_,~~'°-- O._PINT,,_TUA ::J.._0. :J...,_ !llft :JA019111Hn<__,.Ai:M_ o,...,-;r..,,wa ~-~ :u.... s., OA.idadLa.~Acffa- •~~""- ~~~ UMeNS.,,,.
  C,op                                                      Y',elcll          c,q,                                                 YrtMlJ          Crop                                             \',elcll         Crop                                                  Yield/
   Year        Tol#Producllorl        Actas              Y'IOld~              Yea         Total ProOuclOn       Acr11         Y',eldOeSOl!)IOI     Year      TalalPlodudion    1aes            Ylold Descrlplar      Year        TOI.el Prod1'ciion       1aes            Yi~~
   08                                                                         08                                                                   08                                                                08
   09                                                                         09                                                                   09                                                                09
   10                                                                         10                                                                   10                                                                10
   11                                                                         11                                                                   n                                                                 11
   12                                                                         12                                                                   12                                                                12
  13              29288.00                80.90          362.0       ,.       13                                       0.00   246.0         T      13                                                                13
  14              17250.00                50.00          345.0       A        14             11408.00                 31.00   368.0         A      14                               0.00       246.0           T     14
   15             31167 .00               68.20          457.0       A        15             13678.00                 30.60   447.0         ,.     15                               0.00       246.0           T     15
   16                         .             0.00            .                 16                        .              0.00          .      l      16                               0.00       246.0           T     16              16932.00                 41.50       408.0       A
   17          lt:f,o'l-7,5               75.00         3'a7.3A               17'              1320.00                28.00     47.0PAL            17            9873.60          90.00        110.0PAL              17           I 5 1 3~1                   60. 00    2.51,, '-{SA
  Tout                                                                       ,...,
                                                                             Total
                                                                                                                                                  ""'                                                               ~
                                                                                                                                                                                                                                                          '"""...
  v...
                                      ,....,..
                                      ...... y~              353.0                                 1108.0       ..... Yell          327.0                              848.0   PnorY""'              246.0                                                                    273.0


                                      -f"""'-. .
                                                                                                                                                                                                                    'field
                                                                             .......                                                              YQ
                                                                                                                                                  .,_                          ,...,..i
                                                                                                                                                  -~
                                                                                                                AwY,old                                                                              212.0          •Yeors                                .... y...
                                  6                                                                         4                      2n.o                                    4                                                                          4



 ,_
 . er:
 •-

                                                                             s~~m                    m.o        "--                2n.o                                212.0   l'-Y4'1               212.0             ""'""
                                                                                                                                                                                                                    •- Yold                               Ral,Yoold




                                                                                                                -.                                --.                          ---
                                                                                                                                                                               AW-


                                                                                                                                                                                                                    -- -
                                                                                                                Aop,Y""'           302.0                                                             222.0                                                .\jlo,"""1
    't.Y""'               246.0                                                 T,Yrold              246.0                                          T•Y""'             246.0                                           T-Yoefd                228.0                                         ~

                                                                                                                                                                                                                                                                                            =


 --c-.
                                                                                                                                                                                                                                                                                            =
                                                                                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                                                                                            =


                                      w~-
                                      "'"-                                   ~                                                                                                                                                                            .......                           =
                                                                                                                                                                                                                                                          P,,,,,,,led
  f""
                                                                             -                                                                                                                                                                                                              -~
                                      A<,91                                                      2017LOSS       A<:..                             l)III             2017LOSS                                        T,i,<                                                                   ~
                                      Urtrns.,t,oll,                         Pio,....,
                                                                                                                ~
                                                                                                                                                                                                                    p-                                    u....-                            ~
  ~                                                                                                                                               Ao<H                         Ac:ia.-9rud                                                                                                  =
                                                                                                                                                                                                                                                                                            =
 2="'                                 >l,g,, ....
                                      A<'..                                   ..,......,,
                                                                             g•"""'"'                           ..,
                                                                                                                H-,.R41l
                                                                                                                                                  ~"'                          Hi;"R41l
                                                                                                                                                                               A<in
                                                                                                                                                                                                                    DlltP<a->ong
                                                                                                                                                                                                                    c,,,--
                                                                                                                                                                                                                    HognR,k
                                                                                                                                                                                                                                                          =.ru"                             -=
                                                                                                                                                                                                                                                                                            r>
                                                                                                                                                                                                                                                                                            ~
 H.gl'IR.'lk                                                                 H'l"R.._
                                                                             At;:,sCB                                                             ""l:t'l"R~
                                                                                                                                                           ..
                                                                                                                                                                                                                    AimClffl                                                                ."l
Remar1'510tner: SC 01/02118 Pl 02/U/18 1L 01/11/18 AR 03111118 Remarks/Other: SC 01101/18 PR 01/11118 Pl 01/15/18 AR 03/15/18 Remarks/Other; SC 01101/18 PR 01/14/18 Pl 01/25/18 AR 03/15/!B Remar1<s/Olher. SC 01/01/18 PR 01/14/18 PL 01/25118 !R 03115/18 "'
9-15 YLD 1378.0                                                60% YA Plug.17T:246                                            60% YA Plug, 17T=246                                           16-16 YLD 408.0
Z, Zero Acres                                                  Yield Adjustment                                               Yield Adjustment                                               T, 100% of T-Yield
                                                               Z. Zero Acres                                                  T, 100% of T-Yield




WEB COPY                                                                                                                                                                                                                                                                   RH-5204-2016
                                                                     Case 3:18-bk-04194-JAF                                      Doc 165-4                       Filed 04/07/21                        Page 70 of 372
                                                                                                                                                               Policy     I       MP-0749812           1s1111e1 FLORIDA 9                 ID•lejl 1/2212017     I Page      4 of 6     I    JS
    ff.
    ~
         :Gt!]
        ,r                                      AGRI GENERAL INSURANCE COMPANY
                                                                       RAIN AND HAIL L.L.C.
                                                                                                                                                               For       2018     and succeeding years           I JULINGTON CREEK FARMS
    . 1
    """""""":·                                      MPCI Acreage and Production Reporting Form                                                                111111;-~l~t:,'),:~~i;~,,1,:~ ~,                              SCAN: 80234628655653340049                                     2018

~ - 3 5 FLAGLER ----------+Coun!t___35 FLAGLER _ _ _ _ _ _ _ _ ___,_eo_unty FLAGLER -----------+Cou"L_FLAGLER _ _ _ _ _ _ _ _ __
Crop      APH-POTAT0ES          Crop     APH-POTAT0ES               Crop     POTATOES                 C<Qp     POTATOES
PrllClice IRRIGATED             PracllCe IRRIGATED                  Practice IRRIGATED                Practice IRRIGATED
~~                                                                     ~~                                                                           ~~                                                                       ~~
'Legal DescrlptJOO                                                     'Legal Desoip!JOn                                                            'legal Description                                                       'legal Description
 FSN: 310                                                               FSN: 0
293012S29E                                                             812S29E                                                                                       MASTER YIELD                                                     MASTER YIELD

U111t Descnption KINNEY 105 BACK 80/HOME                 Unit Descnption BAR D/FSN 171                            Unit Description                                                                                           Unit Description
lnsured's Share 1.000      'Other persons shanng in crop lnsured's Share 1.000     'Other peisons sharing in crop lnsured's Share                                                        'Other persons sharing in crop      lnsured's Share                   'Other persons shanng 111 crop



Un~ Number


   CfOII
   Yea
   OB
                  OU 3.03


            Totall'lodt.dian
                                   FSN


                                   "4:1es
                                                310 Yield No. 10.0 UnltNumller OUl.06

                                                      Yll!l(II
                                                   Y,eld~I«
                                                                         c,up
                                                                         Yeer
                                                                         OB
                                                                                    TolaiPlodll(:liOrl
                                                                                                             FSN




                                                                                                             -
                                                                                                                             0 Yield No.


                                                                                                                                    Yll!ld/
                                                                                                                              '/leldllfflrip4ar
                                                                                                                                                8.0 Unit Nutnbel

                                                                                                                                                       Crap
                                                                                                                                                       Year
                                                                                                                                                       08
                                                                                                                                                                     TolalProdut:lon
                                                                                                                                                                                         FSH



                                                                                                                                                                                         -
                                                                                                                                                                                                           YieldNo.

                                                                                                                                                                                                              '(flltfl
                                                                                                                                                                                                          YillldlluaiplDr
                                                                                                                                                                                                                             Unit Numbef


                                                                                                                                                                                                                               Crup
                                                                                                                                                                                                                               Yea
                                                                                                                                                                                                                               08
                                                                                                                                                                                                                                          TOIi! Production
                                                                                                                                                                                                                                                               - ..
                                                                                                                                                                                                                                                               FSN              Yield No.

                                                                                                                                                                                                                                                                                     .,
                                                                                                                                                                                                                                                                               YIOld Dacriplor


   09                                                                    09                                                                            09                                                                      09

   10                                                                    10                                                                            10                                                                      10
   11                                                                    11                                                                            11                                                                      11
   12                                                                    12                                                                            12                                                                      12
   13                                                                    13                    0.00                 0.00      312.0         l          13              18840           53.2                 354                13          35738              106.7              335
   14              0.00                0.00        344.0         L       14                    0.00                 0.00      312.Q         L          14              8100            20.0                405                 14          38708              111.0              349
   is              0.00                0.00        344.0         l       15                    0.00                 0.00      312.0         l          15              17261           37.0                467                 15          67222              149.2              451
  16               0.00                0.00        344.0         L       16                    0.00                 0.00      312.0         L          16              22741.6         74.5                305                 16          24431.5           65.5                373




                                                                                                                                                                                         --...                                        ll?, i~ ..3               _y...,
  17           19759.80               80.00        247.0                 17                                                                            17            '261 ~'IS                          25t.,,                 17
                                                                 Al                 lo,25~                       40.00 ~ ' i./f:A                                                      100.0                                                                  329.0            2.IZ

 =
 ·--~                 1279.0
                               4
                                   -y-
                                   --_..,
                                   ,,..,.-             344.0
                                                       320.0
                                                                        ·-
                                                                        Tcool
                                                                        Ycil
                                                                                                         5    -
                                                                                                             ....,.,,...,.


                                                                                                             --
                                                                                                             ...
                                                                                                                                    312.0
                                                                                                                                                      Tolll

                                                                                                                                                      ......
                                                                                                                                                      Ycil
                                                                                                                                                                              5
                                                                                                                                                                                              ,,...,
                                                                                                                                                                                                                              ·-·=-
                                                                                                                                                                                                                              i=                 5                -
                                                                                                                                                                                                                                                               ----
                                                                                                                                                                                                                                                                ...
                       320.0                           320.0            . ="
                                                                                                             ·--                                      -~:
                                                                                                                                                                                          _
                                                                                                                                                                                         RaleY9IOI
                                                                                                                                                                                         ....,,,..

                                                                                                                                                      --                                                                                                       -
                                                                                                                                                                                                        351                                                                    3Aft

                                                                                                                                                                                                                              ·--
    T--                                                320.0                                                                                             f,'111111                                                              T,Y,oid         246
                       246.0                                              T•Yloll                228.0                                                                    228
                                                                                                                                                                                         ....                                                                                                     ~




                                   -
                                                                                                                                                                                                                                                                                                  ~

                                                                                                                                                                                                                                                                                                  =
                                                                        ,,..                                                                                                             _,..,
                                                                                                             --
  11o0D'd                                                               'Roa,,S
                                                                                                                                                      ,,..                                                                                                                                        ::l
 ,.,._
 1,..               2017LOSS       Aaes                                                                      A<,,.                                                                       wn
                                                                                                                                                                                         -......
                                                                                                                                                                                                                              1)111                                                               ;,,;

 """
 ~
 ~'t':..
                                   Aall$~11!d
                                   ~Ritt
                                   A<ies
                                                                        "'"""-
                                                                        O..P-n"Q
                                                                        C1'nl>ffld
                                                                        H,gt,~
                                                                        ..,.. cim
                                                                                                             u,,,.,.,,.,.,

                                                                                                             lfl<Jl,11..
                                                                                                                                                      ,lue,
                                                                                                                                                      Dile P:antino
                                                                                                                                                      C<,l'lp,,tld
                                                                                                                                                      Hq,ftp,
                                                                                                                                                      lea.Om
                                                                                                                                                                                         ,.,.
                                                                                                                                                                                         High"""
                                                                                                                                                                                                                              .....
                                                                                                                                                                                                                              o.tePla~no
                                                                                                                                                                                                                              c-.;-
                                                                                                                                                                                                                              °'9'R""
                                                                                                                                                                                                                              Aci..Clm
                                                                                                                                                                                                                                                                t=
                                                                                                                                                                                                                                                                "'JIIR>IO
                                                                                                                                                                                                                                                                /wet
                                                                                                                                                                                                                                                                                                  i~
                                                                                                                                                                                                                                                                                                  ~


                                                                                                                                                                                                                                                                                                  ~


                                                                                                                                                                                                                                                                                                  =
                                                                                                                                                                                                                                                                                                  ~
Remarks/Other: SC 01101/18 PR 01/14/18 Pl 01/15/18 AR 03/15118 Remar1<s/Other SC 01/01/la ,1 01/14/18 Pl 0!/21/18 AR 03/15118 Remat1'S/Other.                                                                               Rema<WOthel:
L, Added Land, Simple Avg                                      13-16 VLO 1248.0
ADDEO LANO 2017                                                L Added Lend. Simple Avg
                                                               ADDED LAND 2017




WEB COPY                                                                                                                                                                                                                                                                         RH-5204-2016
                                                             Case 3:18-bk-04194-JAF                      Doc 165-4                        Filed 04/07/21                  Page 71 of 372
                                                                                                                                      Policy J      MP-0749812            JStaleJ FLORIDA 9                 JDateJ 11/22/2017   ] Page 5 of 6         I       JS
                                               AGRI GENERAL INSURANCE COMPANY                                                         For    2018   and succeeding years          I JULINGTON CREEK FARMS
                                                                  RAIN AND HAIL L.L.C.
    ~-                                           MPCI Acreage and Production Reporting Form                                          llll~l~\~~J~t:1,JH1l~t~~~·i,.j1                          SCAN: 80234628655653340050                                  2018
County _ _ _ _ _ _ _ _ _ _ _ _ __                                 County _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--+-Coun~ty_ _ _ _ _ _ _ _ _ _ _ _ _ _ _-+--Coont-~y_ _ _ _ _ _ _ _ _ _ _ _ _ __
Crop                                                              Crop                                     Crop                                    Crop
Practice                                                          Practice                                 Practice                                Practice
Type                                                              Type                                     Type                                    Type
'Legal Description                                                'Legal Description                                      'Legal DeSCliptiOn                                                   'Legal Description



Unit DescriptiOn                                                  Unil Description                                        Unit Description                                                     Unit Description
lnsured's Share                  'Other persons Sharing in crop   lnsured's Share        'Other persons sharing in crop   lnsured's Share                  'Other pe(SOns sharing ,n crop      tnsured's Shafe                  'Other persons sharing in crop



Unit Number                      FSN             Yield No.                               FSN            Yrel<INo.         Unit Number                      FSN                Yle{dNo.         Unit Number                      FSN               Yield No.

  Crop
  Vear        Total p,.(lud!On
                                                                                                                                                           -

 Totitl                                                            TOl.11                                                  Tel31                                                                Total
 Yeld                            Prio,Y"o!d                        Yie~                  ..... Y..S                        Yield                           Pror'ftell:I                         Yield                           PnorYie!d

 + Ytars;                        Awt Yfekt                                               1,,eYel                           + y..,,                         Ave Yield                            + Y•I"$                         kieY>tld
                                                                   + ""'"
 =~iffl
                                 ...,,,,_
                                 RaleY,eld                         _ Prefim
                                                                   - y~~
                                                                                         filaYel                           = P;elim
                                                                                                                               Y,eld
                                                                                                                                                           RaY,eid
                                                                                                                                                                                                ·='                             Ral!Yielr;!




                                                                                                                                                           -.                                                                   -
                                                                                         .... Yold                                                         .... Y"'"1                                                           Awl'leid
    T-Y,eid                                                           T-Yield                                                  T-Yield                                                            T-\\eld

                                 ,.,,.,,                                                 ,.,.,_
                                                                                         ,.,.                                                              ,,,                                  'Rta>!d
                                                                                                                                                                                                                                ...,,.,                            ii
                                                                   -
                                 Pnr-.10ted                                                                                'R....i
 t:"'                                                              '1'1"""
 Planted                         Orimsurable
                                                                   Type
                                                                   Pooled                U•-
                                                                                                                           Type

                                                                                                                               ..
                                                                                                                           ...,P'.aoted                    Unhs~
                                                                                                                                                                                                Ty0e

                                                                                                                                                                                                ,.,..
                                                                                                                                                                                                Planted                         Uoil'ISU.11bie-


                                                                                                                           ~="ii
 /\cm                            Acre.Prod.                                              AcrniPr'OCf_                                                      Ams,l',cd                                                            Aues;i='rcd

 ~~
                                 Hig!,.._
                                                                   /?:="I                ':fll"Rlt>
                                                                                         ;,c,..                                                            ~Ri~                                 8=119                           H~hRisk
                                                                                                                                                                                                                                                                   ~
 !f9'> R,sk
                                 Aft..
                                                                   Hi3t1-R$k                                               Hg!,"41
                                                                                                                           ;,c;,.c,...                                                          HgnRi,k                         """                                ~
 WesCh                                                             A¢KC!ass                                                                                                                     At1esClaS$                                                         e!
                                                                                                                                                                                                                                                                   ~
Remarks/Other:                                                    Remarks/Other:                                          Remarks/Other:                                                       Remarks/Other:




WEB COPY                                                                                                                                                                                                                                          RH-5204-2016
                                                                                  Case 3:18-bk-04194-JAF                                                                  Doc 165-4                                Filed 04/07/21                                        Page 72 of 372



                                                                                                                                                                                                                I_-··-, 1                     MP-0149812                js.,1:J Fl0RI0"9                                              jo.toJ 11/22/2017 j Paye                              6 of 6              I    JS       I
         ~                                                         AGRI GENER~~~~~M~~~PE COMPANY
                                                                                                                                                                                                                                                                                         1
                                                                                                                                                                                                                                                                                             JUUNGTON CREEK FARMS

    --¥.f~!! - - - - MPCI Applica1ion/Cancellation/Trans.fer/Polky Chan_g_e-lR_e_po_rt"'ln-g-=-Fo_r_m_ __                                                                                                                                                                                                            CAN:1rD:IT4628-65-5653-34006T2oYe
                           1
  t:.ANCrl ! AH01i ,l"foRMATIOH. !1trret;-,, ~JJoL•I :.;ir.~
                                                   I         ,,r,...~ ,·,J. ;1~=61·-·...-
                                                                                 1 i1!1,;r~,,w 1; 11'l::J,,..~ rc4f ~ t,!.1'.-..3 .....
                                                                                                                       t,< 1,;, 1:,· •~,:
                                                                                                                                        llitlk-1.l'ar~ lr..-i~•f     ~ C r · , , ....               0'l                              ;'1.., IOrnl   ,i r;)I l'l:t11:l,l"1v (ii tttlfofl! iRtASON F-ORCAffCELLATfON                                     O '-4it..1.1I f.~t             C ~:~~•M, R,:!JI. ....~
  t~ tir°"c1•ron llUl6 k,, lfl\' C!'Uft )'00' il5'!!1it. .lltt1 ft1i~~~I" l.'ll l'llur«~ 01 !1,c.ti O{!pt~J .,...r Bl'J! blK'OITI• tfff:~w .,~:.                     1~~ t1W ~,.tr                              -------,                                                         _     1.g Ou~. tna,n;e;v-ie~~~~~--q_~_fler =                                                                     -=.

  TRANSFER NFCRMATlOM;
  Part~ • h«eo,,_ ,,..,._ .,...,                               ~-O(lliey"""
                                                                  IE•<i!lC«l"llAll"S....,. and Polc:yNo.'I
                                                                                                                                                                                                                                              P111 d:         By'""""""°'""'"'""·
                                                                                                                                                                                                                                                                    ,..'!J.. »JlfWd• --na,ft>U..~ l:r,t,,c:oo(,I er-<1oo~yn,
                                                                                                                                                                                                                                     far lllt -~ooh&-O'lu~e,silwifom11&nol•••ouladono,bo001!11lo-""""'a1cndalt9"'1al,_
                                                                                  •'lM.11'81Ce ~~ an.OU.:, AA:nMtcJ "'5ilr81'Q Pm,dm; 1,Jllder'slttd lltll lltWi
   t1DP(s; lrlfJ croa yee,il;) shown on- d115 t1pDl1f.'8!Qn DICIUlf! I rtBYI' awled b                                                                                                                           '°"" "~         ezeculedon CJl3Pi5l~. 111 ~ cue inlMlra wi bt pt0VING lot 1111:h Ct'Clp(IJ fDrllt ~ 0q2 'Jell
                                             anr Clop fasted. lht t:,8l'1C(L. . .3" c,I ll'l!il.lliMICl! Oil sud1 O'Otl($.: wiil ftCll beCCnie aflacwe r i tr.et fOiOIWl!I tr0IJ 'rNL
   Of hefQfe lnll CIIUlbtlheO carullatlOn Olfe ll;W
   '"""'°Y>ulho•..... -    ... c.,,"9 ,., _ _ ,,, _ _ _                                                             io,.....,...,.....,_ ...,,....
                                                                                                                                          "I' in,,,,...,.pa11c:yft> ""~""""""" '"'""'""'
   ~ . · ~l1«J I.IOOBI Paf1 !1 I mdt1"Slmld :hat~ a'Mlr.lge for l"y aop{I~ rS NOW lflmlnatecl CW -.oulQ MV1 sutMquln!J~ I ~ to, ~ Otbl 1'18:S 1h11 i.raniatr, 00!
                                                                                                                                                                                                                                                      ..,...,,.;,g.lllf' ...u """'•i:;,.;;,·;y ~-; i;o,ii -
   """"'"'·""....'"!''""~"'·'•u,., ... _,,,"ll_~~-~                                                                      ____ ._... - - - - - - - - -                                                                     -· --·-· jSlgnlbllllOIAIPRop~~,.,._,"',i.ai'i•·--                                                                                                                         DIie - - -
   Al COMIJtTIOfrlS CF ACCEPlANCf STl\lEMEJff Iti¢ Jit"r!ir..lt•on 1i:: 3.-xtil~ <!rlf I1t,qr~ C] USDA MULTIPLE BENEITT CERTlHCAIION SlATFMFNT I l./.'1·!1fT,'"_,1,;!r.1: 1i1n1 rnMt,"'U TnFlltaProg,amCompllinl: :'l'lt'I, ...,151, IOft'eaCl't'~~ntl"°OT,JffliX!f'l~.nf:,-'d.sr'l~
   111!at 1't:" :r- ~:J.lrirl" f.-ith !tw.t ~tf-', :,111ir.11 11t It~ f ~ C1M. '"6..,.WV (A1,n'an11            lh.ffl;p!e i.-f>1f'f.-Jl ne11llri~ t'.J' t~ gT,e ~~ :;i.~ ~ill ~!fl~gfd t:.ruµ ~ · Assn1at':C!t •~r.t~ Ull• J!:-UA ~OQ!"..lffl !)ti.umir~tio~Cuft~ '!:vrm. :CUOCo'llr:~ ~ tJlnst:lfh'A.t:l(.•
  ai=-:t:~fl~ It~ f!l a1;cftt,1tn,:e with nir• il~tM1,~,s lht· ,~ is 1.1,.c,.::M'!. 111.,n, -,~te!'la liit.11$ ,...... 11:t,,t!r,{l>..\l'l: µ;jyrnef'II=, a1:1l t! Fr.t.J!!i•.; t.'1tlJJ rrwa ..11:;1: ,nd,~"ilf fJi ::n;.it,it,o~a ti)'~ I 1:f-1~ ~ Q.J'l11X!•;ou .;adi;-;::u?g•am-dts:!;mrlltl(l1-«Jmptafl1.:oo, or a' ;;n~ USO/\ ¢<t1 u• cal
                                                                                                               1u1_ I n-r,ec o- w,t ijr.,•:~a'l)' c~ ~ISOAt,,.~: 11',..!ur.r; ar-~ ~AP ~,rrdft r,u io= •~ !Ma !6661 r,31 q!'t,J •11 rt~:,i.~ t"'"-<· 1.trn Vo,, ~•o 11f1l.-, ft lefter ""h'ot.-11'1~"~ ~• "),,,,. ,,,t-Ymnc..
  He:'iir.e~. ,iJIT'...ealtdOr !'!'l;ti1~·~:'!fllfld ,r lh;!a.flf'flll~lrn (Ii r" t'le.SU~$.Soo,: a• 'M as:1·,ra•11r,
                                                                                                              (JQIJ '"all4.le- ,,. :!Al(~'\., .., ro.:olt Of :"i"..t';:;~ I e;P. ,J' l;00('11'J, ,, !tAt.l,! 1:,re11a:'( 'Jl'W 'i" liatll(f's't.Jm tt-t,~.,,,.., 5"ni3 f'/>/l\~•f'd,:z:.-llpl.1:riiltlffllOI' ~ .... bt"1ol'l:.,lltf'IJ s r~,11''!f1'1f!tll
  ,J\ yo.,~ l.-i~ ·n p.ic:,ida.- CA:.r"IJ•C'ltt :t''(1 ..,.uu~ .r~,,.·1ho:- -e~.. ,rott, ll'l'I •lf![.J<:)11{1(' 0
    .tJ l"t: ar1swa l'G3'.11 Oflhtt lo ow,r~ q,.,m,'J~ 1 ~-4.'t, A,, <1fTlnM!I 0: 'te\ '!! l'\eit' qum,ors     'TI\Jl'.prt r1::x",!' teN"I.I,- ".IJ("'l ]S!!'!~'iff ~flAf1t:MWl·:("'Jhf ·-~a1•;11'{,.,...,.,,.~"':'I'! :~t,,~J\i ofAgr-:;AIJh!,C~r;! l~~,i,u!:JK,e~f(ir"(wj!~~ 14001ndl!-j,lreruJl.•1~1'~Jt 5 'II
                                                                                                              lo, tr,,!, li:llt'lC ::"!lfl mil)' IL~ I" Mf ~~ d'4.U1 1~'tlll ''li'l'i 11;11;eNrlJ tu1tuill L-'t~ tlSJ~ W,'t41i1'1~h:rn. I.IC ~2~!J-'1Q, tt,lo.1::2021ml,c.4ZQ'tmillaJDlogttl:r1mlJ!,.~.gt>.
  dOf!! "ID' ait.!l,"l.llllJ;,'f llr.i:.lff m •t1:r-r.•1nrlh1:;q;.---.M!:ln j:°or~1mplt1 I ~l.lil'I'-"~• 'r1'1 tc.
  11..,•<;:f'll10/llu1~,11.rtMl11~a:.dN:hty.t!111,:\il......~~· ~at~~wr WQU'Jra,~,«a~,                        i:unffi:i. ilS wtlli ;j,;. ~ Kltti.-;,Eb-11 Jut \'Miu.LI~ tJOQta."!15 ~!r.l(UJ l1f IN :~,1--11 ~~
                                                                                                                                                                                                                                                   PmOttl wfth DiNblntln· l"dv'!uatsWMarecuf. ~~,rJ ~ l)"tJ;we lp!!ie'.:tt d1:.t:i'rl1E'",
                                                                                                              ~,~ ..i::lof'lvet51~                                                                                                                 .t<ll'.l *:io" lo hlo e1:t:m olf' Ef-C er ;rL.9,al"l ~1pi,'l:n• pi(QM! CJ1'..t-"'.! USM 1t-,-~,u:1!t •I\(" l='t>ncral
    YIII 1/o
     •   II C,i Ml yau -•nds,t,led. ... ""' <lent b dollrq<.ent, ,.. -
                   Ult Ffdfral Ctott tr.:SJJD!"«' l\d1
                                                                                                            cu.e·• ...
                                                                                                             DI        ANT•RESATIN<l              CE~TIFICATIOII              STAT[UENT           •OIi    APPt.lCANTnNSUH~O              ' ,....., R~.Ji      Sc1'w..e ill irlt.lfJ1 e;, i!U~ ~• ;~: M!t.fi1J6 {lfi ~·1J91J Persut·s W'n ~I~>- 11,'h;
                                                                                                              ':lf :hfl CT'!) 7il'1tr !i"Jralml ~I I hlf'W' ACI '.,l,tt;cf!~ 1)1 1!'11!-la::ft ~•.!;lf!d £(~11~ ,:, t'ff" •'!ill :o,;if .ip'IJ1il'111Xrnpl.arnt ;;,..1,.·"1c.:cmro111wtl.ll'. ar'.J'ltt<'lt'o~ ·:.toril..-:·1·t" tfrf\M1mt"l'.
                                                                                                             pa1c ,:!'1~1'1! p·um~. tJI itN'ff! ,11•~· ~~riJ oi:,lft!r,y ITll:n"~- ;0Z"'-b_ o• tl';ry'\'.:f'S !t"' .,...,~:!'! ~ ITT,;lll d,ea:t-,- Ill bv ~-n.til 11 VO.I f~JI; !e -ferra~ iiear1 :II r.1.,vr1,,,,-c,1~ t¢· i,l:.l'jlf<lf'",
     •   Ill lb) -               '°"
                               i,, h 1"'1 i .. ,..,. been <Offlic'"" unde, fi,j,nl i, -
                  pia,11c19, cuttt~ Q©Mr'i ~Od~. harvestmg. or :MOrilliJ e tOl".troitfGi
                                                                                                     .... al
                                                                                                             !.IJ)""'I 1 !Jls~t· Z'utt~· •.-n.,w. 11~-r-1;•1' .-t....~•n-.rM <.rear:. or 1M111,-rl°'1 JI p1""' · ·r.. ._, 1,;l,)fm.J!1ar (e.g fit,lilw: ,"'1!~ _;r:,,r o1;.d1;1j.a.,,t, e:c \ ~ OOl'lij(( ~IS:U..-s FMGt I 1£,1lt" a'!
                                                                                                             J:'I) chr 'W'.J:1~L!c m·tt,dtro.):iti:1 1t1 311 .,-.~•~nt ~ ,'t'OJ·e "ri,-1J1,1.'IQ; rn i.-'t h•(.r.a• rJY 1;'".l)i 110·26C-O l\l'..io-itre rw:
                  l!b'1at<e?


                                                                                                        -a,
                                                                                                             PIJl:°lll!i ,19 ltior. ""'lM..'Otn(;,J puh'-)' .Jlte• ~ f•a!- t~:" P-'UI Pr;d • t-l'ldt!if!iloiir.C lt\11 r,.;!, 1N•"::iMIIY
    O Ill (CJ ha~ )'O'Jw.t had fl""...ur~ O'.t\PH>ge ill'det' th! iMl'offtyof lteFnol!ill Uop /ji,i~ r.iJ tl,C,l.(lt' :'l;'ly<l~l!I ,If ,li2lt11lll).l":i1Nt ivt:'i ~ff;;'l'Wrl':t' l.la*d 11~.,11'- .,.!j .try~~ GI COLLECTION OF 11/fORMATION ANI) DATA !PRIVACY ACTI STATEMFl!l' Av<'h-
                  h'!5JJil'lCC Act temnn-atej l(ll ,.lnl.Jlj Qll rJI he !tKm, gl ltiec.:,nnu OI IO\lJ~IYIF                                                                                                                                         • ir.-~ 4!1~tr~ ,·vd ~•n'E.i~JKlr.-rt J,t ''>l~"wir'9 l\1ifN1~•1;ti ,1rr. -a't •'+ ac:Nfi.:trr;c; v.,tt It"
                                                                                                             11nnt:11l.1f1J"1.1,·t.:U lr~ ~CIC l"al .ire 1$uln11.:t-J 1.ro..'t- ,r'fl1,J•~ ~!~1at:·1~1~:, .!1"1 !>.IF-l!l;!.1j o' lhl-
                  or lot .oarure to $)aY' YJJI." de,!t'IQU,Bfll dftbf?                            •                                                                                                                                                °'1,';'lf;y Jv.·1 ol 1!;;:l.a 15 JS(: ~~;:.at f"n ~•~.,; \~NM;c,~ie:11 Ai:;e,t;· jRMA! ~ u~l1'1>1,r!!d ::y lt'lf
                                                                                                             :·c1.:~ra' C·<iS,• l"Sl,Ol~e~ ,o\t::J If 11.!i ( '~ 15(,'!J.i.t~(•!IH! ,=n: l&H&r.::(3!,i l ~-r.:t.'1f",,!'I! lf•al l
                                                                                                                                                                                                                                                   \.~r,ai(.tcp ~-...:t,l.'lef:M!,7 u Sc 150'.- l~t-i)o· :"tt.lft\c1fi atd 1tw 1t.-;;1.,1.1•111r,1. rwmoo~~
    U Ill {dj /l,o Y'i" dlsqu»>'<>tl ,. d-roo """8r Ille f-.,1 C,,,,,·                              Act. N   !:i'"" .~e,!!rr,;io:r.1'u 1ailJ1'l r:,ccr'lil~} ar~ ~."\'.!Jti!.,~ ru-cr1 .1nr ii--fur-n.;'ln." or ihlf. io•m rn::i·,
                                                                                                                                                                                                                                                   :•weuni1f:" ,o t.ilff:11 :re 111l1JOT!al.Otl ,~ri.e:i- or docu:-rer.ts es1,1JJfi!\11>:=· ~r ~~-"- °' t~
                  f¥-atklt,, ul ?Je 1-C.K:. ci, me 1.~o,a.~                                                  ¾It'.~:-~- :a•~ :ir.1 p,in.or Ml'I ~ '!-1.•!.-~la"IL., ~.l-r,•J1.-.;4 "P.'m.1 ,~ '"!-, .u ~1•r,1 ..1r~ ,rc:: ,,::,~ :,,...• ;w;~.J.wj                  ,,.11,., :,r,u. Pf•"'~':,~;,. -'~i .fl~! 1i.,i-.e ~ .ac:ir,~ tJ'o' 'ht- I e-Ji!r:.,l r:,JP ,rl'!o"il"tf'
                                                                                                                                                                                                                                                                                             0


    :J Ill un Ha'ri!Jl!l.!flwerenftnldWO;u• ~fflmlf"1 Wtfh1t,efCIC".arvbllhP.Depa,,.T1H1n, r11: h'l•·:tl: !11 l"l(ffWl,l: 3"',J t.!',1 J!<f/'I..INffl°; a•·tJ i•J'!IT'~••h~ :dltt.ltlll .~ 10 ih' :U1tl.VU.ff a1lh ,.c.-;iict C:.lfJ.l'l':-iliM tf-C;t,. :~ ,j.+,rf!, ft.j~u11 i:•~ 1r<'",i.1r:e. Tr-c l'lf~,1ll(.'f'1 '!. •~.ll.!f. ~ ,~,a~
                                                                                                                                                                                                                                          1

                        at JLl!!ititf! (halNU-1."11111{,c!lr, ¥am part•c.v,1tifto 11 ?f,Jt:1riirt1:1i 11'\d~, Cllt'
                                              ~t..i                                                                                                          1
                                                                                                                                       ~l!t11'111~lt,,, At.I;/ J 5 C ~1:.i S:f'lt1 ol-'ld II,     rnor ,lppllUti.t: 1,i:LltJ-11' Sl:dufCS.                              3!'d RMA~ ~!Y.(' ~ ~~a o-.1(¾

     i      S P)
                        adlorityoUhe f l!QeralOop 1'1SU'DtlatAct and PUii 11g,eeme,1t +st:J:,fletwe?
                        0ofDvf1JMtlek1mu;,M1(.e_OOanyofrl'le-iboveC1Qpt$!7
                                                                                                                                      f) 001-REIJATING CERTIFICA110~ STATEMENT                                '°"                                                                                                                       ''!lo;.f'...~IYO:Jl'iiff'   dclP!Tlll~le ~P.'Jqrli41!" ,:or,v1
                                                                                                                                                                                                                       AGFNT f """"· b t• "'" '""' '11.:!fti,ll':al :,tin!~. anc1 "1"1'.J'"! fV'Yi~ 'llt'fll'"IY !r'twm.11m ;1ti"lll'.-ff'C l'\Mfl" i"T1'1V ;;,,t Vfl~•~
                                                                                                                                      "111 ~l•.";j l't.91 I 'lB\lli" -ie:hPr ,~,t;tt .... r11:1"l~ Cirr:rffy 1)r ~<'od,'1tfl11, JOY ~:f11'!!1'. 1n:."11.,~,;: fl• ,:"\Q!' f"~'ai ,Sla;-e_ 0- b:al ~:'!'~ i'.i f'l."ll!#ICI! l)r ~TM(l'll t:.y .aw. fa,.. -:r1-:.~.,'f"n-:-1,
                                                                                                                                      :wu r, {''-::b, 1:t :',#"1"o'1"~ 11· ...,.":!-_.., 1..4)'tfw." I~ .n:.alv l'lJ:i!U 1,:1•,1•r th::,.,,~ :rt-d,1 ·ct\.;"'1ff' ~~:r~. cn::r'l.l oi .l;'J.K/" .~'i.· l;1,1~~ re,~:gr a;~,n:fi 't•!lltffi .J1f·.,,-,_iMfiJINt '.t1r.ir.al
 I urObfStand lhat if ~89ff f'o: _,,., Cf09 I'\ (Un'~' tenr,,iiUG Of WOUid holl'e ~~                                                  r.J rlftY""'t.m I}" arr( vlf\c" •1.11:UJb:I! CL."l'\,t1,..,,1U1 'c.1 ,,." p:tl(Ul ~o+itif !!~ ''" 1MOl.""P.fl~:"' k: t;'<t,":tllt' A~ CJl".l.r.J.:f~~ an-.1 ca.:t-1:r,Mr.,n u.,rlltJ'ft'l8fltM< 'nlotml!l(ll".I ','.and!~~~ ~y,.:{i9m 1C li.1S;
  /t,>r"bl'M~ lot uid\'tll1:Jne~ ~ thlfo aPfP'•,,tlo(I" ~"a lilf:-tl utter Ille ~flati:rri jilt- no •J'.1Jil,xe V If'" e,(l•A'l!JI,' f~ :llr',Jl"l•~,1 cn11,r.-.1·1 e :ah:! I'. 'I.J!, teun prtll.VeJJ wltJt...-.st,1'111'1 1r1..,1 t0"9i'P!><l•i¥1.f ell.ct.~ UI ftnt~ 1,,~ (l"l""r"°1 WI-th r.cl.Vi t,()t m!,,:,.,,,\~ iM:Jf'«'o o•r".4'r
   :we,age c;,, be _DJOV:Ot<l ~ 1am inal,g...te lor anJ ~<t:fu. unoer lhD fedt-t'ii :topn'lsur,¥Jrtt 11-,s piaf\:>tl,.:r dt1~ ,~~ w·I~ ~t·ne,r d :l1rfl•kJ;trll'·•lf! flt'I pt-r'l'ot"Tlit"Ci" t19St.tj c!tSC:i.,,..~ 11-'cvrnatirt-i tTlir7 iJb,'} be~~:: lo :Ii!' J]UtilC. lo »wt ,ih!fe$1!d lffltro.'W.tts 1t1 ioca'lltg "9'ci',
 Aa lJnld lfw cauif tDf ~.oton~ ettredl!Q                                                                                 :.rm .Y.J (.'4'~ tt;,y-ttP.'nf ~;:r;J..r!'l by · u,__ lh.11.r.t ll!Jl'.A."flt! t.OCC· ittiml ~,tl~!<T;i~SJ ~ ,:. o rar,a;ls• i!'P.4 -,.,",('~:~ ':if '"I:' 1ik1·11i111Q11 ~,c,lelJ ,, w1,11i111"'' ...                                   fi\.:01" t·.                   ,.....,...j
 Vie wit nm,ty ...,., ,._,.,..,, byd'1)0f"""11'<1(i6:a""' ~ lhe UlilodSla""' OMI( - p a i d ,:11,•J) .I; OI 1,e f•"'-'"1 <,,op ;.cvanr,Atl 'A<II ell, Sr. 6\ 1MIB1,11,~,,11 ,ml 1!'1lii,~JI: i:o•~r,;U~ tC;ffl IN! '1!(1,J'!):ir.if ll'i-;li"i".(iM,·1 ~ , 11!!>.;I: :rt~ 1e,ocr.ir. c,1 !h~ rJf-.unw:r.r fl)' a·,cA:f•
                 1
 IO Ull' aripfanl's add1m Urden ·e;11:&>0 rt lhe ~!mi c.~ dak!i ha5                                      ~ i1 In l!f!l& .W~!!~JI~: :•~ ,, •a~o •~~lit~ .. ;,r la.. /fU k: ~:iit-'~~; .tf'lc .;,;u/4".t:;) rew. l!lt ~, iifrc,-:                .,11 i~M~,r    t::.J'lf•t.ln'.~ WW'~     :i'¥•J11•r'J R64liJ'aN.~     A.~!          b@i~111'1t'           MP     ,,,vi   "CIL
 Vl.'l ~neid ~is Jf)plation inQJMnr.e sh.Iii~,,, c-i,«• to, t-,i: ,rcp(sl imi                          ::-'(t<s!'l
                                                                                                                 w!cif.ud             :>\I
                                                                                                                                St.Cf-:.! -~.P _3M .t1.-.gi.•o::uscn-ttr.an1 u, I rmirt;-~·i:. !C ~,~or-,r,. l'l_r:''t.-:t.n.g tM.! ~, l-n11~. f'1•~"11! ~iJll~kin!I- C- !.IJJ/..~t"J~~ :·cct!JU1¥amt1heJt,ial,fprqJ'ot>'fl,.,g,bA!-!NCE""-f'At~
 and lhala>nbnue IQ eact1 suc.c~ino~~,., tJIIIESI o:t,er,'wtS-etf.1!'i;l'1tt11n lf',ct-dq. :.tit· ':"Utlll;-.f i:d':_,V!&'! ~n,l"!_~ );';I!'                                      ~;fW:fa_
                                                                                                                                                                                  ~;~                      d~~";,.,.~•lh     IWICIG'I ~1M11Pi Clr11rt!O 'i'e'l!lttOlf' A !II, f.;ilJ•t to Cll'IUIO~ !•t,r ¥Id C'lfl'fW:l inb'-•11,t)r.t 'f\r;}' lt-!'i'Jll ·f1 \,1\11 AIII ,"lf



:'~ =~
 c.ancak'<\, 1Vfrnn81cd CJ 'o'Ollletd Thtl rr,51.J",J!'lee Co;'l't(atl. orrtw.;h Jl'lciu!le..'i It. JSL-U;m!d aJ)Pk.ltUI 1W- Acl , / Jf.{ ~ I c.1'J.ll}J .f'd .al .~- ®'t_,_,.__1=, !Jde ~' :J/,.1,$                                           cn•11.•~,11~"""'1•=111 I"" .t~ll'1)'1.l'~n• nl W,l.f:flej.1.)' prvrw.: ol rifie• I t ' ~
 * t.fcflled   1ft ~    ,egu!n'.lr- ,)Ytsi!hed &I l CFR dl;t;::,!er :V Ne lem: or cor'ldltkin ul fl°«' oonll«I Fl NONOISCRIMIMAlKlN STATrMENl                                                                                                                        HI NFW PRODUCE~: • t;tfT1\· ,~..., 1 have ttA :JIWJQr,ld t'MI insurl/":f 1.·w1,1 1" trR• co·.n;· ,OI'
         ~             et i:flil~ ur,e:u MU, .-.d'Vflr             °'   d'laoge s upte5SI)- i ~ bt ,~ a:,rit,,tt Non-Ollcrirnin.aUon Pel icy: fJ'ltit t 5 l)ep;wtllW.'!!I c! ~!Clli1ii~ ti.iSf);\t prOO !ms 1;11S;:J,~ IIUIII' that !wD AP~ :,i.:i: ~;p\ I ,·-f11'1 t,a! , -~ 1'.11 I - ~ ,, .rict•I!" ~lrrt,i e,1.1~ ~-
                                                                                                                                                                                                                                                                     .;.t,f.,-S!ll'll:~ :k?llftk!il1 .rtfHPSI ~r.:1.k!• .ru.T. 111'0ol:.Ced lht! .-su,e:.1C'"ttl in ltf. m-1111" irJ lf!:lk
                      9                                                                                                                 ,fga•l<;lt!~.1r..~r-1:r. ilftl~.:.iM1'.1J1;.;ri•~1:r.dl1'•c11r1w•11v-: lh1PoN!:'ii;lWJ! Cftlor ,~"',._
                                                                                                                                                                                                                                                                               hnlAPH a-..ip Jt:a'). 'W"·l1h ,4 ,'t'lv ;...~t;al hcnof~ lfl[@'I~\ t'.¢-df!r! lu' Ille' t'J"~l';,,
 Bt CERTIFICATION STATEMEN:r: I cartily fttlf tn fht ~&S d mi, ~OMedg!' am IW!lfl!f II ur cr,q;,, ~ lh..;tuhty !t!.- iJi,M"'lilf' -:tnt·1~·. ,f'tllJli"'f ~etus~1 ora:,~11! ~:n11.1:, ... i;tl'llr.1 t"'4th !r'-ar                                                   1-.f"11,;t, IVM P,<'X4.'Cl¥ "18!1,""' 'I Plftlue!Jld, "\4\,1! ~'ll p•rnb.!->~ "h!' tl'lir.:I~ r.t~ fl I~ Cll'"Jl't!' \-t,
  '.!18 ido,rrn.Jbt,'fl ~I~ ft.Inn i::, t.Ol'ftM;I ~LI UllOt'fSWr(f tt,ir fa,lure kl f&IC)IT "'""1i;ileiety ~ l~oJl'~i:I )!al.~ IJrtJ.'810' pa-er~ -.1:1lt.~ M•LJI r',11 ,'!l'.rtl,JPl. r.! itl' "'I" Oifr" (,!;,r11,(f<v·,IJat:trft:om!
                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                     ff(lfr. ~an :wt-APH !,;'Cl!, \1!:at'S •tr>~f!r!iia.'l: l~I ar.t•ff'Jt.-01rt'{f 11U'l m.1r 'tS.,n n lltCili(I. 3~~
 ¥.r.Uf81"y IT!I)' lt'SUll -r. 'ScllldioM u!'idef m~ ~In.--,. IIICluCrr,g lit/I ,11M llrnr!ed IO 'f'OCallCI! ol lhe .j ~-tvmf ~ aq 11ubc m.~n;l:!'"lrt> ;••~,l~ n• P'O~'.!t:-d qe-rt:11•; 1t11\nrr.il1011 1n Qm~C\'trl~·r QI .,, ..,..,. ....e:.;1 g . . ~ vr,,rn1.r1s ,1..,r, ~ -kf-\(1.',c~'.e- 1aU pe~il r!i!- :..!r.t'vlbc.·'1 ~ ·,11111~\lt,
 t(lkC), N lf1 cnunal or civil~... :1ij tJ SC ~lOOliand 1101,., LI.SC §1506 J1 u-s.G •I\ )"l'( ~•Oj!l',fl'!IVi' ;r•<ff;~ r,1111dt•~tr.J,., ~n-~ t,y T~ f~;t.1fl.mr!/ :"10f ,, ;,oh•b:t'.: b.$f #I
                                                                                                                                                                                                                                                                     :c,~ICf'l "' ,i,~ :.1,,ii.,~apt, liifJPl'f 1:: ,"li"n ~Oi.-t'l~'m.Jill~t•~! •~1 l':Qfti ~ ftlf'"4fe liS l;\,.f',IJ ~
 ~J/29. §3130 ind auy osholr ~pllcab.e ttoo,;,15lir.t.~J                                                                               llPJ.1,-'110 ;)t 1..\fl).ror.T1S .irdfli' amtill1>;1nH1I =tiJivlht:" J                                                        ~ n~:Wc.tr h ·•~ r.;ew :-.,..-),:_•!' ~~(..'1JI eppfft~•.cr.

I ,·,..ffJ 0.-tl !fll' tlftvma,,;-11.y,t> Jlfl ,•-,..t'I.~ 1;, !~:J. z;;:'l{.."l',n-" ,'.J't- C']f•~,.;i -'.Ont, ~ ~ ! ( ' ~ -f°'-1 tlM.._.t      lc.er.l!ytria11.ir,.,~lbr.,r-t~~~-1blt°,hi:tlhuJJPP"IJ'tt'dAPH)ields!ha1.ve·l3Pdmijit.,}~1c PROMfSSORY NOTE: ()too, bcfm =~==..JP8l1511L-..                                                                                                        Inf'
't".tl ..rn,uu' 1t;1! ,~u-,,;o re-- '~•(Joi' ,·, I'.~$ I ,.,., 00" ,4 .:,1 lt'ft 'f':Of'-'Jltvl'1..: d Ar:,'.t"ff<ffl~•' lifO,!~. ,lfll l.'ler'"OP:UCIICngWnil'!-\fttrl;ccJ'll~lfl lhJ!'!-~Pil!r-lt'J'.1!;11 iffldthalsor.tiapri,"1~.i\?t- v~ 1,•~..'!'•,1J11(."11 ,,,r.,"I•. ,:.,,,,,.,,· 11!!•~-~~1,;nrto,'i!ltillf'l'Y.)' /i,~,C>.\r llfil;il' tl..,.;.:;)'~,O•,. ,~-,
'I,,: I .'1' .l'Nd'C :-• urn: ~rK~)i;fcl;' lh! tru~.,.. ,.,r-..,l'b. _j, !11 f! 1:~i:ii\11• --t (!1~'1.;t_~tr .y.~ L),1•,1; l,7 ~vlr:'.'i a•" (tl"l't!t'J iv "1e tl!'fl '1' •nv ~,,.,_..lt-t.l!I'! I ..ria, :-~•d ll'.,61t,r,i1 me; lJl:' ltJVt:!wt-1101.t1;1Nfr.l. KJi Iii,)' ,ll 9;:1(! ~tJ•t"J•i'f• 1;,1.,£ ',.;1!l' \(iC, ,riH·,u,n. iri,,.., 5iJ' )1 ,,., ~'. ,,-t~ L•f:tilt't°l~Ti;.in,
A,:!~ A! offlM 61) .)IJ ctr;er OtN•S'Ol'I~ u'o(!l,,.H;t~ or· \Jl1 Ap;ll!ci,J~I ' ~!lwi!I;·, .Jlfiltat"o!ti? :,;w..rner-• ol' th.t,i11t.._·•,mftll'0'1 ll'li'l:ivaf-d'( ~t1)(1'Wfj L\' lt1111,•1 nr,JlJt'fl tCWI~ l(l li.f,1~""11 1ri!l:r~ll'IClr. ft'-A




:;~~~~·~~uf'
                                                                                                                                                                                                                                                                                 h-.•,ti1 t"t'l'IM~r• ,n,• ..,,._ ••, .t:)~ ,l~l"'~·•,llr~f' ~.Ji! ~:l},,..u·:-~·..t• Th.-lJrt,j('flt9'.,.. 11
                                                                                                                                                 IQ.•m rn.t)·~-et,.Ult    ij"     ~!i!lli.;flul Int> .i.,1p•1 -u~~'t-1 yltta                                                    ,i.1~-. •. f-.lJ ""' T•,n•:r~.. ,r, t'r.:r,.:~ ;.1' ,r.t.,it-.·!t IJ"' IN' 1 ~: 1.f+,,llj ;.·t"--•~1Jn1 J!~. ~r.,v· Jt·." l<R
                                                                                                                                                                          I                                                                                                   ,l.-tli"~J, ,,, •,,,..~'l<>•,Jb~• •11•!• •'. ,~._•,:'-•" "'111,1'fl'll'0fl • ~ ;\! -J• JI.:~ 1tl'r ,.TA"' ~:.:~l
                                                                                                                                                                           1                                                                                                  , : : 1 i, 1:1·, ..:-,c •-·.~-c,\, 1, 1=-, r.1 ',,;•4;-, r r.tf'I ,o..~ , . ~ "'""' ver.r              ~•:J'll''-   r,~ ,, ..
                                                                                                                                                                                                                                                                              ..11, ...,.. .A•.J .I'     11;r,,.,,..
                                                                                                                                                                                                                                                                                                              .J,;. ~ 11,.1!-.. •,.•••:i.u , 1t..•~ 1!•."·1•.I 1:i, ,11•: r                  ,,•·-,,.,.r,..
                                                                                                                                                                                                                                                                                                                                                                                    ,1';.; .'L-:-,
                                                                                                                                                                       ~                                             __    -·    ~    .,,,,,..--                              ..,._.. 1,,;;·1      I'"   ,1·11 .,!fl,-•,_., , ,1io"i',...,,.,...,   ,11 "M'   :L:ti "'""   1t·•~· .,,1\.,   !'l-:1,,dW   r,   ,·,11 ,,.~
                                                                                                                                                                               LM              'l.,_:,,._'711~                                                                !!'3-IA·r,.~

                                                                                                                                             I il':flnudAql!nf'~                                                                                      Cnoe
                                                                                                                                                                                                                                                                    7         N.i1.iw Sod: (IA MN. MT NF ND,                               so ONLY) • I l•AVL LI                   IIAY( M)T
                                                                                                                                                                                                                                                                                                                  1(11~ l~--·Jf!,!'-l.1111'.'l1•l1l'hlliit'\tt<Sl'.lf1iif.fo>d•1f l"""l!:1•111!.!i!~;.
                                                                                                                                                                                                                                                                                                                                                                                                         ,·o.er     'iiF.lw



                                                                                                       lY \1
                                                                                                                                                                                                                                                       C                                                         0




Aoplicant,1'15.,,l'<ls Signllu<e                                                               I£                                                                                                                                    l 2 -,:>Jtf'0 -            •
                                                                                                                                                                                                                                                                              ·.·J:.   JI\H •

                                                                                                                                                                                                                                                                              ../('.:/,../~.
                                                                                                                                                                                                                                                                                                 •.t":f..,:t'/
                                                                                                                                                                                                                                                                                                          ~ jil!:~· :·.~ ;;•;.i,; •·•'':'_\~~;} t.·\f ·~:\,,:··I::,,-,~· ,:, ,· :,>. ·:"· .
                                                                                                                                                                                                                                                                                                                                         ,_,.,,
                                                                                                                                                                                                                                                                                                                                                                                                  :l.
                                                                                                                                                                                                                                                                                                                                                                                                 , .,
WEB COPY                                                                                                                                                                                                                                                                                                                                                              RH-5200 2018 iRov.0\!-20171
                                                                       Case 3:18-bk-04194-JAF                                          Doc 165-4                     Filed 04/07/21                     Page 73 of 372
 1 PERSON TYPE
 A.   Public Schools                                                           F.    Transfer oJ Rights to Indemnity (SBI only)                              P.    Partnerships                                                    X.   Individual Operating as a Business
 8.   Trust-Bureau of Indian Affairs (BIA) and Indian Tribe Ventures           G.    Receiver or Liquidator                                                  R,    Revocable Trusl                                                 Y.   Limited Liability Company
 C.   Corporalions                                                             H.    Public Agency StateA.ocal Government                                    s•.   Spousal/Married
 D.   Estates                                                                  I.    Individuals                                                             T.    Irrevocable Trust
 E.   Non-Profit or Tax Exempt Organizations                                   J.    Joint Operations/Joint Ventures/Co-Ownerships                           U.    Undivided lnleresl (CAT only)
 1 Enter the
                                                                                                                                     --------~
               spouse's information on the front of lhe 5200 form in the $Bl Information section. If not married, state No Spouse.
 For all insured persons other than "S", list all persons or entities with 10 percent or more interest in the insured/applicant on the fronl of lhe 5200 form in the SBI Information section.
 2 LEGAL DESCRIPTION
 Section, township, range, other land identifier (e.g., Spanish land grants, metes and bounds, etc.)
 3 NAME OF OTHER PERSON/SI SHARING IN THE CROP
 If the landl(J(d or tenant ls insuring the others share on this policy, include the landlord or tenant's name and the percent of share of the landlord or tenant listed.
4 ACREAGE TYPE
A. Insured (planted)                                                           E.     Insured - New breaking acreage insured by WA and the                   I,    Insured - Total native sod acreage greater lhan flue acres      R.   Uninsurable due to new breaking and the insured cannot
B, Insured - Acreage emerging from an USDA program the initial                       insured is able to substantiate the acreage has previously been               insured by WA                                                        substantiate the acreage has previously been in production
    crop year                                                                        in production                                                           J.    Insured - Short rated acreage                                   S.   Uninsurable due to total native sod acreage greater lhan five
C. Insured - New breaking acreage insured in accordance with the               F.     Insured - New breaking acreage insured by WA and the                   K.    Insured - Lale-planted acreage                                       acres and is not insured by SP or WA
    policy (i.e_, 5 percent or less of insured acreage planted in the                insured is unable to substantiate the acreage has previously            L.    lnsured-UUF/Third Party damaged acreage                         T.   Unreported acreage (within the same unil)
    unit) the initial crop year or insured under SP and the insured                  been in production                                                      M.    Prevented planting                                              u.   Unreported units
    is able to substantiate the acreage has previously been in                 G.     Insured - Tolal native sod acreage greater than five acres             N.    Uninsured                                                       V.   Zero acreage report for unit
    production                                                                       insured under the terms of the policy                                   0.    Uninsurable                                                     w.   Zero acreage report for county
D. Insured - New breaking acreage insured in accordance with                   H,     Insured - Total native sod acreage greater than five acres             P.    Uninsurable due to 2nd crop provisions
    the policy or under SP and the insured is unable to substantiate                 insured under the terms of the SP                                       a.    Uninsurable due to new breaking and the insured substantiates
    the acreage has previously been in production                                                                                                                  the acreage has been in production
5 RECORD TYPE
A   Harvested Production: Sold/Commercial Storage                              F.    Harvested Production: Livestock Feeding Records                         K.    Unharvested and Production Appraised by AIP (ARPI only)         z.   Zero Planted Acres
8. Harvested Production: Farm Stored/Measured by Insured                       G.    Harvested Production: Field Harvest Records                             L.    Unreported Production (ARPI only)
C. Harvested Production: Pick/Daily Sales Records                              H.    Harvested Production: Other                                             M.    Claim Jor Indemnity
D. Harvested Production: Automated Yield Monitoring Syslem                     I.    Unharvested and Destroyed (ARPI only)                                   N.    Appraisal (non-loss)
E. Harvested Production: Fann Stored/Measured by Authorized                    J.    Unharvested and Put to Another Use (ARPI only)                          0.    UUF or Third Party Damage
    Representative

6 INSURABILITY
Indicate whether acreage and production being reported is from insurable, uninsurable, uninsurable cause of loss appraisal, uninsured acreage or from acreage on which a PP payment was reduced due lo a second crop being planted.
7 MULTI CROP YEAR REPORTING REASON
Enter the applicable code(s) for the reason the insured is reporting a crop year other than the most recent APH crop year. Insureds may certify production reports for crop years other than the most recent for various reasons, including:
A. certification of crop years not previously certified;                    D, replacement of assigned yield;                                        G. recertification for new actuarial offer;                                I.     other.
B. correction;                                                              E. certification by new insured;                                         H. recertification for new unit structure: or
C. replacement of temporary yield;                                          F. certification using another producer's history for new acreage;

Hnot applicable, leave blan~
8 SUPPLEMENTAL COVERAGE OPTION (SCOI ENDORSEMENT TERMS AND CONDITIONS
In addition to Section 38(2) of the Basic Provisions, I hereby elect this Supplemental Coverage Option Endorsement, and by this election I understand:
A. I must have purchased a policy under the Common Crop Insurance PoUcy Basic Provisions and applicable Crop Provisions to elect this Endorsement and must also purchase this Endorsement with the same Approved Insurance Provider as my Common Crop Insurance Policy.
B. I may elect coverage under this Endorsement and lhe Fann Service Agency's Agriculture Risk Coverage Program, but the same acreage of the crop cannot be covered under both programs.
C. I may elect coverage under this Endorsement and Stacked Income Protection Plan fOf the upland cotton, but the same acreage cannot be insured under both.
D. If at any time my Common Crop Insurance Policy tor the crop is canceled or terminated, coverage under this endorsement is automalically canceled or terminated.
E, That by electing this Endorsement, it will continue from year lo year unless I or you cancel or change my eledion by written notice on or before the cancellation date or my coverage is otherwise canceled or terminated under the terms of my policy.
F. Separate Administrative Fees will be assessed for each crop insured under this Endorsement
ARC Coverage      • YES •      NO means if you elected the SCO Endorsemenl, do you also have ARC Coverage?

9 STACKED INCOME PROTECTION PLAN ISTAJO TERMS AND CONDITIONS
I may not elect coverage under this plan of insurance on the same acres I eled coverage for the Supplemental Coverage Option (SCO) Endorsement if I participate in the SCO. I understand that by signing this application, the coverage under this plan of insurance will continue from year to
year unless I or you cancel or change my election by written notice on or before the cancellation date or my coverage is otherwise canceled or terminated under the terms of my policy.
A. Coverage Level represents STAX Coverage Range
B. Percentage of Price Election represents STAX Prolection Faclor
C. Designated County means when both sea and STAX are elected for the same crop and county(ies), if land is added lo this operation aner the Sales Closing Dale and reported by the Acreage Reporting Dale, such acreage will be covered by SCO or STAX as indicated in this column.
     If no designation is made, the acreage is covered by SCO.
D. SCO Coverage         • YES     •NO means if you elecled lhe STAX Policy, do you also have SCO Coverage Jor the same county(ies)? IJ Yes, identify by APH Database whether SCO or STAX applies by lisling the Yield No (s) and plan in the REMARKS/OTHER section oJ this form.
     Any acres insured by the companion policy that are not designated for STAX coverage will be covered by sea.




                                                                                                                                                                                                                                                                      RH-5200-2018 (Rev.09-2017)
                                                                                                                    Case 3:18-bk-04194-JAF                                                                               Doc 165-4                                      Filed 04/07/21                                                Page 74 of 372
   MPCI Application
                                                                                                                                                                                                                                                                         Policy                      MP-0749812                             IStale I FLORIDA 9                                              IDate I09/26/2017                           Pagelof21                                JS
                                                                                   AGRI GENERAL INSURANCE COMPANY                                                                                                                                                        For          2018              and succeeding years                           I
                                                                                                                                 RAIN AND HAIL L.L.C.
           ~-                                                   MPCI Application/CancellationfTransfer/Policy Change/Reporting Form
                                                          AnnlicanVlnsured Information                                                                                                                            Sianature Authorization
                                                                                                                                                                                                                                                                                                                                                                                   SCAN: 80333512992746360010
                                                                                                                                                                                                                                                                                                                                                                                                    Agency/Agent Information
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2018


       JULINGTON CREEK FARMS                                                                                                                                              I granl the person(s) listed below lhe aulhorily lo sign any and all crop insurance documents on my behall. I PROGRESSIVE AG
       nn nnv ~nnr,,-,-,
       r\J ~UI\ UVV-', I I
                                                                                                                                                                          understand thatbv aulhorizillQ such persons lo si!'.ln documents on my behalf I am leg"ally bound by all terms and 4, 7 38TH ST St"! STE .fl.
       JACKSONVILLE FL 32260-0000                                                                                                                                         oondilkms of such dorurrenls and ol the crop insurance contract I also understand that granting the following FARGO ND 58103-6508
                                                                                                                                                                          person(s) the authority to sign on my behalf does nol obligate that person(s) to the terms and comlitions of my
                                                                                                                                                                          aopinslfanceanractllurtherl.l1lllnlandlllallhis-mayberti<Jkedby 1119 atanylml~n mailto:LAUREL@PROGRESSIVEAG.COM
                                                                                                                                                                          written notice, signed and delivered to my Approved Insurance Pro>.Jider.
                                                                                                                                                                           APPLICANT~NSURED AUTHORIZED REPRESENTATIVE


       Phone                    SSN / EIN / Ran            'Person Type       Slate of lncorp.                                                                                                              Phone                               Agency Code
    608·339-9869                  ""'3132        Limited Liabilitv Comoanv            FL                                                                                                                    701-277-9210                        7772-30
   Form Action Requested !check all that apply):                                                                                                                               Ill) Yes D No Is 117e applicant at least 18 years old?             The person who is insuring the other's share must provid,
   • New Applicant D Tran sfer Jll. Coverage Change • Cancellation • Policy Change • Required Fie~ Review • Acreage Report • Production Report D Yes llll No Is applicant insuring landlord's share? (List as SBI) evidence of the other party's approval, such as the lea SE
 t-Ot_h_er_C_h~a-ng-,-,-,--------'----'------''-----            •-Ad-d-S-ig-na-lu-'--,e-A-u-lh'-on-.za-U-.o-n---'-----•-R-e-mo-v-e-S'-ig-na-lu:...re_A_u_ll7_o_riza-lio-n---'--ID Yes IXI No Is applicant insuring tenant's share? (List as SBI) agreement or power of attorney.
   • Addlchange/oorrect insured's aulhorized represenlative • Correct insured's idenUficaUon number      • correcl SBl's identification number                  ADDED COLI NTY ELECTION llll YES D NO                            I request insurance coverage for my share of lhe Calegory
       Ch                red' dd                                                                                                                                B crops (except forage production) specified below wilh a designated county in all added counties where the crops are
   0             __In_su__s_a_r_es_s_________•_c_o_rre_ct_lh_e-'sp_e_llin-'g'-o_fi_ns_u_re_d·_s_na_m_e___•_c_o_rre_c_lt_he_s_pe_l_Mn_.g_of_S_B_l's_n_a_m_e_ _--1insurable. I understand lhal lhe coverage in effect for lhe crop m the designated county (as selected in lhe 'Designated
 t---an-"gel_co_mac1
     APPLICATION INFORMATION                                                                                                                                    County" column below) will apply to added county acreage which qualifies for such coverage
                                                                                                                                                                                                                    '•Percentage of Price Election, Projected                                                                                                                                    Unit                            "X" If 'ARC/
                                                                                             Effective 1-'-'P:..l.::anc.,;,;of..;lnccsc:u:.:ra:..n:..ce;_1-_'C:..o:..:v.:.erc::a,z.ge=--=Le:..:v.::e:..I--al---'-P'--'n,,,cew:,Am'-""ou"'n"'t-"o'-'fle.,ns,.,...,or"'-'-P.,_,ro.,t.a.,F.,a0,:Cl~ol..r_.Jpractice/Type/Class                          Options, Elections                       Structure Crop to "New M)esignated Zero    "SCO
                   Countv                              Name of Croo                         Croo Year Current                          Chanae                   Current 1 Chanoe                                           Current                                        Chanoe                                 etc.                                or Endorsements                            Code Cancel Producer County Acres Coveraae

                                                                                                                                                              j!o.15 __85 io j.~b. .__
                                                                                                                                                                                     MKT_,I____
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I•
                                                                                                                                                                                                1<g_!_ a 0_11RRIGAreoGRPA lvA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                DYES
    FLAGLE~ ____ ;...._PO_T_AT_o_Es_--+-_2_0_18-+I_AP_H_--+---                                                                                                                               ~_                                                                                                                                                                                               OU
                                                                                                                                                                                                                                                                                                                                                                                                                               I                              X                                   NO
                                                                                                                                                                                                                                                                                                                                                                                               --
           ---
    ST. JOHNS
                                           -
                                                     POTATOES

                                                     POTATOES
                                                                                                2018
                                                                                                2018
                                                                                                                 APH
                                                                                                                APH
                                                                                                                                                              •-A~.75
                                                                                                                                                              'A 0.75
                                                                                                                                                                                     ·!ss~ rW.J~:T  /u
                                                                                                                                                                                                                                             MKT

                                                                                                                                                                                                                                             MKT        I
                                                                                                                                                                                                                                                         I :t, IZ. 2s;'""~IRRIGATEDGRPB 1YA
                                                                                                                                                                                                                                                                  .. •·• -
                                                                                                                                                                                                                                                                   /'g, O-. o--+-
                                                                                                                                                                                                                                                                               l~ee,i!YA
                                                                                                                                                                                                                                                                                                - !-                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                            OU
                                                                                                                                                                                                                                                                                                                                                                                              OU
                                                                                                                                                                                                                                                                                                                                                                                                    -                   -           --
                                                                                                                                                                                                                                                                                                                                                                                                                                        p
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ---
                                                                                                                                                                                                                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                              X                            ! -•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 YES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ONO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • YES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • NO
       _-i                                       I
                                                 I           t,                                 J,-- ~-~_I_- .-g'S i-,.._i-----+-_._..12 .. 2$'_ ti_C,_ef t, :-il+- ;.osJ
                                                                                                                                                                                         0                                                                                         -· . L---
                                                                                                                                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                                                                                                                                                        -

                                                                                                                                                                                                                                                                                                                                                                                                                    -           _f_'                                                           DYES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • NO
                                                 I
                                                                        -    -                               i _ _I _                            -------+-------+--                                                         -------4------- _                                                                                                                                                                                      -     -     ----              -      -~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • YES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • NO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • YES
                                                                                                                                                                                     I                                                                                                                                                                                                                                                              I                                           ONO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               • YES
                                                                                                                 .________ - ---1--------~-------+---------j-------+---
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             • NO      -


                                                                                                                                                                                                                                                        i                                                                                                                                                                                                                                    • YES
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I • NO
                                                                                                      _ _,__ _ _,_ -                                                I                                                                                                                                                                                                                                                                               I
                                                                                        -        -                                       _j         -     -
                                                                                                                                                                                                                                                                                                                                  -       -       -----L-                                                   -       -               - -       '   ·-~    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             • YES
                                                                                                                                                                                                             I



                                                                                                                                                   ...                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                 i                                        I                                                         I                                      I • NO

       REMARKS/OTHER:                                          20 •1                   = /2.~d~
                                                                                                           W        •,.-        .S ~ ~ IZ, Cl 0
I-P_O_L_1c_v_L_o_s_s_P_A_Y_E_E_A_N_D_A_D_D_R_E_s_s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __.~                                                                                                                                                                                                                                                                                                                                               ~
   LOSS PAYABLE TO ME AND NO OTHERS
t-,=======.,..,===,,...--,,,.--:--,-.,,-,,.,--.,-,-,-,-.--.-,=,----,-,-,....,--,,..--,,--,--,-,,-.,.,--,,---:,---:-,,--,,---,..,..-,,..-,....,-,-....,....,--,--,..,.-------,----,..,.,.---...,,.=,--:,-----1~
   581 INFORMATION - List all persons with a substantial beneficial Interest (10% or more) in the insured/applicant as defined in the applicable policy provisions (include landlords or tenants insured under the applicant). If none, state NONE. For spousal
1-----..-----ln:;:.su'-'re"'d'-'s""/aa,P._P;;:ll<;;:•::.;n;;:IS.,;,i::.;n;;;di;;;<•::••a..l::.;h;;.e.;.•Pc;;O;;;ua:;sea..'sTn::.;a::.;m;,;;e.,;,i:.::de;an::.;li::.;fic;;;•;;;li,;;;on"-n::.;u::.;m;;:b::;e.,;'•;;:n::;d.:;id;;:•::.;n;;;lifi:,:•<:.::•l::;io::;n::.;n:,::u::.;m:.::b•:::'-'ty"p::;•.,;·l;.,;fi::.;nd;;;ia;•i:.::d•;;;•:::.I::.;in;;.••:::':::;•d:::.l•::lP:,:P::,lic,::a::.;n.,;li;;.s,::no;;;l::.;m:.::•::;".::i•::;d.,;,•:::••;;;I:;.•;.:N;;.o.::;Sp,:;o::•:::.••:::·,--------.,...------.------1~


         I
       SBI Request                                                          Name                         I               I
t-:=----'---':-:-::=::-::-::==:--------__,J~=-----------'-----------..L.------'------....!,..------'.:..:.....----Jl------'-'---1----.!.!:..:---I
                                                                                                                                                  ~                                                Complete Address                                                                                                     Telephone Number                                            Identification Number
                                                                                                                                                                                                                                                                                                                                                                                                                                             Identification
                                                                                                                                                                                                                                                                                                                                                                                                                                             Number Type                          Person Type
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a.




   :     : ~ : f-E-ST_o_N_T_H_IG-P-EN----------1--1j_g_i_Ki_~-~-~-1~-~E_\_L_3_22_e_o-_oo_oo
                                                                                         _ _ _ _ _ _ _ _ _ _ _ _ _ _ _--J•-so_.,,.,,.,                                                                                                                                                                                                                                         I               ""'"M                             I                 "'                      I'""""
WEB COPY                                                                                                                                                                                                                 MPCI Application                                                                                                                                                                                                           RH-5200-2018 (Rev. 08-20171
                                                                            Case 3:18-bk-04194-JAF                                                              Doc 165-4                              Filed 04/07/21                                      Page 75 of 372


                                                                                                                                                                                                       Poley                 MP-0749812                        S111101 FLORIDA 9                               ID110I09126l2017                     f'luo 2 ol 2                    JS
         ~                                                   AGRIGENERALINSURANCECOMPANY                                                                                                                                                                                       JUUNGTON CREEK fARMS
         t ' .:'' j
         ,-us~
                                                                                                RAIN AND HAIL l.L.C.


                                                                                                                                                                                                                                                                                                                                                         •.
   TRANSFER INFORMATION:
                                             -,ea,
   l'le caor>ll'lla1,on (!;ilr, i(Jf 8ff)' (l'OP USletl, tTV:! Ca"1":eltut.1onol1!1Surance 00Sllri!Ucp($IW'U oolbcr.amc>e?lt'~llvaOOWht k!,\nrMn!Jr.rof)yOIJf
                                                                                -   -       -          ~       -   -~           -                           ~---              -      --·--        -         ~~---.
   CI\NC€LL/\TION IMf~MATK)H:' he~et:~ r~,1~~1 ,c1nr:f!111!1'()(' or my t.rQPffl'iUran.re po~I)' to. r :he aapt&J ~ni: ••o:; year<;.t,ow"1 rn tt-.r.; cll'l(f)J:ilun Iw-dt:1~,(} Iha\ 11 !ti.i~ X.:mi 15 10 cxec.r.eo or CN tie:ure lRl:AS(»j FOR C,'-NCELLATION- ;:: Uub.rJI 1_1..,~-n•


                                                                                                                                                                                 Pill N: S-,, SUD.,,,._ ol ,... lo!m _,. - IO pt_,. "1l0
                                                                                                                                                                                                                                           - --
                                                                                                                                                                                                                                         IJOP- wUW ""l'(S) and aop -
                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                        Oarh, ~ O f t ( ; t «Dllk!Uion Oatrw - - - - _ -·
                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                         "1Mlll.'di R.!'!Ji~

                                                                                                                                                                                                                                                                                                          --
                                                                                                                                                                                                                                                                                                                     .,~...,,,.to""'            -        .


   •on I: , hotel>y ""'"'' -            ,- 1111 -""""' ""'"' "'111 fEntl!I Ce<lna AIP's Namo ono ,,._., No I                                                           r,,, Ille sf10wrti:mfhts ~ I m ~ IM 1nrmani:11~edonorb&kwc lht e11a~nf!d~4ate b' qolfflP
   ""Pl•land""1>-IS)oh..., ....... npp1ca1m-.. , . . . . . . . 1or ............111 ........                                     .lj!J,-••••iira-
                                                                                                                                    lundlf>falldlllalP""folm•""'-G11 01Jl.(•)-"'>#hdlt.1Sa.,..,,._\OOl!bo1Y_,,'or_CIOl>!l1f0r°"'~Clllll,-
   >I - • llw ..-            on;atJaicn We !or..,, crop ,,t.. , lhl r.ancoi111>on olf11Ulll1CII 011 IIUCl1 cn,p(•) oil oatooco.,. _   unlll Ille lollowir4 <ID!) yea,,
   I hon,f,yl!U"11111zPand ~""' llleCeeling~ ,.......,.,.,......,,,_ __ ,.,_~ ... .,,_;a,, •-IDl'l)'lllllll8IIOl!polcy1D IIIO_.,,,....,._ _ AS..,a,mf'9AlP at!Cf Pdi!:'( 15.'ioM'I~ C~yl4Hlf
   Pm•~lll' llj)edlod -   Pon II I ul'ldrlr!land ''"' i """'i¥ ,.. •"I' mll>(I)" """ '"'""'""" .. ....., ,,... IUbSeq,..,11)' - -
   °"""ed. IIO ca,er,ge ..-, b e ~ by 11w ...~ - AtJlllQvod "'5u!- Prowoler.
                                                                                                                                                                               "'-Q-"""'~...... - ""'                                 ~wt--•atAIP _ _ hl_lOAa:,or,<~                                                                                                  0.0,
   AJ CONDITIONS 0-F ACCEPTANCE STATEMENT: ,,.,. .,,,1;,.1 m"' -pll:,J am ln,ur,,.,.                                       C) USD,O MULTIPLE BENEFIT CERTlflCATION STAT£MFlfT--I-.,n-d-,,-,...--',-n""',111-utJ-...,,.lll                    to Fllu P10g1nComp1m1: nj,..-.,.., mfr; ai;;;ill!Jntsr,ogrnc~111old><:r-
  lttArtw, ,r ~::cnrw,a, With me po'~cy 1,111hm ll fllr Fl!<Sttal Crop l!!iUl'ilntt! ~tlon rtu11,pii ~~,,. ber.e~ lo, 1M ,arr~ toss,~ ,U ,a \lo(l,U'!.S,Q C,op Otsas:er Aisin.lance                                                          Cl'fllpiff!! "9d US{JA Pmgr111n Ue\C"1-n•1-1tiofi Co':,,plarrt l=Of'fl found O'l•ne id 'IIIPslw.wt.atC,-
  defetm,nes. lt<a:. 1rt ,1cco,rJ.n:tt -,.i11tt .,.., re_tJlilltO'lS rria '!Si< iK 1utPMNI! (2) lil'IY ffl;)lerial t;K:1 • l'tclg -.o:'1,NA"'} l>a;"OUl'\t(sl and a Fod«atuopin$,l~'t J\tkmty. tl prchblw.l by ~w t ClYbfy
                                                                                                                                    •                                                                                                        113d.a-~•ad-J017 UMJa.r,,ogram dise1in'ln.11tcn-<on,pt.unl Conn, Of ;t arty l.JSUA otf-ct. u, ::.111'
  ,mir,oo r.once:lloo nt m~'lled 111 tllrs ;tpJli,-,non (.If in 1h~ 5ut,mru,ion O! lf'II aop11cnlF"J1t lhlu 'ffll'V!' :Ii' •if1chs:'Gse ,'t!'I) ~ u&e~ ~ : ttlud1n1 Jr.-, NNJ bene.llt, 1ncc1\led tr tlti~                                   (866: bl,1 ~1 to rnquesl lhOJ fo,m YO(;" may also wntti a ~er ~.Utltfl9 al! ot tt.e ,.,1orm,1llcn
  13_11-w ha't't: Jalii·l lo prov-:je ~etc and ac.curar.@ti'll'Jfrn~r.1'• 't!Ql#f!ll hf :m. o1pplicaiiori: 0t er~ r a_... 1, !j'C(.lose tM .-.ce1'1' •1t moll r:1& f:~ra• bcf•d111. ot t.u1urc- lo ,eo,y O"lt. c:1 1t,e                      requesb!c:., tr1e IC'ltttl Setc J'UUI" CLW'lµlela(i ctrnl)&aiii tcrmflf letter bf mat! 10 the u S UP.PilfT'llr.f'l
  :4; ii& &rtS"m' 1u illy o1 !t-.e fo!kw,ing QtrS.!100~ .r, -Jei M ar-~r of ·,e1· 1Ci lltic! r~i0r4 rnuh~ I edet.Jf henel'f!s ~1 &; .:ihet ff1'! NAP benefu:::i· !he F°IJdera! c1gp "IIU•anct!I 11'\,:ie,mri.t,i                             nl1'q11t1Jltwc Olf,crufthe~!ol\!.ffll :,t!l-tl.!!•) to· Cr,iRqlf~- 1400 twJf!i,enderceA~. SW
  ~ ....,, dul1,.11110U..c1H1 , ~ 11, 1"1"'-h1A1 ul If.: 1141~lP4M1 f'«Ji e....-.wit'I. tf 'IL"' d'lloW\"9 )ff). ii, k.11 bn: M•~ 0,111. •+wy 11,~ull ;a, my lu11f1 urtl:tkfJli'Cll iri,•1 1t"t,2.r,c1~ Ft!~itl f.lllU .-,~,a:~              ~i;1t,v1U11, )C 20i5&-S4 IO. bi fllA t2ii(16:i0,7~11" U' ca1ld!ldl psuy1i..•1-11--Vu:11d11.p
                                                                                                                                                                        *
  iue1ru;,,, (,1u bLii )'Cit6 dalt! ~$ -disc:h.wged in baokrup,!i" ,. ttlrfl Jppl!!:all0'1 M!Uid no! be r!'jer.:ed t•IWIMI~ a~ Mlt _as ~ me~~1 lr.r ~1L1.u JW•~ ildt'l'f!ff•lle~ b)' \he F~ 5'Hvu                                            Penons with Dtsalttiff• tncMdffl ,.tu, att dn.', f'la1d rt 'M!anng or~ !n8'!Cft O'S~!8i
    Yu Na                                                                                                                     Agencyloru~ lefi't'tt     ,~,~,111.                                                                            ar1t1 w,sii tn hie, l1•lhi~ ;fft F.f.O Cf P,<ogfi#tl ((KnJlldll"tl rJtr.ase COflloll"I IISIJAlf"r,tJgh :tae FtCetii!
    0 • lll Aoeyw..,.indelltld.ardlhedebll5doli-lor""'"m"""'"1111•*                                                          DI ANll-RESATING CERTIFICATION STATEMENT FOR APPLICANT/INSURED' l cernly. R"'3y s""'" ii lllOOi ti77 IIJJ~ Ill /600, 8'5-61JIJ (,r                                                                        S!>a"'"'
                                                                                                                              h:f rf'lc !lOp v~~T -rdac1111,t1. !lat I h.JW'l not d1n:ct-, i:r FllkL'Cr;y tQt'.(?l\lf?l1 ar.ceptea, OI' be¢" WIS"i It '·It- ii tJ,og:l!n CIJ'nP;,)#11. ~ SffftJnfomlatton 1bavi! on flc,;#10~ the Oepa,tmeori
                                                                                                                                                                                                                                                                                                                                                     ?....,,,. '""""'""'i,,... ""'
            die Fa:Jeral C,ap 1n,-on1rp Act,
                                                                                                                             pa,d. ~~ :11'1l!T!Md a, IJl"-'1'1 81')' bt!rr.errrt. M(\n!lni; MOO~ qooc:1. or 19Nets fot wtiirh by rn.11 a,r,e<1ty Of' by ern11t 11 you reqt,ll'e anl!lf11.a1,._-e rtiea•1~ ul commurucatkln tor p'?QNtr\
    0 • lb) 11a.. you ., lhe """ IM? i,,a,s 1>eto ""'Yided unm te:t...o er ""'• ..., ol                                      paff"f'J' 16 usuady JM:Jt ,et,,vre di50~i.int, !K13k'rllfltJI cn=dr~ or redutlClf1 iJ' P,!!"1.l.n a 1t~ttn1&!1!0!1 :e g. 8r<1!lt-~ lilr~ print. auOo!,1p11 ~l ~ c contacl USOA~ TARGH Clflle1 .Jl
            pl"'11lng, ctJllivarllg. gro,,irljj. fOdu<:nl. ..., ...mg. IX '""'log I'°"~-
                              -.,,,                                                                                          anv ~, ~•a.·u:111! tu,1~1,1mahm ~ .m nt.1um11t<1tl 10 P'~K.,:rt ra11it1~:i: ur ~1 t1•r.t.an~ lilf l2m) IAC-2600(woicealll1 lOOJ
     0         •     1<) Have you   ,..,had ,nsuranm aM'J>g<, , _ ,. . ..,,.,ritv Dllho Federal CN>P                         1~•,•-~ 11'" """'""" t:<lk, .i,.. ' ""' ,,..,, "<(ljlfll ' ,,n..,,w,d lhal tt" 1"'"1                                 "'°"
                                                                                                                                                                                                                                             GI COUECTION OF IIIFORMATION ANO DAIA (PRIVACY ACT) STATEIIIENf· IIQ<rots
                                                                                                                             Ol>e$ ~ rntfud(i Pit)·~· Qt i!Clml".Glrlf~II@ lee~. P'f~~f'OO••or b~'.-..~n!S. ana. ~~y ott·.ef t.oss A(JjUS"~ an::! PtJ1q11e10elli Inn ltJ1kko;tng biiltr.-~I'~ !re fMQIJ 1n iK.CQnlarn:~ -..ilh 1ta-J
                         lniura11ce Act wm!M1"" l-CJI' ~ip,Jafron -.:J lhe Wffll ilf ltte cmract ar regiAelon.s,


                                                                                                                                                                                                                                                            -c,~
                                                                                                                                                             1                                            1
                                                                                                                             lll\ffim;:lPflftl'led !ly rc c lhat;u; .n.Aliow1.:dul'd_c ..•c,c.?no ~~ ~f"~l AnrJ ~c:ij.•)d lllC' :.i,r,,~7, Atld 1974 fS USC 552a1. The J'(ISI( Mar~emen1Agnnc.,- /~MAJ ,s auChOizec bt tt...>
                         o, ID< - . , !t> pay'°"' dlil,rqu,nt <ol>i?
                                                                                                                             Fl'dt'I! •.fi)1 1,rr.3U1,lfl:t'atiltAdrl_ l•. sc §§1_!Jl'eia·ilJIB:at'J. J. t --tdMJI) 1~·1Jil'ldt!lsi 4 Ftmerai()opl~rar-c,4:t(I JS(: 1!:01 t;J.4/01clht,Am and~regi.1latonsp,:wni;gate,J
     0         •
                         "11Ubil""5 ol lho FClC,     o,.,.
                     !di A'< '"" ~,..., or deb.,,... '"""' .., F-.J COIi> 1r.-aoce Acl, !he
                                                          USOA?                                                              f.alse ::e•Hied.10t1 or la1llh .o c:Jr~'J ~o:f a.:r.ur.a!~I~ r~,1               .'°'
                                                                                                                                                                                                          ~~ lk1_ ,!w$ ~m mat lhtor~1.Mder. VJ 5oliol tr,e .-ikrnmbQ.'\ req.Je'i'e<: on ju-..lll,will.S e:,tabl.ii"'tk1 by Rl.&A. i> Lr,
                                                                                                                             wl,pcJIIM. •"lU 1111,i,E1.klfl:,-tt11d~Ulnata1 Ila! ~flc.sl ,ri,e1&,ffl 111t1 t:.•Mx.: ~ . !llt!\ld1t9tCJi                    :11$. filf!UI ?'INder tAP l !hit!~ bm!n,                       j b •~ "eoi,al Croll lairn.,
    C          im fat l"laVE-,rou4!fff'entered.nto1r:ragraementwfflllheFC1Co,11Wi!h1teOepMmenl                               n~·hrruitd'or":PUM&Mri-.-.lrwia·llf!:\.l-'ldartnl"'d~ll.111,1~.,..v..runr1!.ir:1r.Cllf'danceltffl"lHC'100 r             ·      ., 1 .            '      ~             •          lPJffOV" f·
                      Of JuJta that .,01.1 wor,lkl retnnn tmm p11niopalmg tn program& urulf:r ht                             51 ~tilo.1 !ha Ad tT I.I SC 1tt~lS(h J .aod ,ill! oth·r
                                                                                                                                                                                  11 ..=tihr.atJ'e-f~;al  l.ikllei                     :./.'tt):,!..?110:1 iF'C' (). to de~'o'tr Ft>d.!111 rr!JP 1!15kir.-rn:e The 1 n ~ 15 necHS9f)' b AP~
                                                                                                                                                       · :f      j                      ,.        •      S                             .ffld RIM to ~te tt,a Fl'!di!,., C1'op ""4\J13irCI! ~ delMnm=, 01og1an ~ , lit)', tntdutl
                      ~tl'W)Ny~ rtie F ~ t.:,op 1¥U~C8Atllnd tl'llCJqfffflEl'lllliilJ1e~?
    0          • (I) aiy0111l11,efikem........ 011an,o1,..                -""PI,)'                                           E) AN'll.J!E8ATINO CfRTIFICArtOH STATEMENT FOIi AGENT, I C94!y lo:, "'" crop -
                                                                                                                              1'1(101&-J. lht-11 ti• n-:itr,er ,~:ad •IIJt :rotn!Sl:d t:t't'C.llf os ~ic!lr=;:ilr. ary berietit ar.du,;1,ng
                                                                                                                                                                                                                                                           ""'-..,;,~ ,,wy,is.
                                                                                                                                                                                                                                                           lo otheT r lfdttril Statt. IJ,f
                                                                                                                                                                                                                                                                                          and""""·Joe&!-•m      - '"'"'~"''"' p-"""1o!d ""'l!M
                                                                                                                                                                                                                                                                                                                                            ""may
                                                                                                                                                                                                                                                                                                                'f'!fU!red (!r:" pt"ftrat:ei: ~
                                                                                                                                                                                                                                                                                                        .1genclrts. n
                                                                                                                                                                                                                                                                                                                                                      .. '""""""'
                                                                                                                                                                                                                                                                                                                                               L;r,11 ~lc~.I
                                                                                                                             ITIJfley, ;roe», er '6",1:~mf whNJ1 uaymerl LS u&..1tv made. 1.ebate. ~ l . a.tidl : ~                                        .19t~ wu.1' o, ~1"11 boc-i&. iol~ ~ e                                  ~ lld~s•~ t ~
  ! ~a,'MI tat <f ~ fOf ~ c:l'C9 1t C.tf~ te·~t'd o, \ltt!Uld hil"8 ~t~~                                                                    °"
                                                                                                                             ol p:c,n•llln. iJl't)' otti,e, y,1luablt c;,nSQMltrcn ki 1!"11:i JJ€•~n ~•" JS M if!Q.Omefll lo f}tOC41~                      AIPs COnltJL!OI'! 3nd Cl){lpt-falor&. ~ellSl'ltl nfunr.at>M L i a , ~ S191t1111 {C·M.S:
  l!W'T~Mte:'I 'n• Mll'h/l'r.lM-'!o."" tucrl 1hf'< :il1P::ll:t1 Ol1 lleetl fiw1j ifior ffHl wman:nir.ti dJlri. JlO            !1'1~f,H\l"t UI' ., t!Jchan.yf! 10l ofJC;;IJMllf,i 1'.l,IJUlfl--.1 A-1 It t 4!, llttf'I "'1M.Uhtd I urtdl'l'W°Af'IJ 1ti;&!   CC'lf'!J'~r-...lC aff,r~ tll f'f111He1, tnW" c:ir,tr1(:1 wrtt, RMA fn, MJfRRt'P. ~ - 1:wrv,
  ~lr'el "'Jr- U#l l>l' IMD-,1tdUC and_ I atn 11"eli91bk: ltV an, ~t'45 ,..,., ,., . . .,.. Clop 11'114.:fil'O               rhil prOhMien OOl.'1 'lOI 111c,IJ® p.l~Fn<tnt ol aam l'!dt,',Jf 'I\" ree !1f!1D1mancc !)ti91J di5COJft.5.                     IJ\"o.°l"~lion rnil'Y ill'.so be d-set:J\.00 t'D 11'.e CUINIC I() 1'5...~ llt&rffled lt\thlduil:li h IOCill"O ~nt.
 Ac.l ultht .... t'.atJse fOf lef"'11al0n JI ~rei;(t'd                                                                       ..-11l .it'Y tJ!htif Ociythe,11 app'Oli6.l br F-CIC ltdl IUfl UU\"c,! I.'»:! IJl'loef 5t$,.it<.W'!t S!Si.ik·~xn; &la          111 ii c:iif11C1J'ar a-ea I..A:;iQ;urf! of IN, 1m<)lfflatot1 fe-t.JUet,IBd IS '«SlltlWty Ho-Mwe, ta,I"" 111
       . • riortly you ,3t 'l!fl!Ck)ol bydu::tOltbr.o ~I'.<'
 ,i0 .,.                                                       .. tl·.Of\ r1 lt!e lll'!W!i Sffile:nmBll. P{!SlatJO pa.kl.    9.JB;J~ l) tJ lf'l.11 r~~i:·dl. Cr~p ln-.ur.:rn:e:.CI (A1.1) (/ l' SC ~- li!t:l81.:1M9J(0! did 1508111)(:l)I                  CQ~_repori :N r~~lec ,\loll'IWtlOl'lmilf re-5u!l lll'l ~:e.edlon ci r.hitcb:u-nenl. l'.7f ltll?Alr
 IQ 111" aipt\itt..t!II, Mfill'l"I" I lntMs ,etei:1e:a !,,t ~t' ~~ dfll.4"1;1 dw has l)il'-5t'4 41 !he: :h'llf               I tridt'r"'Jnl1 l~J ii .Df5e ~ f l o , , :>f IJDu,e tT) ~~tnl~ :mt a«;-,,~ rtpo,1 a,,y 'w10h!"'°'1                            or RUA ,n itrrrvdOOtJt' ..... ~ !"It St:,ri,ja,U ~J!"J•1ce ~ytt"Wnl bttwr.sffl'I i1t" AJfl a"ld FCfC
 V(J"J irgr't1t! m apfkawn 1J1sv.at1ce Ml."lll tie lf1 ellec· rev ,tit'\ r.inp;:o ,t'lJ rm:, rB*S ,cN'Cilftff               ITiilY ~tli;O 1111, .n.'1 al Jgcnec-"°'~~~ar~: ni;>rn.~. :r. ~anct•BM-. inadir~tu! M_1 n~d.                                    F~r n:guliilcin:. or RM-\-.IWf.rJrd :,:ot'l?iriJ.-u aid th, ~_1i->!il ,>t ~amel.g.t:l:rt, or oenelll~
 ~ shat; ru1111aiv ,,.. t,~h ,1Jc;ctlet,'lfl4,J I,..,"'-' tr!ifl. wlle'~ultl~!\lt6.to I'll.I?~.~ Ute pd1i:y, 111114          to Cfl1\ll'ilj' ,mdn',i ,iu,atm:r; ar"' ,!Omi,llSll.tlr~ i.M·Ch;YtS lla(.';O,~ 'Mlh 58Cl!OO -:r.14<bt0f                       dCflYOO ~tlerehi>m             Aka.   f11Ure IQ jll'(lY.~ 11ue i!'tO CO'l"et1 ~ ~ ~ r o u t ; 11 Q'lii NI (':I
 ~ . -,,1T!ITT.flftre c,t 1/f.l:ded ffbr ,~ittlll4:c r.-.vlf!1i1L 1 "l.,_:h n'K"~.te!"!s lhl' N•:"t!f'tl'I A!ll•r-.allon     U. ,\c;J 11 ,JSC. 41S 1f(hl) .w1: ;ta 1'lftier ~ir..1tk tede;,ll ~al\!~                       ctin.in~ p;"l,'IIP.t:ul•"flfl dnl1 U.. AJM1J.•~.1t nt llP.M"""- n, rt~III cit ••ltWitf r!Pwrl!M:I
  a dtilir:~d rm ltlli •egut.;1011 )JWtr~ 111 I Cm i,1111p_,. IV Nu lt1tm or midlfion of lht ro111tad                       FJ NONOISCIUMtJtATK>N STAlatENT                                                                N) NEW PROOtJCEft. I .ae"'Y :hat I ha\11 not oroduef'd tl'lt nured i:mp WI !he countr ID•
 -,hal! be w;tW'fNI DI' O-~td 1,nleS.5 such \liillVAf or rt:angl!! 1s t1~1Kgfy arowed by thf cu111ad                                                                                                                       more thao ~ ;.,'lH ~ ye.wli I cert•~ Iha! t was rol a "1llrlfnber rJ anoi:rw tnst1rec:r •'"'~ as
                                                                                                                            tton-DtWMffl'lltlort Poky rho US Oop;y!'00111 t'II Agric:vqui'f (Um>AJ prd,it:im ti!.ciilllfflt1'.1Dft
 ,111i; n; 111 w'~lf".g                                                                                                     agdt'15l "5rus.l~. e~'ffl. aMl ~~ kY eroi;:i:--,.mct1I oii~l\!'oosts.ol r;.c;e. cnbr. ~        a MIMl,mrtal bffliafir::al 1r,Je1esi__noldi-1 wti'Ch pmou::;ed tti~ • ~ rrop Ill !hf coooty In, ffl()f,:,
                                                                                                                                                                                                                                                           m:'
 BJ CERflJ;ICATION SfATBIENT:             J arrtily tt,al fl'\ !fie b411 al my ~IWledqft and he 1ief 11f al
 ·I"~ 1nfarflatiun on 1111) 1«.r11!. r.cNrli('t I :tlsc 01uJu1ttlN-.O to,t ,.,i1u,e kJ 11:tpllf'i L'lYripie',ll'ly nnfi
 -cura!ely mav re~IA .n !.>.n1ion.., twttJet IY'ff poocy. L'\Ck!OnJ CM nol limr.e-:):tc •ltllda"IC'.e of~
                                                                                                                            Of'ig;n • . drsati:lf\r ie.11,~ dr:nl,ty,rt9)n.,w~ru MK:~t:tetppl~4bkr.pollt~beLe'l.
                                                                                                                                                                                                                           w rd, n,. * ~ : SU!,1.111 it
                                                                                                                            m.tnlai~., tmn,11,llN f;..trt'nt.i!VdlU:..S6.1111il'on.:11•J1.NJ1·, 1• ill:JtJ,t1tddfll1dt'Mk.al,111n,rnc
                                                                                                                            ill:il8nv;~ rum,.nv-~tittasS!Slantt P'IYJlam mpr('ltec~<JEni'IC 111fomta1t0ttiriemrt10ymen111' ffl~f!'
                                                                                                                                       1                                                                                             111
                                                                                                                                                                                                                                         rwo           r::t'P ~ · 1
                                                                                                                                                                                                                                                                              -lhe~U p,owced
                                                                                                                                                                                                                                                                          · ;In('     ~'Tl.Ii
                                                                                                                                                                                                                                                                                               17111
                                                                                                                                                                                                                                                                                                      req=.
                                                                                                                                                                                                                                  lwr!APHc,oP 'l'f~ lr.Mtiiy»UN ~Y.~l~lla beoeliaal ' ~ l'(Jfrfefsta, ht~llcy.tt;
                                                                                                                                                                                                                                                                                                        lmtllled U?Q;n
                                                                                                                                                                                                                                                                                                         rm may r~.-,,~,
                                                                                                                                                                                                                                                                                                                                 !CJ I•>·
                                                                                                                                                                                                                                                                                                                             ..1 KY'
                                                                                                                                                                                                                                                                                                                                             :C                         !he-:!
 l.Ok:y, dnd 111 rtn--i~I ti ov, ,it!"l~t5 I 13 U ~ (. ~IN~ ind ,1014. 7 US(.. 115::lli lt U S.C 1n My ~ m r'lr ;wt,-.,,y t:mn.ll'r~ ()I II.Jl'IOOtl tiy lt16 Oi.'11.Jrtnli'!Rl ~Nol a.ilpahlc.ttllt.»K1llilll cifl'l"l~','~9',_ar~nl~. PeitfUJ.1'\S ancany.lj){tlk:~1os~~ments Tl\ecrmi'\rahon!l'.l!l~tt.
 ~il9, §llJOMtaaiyM!li!I' apotie:uJleti:doraJ r.talv!Ul
           .
                                                                                                                            w 'I IO.t\Pf09lijlU$an\1;1J,~t'fflfll/,JtJI\'Jlltt:,..1                                                                        w,tatt1tkl )t t,s ~~'ltl aJIPfy 10 "" r:"'fllit,county,'85j '1.11
                                                                                                                                                                                                                                                           Pft'i'I Piod,1w in the ·J~111· PrM,.,C'l.'I" 1".JUJ!11 ol ltit! appf,calrc,,1c
                                                                                                                                                                                                                                                                                                                                                    hit-It°""  marked IS-Delflg ,I
                                                                                                                                                                                                                                                                                                                                                                                             .-,.
I ~ermy lhal )he n!~a:ipr ~~d ~rs-e,5 on 'h.t ll'f•k.it1;,~ :;t? ~arm,., tum,· •111~-,,rf.Jt' .1N1 ~tirfl lr.«-,fyll'\,lf! .lPlr.t"~~().!&,Of Mt:t!J•rt.t1~grtin ;1W'1it"dAC!1-4 y. 1tu1 :JI"!! UM0'• r...iktAWt"
                          1
                                                                                                                                                                                                                                                                   PROMISSORY NOTE: Of1 or ~!ore _ ....                                      .®/-1~18 _ . . ____ th.!:
lh,1! 11c11e of Ille rn<¥.>ons rOf re1e-c!10.'l ro items 1 lttO,JlJ!.11 -4 cl the l:ond,i,on~ ol ltc:Cl1l;,ru;e .1pp)y, a,,a lfti! .orUiJu::H~1 9if,)fantl'f~ Ulflla,nca ,1, tM iltft.•~f• rnpcr'I ano rr.ai Mitri _apprr,...i.'d /tPH y.1!-lm,                    u,ia1m; 111.,~ 't! coris1rJer.,t,oa. of !lit! tMJMIC"! oJ 1fi !)Ob shrM-n abo'fe. 'W&by ag,ttS re
ftl3: I 41'"1  .,..,are
                     of itrd 1,lidt'r~1:d lht: tltql.i~i; of Ull!' Colf.,;;.90 t)I IM:;.m~!Q-11 31'1 L'\5111 :P11vac;y i.wr: W"l:'n It> !I\!:' be!.t ul           "'t
                                                                                                                                                                  lf.n,.,..,_koor, I unde1~1Jnd lilt$ fflf1•1 m~ lie re\~weti LY if'Jft!td.
/\.Cf!.~ \°Vl:if as- ~'.1 <~t" 1wo~•~10'Jf".l CMhilfll!d ,.,, ltus ap~~1:;~\!(ln r pers(lt,al'•1 Jll'*ra_nteB JJa'fHillll ut ~'if! lr-fOJrnaliol"I '1Ja:.1rtl'.c!1 ro:,«icrJ or blurr 10 '(ltam '~tdi sc :sup:JOfl 1fllorma~on on lh!J
                                                                                                                                                                                                                                                           *       ~v. ii' 9200     NQ11tq,;,uk ftr,ve Suile JOO Johris\Wl (""'it ~ t31 lo the order gl l'le C~h
                                                                                                                                                                                                                                                                   l'l~fotl1J11m,,11JmJnd appl,cabh': adl",n1BJm• ve re(IS, all ae a!IO\,\l'~byl.lw. rrie Jndtlrs•;t1t!~
~ tct.11 premtUtTr ;;r;,J~rtw •1cat,le ildmiNSlt:tltie fee~ 1r,r~m,1m nul s111phcmtre IO CAT cove,a<>ej                      luini a!lr ,b.Jh. in J r•~•u,.ulit~• ,,141w d9'-"ftl'Jt!1I AP· 4~~                                                                    at111.-.i, k. jlily In: f1'Wi,in-,fil ,rr1ou,ll :J nt"IL>S' elf\ lhc r~,e,.1 llflPdld p,-an1\I.Jll .allt-.. l!U1.if J.tt.
                                                                                                                       -                                                                                     .                                                     l'falO£ tx,1 tc.Jsorlbkl C051~ of .::ol~tior and ,r.torne~ ll't'!I ..tt ct3o 11llw."f!d by lr!W iit!i ~;111M
                                                                                                                                                                                                                                                                   In I t ·1 R hf ij .tfd ~.:nsunlf IO lt'e Iowa 1.:oNrt f1H1Idict·Cil'I arid Y(!nlJI fhi Un(fl!fi~~(I
                                                                                                                                                                                                                                                                  i.l9ftT,t1. ,lf'i) i(Julawl-er~~~ rry; lhP. C,im::Janv m2y dtdCl'.1 iry .iN.1 all a•t"O,J-lll!o .)W9U UI U='1
                                                                                                                                                                   ~~~
                                                                                                                                                                                                                                                                  l~t.;. pow t ~ ,my 011'111 .JO!•q. Wheit1 tf ar ,_. a.,e. trom ..,,..~ loss payald lo you ..                       a,
                                                                                                                                                                                                                                                                  hn,.;~.y.
                                                                                                                                                                                                                                      Code                            -- --           -   - -             . -- ---"~~~--- ----~--
                                                                                                                                                                                                                                                                  N:live S~: (IA, MN, Ml, ,h!E, ND. SD C!'!LY} 0
                                                                                                                                                                                                                                                                                                                                                           ---- -----
                                                                                                                                                                                                                                                                                                                                      ! HN.'E !:J I H/\VE NOT b:-ukcn n.Jti..,c
                                                                                                                                                                                                                                                                  sod a~er Fi<-truary l. W14 I ~.mderslrmo :hatir I l'ift nalive sod acrt:age, I nil! be assesi;er! r,
                                                                                                                                                                                                                 12-2.i-,7                                        0
                                                                                                                                                                                                                                                                   eductm' m,1eftl a,iarsn\ee ~r:d ,ro::rn:J'Tl subsidy. 1t1ol>!e! red..x.:t;cl's ,Jppl~ 111 lhe ~nm y.tar th~
                                                                                                                                                                                                                                                                  m; !Olal r.~!1v11 S(ld acreage ;1Neo ex(,eMS 5 =l<:r~s m the CQut)t}' {cwnl/l_ated ~cross cr'Jp:s                  and
                                                                                                                                                                                                                                      Oate                        nrrp y1~;m,} _,1_~d ltt~~:'._rnd1iti1ar1 in be:11.~!i!~ _'11<''i he r~woactive/y ;ipp!tdJ 1M!h1n .;1 c•cp y~.r

WEB COPY                                                                                                                    SEE RE~RSf SIOE FOR ADOITIONAl TERMS ANO CONDITIONS                                                                                                                                                            AH-5200•201a (Rev. 08-20171




                                                                                                                                                        •
                                                                       Case 3:18-bk-04194-JAF                                          Doc 165-4                     Filed 04/07/21                     Page 76 of 372
 1 PERSON TYPE
A.    Public Schools                                                            F.   Transfer al Rights to Indemnity (SBI only)                               P.    Pa~nerships                                                     X.   Individual Operating as a Business
B.    Trust-Bureau of Indian Affairs (BIA) and Indian Tnbe Ventures             G. Receiver or Liquidator                                                     R.    Revocable Trusl                                                 Y.   Limited Liability Company
C.    Corporations                                                              H.   Public Agency State/local Government                                     s•.   Spousal/Married
D.    Estates                                                                   I.   Individuals                                                              T.    Irrevocable Trust
E.    Non-Profil or Tax Emn t Otganlzations                                     J,   Joint Operations/Joint Venlwes1Co-Ownersi1"5                             U.    Undivided lnlerest (CAT only)
1 Enter   the spouse's information on lhe front of the 5200 form in lhe SBI Information section. If not married, state No Spouse.
For all insured persons other than    ·s·, list all persons or entities with 10 percent or more interest in the insured/applicant on the front of the 5200 form in the SB I Information section.
2 LEGAL DESCRIPTION
Section, township, range, other land identifier (e.g., Spanish land grants, metes and bounds, etc,)

3 NAME OF OTHER PERSOHISI SHARING IN THE CRoP
If the landlord or tenant is insuring the others share on this policy, include the landlord or tenant's name and 1he percent of share of the landlord or tenant listed.
4ACREAGE TYPE
A.    Insured (planted)                                                         E.   Insured - New breaking acreage insured by WA and the                           Insured - Total native sod acreage greater than five acres      R.   Uninsurable due to new breaking and the insured cannol
B.    Insured - Acreage emerging from an USDA program the initial                    insured is able to substantiate the acreage has previously been                insured by WA                                                        substantiate the acreage has previously been in produclion
     crop year                                                                       in producbon                                                             J.    Insured - Short reted acreage                                   s.   Uninsurable due to total native sod acreage greater than five
C.   Insured - New breaking acreage insured in accordance with the              F.   Insured - New breaking acreage insured by WA and the                     K.    Insured - Lale-planted acreBge                                       acres and is not insured by SP or WA
     policy (i.e .. , 5 percent or less of insured acreage planted in the            insured is unable to substantiate the acreage has previously             L.    lnsured-UUF/Third Party damaged acreage                         T.   Unreported acreage (within the same unit)
     unit) the initial crop year or insured under SP and the insured                 been in production                                                       M.    Prevented planting                                              U.   Unreported units
     is able to substantiate the acreage has previously been in                 G.   Insured - Total native sod acreage greater than five acres               N.    Uninsured                                                       V.   Zero aaeage report for uni!
     production                                                                      insured under the terms of the policy                                    0.    Uninsurable                                                     w.   Zero aaeage report for county
D.   Insured -New breaking acreage insured in accordance with                   H.   Insured - Total native sod acreage greater than five acres               P.    Uninsurable due to 2nd crop provisions
     the policy or under SP and the insured is unable to substantiate                insured under the terms of the SP                                        0.    Uninsurable due to new breaking and the insured substantiates
     the acreage has previously been in production                                                                                                                  the acreage has been in production
5RECORD TYPE
A.   ProducUon Sold/Commercial Storage                                          E.   Farm Stored Measured by Aulhonzed Representative of the AIP              I.    Field Harvest Recortls                                          M.   (ARPI Only) unharvested and destroyed
B.   Fwm Stored Measured by Insured                                             F.   Livestock Feeding Records                                                J.    Zero planted acreage report                                     N,   (ARPI Only) unharvested and put lo another use
C,   Pic:l</Daily Sales Records                                                 G.   Claim For Indemnity                                                      K.    UUF/Third Pa~ Damage                                            0,   (ARPI Only) unharvested and production appraised
D.   Automated Yield Monitonng System                                           H.   Appraisal (non-loss)                                                     L.    Other                                                           P.   (ARPI Only) unreported production
6 INSURABILITY
Indicate whether acreage and production being reported is from insurable, uninsurable, uninsurable cause of loss appraisal, uninsured acreage or from acreage on which a PP payment was reduced due to a second crop being planted.

7MULTI CROP YEAR REPORTING REASON
Enter the applicable code(s) for the reason the insured is reporting a crop year olher than lhe most recent APH crop year. Insureds may certify production reports for crop years other than the most recent for various reasons, including:
A. certification of crop years not previously certified;                    D. replacement of assigned yield;                                        G. recertification for new actuarial offer;                                ~      other.
B. correction;                                                              E. certification by new insured;                                         H. recertification for new unit structure; or
C. replacement of lemporary yield;                                          F. certification using another producer's history for new acreage;

tt not applicable, leave blank.
BSUPPLEMENTAL COVERAGE OPTION (SCO) ENDORSEMENT TERMS AND CONDITIONS
In addition to Section 38(2) of the Basic Prov,,;ons, I hereby elect tt;s Supplemental Coverage Option Endorsement, and by this election I understand:
A.   I must have purchased a policy under the Common Crop Insurance Policy Basic Provisions and applicable Crop Provisions to elect this Endorsemenl and must also purchase this Endorsement with the same Approved lnsuranr,e Provider as my Common Crop Insurance Policy.
B.   I may elect coverage under this Endorsement and the Farm Service Agency's Agriculb.Jre Risk Coverage Program, but the same acreage of the crop cannot be covered under both programs.
C.   I may elect coverage under this Endorsement and Stacked Income Protection Plan fDf the upland cotton, but the same acreage cannol be insured under bolh.
D.   If at any time my Common Crop Insurance Policy ror the crop is canceled or tem1inated, co11erage under this endorse men I is automatically canceled or terminated
E.   That by electing this Endorsement, it will continue from year lo year unless I or you cancel or change my election by written notice on or before the cancellation date or my coverage is otherwise canceled or terminated under the terms of my policy.
F.   Separate Administrative Fees will be assessed for each crop insured under this Endorsement.
ARC Coverage     •   YES   •   NO means if you elected the SCO Endorsement, do you also have ARC Coverage?

9 STACKED INCOME PROTECTION PLAN (STAXl TERMS AND CONDITIONS
I may nol elect coverage under this plan of insurance on the same acres I elect coverage for the Supplemental Coverage Option (SCO) Endorsement WI participate in the SCO. I understand that by signing this application, the coverage under this plan of insurance will continue from year to
year unless I or you cancel or change my election by written notice on or before the cancellation date or my coverage is otherwise canceled or terminated lKlder the terms of my policy.
A. Coverage Level represents STAX Coverage Range
B. Percentage of Price Election represents STAX Protection Factor
c. Designated County means when both SCO and STAX are elected for lhe same crop and counly(ies), if land is added to this operation after the Sales Closing Date and reported by the Acreage Reporting Dale, such acreage will be covered by SCO or STAX as indicaled in this column,
     If no designation is made, the acreage is covered by SCO.
D. SCO Coverage        •  YES     •
                                  NO means if you elected the STAX Policy, do you also have SCO Coverage for lhe same counly(ies)? If Yes, identify by APH Database whether SCO or STAX applies by listing the Y,eld No.(s) and plan in the REMARKS/OTHER secton of lhis form
     Any acres insured by the companion poicy that are not designated for STAX coverage will be covered by SCO.




                                                                                                                                                                                                                                                                      RH-5200-2018 (Rev, 08-2017)
                                                               Case 3:18-bk-04194-JAF                                           Doc 165-4                       Filed 04/07/21                            Page 77 of 372
Production Reporting
                                                                                                                                                                  Policy             MP-0749812                     !Stale I FLORIDA 9                         ID••I 11/05/2019 I Page 1 of 3                           l    AJS



      ~
                                                 AGRI GENERAL INSURANCE COMPANY                                                                                   For      2020       and succeeding years                      I
                                                                            RAIN AND HAIL L.L.C.
            ~



                               ApplicanVlnsured Information                                                                              Signature Authorization
                                                                                                                                                                 1111    ~~m~x.~iti~~,:~~1                                                   SCAN: 00354129399636210011

                                                                                                                                                                                                                                                          Agency/Agent Information
                                                                                                                                                                                                                                                                                                                            2020


  JULINGTON CREEK FARMS                                                                           I p11 lhe per,on(sl lisf!d below 1l1e llllllcrily ID..,, ""1 and a1I aop -        doa.menls tr1 my behalf. I       PROGRESSIVE AG
     PO BOX 600277                                                                                 tl1llenlalidlllal1Jydumngmper,ons1D'9'-tr1mybehadlilll'legalyllllln!bya1IIEnnland                                 417 38TH ST SW STE A
 JACKSONVILLE FL 32260-0000                                                                       aro!En&ol&1.111dowmanlsandoll1oaop-conlnl<l llli&ollldin13ndlhalp11inglhetlllowong                                 FARGO ND 58i03-6508
                                                                                                  ilffl011(s) Iha aulhxily ID Sign tr! my lN!half doeana!obigale lhal penon(SI ID lhe-and COldliana ol my
                                                                                                  aoplnannoe<01inld. I fllthar .-11a-.ao-maybera- IJy . . . 1111 lirreupon
  Mobile Number: 608-339-9869                                                                                                                                                                                        mailto: RLG@PROGRESSIVEAG.COM
                                                                                                  - noa. ogned and doliwnd ID m y ~ -Pmvicler.                                                                              JOAN@PROGRESSIVEAG.COM
                                                                                                  APPLICANTIINSUREDAUTHORIZEO REPRESENTATIVE


 Phone                           SSN / EIN I Ran             'Peraon Type      Stale of lnoorp.                                                                                                                     Phone                                      Agency Code
 608-339-9869                      ..... 3132      Limited Liabilitv Comoanv         Fl                                                                                                                        101-2n-e210                                     7772-30
 other Changes:       •   Add Signature Authorization           •  Add/change/correct lnsured's authorized representative                  • Correct the spelling of lnsured's name                   •   Co!ract SBl's identifica!Km number
                      •   Reroove Signature Authorization      D Correct lnsured's identification number                                   • Change/co,rect lnsured's address                         •   Correct the spelling of S81's name



                                                         MPCI Production Reporting Form
                                                                                                                                                                                                                                                Unit                                                                        "X" If
                                                                           Effective '·'Plan of       Coverage
                                                                                                      9
                                                                                                                       'Percentage of Price Election, Projected                 Practice/Type/Class                Options, Elections        Structure             HNew          8
                                                                                                                                                                                                                                                                                     0esignated                             Zero
             Countv                             Name of Croo              Croo Year Insurance           Level            Price, Amount of Ins., or Pro!. Factor                         etc.                       or Endorsements             Code               Producer            Countv              Total Acres       Acres
                                                                     ;
 FLAGLER                                POTATOES                            202~.          APH    IA 0.80         I                         MKT                                 IRRIGATED GRPA            I PFYAVC                              OU         I                             X           I
   - - ---                        -I                     ---         !'                       -··1                                          .                           --j
                                    1
                                        rv•"-•"'ii;.""                      2020           APH'A0.80                                        MKT                             , IRRIGATED GRPB              lPFYAYC                              OU                                        X           i
 -    ---.---•        -----                                                           ---,                                                                                                           -    I                                                   -                                      L                         --·
ST.JOHNS       POTATOES                                                     2020           APH        AO.S&                                 MKT                                                           1
                                                                                                                                                                                                              YAYC                             OU                    p                               II
-     ---                                                                                                 •·                                                                                                  ..
                                                                                                                                                                                                                                                                                                     I


                                                                                                                                                                           i
                                                                                                                                                                                                                                                                                                     '
      ----- ··-- - -                                                                              I                                 ..
                                                                                                  I                                                                                                                                                                                                                                  io,
                      -             -          ----                             ~
                                                                                      ,_
                                                                                                                                                                                                                                                                                                                  --··      ~




 --·                         -·                                                                   .,---1-                                        -                                                                                                                                             ---                                   i
                                                                                                                                                                                                                                                                                                                                     u
                                                                                                                                                                                                                                                                                                                                     «

                                                                                                                                                                                                                                                                                                                               ~
                                                                    ·-.

                                                                     '
                                                                                                     --
                                                                                                                 I'                                                         '                             l                              I
                                                                                                                                                                                                                                                                                                                            ---

                                                                                                                                                                                                                                                                                                                            --
                                                                                                                                                                                                                                                                                                                               ~
                                                                                                                                                                                                                                                                                                                               ~,
                                                                                                                                                                                                                                                                                                                               ~
                                                                            -                                                                                                                                                                             . C-----••-·


                                                                     I                                           I                                                                                                                       I                                   I                       I
                                                                                                                                                                                                                                                                                                                                     ~
 REMARKS/OTHER:                                                                                                                                                                                                                                                                                                                      ..,
                                                                                                                                                                                                                                                                                                                                     t:
                                                                                                                                                                                                                                                                                                                                     C,
                                                                                                                                                                                                                                                                                                                                     ,-;
                                                                                                                                                                                                                                                                                                                                     <C
                                                                                                                                                                                                                                                                                                                                     ~
 POLICY LOSS PAYEE AND ADDRESS
                                                                                                                                                                                                                                                                                                                                     ~
LOSS PAYABLE TO ME AND NO OTHERS
                                                                                                                                                                                                                                                                                                                                     51
 S81 INFORMATION • List all persons with • aubatantlal banaftclal interest (10% or more) in the Insured/applicant•• defined In the 1ppflcab'8 pollcy ~n:,vl•IOM (tncfudt landlords or tenants lflaurad under tl1a appllcantl, ff none, slata NONE. For spouNI
                                                                                                                                                                                                                     • tale Na Soouae.
                                                                                                                                                                                                                                                                                                                                     ~
                              lnaureda/appHcanb, indicate Iha     SDOUN's       name, identification number and identification number tvoa. If lndMdual lnaured/aoollc:ant ia nal marrle-d                                                                                                                                           ~

 SB I Request   I                            Name                               I                                     Complete Address                                                I           Telephone Number                           Identification Number
                                                                                                                                                                                                                                                         00
                                                                                                                                                                                                                                                                                       Identification
                                                                                                                                                                                                                                                                                       Number Type            I   Person Type
                                                                                                                                                                                                                                                                                                                                     "-
                                                                                                                                                                                                                                                                                                                                     ~
0     UPDATE    !WESTON THIGPEN                                                 PO BOX 600277
                                                                                                                                                                                      1808-339-88~9                                                  '        0104           ;               SSN              : Individual


                                                                                I"'"'"'"'" .,,,,,....
                I
0     REMOVE
 -              i     -                                                                                                                                                                                                     -
                                                                                                                                                                                                                                         I                                                                    i
                I
                                                                                                                                                                                                                                         I


•     ADD
                i                                                                                                                                                                     I
                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                             I                                I
WEB COPY                                                                                                                       Production Reporting                                                                                                                                                               RH-5200-2020
                                                                  Case 3:18-bk-04194-JAF                              Doc 165-4                Filed 04/07/21                               Page 78 of 372

                                                                                                                                                   Policy     I         MP-0749812                jStalejFLORIDA9                                         1Datej11/05/2019              I Page2of3                  I   AJS



     c:J.I
       Crop                 Practice     I
                                                 AGRIGENERALINSURANCECOMPANY

                                               Type
                                                       I     Unit Number/
                                                                Options
                                                                          RAIN ANO HAIL L.L.C.


                                                                             I    lnsured's
                                                                                    Share
                                                                                              I
                                                                  MPCI Production Reporting Form
                                                                                                  3Nameof0lherPerson(s)
                                                                                                    SharinginlheCrop
                                                                                                                          I
                                                                                                                          Fam.r:~F,eld
                                                                                                                                                   For



                                                                                                                                                     PR
                                                                                                                                                     Date
                                                                                                                                                            2020        and succeeding years



                                                                                                                                                              IA',!~~!""I
                                                                                                                                                                        ,I Yield IAPHYear
                                                                                                                                                                  T-Yield .IT-Yield/ !''Production
                                                                                                                                                                             PY-Yield
                                                                                                                                                                                                   20191
                                                                                                                                                             Re~!pe'I Nu_, I ...!.~~L I I.eras I Yield I 0.!.~~-
                                                                                                                                                                                                                I
                                                                                                                                                                                                                    I JULINGTON CREEK FARMS
                                                                                                                                                                                                                                   SCAN: 00354129399636210022
                                                                                                                                                                                                                            Uninsurable
                                                                                                                                                                                                                                        Acres
                                                                                                                                                                                                                                                                                                                        2020



 POTATOES
                     I
                     j_lR_RIGATED -
                                         !
                                         i-
                                                        OU
                                                  GRPB, i'F ~-~              )_
                                                                                                                                             '       I  2470             ,
                                                                                   _ o.soo :c>NEIDA POTATO EXCHANG_e__L 310 _I !'141281_ _ _ 310:0 A&B L_ 1.0 1o t,z. g. 7g _40.oo Z{p 5. '1                                    ____ _
;, , tQ-'1I Descnption:     35 FLAGLER                       29 128 29E                                               Uni! Oescriplion: KINNEY 105 BARN       I IXI Added l.and/Cn,pl,l,J Aaes • New Clo\>__Q - Pnl<:/Tyi,e/TMA_ Q Meas S...
                                                                                                                              Remarks Prevented Plant+ 5%:Z, Zero Acree;ADOEO LAND 2017

 P~!~T~ES           !IRRIGATED___ ~!___                       3 04
                                                  G_R_P_B~!~~~__·_ _ _~) _            1.000   1
                                                                                                                                 272           : 021~4:0J_ ___L ~~:~ A&B 1_ 12.0
                                                                                                                              Uni! Descriphon: BARTON N
                                                                                                                                                                                                                            ~~.z ,.s_..s_~:~l-~12" 0
                                                                                                                                                                                             00 Added UllldtCropland"AQfn_ D New Crop t;J                                            Now Prac/Type/TMA
                                                                                                                                                                                                                                                                                                               1_____ _
                                                                                                                                                                                                                                                                                                              [_J   Meas~
•- legal OtlsGripl1on:      35 FLAGLER                       I 14S28E
                                                                                                                              r~emarks Prevented Plant+ 5%;L, Added Land, Simple Avg:AODEO LANO 2018

POTATOES                 IRRIGATED       j__
2Lnga.l Desc1·iplion.       35 FLAGLER
                                                                                                                              Rem!:'lrk~ Prevented Plant+ 5%;L, Added Land, Simple Avg;ADDEO LAND 2018

POTATOES            !IRRIGATED                     GRPAi OU J.OG
                                                                                                                                                                                225.0
                                         I                                                                                                         02/14/20(, _ _                                            I 20.0                                                                 309.0 ✓
              _ ~--.                   .. _1 _ _ _ _ _ , PF __                        1,000;_
                                                                                                                          l - 389              I                           i
                                                                                                                                                                          ,J.   309.0
                                                                                                                                                                                        l    q:~d_d~d. ~andt~~~P!~'.'~ ~C:"~~.
                                                                                                                                                                                                                                               0.00
                                                                                                                                                                                                                                             ~~-P..~~-~ ~~p_ ~
                                                                                                                                                                                                                                                                   0.00                                      I 100,00
                                                                                                                                                                                                                                                                                     ~~'A'. ~~~:C!Je_~:ITMA_Q ~.~as ~~rv
:Lel)al 0~1scrlphon:        35 FLAGLER                       2635135 29E                                                      Uni! Ol~scrlplion:
                                                                                                                              Ren,arks Prevented Plant+ 5%;C, New CroplPraclicefType Avg/Emerging CRP:AOD PRACfTYPENARIETY 2019

                                                  GRPB OU 3.07                                                                                                                  247,0
POTATOES            I IRRIG.~TED         1
                                                           PFYA                       1.000                                      396               02/14120                     304,0                  M            21.0                 3498.00                  28.00             125.0   1
                                                                                                                                                                                                                                                                                                ti'
                                         I..
                                                             33 12S 29E                                                       Unit Dt>&Gl'lptioll:
                                                                                                                              F!,r;marks· OPTIONS:PFYA;L, Added Land, SlmP'e Avg;AODED LAND 2019;60% YA Plug, 19T=304




 - - ~ I--~1~_~1_ _ _ _~1-~l______~'--~!-~l-~l-~I ____ I_ J _____J_______ J ___ ! _________ : ___ _
-Legal Description                  Unil Description: I_• Added Land/Cropland A«es _p New Crop O Ne~ Practrype!TMA O Meas Serv i
                                                                                                                                                                                                                                                                                                                                  o,

t,--------------------------------------R_e_,_••-rk_•--------------------------------------s
      I      I     I      1                I    1 I  I   I       I          i   l ~- -     ~  I                                                                                                       I                    I                                                                                    I____
 ----~-----~----------- · ---------------- -                                                                                        - - - - - ~ - - ~ - - ··                                !D    Adde~Land/Cro~landAcres·--·--Ne_wC_r~p_[J-~wPrdc/Type/TMA•                                                  D     Meas Ser,,,   ~
"Legal Oescrif..)lion                                                                                                         Unit Descriptioh                                                                                                                                                                                    ::::i


t,,,.-------------------------------------n_,._,m_,._;',._,.______________________________________ ;•
'L-•9-,-,o-.-.-c,-,p-tio-~-----~l_ _ _ _~I -----~l___~l__________~I_U_n_il-Cl_es_c_rip-tio~ln_:
                                                                                                                              R&n,arks
                                                                                                                                                     -~J___I -- _[ -c-• -A-d-_d_e-d~I n-dl_-c-,il.and_ ~cre_s_______
                                                                                                                                                                                                             La-_                                     J    Cl__l>l•w_c_lp:-[]-N-•'!_-!~!..-•_<>'T-_-ype-_-lTMf -~   ~-•-a_~-?-~   !
                                                                                                                                                                                                                                                                                                                                  :::>

1------------------------------------------------------------------------------t~
              _ l~_L                                   I
                                                      -~---                  L                                      _ __J__ --                .I _J ---"-1__ J _                                          I           _L                 _ _ _'. __l _                                    l           ___ I                       ~
~l.agdl De,;criplion.                                                                                                         Um! Description,
                                                                                                                                                                                             •,
                                                                                                                                                                                         lL_ _Ad-""d--•d=La__
                                                                                                                                                                                           ·--
                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                            n.ccd/..c.C..cro.ccpl'--an..cd_Acc_c.cr•~•==-=[]'-N--•--w--C'-ro'-'p-   New   Prac/Type/TMA O           Mea& Serv     gJ
                                                                                                                                                                                                                                                                                                                                  5i;

1--------------------------------------•-•_,m_•_,._•·-------,---------------------------..----t~
 __ L __ L___ -~I___ J _                                                                      _; - - - - - - - L                              I             !             I             I.
                                                                                                                                                                                            l_p
                                                                                                                                                                                                         l          __ L
                                                                                                                                                                                                  Added Land!Cropland Acres
                                                                                                                                                                                                                                  -       _j
                                                                                                                                                                                                                                                           I;)
                                                                                                                                                                                                                                                                       _J __ I
                                                                                                                                                                                                                                                                 New Crop       Q   Ne_!_ PraclTypolTMA
                                                                                                                                                                                                                                                                                                            J__g __ - ~
                                                                                                                                                                                                                                                                                                                    Meas Serv     ~
~Legal D(•Sctiption:                                                                                                          Ur,11 Description
                                                                                                                              Remarks:



  - - ~ I -----"I'-----                                            - - ~ l_ _ _ _ _ _ _ _ _ l~--~l...__J ____ ~1- ~ ~ - '      I    ___J_ L__ L_                         _! __
                                                                                              Unit Desc11plloo
                                                                                                                    g ~ad ~nd/Cropla~cres~ D New £~SJ_ New Prac/Typa/TMA_p _Meas Sarv
                                                                                                                              R1,;imarks:


WEB COPY                                                                                                                                                                                                                                                                                                   RH-5205-2019
                            Case 3:18-bk-04194-JAF                   Doc 165-4           Filed 04/07/21   Page 79 of 372


                                                                                                           S.• FLORIOAI            0.. 11/05/2019   Pauelofl           AJS
                  AGRI GENERAL INSURANCE COMPANY                                                                  JUUHGTON CREEJC FARMS
                                   RAIN AND HAIL L.L.C.
           MPCI Application/Cancellatlonrrranster/Pottcy Change/Reporting Form




WE~ COPY                                           SEE REVERSE SIDE FDR ADDITIONAL TERMS AND CONDITIONS                                                        RH-5200-2020
                                                                             Case 3:18-bk-04194-JAF                                        Doc 165-4                    Filed 04/07/21                     Page 80 of 372
         I PERSONIYPE
         k.
         8.
              PublicSchools
              Trust-Bureau of Indian Affairs (BIA) and Indian Tribe Venlures
                                                                                      F.   Transfer of Rights to Indemnity (SBI only)
                                                                                                                                                                   p    Jrnrlil~,,f~I I.U,1t·,~~r,·~l~)I                                SCAN: 00354129399636210044
                                                                                                                                                                                                                                          X.
                                                                                                                                                                                                                                          Y.
                                                                                                                                                                                                                                               Individual Operating as a Business
                                                                                                                                                                                                                                               Limited Liability Company
                                                                                      G.   Reoeiver or Liquidator                                                  R. Revocable Trust
         C.   Corporations                                                            H.   Public Agency State.tocal Government                                    sr. SpousaVMarried
         D.   Estates                                                                 I.   lndivicl.Jals                                                           T. Irrevocable Trust
         E.   Non-Profit or Ta, Exempt Organizations                                  J.   Joint Operations/Joint Venlures/Co-Ownerships                           U. Undivided Interest (CAT only)
         1
           Enl!rthe spouse's inrormation on the front of the 5200 fom, in the SBI lnrormatkm section. If not married, state No Spouse.
         For all klsured persons other than •s•, list all persons or entities with 10 percent or more interest in the insured/applicant on the &ont of the 5200 fonn in the SBI Information section.
         2 LEGAL DESCRIPTION
         Sectioo, lo"11ship, range, other land identifier (e.g., Spanish land grants, metes and bounds, etc.)
         I NAME OF OTHER PERS0NfSl SHARING IN THE CRop
         I 1he landlo,d or tenant is insunng the others share on ttos policy, inciude the landlord or tenant's name and the percent of share of the landlord or tenant listed.
         ! ACREAGE TYPE
         A.    Insured (planted)                                                      E. Insured - New breaking acreage insured by WA and the                           Insured - Total native sod acreage greater than five acres       R.    Uninsurable due to new breaking and the insured cannot
         B.    Insured - Acreage emerging &om an USDA program the inltial                  insured is able to substantiate the acreage has previously been              insured by WA                                                          substantiate the acreage has previously been in production
              aop year                                                                     In production                                                          J.    Insured- Short rated acreage                                     S.    Uninsurable due to total native sod acreage greater than five
         C.    Insured- New breaking acreage insured in accordance with the           F.   Insured - New breaking acreage insured by WA and the                   K.    Insured - Late-planted acreage                                         acres and is not insured by SP or WA
              policy (i.e .. , 5 percent or less of insured acreage planted in the         insured is unable to subs!Mtiate the acreage has previously            L.    lnsured-UUF/Tllird Party damaged acreage                         T.    Unreported acreage (within 1he same unit)
              unlt) the initial crop year or Insured under SP and the insured              been in prcxluction                                                    M.    Prevented planting                                               U.    Unreported units
              is able to substantiate the acreage has previously been in              G.   Insured - Total native sod acreage greater than five acres             N.    Uninsured                                                        V.    Zero acreage report for unit
              production                                                                   insured under the temns of the policy                                  0.    Uninsurabkl                                                      w.    Zero acreage report for county
         D.    Insured - New breaking acreage insured in accordance with              H.   Insured - Total native sod acreage greater than five acres             P.    Uninsurable due to 2nd aop provisions
              the policy or under SP end the insured is unable to substantiate             insured under the lenns cl the SP                                      a.    Uninsurabkl due to new breaking anc the insured substantiates
              the acreage has previously been in fl"()duction                                                                                                           the acreage has been In production
        5 PRODUCTION RECORD TYPE
        A.  Harvested Production: Sold/Commercial Storage                             F.   Harvested Production: Livestock Feeding Records                        K.    Unharvested and Production Appraised by AIP (ARPI only)          P.    Unharvested with Harvest Incomplete (ARPI Only)
        l Harvested Procuction: Farm Stored/Measured by Insured                       G.   Harvested Production: Field Harvest Records                            L     Unreported Production (ARPI only)                                Q.    Zero production when no claim/appraisal/UUF/3rd part~ or
        C. Harvested Procuction: Pick/Daily Sales Records                             H.   Other                                                                  M.    Claim for Indemnity                                                    producbon record
----=D~Hir-l!!!i!!!ll.e!lld!lcttan~&IIOmallldYlaldM~Sysblm~(ARPJ.~ooly-)-------N~App.,..r8isal(oon.lOSSJC----------___;t...-z...w11aOl84Ac<l~---------------.j
         E. Harvested Production: Farm S1ored1Measured by Authoozed J. Umarvested and Put to Another Use (ARPI only) O. UUF or Third Party Damage
             Representative

        6INSURABILIJY
        Indicate whether acreage and production being reported is from insurable, uninsurellle, uninsurable cause of loss appraisal, uninsured acreage or &om acreage on which a PP payment was reduced due to a           seoonc crop being planted.
        ZMULTI CROP YEAR REPQRTING REASON
        Enter the applicable code(s) for the reason the insured is reporting a crop year other 1han the most reoentAPH crop year. Insureds may oertify production reports for crop years other than the most reoent for va'ious reasons, including:
        A.   certification of crop years not previously certined;                   D. replacament of assigned yield;                                       G. recertification for new acluanal offer;                                 I, other.
        B. correction;                                                              E. certification by new insured;                                        H. recertification for new unit structure; or
        C. replacement of temporary yield;                                          F. oertification us,ng another produoers history for new acreage;
        tt not applicable, leave blank.

        BSUPPLEMENTAL COVERAGE OPTION ISCOI ENDORSEMENT TERMS AND CONDITIONS
        In addition to Section 38(2) of the Basic Provisions. I hereby elect this Supplemental Coverage Option Endorsement, and by this election I understand:
        A. I nus! have purchased a policy under the Commcn Crop lnsuranoe Policy Basic Provisions and applicable Crop Provisions to elect this Encorsement and must also purchase this Endorsement with the same Approved lnsuranca Provider as my Common Crop Insurance Policy.
        B. I may elect coverage under 1his Endorsement and the Farm Service Agency's Agriculture Risk Coverage Program, but the same acreage of the crop cannot be covered under both programs.
        C. I may elect coverage under this Endorsement and Stacked Income Protection Plan for the upland cotton, but the same acreage cannot be insured under both.
        D. If at any time my Common Crop lnsuranoe Policy for the crop is canoe led or tenninated, coverage under this endorsement is automatically canceled or tenninated.
        E. That by electing this Endorsement, it will continue from year to year unless I or you cancel or change my election by written notice on or before the cancellation date or my coverage is otherwise canceled or tenninated under the terms of my policy.
        F. Separate Administrative Fees will be assessed for each crop insured under this Endorsement
        Percentage of Pnce Election represents SCO Coverage Percentage. ARC Coverage             •   YES   •   NO means if you elected the SCO Endorsement, do you also have ARC Coverage?

        9 STACKED INCOME PROTECTION PLAN (STAXl TERMS AND CONDITIONS
        I may elect coverage under this pk!n of ineurance and the Fann Service Agency's Agricullure Risk Coverage Program or Price Loss Coverage Program, but the same acreage of the crop cannot be covered under both programs. I may not elect coverage under this plan of insuranoe on the
        same acres I alee! coverage for the Supplemental Coverage Option (SCO) Endorsement tt I participate in the SCO. I unders1and that by signing this application, the coverage under !tis plan of insuranca will continue from year to year unless I or you cancel or change my election by written
        notice on or before the cancellation date or my coverage is otherwise canoeled or terminated under the tenns of my policy.
        A. Coverage Level represents STAX Coverage Range
        8. Percentage of Pnoe Election represents STAX Protection Factor
        C. Designated County means when both SCO and STAX are elected for the same crop and county(ies), if land is added to this operation after the Sales Closing Date and reported by the Acreage Reporting Date, such acreage will be covered by SCO or STAX as indicated in this column.
             If no designation is made, the acreage is covered by SCO.
        D. sco Coverage       •   YES     •NO means if you elected the STAX Policy. do you also have SCO Coverage for the same county(ies)? If Yes, identify by APH Database whether SCO or STAX applies by listing the Yield No.(s) and plan in the REMARKS/OTHER section of this fonn.
             Any acres insured by the companion policy that are not designated for STAX coverage wm be covered by SCO.
        IQ MULTI-COUNTY ENTERPRISE UNIT(MCEUl
        Enter a 'P' for the prim,ry county and an "S" for the secondary county. If there is more than one pnmary county and/or more than one secondary county, you will need to associate which prim,ry and secondary county go together. For example, if County A is the pnmary county associated with
        Co.mty Bas the secondary county, enter "P1" for County A and "S1" lor County 8. If County Dis the primary county associated with County C as the secondary county, enter "P2" for County D and "S2" for County C.
                                                                                                                                                                                                                                                                                              RH-6200-2020
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 81 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 82 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 83 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 84 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 85 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 86 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 87 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 88 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 89 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 90 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 91 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 92 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 93 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 94 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 95 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 96 of 372
                                                                   Case 3:18-bk-04194-JAF                          Doc 165-4              Filed 04/07/21                Page 97 of 372                                                              MPCI APH COPY
                                                                                                                                          Policy          MP-0750018      IState I FLORIDA 9                   !Daiei 02/22/2021       I Page 1 of 1        I

    ~
                                               AGRI GENERAL INSURANCE COMPANY                                                             For      2021    and succeeding years
                                                         Crop Insurance Serviced By RAIN AND HAIL L.L.C.
    GNsuRANCECOu\lHI' .                                  2021 APH INFORMATION INQUIRY REPORT                                              1111 ~IIW/l~~~,~111~~1                                  SCAN: 10270102753225080016 2021

            PRODUCER/OWNER INFORMATION                                                                       AGENCY INFORMATION                                      I request insurance coverage for my share of the Category B crop (except forage production)
                                                                                                                                                                     specified with a designated county in all added counties where the crops are insurable. --> YES
  ONEIDA POTATO EXCHANGE                                                                PROGRESSIVE AG
  PAUL SOWINSKI                                                                         417 38TH ST SW STE A                                                         Signature Authorization: PAUL SOWINSKI
  5818 FIRE LN                                                                          FARGO ND 58103-6508
  RHINELANDER WI 54501-0000
                                                                                        mailto: RLG@PROGRESSIVEAG.COM
                                                                                        JOAN@PROGRESSIVEAG.COM

 PHONE                    SSN/EIN/OTHER       ENTITY              STATE OF INCORP.      PHONE                              CODE
 715-272-1192             *****4830 (EIN)          LLC                      WI          701-277-9210                       7772-30
                                                                                                                     COVERAGE
   COUNTY                 PLAN              CROP                 TYPE                OPTION            LEVEL     PRICE        FINAL      ACRES         LIABILITY PREMIUM SUBSIDY            NET         CREDITS       FEES      INTEREST      BALANCE           BILLING
                                                               CLASS, ETC                                                  PLANT DATE                                                     PREMIUM                                                                DATE
FLAGLER               APH          POTATOES                IRRIGATED GRPA        YAYC              A    75         18.25   02/25/2021                                                                                                                       08/15/2021
                                                           IRRIGATED GRPB        YAYC              A    75         12.25   02/25/2021                                                                                                                       08/15/2021
PUTNAM                APH          POTATOES                IRRIGATED GRPA        YAYC              A    85         18.25   02/25/2021                                                                                                                       08/15/2021
                                                           IRRIGATED GRPB        YAYC              A    85         12.25   02/25/2021                                                                                                                       08/15/2021
ST. JOHNS             APH          POTATOES                                      YAYC              A    75         18.25   02/25/2021                                                                                                                       08/15/2021


                                                                                                                                                0.00
                                                                                                                                                                                                                                      THIS IS NOT A BILL
                                                                                                             SUMMARY MESSAGE
  We have received and approved an Assignment of Indemnity on behalf of the above named insured. Please distribute a copy to any applicable parties requiring a copy of the schedule of
                                                                                    insurance.
 LOSS PAYABLE TO ME AND
    COMPEER FINANCIAL                                                 COMPEER FINANCIAL                                           COMPEER FINANCIAL
    1430 NORTH RIDGE DRIVE                                            1430 NORTH RIDGE DRIVE                                      1430 NORTH RIDGE DRIVE
    PRAIRIE DU SAC WI 53578                                           PRAIRIE DU SAC WI 53578                                     PRAIRIE DU SAC WI 53578
    POTATOES ST. JOHNS                                                POTATOES FLAGLER                                            POTATOES PUTNAM




                                                                                                                                                                                                                                                                          70102753 P 1880
To access your policy information anytime, any day, please visit our website at www.rainhail.com                                                                                                                                                                RH-1880
                                                                                                                                                                                                       SCAN: 10370102745225140010
                                                                 Case 3:18-bk-04194-JAF                      Doc 165-4              Filed 04/07/21                      Page 98 of 372                    POLICY#           CROP YEAR           DATE




c!!
                                                                                                                                                                                                        MP-0750018              2021      02/22/2021
                                                                  AGRI GENERAL INSURANCE COMPANY                                                                                                                                             PAGE
                                                                                APH Information lnauirv                                                                                                                                     1    of 3
   lNSUAANCECO!m.r« ~
                                INSURED INFORMATION                                                                 AGENCY INFORMATION                                                                 COMPANY INFORMATION
ONEIDA POTATO EXCHANGE                                                                   PROGRESSIVE AG                                                                     SOUTHERN DIVISION
5818 FIRE LN                                                                             417 38TH ST SW STE A                                                               1951 ROSEBUD ROAD
RHINELANDER, WI 54501-0000                                                               FARGO, ND 58103-6508                                                               GRAYSON, GA 30017-1558
PHONE: 715-272-1192                                                                      PHONE: 701-277-9210                                  CODE: 7772-30
 Yield Number 4.0                     Unit 1.01                    Yield Number 20.0                Unit 1.02                  Yield Number 3.0                     Unit 3.01                  Yield Number 12.0                  Unit 3.02
 Crop APH Potatoes                   Farm 265                      Crop APH Potatoes               Farm 310                    Crop APH Potatoes                   Farm 265                    Crop APH Potatoes                 Farm 297
 Prac IRRIGATED (20)               County FLAGLER                  Prac IRRIGATED (20)           County FLAGLER                Prac IRRIGATED (20)               County FLAGLER                Prac IRRIGATED (20)             County FLAGLER
 Type GRPB (2610)           County T-Yield 247.0                   Type GRPB (2610)       County T-Yield 247.0                 Type GRPA (1610)           County T-Yield 225.0                 Type GRPB (2610)         County T-Yield 247.0
 Unit Description                                                  Unit Description BARN                                       Unit Description FIELD 3                                        Unit Description KINNEY 100 FRONT WEST BACK WES
 FSN: 265, 6 12S 29E                                               FSN: 310, 29 12S 29E                                        FSN: 265, 6 12S 29E                                             FSN: 297, 2 12S 28E
   Crop                                            Yield/           Crop                                         Yield/          Crop                                            Yield/         Crop                                          Yield/
   Year      Total Production     Acres       Yield Descriptor      Year   Total Production     Acres       Yield Descriptor     Year      Total Production     Acres       Yield Descriptor    Year     Total Production     Acres      Yield Descriptor
 11                                                                11                                                          11                                                              11
 12                                                                12                                                          12                                                              12
 13                                    0.00    247.0       T       13                                                          13                                  0.00 225.0            T     13
 14                                    0.00    247.0       T       14                                                          14                 8100.00        20.00 405.0             A     14                0.00          0.00 328.0  L
 15                22377.00           50.40    444.0       A       15                                                          15                17261.00        37.00 467.0             A     15                0.00          0.00 328.0  L
 16                 8618.00           22.80    378.0       A       16                                                          16                 5810.00        33.00 176.0             AL    16                0.00          0.00 328.0  L
 17                    0.00            0.00        -       Z       17                                0.00    247.0       T     17                    0.00          0.00     -            Z     17             1675.00        16.00 105.0 P A L
 18         Z          0.00            0.00        -       Z       18                                0.00    247.0       T     18         Z          0.00          0.00     -            Z     18       Z        0.00          0.00     -  Z
 19                    0.00            0.00        -       Z       19                                0.00    247.0       T     19                    0.00          0.00     -            Z     19                0.00          0.00     -  Z
 20                    0.00            0.00        -       Z       20      M       4349.00          41.00    106.0 P     AL    20                    0.00          0.00     -            Z     20                0.00          0.00     -  Z
 Interest       0.500 Avg Yid 329.0 Non-Trend                      Interest   0.500 Avg Yid 212.0 Non-Trend                    Interest       0.500 Avg Yid 318.0 Non-Trend                    Interest   0.500 Avg Yid 272.0 Non-Trend
                                          App Yid                  OPTIONS YA                      App Yid                                                              App Yid                OPTIONS YA                      App Yid
 Prior Yid      329.0 App Yid 329.0                                Prior Yid 247.0 App Yid 222.0                               Prior Yid      318.0 App Yid 318.0                              Prior Yid 295.0 App Yid 295.0

 Yield Number 6.0                     Unit 3.03                    Yield Number 22.0                Unit 3.04                  Yield Number 9.0                     Unit 4.01                  Yield Number 2.0                   Unit 4.02
 Crop APH Potatoes                   Farm 310                      Crop APH Potatoes               Farm 389                    Crop APH Potatoes                   Farm 171                    Crop APH Potatoes                 Farm 201
 Prac IRRIGATED (20)               County FLAGLER                  Prac IRRIGATED (20)           County FLAGLER                Prac IRRIGATED (20)               County FLAGLER                Prac IRRIGATED (20)             County FLAGLER
 Type GRPB (2610)           County T-Yield 247.0                   Type GRPB (2610)       County T-Yield 247.0                 Type GRPB (2610)           County T-Yield 247.0                 Type GRPB (2610)         County T-Yield 247.0
 Unit Description KINNEY 105 - BARN                                Unit Description CO RD 135                                  Unit Description HWY 100 S                                      Unit Description BAR D
 FSN: 310, 29 12S 29E                                              FSN: 389, 35 13S 29E                                        FSN: 171, 7 8 12S 29E                                           FSN: 201, 9 12S 29E
   Crop                                            Yield/           Crop                                         Yield/          Crop                                            Yield/         Crop                                          Yield/
   Year      Total Production     Acres       Yield Descriptor      Year   Total Production     Acres       Yield Descriptor     Year      Total Production     Acres       Yield Descriptor    Year     Total Production     Acres      Yield Descriptor
 11                                                                11                                                          11                                                              11
 12                                                                12                                                          12                                                              12
 13                                                                13                                                          13                                                              13                              0.00 247.0    T
 14                                                                14                                                          14                                                              14             7250.00        29.00 250.0     A
 15                    0.00          0.00 328.0            L       15                                                          15                    0.00          0.00 328.0            L     15            12974.00        30.60 424.0     A




                                                                                                                                                                                                                                                            2021 P 70102744 70102745
 16                    0.00          0.00 328.0            L       16                                                          16                    0.00          0.00 328.0            L     16                0.00          0.00      -   Z
 17                 8232.00        40.00 206.0             AL      17                                0.00    247.0       T     17         H      14277.00        38.00 376.0             A     17             2153.00        26.00    83.0 P A L
 18         Z          0.00          0.00     -            Z       18                                0.00    247.0       T     18         Z          0.00          0.00     -            Z     18       Z        0.00          0.00      -   Z
 19         A      10629.00        40.00 266.0             A       19                                0.00    247.0       T     19                    0.00          0.00     -            Z     19                0.00          0.00      -   Z
 20                    0.00          0.00     -            Z       20      M       5642.00          51.70    109.0 P     AL    20         A      38081.00        85.00 448.0             A     20                0.00          0.00      -   Z
 Interest       0.500 Avg Yid 282.0 Non-Trend                      Interest   0.500 Avg Yid 213.0 Non-Trend                    Interest       1.000 Avg Yid 370.0 Non-Trend                    Interest   1.000 Avg Yid 251.0 Non-Trend
                                          App Yid                  OPTIONS YA                      App Yid                                                              App Yid                OPTIONS YA                      App Yid
 Prior Yid      282.0 App Yid 282.0                                Prior Yid 247.0 App Yid 222.0                               Prior Yid      340.0 App Yid 370.0                              Prior Yid 267.0 App Yid 267.0


                                                                                                                                                                                                                              RH-5107-2016 (Rev. 09-2016)
                                                                                                                                                                                                               SCAN: 10370102745225150023
                                                                 Case 3:18-bk-04194-JAF                          Doc 165-4              Filed 04/07/21                      Page 99 of 372                           POLICY#         CROP YEAR            DATE




c!!
                                                                                                                                                                                                                 MP-0750018              2021       02/22/2021
                                                                  AGRI GENERAL INSURANCE COMPANY                                                                                                                                                       PAGE
                                                                                    APH Information lnauirv                                                                                                                                           2    of 3
   lNSUAANCECO!m.r« ~
                                INSURED INFORMATION                                                                     AGENCY INFORMATION                                                                     COMPANY INFORMATION
ONEIDA POTATO EXCHANGE                                                                       PROGRESSIVE AG                                                                        SOUTHERN DIVISION
5818 FIRE LN                                                                                 417 38TH ST SW STE A                                                                  1951 ROSEBUD ROAD
RHINELANDER, WI 54501-0000                                                                   FARGO, ND 58103-6508                                                                  GRAYSON, GA 30017-1558
PHONE: 715-272-1192                                                                          PHONE: 701-277-9210                                  CODE: 7772-30
 Yield Number 5.0                     Unit 4.03                    Yield Number 1.0                     Unit 4.03                  Yield Number 13.0                    Unit 4.04                     Yield Number 10.0                     Unit 4.05
 Crop APH Potatoes                   Farm 265                      Crop APH Potatoes                   Farm 265                    Crop APH Potatoes                   Farm 272                       Crop APH Potatoes                   Farm 297
 Prac IRRIGATED (20)               County FLAGLER                  Prac IRRIGATED (20)               County FLAGLER                Prac IRRIGATED (20)               County FLAGLER                   Prac IRRIGATED (20)               County FLAGLER
 Type GRPA (1610)           County T-Yield 225.0                   Type GRPB (2610)           County T-Yield 247.0                 Type GRPB (2610)           County T-Yield 247.0                    Type GRPB (2610)           County T-Yield 247.0
 Unit Description                                                  Unit Description FIELD HOME                                     Unit Description BARTON 2018 NB                                    Unit Description KINNEY 100 HOUSE
 FSN: 265, 6 12S 29E                                               FSN: 265, 6 12S 29E                                             FSN: 272, 1 14S 29E                                                FSN: 297, 2 12S 28E
   Crop                                            Yield/            Crop                                            Yield/          Crop                                               Yield/          Crop                                            Yield/
   Year      Total Production     Acres       Yield Descriptor       Year      Total Production     Acres       Yield Descriptor     Year      Total Production     Acres          Yield Descriptor     Year      Total Production     Acres       Yield Descriptor
 11                                                                11                                                              11                                                                 11
 12                                    0.00    225.0       T       12                                                              12                                                                 12
 13                                    0.00    225.0       T       13                36113.00       110.00 328.0             A     13                                                                 13
 14                                    0.00    225.0       T       14                37400.00       110.00 340.0             A     14                                                                 14                0.00          0.00 328.0  L
 15                11477.00           29.00    396.0       A       15                16563.00        41.10 403.0             A     15                                                                 15                0.00          0.00 328.0  L
 16                    0.00            0.00        -       Z       16                34209.00        90.50 378.0             A     16                                                                 16                0.00          0.00 328.0  L
 17                    0.00            0.00        -       Z       17         H      16584.00        44.00 377.0             A     17                      0.00             0.00    311.0       L     17             3233.00        30.00 108.0 P A L
 18         Z          0.00            0.00        -       Z       18         Z          0.00          0.00     -            Z     18                      0.00             0.00    311.0       L     18       Z        0.00          0.00     -  Z
 19                    0.00            0.00        -       Z       19                    0.00          0.00     -            Z     19                      0.00             0.00    311.0       L     19                0.00          0.00     -  Z
 20                    0.00            0.00        -       Z       20                    0.00          0.00     -            Z     20                      0.00             0.00    311.0       L     20                0.00          0.00     -  Z
 Interest       1.000 Avg Yid 268.0 Non-Trend                      Interest       1.000 Avg Yid 365.0 Non-Trend                    Interest       1.000 Avg Yid 311.0 Non-Trend                       Interest   1.000 Avg Yid 273.0 Non-Trend
                                          App Yid                                                           App Yid                                                         App Yid                   OPTIONS YA                      App Yid
 Prior Yid      268.0 App Yid 268.0                                Prior Yid      365.0 App Yid 365.0                              Prior Yid      311.0 App Yid 311.0                                 Prior Yid 295.0 App Yid 295.0

 Yield Number 11.0                    Unit 4.06                    Yield Number 17.0                    Unit 4.07                  Yield Number 18.0                    Unit 4.08                     Yield Number 14.0                     Unit 4.08
 Crop APH Potatoes                   Farm 310                      Crop APH Potatoes                   Farm 316                    Crop APH Potatoes                   Farm 389                       Crop APH Potatoes                   Farm 389
 Prac IRRIGATED (20)               County FLAGLER                  Prac IRRIGATED (20)               County FLAGLER                Prac IRRIGATED (20)               County FLAGLER                   Prac IRRIGATED (20)               County FLAGLER
 Type GRPB (2610)           County T-Yield 247.0                   Type GRPB (2610)           County T-Yield 247.0                 Type GRPA (1610)           County T-Yield 225.0                    Type GRPB (2610)           County T-Yield 247.0
 Unit Description BACK, HOME                                       Unit Description                                                Unit Description                                                   Unit Description FFF 2018 NB
 FSN: 310, 29 30 12S 29E                                           FSN: 316, 32 12S 29E                                            FSN: 389, 2 14S 29E                                                FSN: 389, 2 14S 29E
   Crop                                            Yield/            Crop                                            Yield/          Crop                                               Yield/          Crop                                            Yield/
   Year      Total Production     Acres       Yield Descriptor       Year      Total Production     Acres       Yield Descriptor     Year      Total Production     Acres          Yield Descriptor     Year      Total Production     Acres       Yield Descriptor
 11                                                                11                                                              11                                                                 11
 12                                                                12                                                              12                                                                 12
 13                                                                13                                                              13                                                                 13
 14                                                                14                                                              14                                                                 14
 15                                                                15                                                              15                                                                 15




                                                                                                                                                                                                                                                                      2021 P 70102744 70102745
 16                    0.00          0.00 328.0            L       16                0.00          0.00 311.0  L                   16                    0.00          0.00 293.0               C     16                     0.00          0.00 311.0           L
 17                 7336.00        48.00 153.0             AL      17                0.00          0.00 311.0  L                   17                    0.00          0.00 293.0               C     17                     0.00          0.00 311.0           L
 18         Z          0.00          0.00     -            Z       18                0.00          0.00 311.0  L                   18                    0.00          0.00 293.0               C     18                     0.00          0.00 311.0           L
 19         M      18961.00       106.00 179.0             AL      19       M     2994.00        20.00 150.0 P A L                 19         A      10232.00        45.00 227.0                A     19         A       13280.00        30.00 443.0            A
 20         M      16957.00       114.00 149.0             AL      20                0.00          0.00     -  Z                   20                    0.00          0.00     -               Z     20                     0.00          0.00     -           Z
 Interest       1.000 Avg Yid 202.0 Non-Trend                      Interest   1.000 Avg Yid 271.0 Non-Trend                        Interest       1.000 Avg Yid 277.0 Non-Trend                       Interest        1.000 Avg Yid 344.0 Non-Trend
                                          App Yid                  OPTIONS YA                      App Yid                                                                  App Yid                                                            App Yid
 Prior Yid      266.0 App Yid 262.0       APH YIELD FLOORED        Prior Yid 280.0 App Yid 280.0                                   Prior Yid      277.0 App Yid 277.0                                 Prior Yid       344.0 App Yid 344.0

                                                                                                                                                                                                                                       RH-5107-2016 (Rev. 09-2016)
                                                                                                                                                                                                   SCAN: 10370102745225150034
                                                                  Case 3:18-bk-04194-JAF                      Doc 165-4              Filed 04/07/21             Page 100 of 372                          POLICY#         CROP YEAR             DATE




c!!
                                                                                                                                                                                                     MP-0750018              2021        02/22/2021
                                                                    AGRI GENERAL INSURANCE COMPANY                                                                                                                                          PAGE
                                                                                   APH Information lnauirv                                                                                                                                 3     of 3
   lNSUAANCECO!m.r« ~
                                INSURED INFORMATION                                                                  AGENCY INFORMATION                                                            COMPANY INFORMATION
ONEIDA POTATO EXCHANGE                                                                      PROGRESSIVE AG                                                             SOUTHERN DIVISION
5818 FIRE LN                                                                                417 38TH ST SW STE A                                                       1951 ROSEBUD ROAD
RHINELANDER, WI 54501-0000                                                                  FARGO, ND 58103-6508                                                       GRAYSON, GA 30017-1558
PHONE: 715-272-1192                                                                         PHONE: 701-277-9210                            CODE: 7772-30
 Yield Number 15.0                    Unit 4.08                      Yield Number 21.0                 Unit 4.09                Yield Number 24.0                Unit 2.00                Yield Number 19.0                     Unit 5.01
 Crop APH Potatoes                   Farm 389                        Crop APH Potatoes                Farm 396                  Crop APH Potatoes               Farm 1395                 Crop APH Potatoes                   Farm 1323
 Prac IRRIGATED (20)               County FLAGLER                    Prac IRRIGATED (20)            County FLAGLER              Prac IRRIGATED (20)           County PUTNAM               Prac IRRIGATED (20)               County PUTNAM
 Type GRPB (2610)           County T-Yield 247.0                     Type GRPB (2610)        County T-Yield 247.0               Type GRPB (2610)       County T-Yield 253.0               Type GRPB (2610)           County T-Yield 253.0
 Unit Description CO RD 135                                          Unit Description JOHNNY P                                  Unit Description BIG FIELD EAST                           Unit Description EVELYN, DIRST LEFT
 FSN: 389, 26 35 13S 29E                                             FSN: 396, 33 12S 29E                                       FSN: 1395, 49 9S 27E                                      FSN: 1323, 49 9S 27E
   Crop                                               Yield/           Crop                                       Yield/         Crop                                       Yield/          Crop                                             Yield/
   Year      Total Production     Acres          Yield Descriptor      Year   Total Production     Acres     Yield Descriptor    Year   Total Production     Acres     Yield Descriptor     Year      Total Production     Acres        Yield Descriptor
 11                                                                  11                                                         11                                                        11
 12                                                                  12                                                         12                                                        12
 13                                                                  13                                                         13                                                        13
 14                                                                  14                                                         14                                                        14
 15                                                                  15                                                         15                                                        15
 16                                                                  16                                                         16                                                        16
 17                      0.00             0.00    311.0       L      17                0.00          0.00 306.0           L     17                0.00          0.00 268.0          C     17                                     0.00    253.0       T
 18                      0.00             0.00    311.0       L      18                0.00          0.00 306.0           L     18                0.00          0.00 268.0          C     18                                     0.00    253.0       T
 19                      0.00             0.00    311.0       L      19                0.00          0.00 306.0           L     19                0.00          0.00 268.0          C     19         A       15923.00           51.00    312.0       A
 20                      0.00             0.00    311.0       L      20       M     2718.00        28.00    97.0 P        AL    20       M     5655.00        45.00 126.0 P         AL    20         A       27396.00           99.00    277.0       A
 Interest       1.000 Avg Yid 311.0 Non-Trend                        Interest   1.000 Avg Yid 254.0 Non-Trend                   Interest   0.500 Avg Yid 233.0 Non-Trend                  Interest        1.000 Avg Yid 274.0 Non-Trend
                                          App Yid                    OPTIONS YA                      App Yid                    OPTIONS YA                      App Yid                                                            App Yid
 Prior Yid      311.0 App Yid 311.0                                  Prior Yid 306.0 App Yid 276.0                              Prior Yid 268.0 App Yid 241.0                             Prior Yid       268.0 App Yid 274.0

 Yield Number 23.0                    Unit 5.02
 Crop APH Potatoes                   Farm 1395
 Prac IRRIGATED (20)               County PUTNAM
 Type GRPA (1610)           County T-Yield 219.0
 Unit Description EVELYN RED
 FSN: 1395, 49 9S 27E
   Crop                                               Yield/
   Year      Total Production     Acres          Yield Descriptor
 11
 12
 13
 14
 15




                                                                                                                                                                                                                                                           2021 P 70102744 70102745
 16
 17                                       0.00    219.0       T
 18                                       0.00    219.0       T
 19                                       0.00    219.0       T
 20         A        257.00               1.00    257.0       A
 Interest       1.000 Avg Yid 229.0 Non-Trend
                                          App Yid
 Prior Yid      219.0 App Yid 229.0

                                                                                                                                                                                                                           RH-5107-2016 (Rev. 09-2016)
                                                                                                                                                              SCAN: 70129008768301340014
                                Case 3:18-bk-04194-JAF          Doc 165-4
                                     AGRI GENERAL INSURANCE COMPANY
                                                                                                                    Filed 04/07/21      Page 101 of 372
                                                                                                                             Policy No. MP-0750018

 !!.
                                                                                                                                                                                              State     FL
                                                     RAIN AND HAIL L.L.C.                                                              Claim No. 17-000176                                    Date      03/20/2017

                              MPCI Claim Notice of Prevented Plantina. or Damaae or Loss                                               Crop Year 2017                  Page                             1 OF 1
                                      INSURED INFORMATION                                                                                   AGENT / AGENCY INFORMATION
ONEIDA POTATO EXCHANGE                                                                                          PROGRESSIVE AG
5818 FIRE LN                                                                                                    Agent Code: PH
RHINELANDER, WI 54501-0000                                                                                      Agent was notified of claim via: Email

PHONE: (715)272-1192                                                                                           PHONE: (701)277-9210                                       ICODE: 7772-30
PLEASE SPECIFY THE CROP FOR WHICH YOU ARE FILING A LOSS. (One crop per notice.) : POTATOES(84) - APH(90)
                                                                    Specify below all county locations that have experienced damage.
      Countv              Unit No.       Leaal Description                                                         Cause of Loss                                                         Date of Loss Intentions*
FLAGLER (35)            UNKNOWN           UNKNOWN                  Freeze                                                                                                                03/15/2017          OT




' Intentions Legend: To harvest= HT; To chop/silage = CS; Leave for cover= LC; Destroy= DS; Plant to another crop = PC; Pasture = PS; Hay = HY; Crop will be direct marketed = DM; Other (please
explain) = OT; Replant = RP; Unknown at this time (Substantive)= UK

Indicate the condition of the damaged crop acreage for which you are claiming a loss by marking the box at left and answering the questions for that section.
•    PREVENTED PLANTING
     (Unable to plant all or part of the insured crop acreage by the final planting date or within the late planting period for the crop.)
•      REPLANT TO SAME CROP
      (Replanting previously planted crop acreage to the same crop due to damage or conditions preventing an adequate stand.)
      1. Are at least 20 acres or 20% of the acres in each of the reported unit(s) being replanted?                                                                                      •    YES            •       NO
      2. Are more than 50 acres being replanted within any unit being reported?                                                                                                          •    YES            •       NO
      **(You must obtain company approval before destroying or replanting any of the crop acreage you intend on replanting!)**
•     NOTICE of DAMAGE
      (Crop has sustained damage, however all acres will be taken to harvest - it appears production will exceed guarantee at this time.)
      ** A claim will be filed for the crop(s) reported. The company will take no further action at this time. Please notify your agent if loss becomes apparent or if crop sustains
      additional damage.
•X    HARVESTABLE
      (Part or all of crop acreage being reported has significant damage, however all crop acres will be harvested.)
      (Harvest means: Harvesting in a manner consistent for the insured crop being reported , ie. corn insured as grain, harvested for grain.)
      1. What is the approximate date of harvest for the crop(s), you are reporting a loss?_06/01/2017
                                                                                               _ _ _ _ _ _ _ _ _ __
      2. Will any harvested production from the reported acreage be farm stored or used in another method other than storing or selling?                                                 •    YES            D
                                                                                                                                                                                                             X NO
      3. Will all harvested production from the reported acreage be delivered or sold to an elevator, processor, or third party?                                                         •X   YES            D NO
      4. Will the estimated amount of your loss exceed $5000 for any individual crop unit for which you are reporting a claim?                                                           •X   YES            D NO
      **Your policy requires that you keep a complete record of harvesting and marketing records of each insured crop for each unit.**
•     SEVERELY DAMAGED
      (Part or all of the crop acreage has sustained severe damage - Intend to destroy, hay, graze, chop for silage or abandon ANY acres of the crop within the unit(s) being
      reported .)
                                         **You must have company approval before destroying any crop acreage of the unit(s) reported for loss**
                                         **Your policy requires that you continue to provide ordinary care to your crop(s) after reporting a claim.*

 Other policies? If the interest share for any of the crop units reported for loss are less than 100%, is the other share insured?                                                       •    YES            X NO
                                                                                                                                                                                                             D
                                                                                       Please list associated policies.
                              Name                                                Policy Number                                                                  Company



Contact Information :
                                                                                                                                                                                  •            •
    Best time to contact insured.........................................................................................................................................................................        •
                                                                                                                                                                                                          AM X Noon    PM
    Contact Name and Phone Number: Mark Bula, H:(715)272-1192
    Comments: - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
The insured or member of the insured's immediate family is either an insurance agent, adjuster or employee of the insurance industry
                                                                                                                                                                                                                            2017 29008768 EXTERNAL_PROD




or Risk Management Agency?                                                                                                                                                               •                   •
                                                                                                                                                                                                             YES    X NO

                                                                                                PENNEY HAMMER                                                                                         03/20/2017
INSURED'$ SIGNATURE                                                                             AGENT'S SIGNATURE                                                                                     DATE

Your policy requires that you report any probable loss in writing within 72 hours of your initial discovery of damage (but not later than 15 days after the end of the insurance period) by unit,
for each insured crop, unless stated otherwise in the specific crop provisions. If during harvest a probable loss is suspected, you must notify the Company promptly, and give dates when
harvest will be completed. Representative unharvested sample areas of the crop must be left, as specified by the Crop Provisions, so the adjuster may verify the cause and extent of damage.
The size and number of sample areas may vary by crop and acreage but should be for most crops: (a) a strip at least ten feet wide extending the entire length of each field in the unit(s) or (b)
as specified by the specific crop provisions for the crop. The sample areas must not be harvested or destroyed until the time specified in the applicable crop provisions. Should you wish
to work the harvested acreage, some crop's provisions require that representative sample areas of the stubble be left in tact. Make sure sample areas are representative of the entire field.
WEB COPY                                                                                                                                                                                                  RH-5026-2016
                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 102 of 372



                                                                                                                                                                                     --


                                                                  PSU Claim Wksht                                                            Division        -Policy Number
                                                                         check all that apply                                                   0 8           0 7 5 0 0 1 8
                                                                                                                                                                              '
                         NameONEIDA POTATO EXCHANGE                                                                                          Claim Number
                                                                                                                                                         -       .
                                                                                                                                                l 7 _ 0 0 0 1 7 6
                 Final Status:
             •              Nothing Keyed
                               (code as "U")                                                       •
                                                                                                                          Do not key anything:
                                                                                                                                    0       Prevented Planting
                           Do not key unit affected:                                                                                0       Replant Loss
                           Revisions needed to:                                                                                     0       DC or RP Option on 5051
                                                                                                                                    0       No losses to key
                           0 Interest% - Unit(s) not keyed: _________
                           0 Practiceffype- Unit(s) not keyed: ________                                  System messages:
                     0     Problem with 5051 - Unit(s) not keyed:._______                                    0 Possible Second Crop claim
                     0     Modified Acreage Flag Already Set- Unit(s) not keyed:. _______                    0 "This policy has a$,_ _ _ balance in _ _ "
                     0     Unable to Save Acre Changes- Unit(s) not keyed:._______
                     0     Uninsured Cause-Unit(s) not keyed: _______
                     0     Missing Information - Unit(s) not keyed.:~-------~
                           (example: date, cause of damage, appraised potential, production)
                           "Both dates cannot be after the Notice of Loss Date" - Unit(s) not keyed:. ________

                            Keyed but Suspended                              Key and Suspe11d:
                                (code as "N")                                                                                       0 Non Waiver Agreement
                                                                                                                                    0 Underwriting Problem comments
                     0     Estimate and System don't match:
                                                                                                                                •    Quality Adjustment
                                Estimate$,_ _ _~ System$._ _ __
                                                                                                                                0 TOCfound
                     0    Claim $ amount exceeds - $199,999                                                                     0 Mandatory Division Review
                     0    "Conflict of lnteresr
                                                                                                                                0 Insured is on uninsurable list
                     0    "Outstanding Quality Control Review''
                                                                                                                                0 Tax I.D. match with FCIC's Ineligible Tracking System.
                     0    "More than one transfer has been made to this policy"
                                                                                                                             Revisions needed to:
                     0    "Loss has been selected for a Crop Audit"
                     0    "Organic crop detected"
                                                                                                                                0 Insured Name
                     0    "Insured Tax ID failed verification"
                                                                                                                                0 Tax ID/Entity
                     0    "Adjuster has already been assigned to QC" -changed to code _ __
                                                                                                                                0 Legal Description
                     0    Loss Cause 13, 14, 15, 71, 81, 91 or99 (requires extra documentation)
                                                                                                                                0 FSN {when legals do NOT exist)
                     0    Spousal information indicated {Individual/Single policies)
                                                                                                                                0 Other Share Person
                                                                                                                                                                                '
                     0    lndividual(Single) question not answered
                                                                                                                                0 Loss Payee
                     0    Missing Forms: Certification_ Appraisal_ CID/eAdjuster Summary_ Tobacco Bill of Sale_
                     0    Missing Forms on Self Cert Replants: Seed Receipts_ Maps_
                     0    Missing Weather Data on Prevented Planting Losses
                     0    Missing Signatures
                     0    SystemMessage(other) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                     0 Other _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - -
                                                           -.
                 .

             •              Keyed and· Paid but Additional Work Needs to be Completed by Division
                                                         Key  and Pay:
                            (code as "D")                                        (code as "Y")
                                                                    .Revisions
                                                                         .
                                                                                      needed to:
                     0    Partial loss                               0     Acres- Unit(s)                                                                    completed:
                     0    Re-open Claim = yes_                       0     FSN {when legals exist)                                                           completed:
                                                                     0     Unit Description-Unit(s)                                                          completed:
                                                                   ,0
                                                                   .       Address/ Phone#                                                                   completed:
•   •
        '•                Revised 09/07/2016
             ,,...--4
              '                                                                                                                                                                               •
             •
                                     I .
                                                                                                                                            -    .   '                                        --·
                                                                                                                                                                                              •
             "                             '                                                                                                                                              -
                                                                                 Case 3:18-bk-04194-JAF        Doc 165-4   Filed 04/07/21   Page 103 of 372




                                                                         eAdjuster Claim Summary                                                                                   REC'D JUL 12 2017
    = !Ii                            ,.,                 Insured Name                       I                         Compan.t.                                         Agency                     •               Division/State

                                                    ONEIDA POTATO                               AGRI GENERAL INSURANCE                                            PROGRESSIVE AG                                    Division 8
         ~     ....,,..~·~ 1•          %
                                                      EXCHANGE                                         COMPANY                                                       (7772-30)                                      FLORIDA
                           .
               .                                                                                (Cro Insurance Serviced bv Rain and Hall)
     .         Policy Number                                Claim Number                                                        .                Crop/Plan                                     l                 Loss '!Ye_e

                                     .
               MP-0750018                                   17-000176                                                                           PTATO/APH                                                       Harvested
                                                                                                                                                                                           •
                                                                                                                                                                                       •

                                Ad·uster                                                            eAdiuster Version                       •                                                          Finalized Date

                                                                                          Version 9.4.0                                                                                                07/12/2017
                                 TCS                                              (Downloaded with Version 9.3.0)
                                                                                                   For Office Use Only·
                                                                                                                                                     .




    Estimated Indemnity
                                                                                                                     Total                                               Price                                            Estimated
     Line ID              Yield ID -        Acres        Prod/Acre           Guarantee                 -           Production
                                                                                                                    to Count
                                                                                                                                            -        Deficiency    X    Election               X        Share       -     Indemnity

    Unit 2.02 OU: FLAGLER

             1.0           12.0                 10.0            167.5
                                                    ~


                       FSN 297, KINNEY 100 FRONT WEST BACK WES
                                                                                      2,460.0          -                   1,674.6          -                 785.4 X        $12 X                         0.500 -              $4,712

             1.0            12.0                  6.0             0.0
                                                                                      1,476.0          -                            0.0     -             1,476.0 X     $10.8000 X                         0.500 -              $7,970
                       FSN 297, KINNEY 100 FRONT WEST BACK WES                                                                                                                     -
                   .                            16.0                                                                                                                                                                           $12,682
    Unit 2.03 OU: FLAGLER
             5.0            6.0                 40.0            205.8
                                                                                      9,840.0          -                   8,231.8          -             1,608.2 X          $12 X                         0.500    -           $9,649
                                           FSN 310, KINNEY 105 - BARN
                                                40.D                                                                                                                                                                            $9,649
                                                                         .                                     .                                                                   •
    Unit 3.02 OU: FLAGLER

             2.0            2.0                 26.0             82.8                                      .
                                                                                      5,694.0          -                   2,153.2          -             3,540.8 X          $12 X                         1.000    -          $42,490
                                                        FSN 201, BAR D
                                                                                                                               ,
                                                26.0                                                                                                                                                                           $42,490
    Unit 3.04 OU: FLAGLER

             4.0            10.0                30.0            107.8
                                                                                      7,380.0          -                   3,232.8          -             4,147.2 X          $12 X                         1.000    -          $49,766
                                           FSN 297, KINNEY 100 HOUSE
                                                30.0                                                                                                                                                                           $49,766
    Unit 3.05 OU: FLAGLER
             6.0            11.0                48.0            152.8
                                                                                     11,808.0          -                   7,336.2          -    .
                                                                                                                                                          4,471.8 X          $12 X                         1.000    -          $53,662
                                                                                                                                                                                                                                 .
                                            FSN 310, KINNEY 105 LESS
                                                48.0                                                                                                                                                                           $53,652
                                                                                 .
                                                                                                   .                                                                           Total Estimated Indem~ty: $168,249                        -
         •                  •
    Loss Credit Agreement
                                                                             -
    In addition to any premium and/or administrative fees for all crop(s)/countv(ies) in which the billing date has passed and for the                                                                               Yes X No
    crop/county(i~s) with the loss, I agree to have my total premium and/or administrative fees for all of my crop(s)/county(ies) insured                                                                                           -
    under this policy or any other policy authorized under the ACT deducted from the indemnity or prevented planted loss due me
    under this claim. If the billin9: date has passed for any crop(s)/county(ies) at the time the loss payment is processed, any amounts
    due for tbos,e crop(s)/E:ounty(ies) will be deducted, regardless of how you answered this question.


•
    Summary QLJestions
    Is any acreage of the damage crops considered a second crop following a first insured crop which was planted and incurred
    an indemnity within the same crop year?                 ·                                            ·
                                                                                                                                                                                                                                    no


                                                                                                                                                                         .-
                                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 104 of 372




    Is any acreage of the damage crops considered a second crop following a first insured crop which wa_s prevented from
    being p_!a_nted within the same crop year?                                                                                                            no

    Was any part of this crop loss due to chemical damage?                                                                                                no


    Verifications
    Policyholder verified Tax ID XXXXX4830 is correct.                                                                                        Yes X No
                                                                                                                                                 -       -
    Policyholder verified Entity Type Limited Liability Company is correct.                                                                   Yes X No_


    Comments
    -~G8(3/24/17)-called and left message with Mary Jo for Mark Bula to give me a ca11.BG8(3/27/17)-Insured stated that around 200-300 acres affected, varying
    amounts of damage.TC8(6/3/17)-5/27/17 SAMPLES TAKEN FROM UNIT-3.02 16.0 ACRES FOR USDA GRADE-FAILED TO MEET US #!·HARVEST ANYWAY---
    CULLING OUT OVER 50% .




•




                                                                                                                       -                  '




                                                             '




                                                       (


                                                                                                                                                     •
                                                                             '
                                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 105 of 372




                             UNDERWRITING CERTIFICATION FORM                                                                           •
                                                                                                                                           Loss No. ---"'--"-='-'-"'--
                                                                                                                                                         17-000176

                                                                                                                                           Policy No.         MP-0750018

-'-'A-=G.:..:R::...IG=E:..:.N=.ER:..:.A:..:.L=--c_lN:..:S:.:U:.:.R.::..A.::..N:..::C:.:E:...;C::.;O::.:M=..:PA:..:.Nc.:.Y.:...__ _ _ _ _ _ _ _ _ _ _ _ _ _ I NS URAN CE COMPANY



                                                                                                                                           Date ---~07~/~1=2/=2=0~17~__

Name of Insured ONEIDA POTATO EXCHANGE

Address 5818 FIRE LN                                                                            City RHINELANDER                                        State WI 54501-0000

Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508

To Rain and Hail
 Have you been actively engaged in farming for a share of the production of any crop on

 the acreage designated as Added Land in FLAGLER county prior to the year in which the
                                                                                                                                                          '
  land was identified as ·added land -on your policy (year added: 2017)?

                                                                                                                                                                Answer: no

                                                                                •




                                                                                        '




                                                                                                                                                                                   •




                                                                 _·_I___________ lnsured's Signature
_0_7_/_1_2/_2..c.0_17_ _ Signature Date --''------IJ;JJ'L--1';r.::·




                                                                                                                                                                   '1H-5151-2013
                                                                                                                                                      Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 106 of 372


                                                                                                                                                                                                                                                                                                                                                       ,

                                '                                                      '         EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID)                                                                                                                                                                                                                             '


                                                                                                                               ..

     INSURED NAME: ONEIDA POTATO EXCHANGE                                                                                                                                                                                                                                                                                                 'POLICY NUMBER: MP-0750018
     AUTHORIZED SIGNATURE(S): PAUL SOWINSKI
                                                     •
     COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY                                                                        AGENCY: PROGRESSIVE AG                                                                                                                     •                     CROP YEAR: 2017                             Claim No, 17-000176
                                                                                                                                 AGENT OF RECORD: PENNEY HAMMER                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                    .                                                                                                                                                                                                                                                                                                                          '
     Contact Information - Name: Mark Bula Phone: 1192                                                                                                                                                                                                                                            Claim Entry Date: 03/20/2017                                                                            •




     ~ ~ - ~ ~ - ~ - ~ ~ - - - - . . . . . . . . . - - - , - - - - - _ _ _ . •,::.,,!.
                                                                             ,..---- J
                                                                                                                     •
                            .
                                                                                                                                                                                                                                       !i;;t'!I"                        •       .......                                    1_,,      I,                                                 •                                 •                •
                                    -~---                     - ---~~------                                                                                                                                                ---------                                                                               _ _ _ _ _.                                  _ __!.;,._...                                       ---~                                        -
                                       •
.•   BG8(3/24/17)-called and left message with Mary Jo for Mark Bula to give me a call.BG8(3/27/17)-Insured stated that around 200-300 acres affected, varyirig amounts of damage,TC8(6/3/17)-5/27/17 SAMPLES .
     TAKEN FROM UNIT-3,02 16,0 ACRES FOR USDA GRADE-FAILED TO MEET US #1-HARVoST ANYWAY--CULUNG OUT OVER 50%.                                                                                              .
                                                                                                                                                                                                                                                ii'•::•.-.
                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                        • (I                  •    •               •-D •                               ~ • •                                                      ••• •                    • Ta""          ~-



                                      CROP                                                     PLAN                             TYPE                                                                                                      LEVEL
                                                                                                                                                                                                                                                       •                    ••

                                                                                                                                                                                                                                                                                PLANT
                                                                                                                                                                                                                                                                                                           "····•,...

                                                                                                                                                                                                                                                                                                                                              COUNTY
                                                                                                                                                                                                                                                                                                                                                                                                         • .. ,
                                                                                                                                                                                                                                                                                                                                                                                                         ""       -OPTIONS                                 •



                                                                                                                                                                                                                                                                    REPORT_DATE

     *84 (POTATOES)                                                            APH(90)                               IRRIGATED GRPA                                A                           19.25                                  0.75                     02/25/2017                                               FLAGLER                                                                          YA

     *84 (POTATOES)                                       •
                                                                               APH(90)                               IRRIGATED GRPB                                A                           12.00·                                 0.75                     02/25/2017                                               FLAGLER                                                                           YA

     *84 (POTATOES)                                                            APH(90)                                                                             A                           MKT                                    -0,75                                                                             ST. JOHNS                                                                         YA                                                                        •




                                                                                       TYPE                                                               NAME                                                                                                                                                                     ADDRESS
                                                                                                                                                                                                                                                                                                                                                                                    '                                     .. .
     No loss payee or transfer of coverage.
                                                                                                                                                 -                                                                 -                                                                                           •                                       -       ' ,.
                                                                                                                                                                                                                                                                                                                                                                                                 --
                                                                                                                                                 •
                                                                                                                                                     ••                                                            • • •
                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                       ·''"·•" •   -·                                          -    •                                      •
                                                                                                                                                                                                                                                                                                                                                                                    LOSS NUMBER;
                                                                                                                                                                                                                                                                                                                                                                                                    - -•                                                           J
                                                         NAME                                                                                                COMPANY                                                                                                ·           POUCY

     No companions
          .
     ------                                - - - - - - - - - 7 - - - - - -........ ---
                                                                                                                                --
                                                                                                                             -- ...-----                   - -~-
                                                                                                                                                                                     .         -      .  ,.
                                                                                                                                                                                                      ----- -              ----.----
                                                                                                                                                                                                                                                                        '

                                                                                                                                                                                                                                                                        --.--;----•                                        --·--                                                                                          ---
                                                                                                                                                                                                                                                                                                                                                                                                                  ---- ...
                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                        •
     •        ,•
               •
                       •   •        ~                              •••
                                                     . ! ! . - - ~ ~ --
                                                                          ,
                                                                                                           •
                                                                                                                ""

                                                                                                                                            .,
                                                                                                                                                          ~
                                                                                                                                                             ~
                                                                                                                                                             .       --=--~-------~   .      - - - ~ --
                                                                                                                                                                                                                                  •         •                                             •                                •   •
                                                                                                                                                                                                                                                                                                                                                                                                     "        "                                        "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   J            '
     LINE#                          CROP
                                             •
                                                 '   FARM~               FSN#              SHARE       '           PERSON   '
                                                                                                                                        •                  '   ACRES ' PLANT .
                                                                                                                                                             · LOCATION        TOTAL '
                                                                                                                                                                                        PRICE
                                                                                                                                                                                         ; ~
                                                                                                                                                                                                  .
                                                                                                                                                                                                      -
                                                                                                                                                                                                 · LIAB     RISKAPP                                        '
                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                  LciSS'
                                                                                                                                                                                                                                                                                                                                                                                                                                       '       '- EST
                                             '                                                                                                                                                                                                                                                                                                                                              AREA                  AVG                           PROD
                   '                                 UNIT                      '
                                                                                   •       •
                                                                                                               SHARING/COUNTY
                                                                                                                                                      '
                                                                                                                                                                               •                          YLD/ACRE                                 '           REPORT DATE GUARAN
                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                             TEE
                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                .                                 YLD
      •
                                                                 •
                                                                                                                                •                                                                          .GUAR
                                                                                                                                                                                                                                                                  .                                                                                '   '                                    •                                 •




     1.0                       90-PTATO                   2.02       297                       0,500   JUUNGTON CREEK                       125 28E 2                                                           328,00                ADDED                                                                                                                                                                       167.S                                Loss
     YLD#                      IRRIGATED                   OU                                          FARMS                                                                                                     246,0                  LAND                       02/23/2017                                      2460                   12                   14760                            000                CWT
                                                                                                       FLAGLER                              KINNEY 100 FRONT WEST ...                                                                    2017
     12,0                      GRPB                                                                                                                     .
                                                                                                                                                                                                                                      i
                                                                                                                                                                                                                                      Rll0.00
                                                                                                                                                                                                                                      D 10.00                                                                                                                       '




     1.0                       90-PTATO                   2,02       297                       0.500   JUUNGTON CREEK                       125 28E 2                                                           328.00                    ADDED                                                                                                                                                                                                        Loss                         •

     YLD#                      IRRIGATED                   OU                                          FARMS                                                                                                     246,0                      LAND                   02/23/2017                                      1476            10,8000                          7970'                       000
     12.0                      GRPB                                                                    FLAGLER                              KINNEY 100 FRONT WEST ,,,                                                                        2017
                                                                                                                                                                                                                                          fRl6,00
                                                                                                                                                                                                                                           D 6.00

     5.0 .                     90-PTATO                   2.03       310                       0.500   JULINGTON CREEK                      125 29E 29                                                          328,00                  ADDED                                                                                                                                                                     205,8                                Loss
     YLD#                      IRRIGATED                   OU                                          FARMS                                                                                                     246,0                   LAND                      01/28/2017                                      9840                   12                    59040                           000                CWT
     6,0                       GRPB                                                                    FLAGLER                              KINNEY 105 - BARN                                                                             2016                                    '       '                                                                                                                                                                             '
                                                                                                                                                                                                                                      fRl40.00
                                                                                                                                                                                                                                       D 40,00                                                                                                                                                                                                                              '



     8.0                       90-PTATO                   3,01       171                       1,000                                        125 29E 7                                                           328.00                 ADDED                                                                                                                                                                      300:0                     1140Q,O
     YLD#                      IRRIGATED                   OU                                                   •                           125 29E 8                                                            246,0                   LAND                      01/10/2017                                      9348                   12               112176                               000                CWT                         CWT
     9.0                       GRPB                                                                        FLAGLER                          BARD                     ~                                                                    2017
                                                                                                                                                                                                                                      (R)38,00                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                  ,,

     2.0                       90-PTATO                   3.02           201                   1,000                                        12S 29E 9                                                           292.00                                                                                                                                                                                             82.8                                Loss
     YLD#                      IRRIGATED                 . OU                                                                                                                                                    219,0                fRl26,00                     02/14/2017                              •       5694                       12               "68328                           000                CWT
                                                                                                                                                                                                                                                                                      •
     2,0                       GRPB                                                                    FLAGLER                              BARD                                                                                       D 26,00                                                                                                                                                                                         '       '   '   .       .   <o




                                                                                                                         '

                                                                                                                                                                                                                                                                                                                                          '
                                                                              Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 107 of 372




                                    ,EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID) tXTENDER
INSURED NAME: ONEIDA POTATO EXCHANGE                                                                                                                                                            POLICY NUMBER: MP-075001B
AUTHORIZED SIGNATURE(S): PAUL SOWINSKI
                                    •
COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY                  'AGENCY: PROGRESSIVE AG                                                                               CROP YEAR: 2017     Claim No. 17-000176
                                                                       AGENT OF RECORD: PENNEY HAMMER

Contact Information - Name: Mark Bula Phone: 1192                                                                                                                           Claim Entry Date: 03/20/2017

                                                    .
                                                                                                                                                                                                       •
LINE#       CROP         FARM     - FSN#    SHARE            PERSON                   LOCATION                                 APP                    ACRES .       PLANT       TOTAL      'PRICE     LIAB     RISK   LOSS     EST
                         UNIT                            SHARING/COUNTY                                                     YLD/ACRE                              REPORT DATE GUARAN                           AREA   AVG     PROD
                                                                                                                              GUAR                                              TEE                                   YLD

3.0     90-PTATO           3.03   265       1.000                          125 29E 6                                                362.00                                                                 •          321.0   14124.0
YLD#    IRRIGATED           OU                                                                                                       271.5            (R)44.00     01/31/2017     11946        12    143352     000    CWT       CWT
1.0     GRPB                                            FLAGLER            FIELD HOME

4.0     90-PTATO           3.04   297       1.000                          125 2BE 2                                                32B.00              ADDED                                                         107.8      Loss
YLD#    IRRIGATED           OU                                                                                                       246.0                LAND     02/09/2017      73B0        12     B8560     000    CWT
10.0    GRPB.                                           FLAGLER            KINNEY 100 HOUSE                                                                2017
                                                                                                                                                      / Rl30.00
                                        •
                                                                                            s·                                                         D 30.00

6.0     90-PTATO           3.05   310       1.000                          125 -29E 29                    ,                         32B.00              ADDED                                                         152.B      Loss
YLD#    IRRIGATED           OU                                                                                                       246.0               LAND      01/24/2017     11B0B        12    141696     000    CWT
11,0    GRPB                                            FLAGLER            KINNEY 105 LESS                                                                2017
                                                                                                                                                      /Rl48.00
                                                                                                                                                       D 4B.00




                                                                                                                                                                                                                                        ,


                                                                                                 '                                                                                                                      •




                           ,




                                                                                                                                                                                                                  '

                                                                                                          •
        •                                                                                 Case•3:18-bk-04194-JAF   Doc 165-4              Filed 04/07/21       Page 108 of 372


                                                                                                           -
                                                                                                                                                                                                                                                            •


                                                                                                                                                                                          •                    •
                                                                                                           •
                                                                         AOJUSTER'S SPECIAL REPORT                                                                                            Loss No.- - ~17-000176
                                                                                                                                                                                                           ~==~-
                                                                                                                                                                                              Po Ii c y No'. _ _,_M"-'P_--=-07'--'5"'0"'0-"18"---
                                            -
                     --'-A-'-'GccRccl....cGc.cEcc.Nc...Ecc.Rcc..AccL..clN-'-S"-U'-'R-"A-"N_C_E_·_C_O_M_P-'-A'-N'-Y---------------INSURANCE COMPANY


                                                                                                                                                                                              Date.  07/12/2017
                                                                                                                                                                                                -----~  =~~~
                                                                         .-                                    •



                     Name· of Insured ONEIDA POTATO EXCHANGE                                                                                                                                                                   •

                     Address 5818 FIRE LN                                                                                            City RHINELANDER                                                                      State WI 54501-0000
                                                                                                                         .   \       .-
                                                                                                                                                                                                                   .

                     Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508

                     To CLAIMS DEPT.
                               ACRES AND. SHARE VERIFIED TO BE CORRECT. PRODUCTION IN LINE WITH INSPECTIONS.· SEE
                                                .

                     -. SUPPORTING DOCUMENTATION •




                      •



                                                                                                                                                                                              '



                                                            '




                           •            •               •                                                                                                                            -         .       .




                                                                                                                     •                                                                                                             -        •




                                                                    ..


                                                                                                                                                                                                                       '   .




                               -
                                                    •


            •

    •




                                                                                                                                                                                                                                                -   .




                                                                                                                                 '                                     '

                                                                                                                                                   T'-C~8~_·_.-~~-_iJtilz;:;_.
                                                                                                                                                                        ·_ _ _ _ _ _ _ _.Adjuster                                                               •




                    . ©NCIS 7101,Rev. 96
                                                            ,
                                                                ,                                                                                                          -                                   '                   .'
                                                                                                                                                                                                                                   .
                                                                                          .    .                                                                                                                                   '
                                                                                           '                                         -                                                                                     •
                                                                              .. .   .                 -                                                   •                     t   •.
                                                                                                                                                                                                   '       '
                .     ''                                                                                                                                                                                                                                        •
•               -     '        -,                                                . ' ••
                                                                                                   ,
                                                                                                   '
                                                                                                                                                                                                                                                '       .

                                                                          -                                                                                                                                                             •   -
                                    -                                                                                                                           •                                                      .   . .
                                                                                                                     Case 3:18-bk-04194-JAF   Doc 165-4      Filed 04/07/21       Page 109 of 372
                                                                                                    •                                                                                                                     •

                                                                                                             •
                                                                                                                                                                                                            •
                                                                                                             '                                                                                                                                                                              '

                                                                                                     ••GENERATED BY EADJUSTER••
                                                                                -   .               .                                          '

                                                                                ADJUSTER'S SPECIAL REPORT                                                                                                       Loss No.
                                                                                                                                                                                                                                  ---==~~--                   17s000176
                                                                                                                                                                            •
                                                                                                                                                                                                                      .
                                                                        •                                                                                                                                                                                                               •
                                                                                                                                                                                                                Policy No. _ _M=P--'-0'-'7'-'5'-"0""0-'-18:,__
             _:_A:..:G:..:.R.::.l..::G..::E;;..;N..::EccR:...;Ac::cL.:..:IN.:..:S::..:U:..cRA.=....::.N.:..:C:..:E=-C"-O;c..:..:.M.:...Pc..:A;..cNY'--_ _ _ _ _ _ _ _ _ _ _ _ _ _INSURANCE COMPANY
                                                           .• '
                                                                                                                                                                                                                              •

                                                            '
                                                                •
                                                                                                                                                                                                            . · Date--~-~~==~--
                                                                                                                                                                                                                         07/12/2017 '
             Name of Insured ONEIDA POTATO EXCHANGE
                                                                                                                                                                                         .                                                                                •   •
             Address 5818 FIRE LN                                                                                                                           City RHINELANDER                                                            State Wl"54501-0000

             Agency Name& Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508 ·

             To Rain and Hail


                                    .
               Acres for POTATOES in FLAGLER county are.outside the~% tolerance. The-exact yield lines

               causing the problem could not- be identified.

               No CIMS data was found for POTATOES in FLAGLER county.

              ·Narrative for Unit 2.02 OU:

                        • Acres verified using GPS. Share verified by settlement sheet.
                                                                                                                                                                                                                                             '

                                                                            .
               Narrative for Unit 2. 03- OU:

                        • Acres verified us~ng GPS. Share verified by settlement sheet .
    •


•
               Narrative for Unit 3.02 OU:

                        • Acres verified using GPS. Share verified by settlement sheet.



               Narrative _for Unit 3. 04 OU:


        •
                        • Acres veri•fied using GPS. Share verified by settlement sheet .




               Narrative for Unit 3.05 OU:
                                    .       .
                                                                                                                                                                                                                                                               '
                        • Acres veri.fied using GPS. Share verified by" settlement sheet.

                                                                                                                                                                                                        '



                                                                                                                 •
                                                                                            •
                                                                                                                                                                        ____··----------·-~Adjuster
                                        .           .                                                                                                                                   ' .
            . ©NCIS 7101 Rev. 96                                                        •                                                                                                                                                                                               •



               '
                            •                                                                   ..
                                                                                                                          •
                                                                                                                                                   ••                                                                                        •                 •                      .. .
                                                                                                                                                                                                                                                                                        . -

                                                        •                                                                                                                                                                                            •
                    '                                                                                                                                                                                                     .
                                                                        '
                                                                                                                                                                                                    •                                                                                       •
               '        '                                                                                .
                            •                                       •                                    •                                              •
•
                                •


                                                                                                .   ..
                                                                                                                                                                        •
                                                                                                                                                                                                            •
                                                                                                                                                                                                                              ' .   .
                                                                                                                                                                                                                                                         ,,
                                                                                                                                                                                                                                                                                  .
                                                .                                                                         ·.                                        .   .                                                               .'       .
                                                                                                             •                                                                •
                                                                     Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 110 of 372




                                                             ••GENERATED BY EADJUSTER••
                                                                                                                                                                  •
                                                   ADJUSTER'S SPECIAL REPORT                                                                      Loss No.· - - - ~
                                                                                                                                                                  17-000176
                                                                                                                                                                    =~=--
                                                                                                                                                  Policy No. _ __,_M,,,P_--=.07'--'5'-'0"'0-"18"---

    __:_A.:.:G:.:.R..::l...:G:..:E::.N:..::E::.RA::...:::L..::IN.:.:S:..:U:.:.R..::A..::N.:..:C:..:E=-C=O:..:.M::.P:...:A::..:Nc.:.Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ I NS URAN CE COMP ANY
                                                                                                                                                              -               r


                                                                                                                                                  Date      07/1212017
                                                                                                                                                        ----====--
    Name of Insured ONEIDA POTATO EXCHANGE

    Address 5818 FIRE LN                                                                             City RHINELANDER                                             State WI 54501-0000

    Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508
    To _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

      Added Land Question already answered for FLAGLER county (last loss was in the year 2016)

      on yield line(s) 6.This claim is considered a delayed claim for the following reason(s):

            • Unit         1   3.05 ou 1 was not settled within 60 days of                                                          1
                                                                                                                                        2017-05-12'    (the harvest

                complete date).




      Reason for delayed claim:
                                                                              •
             • Unable to get timely response from insured

             • DUE        TO      SICKNESS.




                                                                                                                                             •




        •                                                                                                          T'-'C"-'8'-----~--'--IJ!,;lz;;;--------·Adjuster

    ©NCIS-7101 Rev. 96
•


                                                                                                                                                                         t
                                          •          Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 111 of 372




                                                  *•GENERATED BY EADJUSTER**

                                       ADJUSTER'S SPECIAL REPORT                                                             Loss No. - - ~ ~
                                                                                                                                            17-000176
                                                                                                                                              ="-'-''--

                                                                                                                             Po Ii c y No. _ _M=P---'-0'-'7-"5"'0"'0..:.18"--
                                                                                                                                                 .
    --'A-'G""R-"1--'G'-'E"'"N""E"'"R"-A""L"'l"'N.c.S.c.Uc.cRA'-'N'-"C.=.=E...cC...cOccMcc.P-'-A"-N'-'Y---------------INSURANCE COMPANY


                                                                                                                             .
                                                                                                                             Date      07/12/2017
                                              •
                                                                                                                                   ---~~==~~-
    Name of Insured ONEIDA POTATO EXCHANGE

    Address 5818 FIRE LN                                                                  City RHINELANDER                                  State WI 54501-0000

    Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508

    To Rain and Hail



     Yield Line 12.0, Date of Consent 06/07/2017

     Comments entered for unit 2.02 OU,                           BILLY DAVIS WAS IN AREA WHEN INSURED CALLED NEEDING

     INSPECTION .BILLY INSPECTED AND DETERMINED THAT POTATOES WERE NO GOOD EITHER MUSH OR

     WITH SOFT SPOTS AND ROTTING. HE TOOK PICTURES OF THE SAMPLES AND RELEASED TO DESTROY.


l




                                                                                                                                                                                •




                                                                                                   ~C=8~--~~-~
                                                                                                   T       _ _ _ _ _ _ _ _.Adjuster

    ©NCIS 7101 Rev. 96


                                                                     .,
                                                                                                                                                                                Case 3:18-bk-04194-JAF             Doc 165-4        Filed 04/07/21        Page 112 of 372


                                                                                                                                                                                                                                                                                                                                                        PAGE 1 of 1
    Company: AGRI GENERAL INSURANCE COMPANY                                                                          •                           Crop Insurance Serviced by Rain and Hail                                                             f-LPO~L~IC~Y~N~O~·--t~C~L~A~IM~N~O~._ -~F~IE~L~O~t-'~A~O~JU~S~T~ER~--rL~o~s~s~TY~P~E~ BATCH DATE PAGE
                                                                                                                                                               •
     PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                                                                   MP-0750018         17-000176           JL              TC8                H.       07/12/2017
                               PROOUCER/OWNER INFORMATION                                                                                 AGENCY INFORMATION                                                                                              CROP/PLAN          UNIT NO. INTENDED USE            PRICE/LEVEL CROP YEAR LOCATION DESCRIPTION
     ONEIOA POTATO EXCHANGE                                                                                                  PROGRESSIVE AG                                                                                                                84 -PTATO
                                                                                                                                                                                                                                                            9Q~APH
                                                                                                                                                                                                                                                                             2.02 OU            OT             112 0.75                     l l!100s !!FRONT1 WEST 11ACK
                                                                                                                                                                                                                                                                                                                                   2017 Kl~NEY
     5818 FIRE LN                                                                                                            417 38TH ST SW STE A                                                                                                     1 - ~ ~ = ~ ~ - -=-1=-cc--r-- - - - - - . - - - - - - ,s
                                                                                                                                                                                                                                                                                   42
     RHINELANDER. WI 54501-0000                                                                                              FARGO. ND 58103-6508                                                                                                      CAUSE(S) OF DAMAGE _ _ _-_Fr_,,_,_'--t-------+-----
                                                                                                                                                                                                                                                         DATE(S) OF DAMAGE        03/03/2017
    PHONE                            SSN/EIN                         ENTITY                                                  PHONE                                                              COOE                                                                                                     -~~---+-------+------
    715-272-1192                     XXXXX4830                      LLC                                                      701-277-9210                                                       777230                              NS URE OCAUSE%         100
    STATE: FLORIOA                                                   CODE:              9                                   COUNTY: FLAGLER                                                         COOE: 35                      LOSS PAYABLE TO ME AND
                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                         ------+-------+------
    I.S.ECJIO.ll..L                                ~                                                                                           .                                                                                  NO OTHERS
                                                                                                                                                                                                                                             - - -  -  - - -  -  - - - -  - - - - - - - .
                                                                                                                                                                                                                                                                                        ~ - -
    A. ACTUARIAL                                                                                                                                                                                                  B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIE~LD_~-~-~-- D. STAGE GUARANTEE
    ~ o icy        16          17             18               19             20              21             22-24                  26-28                                     29                  30                      31           32 a Moisture'¾                 33                       34                       35                   36                                  37                         38                                                       ·
                                                                                                                                                                                                                                                                            0
    / Yield      Field
    WiI1,_--;-- ' - ~
      1. 0
                           Multi.Crop Reported

                                          ·
                                                        Determined
                                                                    -+~
                                                                          Interest

                                                                                    ' RPB12610 IRRIGATE
                                                                                                                                 -=- ~
                                                                                                         Type/Class Irr, Crop~ing,                         Farm                               Use of
                                                                                                                                                                            staoe I Acreaoe--+-"
                                                                                                                                                                      -,,,_----     ••••••••••••
                                                                                                                                                                                                         +--"
                                                                                                                                                                                                                   Appraised            • • • • • • · • · • • • Shell
                                                                                                                                                                                                                                           32b Factor             ~_
                                                                                                                                                                                                                                                                            Yo,          Production
                                                                                                                                                                                                                                                                                           _c
                                                                                                                                                                                                                                                                                                                     Quality
                                                                                                                                                                                                                                                                                                       '----,f-Chctru:
                                                                                                                                                                                                                                                                                                                                          ProducUon                      Uninsured                                                        Per


     12.0                      'NS "h----"10"-.0'f-----"lOc.,.O              0.500 000             (20)                                                            297 H imRJ=cf---t------t---                    - - - - - + - - - - -~'~4~6-~0t--~'~·4=,60                        -----+-+----
      1.0      'l';!l'                II                                               RPB(2610 IRRIGATE                                                                   -        ............          .
     12.0          2&4   +'     NS            . 6.0                 6.0      0.500 000             (20)                                                            297 UH ---+-~O~.O+-----+-- _ _ _ _o'+---+---~o ---~of----~o -~'4~6~.o't-_~l.~47"'16
                                                                                                                                                                                                                                        ••••••••••••



                                                                                                                                                                                                                                        ••• •••• •• • • •        •              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                        ••••••••••••



                        39. TOTALS~~1~6~.o~-~'~6=.0 OTHER PERSON SHARING: JULINGTON CREEK FARMS                                                                                                                                                           42.TOTALS - - - - = O                                                    ----~o ---~o~---~o                                                                                                                3 936.0
    40. Quality: TW • KO • Aflaloxin • Vomiloxin • Fumonisin          Garlicky     Dark Roast       •
                                                                                                 Sclerolinia D Ergoty D CoFo•        Other      None !81 •                                                                  •                  •
                                                                                                                                                              41. Do any mycotoxins exceed FDA, State or other health organization maximum litnils? Yes                                                                                                                                                                                                          •        No 181
                   14. Daters Notice of Loss
                                                          ls any acreage of the damage Crop(s) considered a second crop following a first insured crop which was planted and Incurred an Indemnity within the same crop year? Yes D No 181
        1st Notice         2nd Notice        Final Notice
                                                          Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes • No l8I
     03/20/2017
    SECTION II • HARVESTED PRODUCTION                                     43.~D'."a~te~H~a"crv"e~st~C~oC:m"p~le-,:le:,dc,:=Oa,6c;Io,,1,,12a,Os,1=7'-'44:::::_,:,Isc,dc;a~m,,ag,:'c:'C::im;,i~la~r~to~o:,:lh~e~rf~a~rm~s,.;i~n~th~e;.a~re::,:a',?~~~';,'0:ll!l=N'-'oC:D:'c--.::,4:,5,:,:A,:s:::si,:gn,cme,e:cn:,:Io:::f-"ln..d"'e,::mccni:,,IYc.?_~c,e:es.=De,.::N"'o-'ll!l"--'4"'6'-T,,ra:::n:,s:,fe,_r
                                                                                                                                                                                                                                                                                                                                                                                    .                  o,cf_,_R,,lg,_h,_tt"'o-"ln,_d"'e,::m,::ni:,,ty_._?_~"''"-'-=Dc..::N,:o_,,ll!l"-j
    A. MEASUREMENTS                                                 - - B. GROSS~PRC,O~O~U'rC~Tl~O~N~~-~-·~-+c~.,cA=O_,JU~S~T,'CM=E~NT~S~T~O~HrA=R~VE~S~T=EO~PR~O~OrU~C~Tl~O~N--~-~-~~~~-~-~---~~- ---~---<
,    47a Share            48         49            50     51         52    53    54       55         56      57    58a F~rei~n 593 Moisture•;. 603 Test WT 61   62     63       64a Value    BS        66
    ...........          ~~~tip·. Length or                         Deduc-           Net           Conversion
                                                                                                                                                   8
                                                                                                                                     Gross L - j - -tb~~n.                          ~;:ge•~~~- • • ••~PJ~tlll[ '.l'9.. " •· · ......... ····" " ... · · ..... "" ·                                                 Adjusted               Pr~~~~~on               Production              ........... · • ••               Quality                     Production
    47b Field ID                              L.width...Lo.e~l..EactoL                                                                                                            ...=..wL.          58b Factor                59b Factor         BOb Factor                                                              ,                                                                64b Mkt. Price
    .... 9... ~Q9                   . MB      I P~ODlJCE,INC,.JAQ(SONVI~LE ,FL 4                                         15-4028 4 L                 1,674.6                                  +.-..-..-.-..-..-.-..-..-.-!.-..-.-..-..-.-..-..-.-..-..-.1-.-••-.-..-..-.-..-..-.-..-.l--                                                                                  .               .. .... , ....... .
              1.0         NS                                                                                                                 1,674.6     CWT                                                                                                                                                          1,674.6                       0.0               1674.6                                                                                      1,674.6
    ••• • • •• ••• •                                                                                                                                                                              .... ....... ... ... .................. ................ .                                                                                                                              ...............
      •

    ....... ....                                                                                                                                                                                  .... ....... ...... ............... ... ................ .                                                                                                                              .............. .
    .. ... ......                                                                                                                                                                                 ........... ...... .. ... .. ... ...... .. ................ .                                                                                                                           • ••••••••••••••



    .. ...... ...                                                                                                                                                                                 ....... .......... .............. .... ................ .                                                                                                                               • ••••••••••••••



    I certify that lo the best of my knowledge a11d belief all of the i11forma\ion on lhis fom, is correct and complete and that i! will be used to determine my loss, Uany, for damage to my insured crops. I understand thal  67. TOTAL       1 , 67 4. 6                                                                                                                                  68. SECTION II TOTAL
    this Production Worksheet/Proof of Loss and supporting papers are subject lo audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I 674.6
    lion, an agency of the United Slates Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each Insured crop that I                                                                                                                                           69. SECTION I TOTAL                                                                 0
    submitted are true and correct and that all docume11ts or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize yo Lt to inspect any and all scale tickets, warehouse receipts,
    inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located, I also hereby expressly authorize you to'lnspect and copy any and all records of the Farm                                                                                                                                                     70. UNIT TOTAL                                           I 674.6
    Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure lo report completely and accurately
    may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).                                                                                                                                       71. ALLOCATED PROO                                                                 0.0
                               •
    Under penalties of pe~ury, I certify that 1. My tax,oayerldentificafion number shown on this form Is correc~ 2. lam not subject to backup withholding as aresull of a failure to report all interest or dividend income, and 3. I am a United States {U.S.) citizen or other U.S.                                                                                                       72. TOTALAPH PROO                                                     1 674.6
    person. The Internal Revenue Service does no\ require your consent lo any provision of this document other than the certifications required to avoid backup withholding.                      ·                                      .
                                                                                                                                                                                                                                                                                                                                                                              •
    73. Adjuster's ~re                                  Date                    7ty~gna~ure                                                                    Date                                            Total                 Price           Estimated
                 o,'                                TCB 07/12/2017                                                                                                  07/12/2017
                                                                                                                                                                                                       Unit Production - Deficiency
                                                                                                                                                                                                     Guarantee                 -    Election Share - Indemnity       ~                    '                              '
                                                                                                                                                                                                             to Count
                                                                                                                                                                                                  -----~==~--------------------ISEEREVERSESIDEOFTHISFORMFORNOND/SCRIM-
    73. Adjus!er's Signature                            Date                    74. !noured"s Signature                                                        Da!e                                                                                                                                   See
                                                                                                                                                                                                                                                                                          I
          •                                              07/12/2017                                                                                                 07/12/2017                            I
                                                                                                                                                                                                       3.936,0
                                                                                                                                                                                                 -----------------------------
                                                                                                                                                                                                                                     1.674.6
                                                                                                                                                                                                                               COMPANY/AGENT COPY
                                                                                                                                                                                                                                                                     2,261.4
                                                                                                                                                                                                                                                                                          I         Above                1
                                                                                                                                                                                                                                                                                                                                    O. 500              I        $12. 68,2               /NATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                                                                                                                                                                                                                                                                                                                                                                                                                         RH-5008·2014
                                                                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 113 of 372




                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                       ... ..-
     ,   ,
             .. ,•
                 ,
                                     CENTRAL AN.D SOt[_THERNPOTATO WEIGHT METHOD APJ>RAISAL,WQRI($JIEET                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                   , , , ,
                                                                                                                                                                                                                                                                                                ,,,,    ,,,  "



    COMPANY:                                                   •         I. INSURED'S NAME                                                               •                2. POLICY NO.                                              3. UNIT NO,    '
                                                                                                                                                                                                                                                                             4. CROP
                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                     YEAR
    AGRI GENERAL INSURANCE COMPANY                                                                                 •
                                                                                                                                                                                                                                                        •

    CLAIM NO:                                                                                 ONEIDA POTATO EXCHANGE                                                                            MP-0750018                                     2.02 OU              '               2017
                                 17-000176
                                                                                                                                                                                                                                     % POTATOES REMAINING A VG. LBS. PER SAMPLE
                                                                                                                                                                                                               AVG. LBS. PEil        (EXCLUDING EXTERNAL        (EXCLUDING
         FIELD            ACRES                 ROW                            WEIGHT OF POTATOES IN EACl1 SAMPLE                                        TOTAL ALL                       NO.OF
                                                             TYPE                                                                                                                                                SAMPLE                     DEFEC'J'S)     EX'J'EllNAL DEFECTS)
           JD            IN FIELD              SPACE                       (EACH BLOCK EQUALS 1/1000 ACRE SAMPLE ROW)                                     SMIPLES                       SAMPLES                  (IO+ II)
                                                                                                                                                                                                     •
                                                                                                                                                                                                                                        (REFER TO ITEM 24)         (12 X 13)
                     5           6                  7          8                                          9                                                      IO                             II                     12                       13                     14

    FSN-297                                                  2610            0            0               0
    T-303                    6.0                40                                                                                                                0                             3                      0.0                      1.000                                   0.0
    2&4                                                      GRPB
                                                                                          FACTO!l                                                                                                                                                           APPRAISAL C\VT. PER
             DID TIIE LOT FAIL U.S. #2 DUE TO                                                                            AVG. LBS. TO COUNT PER SAMPLE                                                         CONVERSION                                         ACRE
                                                                                 "YES"TN 15, ENTER "O"                                                                                                           FACTOR
             INTERNAL OR OTHER DEFECTS?                                                                                              (14XI6)                                                                                                                     (17XI8)
                                                                                 "NO" IN 15, ENTER "I"
                                          15                                                  16                                                    17                                                                 18                                           19


              YES            0                      NO      []                                1                                                   0.0                                                                  10                                                     0.0
                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                               -
         GRADE DETERMINATION                                                                   20. PRODUCTION GRADED BY:                  LABORATORY                                •
                                                                                                                                                                              %POTATOES
                                                                                                                                                                                                LICENSED GRADER[]
                                                                                                                                                                                                                REMARKS:
                                                        1'0TAL WEIGHT OF             TOTAL WEIGH"!' OF                 % POTATOES FAILING
                                                                                                                                                                   REMAINING (EXCLUDES                         BILLY DAVIS WAS IN AREA WHEN INSURED NEEDED INSPECTION-
                                                          SAlvIPLE TO BE           POTATOES FAILING U.S.                 U.S. #2 DUE TO
                                                                                                                                                                     EXTERNAL DEFECTS)                         BILLY INSPECTED AND DETERMINED THAT POTATOES WERE NO GOOD
                                                           GRADED FOR               #2 DUE TO EXTERNAL                 EXTERNAL DEFECTS
                                                                                                                                                                         (!,000-23)                            EITHER MUSH OR SOFT SPOTS AND ROTTING. SEE PICTURES. null
             EXTERNAL                                   EXTEllNAL DEFEC"J'S                   DEFEC"J'S                         (22+21)
                                                                                                                                                                    (TRASFER TO ITEM I3)                                     •

              DEFECTS                                              21                              22                                23                                      24
                   .                                               .
                                                                   0.0                             0.0                          0.000                                              1.000
                                                                                                                                                                                                                                                            •
                                                                                                                                                                                            .
             .                                           TOTAL WEIGI-IT OF                                             % POTATOES FAILING                             DOES% IN lTEM 27
                                                                           •         TOTAI, WEIGl-lT OF
                                                           SAMPLE TOBE             POTATOES FAILING U.S.                  U.S. #2 DUE TO                            EXCEED TOLERANCE IN
                                                            GRADED FOR              #2 DUE TO JN'l'l<:RNAL             IN'fEllNAL DEFEc·rs                           GRADE STANDARDS
                                                        INTERNAL DEFECTS                                                      (26 + 25)                             FOR U.S. #2 POTATOES?
             INTERNAL                                                                 •
                                                                                              DEFECTS
                                                              (21 -22)
              DEFECTS                                            25                                26                                27                                                28


                                                                                                                                                                                 •
'                                               •


                                      .                            0.0                             0.0                           0.000                             YES                          NO       121
                                                         TOTAL \VEIGHT OF                                                                                             DOES% IN ITEM 31
                                                                                     TOTAL WEIGHT OF                   % POTATOES FAILING                                                                                                                                           •
                                                          SA~1PLE TO BE            POTATOES FAILING U.S.               U.S. 112 DUE TO OTIIER                       EXCEED TOLERANCE IN
                      OTHER                             GRADED FOR OTIIER            #2 DUE TO OTIIER                           DEFECTS                              GRADE STAND ARDS
                     DEFECTS                                DEFECTS                      DEFECTS                                 (30 + 29)                          FOR U.S. #2 POTATOES?
                         •
           (Freezing, Southern                               (21-22)                                                               ,.
                                                                                                                                                                                                                                                                         .
          Bactcrinl Wilt, Ring                                  29                                 30                                 31                                                32
          Rot, 1:,ate Blight, Soft
         Rot or \Vet Breakdown)                                    0.0                             0.0                           0.000                             YES            •             NO       121
                                                                                                                                                                                                                                 '
         33. ADJUSTER'S SIGNATURE                                                                       CODE NO.I DATE                                       34. JNSURED'S_SIGNATURE                              ..                 ...   .    .              DATE
                                                                                                                                                                                                                                                            ---~·-·-                    -   s   ~-·
                                                                                                                                                                                                                                                                                                                 ,.   .,   .   --~
         ~ oldz;:;_                                                                                     TC8      07/12/2017                                  !J~.L                                                                                                      07 /12/2017_
    ©NCIS-M 562_Rev ..02-2014                                                                                   (See Reverse Side for Required Statements)                                                                                                              Page        1            of _ _,!'----
                                                                                                                               Case 3:18-bk-04194-JAF                  Doc 165-4               Filed 04/07/21      Page 114 of 372




                                                                   .                                                           CERTIFICATION FORM
 COMPANY
     .   NAME: AGRI GENERAL INSURANCE COMPANY
 Complete and mail this form within five (5) days (or within the timeframe specified by your Approved Insurance Provider) after:               -
    (1) All acreage in the unit has been put to another use,                  (3) For nursery, all ZMV plants on the unit have been destroyed, or
    (2 Com letion of re lantin on the unit for re Jantin pa ent 11,         · i4 An action to which ou have certified as stated on this form.
 1. POLICY NUMBER                                                          2. INSURED'S NAME                                                                                                                                                                                                 3. DATE ORIGINATED
                                                                           ONEIDA POTATO EXCHANGE                                                                                                          -                                                                                 07/03/2017
                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                      •

 MP-0750018                                                                                                                                                                                                                                                                                                                                   •
                                                                           -                   .
 4a. CROP                               4b. PRACTICE                                                   4c. TYPE                                                    5. FSA FARMffRACT/FIELD NO.                                                                    6; RETURN TO:
                    -                                                                                                                                                                                                                                             Rain and Hail
 POTATOES (84) IRRIGATED                                                                               GRPB                                                        297
 7. UNIT NUMBER                                                                                        8. UN IT ACRES                                                                          9. CROP YEAR,                                                      PO Box 14564                                          .
            •                                                                                                                  .                        ''
 2.02 OU                                                                                                                                             16 : 00                                   2017                                                               Des Moines, IA 50306-9018
                                                                                                                                                           '
 Replant, destruction or other use of acreage (plants for nursery) identified was completed on the
 dates' shown.
                                                                                                                                                                                                                                                                                                                REPLANT COST
       FIELD 10                         INTENDED USE                                                          ACRES                                                    ACTUAL USE                                                   ACRES                                               DATE
                                                                                                                                                                                                                                                                                                                  PER ACRE
                                                             • •                                                   •
                                                                                                                                                                                                                                                                                                                                                       .
T-303 2&4 H                                                                                                                        '                                                                                                                    '                                                                                     ..
                                                                                                                                 UH DESTROYED
Yield ID: 12.0
                                                                                                                             '
                                                                                                                           6: 00        •                                                                                                       6:' 00                06/22/2017
                                                                       .                                                                                                                                                                                 ''
                                                                                                                             '''
                                                                                                                                                                                                                                .


                                                                                                                              ''                                                                                                                        ''
                                                                                                                                                                                                                                                        '
                                                                                                                                   '                                                                                                                      ''
                                                                                                                                      '' .                                                                                                              ''        -
                                                                                                                   •
                                                                                                                                     ''
                                                                                                                                                                                                                                                         '
                                                                                                                                   ''                  •                                                                                                ''
                                                                                                                                    ''                                                                                                                  ',                     ..
                                                                                                                                                                                                                                                                                                                    .
                                                                                                   .                                                                     .                     .                                                                                                         ,,,.•,''               •
                                    •                                                  .       .
                                                                                                 .
                                                                                                 .
                                                                                                                                 ''                                                            .           .                                            ''                          .- .             •' /                       ••
                                                                                                                                                                                                                                                                                                                                                   . .-.
 17. TOTALS                             .                              •
                                                                           -.                                                     '
                                                                                                                               a:J)ll
                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                        :m                            •
                                                                                                                                                                                                                                                                                        .                                                     .
                                                                                       .. USE BELOW FOR CERTIFICATION INVOLVING NURSERY . ' -                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                     . -. , , "
   •
       .-
    PLANT                                                                                                                                                                                                                           NO. OF                                                                      REPLANT COST
                                                                                                                                                                       ACTUAL USE                                                                                                       DATE
  LOCATION
                                        INTENDED USE
                                             •
                                                                                                              PLANTS
                                                                                                                                                                           •
                                                                                                                                                                                                                                    PLANTS
                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                        ,,                        PER, ACRE

                                                                                                                                    ''                                       -                                                                          ;                                                                                 -
                                                                                                                                   ''                                                                                                                   ''
                                                                                                                               .     '                                                                                          •
                                                                                                                                                                                                                                                        '
                                                                                                                                   ''                                                                                                                    ''
                                                                                                                                   ''                                                                                                                     '
                                                                                                                                   '                                                                                       J_                           ''                                                                                                     .
                                                                                                                                                                         •                                                                                  ''
   '                                                                                                                               ''                              .                                                                                •
                                                                                                                                   '
                                                                                                                                    '                                                                                               -                        ''                                                 .

                                                                                                                                   '''                                                                                                                    '''
                                                                                                                                                                                                                                                            '
                                                                                                                                   '
                                                                                                                                   '                                                                           -       .                                 ''                '" '"
                                                                                                                                                                                                                                                                                                           ..                                      .
                                  ,__ ,._ .... ...
                                                                                                                                    '
                                                                                                                                   ''                          .                      •                                                                   ''                                                                               .               •

 17. TOTALS                                                                                                                                                                                    ,.,.,.-.            .                                     ''                                                                           . ' "'
                                                                                                                                                                                                                                                                                                                                    's"''
                                                                                                                                   ''
                            - . ".           .
                                                                               •   "_,
                                                                                                   .                                                                         "'
                                                                                                                                                                                           '           '
                                                                                                                                                                                                                                                                                                      .-                        ··-·•-
                                                                                   '       "                                                                                          .,
                                                                                                                                                                                                                                                         '
 18. REMARKS                                                                                                                                                                                                                                                                                                                    -
                                                                                                               '

                                                                                                          '
 J.J Refer to the crop policy qualifications for replanting payments.                                                                                                                                                                           .
 Certification Statements (the loss adjuster must check the applicable statement(s) in accordance with the loss adjustment procedures):
   li<I I certify that the damaged acreage cannot be mechanically harvested with normal haivest equipment and will not be harvested. If the crop i~
          harvested after this certification, I understand I may be subject to th~ misrepresentation provisions in the crop insurance policy.
                                                                  ] will not be harvested and that the acreage will be put to the use as stated in [item 11 above]
       •  I certify that the acreage in Unit [ 2.02 OU.                                                                 .
         when there is sufficient soil moisture. I understand the acreage will not be reappraised by the AIP.
       •  I' certify that the damaged acreage that cannot be mechanically harvested with normal harvest equipment will not be harvested and if the
          acreage is gleaned it will be gleaned by the organization shown in the narrative of the claim form (Or other USDA approved charitable
          organizations) and the insured will not receive any compensation from the organization. If I haivest the crop after this certification or receive
       '
          com ensation from the charitable o anization, I understand I ma be subiect to the misre resentation revisions in the era insurance oli -
                                                     .
 23. For Office Use Only:
                                                                                                                                  '
                                                                                                                                    -
                                                                                                                                               ..
                                                     •        ACCEPTED
                              '
                                                     0         REJECTED                                                                      •
                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                    .                                           -
   .
                                    SECOND INSPECTION•                            -
                                                                                                        -
                                                                                                                                                 C
                                                                                                                                                                                                                                                                                                                                                           '

. !,certify that to the best of my knowledge and belief all of the information on this form is correct. I also understana that failure to report completely and                                                                                                                                                                                                     •

  accurately may result i_li sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
  and §1014; 7·U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes). Additionally, l understand the inf6rmation on this form ..
                                                     -
  ma be used for' rocessin" the claim which 1 reviousl" si ned.
 19. INSURED'S PRINTED NAME AND SIGNATURE                                                                                                -                                                                                                                                                     20. DATE
     .
            -
                            •      -                                                                                                                                              .                                                                                                 .          07/12/2017
 hl                                                                                                                                                        '                                                                        CODE NO.                                                   22. DATE
 21. LOSS ADJUSTER'S PRINTED NAME AND SIGNATURE
                                         •

                                             .                                                                                                                                                                                      TC8                                                        07/12/2017 .
-~rydz;:;                                                                                                              .
                                                                                                                           .
                                                                                                                                                                                                                                     .  .
                                                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                      .-
, ©NCIS-M 915 Rev 10-2015                                                      •                              (See Reverse Side for Required S~at~men.ts)                                                                                                                                            •
                '       -                                t
                                                                                                                                                                                                                                                                           •


                                                                                                                                                                                                   '                                                                                                                                                           ,.
                                                                                                                                                             Case 3:18-bk-04194-JAF    Doc 165-4   Filed 04/07/21     Page 115 of 372


                                                                                                                                                                                                                                                                                                                               .                       PAGE 1 o' 1
                · Company:AGRI GENERAL INSURANCE COMPANY                                                                                Crop Insurance Serviced by Rain and Hail                                      POLICY NO.          CLAIM NO. 1 FIELD I ADJUSTER                                               LOSS TYPE BATCH DATE PAGE
                · PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                 MP-0750018          17-000176                  JL                         TCB                            H             07/12/2017
            •                                                                                                                                   · AGENCY INFORMATION                                                  CROel:!PL'=A~Ny_,U~N~IT~N"'O~.--t"IN~T~E,,,NDeeEeeDcsU"'S"-E1--'P'-'R"'IC,,,E"'IL"EV,,.E,..,LyC,eR.,,O,cP_,_Y,.EA,,_R~LOCATION DESCRIPTION
                                               PRODUCER/OWNER INFORMATION
                                   ...                                                                                                                                                                                 84-PTATO                                                                                                            2 12     29 E
                  ONEIDA'POTATD EXCHANGE                                                                                  PROGRESSIVE AG                                                                                90-APH           2. 03 DU                  OT                     $12 0. 75                         2017 KINNEY 105 - BAAN
,                 5818 FIRE LN                                                                                            417 38TH ST SW STE A                                                                                                 42 - Freeze
                  RHINELANDER, WI 54501-0000                                                                              FARGO, ND 58103-6508                                                                      CAUSE(S) OF DAMAGE
                                                                                                                                                            03/03/2017 '                                             DATE(S) OF DAMAGE
                  PHONE           SSN/EIN        ENTITY                 PHONE                            CODE
                  715-272-li92    XXXXX4830 .    LLC                   701-277-9210                      777230                         INSURED CAUSE%          100
                                                                                                                                                                                                                                                                                                                                                                                        •
                ' STATE: FLORIDA                  CODE: 9             COUNT-"Y:_,_F-=LAc,G,sL,cER.,__ _ _ _, :CO!OO,e,E"-:_,3,c5_ _-i, LOSS PAYABLE TO ME AND
                         11 - ~ ~ - - - - - - - ~ - = = = , . . , . . . ' " ' N O ' = " - O T ~ H ~ E " ' R S ' r - - ~ ~ = = = ~ - - ~ - - - - - - - ~ L - - ~ · ~ -- - - J
                 A. ACTUARIAL                          _ _·                                                                                                                           B.POTENTIALYLDPERACRE C, TOTAL POTENTIAL PRODUCTION YIELD                                                                                       D. STAGE GUARANTEE
                 101cy            ·15         17        18             19                 20         21         22-24         26-28                         29         30                31     2aMOisture~            33 0                    34              35           36                 37                     3B
                  I Yield         Reid     Multi-Crop Reported     Determined          Interest               Type!Cfass Irr, Crop~ing,        Farm                   Use of          Appraised • · · · · · · ·" · • Shell ¼,              .Production       Quality     Production         Uninsured                                        Per
                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                            •
        '          Line_  UD. ~i-,.lm.sL - -                                           ·c.Sb.am ~                             Orga~1c'=I-                                                              32b Factor F~~o"'roLrl--
                     5. 0     11r-                                                               '   RPBl2610 IRRIGATE                                                                               • • •• • • • • • • • •                                                                                            •
                                                                                                                                                                                                                                                                                                                           •

                     6.0           NS 40.0                                  40.0           0.500 000             (20)                            310_,e_H-+~--if---+---l--+-·----+-+----\---+-----+---"2:,46c,.O'-l-__9a.,.,,,,B40
                                               '   ,
                                                                                                                                           •
                                                                                                                                                                                                     ............
                                                                                                                                                                                                     ••••••••••••                                                              •



                                                                                                                                                                                                     •••••••••        •• •


                                                                                                                                                                                                     ••••••••••••
                                               •                                                                                                                                                                                                                                                                  '
                                                                                                                                  •
                                   - 39. TOTALSc_-'4,,,0a.,.Oe,__,.c4ecO=.o OTHER PERSON SHARING: JULINGTON CREEK FARMS                                                                                               42.TOTALS _ _ _ _,uO                             _____,,_o ---.--'o"-----_-"o                                                             9 840.0

                 40. Quality: TW        KD •       •
                                               Aflatoxin          •
                                                            Vomitoxin                  •    Fumonisin     •    Garlicky   •   Dark Roast    •    Sclerotinia      •   Ergoty   •      CoFo     •   Other   •      None t8t              41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes • No t8t                                               •
                                                                                                                                                                                                                                                                                                                                                                                        '
                                   14. Dates Notice of Loss                                   !s·any acreage of the damage crop(s} considered a second crop following a first insured crop which was planted and Incurred an Indemnity within the same crop year? Yes    No~                                                •
                 l-"'71s"t"'No"u"'c,~~    2nd Notice        Final Notice
                                                                                              Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the sarrie crop year? Yes D No t8t                                                                                 •
                   03/20/2017                                                                                                                                                                                                                                                                                                                      •


                 SECTION II~ HARVESTED PRODUCTION 43. Date Harvest Completed: 05/18/2017                                                         44. ls damage similar to other farms In the area? Yes Dst No •                                 45.Asslgnmenl of Indemnity? Yes        •   Norg:(   46. Transfer of Right lo Indemnity? Yes • No igi:
                 A. MEASUREMENTS                                             ~ - B, GROSS PRODUCTION                                                             C. ADJUSTMENTS TO HARVESTED PRODUCTION
                                                                                                                                                                                                                                    Goa Test wr                61           62             63                                       65                 66
                  478 Share               48       -49      50        51          52           53             54                55                 56             57       58a Forei~n                598 Moisture%
                                                                                                                                                                                                                                                                                                        ......... ....
                                                                                                                                                                                                                                                                                                           64a Value
                 •• ••• ... •••          Multi· length or             •                        Net                             Gross             Bu. Ton.        Shell! •...Ma!i;ltilll  rv.... .... ...... ... ... .. .......... .......                   Adjusted     Production    Production                 "                Quality         Production
                 47b Field ID            Crop Qi •          .      Jlall1h Dji~~c- lCubic Eeetl cog~ctp;on                          .           ~+_:'::''::F'..'.a::::cl::or_+_:''.".':'..':,:F'::':::'' ...'-J--6:'.'.0'.:'.b:,F::;ac:to'..r
                                                                                                                                                  lbs.                                                                                            _+-                      Not to                        64b Mkt Price                                                  '   .
                  .. . •9.:.~.QQ                    MBTP ODUCE,I C &         ERSPOT, ACKSON\/ILL ,fl           FULTONMOJ639-377619LOA   8,231.8           ................. "•••••••••••••••• ••·•••·········••                                                                                         ........... ....
                 -~5~.0+~N~S+--+--+--+-· ' - - -                                                                                8.231.8     CWT_-l~---+----f----+-"-B."'2""31'-'-'.8                                                                                          o.o_,,,B2"'31".-"-Bf----+---t---8"',""23e,l-"'l.8
                  ..-..... -..                                                                                                                                           ................- .. --....... ....... ....... ---..... -.                                                                     -.. -......... ..

                  ...... ...•'•                                                                                                                                          --............... ........ -.... -.... ................ .
                                                                                                                                                                                           •                                                                                                            ........... -.. -
                  • •• • • •• • •• •
                                                                                                                                                                         ... --............ ................ .. ............ -... .                                                                     • ••••••••••••••


                  .........-.                                                                                                                                            ...--.-...... --.. ............... -.. ... ----..... ----.                                                                     .............. .
                 _ _ __L,_                   _j__ _ j __         _j__      _j__    _ J L __          _ l_ __ j_ _ _ _ _ - - - - - - _ _ _ _ __j__ _ _ _ _ - - - - - - - - - - - -                                                                                                      ~----1----_j_--+-------
                                                                                                                                                                                                                                                                                               •


                ' I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and !hilt ii will be used to determine my Joss, if any, for damage lo my insured crops. I understand that 67. TOTAL    8. 231. 8                                      68. SECTION II TOTAL
                  this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance Is subsidized and reinsured by the Federal Crop Insurance Corpora-                                                                                                            I - - - "8' 231, 8
                  tion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each Insured crop that I                                         69. SECTION ITOTAL                                                    0   •

                  submitted are true and correct and that all documents or copies of documents that I have submitted In support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,                                                                   '
                  inventory records and any other documents that pertain lo the crop I have haryested and marketed or that I now have in my possession wherever located. J also hereby expressly authorize you to inspect and copy any and all records of the Farm                                               70. UNITTOTALl----""'"'-'-
                                                                                                                                                                                                                                                                                                                                    8 231. 8
                  Service Agency of the USDA, consent to the release of the.records that pertain to my farming operation, my production hislory, and my compliance with program requirements. I also understand that failure to report completely and accurately
                  may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729. §3730 and any other applicable federal statutes).                                       71. ALLOCATED PROD I - - - - - "
                                                                                                                                                                                                                                                                                                                                       0,0
                                                                                                                                                                                                                                                                                                                                                                '
,                 Under penalties of perjury, 1certify that 1. My laxpayerldentifica§on number shown on this form is correct, 2.1 am not subject to backup withholding as aresult or a failure lo report all interest or dividend income, and 3.1 am a United Slates (U.S.) citizen or other U.S.        72. TOTAL APH PROD                                · 8 231,8
    '             person. The Internal Revenue Service does not require your con~nl to any provision of this document other than the certifications required lo avoid backup withholding.
                 1---~~-·---~·- .                                                                                                                .
                                                                                                                                                 Oat&
                                                                                                                                                                                                                                                                                                                                                                    •

                 73. Adjuster~e   Dal&                                                      113.sured's Si~nalure                                                  Total '   UnitDeficiency          Share ,, EsJimated                             r,nce
                                                                                                                                                                                                                                            '                  '
                                                                                                                                                                               ,               ,
                                                                                                                                          0)/12/2017            Production                  E ection          In emnity
                                                                TC8 07/12/2017                                                 ----t~----+-c..:__.::::::,:                 Guarantee
                                                                                                                                                                 to Count _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _.:_-ISEEREVERSESIDEOFTHISFORMFORNONDISCRJM-
                                                                                                                                                             _ _1!!:S!!S'!!l..
                                                                                                                                                                                                                                                                                                                                                                                    •


                  73. Adjuster's S~nature,.                       · Date                    74, lnsured's Signature                    Date                                                                       '
                                                                      07/12/2017                                                          07/12/2017 9,840.0    8.231.8          1,608.2
                                                                                                                                                                                               I
                                                                                                                                                                                             112     0.500     19.649
                                                                                                                                                                                                                        I                   I                  I
                                                                                                                                                                                                                        INATION STATEMENTAND PRIVACYACT STATEMENJ:

                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                   I                    COMPANY/AGENT COPY                             RH-5008-2014
                                                                                                                                                                           Case 3:18-bk-04194-JAF            Doc 165-4        Filed 04/07/21   Page 116 of 372



         .
                                                           ,               ,    ,,           ,       ,                             ,          w      ,,                '               "       ,    '"'"      ,          ,,      ""       ',             ,   ,,            '            '""            ',,,        ,,,   ,           ,,,,,,,,,,                                                     '""''                 ''"                "           ",'



                    ..   '" •'
                                 -
                                                       ·CE:Nl'.Mb•~ND.•'SQU'El'IE~•.P.Q'IATO.·:WE:I'GBT•MEl:BQD . ~ER:~118AlJ SWQ~Sl!JlEE'.f,~.""'!1;,·:';:, t·                                                                                                                                                                                                                                                                                      1

             COMPANY•                                                                                               I. INSURED'S NAME                                                                                    ,                     2. POLICY NO.                                                                           3. UNIT NO.                       ,                   4. CROP YEAR
                                     '
             AGRI GENERAL INSURANCE COMPANY                                                                                                                                                        ~                                                                                                                                                                                                              .
             CLAIM NO,                                                                           .
                                                                                                                           '                  ONEIDA POTATO EXCHANGE                                                                                                  MP-0750018                                                                        3.02 OU                                           2017
                                                   17-000176
         .                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                         '                                                                                                                                                                             % POTATOES REMAINING AVG. LBS. PER SAMPLE
              FIELD                                                                                                                                                                                                                                                                           AVG. LBS. PER
,,                                        ACRES                                R0\\1                                      WEIGHT OF POTATOES IN EACH SAMPLE                                                                   TOTAL ALL                           NO.OF                                                                 (EXCLUDING EXTERNAL     (EXCLUDING
                                                                                                     TYPE                                                                                                                                                                                       SAMPLE
                ID                       IN FIELD                          SPACE                                      (EACH BLOCK EQUALS 1/1000 ACllE SAMPLE ROW)                                                              SAMPLES                           SAMPLES                                                                      DEFECTS)       EXTERNAL DEFEC'fS) .
                                                                                                                                                                                                                                                                                                (IO+ II)
                                                                                                                                                                                                                                                                                                                                          (REFER TO ITEM 24)      (l2X 13)
                     5                             6                                    7                8                                                   9                                                                         IO                             II                                      12                                  13                 14
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .


                                                                                                                                                                                                                                                                               •                                                                                                         '
                                                                                                                                       FACTOR                                                                                                                                                                                                                                APPRAISAL C\VT. PER
                DID THE LOT FAIL U.S. #2 DUE TO                                                                                                                                AVG. LBS. TO COUNT PER SAMPLE                                                                                  CONVERSION
                                                                                                                           "YES" IN 15 , ENTER "O"                                                                                                                                                                                                                                            ACRE
                INTERNAL OR OTIIER DEFECTS?                                                                     '                                                                          (l4X 16)                                                                                             FACTOR
                                                                                                                            "NO" IN 15, ENTER "1"                                                                                                                                                                                                                                            (17Xl8)
                                                                   15                                                                         16                                                                       17                                                                                   18                                                                                  19                                      -'
                    YES                  •                                              NO           •                         '
                                                                                                                                                                                                                                                                                                            10
                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                   '
                                                                                                                                                                                                                                                         •
     '                                                                                                                                                                                                                                                                                                                                                                               .
              GRADE DETERM.INATION
                                                                                •
                                                                                                                               .          '
                                                                                                                                                  20. PRODUCTION GRADED BY,                                  LABO RATORY                                          LICENSED GRADER                                                           !RI
                                                                                             'fOTAL WEIGH'!' OF                                                                                                                              %POTATOES                                         REf111ARKS:
                                 ,.                                                                                                   '!'OT AL WEIGH'f OF                  ¾ POTATOES f<'AILrNG
                                                                                                                                                                                                                                        REMAINING (EXCLUDES                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                              '           .
                ,                                                                               SAMPLE TOBE                        POTATOES FAILING U.S.                      U.S. #2 DUE TO
                                                                                                                                                                                                                                          EXTERNAL DEFECTS)
                                                                                                 GRADED FOR                         #2 DUE TO EXTERNAL                      EXTERNAL DEFECTS                                                                                                                                 •
                                                                                                                                                                                                                                              (1.000 + 23)
               ·EXTERNAL ''                                                                 EXTERNAL DEFECTS                                 DEFECTS                              (22 + 21)
                                                                                                                                                                                                                                         (TRASFER TO ITEM 13)
                 DEFECTS ''                                                     '
                                                                                                         21                                        22                                                   23                                         24                                                                                                                                                                           .
                                                           '                    '                                                                                                                                                                                                                                                                                                                                     '
                                                                                '
                                           •
                                                       .                        •
                                                                                                         26.0                                      5.8             '               '           0.223                                                     0.777
                                               .
                                                                               -•            TOTAL WEIGHT OF
                                                                                                                                     TOTAL WEIGi-IT OF                     % POTATOES FAILING                                              DOES% IN ITEM 27
                                                                                              SAMPLE TOBE
                                                                                                                                   POTATOES FAILING U.S.                               U.S. #2 DUE TO                                    EXCEED TOLERANCE IN
                                                                                '
                                                                                               GRADED FOR
                                                                                                                                    #2 DUE ·ro lN'f};:RNAL                  INTERNAL DEFEC'l'S                                            GRADE S'fANDARDS                                                                                                                                                                                           "
                                                                                            INTlillNAL DEFECTS
                INTERNAL '                                                                           (21-22)
                                                                                                                                          DEFECTS                                              (26 + 25)                                 FOR U.S. #2 POTATOES?                                                                                                                                            .                                  .


                                                                                                                                                                                           '                                                                                                                                                                                                                                                         .
                 DEFECTS                                                                                25                                         26                                                   27                                                   28
                                 ..

                                                                   •
                                                                                                         20.2
                                                                                            TOTAL \VEIGHT OF
                                                                                                                                                   0.0                                         0.000                                    YES           •           NO           121
                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                                                                                                                                                                                                                                                                                                                                                               i
                                                                                '                                                                                                                                                                                                                                                                                                •
                                                               ,                                                                     TOTAL WEIGHT OF                       % POTATOES FAILING                                             DOES%, IN ITEM 3 l
                                                                                                 SAMPLE TOBE
                     OTHER                                                          '
                                                                                        GRADED FOR OTIIER
                                                                                                                                   POTATOES FAILING U.S.                   U.S. #2 DUE TO OTHER                                         EXCEED TOLERANCE IN                                                                                     '

                                                                                                                                     #2 DUE TO OTIIER                              DEFECTS                                               GRADE STANDARDS
                    JJEFECTS                                                                DEFECTS
                                                                                                                                         DEFECTS                                   (30 + 29)                                             FOR U.S. #2 POTATOES?                                                                                                               •
                (Freeil_ng, SoU:thbm                                                         (21-22)                                                                                                                                                              •
                                                                                                29                                                 30                                                   31                                .                  32                                                                                                                                                                         .
                Bacterial WjltJ Ring                                            •
               Rot; Late_Blight,_.Soft
              'Rot Or-Wet_Breakdo_wn)
                                                                                •
                                                                                                         20.2                                     1.3                          •               0.064                                    YES            121        NO           •                   .   .,                              ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '



              33. ADJUSTER'S SIGNATURE                                                                                                                  CODE·NO,I DATE                                                         -·34,.
                                                                                                                                                                                                                                  .. INSURED'S,SIGNATURE
                                                                                                                                                                                                                                      ·- ........ --- . . . ...... .....           "'          o   ow•
                                                                                                                                                                                                                                                                                                                                     - .. . .       -         -- '
                                                                                                                                                                                                                                                                                                                                                                 ~   ~   - . ... I---DATE   . . . .•..... . . •
                                                                                                                                                                                                                                                                                                                                                                                      . .. -~---~---"'         '·-· .·, .--,_,_,
                                                                                                                                                                                                                                                                                                                                                                                                          ·~- -~----       ··,..•,·
                                                                       .                                                                                                                                                                                                                                           •
                         .
                                                                                                                                                                                                                   '


             ©NCIS-M 562_Rev. 02-2014                                                                                                                                                     '
                                                                                                                                                                 (See Reverse Side for Required Statements)                                                                                                                                                                              Page         1                   of _ _,2'--                              •



                                                                                                                       •
                                                                                                                       '
                                                                                                                                                                                                   -·
                                                                                                            Case 3:18-bk-04194-JAF     Doc 165-4   Filed 04/07/21   Page 117 of 372




                                                                                                                                                                                                                 .
                              CENTRAL AND SOUTHERN POTATO
                                                     .    WEIGHT METHOD APPRAISAL WORKSHEET                                       ',                   ,,,,,                     '                               '"               '          "'            .   ,.       '
                                                                                                                                                                                                                                                                                                                         '       '   "' •
                                                                                                                                                                                                                                                                                                                                     •

COMPANY:                                                           1. INSURED'S NAME                                                                                2. POLICY NO.                                                  3. UNIT NO.                                         4, CROP
                                                                                                                                                                                                                                                                                            . YEAR                                       •
AGRI GENERAL INSURANCE COMPANY                                               .               .
CLAIM NO:                                                                          ONEIDA POTATO EXCHANGE                                                                                 MP-0750018                  .                          3.02 OU                                                  2017
                          17-000176
                              •                                                                                                                                                                                                    % POTATOES REMAINING A VG. LBS. PEil SAMPLE
                                                                                                                                                                                                      A VG. LBS. PER
        FIELD         ACRES             R0\\1                            WEIGHT OF POTATOES IN EACH SAMPLE                                         TOTAL ALL                           NO.OF                                           (EXCLUDING EXTERNAL     (EXCLUDING
                                                       TYPE                                                                                                                                             SAMPLE
         ID           IN FIELD         SPACE                         (EACH BLOCK EQUALS 1/1000 ACRE SAMPLE RO\V)                                    SAMPLES                           SAMPLES .                                              DEFECTS)       EXTERNAL DEFECTS)
                                                                                                                                                                                                        (IO+ II)
                                                                                                                                                                                                                                         (REFER TO ITEM 24)      (12 X 13)
          5               6                 7              8                                         9                                                      10           •
                                                                                                                                                                                           II               12                                   13                  14
                                                                                                                                                   '                                                                                                                        •
'                                                                                                                                                                                                                         '



                                                                                FACTOR                                                                                                                   '                                                                  APPRAISAL CWT. PER
         DID TIIE LOT FAIL U.S. ff2 DUE TO                                                                         AVG. LBS. TO COUNT PER SAMPLE                                                      CONVERSION
                                                                         "YES" IN 15, ENTER "O"                                                                                                                                                                                    ACRE
         INTERNAL OR OTIIER DEFECTS?                                                                                           (14X!6)                                                                  FACTOR
                                                                         "NO" IN 15 ENTER"!"                                                                                                                                                                                     (17XI8)
                                  15                                               '
                                                                                   16                                                         17                                                           18                                                                       19

    '    YES          •                     NO         •                                                                                                                                                  10                                                                                  •




    GRADE DETERMINATION                                                                20. PRODUCTION GRADED BY:                  LABORATORY                                  •
                                                                                                                                                                        ¾POTATOES
                                                                                                                                                                                          LICENSED GRADER
                                                                                                                                                                                                       REMARKS:
                                                                                                                                                                                                                                         0
                                                TOTAL WEIGH'[' OF              1'0'fAL WEIGHT or                 % PO'rATOES FAILING
                                                  SAMPLE TOBE               POTATOES FAILING U.S.                   U.S. #2 DUE TO
                                                                                                                                                               REMA[NING (EXCLUDES                          '
                                                                                                                                                                 EXTERNAL DEFECTS)
                                                   GRADED FOR                #2 DUE TO EXTERNAL                  EXTERN'AL DEFECTS
                                                                                                                                                                     (LOOO- 23)
        EXTERNAL                                EXTEJINAL DEFECTS                  DEFECTS                            (22+2[)
                                                                                                                                                                (TRASFER TO ITEM 13)
                                                                                                 .
         DEFECTS                                           21                           22                                   23                                          24
                                        •




                                                           26.0                        5.8                               0.223                                                0.777
                                                TOTAL WE[GHT OF
                                                                              TOT AL WEIGHT OF                   % POTATOES FAILING                                 DOES% IN ITEM 27                                                                                                                                         •
                                                  SAMPLE TOBE
              '                                                             POTATOES FAILING U.S.                    U.S. #2 DUE TO                            EXCEED TOLERANCE IN
                                                   GRADED FOR
                                                                             #2 DUE ·ro JN'J'EI?.NAL             lN'fEl?.NAL DEFEC'J'S                          GRADE S'l'ANDA!lDS
                                                INTEllNAI, DEFECTS
         INTERNAL                                  .   (21 - 22)
                                                                                   DEFECTS                               (26 + 25)                             FOR U.S. #2 POTATOES?                                                                                            '
          DEFECTS                                         25                            26                                   27                                                      28

                                                           20.2                        0.0                               0.000                               YES             •            NO    121
                                                TOTAL WEIGHT OF                                                      '
                                                                             TOTAL WEIGHT OF                 % POTATOES FAILING                                     DOES% IN ITEM 31
                                                  SAMPLE TOBE
          OTHER   •                         GRADED FOR OTIIER
                                                                           POTATOES FAILING U.S.             U.S. #2 DUE TO OTllER                             EXCEED TOLERANCE IN
                                                                             #2 DUE TO OTHER                         DEFECTS                                    GRADE STANDARDS
         DE.FECTS                               DEFECTS
                                                                                 DEFECTS                             (JO+ 29)                                  FOR D.S. #2 POTATOES?                                                                                .
      .(Freezing, Southen1                       (21 -22)
    . Bacterial Wilt, Ring                           29                                 30                                   31                                                      32
                                                                                                                                                                                                                                                                                       '
     Rot, Late Blight, Soft
    Rot or \Vet Breakdown)                                 20.2                        1.3                               0.064                               YES             121          NO    •
    33. ADJUSTER'S SIGNATURE                                                                 CODE NO. DATE                                             34, [NSURED'S S[GNATURE                           .. -                                                                       . DATE-
                                                                                                                                                                        .                                             •       . ....     .   .    "   ..                -a
                                                                                                                                                                                                                                                                                                  -         .    ~       ---
                                                           '                                                 •
                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                    •
©NC[S-M 562_Rev. 02-2014                                                                                 (See Reverse Side for Required Statements)                                                                                                                                 Page              2     ol_~2~


                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                         Case 3:18-bk-04194-JAF            Doc 165-4         Filed 04/07/21    Page 118 of 372


                                                                .                                                                                                                                                                                                                                                                                                                                                   PAGE   f .
          Company:AGRI GENERAL INSURANCE COMPANY                                                                                     Crop Insurance Serviced by Rain and Hail                                                     POLICY NO.                          CLAIM NO.    FIELD                                        ADJUSTER                            LOSS TYPE                                BATCH
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                   DATE PAGE
                                                                                                                                                                                                                                 MP-0750018                         17-000176       JL                                             TCB                   07/12/2017     H, .
           PRODUCTION WORKSHEET/PROOF OF LOSS
                                    PRODUCER/OWNER INFORMATION                                             •       '
                                                                                                                                               AGENCY INFORMATION
                                                                                                                                                           .                                                                      CRO~LAN                           UNIT NO.  INTENDED. USE                                     PRICE/LEVEL · CROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                       84-PTATO                                                                                                                                                                       125 29E                                  '
           ONEIDA POTATO EXCHANGE                                                                                      PROGRESSIVE AG                                                                                                          3.02 OU          OT                                                              $12               0.75          •       . 2017                           BM D
                                                                                                                       417 38TH ST SW STE A                                                                                             90-APH
           5818 FIRE LN                                                                                                                                                                                                                             42 - Freeze
           RHINELANDER. WI 54501-0000                                •
                                                                                                                       FARGO . ND 58103-6508                                                                                  CAUSE(S) OF DAMAGE
                                                                                                                                                                       .                                                                                                                                                                                                    .
                                                                                                                                                                                                                  03/03/2017   DATE(S) OF DAMAGE
          PHONE                           SSN/EIN                               ENTITY PHONE                                                                          CODE
          715-272-1192                    XXXXX4830                            LLC     701-277-9210                                                                   777230                   INSURED CAUSE·%        100                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                  '
          STATE: FLORIDA                                                        C O O ~ : FLAGLER                                                                         CODE: 35           LOSS PAYABLE TO ME AND

         A. ACTUARIAL
                           -~                                                                                                                                                         Js.
                                                                                                                                                                                             NO OTHERS ·
                                                                                                                                                                               POTE~AL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                                                                                                 D. STAGE GUARANTEE
           0 ,cy 16                 17          16                    19              20        21         22-24           26-28                         29           30                                                                37                                                                                                                              36
                                                                                                                                                                                31  2a Moisture •t, 33 • .   34       35     36                                                                                                                                                                          .
          / Yield     Reid     Multi-Crop Reported             Detennined          Interest              Type/Class Irr, Cropping,           Fami                     Use of               Appraised · · · · · · · • · • • • Shell ¼,                      Produc~on                 Quality        Production                   Uninsured                                                                       Per
        µin<                                                                      ~
                                                                                                         RPB(2610 IRRIGATE
                                                                                                                           Organic
                                                                                                                           lSJ. ,...
                                                                                                                               '
                                                                                                                                     ~
                                                                                                                                                                                         .....&l1! .   32b Factor ~or or                                                             ~                   -·    .                                         ~
                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       -·-•                   •


             2. 0                                                                                                               '                                                                               ••••••••••      ••                                                                                                    '
             2. 0                   NS           26.0                      26.0       1.000 000                             (20)               201       H                                                                                                                                                                                                                                      '                 219.0                                  5.694
                                           I/                                                                                                            '                                                                                                                                   •
                                                                                                                                                                                                                ••••••••••••
                                   ~                                                                                                                                                                                                                                                                                                                                     '          .
                                                 '                                                                                                                                                              •••••   •• • • • • •                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                ••••••••••••

                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                ••••••••••••                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                       .

               .           39. TOTALS            26.0                          26.0 OTHER PERSON SHARING:                                                                                                                      42.TOTALS                                         0                                      0                            0                                              0                                                  5,694.0
          40. Quality: TW D KD • Aflatoxin D Vomitoxin                            •    Fumonisin     •    Garlicky     •   Dark Roast D Sclerotinia D Ergoty                      •      CoFo       •        Other 181 None            •           41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes D No~
                          14. Datels' Notice of Loss
               1st Notice        . 2nd Notice        Final Notice
                                                                                           Is any acreage of the damage crop(s) considered a second crop following a first Insured crop which was planted and incurred an indemnity within the same crop year? Yes    No Jg                                                                                                             •                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                           '


           03/20/2017
                                                                                           Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes     No Im                                                                                                 •
         SECTION II• HARVESTED PRODUCTION                                          43. Dale HaNest Completed: 06/02/2017                       44. Is damage slmilar to other farms ln the area? Yes II!( No                                         •          45. Assignment of Indemnity? Yes                    •           No    1:81:       46. Transfer of Right to Indemnity? Yes                                                      •        No    1:81:
         A. MEASUREMENTS                                                              B. GROSS PRODUCTION                                               C. ADJUSTMENTS TO HARVESTEO PRODUCTION
                    48   49                          50             51           52      53     54         55                                    56       57      58a Forei~n                                                                                                         61                 62                      63                                                                 65                                     66
          .. .. .. .....
          47a Share          Multi-
                                    Length or                                            Net ConversiOI)  Gross
                                                                                                                                               Bu. Ton, Shel~ ••• J/lp.l\!6i!I ½...• • • 59a
                                                                                                                                                              Sugar
                                                                                                                                                                                                Moisture %                  60a Test WT
                                                                                                                                                                                         • • • • • • • • • • • • • • • • •••••••••••••••••                                       Adjusted           Production
                                                                                                                                                                                                                                                                                                                        Production                 ...............
                                                                                                                                                                                                                                                                                                                                                         64a Value
                                                                                                                                                                                                                                                                                                                                                                                                Quality                               Production
                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                     ~
                             Crop                                              Deduc-                                                            lbs.                            58b Factor                        59b Factor                     60b Factor                 '                                                                      64b Mkt. Price                                                    •                                  .
          47b Field ID                               •                     •     •
                                                                                      Q
                                                                                                               •                     '
                                                                                                                                                     '                                                                                                                       ~                                                                                                          ....Eacior.
          .... )•.. 9Q9                  E.K,B RE              SON' ,INC., BIRD I -HAND PA 3948,3947 901.2                                                                 ••••• ••••• • •       •• • ••     ..................            .................                                                                •
                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                   ...............
                  2. 0        NS                                                           901.2  CWT                                                                                                                                                                                      901.2              0.0                901.2                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                       901.2
         .... J...Q.O.Q                   MB PRO UCE, C, J CKSON1i'JLLE ,AL 3943,42,33 1.252.0                                                                             ••••••••••••••••• • •••••••••••••••••                           • ••••••••••••••••                                                                                      ••   •• • • •• •• • • • • •
                                                                                                                                                                                                                                                                                                                                                                                                                          •

                  2. 0        NS                                                         1.252.0  CWT                                                                                                               .
                                                                                                                                                                                                                                                                                     1,252.0                  0.0               1252.0                                                                                                         '1. 252. 0
         :.,.).•. O.QO                    MB PROD. CE,fr;/C, JACf(SONVI LE ,FL 4 98,4195,4184 1,327.6                                                                      ••••• • ••    ••• • • • •••       ..................            • • • • • •• • • • • • • • •• •
                                                                                                                                                                                                                                                                                      1,327.6
                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                   ...............
'              ' 2. 0         NS                                                         1.327 .6 CWT                                                                                       .                                                                                                                 0.0               1327.6                                                                       0                                                0.0
          ...........                                      .
                                                                                                                                                                           ........... ...... .. ................ .................
                                                                                                                                                                                                                          TOTAL or                                                   Pol icv L ·ne 2.0                      3,480.8
                                                                                                                                                                                                                                                                                                                                                   ...............
                                                                                                                                                                                                                                                                                                                                                                                                                                               2,153.2
    '
         .... ...... .                                                                                                                                                     • • • • • •• • • • • • • • • ••   ..................            • ••••••••••••••••                                                                                      ...............                          •

                                                                                               •
          f certify that to the best or my knowledge and belief all of the information on this form !s correct and complete and that it will be used to determine my loss, if any, for damage lo my Insured crops. I understand that
                                                                                                                                                                                                                                                                                                                                                                                •                                                 -                                       '
                                                                                                                                                                                                                                                                                                  67. TOTAL             3,480.8                         68. SECTION II TOTAL                                                                   2 153.2
          this Production WorksheeUProof of Loss and supporting papers are subject lo audit and approval by us. I understand that th!s crop insurance Is subsidized and rein sured by.the Federal Crop Insurance Corpora-
        , tion, an agency of the United Slates Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage lo my insured crops. I hereby certify Iha\ the acreage reports for each !nsured crop that I                                                                                               69. SECTION I TOTAL                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      0
          submitted are true and correct and that all documents or copies of documents that I have submitted In support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,
          inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to Inspect and copy any and all records of the Farm                                                                                                          70, UNIT TOTAL                                                             2 153.2
          Service Agency of the USDA. consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. l also understand that failure to report completely and accurately
          may resu!t in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).                                                                                           71, ALLOCATED PROD                                                                                        0.0
          Under penallies of pe~ury, I certify that 1. My taxpayer Identification number shown on this form is correct, 2.1 am not subject lo backup withholding as aresult or a fa~ure !o report all Interest or dividend income, and 3. 1am aUnited States (U.S.) citizen or other U.S.                                                            72. TOTALAPH PROD                                                                         2 153.2
          person. Toe Internal Revenue Service does not require your consent to any provlslon of this document other than the certifications required to avoid backup withholding.                                                                                                                                                                                                                                                                 ,


         73. Adjuster~e                                        Date                    7usured's Signature                                    Date                                                              Total
                                                                                                                                                                               Unit                  -       Production = Deficiency                                 F,rice                      Share         = r,~imal~d                                                                                                                 ,
                                                         TCB 07/12/2017                                                                          07/12/2017                  Guarantee                        to Count                                     '        E ection           '                          n emrnty
                                                                                                                                                                                                                                                                                                                                                   SEE REVERSE SIDE OF THIS FORM FOR NONO/SCRIM-
                                                                                                                                                                                                                                                                                                                    .
         73. Adjuster's Signature                           Da•                        74, !nsured's Signature                           •    Dale
                                                                                                                                                                                                      I 2.153.2                  I 3,540.8                  I                            I
                                                                07/12/2017
                                                                 .                                                                               07/12/2017
                                                                                                                                                                       •
                                                                                                                                                                               5.694.0
                                                                                                                                                                                                      I                          I                          I
                                                                                                                                                                                                                                                                       ,12
                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                 1.000
                                                                                                                                                                                                                                                                                                               I        $42.490                    /NATION STATEMENTAND PRIVACYACT STATEMENT.
                                                                                                                                                                                                                                                                                                                                                   COMPANY/AGENT COPY                                                                 RH-5008-2014
     •   •                                                                                                                                                     Case 3:18-bk-04194-JAF    Doc 165-4      Filed 04/07/21   Page 119 of 372
                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                         PAGE              of 1
                Company: AGRI GENERAL INSURANCE COMPANY                                                                                      Crop Insurance Serviced by Rain and Hail                                       POLICY NO.                     CLAIM NO.    FIELD      I                      ADJUSTER              LOSS TYPE                  BATCH DATE                   PAGE
                    PRODUCTION WORKSHEET/PROO~ OF LOSS                                                                                                                                                                     MP-0750018                     17-000176      JL                                     TC8               •
                                                                                                                                                                                                                                                                                                                                    H                      0711212017
                                 PRODUCER/OWNER INFORMATION                                                                                 AGENCY INFORMATION                                                              CROP'PLAN                     UNIT NO. INTENDED USE                            PRICE/LEVEL           CROP YEAR LOCATION DESCRIPTION
                    ONEIDA POTATO EXCHANGE
                                                          •
                                                                                                                               PROGRESSIVE AG                                                                              84-PTATO                                                                                                                          l       2 E
                                                                                                                                                                                                                                                                                                                                                       KINNEY 100 HOUSE
                                                                                                                                                                                                                            90-APH        3.04 OU          OT                                              112 0,75              •           2017
                    5818 FIRE LN                                                                                               417 38TH ST SW STE A                                                                                                                                                                                                    •



                    RHINELANDER, WI 54501-0000                                                                                 FARGO. ND 58103-6508                                                                      CAUSE(S) OF DAMAGE
                                                                                                                                                                                                                                               42 - Freeze

                PHONE                                SSNIEIN                       ENTITY             03/03/2017
                                                                                                         ·                      PHONE                                     CODE                                           DATE(S) OF DAMAGE
                715-272-1192                         XXXXX4830 ,                  LLC
                                                                                  INSURED CAUSE%          100                   701-277 -9210                             777230
                STATE: FLORIDA     9  .                                            CODE:
                                                                                LOSSPAYABLETOMEAND                             COUNTY: FLAGLER                                CODE: 35
              l.SEC.llilJ:I •               ____________ ND OTHERS-::-:::=-;--:c==::--:c=====------- ~==·
               A. ACTUARIAL~~~~~~~~~~~~~~=~~=~~--~~ - - , , , - B, POTENTIAL YLD PER ACRE C, TOTAL POTENTIAL PRODUCTION YIE~LD~~-~-~-- D. STAGE GUARANTEE
                                                                                                                                                                                                                                                                                                                                                                         ===-
                , 011cy      16            17        18                     19               20
                                                                                              22-24          21
                                                                                                             26-28                                             29          JO          31     2a Moisture o    33         34                                             35     ·          36                     37                 38
                                                                                                                                                                                                                  0
                {Yield      Field       Multi-Crop Reported             Delennined        Interest
                                                                                            Type/Class _Irr, Cropping,                            Farm                   Use of     Appraised •••• · · ·"" • Shell¼,  Production                                        Quality         Production         Uninsured                                        Per
                                                                                 '--+lm,.sham~~ Organic                                          ~ . lJ'&.LS.lfill.tl_-8!:J:o, "'--+ "1er      32b Factor Faeloror _...t
                                                                                                                                                                                                                                                                                                   ~
                                                                                                                                                                                                                                                                                                                                                                                        _,
                                                                                                                                                                                                                                                            --1-hWL+-~                                   ____Gauj;~•··-+-.Il!lalJoJ;mmi_ -
                     4. 0           I                                                           RPB(2610 IRRIGATE                                         I - IH                                           ••••••••••••
                    10.0                        NS               30.0            30.0 1.000 000             (20)                                       297 H                                                                                                                                                                                                 246.0            , · 7,380
                                            '                                                                                                                                 -                            ••••••••••••
                                                                                                                       '
                                                                                                                                                                                                           ••••••••••••
                                                                                                     '                                                                                                                                                                                                                                   •
 •
'
                                                                                                                                                                                                           ........... .
!
                                                                                                                                                                                                    '

                                                                                                                                                                                                                                                                              -+
                                                                                                                                                                                                           ••••••••••••

              1 - - ~ - - ' - - - ---f----+--~-~-~---~--~- ---~~-~---~-- - - - - - + - - ~·- - - - - - - - + - - - - - -----+----1
                       39, TOTALS ~~30~.o~-~3~0-~0 OTHER PERSON SHARING: _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ 42.TOTALS _ _ _ _~o ---~o ---~o~---~o 7 380.0
               40. Quality: TW    KO    •Aflatoxin   •
                                                     Vomitoxin.         •                 •   Fumonisin D Garlicky             •   Dark Roast     •    Sc!erolinia D Ergoty       •     CoFo D Other            •    None Jg(                  41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes                                       •         No Jg(
              1              14
                   11 N   ti   · Dat~s d~o~ce of loss Fl I NOf                                   Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and Incurred an indemnity within the same crop year? Yes D No Jg( .
                031 ~0; 2~ 17        n     ice          na   °ic~                                Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes. No Jg(                                                          •
                                                 '                                                                                                                                                                                                                                                          .
                SECTION II - HARVESTED PRODUCTION                                         43. Date Harvest Completed: 0610612017                       44. Is damage similar to other farms in the area? Yes ~ No                              •
                                                                                                                                                                                                                        46. Transfer of Right to Indemnity? Yes • No lli!:I
                                                                                                                                                                                                                                                       45. Ass!gnment of Indemnity? Yes              •    No ~
               A. MEASUREMENTS                                     '                          B, GROSS PRODUC~T~IO~N'-,,------,---,,--irc',.AS:'D'-iJrU~ST""M=ES::NT:::S:::T~07HrAR~V=E=ST=E=D=P~RO~DrU~C=Tl=ON~--.---=--.----,,,-,-----,,,--,-----,---,;~ --''---,;;;---
                 47a Share   48.      49     50                             51       52          53     54       55             56         57      5Ba F~reign    59 a Moisture %     SO a Test WT   61     62     63 •                             65              66
                                                                                                                                                                                                                             64a   Value
                ........... Mu1!1- Length or                                                     Net            Gross .      Btr. Ton. Shell/ •.••Mal~i1PI%.... .................. .................    Production    '                                        ·Production                                   '         ...............
                47b Field ID ~                             ~~ D~~uc-                                              Conversion       lOl1lli              Lbs.    J:              58b Factor                    59b Factor          ·        60b Factor
                                                                                                                                                                                                                                                                       Adjusted •,
                                                                                                                                                                                                                                                                                          Not to
                                                                                                                                                                                                                                                                                                     Production
                                                                                                                                                                                                                                                                                                             ,,         64b Mk!. Price
                                                                                                                                                                                                                                                                                                                                                 Quality
                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                        +..-..-..-.-..-.. -..-..-..+.-..-..-..-..-.-....'--.. -.. +.-..-..-..-..-..-.-..-.. 7.---'                                                                                   llL             •

                .... )•.. 9.QQ                       MB PRO CE,Iat:C, JA                         ONVI LE ,FL 4 02-4014 7 L 3,232.8                                                                                                                                                                                     ...............
              ,___4=·=o             NS                                                                                               3,232.8 0.0 3232.8
                                                                        --1--1----+----~3~·=23=2~.a __cwr=t---t----------+-----t----"==+--'=f--=="'+----                                                                                                                                                                                                                      3,232.8
                .... ...... .                                                                                                                                              ....... .......... .................. ................ .                                                                                    ..... ....... ...                                       •



               ......... ..                                                                                                                                                ............... .. ................ .. ............... ..                                                                                   .............. .
               .... .. .....                                                                                                                                               ................. ....... ......... .. ................ .                                                                                   ...............                           ,
                                                                                                                                                                                                                                                                                                                                             '
               .. .........                                                                                                                                                ................. .. ..... .... ..... .. .................                              .                                                   ...............
               I certify that lo the bes! of my knowledge and belief all or the information on this form is correct and complete and that ii will be used lo determine my loss, if any, for damage to my insured crops. I unders!and that                                              67. TOTAL         3, 232. 8      68. SECTION II TOTAL
                                                                                                                                                                                                                                                                                                                                                                                             •

               this Production Wo'rksheeUProof of Loss and supporting papers are subject to audit and approval by us, I understand that thls crop insurance Is subsidized and reinsured by the Federal Crop Insurance Corpora-                                                                                                                                                3 232.8
               tion, an agency of the Urlited States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage lo my insured crops. I hereby certify that the acreage reports for each Insured crop that 1       89. SECTION ITOTAL
               submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts;                                                                                                                              0
               inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located, I also hereby expressly authorize you to Inspect and copy any and all records oflhe Farm                                                                                                                                       '
                                                                                                                                                                                                                                                                            70. UNIT TOTAL                                                                                    3 232'. 8
               Service Agency of the USDA, consent lo the release of !he records that pertain lo my farming operation, my production history, and my compliance with program requirements. I also understand that failure lo report completely and accurately                                                                                                                                            ..
               may result in sanctions under my policy, including but not Jfmited lo voidance of the' policy, and in criminal orciliil penalties (18 U.S.C: §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal slalutes).     71. ALLOCATED PROD                                                                                   ••
                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                             0,0
             •. Under penarnes or pe~ury, Icertify that 1. My taxpayer ide11tificalion number shown on this form is oorreci, 2.1 am not subject to backup withholding as a result of afailure !o report all interest or dividend income, and 3.1 am a United States (U.S.) citizen or other U.S.                        72. TOTAL APH PROD                                    3 232,8
                person. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding, ·

               73. Adjuste~re                            '              Date                  7~nsured's Signature                                    Dale                                Total
                                                                  TCB    07/12/2017              )~2,                                                    07/12/2017
                                                                                                                                                                                  Unit
                                                                                                                                                                           Guarantee
                                                                                                                                                                                                ,
                                                                                                                                                                                       Production a Deficiency   Eaction Share  a Es<imat~d
                                                                                                                                                                                                                                  lndemrn\y        '      f.rice          '
                                                                                                                                                                                     '  to Count
                                                                                                                                                                          - - - - - ~ ~ = ~ - - - - - - - - - - - - - - - - - - - - SEEREVERSESIDEDFTHISFORMFORNONDISCRIM-
               73. Adjuster's Signature                                 Date
                                                                         07/12/2017
                                                                                              74, lnsured's Signature                                 Date
                                                                                                                                                        0711212017
                                                                                                                                                                          - - - - ' -I
                                                                                                                                                                            7,380.0    3,232.8      4,147.2    I    •
                                                                                                                                                                                                                  $12 ,  l. 000       I
                                                                                                                                                                                                                                  $49. 766  /NATION STATEMENTAND PRIVACYACT STATEMENT.
                                                                                                                                                                                     - - - - - ' - - - - - - I' - - - - - - - ' - - - - - ' - - - - COMPANY/AGENT COPY                                                                                               RH-5008-2014
                                                                                                                                             •
                '
         -
                                                                                                                                                 Case 3:18-bk-04194-JAF     Doc 165-4          Filed 04/07/21         Page 120 of 372

                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                   PAG : ~ of
                                                                                                                                                                                                      .
  Company:AGRI GENERAL INSURANCE COMPANY   •
                                                                                                                                                       •
                                                                                                                              Crop Insurance Serviced by Rain and Hail                                    \       I        POLICY NO.                     CLAIM NO.                '      FIELD           I        ADJUSTER                LOSS TYPE         I    BATCH DATE I PAGE
                                                                                                                                                                                                                                                                                                                    .
   PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                                      MP-0750018                    17-000176                         JL                         TC8                      H                   07/12/2017
          •     PRODUCER/OWNER INFORMATION                                                                                     AGENCY INFORMATION                                                                          CROP'PLAN                     UNIT NO.                 INTENDED USE                     PRICE/LEVEL             CROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                          84-PTATO                                                                                                                               29 12 S 29 E
  ONEIDA PQTATO EXCHANGE                                                                                          PROGRESSIVE AG                                                                                           90-APH       3.05 OU         OT                                                          $12 0.75                     2017         KINNEY 105 LESS
   5818 FIRE LN                   I                                                                               417 38TH ST SW STE A                                                                                                      42 - Freeze                                                                                      .
   RHINELANDER, WI 54501-0000                                                                                     FARGO. ND 58103-6508                                                                                CAUSE(S) OF DAMAGE
                                                                                                                                                                                                                       DATE(S) OF DAMAGE .03/03/2017
  PHONE                                      SSNIEIN                     ENTITY                                    PHONE                                    CODE                                                                                                                                                                                                  •

  715-272-1192                               XXXXX4830                   LLC                                       701-277-9210                             777230                                                      INSURED CAUSE%          100
  STATE: FLORIOA                                                  ·.      CODE:             9                     COUNTY: FLAGLER                               CODE: 35                                              LOSS PAYABLE TO ME AND
 ~
 A, ACTUARIAL .
                                                                                                                                                                                                                      ND OTHERS
                                                                                                                                                                           B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                                                     D. STAGE. GUARANTEE
' 1 0 ICY                                                                                                                                                                                                .                                             34                                                               37
                       16          17               18             19            20     21   22-24         26-28                                 29          30                   31              2a Moisture 01,               33                                       35                    36 .                ,.                       38
  / Yi1;!1d                                                                                Type/Class Irr, Cropping, Farm                                                                         ••••••••••••               Shell o/1,           Production           Quality            Production                Uninsured                                         Per
                  Field       Multi-Crop Reported               Determined Interest                                                                        Use of           Appraised
                                                                                        ~ Orga~lc                                                                                                     32b Factor F~ctor or
                                                                                                                     ~
                                                                          -! -r..5.harf
                                                                                                                                           ~                                                                                                                          l.Eai:tor
       •                                                                                                                                                                                   •
              LI               ...l:
    6. 0                                                                               RPB{2610 IRRIGATE                                                          •
                                                                                                                                                                                                  • •••••••••••
   11.0                                NS            4B.0               4B.O 1.000 000             (20)                               310 H                                                                            .
                                                                                                                                                                                                                                                             .                                                                                                            246.0             11,808
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                  • • •• • • • • • • • •
                                                                                                                                                                                                                                 .

                                                                                •
                                                                                                                                                                                                  • •••••••••••


   •
                                                                                                                      •
                                                                                                                                                                                                  •   •••••••••••
                                                                                                                                                                              '                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                              •                    '•

                                                                                                                                                                                                  • • • • •• • • • • • •                  '                                                                                                                                                        .

                                                                                                                                                                                                                                                                                                                        • •
                            39. TOTALS               48. 0              4B:O OTHER PERSON SHARING:                                                                                                                     42.TOTALS                                  0                                           0                  0                 •
                                                                                                                                                                                                                                                                                                                                                         0                              11 808.0
  40: Quality: TW              •       KO
                                   Aflatoxin•                 •
                                                Vomitoxin D Fumonisin     Garlicky     Dark Roast   •Sclerotinia  •               •
                                                                                                                    Ergoty D CoFo D Other              •
                                                                                                                                                    None t8I                                                  •
                                                                                                                                                                  41. Do any mycotoxins exceed FDA, State or other health organi_zation maximum limits? Yes
                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                        •   No t8I
                      14. Dale s Notice of Loss
           1st Notice         2nd Notice        Final Notice
                                                              Is any acreage of the damage crop(s) considered a second crop fo!!owlng a first insured crop which was planted and incurred an indemnity within the same crop year? Yes     No t8I                                                                                                   •
       03/20/2017                                             ls any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes      No Jg ~     .                                                                                         •
                                                                                                            '                         •
                   •
  SECTION II• HARVESTED PRODUCTION                                             43. Date Harvest Completed: 05/12/2017                  44. Is damage similar lo other farms in the area? Yes (g No                                            •       45. Assignment of Indemnity? Yes                        •   No t8I      46. Transfer of Right to Indemnity? Yes                   •   No (g
  A. MEASUREMENTS                                                                   B. GROSS PRODUCTION                                               C. ADJUSTMENTS TO HARVESTED PRODUCTION                                                                                                                                                '

   47a Share 4B   49                                     50       51      52           53     54                       55               56      57                    58a Forei~n                 59a Moisture%                       60a Test WT                      81                      B2                 63               64a Value             65                           66
  •• •• · · • • · • •
                      Multi-
                             Length or                                                 Net                            Gross           Bu. Ton. Shell/        ....M.a.t~ci"l r~ .... .................. .................                                            Adjusted              Production          Production        • ••••••••••••••        Quality                   Production
                                                                        Deduc-                      Conversion                         Lbs.                                                                                                                                                 Notto
  47b F l e l d l ~ ,LWidtb.                        ~                     •             '                                 •               .,   ~ar                    58b Factor                          59b Factor                      60b Factor                          •.                                                 64b MkL Price         __EaolnL
  .... J... QQQ                             MBT ROD CE,IN               , JAC        ONVI           E ,FL 36     1-36814LOAD          1,724.2                •••••••••••••••••               .................. • ••••••••••••••••                                     1,724.2
                                                                                                                                                                                                                                                                                                                                ...............
                                                                                                                                                                                                                                                                                                                                                                                        1,724.2
              6.0            NS                                                                                           1,724.2          CWT                                                                                                                                                   0.0               1724.2
  .... ),.,QQQ                     •         ONi=IIOA POT :TO EXC ANGE,L C., RHINEtjANDER,WI 667-3680 4LDAO                           1,688.2                •••••••••••••••••               ..... : ............ .................                                                                                             ...............
                                                                                                                                                                                                                                                                                                                                       •

              6.0            NS                                                            1,688.2 CWT                                                                                                                                                                 1,688.2                   0.0               1688.2                                                     •         1,688.2
  .... !... OQQ                             BAC     ERS P TAT CHIP, FULTON,MO. 36 3-3695 9LOAD 3,923.8                                                       ................. .... ... ...... ... .. ..... ............                                                                                                        ...............
  ...........
              6.0            NS                                                            3,923.B C\IT                                                        -
                                                                                                                                                             • • • • • • • • • • • • • • • • .... .... ..... ..... .................
                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                       3,923.8                   0.0              3923.8
                                                                                                                                                                                                                                                                                                                                ...............
                                                                                                                                                                                                                                                                                                                                                                                        3,923.8

                                   -!
                                                                                                                                                                                                                           TOTAL or                                   Poli<;)'__I, ·ne 6.0                        7,336.2                                                               7,336.2
  ...........                                                                                   '                                                            ................. ..... .... ..... .... .................                                                                                                          ...............                                                •   .
                                                '                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                      '
                    best of my knowledge and belie[ a!I of Iha information on this form is correct and complete and that ii will be used lo determine my Joss, if any, for damage to my insured crops. I understand Iha! 67. TOTAL
  J certify that to the                                                                                                                                                                                                                      7,336.2 6B. SECTION II TOTAL
  this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. 1understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                                                                        7 336.2
                                                                                                                                                                                                                                                                                                                                                                          .
  lion, an agency of the United States Department or Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each Insured crop that I        69. SECTION ITOTAL                                                                                                                             0
  submitted are true and correct and that all documents or copies of documents that I have submitted In support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,           •
  inventory records and any other documents !hat pertain to the crop I have harvested and marketed or \hat I now have in my possession wherever localed. I also hereby expressly authorize you to inspecta_nd copy any and all records of the Farm             70. UNIT TOTAL                                                                                                           7 336.2
  Service Agericy of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand \hat failure to report completely and accurately                                                                                                                                         . .                        '
  may result in sanctions under my policy, including but not. limited to voidance of the policy, and In crin\inal or civil penalties (18 U.S,C. §1006 and §1014:.7 U.S.C. §1506; 31 U.S,C. §3729, §3730 and any other applicable federa! statutes).    71.ALLOCATED PROD                                                                                                                                             '
                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                    .       0.0             '   .'
  Under penalties of perjury, I certify that: 1. My taxpayer Identification number shown on this form is correct, 2.1 am not subject lo backup withholding as a result of afailure lo report all interest or dividend Income, and 3. I am a United Slates (U.S.) citizen orolher U.S.                                            72. TOTAL APH PROD                                     7 336,2
  person. The Internal Revenue SeNice does not require your consent lo any provision of this document other than lhe certifications required !o avold backup withholding.

  73. Adjuster's~tture                                          Dale                7usurecl_'~i{l nature         •                   Date                                                        Total                                                   Price               .                               Estimated
                  ·a                                      TCB    07/12/2017                                                              07/12/2017
                                                                                                                                                                 Unit
                                                                                                                                                               Guarantee
                                                                                                                                                                                       .       Production
                                                                                                                                                                                                to Count
                                                                                                                                                                                                                       -     Deficiency
                                                                                                                                                                                                                                                  '      Election        '             Share          =       Indemnity
                                                                                                                                                                                                                                                                                                                               SEE REVERSE SIDE OFTI--11S FORl.f FOR NONO/SCRIM-
  73, Adjuster's Signature                                      Dale                74. lnsured's Signature                           Date
              .                                                  07/12/2017                                                              07/12/2017               11.808.0             I
                                                                                                                                                                                       I
                                                                                                                                                                                               7,336.~                       4,471.8
                                                                                                                                                                                                                                                  I         $12           I
                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                       1.000          I
                                                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                                                              $53.662          /NATION STATEMENT AND PRJVACYACT STATEMENT.
                                                                                                                                                                                                                                                                                                                               COMPANY/AGENT COPY                                  RH-5008-2014
                                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 121 of 372




                                                                      ••GENERATED BY EADJUSTER*•

                                                            ADJUSTER'S SPECIAL
                                                                        •
                                                                               REPORT·                                                              Loss No. _ _~17~-~0c::O.=c0.,_17'--'6'-_

                                                                                                                                                    Policy No. _ _M=P---'-0"-'7'-'5'-'0c::0..:.1::.8_
            __:._A.:.:G:::R.:.:l.. ::G:.::E::._N:..::E::._R::._A:::L..:;IN__:_S::.U::.Rc.::A..:;N__:_C::.E=----=C~O.:. :M::._P.:. .A::..:N:..:.Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ INSURANCE-COMPANY



                                                                                                                                                    Date._ _ _-"07"-'l..:.1,e2/"'2"-01.:...?c..__
            Name of Insured ONEIDA POTATO EXCHANGE
                                                                                                                                                                                                        .

            Address 5818 FIRE LN                                                                                 City RHINELANDER                                   State WI 54501-0000
                                        •
            Agency Name & Address PROGRESSIVE AG 417 38TH ST SW STE A FARGO ND 58103-6508
            To Rain and Hail                                                                                       •

              > Explanation of Quality Adjustment Factors for Unit: 3.02 OU

                    • WEIGHT TICKET #4198,4195,4184

                          • Quality Calculation: Quality factor (0) taken from grade determination.

                              See appraisal worksheet.



                                                                                                                                                                '
                                                                                                                                                                                  ·,




                                                                                                            •




.   .

        •




                                                                                                                          T
                                                                                                                          .:...C""8"-----·-~---<-a/di;;;
                                                                                                                                                 _ _ _ _ _ _ _ _ Adjuster

            ©NCIS 7101 Rev. 96


                                                                  <
                                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 122 of 372




                                                                                              '

                                              PLANTED FIRST INSURED CROP DECLARATION FORM
 Insured Name                                                                                                                            Policy Number               Company Name
 ONEIDA POTATO EXCHANGE
                                                                                                                                     MP-0750018 AGRI GENERAL INSURANC...
 Claim Number                                             Crop Year                                                                  County
                                                                                                                                                            FLAGLER
                    17-000176                                2017
     Unit Number
     (First Crop)          Line Number     Yield Number         Legal Description/FSN                         First Insured Crop         Intended Second Crop Option Number              Acres


  2.02 OU                     1.0               12                          297                             PTATO (0084                           N/A              1 NS                   10.0

  2.02 OU                     1.0               12                          297                             PTATO (0084)                          N/A              1 (NS)                   6.0

  2.03 OU                     5.0                6                          310                             PTATO 0084                            N/A              1 (NS\                 40.0
                       .                                                                                                                   .

  3.02 OU                     2.0                2                          201                             PTATO 0084                            N/A              1 (NS\                 26.0

  3.04 OU                     4.0               10                          297                             PTATO (0084                           N/A              1 NS\                  30.0

  3.05 OU                     6.0               11                          310                             PTATO (0084)                          N/A              1 (NS                  48.0
                                    •
                                                                        •




                                                                                                                                                               .


                                                                        •



 Enter the applicable option number(s) in the above table (First Crop.Planted Acreage):
 1. I certify that I will not plant a second crop on the same acreage where the first insured crop is planted. The first crop premium and indemnity will be
    reduced by 65% if a second crop is planted (by you or another person or entity), insured, and has a payable indemnity (handled in accordance with
    option number three below). You will also be responsible for notifying us of this change in your intentions and repaying any overpayment on the first
    insured crop. (Code NS)
 2. I elect to NOT insure any acreage of a second crop planted on the same acreage as any planted first insured crop in the unit (decision applies to all
    second crop acreage on a first insured crop unit basis). (Code WI)
 3. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I also
    agree to accept whatever option results in the greatest number of net dollars between the additional first crop indemnity (less additional
    first crop premium) and any potential second crop indemnity, UNLESS this amount is limited by the terms of the policy provisions. (Code
    IR)
 4. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I
    have, and am submitting, acceptable records to show that I have double cropped acreage in at least two of the last four crop years in which the
    first insured crop was planted in the county or can show that the applicable acreage was double cropped in at least two of the last four crop years in
    which the first insured crop was grown on it. I also agree that if I have planted more double cropped acres than can be supported by my records, the
    extra acres will be handled in accordance with the applicable option number elected above for such a·creage. (Code DC)
 5. I certify that I will plant and insure a second crop on the same acreage where the first insured crop is planted. The first insured crop acreage in this
    situation does not contribute to the first insured crop unit loss which results in such acreage not being subject to an indemnity reduction. This code is
    used when no other multiple cropping code applies lo such acreage and a 100'/2 indemnity is applicable. (Code FC)
 A second crop is defined as the next occurrence of planting any agricultural commodity for harvest following a first insured crop on the same acreage.
 A cover crop, planted after a first insured crop and planted for the purpose of haying grazing or otherwise harvesting in any manner, or that is hayed or
 grazed prior to November 1 of the current crop year, or otherwise harvested at any time, is considered a second crop. It is not considered a second crop if
 a volunteer crop or cover crop is not intended to be hayed, grazed or otherwise harvested (i.e. green manure, erosion control etc.), or is hayed or grazed
 on or after November 1 of the current crop year.                                                             •


 I certify that lo the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and
 accurately may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).
                                                 -
                                                                                              .                                      .
 lnsured's Signature                                                                                                                           Date
                                                                                                                                                      .

    )J~                                                                                                                                          07/12/2017           Page   1      of       1
COMPANY/AGENCY COPY                 SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIMINATION STATEMENT ANO PRIVACY ACT STATEMENT                                                         RH-5051-2016
                                                                                                                                                                              •
                                                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                                    Case 3:18-bk-04194-JAF   Doc 165-4            Filed 04/07/21                    Page 123 of 372                                                                                                                                    •



                                                                                                                                                   •                                                                                            ---~
,'   __ _                            Policy No. MP-0750018                                                                   •
                                                                                                                                                                        '   •
                                                                                                                                                                                                                      Claim No. 17-000176
                                                                                                                                                                                                                                            - -·---
                                                                                                                                                                                                                                                                                                                                                                           Division 8                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Document Name, ONEIDI\ & JULLINGTON·FSA-297 ... . _                                                                                                           ]
                                                                                                                             •
                                                                                                                                                                                                                                               . ..                                                                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              v••••v••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •v ,,v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              V VO •v >,V

                                                                                                                                                                                                                                                """                                                                                                                                                                                                                                                   ,·· ... ' <>




        !
        •




                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                                                                                                                                                                   •                                     '
                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                         ••
                                                                                                                                                                                                                                                                                                                                                                                        ,.
                                                                                                                                                                                                                                                                                                                                                                                                 •   '



                                                                                                                                                                                                                                                                                   1
                                                                                                                                                                                                                                                                                  ·•
                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                        •'
                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                '••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                --                                                                                                                               •       ·,.
                                                                                                                                                                                                                                                                                                          ,.                                                                                                                                                                                                                                                                                 •                    •
                                                                                                                                                                                                                                                                                                                                      •       •                                                                                                                                                                                                                                    ••
                                                                                                                                                                                                                                                                                                                             •            •                                                                                                     '                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                      ••• ' ,                                                                                                           '                  '             '
                                                                                                                                                                                                                                                                                                           ·'                        •
                               .'                                                                                                             ,;:.,}                •                                                                                                     •                                         •        '
                                                                                                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                                                                                                                  .'                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                    •           '" ..,,     •
                                                                                                                                        ' '                     •                                                                                                                                                                                                                                                                                                                   ;'
                              ' '
                                     •
                                                 ''                                                                                      .
                                                                                                                                     •'•'~"
                                                                                                                                     ···~t·                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                      •                '                                                                                                                                                  ••'
                                                                                                                                                                                                                                                                                                                                          ''                                                                                                                                    •


                    •
                         •••
                                •                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .,              .- .                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .. ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '.
            1           ••
                        <!'
                             ••
                                     ~t
                                                 '                                                                                                                                                                                                                                                                                                                                                                                                                         ••• . ,                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,'       .• ,·        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,, •• '"'.~it,<,"                     ·'.---
                        .,               '                                                                                   .                                                           ·~-                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                           .•. .                                                                                                                                                       •       •
                    •                        '        '   .. •                                                           '
                                                                                                                                              .                                         .',,••'.                                                                                                                                     '•••                    '                     ''
                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '                                    '                                                              '

                                                                                                                                                                                                                                                                                                                                                                                                                             .. .,.•
                                                              ~
                                                                                                                                 •
        ,, ' .'.
        '
                •
                                                          •       •   ••
                                                                               '       •
                                                                                           . ,... t
                                                                                           ··",]        •
                                                                                                             ~-~
                                                                                                            ••
                                                                                                                 •
                                                                                                                     '
                                                                                                                                          '
                                                                                                                                              ,.
                                                                                                                                                                                    '

                                                                                                                                                                                                   ••
                                                                                                                                                                                                         • '
                                                                                                                                                                                                            '
                                                                                                                                                                                                                ••


                                                                                                                                                                                                               l ,'
                                                                                                                                                                                                                       ......, ..                             ~--·'   .   •
                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                       •                        .'       '
                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                     l

                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                             •',
                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                        ••
                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                 '           •
                                                                                                                                                                                                                                                                                                                                                                                                                       • ..... j


                                                                                                                                                                                                                                                                                                                                                                                                                      .·,
                                                                                                                                                                                                                                                                                                                                                                                                                    ·• '~
                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                   •   -- ., . ''•"
                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ''                    •                 •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ',. '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ...••"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •.
                                                                                                                                                                                                                                                                                                                                                                                                                 ,•' .•
                                                                                                                                      •                                                  •                                  ••                                        •                         ' ••               '                                               •                                                    •
                               •••
                                                                                                                                                                                                                                                                                                                                                                                                                              •                                                                                                                                                                                            ••
                                                                                                                                                                                                                                                                                                                                                                                                                                        ,..
                                                                                                                 ',.                                                                                                                                                                •                                                                                                                                             '•                                                                 ,.

        I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         j
                                                                                                                                                                                         ,.                                                                                                       . .....,         '                                                   ' I                                                                                                                                        •,
                •              •                                               ••           '                        •
                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                  ''
                                                                                                                                                                                                                                                                                                  •   .    •
                                                                                                                                                                                                                                                                                                .,,_,,,-_,,., , ..
                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                   '                                              ,,_ 0.,•
                                                                                                                                                                                                                                                                                                                                                                                                                                   b
                                                                                                                                                                                                                                                                                                                                                                                                                                       _,,_                       '•                '            .,,          ••• •    •                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '    '



                                                                                                                                                                                                                                                                                                                                                       _...; ..,.
              ••• '                                                                '                                                                                                      ''                                                                                        .',.,            '    ••' • '                         '            Il,l,
                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                       L                                                                                     •
                 •
                                                                                                    •
                                                                                                                                          ,. '· " '
                                                                                                                                     " '. ,..              ''
                                                                                                                                                                                (

                                                                                                                                                                                    __             '      -·
                                                                                                                                                                                                           •
                                                                                                                                                                                                        • '•                                                                                          '                      ' '' •                           '' .     '\                   ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ''       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ''
            •' ' •
                                                                           -                    •
                                                                                                '                ·--                 .-- .                              ,;;.,
                                                                                                                                                                                '                                                                                                                                                                       "
                                                                                                                                                                                                             Case 3:18-bk-04194-JAF               Doc 165-4   Filed 04/07/21       Page 124 of 372



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -·-7
                                Policy No. MP-0750018                                                                                                                                                  Claim No. 17-000176
                                                                                                                                                                                                                                                                              ·-        ..                                                Division 8                                          ,,                                             Docu~ent ~~~e: ONEIDA & JULLI~-~~~:_FS~--~97_'.:'__ j
                                                                                                                                                                                                                                    •                         •--,---


..,,,'..,,' ,,,'.
              '                                    '"       ..;;.,, ...
                                                                 ,,   ,, / '
                                                   ;-i"c,;e;c,""'- ,.,,,.
                                                                                                                                  ...,,,, ',, ........
                                                                                                              ,. ' ' "-- .. ·.- ·........
                                                                                                                                 '"•"'-"·"'"        ' ,.,,.,,
                                                                                                                                              -~•·.,'
                                                                                                                                                          ....                                                                               ',!,;,,, ..                                                                                                                                                                                                                                       .,                        .....
,._.                '
                        '
                                                         /·;/'$·, '," ' ' '                               '       ',         '
                                                                                                                              ,,
                                                                                                                                          e•-~----'  -- ...
                                                               .. /T: >_                                                   ,,;, ,;;J;ti'fo\h!'\ :: :: -:;;
                                                                                                                               .. ,•. ,,.,.,
                                                                                                                           ., .....            ...,,, ... ,,,•,·
;-
   "      '                                                 ··•,•,·."'
                                                                 ......' ' '
                                                                ,.,.,.     ,       '·'
                                                                               ' '', ' ''
                                                                                                                       ,.
                                                                                                                       '
                                                                                                                                  ,.,y,,.,.,.,,,, "
                                                                                                                                         ,
                                                                                                                                            ,, ''"·'·"'
                                                                                                                                       ...''"•,c••··
                                                                                                                                                                     ..
                                                                                                                                                                     ,
                                                                                                                                                                    ,,                                                                                                                                                                                                                                                                                                                                                       ''
                                                                                 ... i-
                                                                                                                                    '
                                                                                                                                                <;-1'.:::   '                                                                                                                                                                                   ,,,          ., ' ·,,
                                                                                                                                         ,.,,
                                                                                                                                                .. ' : ..                                                                                                                                                                                                                                                                                                                                                                               ',:   .......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,,.,,


                                                                                                                                                   ''   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ·, '   '"'




                                                                                                                                                                                                           .., '                                                   '' '
                                                                                                                                                   ....
                                                        '                                                                                                                                                 ..-;;,.                                                 ""
                                                                                                                                                                                                                                                                                                                                                              .,;; ... .. ,
                                                                                                                                                    ",,
                                                                                                                                                 '" '
                                                                                                                                                                                                          '",;,,,.,,
                                                                                                                                                                                                              "'                                                                                                                                                       ' ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '   "   '
                                                                                                                                                                                                            ', >
                                                                                                                                                                                                                                                                          '




                                                                                                                                                                                                                                                                                                                                                                                                     ,,
                                                                                                                                                                                                                                                                                                                                                                                                      •                                                     '                    •
                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                        ,        •

                                                                                                                                    ,.              ,\
                                                                                                                                                                     '., •
                                                                                                                                                                                                                                •   ·-
                                                                                                                                 ,._,
                                                                                                                                   •
                                                                                                                                                                •       •
                                                                                                                                                                                 •                                      •   •                                                                        •   •                                                                                                '•            •
                                                                                                                                                                                                                                                                                                                                                                                                                            ,. •..•
                                                                                                                                                    '                        •                                                                                                                                                                                                                                 '
                                                                                                                                    '
                                                                                                                                                                         '       ,.
                                                                                                                                                                                 •                                                       •
                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                     •,
                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                             • .,
                                                                                                                                                                                                                                                                                                                          '.,•                      • I                                                                                                 •
                                                                                                                                                                                                                                                                                                                     ,•                                                                                                                                         •                                                                                                                              '
                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                             ~
                                                                                                                                                                                                                                                                                                             '   .
                                                                                                                                                                                                                                                                                                                 )>
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                    .,                                          •
                                                                                                                                                                                                                                                                                                                                                                                                     '_;, '•                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •' •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '"'·
                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                    ,'                                                                                          '   .        •• •
                                                                                                                                                                                                                                                                                                                                      •         •

                                                                                                                                                                                                                                                                                                                                                                         ,' .•,,r ''
                                                                                                                                                                                                                                                                                                                                                                                          •

                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                     ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                 •.._                                               '               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                              •                                                               ;,,,                                                '                                             •           •                                                                              •
                                                                                                      .
                                                                                                      '       .                             - •                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                  '       ·~
                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                    . . '·
                                                                                                                                                                                                                                                                                                                                                                                                                   •··
                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -·                                      •
                                                                                                                                         ,.                                                                   •'.
                                                                                                                                                                                                                    '                                                                                                                 -                 '                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                            • •                                     ,.•                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '•.                     •• •        '
                                         •,,   ,                                                  •                         , •
                                                                                                                              .
                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                    •                                 .,,.,..
                                                                                                                                                                                                                                                                                                                                                                                       •              •
                                                                                                                                                                                                                                                                                                                                                                                                        ' '   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '   '


                                                                                 •                                                                                                                                                                                                 •,
                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                                                               •••                                                   ,.
                                                                                                                                                                                                                                                                                                                                                                                                     •        '                          '                                 •         • ' ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '' ' "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •   •

                                                                                                                                                                                                                                                                                                                                                                                                         . -~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •                  •
                                                                                 '•'•}
                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                             •                                             '                        .....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,.;,;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ·,...•                      •
                                                                                             '                                                                                                                                                                                           '                                                                                                                 '                                                                     '                  '.,      ,•,.                             ""
                                                                                            '.'                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                      ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •'
                                                                                                                                                                                                                                                                                                     ,u't                 •                             •\,
                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                          '·'               ' ''   '                                 '                                                                                    ''                                                                                           '
                                                                                                                                                                                       .a • ••
                                                                                                                                                                                     ,,., \'                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                  '                                                                                                      "'             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                 \:,~;'                                                                                                                                                   ,,
                                                                                                                                                                                          •      ; •
                                                                                                                                                                                                                                                                                                                                                                                                                                 ,•
                                 •
                                     ,         .''.            -       '                              -       •
                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                    '' •                                                                                                                          ••              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                                                                                                                     '


                                                                                                                                                                                                                                                                                                                                                    •
                                                  Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 125 of 372                                                                                            '

                                      ,;

            Po[icy No. MP-0750018
                                                                                                                          -----~~~----
                                                                                                                            ·oo<'ume~t ~ame: ONEIDA   & J0LINGT6fi'~tiriDEs.,:_:                                           '
    -   -    ·--~-            -·------~-.-   --
                                             i                                                                             !
                                                                                                                           L------




                                                                                                                                                                                                                       '




                                                                                                                                                                                                              ''
                                                                                                                                                                                 '
                                                                                                                                                                                                  '




                                                                                                                                                                                     '

                                                                                                                                                                                              '




                                                                                                                                                                                                          -




                                                                                                                                                                                          '




                                                                                                                                                                                                      '


                                                                                                                                                                                                                       '


'
                                                                                                                                                                             '
                                                                                                                                                                                                          '



                                                                                                                                                                                                      '


                                                                                                                                                                                     J.                            '




    -
                                                                                                                                                  "                      '
                                                                                                                                                                 "



                                              '
                                                                                                                                                                                                                                                                               Case 3:18-bk-04194-JAF                                   Doc 165-4                 Filed 04/07/21                       Page 126 of 372




                                                                                                                                                                                                                                                                                                                                                                                                                    •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •




-
•




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '


                                                                                                                                                                                                                                                                                                                                                                                                       •                                                                                                               •                                                                         '.        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' ... '
                                                                                                                                                                                                                                                                                                                                                                                                   ·:,;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ·.,. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ~-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,C\,·




                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                 "            . ,.           ''"                ,,,·            ,,, i '"'3
                                                                                                                                                                                                                                                                                                                          ; ·;.,;.,,,
                                                                                                                                                                                                                                                                                                                  4' pf''' '
                                                                                                                                                                                                                                                                                                                              ",, h·
                                                                                                                                                                                                                                                                                                                                                        •                    ""
                                                                                                                                                                                                                                                                                                                                                                                   "'' "
                                                                                                                                                                                                                                                                                                                                                                                           ''v''·
                                                                                                                                                                                                                                                                                                                                                                                           "" o'
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                               .,_,,
                                                                                                                                                                                                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                                                                                                                                                                                                 ''
                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                               • .,'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                             '   ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .,,• ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ~
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ..,,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      , ....4.



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            , ,,,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        <'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ' :, ,.'

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ''':"           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I ' •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '' ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ' I'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ' ::
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '; :'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ' '.. , 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -~,,,             ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ; ' :""'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ',:,·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               I

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                           ...........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ""''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  :,,-;c;•;,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,..... ,. *
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,,::;:;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ;-:,.::.,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ., ..,, r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,< '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ·: ·'(
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   I •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ' : ',1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .,                                 ' " '''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '"' ' ,,.,~t'' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    , r,' ..' .,,                                      ·)
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •


                                                                                                                                                                                                                                             ',
                                                                                                                                                                                                                                           ,; 'I
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                         '   ' '' •                                                                                                i. '        ' :1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        " ' :' :
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '       I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •;•
                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                    •                                                                                                                                                                        •
                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ,,••
                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                 •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                             •                                                                                                                ''½,
                                                                                                                                                                                                                                                                                                                                                                      •                                                 •                                                                       ;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 I                                                     •                                                        I



                                                                                                                                                 '~                                  •                ••                                                                                                                          •I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,,,,           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ;,,
             ';   .    ''                                                                .,                                ••
                                                                                                                                                                                                " " ·1 i '           "'
                                                                                                                                                                                                                 ,,;;,                                             ...                                                       ' .. ,;<
                                                                                                                                                                                                                                                                                                                          ..14J,;,;,.                                                                                                                                                                                                                               : ,p•.,,.'.!
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ' ,1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '   ..,.. .                                       II
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '        •                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,,; "i;,.,                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •                        ' i•


                                                                                                                                                                                                                                                                                                           ."".,,.tL><     _,.,.,-...
                                                                                                                                                                                    ·•"'"         ,,                                                                                                                                                                               '                       •        .,           1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;·;: ,\1:
            .,,,';'.r-·               ..                      ,,,,,,,                                      •                                     i'.' .•                            +~' ' • •··t"
                                                                                                                                                                                             , _-y                                               "           -~~                                                                                                                   •,:,                "" -<,·:, '                                                   • p•$,Cy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~,,.,: ..-..                                                                                                                                                           ,,Ji,,.                ,:               '                                                                              .. ...,
                  '.
                                                                ""'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                >,                                    ,:);'    '                                        ,,,,•,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ;,
                                                                                                                                                                                                                                                     •               I


                                                                                                                                                                                                                                                                                                  '                                                                                ·cit'·

                                                                                                                                                                     .                                                                                                                                                                                                     ,,,.,·Kil.'
                                                                                                                                                                                                                                                                                                                                                                            ."·,:,,' :t.,,t.., .·:.... ·, "                                                                                                                                                                                                                                                              ; .. ,,• ..
                                                                                                                                                                                                                 ''•/::                                                                                                                                                                                                                                                                                                                                             ; "'1 ,-ic,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ·"·,:l.,,
                                                                 .,'\ti,.• ,
                                                                  •            I
                                                                                                                                                                                                                                                                                            .                                                                                                                                                                                                                              '                                                                                                                                                                              ,"                                 j'Ci
                                                                                                                                                                                                   ,
             ,,~,~,,,:: "•',,, •' '' ·q,•; ' '                                                                               , "'          • •""•
            "
                                                                                                                                                                                                                                         "                   .1,,"'-,"                                                                                                                                                                                                                                                                                                                                                  .. ,;.,, r •

                                                                                                                                                                                            .                                                                                                                                                                                                                                                                                                                                                                        ... __                                                                                                                                   ·T0.}tif...f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "1""~
        ""'""
                                    ,;,"                                                                                                                                                                                                                                                                                                                                                                                                                 '           '                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •           !!'

                                                                                                                                                                                                                                                                                                                                                                                   ......
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '•,,,\:j;.,,

                                      '                                                                                                       "'''"
                                                                                                                                                                                          . .'~-,·.,'
                                                                                                                                                                                      I•~•,111 •
                                                                                                                                                                                                                                         ·+                                                 ,,,                 • " ' ' "..", "'"'
                                                                                                                                                                                                                                                                                                                          1+,•<,:1                                                                                                                       d 1'                                                                                                         ,,,«~•j\'1' '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   y.,'.U"'1'),1,'
                                                                                            '"                              ·,' ""                                                                                                                                                                                                                                                                                                                                                                                                                   ,•
                                                              ,;·}
                                                              '•""I                                  ',,           .                          '\/,)<.            ,.                 ""~-#   'I'""
                                                                                                                                                                                                                     ,,,                          '"'"'1' .. "
                                                                                                                                                                                                                                                                                                                   ,,,.                                     •               ·,;:,:,·                           • 1',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ",,,                                    ;':"no/"'  ,. ,::;                                                        ,',t-!'1111;;',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                •
                                                                                                                            .
                                                                  , ., ,,, ~·t                                                                                                      /"'"              ,.,•,;,,                                                                                                                                                                                                                                        q,.'                        '"1"",,.. ,,~"-                                                                      , """"'                                     ,)'(i;'' '
                                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,, "L'.t·"' 1.
                                                                                                                                                 ·we,•~                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ' ,; +;:
                                                              <•.".··•'                                                                             .,                                                                      '         • ,","'  .. ,,;, 'J'
                                                                                                                                                                                                                                           .. \[0§'                                                                                         ""
                                                                                                                                                                                                                                                                                                                                                                                        , ....
                                                                                                                                                                                                                                                                                                                                                                                                                        J, ..                       ·,·: 1 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                            :•, .,c·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ....         ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ·•;         "f,::·;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...                                              ''"'';j>,
                                                                                                                                                                                              "'                     ,L ,                                                                                                                                                                                                                                            ~';j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •                                              '"                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .. ,,,;'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    *'·"'
                                                                                                                                                                                      '                   ' '
                                          ';'                                                                                i ''                    -.·,J,                                 '
                                                                                                                                                                                                ,        ,.,,,
                                                                                                                                                                                                          ,,
                                                                                                                                                                                                                                                 >"."'-~ ~·                                                     ,," 'Ill""'·                                                           I


                                                                                                                                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                                                                                                                                                                         •       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ';     ,O .. k                               l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ".,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       "' " " '                            'i'>i'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '                          •••
                  '
                              •                                                                                                                                                                           "                                                                                                                                                                                                                                                                                                                .' 1\
                                                                                   "•:                                                                                                                                                                                                                                                                                                                                                                       '                            ,:J,                                                                                            '                                                                             ' ''j



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                               '"
                           •                                                                                                                                                                          ,,                                                                                                                   }'
                                                                                                                                                                                                                                                                                                                                                                                                                    •                                        di                            ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .,, "
                                                                                                                                                                                                                                                                                                                     " "                                                                   I       •           •                                                                                               •                                              •                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                       • I                                                                     I
                                                                                                                                                                                                       •                                                                                               •                                                                                                                                                                                                                                                           ••
                                                                      •
                                                                                                                                                                                                                                                         '                                                                •
                                                                                                                                                                                                                                                                                                                                                                                       .,,_                                                                                                                                                                                     ,.                                                                                                                                                       •

        ,. t
                                              .. ,.                           ...•               ·, .                                       ~; • ', •                             ,•h..         ~<"
                                                                                                                                                                                                                          "     .
                                                                                                                                                                                                                                           •'" "1
                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                               ·',,'.!
                                                                                                                                                                                                                                             I " ' ,,
                                                                                                                                                                                                                                                " '  '
                                                                                                                                                                                                                                                 ,,,,;, r
                                                                                                                                                                                                                                                                 .       .,
                                                                                                                                                                                                                                                                            .. :;:                     •
                                                                                                                                                                                                                                                                                                       ,(1•          ·•    ~,:; ..
                                                                                                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                              ' ''
                                                                                                                                                                                                                                                                                                                                                                 ., I, ,
                                                                                                                                                                                                                                                                                                                                                                                       ;..}
                                                                                                                                                                                                                                                                                                                                                                                                ,,...,'
                                                                                                                                                                                                                                                                                                                                                                                           ·,,e.• ..
                                                                                                                                                                                                                                                                                                                                                                                                       "

                                                                                                                                                                                                                                                                                                                                                                                                                     •                                                               ;a,-~,..1.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -~ !'-~:                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ·~ ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ""'"'''I'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ''

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '            ,. ~-,c•~#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .,~..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           I I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .·,,                                                                  ·&'A ..,•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -,.;,,:;,:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,,
                                                                                                                                                                                                                                             1·1:,.j;
                                                      '
                                                                                                                                                                                                                          •                                                                                "'              ":'.,~·                                                                                 ,,        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                     •., ·-ct·,,•f, ,,. "                                                                                                                                                                                                                                                                      ,'
                                                                                                                                                                                                                                                                               '''I''· .
                                                                                             •
                                      / \' ,,                                                             ''                '/
                                                                                                                                   .,, 4s,:·.   -' ,,,!;li                   1
                                                                                                                                                                                  :,?\,'
                                                                                                                                                                                                                                                         ,.,,,..                                                                                             " , ''                                                                                                                                                                                                                              ;     "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .....    ,.,.
                                                                                                                                                                                         <,.                                     •'                                                ' "·'
                                                                                                                                                                                                                                                                                                            , 1,••>f•""''I                                   ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      . ':•".if''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..,..,                                                                                                                            "'cf
                                                                                        '             '                                                                                                                                                                                                                                                                                                                                              '                           S•g,               ,.,,'                                                                                                                                •         i, ·:;,, '
                                                                                                                                                                                                                                                                                                                                                            '' 1 '          '," ,;:,,r' ,'•:':                                                                                                                                                                                                                                                                                                                      ... •.. 1,•,
         'A!'
                                                                                                                                                                                                                                                                                                                                                                                                                                               . ",,
                                      ,/-a,;                                                                                                                                  •                                                                                                                                                                                                                                                                                                                                                                               ,,., ,Jm,, §'f :•'i
                                                                  .i;/"»·•.,,.,i:i''•''                                                                                                                                                                                                                                                                                                                                                                                 ., ,,..
                                                                                       •,:fy3"\1'·'>•                                                                                                                                    ,;,.;\/{,:•""
        '' • ''"''"
        .,,.
           "'!'''"
                      ,¼,,s,, '
              I"" .• ,.
         .,,,,,,,                                                 ,, ,,                  ; ",p,;,;,,·,                 1
                                                                                                                           '1 ' "      '_j1<i(q:t.a$i ••:i;'
                                                                                                                           •J,'/j ''" ._,,,;s,•ft"i
                                                                                                                           .,,,:•\, ,,·,;-,t A "I'"'
                                                                                                                                                                             ,o   'T,,d¾·
                                                                                                                                                                                  )\ff~: il½!';:Z                                         "'        ~-
                                                                                                                                                                                                                                                         ....                  ,'.ij·1J,
                                                                                                                                                                                                                                                                                  :,:·,,,
                                                                                                                                                                                                                                                                                                                 • .W:fiiik.i'
                                                                                                                                                                                                                                                                                                                    ,":J,, ,,-;;y                                .,,,.,      ''pf ,s;;,i1'.,; ,.J, ' ' :                                            ' ' '"'" . ;.•:C,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .,.•                                                                                          :;,= ',.,.Jf;',.'"                                                        ' ···~···
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              _
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . " '                                    '•                   ,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          " ·;!;' ffi> ,w.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '"""'                                                   "   ~ ' ,,,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' 1
        .,
             ,,; ;/;,;
              ,, ' i '
                                                                                       "' "   "" , .,'
                                                                                             "'"'"'

                                                                                                                   •             I·        ,,' :):J
                                                                                                                                               ' \,
                                                                                                                                                         ',·'"
                                                                                                                                                                 '    Ii)
                                                                                                                                                                         ,.
                                                                                                                                                                                   ;/1
                                                                                                                                                                                    ,1
                                                                                                                                                                                            -~2:-·,.
                                                                                                                                                                                                :,   "
                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                     ~., ,\1,
                                                                                                                                                                                                                                                              ""' ,,
                                                                                                                                                                                                                                                             '"''"
                                                                                                                                                                                                                                                                     ~   ~
                                                                                                                                                                                                                                                                                                                 "'" '"'1'
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                   •:~::,,,:
                                                                                                                                                                                                                                                                                                                           ~       "'""'
                                                                                                                                                                                                                                                                                                                                  •:,;,::•
                                                                                                                                                                                                                                                                                                                                                                               ,, S{,£'5 ,,[,'
                                                                                                                                                                                                                                                                                                                                                                            . .,
                                                                                                                                                                                                                                                                                                                                                                                 '-~-~     ,:,
                                                                                                                                                                                                                                                                                                                                                                                                ,..,..'"'· .. 'F·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     'J"'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ... ,,. !\,f':'.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ~


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '    I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               " fk~~ 4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .' 'I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ' """
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    · "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ""
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                                            •,,,,,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '' ,,


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          'f.i z.; ",
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            I •
                  /'.,;                                                            •
                                                                                                                                                                                                                                                                   •                                                                                                                                                                                                                       ' ~,,,,,
                                                                                                                                                                                                                                                                                                                                            '   I
                                                                                                                                                                                    '           '  "
                                                                                                                                                                                                                                                                                                                                       •'                                                                                                                                                                                                                                                                                                                                                                               '
                                                              •           •
                                                                              ·••··•) ,!
                                                                                        ••       I                                                   •                                                                                                                             •                                                                                                                                "                                                                "'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ..
                                  •                                       •
                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                     • •
                                                                                                                                             •
                                                                                                                                                                                                                                                         ... .                                                                                                                                                                                                                                                                                                                                                                                          • •
                                                                                                                             •
                                                                                                                                           • .
                                                                                                                                                                                                                                                                                                                                  •'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '.
                      I


                     •                                                                                                                           •                                                                                                                                                                                                                                                                                                                                                    •                                                                                                                                                                                                                                                                        -
                                                                          •            •                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                       .                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                 ,;:;
                                                                                                                                 •               '   ,,,                                    1 •"
                                                                                                                                                                                                                                                                 •                                                            ,,.~- •.'
                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                    •                                                                                                                                                                    '                                                                                                                                      '        '" "

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '",;;>;>",': '
                                                                                                                                                     '''
                                                                                                                                                                                            '
                                                          •                                               •l ,, ,
                                                                                                                                                                                                                                                                                                                                                                                       •                            ••                                                                                                                                                                                                                                                                              ..
                  •·/ <
                                                                                            "'.,,·n·/·,
                                                                                                               •   I        •I •' :
                                                                                                                          ,.. +             .. "'                     ,, ' '                                                    • ••                                                                            II                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                                                                                                              ,,                                                                   ·?:;:A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           "' ""'"'"
                                                                                                          h,i,,                  '                                       '
                                                                                                                                                                                                                                                                                   •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   "
                  /41f .~. ,
                          :4,
                                          •
                                          •   •                       •                                                ,. ,;.         '
                                                                                                                                                            •
                                                                                                                                                             I                                                                     ..                                              ·•              ')''
                                                                                                                                                                                                                                                                                                                                                              •                                                ''II'>
                                                                                                                                                                                                                                                                                                                                                                                                               ~,,,,. '
                                                                                                                                                                                                                                                                                                                                                                                                               '"'""          ,
                                                                                                                                                                                                                                                                                                                                                                                                                             '"          '1"
                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ; 1
                                                                                                                                                                                                                                                                                                                                                                                                                                                             "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •                                                                                       ,,                                 . ....
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ;<.'.::,.,i:>J:im
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     "::. .;'·.ni+
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ·,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,:,.w;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ' ;,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •                                                            ":::tzt:;·;
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '"

                          •                                                                      ·"   "" ·'·"
                                                                                                 ''""'"•'                                                  i/
                                                                                                                                                                                                                                                                                    '                                                                                                                          "'·'···''"
                                                                                                                                                                                                                                                                                                                                                                                                                                         ·~·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '   '' ;;;,,,:'                                                                        ;,,.--""""'"
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ......
    '"530.L\I.LOd NO.L9Nnnr 'S \/GENO                                                                                                     :aweN iuawn,oa                                                             8 UOJS[A!O                                                                                                                                            9LJOOO-LJ 'ON w1e1J
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           l                                                                            8JOOSLO-dW 'ON k>!IOd                                                                                                                  7
    '
                                                                                                                    Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21       Page 127 of 372

                                                     •

                                                                                                                                                                                            ··-·-·
                    Poliry No. MP-0750018
                                                                                                                                                               ••
                                                                                                                                                                                                           Division a
                                                                                                                                                                                                                                             - I                                             I
                                                                                                                                                   .
                                                                                                                                                  ,;',,,;/'SI--,;
                                                                                                                                                                     ,,. .....""
                                                                                                                                                                    .~,C"····                .,·,
                                                                                                                                                                                               ..        1 "'~,Pf:. ,.,
                                                                                                                                                                                                         ""'         ·1""1 ..  ~.-
                                                                                                                                                                                                                              ....1
                                                                                                                                                                                                             /'"'·"•'·1.J:1f·.•'\, t
                                                                                                                                                                                                                                     .
                                                                                                                                                                                            •:,<,
                                                                                                                                                                (                                                      '½;<±,• • , '.•
                                                                                                                                                         a      ~- ••. ~-   •   :-ii
                                                                                                                                                                                                 .
                                                                                                                                                                                              •• ::,,,
                                                                                                                                                                                                  "
                                                                                                                                                                                                             '1,/,
                                                                                                                                                                                                                .
                                                                                                                                                                                                            ,, !"'
                                                                                                                                                                                                                       .. ,,...
                                                                                                                                                                                                                       -'•:'\''
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                         "
                                                •.
                                                                                                                                                                                                :,-
                                                                                                                                                                                                  .             •        •. ..
                                                                                                                                                                                                                        .;;•
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                       '             ; ;_
                                                                                                                                                                                                                                                                     •
                       •                                                                                                                                                                            •                         ".,                                •              •
        •
                                                                                                                                                                     •                                                   i·".
                                                                                                                                                                                                                        , ·: ·a                                             •
                                                             '      '   ,
                                                                                                                                                                                                                                             •
                                   ,                                                                         ;:
                           •                                                                                                 •                                        •
                                                                                                           .. '..
                                                                                               •                              •
                                                                                                   •   •
                                                                                                                                                                                                                                                           '-·
                               , .
                                       ••
                                            .            ..
                                                         . ' ' !'
                                                                             .  . .        ..
                                                                               > 1-•"' 4 ''·"'
                                                                                               ,

                                                                            /ia,, /!,/F '' :•,-;
                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                 '




                                                                                 . ···-~- ,...
                                                                                   '"=-•-·
                                                                                       .• V
                •          ..• '
                            ..                              •                 ·• : .; '   ..                                                                                                                                                                                             •
                                                                                               •
                                                                                                                                                                                                                                                                                                 •




                                                                                                                                                                                                                                                                                    ••




            •




    •




-
                                                                                                                                                                                                                                                                                    '
                                                                       Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 128 of 372



                                                                  - - - - - - - - - - ------ -~-----------------
    ,[ ________Po_l_icy~~~t-1P-075001_8_ _ _ _ _ _ _' - - - ______ __:C~m No. 1~0~_17__6___________                              L_____ Division_!!________~____Document Nam~ IMG_Ol80 FSN-297 T-303 ~8.0 ...




'


                                                                                                                                                                                                                ,
                                                   Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 129 of 372


                                      •
                                                                                                                                            --~- -                               -----
'   Policy No. MP-0750018                 Claim No. 17-000176                                                                  Division 8       Document Name: IMG_0183 JULIN~TOr:-'_FSN-29'-'7--"
                                                                                                                                                                                                ...'-~
                            . .   -         ---~- - -




                                                                                                                                                                                          -~~·,,
                                                                                                                                                                                        ··--       l
                                                                                                                                                                                               ,,




                                                              --
                                          •
                                                    '       - --
                                          •
                                              ''        ,·
                                                                            '
                                                        '              ••
                                                                                                                                                       Case 3:18-bk-04194-JAF                Doc 165-4         Filed 04/07/21             Page 130 of 372




                       - ...........-... ·-·"···"····..···-........,..............·- ........ ·-····•.. .                                                                                                                                                                                                                        •
;·····.....
I
              .. .. ..

                                      Policy No. MP-0750018 ·-...-... _.......
L ......................... c...................,., ••.••••.••.••••• ·-···· ····-········-·-·,···· .. .. . -·-····
                                                                                                                                                ·····c,;1~"" N~.-
                                                                                                                              ·-1··-········· ··-····"·                           17-0o()l.76 . -.. . . .
                                                                                                                   ........ - .. . .. -··· .... ... ··- ····- -·- .........................._...............................-....
                                                                                                                                          ~                                                                                         _,.
                                                                                                                                                                                                                                          I., ......... _-........................................
                                                                                                                                                                                                                                                             Division 8
                                                                                                                                                                                                                                                                                                   - .. .
                                                                                                                                                                                                                                                                                                         1· o~;~~~~ii·N~~;:-O~~id·~···J~·1r~·gt;~···2·:·o2·:·~·ctf "j
                                                                                                                                                                                                                                                                                                                ... - .- ..... ··-· ... --···           ·······-·-······"····"
                                                                                                                                                                                                                                                                                                                                ................•.............




                                                                                                                                                                                                                                                                                                                                                   '


                                                                                                                                                                                                                                                 ,




                                                                                                                                                                                                                          0


                                                                                                                                                                                                                      '       •
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     ••   ,                 -'       ,
                                                                                                                                                                                                                      '

                                                                                                                                                                                                                                                                                                                                                           ,
                                                                •-              -        ••
                                                                                              -




                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                         ..



                                                               •




                                               ,




                                                                                                                                                                                                                                                                              ,
                                    •
                                                                                                                                                                                                                                                                •   '
                                                                                                                                                                                  •
                                                                                                                           Case 3:18-bk-04194-JAF      Doc 165-4     Filed 04/07/21   Page 131 of 372



                                                                              '
[~_:::: .: .·:::.:::.:::.::::~::::~-~i.~9:..~.9-:...~~:_g?._?_Q q_~.      ~ -~-.,~- _ . . . . . . . . . . . _ :,_ _ _ _ _ _ _ _ . :~:~.:~: _:.:~~1;:.~~-'.--.-~.?.~-~-q o-~-? ~~-~~~~ :~.-.: : :.: ~~~.1=~-- ·-· · -· -·-~!.~!~-~?-~·--~---::·. -~:::::r:~P?.~~~-~~~---~-~-~~-;·::~~-~ci.~~~~~:i:;Q_~?-~. ?..:9.~:.P.~t _         J




                                                                     ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                                                      Invoice
                                                                     JULINGTON CREEK FARMS, LLC.                                                                                                                                                                                               •

                                                                                                                                                                                                                                                                 Date                              Invoice#
                                                                     PO BOX 600636                                                                                                                                                                              6/612017
                                                                                          '.
                                                                     JACKSONVILLE, FL 32260-0636                                                                                                                                                                 --- -               •     '       -
                                                                                                                                                                                                                                                                                                       4015
                                                                                                                                                                                                                                                                                                       ... '•
                                                                                                                                                                                                                                                                                                                          .   -
                                                                                                                                                                                                                                        .
                                                    Bil To                                                                                                                                         Ship To
                                              MBT PRODUCE, INC.                                                                                                                                                                •.                                        .
                                              PO BOX 600277                                                                                                                                                                                                          •
                                              JACKSONVILLE, l'L 32260-0277
                                                                                                                                                                                                               .




                                                                                                                                                                                                                               .



                                   P.O. Number                                            Te1111s                   Rep                       Ship                            Vla                                      F.O.B.                                                            Project

                                         4224                                             Net30                                          616/2017                                                                      39836
                                                                                  '
                                                            T
                                   Quantity                               ltemC-                                                                  Description                                                                                       Price Each                                 Amount
                                              465.8 BULK CHIP-OT...                                         BULKATLANflC POTATOES                                                                                                                          '·     13.00                                6,055.40
                                              465.8 301                                                     'Il!EPOTATO BOARD                                                                                                                                     -0.03
                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                         -13.97



                                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                                                                                                               .


                                                                                                                                                                                                       .
                                                                                                                                                                                           •




                                                                      •
                                                                                                    '


                                                                                                                                          •




                                                                                                                                                                                                                       .
                    --                                          .                           ·- ·-                                        .


                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                       .

                       •                                    .
                   .                                .       .                                           -
                   .
                                                        .
                                                                .
                                                                                                        .
                                                                                                            •                                                                                                                                                                    -                                    .
                                                                                                                                                                                                                                                                             .
                                                                 .
                   .                                                                                                        .                                                                                                                                                -                                        .
                    .                                                                                                                         .                                                .                                                                                                           .
                                                                                                                                                                                                                           .                           .
                                                                                                                                                                                                                   .
                                                                                                                                                                                                                       fi ffit.al:
                           •
                                       .. .                                                                                         .
                 ~'~-
                                                  .;_      •                                                                    .                                                                          .                        0                                                              $6,041.43
                    •
                               .   -           .        . ..
                                                          .
                                              •                                                                                                                                  .                     .                                        .

                                                                                                •


                                                                                      •                                                                                                            •



                                                                          I




                                                                                                                                                                                                       -
-                                               •
                                                                Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 132 of 372




                                ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                     Invoice            •

                                JULINGTON G~EK FARMS,U,C.
                                                                                                                                                                          Dale                             Invoice #
                             PO BOX 600636
                                                                                                                                                                      6/6/2017                               4023
                             JACKSONVILLE, FL 32260-0636

                       Bill To
                                                                                                                                     Ship To
                   MBT PRODUCE, INC.
                   PO BOX 600277
                   JACKSONVILLE. FL 32260--0277




          P.O. NulTiber                   Terms              Rep                   Ship                          Via                            F.O.B.                                             Project
                                  .
               •
              4233                        Net30                                   616/2017                                                       39849
                            -                                                                                                                                         •
          Quantity                Item Code                                                Description                                                     Price Each                                    Amount
                   407.4 BULK CHIP - OT..•              BULK ATLANTIC PO'fATOES
                   407.4 301                                                                                                                           .                      13.00                          5,29620
                                                        11fE POTATO BOARD                                                                                                     -ll.03                           -12.22



                                                                                       .


                                                                                                                                                                                                               .
                                                                                   -

                                                                          •
                                                                              -                                                                                                        •


                   .


                                                                                                                                            .                                                  .
     .
                                                                                                          •




                                      .

                                                                                                                                                                  .
                                            .       .




                                                                                                                                                                                                     •



                                                                      .                                                                                                                    .
                                                    .

                                                                                                                              •
                                                                                                                                                ...
                                                                                                                                                                                                               •


                                                                                                                                                      Total                                               $5,283.98




    . -
                                                                                                                                                                          <
                                                                            Case 3:18-bk-04194-JAF         Doc 165-4   Filed 04/07/21       Page 133 of 372




                                ONEIDA POTATO EXCHANGE, LLC. &
                                                                                                                                             -
                                                                                                                                                                                                          · Invoice
                                JULINGTON CREEK FARMS, LLC.
                                                                                                                                                                                                  Date              Invoice#
                                PO BOX 600636 -                                                                                                                                                     -
                                                                                                                                                                                              6/6/2017                4024
                                JACKSONVIT.T.E, FL 32260-0636                                                                                                                                                  .,

                        BiQ To             ,

                                                                                                                                                        Ship To
                     MBT PRODUCE. INC,
                     PO BOX 6002n
                     JACKSONVILLE, FL 32260-0277
                                    -




,




                                                                                                 ,
                       -
         P.O. Number                           Te11ns                 Rep                      Ship                          Via                                  F.0.B,                                  Project
                4234                           Net30                                          6/612017                                                            39850
             Quantity                   Item Code                                                    Description                                                               Price Each                      Amount
                     399,2 BULK CIDP- OT...                     BULK ATLAN1'JC POTATOES
                     399,2 301                                                                                                                                                                    13.00               5, 189.6<1
                                                                THE POTATO BOARD                                                                                                                  -0.03                  -11,98

                                                            ,

                                                                                                                                                                                                                                   -

                                                                                  -

                                                                                                                                        ,
                                                                                                                                                                     -




                                                                                                                                                                           ,

                 •

                                -

                                                                                      -




                                                                                 --                                                                                                       ,
                                                                                                                                                                                     -

                                                        •
                                                                                                       -
                                                                                          ,




                                                                                                                                                         -


                                                                                                                                                    ,


                                                                                                                                                                                         -,   -
     -                                                                                                                                                                                                     -               -
                                                                                                                                                                                                                               ,



         ,                                                                                                 ,
                                                                                                                                                                     Total-      '   -
                                                                                                                                                                                                                    $5.177.62
                            -                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                       ,




    --------------------~--------                                                                                                                                                                   '
                                                                                                                      Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 134 of 372



   -----
[ ······- --·--·   ....   Poli
                                --------- - - - -----------,----- ··- · -- - ·-·-·-·--·-·-·--·--------------·-·-···· ----·----·----· --·--·-J
                           - ----Cf.-No.      MP-0750018
                                     ...... ---·-·-·- -·- ·-·-· .....     ,.,_,   -- .. .... _ ___   L__···-- ____Cl~im .. N~: . .1~-000_176....--··-······- __                 -·····
                                                                                                                                                                                         _[)~v,i~io~~~~:~~~---···-1- D~_c~0~~~~:~~-~~'..    _o~~!~~::~-~-1~~-~-~?.~-      ~~Q~~p~f~::J




                                                         ONEIDA POTATO EXCHANGE, LLC. (I,.                                                                                                                                                  Invoice
                                                         JULINGTON CREEK FARMS, LLC.                                                                                                                                                              -
                                                                                                                                                                                                                                 Dale                     Invoice#
                                                         PO BOX 600636
                                                                                                                                                                                                                                6f7/2017                       4028
                                                         JACKSONVILLE, FL 32260-0636

                                              Bill To
                                                                                                                                                                                         Ship To
                                          MBT PRODUCE, INC.
                                          PO BOX 600277
                                          JACKSONVILLE, FL 32260-0277




                                                                                                              'T
                             P.O. Number                                              Terms                        Rep
                                                                                                             .,.                       Ship                         Via                                       F.0,B.                        Project
                                                                                                                                                                                                      •
                                     4235                                             Ne!30                                           6n12011                                                                 39853
                                                      ,--
                              Quanttty                            Item Code                                                               Description                                                                  Prtce Each                     Amount
                                           402.2 BULK CIITP -OT...                                        BULK AlLANTIC POTATOES
                                           402.2 301                                                                                                                                                                                l2,SO                      5,027.50
                                                                                                          THE POTATO BOARD .                                                                                                        -0.03                        -12.07
                                                                                                      .
                                                                                                                                                                                                                                                      .



                                                                                                                                                                                                                                                      .

                                                                                                                                  •

                                                                                                                                                                   .

                                                                                                                                                                                              •




                                                                                                                                                                                                                            .
                                                                                                                                                                                  -


                                                                                                                                               •
                                                                                                                                                                                                                                                           '

                                                                                                                                                                                                                                              .   0




                    .                                             •

                                              •

                                                                                                                                                                                                  .




                                                                          •
                                                                                                                                                                                                                            -           -                                 .




                                                              '       .

                                                                                                                                                                                                               - Total                                    $5,015.43


                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                          '

      --------------------------·
                                                                                                                          '
                                                                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 135 of 372



                                                                                                                    .

[·~: ~:~"~=--·· -·----Po-Ii~: N~_:::~-P.-~.Q~?-~.9-~~---   =~~::_ _ _ _j ___________________~~-ai~_N~:.:!?·9.q.9~?-~--------------....: ~r~:=-~~~i~~O,~_. ~:~~~-: :J. .~.ocu~~-~-~---~-~~-~-'._'?_rl~!9_~-~~li_~~-!.?n _?~.~}_:P~.f ....I


                                                                                                                                                                                                                                  '




                                                                                                                                                                                                                                      '




                                                                                                                                                                                                                        •




                                           "-~
                                                                                                                                                   ti
                                                                                                               '




                                                                                                                                 •

                                       •
                                           .
                                           -
                                                                                                                                                                                                                              '




                                                                                                                                                                   •




                                       '




                                                                                                                                                                                                         '
                                                                                                                    '
                                                                                           Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 136 of 372




1·--~-~:--::-   "-----··· ·-~-= ·--·--·-                  ---"·····--·-·-T--··--···--
                                                                          1
    •..... PoJicy N.o. ~P:075.0018 ..................... t ......... ·. ...
                                                                                      -··········---·---·- ·-·---- ·
                                                                                         ...... .No... 17-000176
                                                                                         Claim          ...... ...... ..... ...
                                                                                                                                    ·--·-·-      ·--7,··
                                                                                                                                       . ...................
                                                                                                                                                                   o· ·~ -           .8_
                                                                                                                                                                                       ...   ---~D.ocume..n•-~
                                                                                                                                                     ·······--··--·-1~!.~.~~~----··-·- ......... _____
                                                                                                                                                                                                                                         N~~e- Oneida J~-1[~-~t·;·;2.03.pdf-]
                                                                                                                                                                                                         J__!____________________ .............;....: __________................••····--·······-·- __ ................

                                                                                                                                                                                                                                                                                                 •
                                               •




         •

                                              ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                                            Invoice
                                              JULINGTON CREEK FARMS, LLC.
                                                                                                                                              •
                                                                                                                                                                                                               ---;D:;:al;;:e:--T                                     Invoice#
                                              PO BOX 600636
                                                                                                                                                                                                                         5112120 I7                                       3696
                                              JACKSONVILLE, FL 32260-0636

                                     Bill To
                                                                                                                                                                 Ship To
                                   BACKERS POTATO CHIP
                                   POBOX128                                                                                                                 BACKERS POTATO CHIP
                                   FULTON, MO 65251                                                                                                         l WESTJNDUSTRIALBLVD.
                                                                                                                                                            FULTON, MO 65251
                                                                                                                                                            Pli# 573-642-2833




                         P.O. Number                      Terms                     Rep                 Ship                              Via                               . F.0.B.                                                                   .Project
                              3872                        Net30                                     5/1212017                                                                                                      .
                                                                                                                                                                                   13841
                         Quantity                  Item Code                               Description                                                                                            Price Each                                                 Amount
                                   447.6 BULK CHIP • OT, ..              BULK ATLANTIC POTAl'OES
   '                                                                                                                                                                                                                           18.50                                      8,280.60                        '
                                                                          .




                                          .




                                                                                                                                                                                                                                          •

                                                                                            .
                          .                                                                                                                                                                                                           .



                 •




                                                                                                                                                                                                                                                         .


                                                                         .
                               •
                                                                                                                        .
                                                                                                                                                                                                                                                                 .


                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                         .


          ;;;,
                 .

                                                              .
             .       .                                                                                                                                                                                                                    .                          ..
                                     .•
          •                                                   .                                                                                                                                                                                •   .
                                                                                                                                                                                                                                                             .

                                                      •
                                                                                                                                                                                         Total.                                                                      $11,280.60
                                                                                                                                                                                                                                     .




                                                                                                                            •
                                                                                                          '
                                                                                                                                •
                                                                                                                                                    Case 3:18-bk-04194-JAF               Doc 165-4         Filed 04/07/21        Page 137 of 372




[
    . . _..,.,____,. .·- .--'·--···             --------··----·                         . . . . . . -----·-c··--·                    -·  ·- ----·  -·:·- ------------                                                         7-·                D--:--; ·
                          ---·--....,.,.?..~r~-.. ,. . ?.:. . ,. ,.,.... .- .... ---·----······ ., ·-- ,.,....,. ,., ,. ··----·---·---········ '-·-·-·------·-··-·-·---., . --.-•-············-····-·---·-········· ,...,. ,. . '' '',. ,......,--
                                    p                   N    MP-0750018                                                                         Claim No. 17-000176                                                            j
                                                                                                                                                                                                                                                             s·-- L..·-········ ·······-· .................................................
                                                                                                                                                                                                                                                     _iv1s1on. ......
                                                                                                                                                                                                                                                                            Document Name: Oneida J~lington 2.03.pdf--]




                                                '                        ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                                                              Invoice
                                                                         WLINGTON CREEK FARMS, LLC.-
                                                                                                                                                                                                                                                                                      Date                   Invoice#
                                                                         PO BOX 600636
                                                                                                                                                                                                                                                                                    5/12/2017                   3(fl)
                                                                         JACKSONVILLE, FL 32260-0636

                                                               Bill To                                                                                                                                                                          Ship To
                                                            MBT PRODUCE, INC.
                                                            PO BOX 6/JIYl.77
                                                            JACK,qONVJLLE. FL 32260--0277
                                                                                                                                                                                                                                      •




                                                                                                                                                                                                                                                                                .




                                            P.O. Number                                         Tenns                                     Rep                             Ship                                       Via                                     F.0.B.                                  Project
                                                                                                                                                                                                                                                         .
                                                        3874                                     Net JO                                                             5/12/2017                                                                                39443
                                                                                                                                                                                                                                                                                                -                   .
                                                                                                                                                                                                                                                                                                                          .
                                •               Quantify                         Item Code                                                                                      Description                                                                            Price Each                        Amount
                                                            425.4 BULK CHIP -OT.•.                                      BULK A"fLANT!C POTA·roEs
                                                            425.4 301.                                                  TIIE POTATO BOARD                                                                                           '                                                  13.00
                                                                                                                                                                                                                                                                                       -0.03
                                                                                                                                                                                                                                                                                                                5,530.20
                                                                                                                                                                                                                                                                                                                  -12.76




                                                                                                                                                                                                                                                                                         .



                                                                                                                                                          .

                                            .


                                            .
                                                                                    .

                                    .
                                                                                                                                                                    .
                                        .




                                                                                                                                                                                                                •

                                                                                                                                                                                                                                                                                •




                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                              •


                            .                                        .
                                                    .
                                                                                                                                                                                                                                                                  Total                                      $5,517.44




                    '                                                                                                                                                                                                                                                                                                                     '
                •
                                                                                          Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 138 of 372




•                                                                                                                                         •




                               ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                Invoice
                               JULINGTON CREEK FARMS, LLC.
                                                                                                                                                                                     I             Date            Invoice#       .
                               PO BOX 600636                                                                                                                                                     511212017             3698
                               JACKSONVILLE, FL 32260-0636

                     Bill To                                                                                                                                  Ship Ta
                    MBT PRODUCE, INC.
                    POBOX6002n
                    JACKSONVILLE, FL 32260-o277




                                                                                                                                                          ~
            P.O. Number                                 Terms                    Rep                            Ship                      Via                             F.0.B.                             Project

               3875                                     Nct30                                                 5/1212017                                                   39444

            Quanlity                       Item Code                     .
                                                                                                                  Desaiption                                                       Price Each                   Amount
                     1.414 BULK CHIP - OT...                            BULK ATLANTIC POTATOES                                                                                                      13.00              5,382.00
                      414 301                                           11IE POTATO BOARD
                                                                                      .                                                                                                  .          -0.03
                                                                                                      .
                                                                                                                                                                                                                         -12.42
                                                                                  •
                                                                                                                                                                                             .
                                                                                      .                                                                               .

                                       .    •




                                                                                                          .




                               .                                                                                          .                                                                                                               •
                                                                                                      .                                                         .



                                                                                                                                                                                                                          .
                                                                                              .
                                                                                                                                                                                                                                      •




                                                                                                  .
                                                                                                                                                                                             .
                                                    •      '
                                                                    .                                                                                                                                                             •
        .
                                                                                                                                              .
                       •
                                                                             •
                           .                    .
                .
                                                                                          •


    .                                                           -
    •

                                   .
                                                                                                                                                                             Total                                 $5,369.58




------'-----------------------•-
                                                                                                                                                                                                                  Case 3:18-bk-04194-JAF                                Doc 165-4              Filed 04/07/21   Page 139 of 372




     ---· -·-···""" - ·- . --····--····. ··-···--········· ···-·-·-··· . ,. , .,-,. ,. . . . . . . . ·--·•"···--.•-··----·----··-·-·--·-···:····· ····-·"·--· ---- ' .----.:.. ··-··-·---·-····1- --D-:--:··:---a- -----~cum~nt Name~~eida Ju Ii ngton -2.03. pdf'J
    [                     PoI.IC/ No . MP-0750018                                                              I                      Claim No · 17-000176___ .. _,_ ............................... . ...................................
                                                                                                                                                                                                                               1v1s1on
      ..... ,•• ,............................... ,.,, •••.• , .. ,•• ,.... ,....' .............. ,.0,, ·"·"·"" ..... ,..... ,.....................................,..... .. . . ... - ............... ,......... ,......... ,•• ,............. ,.... ,. . .. ., ... _   ... ,.... ,.
                                                                                                                                                                                                                                                                                      o
                                                                                                                                                                                                                                           ____ . ___ .... --·- .............................................
                                                                                                                                                                                                                                                                                           '                 .. . . . . . . . . . . . . . . . . ......................... ... ............... ·-




                                                                                                    ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                                                                                                  Invoice
                                                                                                  . JULINGTON CREEK FARMS; LLC.
                                                                                                                                                                                                                                                                                                                                                          Date              Invoice#
                                                                                                     PO BOX 600636
                                                                                                                                                                                                                                                                                                                                                     511312017                3699
                                                                                                     JACKSONVILLE, FL 32260-0636

                                                                                  Bill To
                                                                                                                                                                                                                                                                                                                           Ship To
                                                                         MBT PRODUCE, INC.
                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                           .,
                                                                         PO BOX 600277
                                                                         JACKSONVILLE, FL 32260--0277




                                                     P.O. Number                                                                         Tenns                                                       Rep                                           Ship                                                Via                           F.0.B.                         Project
                                                                 3876                                                                    Net30                                                                                             5/13/2017                                                                                 39445
                                                                                            ~

                                                     Quantity                                                      Item Code                                                                                                                                Description
                                                                                                                                                                      .                                                                                                                                                                       Price Each                  Amount
                                                                                 414 BULK CHIP • OT.•                                                                      BULK All.ANTIC POTATOES
                                               ...
                                                                                 414 301                                                                                   TIIE POTATO BOARO                                                                                                                                                  '            13.00
                                                                                                                                                                                                                                                                                                                                                           -0.03
                                                                                                                                                                                                                                                                                                                                                                              5,382.00
                                                                                                                                                                                                                                                                                                                                                                                -12.42




                                                                     .


                                                                                                                                                                                                                                                                                                       .




                                                                     .



                                                                                                                                                                                      .

                                                                            -                                                                                                                                                                                                                                                                                                          .




                                     .                                                                                                                        .                                                                                                                                                        .

                                                                                        •
                                                                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                   •
•

                                                                                                                                                                                                                                                                                                                                    -                           •
                                                                                                                                                                                                                                                                                                                                                      •

                                                                                                                                                                                                                                                                                           .                                            Total                              $5,369.58
                                                                                                                                                                                                                                                                                                                           '   ..




                                                                                                                                                                                                                                                                                                                                                                    • •




                                                                                              '
                                                                            Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 140 of 372




                                                                                                                     -

                                  ONEIDA POTATO EXCHANGE, LLC. &
                                                                                       ·,
                                                                                                                                                                                                               Invoice
                                  JULINGTON CREEK FARMS, LLC.
                                                                                                                                                                                               Date                         '
                                                                                                                                                                                                                                    Invoice#
                                  PO BOX 600636
                                                                                                                                                                                          51912017                                       3700
                                  JACKSONVILLE, FL 32260-0636                                                                                                                                                  '




                            Bill To
                                                                                                                                                Ship To       '
                       BACKERS POTATO CHIP
                       PO BOXl28                                                                                                            BACKERS POTATO CIDP
                       }lJLTON, MO 65251                                                                                                    1 WEST INDUSTRIAL BLVD.
                                                                                                                                            FULTON, MO 65251
                                                                                                                                            PH# 573-642,2833




             P.O. Number                            Terms                 Rep               Ship                            Via                         F.0.B.                                                 Project
                                                                                I
                     3878                           Net30
         '                                                                              5/912017                                                          13816
                                r-                            -r
             Quantify                         Item Code                                       Description                                                         Price Each                                            Amount
 '                     408.8 BULK Cl!JP -9T_,                      BULKATLANTlC POTATOES
                                                                                                                                                                                               18.50                                     7,562.80
                                                                                                                                                                                                                                                         '




                                      '




                                                                                                                                                                          '
     '                                                                                                                                                            '


                                                                      '




                                                                                                                                                                                  '
                                                          '




                                                '                                                                                                                                         ..
                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                 •




                                                                                                                                                                                                                                                     '




                                                                                                                                                                                                                                    '        '
                                          '
                                                                                                           '                                                                                                                                     '
 "                                        '                                                                                                                           '


                 •

 .           -
                                                                                                           '
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                        '



                                                                                                                                                                                                                            '   '
                                                                                                                     '                                                                                              '
                                                                                                                 '
                                                                                                                                                                                                           "

                                                                                                                                                           Total                                                                $7,562.8-0
                                                                                                                                                                                                       '




                                                                                                                                                                              '       '


-------------------------------.                                                                                                                                                                                                        ',




                                                                                                                                                                                               -
                                                                                                                      Case 3:18-bk-04194-JAF   Doc 165-4     Filed 04/07/21   Page 141 of 372




                                                                                                                                                                                                                                                                   ············-·-······· ........................ .. ······-· ..............             ·····          ·-
                                                          ia-·'· ··- ...:: :. : .::::.:.:.:.[. : :. .~:: : · ·: ·: ·: · :. ::·::::: ~i·~.i·;·:·~~·:· :·i?~~.qQ~i:?:6·:~·::·:·::::: .::. ::: ........l:: ~:: : ~·: ·: :. ~j;~~!:?~;::~·:~-·::=::~~:. .. ~.?. ~.~ .m ~nt ~a.~ ~-: ..q~-~.! d.~ JuIinQt9 n 2.03.pdf
                                                                                                                                                                                                                           .. .. . . . . . .. .   . ............                                                                                . .....           ....

l..........
'
    . . . . .-.. . . . ."····p~·i"i·~-·-N~. . MP·:075·00·
                                              -....
          ............................................ ...... ..   .. ...   . ..............

                                                                                                                           •




                                                                   ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                                                    Invoice·
                                                                   JULINGTON CREEK FARMS, LLC.
                                                                                                                                                                                                                                                    Date                                                Invoice #
                                                                   PO BOX 600636 ·
                                                                                                                                                                                                                                                  S/912017                                                     3701
                                                                   JACKSONVILLE, FL 32260-0636

                                                   Bill To
                                                                                                                                                                                             Ship To
                                             BACKERS POTATO C!IlP
                                                                                                                                                                                       BACKERS POTATO CITTP
                                             POBOX!28
                                                                                                                                                                                       I WESTINDUSTIUALBLVD.
                                             FULTON, MO 65251                                                                                                                          FULTON, MO 65251
                                                                                                                                                                                      !'!!# 573-642-2833




                                                                                                                                        •

                              P.O. Number                                                      Terms              Rep                Ship                               Via                               F.O.B.                                                                     Project
                                                                                                                                                                                                                                                                                                                                   -.
                                        3879                                                       Net30                          5/9/2017                                                                 138!7                    .
                                                         ~

                               Quantity                                             Item Code                                 Description                                                                               Price Each                                                             Amount
                                               407.2 BULK CHIP- OT...                                       BULK ATLANTIC POTATOES                                                                                                                     18.50 '·                                                7,533.20

                                                                                                                                                                    .
                                                                                                                                                                                 .                                                                                                                                          .



                                                                                                                                                                                                                                    •

                                               .
                                                                                •




                                                                                                   .

                                                                                                            .

                                    •




                               •
                                                                            .
                                                                                                                                                         '
                                                                                               •                                                                                                                                                            .
                          .                                .
                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                        .
                                                                                                                                                                                                           .
                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                         .                                                                              .

                                                                                                                                         .                                                                                                •

                                                                                                                                                         .
                                   •



                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                       •
                                                                                                                  .

                      •
                                                                                                                                                                                                                   Total                                                 .
                                                                                                                                                                                                                                                                                                       $7,533.20


                                                                                                                                                                                                               '


                                                                                                                                                                                                                            -
       ---------~-------~-----------~--~-------·----
                                                                                                       '.
                                                                   Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21      Page 142 of 372




                             ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                 Invoice
                                                                                                                                                                                            •
                             .rutINGTON CREEK FARMS, LLC.
                                                                                                                                                                          Date                      Invoice#
                             PO BOX 600636                                                                                                                                     .
                                                                                                                                                                    5/11/2017                          3715
                             JACKSONVILLE, FL 32260-0636

                     Bill To
                                                                                                                                         Ship To
                BACKERS POTATO CHIP
                PO BOX 128                                                                                                         BACKERS POTATO CHIP
                FULTON, MO 65251                                                                                                   I WESTINDUSTRIALBLVD.
                                                                                                                        •
                                                                                                                                   FULTON, MO 6S2Sl
                                                                                                                                   PH# 573-642-2833




         P.O. Number                        Tenns                Rep               Ship                                                                                                                                   ,
                                                                                                                 Via                                F.O.B.                             · Project
              3884                          Net30                              5/11/2017                                                           13835-8
                         '   -
                                                                                                                                                                                                                      •
         Quantity                Item Code                                             Description
                                                                                                                                                                                   .

                                                                                                                                                             Prtce Each                         Amount
                441.8. BULK CHIP - OT•••                                                                            .
                                                        BULK A"IT>ANTICPOTATOES                                                                                           18.50                        8,173.30
                                                                                                                                               .


                                                                        .
                                                                                                                                                         .



                                                                                                                                                                                        .




                                    .           .




                                                                                              '
                                                                                        .
                                                                                                                .




                                                         .
                                                                                                                                              .. r
                                                                                                                                                    .

                                                                                                                                                                                                                      •




                                                                                                                                                                •


                                                                                                                                                    -
                                                                                                                                                    •
                                                                                                                                                                                                •
                                                    -                                                                                •
    ..
          .                             •                                                                                           •.
                                                                                                                        .
.                                                            -                                            •
                                                                                                                                                           Total                                    $8,173.30
                                                                                                                                                                                                                  .


                                                                                                                                          .    ..
                                                                                                    .                                                   •·
                                                                                                                                                                           .-.                  .




                                                                                                                                                                           '
                                                                                                                                                                                                                     •               Case 3:18-bk-04194-JAF                                      Doc 165-4                    Filed 04/07/21                        Page 143 of 372




                      r -~ i;~ii~N;:;:,;;:aisoo1s_---------- - --i-- - ci~i;,;·;;~:iz:0001?6: :·· 1__ : :~i~i~~~~:: fj;~;.~~-~;;~;:9;.;;c1_~:i~1
                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                    .                       ,_

                                                                                                                                               ;;;;i~;~:Q~~e;itJ
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .




                      .',e•·••••••••••••• •- ·••               -       -•• - • -•••••·••••c-· ·-··••• ·-·· .. ,.. - - - - - ; , ... ,•••••••••••~•,.•••••••••••-••.                         -•-•··"''" •· . - .... --- .                     .                           ..                                                                                                                     •                                                                                                       .




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                •           '

                                                                                                                           ONEIDA. POTATO EXCHANGE, LLC. &                                                                                                                                                                                                                                                                                                                                                      , Invoice·
                                                                                                                           JUlJNGTON CREEK FARMS, LLC..
                                                                                              '                                                                                                                  •                                               •                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                      ••                                        Date                                 Invoice#
                                                                                                                       PO BOX 600636                                                                                                                                                                                                                                                                                                                                                                                                                                  .                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       S/10/2017                                             3706
                                                                                                                       _JACKSONVILLE, FL 32260-0636 ·                                                                                                                                                                                                                                                                                                                              •




                                                                                                  Btll To .
        ...       .                                                                                                                                                                                                                                                                                                                                                                         Shlp To                                               •

                                                                                         MBT PRODUCE, INC,
                                                                                         PO BOX 600277
                                           •
                                                                                         JACKSONVII J -E, FL 32260-0277



                                                                                                                   •




                                                                       P.O, Number
                                                                                                                                                     .
                                                                                                                                                              Tenns                                               Rep                                                            Ship.
                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                               Via
                                                                                                                                                                                                                                                                                                                                                                                                                         •

                                                                                                                                                                                                                                                                                                                                                                                                                             F.0.6,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                Project
                                                                                  388S                                                                        Net :ro                                                                                                S/IOliOJ7                                                                                                                                               39495                                                                          .
                                                                                                                                                 .
                                                                                                           ~
                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                       Quantity                                                        Item Code                                                           •                                                                                                                                                            .
                                                                                                                                                                                                                    .Desaiplion                                                                                                                                                                                                                       Price Each                                                                 Amount
                                                                                                                                                                                       .•
                                                                                                  470 BULK _CHIP • OT...                                                                          BULK ATLANTIC POTATOES
         '                             •                                             .            470 301                                                                                         THE POl'ATO BOARD
                                                                                                                                                                                                                      .
                                                                                                                                                                                                                             .                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                    .                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                13.00
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                --0,03
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 6,110.oo'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -14,10

                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                •                                                .                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                          .                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                 .                                                                                         •    •
                                                                                                                           .                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                             .                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                   .
                                                                                                                                                                                                                                                                                                                                   •
                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                .            .                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                             •                                                                                                                                                                                      .
    •
                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                .•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                               .                                                                                         .                                      •.                                                                                                                                                                                                                               .
                                                                                                                                             .                                                                                                                                                                                                                                          •                                         .                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •.
                                                                                                                                                                       .                                                                                                                                                                                                                                             .
                                                                                                                                                     •
                                                                            •
                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                             .                   .
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                            .
                                                                                                               .                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                           •
                                                                                                                                                                                                      .                                                                                                                                                                 .                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                             •
                                                                            •                                                                                                                                                                        •                   •                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                         •   .                                       '                                         .                                                                                                                                       .               .
                                                                                                                                                                                              .                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                             •                                                                                                                                                                                         .
                                                                                                       .                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                          .                                                                                                                                                                                                                                                                                         .
                                                                                                       •                                                 ..                            •
                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                   .                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                   .                                                                                                                                                                                                                            •
                                           '                                             •
                                                                                                                                                               .                                      •                                                                          .                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
              •                                                                                                •                   •                               •           .                                         .                                                                   .                                                                                                                                                                 .                                                                                              .
                                                                        .            .
                                                                                                                                                         •                                                                                                                                                                                                                                                                                                         .                                    •
                                                                                                                                                                                                      •                                                                                                                                                                                                                                                                                .
                                                                                                                               •                                                                                     .                                   •                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                        ..                                                                                                                           •                                                                                                                                      .
                                                       .                                                                                                                                                                                                                             •.                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                     .                                     .                                        .                                                                                                                       .                                                                                  •
                                                                                                                                                                                                                                                                                                                                                   •           .                                                                              .            •
                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                                               '        .
                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                             •                       .                                                                                                         ..                                                                     .
                                                                                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                        •
                                                                                                  ..
                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                 •                   .
                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                .                                   ..
                                                                                                                                                                                                                                                                                                                                                                                                                                      Total                                                             .                            $6,095.90
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                 .                                                             .       .                                    •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,,
                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                       •

                         •      ·-'-------~-,-----------,~----------•
                                       ..                                                                              •                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                       •       .   •

                                                                                                                                                                                                                                                     '                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '-.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
'                                  •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                             •
                                           --· .
                                                           .           .                                   '
                                                                                                                                                               •
                                                                                                                                                         Case 3:18-bk-04194-JAF               Doc 165-4        Filed 04/07/21                Page 144 of 372


                                                                                                                                                                                                                                     "                                                       •


                 .·1::' ::- :~91ic:y~;.~;,,0759QJ!l::::-- [_ : : : i1;;_No,_17:iobf7~-:                                                                                                                                        :::!~. :" ~ivi 1~~ ~ -: r[)~c:~;;~;~;;;,                                                                                 On-eida             Jui~~to~ !·93,~d~~I
                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                         •
                 -                                                                                                                                       -    ,                                                                   "
                                        -
                                                                                                        •




                                                                                        ONEIDA- POTATO EXCHANGE,
                                                                                                        .       .
                                                                                                                  LLC. &
                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                       -                Invoice .                                 -
                                                                                        JULINGTON CREEK FARMS, LLC.. .
                                                                                                                                                                                                                                                                                                                           .       .   Date                             lnvclce#
                                                                  • •
                                                                                    POBOX600636 ·                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                   5/1212017                                                                        -
                                                                                                                                                                                                                                                                                                                                                                            3707
                                                                                    JACKSONVILLE;FL 32260-0636                                                                                                                                                           -                                     •
                                                                                                                                                                                                                                                                                                                                                                                   •




                                                                                                                                                                                                                                                                                 .
                                                                      Bill To                                                                                                                                                                                    Ship To
                                                     . MBT PRODUCE, INC.                                                                                                                                                                                                                                                                                                                                       ..
                                                       PO BOX 600277 .
                                                          JACKSONVILLE, FL 32260-0277
                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                               ,




                            r::-::---::---:-~,-------.,-;;,-'-·
                                P.O. Number         .· T~.;ns
                                                               ----,---
                                                                    Rep
                                                                        ---:.---r----
                                                                          Ship   Via ·
                                                                                       ----~·   -
                                                                                           F,0.8.
                                                                                                  - - ---------
                                                                                                         Project
        •
                                                                                                                                                                                                                                                                                                                   •
                                                     3~87                                                   Net30                                                     5/12/2017                                                                                                      39496

                                            Quantity                                        Item Code                                                                             Desaiption                                                                                                     Price Each                                                         Amount
                 (                                                    504 BULi< CHIP - OT...                             BULK ATLANTIC POl'ATOES                                                                                                                                                                                           13.00                        .   6,552.00
                                                                      504 301                                        .   TIIEPOTATOBOARD                                                                                                                                                                                                   -0.03                              -15.12
                                                                                                                                                              ,


                                                                  •                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                                              •




                                                                                                                                             •
                                                                                                                                                                                                                                                                                     .                                                                  ,

                                                                                                                                                                                          •
                                             ,


                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                           .                    .

                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                    .
                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                            .

                                                                                                                                 •
                                                                                                                                                          •                       -
                 -                                                                                                                                                                                                                                                                                                                     •
                                                              -
    ,       ·'
                                        ,
                                                                                                                                                     .        -
                                                                        ,                   •   •

                                                                                                                                                                                                                                                                                             •                                                                                             . .
                                                                                                    •
                                                                                                                                                                                                                                 •
                                                                            ,   .                                                        •                                                         •                                                                             •
                            •
                                                                                                            ,                                                                                                                                                                                                          •       •                                                            -
                                                              . .
                                                 ,                                                                       ,._ -
                                                          ,                                                                                                           •                                                                                                                                                                     ,                                                •

                                                                                    -
                                                                                    •                                       •                                                                                                                                                                                                                                       ,

                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                   .
                                                      •
                                                                                                                                                                              -
                                .   .
                                                                                                                                                                          .                                •                                                                             Total                                                                      . $6,.536.83
                                                     ---'-'----':.__;_·---.- - - . : - ' - . - - - - ' - - - - , - - ~ · -
                                                 '                                                                                                                                    '
                            -----,--,_--·"-----,-'--'
                                '




                                              -                                                                                                                                                                            .
                                                                                                                 '                                                                                                                                                   •
                                                                                                                            -                                                                                                                                                                                                              ,        -
                                                                                        .                                                    -                                                                                                                   -                                                                                                                                    •
                                             •                                                                  ••               .                                                                                                                                           .                       •
                                                                                                                                                                                                                                                                                                         -•-
                                                                                                                                                                                                                   •                                                                     --                                                                     .

                                                                                                                                                                      .
                                                                                                                 . .
                         - ~--·"-·- " - - ~ - - - - , - ~ ·-:---"--------,--'------,-'-'--'---e-C-~-"'---··-
                                                                               .,.                                                                                                                     .                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                           •

                     .                                                                                                                                            -                           •                    -                                                                                               -.
                                                                                                                                                                          -
                                                                                                                                                                                                                                                 .                                                                                     .   ..   -• .                                        - .
-       -                                                                                                                                        -                                            •
                                                                                                                                                                                                                                         .

                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                    •

                                                                                                                                                                                                                                                         •   •
                                                                                                                                                                                                                                             •
                                                      .       .                                                                      •                                                                 ' - .
                                                                        Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21        Page 145 of 372




•                           -ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                            Invoice
                             JULINGTON CREEK FARMS, LLC.
                                                                                                  •
                                                                                                                                                                                         Date                  Invoice#
                            PO BOX 600636
                                                                                                                                                                                     5/1212017                   3708
                            JACKSONVJLLE, FL 32260-0636

                    Bill To
                                                                                                                                             Ship To
               MBT PRODUCE, INC.
               PO BOX 600277
               JACKSONVILLE, FL 32260-0277




        P.O. Number                       Terms                   Rep                 Ship                               Via                                 F.0.8.                                    Project
             3888                         Net30                                    S/1212017                                                                 39499
        Quantfty                 Item Code                                                Description                                                                     Price Each                         Amount
                    433 BULK CHIP • OT...                    BULK ATLANTIC POTATOES
                    433 301                                                                                                I                                                                 13.00               5,629.00
                                                             'fHE POTATO BOARD                                                                                                   .
                                                                                                                                                     •                                       -0.0J                 ·12.99



                                                   ..                                                                                                                                              .
                                                                                                                               .


                                  .




                                      .                                                                              .
                                               .
                                                                            •
                                                                                                                                                         .


                                                                                                                                                                  •
                                                                                                                                                                                     -   •               .



                                                                                                                 .         •




                                                                                                             .

                                                                                                                                                                      .
                                                                            •
                                                                                                                                                     •



                                           •
                                                                                                                                                                                               .
                                                                                                                                                •
                                                                                                                                                                                                                          ..   .   -
                        .   ..   --            .        ..
                                                                                                                                                                                               •
                                                                    •


         .
                    .                                                                                                                                          Total                                          $5,616.01
                                                                                                                                                                                     .                   .




                                                                                                                               •




    l                                                                                                                                                                                                                              I
                                                                                                                                     Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 146 of 372




    .. ,- ----,                  --Policy
                                  ... ..... ,.,
                      . .. . ... . .   ,   ,
                                                 No.- - -··-,-,--
                                                ______   MP-0750018
                                               ,., ,.,.,,_,
                                                                                 .
                                                                  ..... ·-----··-·:-·-··-·--··-···-- --· --
                                                                            .,       ,
                                                                                                               J                         -----                   -----
                                                                                                                                ____C~airn_ No._ 17:000l?~.----·····-·--·-·--···· __ _         j         ~~v~~J~n---~-- ____l_P-~~~~_ent_~?m.~:. O_neid~ }~li~~-~~~-_?:03.£9!:]




                                                                                         ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                               Invoice
                                                                                         JUUNGTON CREEK FARMS, LLC.
                                                                                                                                                                                                                                        Data                  Invoice#
                                                                                         PO BOX 600636
                                                                                         JACKSONVILLE, FL 32260-0636                                                                                                               S/lS/2017                    3709



                                                                       Bill To
                                                                                                                                                                                                        Ship To
                                                                  BACKERS POTATO CHIP
                                                                  PO BOX 128                                                                                                                           BACKERS POTATO CHIP
                                                                  FULTON. MO 65251                                                                                                                     l WEST INDUSTRIAL BLVD.
                                                                                                                                                                                                       FULTON, MO 65251
                                                                                                                                                                                                       PHH 573-642-2833




                                                                                                                                                       .
                                               P.O. Number                                            Terms                      Rep                Ship                          Via                           F.0.8.                              · Project
                                                                                                                           ••
                                                          3895                                        Net JO                                                                -
                                                                                                                                                 5/15/2017                                                        1384-0
                                                                                                  '

                                               Quantity                                       lte111 Code                                               Description                                                        Price Each
                                                                  439.8 BULK CHIP - OT...                                                                                                                                                                Amount
                                                                                                                       BULK ATI.ANTIC POTATOES
                                                                                                                                                                                                                                        18-50                   8,136.30
                                                                                                                   .
                                                                                                                                     -
                                                                                                                                                                                                                                        •

                                                                                          •
                                                                                                                                                                                  .




                                                                                                                                                                                           •

                                                              -
                                                                                                                                 .




                                                                            .


                                                                                                                                                                                                                                                                       .

                                                                                                                                                                                      •




                                                                                                                                                                                                                                            .
                                                                                                                                                                              •
                               -
                                                                                                               .
                                                                            •
                                                                                                                   -                                                                                                                            •
                                                                                                                                                                                                                                                          •
                                                                  .                                                                         •
         •
                                                                      • •



                             .                                                                                                                                                                                      Total                                 $8,136.30
                                                                                              .



                  •




                                                                                                                                                                                                   I



•
                                                                                                                                                                                                                                                                                                               Case 3:18-bk-04194-JAF                                        Doc•165-4               Filed 04/07/21                           Page 147 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                  •                                                                                                                                                                                                                                                                                                                                                                                        •                                                                                                                                                 •           •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •



                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                    '   .                                                    •
                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                      .·                                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                  · ONEIDA POTATO EXCHANGE, LLC. &
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Invoice·
                                                                                                                                    JULINGTON CREEK FARMS,
                                                                                                                                                      .    LLC. ·                                    .


                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Date                                                        lmrolce # ·
                                                                                                                                              PO BOX 600636                         •                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    S/15/2017                                                                                3727
                                                                                                                                              JACKSONVILLE, FL 32260-0636 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                             •                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                   ,
                                                                                                                  Bill To
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ShipTo                                            '
                                                                                              . MBT PRODUCE, INC.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                      PO BOX 600277                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                      JACKSONVILLE, FL 32260--0277
                                                                                                                                                                                                                                                                                                                            ..
        .       .




                                                                                                      .

                                                                                                                                                                       .                                                                                                                                                                                                                                                  .
                                                                 P.O. Number                                                                                                                                 Tenns                                                                                   Rep                                                 Ship
                                                                                                                                                                                                 •
                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                          Via                                                                              F.0.8.                                                                                                                            Project
                                                                                          3910                                                                                     ..                . Net30                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                 5/15/2017                                                                                                                                                     39510                                                                                         .

                                                                  Quantity
                                                                                                                                  -                                   Item Code .                                                                                                Description
                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                  Price Each
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                                                           •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .           Amount·
                                                                                                                  438 BULK CHIP -OT-·                                                                                                                          BULK ATLANTIC POTATOES                                                                                                                                                         .                                                                     (
                                                                                                                  438 301
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         13.00                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .5,694.00
                                                                                                                                                                                                                                                               TI!E POTATO
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                           BOARD                                                                                                                                                                                                                                                                                                                         --0.03
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                          .                            .                                                                                                                                                                                                                                 .                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                                                                                                                                   -13.14
                                                                                                                                                                                                                         •                                                                           •                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                   .

                                                             .                    .                                                                                    '


                                                                                          .                                                                                                                                                                                                                                                                                  •                   •                                                                                                                      .
                                                                                                                                                                                                                                                                                                           '                         .                                                                                                                                                                                                              .
                                                                              •                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .               •
                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                             .                                                                                                                                         .                                                                                                                                                     •
                                                                                                                                              .                                                                      ,                                                                      .
                                                                                                                      .                                                                                  •                                                                                                                   •

                                     '                                                                            •
                                                                                                                                                                                                                                                                            ,                                                                                                            .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                            ..

                                                                                                                                                                                                                                                                                                                                                                                             .                                    '                                                                                 ,
                                                                                                                                                                                                                                                                        .                                                                                .                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                             •                                .
                                                                                                  .                                                                                                                                                        .
                                                                                                                                                                                                                                                                       .'
                                                                                                                                                                                                                                 •.                                                                                                                      •                                                                                                .                                                                                                     .
                                                                                                                                                  .                                                                  •
                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                                                                                                      .                       .
                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                        .                                                                                                                                                                                                                                       .
                                                                                                              .                                                                                                                                                                                  .
                                                 •                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                            .
                                                                                              .                                                   .
                                                                                                                                                                                                                             .                                                                                                               .                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                  ••                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                      .
                                                                                          •                                                                                                                                                                                                                                                                                                          •
                                                 .                                                                                .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                .                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                      .               .
                                                                                                                                          .
                                                                                                                                                              .                                                                                                                                                                                                                                  .                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,


                                                                                                                  .
                                                                                                                                      '                                                                                      •
                                                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                                                .
                                             ,                                        .   .                                                                       .•
                                                                                                                                                                                                                                 •           •                 •
                                                                                                                                                                                                                                                                                                                                                                         .                                                    .
                                                                 ..                                                                                                                     .
                                                                                                                                                                                                                                                                                                     ..                                                                                                                       -                                                                                                                 .       .


                                                     •                                                                                        .                                                                                              .                                                       .                                                           •                                           .                                                    .                    ,                            '               '           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                  .
                                                                                                          .                                                                                                                              .       .                                                                                                                                                                                                                                                                                                                                  •                                                                                                            .
                                                                                                                                                                                                                                                                                        '                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                           .
'
                                                                                                                  .                                                                     •
                                                                                                                                                                                                                                                 ..                                                                                                  .                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                              •                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                              •
                                                                                                                                                                                                             •                               •                              .                                                                                                                    .
                                             •
                                                 .
                                                         .
                                                                                              •


                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                           .                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -,   .           •                                                                   .                       .                        •

                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                         r.. .
                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                                              •                                                                                                                                                                          .                                           ,                                    .                                                                                                     •
                                                                                                                                                          .                                                                                                                                                                  .   .                       .           '                                                                                                                                                                                                                                                                                               .
                    '                . . '
                                                                                                                                                                                            ·.
                                                                                                                                                                                                 .                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                             •                                                                                                                                                                                                                                                                                       •       .                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                    .                                                                                                           .                                                                                                                                                                     .                                                                                                                                                                                                                  •


                                                 -                                                                                                                         •                                                                                                                              . .                                                                                                                                             -           .
                                                                                                                              .                                                                                              .                                                      .                                                                                                                                                                                     .                                                 '                                                                                                                        .
                                                                          ,                                                                                                                                                                                                                                             '                                                                                                                                                                                       .
                                                                          .                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                     ..                                                            .               .
                                                                                                                                                          '                    •
                                                                                                                                                                                            •
                                                                                                                                                                                                         .
                                                                                                                                                                                                                 •

                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                     . .
                                                                                                                                                                                                                                                                                                                                                 .                                   .                                                                                    .•                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Total                                               •                                                                                $5,680.86
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                                                                                                                 •                                                 •
                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •


                                                                                                                                              . ,....                                                                                                                                                                                                                                                                                                                                                                                                                           ,.             ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .' .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ',                                                                                                                                •

                                                                                                                                                                                                                                                                                                ..
                            '   ..                                                                                                                                                                                               '                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ... .                                                                                                                                                                                 ..
    .   .   ,
                                                                                      .   •                                                                                                                                                                                                                                                                                                                                                               •                                                                                 ,
                                                                                                                                                                                                                                                                                                                        .            .                                                                                                                            •


                                                                                                              '
                        •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •

                                                                                                                  •
                                                                                                                                                                  .                          '
                                                                                                                                                                                                                                                                                                                                                                                                                 ..                                                                                                                                                                                                      '                       •

                                 .
                                                                                                                                          '                                                  •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '•
                    .                                                                                                                                                                                                                                                                                                                                                            .       .
                                                                                                                                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 148 of 372




-..- ...- -· . · ·... ... ..-.. ·······-·
., ,   ,   ·•····· ,   , , , , ,.,
                                  --Policy
                                     "'
                                       · --·--··--·-··- --.......No.
                                                ,     ,
                                                             - ·- --MP-0750018
                                                                     ·- . - -·- - . ... ..-· · - ·-· . . . .-·----_
                                                                                           ,       ,   ,   ,
                                                                                                                    _ _ l___ --------·---.. . . . . . . . . . . . . . . .·--·-·------·-· ·-
                                                                                                               ____.· ------ ---- _ClairnNo,1?:_D_~Ol?f; _ ·• ··•····•····•····•·• _ .... _
                                                          ···········-·-·-······· ,,,., , ..... .... ,., .......   ,.,,_.,       """
                                                                                                                                                                                           --- - - - - - ·- r---- - -
                                                                                                                                                                                                                  Dl~l$i~~-.. -~ . . : .:.:. --- ··-·-·--·-- -~------·-----·-----'----··t
                                                                                                                                                                                                                                           .:. -
                                                                                                                                                                                                                                               . . . J
                                                                                                                                                                                                                                                     . . . ~-~~-~-~-~-~-~--~-~--~~-:. . ~~-~-!~-~--~-~-!!.n. ~-~.<?.n. . _?_·9.~.:.~~.t.....J




                                                                                   ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                                      Invoice
                                                                                  WLINGTON CREEK FARMS,
                                                                                                 .   -
                                                                                                        LLC.
                                                                                                                                                                                                                                                                Date                             Invoice #
                                                                                  PO BOX 600636
                                                                                                                                                                                                                                                           5/15/2017                                  3728
                                                                                  JACKSONVILLE, FL 32260-0636
                                                                                                                                                                                                                                                                                                           •




                                                                Bill To
                                                                                                                                                                                                                                 Ship To
                                                      MBT PRODUCE, INC.
                                                      PO BOX 600277
                                                      JACKSONVILLE, FL 32260-02n
                                                                                                   •




                                      P.O. Number                                              •
                                                                                                                      Terms                                    Rep              Ship                             Via                       F.0.B.                                   Project
                                                                                                                                                                                                  ~


                                                    3911                                                              Net30                                                 5/15/2017                                                      3951 l

                                          Quantity                                             Item Code                                                                            Description
                                                                                                                                       .                                                                                                            Price Each                              Amount
                                                          449_4 BULK CHIP-OT.,                                                                                                                    .
                                                                                                                                                   BULK ATLANTIC POTATOES                                                                                        13.00
                                                          449.4 30]                                                                                                  .                                                                                                                                5,842.20
                                                                                                                                                   TilEPOTATOBOARD                                                                                               -0.03                                  •13.48


                                                                                                                                                                 •


                                                          .                                                                                                                                                                                                                                                    .



                                                                                                                             •

                                                                                                                                                                                                             .

                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                   .


                                            -




                                            .                                                                                                                                                                     •
                                                                                                                                                           •

                                                                                                                                               .




                                                                                                                                           .
                                                                              .

                                                                                                                                                   •                                                                                                                         .

                                                                                               •



                                                                                                                                                       •                              -
                                                                                                                                                                                                        •




                                                                                                                                                                                              -                                                Total                                            $5,828.72




                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                   •                                                                                Case 3:18-bk-04194-JAF                                                Doc 165-4           Filed 04/07/21                               Page 149 of 372




•
                                                                                                                           •            •                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                         ;

                                                                                                                                                     •
                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              . .
                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ·''
                                                                                                                                                                                                                               •
        .                                    •
                                                                                                                                   ONEIDA l'dTATO EXCHANGE, LLC. & .                                                                                                                                                                                                                                                                                                                                                                                                                                                      Invoice
                                                                                                                                   JULINGTON CREEK FARMS, LLC.    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 · Date                                                                        Invoice#
                             •
                                                                                                                                   1'0 BOX 600636                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                      '·                                                                                                                                                                                                                                                                                                                                                                    'S/15/2017                                                                                      3729
                                                                                                                                   JACKSONVILLE, FL 32260-0636
                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                               •
                                                                                                          Bill To
                 •                                                                                                                                                                                                                                                                                                       •                                                                                                                                     Ship To
                                                                                                  MBT PRODUCE, INC.
                                                                                                  l'O BOX 600277      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                  !ACKSONVILLE, FL 32260-0277

                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                               •                                                                                                                                                                                                                                                  •

                             •



                                                                                                                                                                                                                                                                                                                                     .
                                                                      P.O. Number                                                                                                          T81111S                                                                              Rep                                                           Ship                                                                 Via                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           F.0.B.                                                                                                                     Proj~
                                                                                                                       .
                                                      .                           3912                                                           .                                            Nc:t 30                                                                                                                                 5/15/2017                                                                                                                                                39512                                       .                                                                                              .                                    .

                                                              .                   ,                                                                      .                        .
                                                                                                                                                                                                  .                        .
                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                      Quantity                                                                       Item Code                                                                                                                                                                                        Description
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Price Each                                                                                            Amount
                                                                                                      456.2 BULK CHIP - OT••                                                                                                           BULKATLANTICPOTAWES..                                                                                                                                                                                                                                                                                                                     n.oo                                                                   ·5,930.60
                                                                                                      456.2 301                                                                                                                        TIIE POTATO BOARD
                                                                                                                                                                              .                                                                                                                                                                                                                               •                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -0.03                                                                    -13.69
                                                                                                                                       •                                                                                                                   .                        .                                                         .
                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                      .
                                                                                                                                                                                                                                                   .                                                                                                                                                                           •                                                                                                                                                                                              .                                                             .
                                                              .                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                          .                                                                                                                                .
                                                                                                                                            .                                                                                              .                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                   .                       •                                                                                                                                              .                                                                                                                                                                                                                                           .
                                                                                  •                       •            .                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                           •

                                                                                                                                                                                                                                           -                           -        .
                                                                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                .               -                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                   -                                                                                    .                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                             .                                        •                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                              •
                                                                                                                                                                                                                                               .       •                                                                                                                                                                               .                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                           .                             •
                                                                                                                                                                                                                                                                                                                                                                                                                  ..                                                                                                                                        .                                                .                                                                              .
                                                                                                                                        •                .
                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                                                                                          •                                                                                                                                                                                                      ..
                                                                                                                   •                                                                                                                                                                                                                                                      '                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                         •                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                          .                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                              .                                                                        •                                                                                                                                                          .
                                                                                                          •                                                                                                                                                                                                                                                                                                                                                    -           .                                                                                                                                                                                                   •
                                                                                                                                                                                                          .                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                   •                                       •
                                                                          .                                                        .                                                                                       .                                                                                                                                                                                                                                                                                                                                                               .                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                  •                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                          .
                                                                                                                                                                              .                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                                         .

                                                                                      .       .                    .
                                                                                                                           .                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                      '                                                                                •                                                                                               -                                                                                                    •
                                 . .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                              .                                                                                                                                                                            .                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                              .                                                        .                                                        .                                                                               .                                                   ..
                                                                                  •               •                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                   .                                                             .                                                                                                                                                                                                                                 .                                                                                                                           ..
                                                                                                              •                                                                                                                                                                                                                      ..                                                                                                                                                                                                             .                                                            .                                                                                                        •
                                                                          .
                                                                          ..                                                                                                                                                                           .                                             '                                            •                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                          .                                                                                                                                                                                                                                                                                                                   .        .                                           .                                                                                                                                                                                                                    .
                                             .                                                                                                                                .                                                                                                                                                                                                                                                                        .                                                                                                                                                                                                          .
                                                                                                                                   •                                                                          .                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                               .                                                         •   .
                                                                                                                                                                                                                                                                                                                                                                                                                                           •     •                                 .                                                  .                                                                                                                                                         •                                       •

                                                          .                                                                                                                                                                                    .                                                     .                                                                        -                                                                                                                                                                                                                                               •

        ..                                                                                                         •
                                                                                                                               .                                                                                               .
                                                                                                                                                                                                                                                                       .                            .                                                                                     .                            ..
                                        ,•    .   ,                                                   .                    -                                                                                                           •                                                                                                                                                                                                                                                                                                                             .                                                                                                                          .
                                             ••                               .                                        •                                                                                                                                                                                                                      .                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                         •                          ..
                                                              .                       .                                                                                                                                                        -                                            .   .                    .                    •           •                                                                                                    -                                                .                                                                                                                                  ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                  .                           .                                                      .
                                                                                                                                                                                                  -                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                                              •.                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                             .                        .
                                                                                          .                                        •                                                                                                                           .           .
                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                    •           ,                                                                                 •                                            .                                                                                                                                                                         . ..                                                         •

                                                                          .                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                 ...
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                        ,             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 - •                                    •
                                              •
                                                                                                          '.                                                                                                           -                                                                                     .                                                .                           •               .                                                                                                                                .                                                                                                                                        •                             •                 •
                                                                                                                                                                                              .                                                                                                                                                           •
                                             •
                                              •
                                                  -       •

                                                                                                                                                . .•                                              .
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                      •                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                         ..                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                           •
                                   .,                                                                                                       •                                                                                                                      .                                                                                                                                                                                                                                            •
                                                                                                                                                     -                                                                                                                                                                                                                                                                                                                                                                                                           .                                                                                          -
         •
                                                                                                              ..
                                                                                                                                        .
                                                                                                                                                                                                                       .                                                                            . ..
                                                                                                                                                                                                                                                                                                                                                                          .                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                               . '.                                        .        •       Total                                                                                        -                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               $5,916.91                                            ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .                ..            .
                                                                                                                                                                                                                                                                                                                                                                                              •                                                                                                                                           .
                                                                                                                                                                                              .       .                                                                                                                                                                                                                                                                                                                                                                  ,        .
             •                                                                                                                                                   ••
    •
                                                                                                                   '               •.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                          ,                                                                                                                                                                                                         •                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                          •                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                 •
                                                              '••
                                                                                                                                                                          •
                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                    '   .' .
                                                                                                                                                                                                                                                                                                             .. . .                                                                                                                                                                                                                                                                                                                       •                                                                                         .,      .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ••                                         ••
                     •                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                                                                         -·.       .
             •
                                                                                                          •
                                                                                                                                                 '                                                                         • •                                                                                                                                                                                                                   '     . .. .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •                                        ..•                                                   •,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •                                                '
                     r • • •
                             •                                •                                                •                                                                                                                                                                                                                                                                                                                                                                                                            .•• .                                                      .             .                                    ·.                                                            ..            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .             •·
                         '                                                                                                                                                                                        - ...,,.                                                                                                                                                                                                                                                                      ·.
                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .    .                                                                                                                      •
                                                                                                                                    Case 3:18-bk-04194-JAF         Doc 165-4      Filed 04/07/21      Page 150 of 372




                                                                                                                                                                                                    I _ _. ___[):-·~-.-~ 8--- - ----· . . ·····o;;~·;;;·;~t--------·-·-···-
------- ············-· · -- . ..,.............,---- --- ---- -- ---- -"- -- ____,. _____ -----·····-- ----,------.,.,...................... -- -- ····: ·- ---- ., -··-- ·-------··-· ·- --6·-------- __                                                                    Name: Oneida :Ju lington 2. 03. pdf                                     -7
.. .... .. .....
 ,   , ,   ,. """"""'"""'""""""       0 1·Icy N~- MP
                                  p....................
                                        .      .                     0750018········-··············· .. .J__·······················C·l·a·1lll...N~, ..17-0_D017.... - ............... -·-·-·····'·lll·~·'·o······································· ............•...........•..................... "···························-······················--····.1
                                                                . : ..................




                                                              ONEIDA POTATO EXCHANGE, ·LLC. &                                                                                                                                                                                                         Invoice
                                                              JULINGTON CREEK FARMS;LLC.
                                                             PO BOX 600636
                                                                                                                                                                                                                                                            r               Date                      T        Invoice#
                                                                                                                                                                                                                                                                       5/17/2017                                    3762
                                                             JACKSONVILLE, FL 32260-0636
                                                                                                                                                                                                                                                                                                      •

                                                   BHITo
                                                                                                                                                                                                                        Ship To
                                            MBT PRODUCE, INC.                                       ,
                                            POBOX600m
                                            JACKSONVILLE. FL 32260-0277




                                                                                                                                                    I



                                  P.O. Number                                       Tenns                                 Rep                           Ship                                 Via                                    .   F.D.B.                                                    Project
                                                                                                                                                                     .
                                      3949                                          Net30                                                        5/17/2017                                                                              39543

                                  Quanti1y                            Item Code                                                                             Dasoription                                                                                Prtce Each                                         Amount
                                             397.4 BULK cmp - OT...                                         BULK All.ANTIC POTATOES
                                             397.4 301
                                                                                                                                                                                                          •                                                                   13.00                                 5,166.20
                                                                                                            TIIE POTATO BOARD                                                                                                                                                 -0.03
                                                                                                                                                                                                                    .                                                                                                 -11.92



                                                     .


                                                                                                                                                                             .




                                                                                                                                                                                                                                               .




                                                                                                    .                                                                                                                                                             .




                                                                                                                                .                                                                                       .

                                                                                                                                                                                                                                .                                             .
                                                                                                                                                                 -


                                                                                                                                                                                                                                                                                              •

                                                                                                                                                                                             ..
                                                                                                                                                                                                                                                                                      .
                                                                                                        •
                                                                                                            .                                                                                                               •                                                     .
                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                             Total                                                            $5,154.28
                                                                                                                                                                                                                                                   •
                                                                 .
                                                                                                                                                                                                                                                                                                  .



                                                                                                                •



           --'---------------------------···
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                       Case 3:18-bk-04194-JAF                                             Doc 165-4             Filed 04/07/21                          Page 151 of 372




                      i~ -::_:::--:i;;,i;;-N~:-MP:•??001~:::::: =:~[ :: :_:                                                                                                                                                                                ~~lairr, ~-0' _;1:2Qci1f9-:·--=-r : :oi;i;;~~ 8- :: 1::ii~-~-~;i;i_~_a;~io~;;d; ;~;~;;6~?:ii:i.-~d!]
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                                           "
                                                                                                                                                                                   .
                                                                                                                                                                                                                                                   -.                                                                                                                                                                        .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                   .   .                                                              .
                                                                                                                              ONEIDA POTATO EXCHANGE, LLC. & .                                                                                                                                                                                                                                                                                                                                                                                                                               Invoice·
                                                                                                                              JULINGTON CREEK FARMS, LLC,                                                                                                                                                                                                                                                    '
                                                                                                         •
                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Date                                                        _ Invoice#                                                  -~
                                                                                                                          PO BOX 600636          •                                                                                                                                                                                                                                                                                                                                                                                       5/17/2017                                                                                    3764
                                                                                                                          JACKSONVILLE, FL 32260-0636
                                                              •




                                                                                                Bill To                                                                                                                                                                                                                                                                                                                              Ship To                                                                                                 .
                                                                           MBT PRODUCE; INC.                                                                                                                                                                                                                                                                                                                                                                                               .-
                                                                           P0BOX6002n
'
                                                                       · · JACKSONV!LLE,FL 32260--0277




                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                  .                                                                                                    .
                                                          P.O. Number                                                                                                      Terms                                                                       Rep .
                                                                                                                                               .
                                                                                                                                                                                                                       -                                                                                          .Ship                                                                 V,a                                                                          F.0.8.                                                                                                                  Project
                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                           .
                                                                            3951                                                           .                               Net30                                                                                                                         5/[712017                                                                                                                                                   39539                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                              Quantity                                                                             l!emCode                                                                                                                                                                                                                     .                                    -
                                                                                                                                                                                                                                                                   -                                                              Descliption                                                                                                                                                      PrioeEacli                                                                                                Amount
                                                      •               .-                    409.8 BULK CHW-OT...                                                                                                       BULl<. ATLANTIC POTATOES                                                                                                                                                                                                                               .                                                                          13.00                                                                           5,327.40
                                                                                            409.8 301       -                                                                                                          Tl!EPOTATOBOARD                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -0.03                                                                             -12.29                                     •
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                         -                                                                                                                                                                                                                                                                                                                                       •                   -
                              •
                                                                                                                                                                                                                                                                           •

•                                                         -                             -                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                       .                                                                                                                                                                                         -                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                             .

                                      -
                                                  .
                                                                                                                          -
                                                                                                                                  .
                                                                                                                                                       •                   -    .
                                                                                                                                                                                       -                                                       .
                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                     .                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •

                                                                                                                                                                                   .                                                                                                                                                      .                                                                                                                                                                 •
                                                                                                                                                                                                                               •                                                                                                                        .
                                                                                                                                                                                                       •                       .                                                                                                                                                                                                                                                                                                                             .                                       .
                                                                                        .                                                                                       •                                                                                                                                 -                                                                             •                                                                                              .                                                                                                                                                             -
                                                                                                                                                                                                                                                   .
                                                                                                                                                                       -                                                                                                                                                                  -                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                   .                   .
                                                          .
                                                                       ..
                                                                                -                                                                                                                              •                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                   .                               ,                                                       .
                                                                                                                                                                                           •                                               -                                                                                                                                                                                                                                                   -                -                                                                                                                .
                                                                            •
                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                -                                                        • •                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                   .
                                                                                                                                                                                                           •                                                                   .
                                                                                                                                                                                                                                                                                   •
                                                                                                    •                                                      -                                                                                                                                                                                                                                                                                                                                                                         .
                                                      .                                                                                                                .                                                                                                                                 •                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                              -                  -                                                                          •
        ..
        •                                                         .                                 .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                     .
                                                                                                                      .                                                -                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                            .-
                                                                                                                              .                                                                                                                                                                                                                                                             -
                                                                                                                                                           -                                       .

                                                                                                                                                                                                                                                                                                                                                                                            ,                                                            '                    .
                 ..                           .                                                                                                                                                                                                .                                                                                                .                                                                                                                                                                                                                                                                                    -
                 -                                                                                                    -
                                                                                                                                               •
                                                                                                                                                       •
                                                                                                                                                                                                                               .                                                                                                                        -                               -                                                                                                                                        .                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                -                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -            .
                                                                                                                                                                                                                                                                                                                                                                                            .                                        .                                                     .
                                                                                                                          -                                                                                                                                                                                                                                                                                                                                                                            •.                                            .
                                                                                                                                                                                                                                                               .                                                                                                                                                                             "                                                                                                                   •
                                                                                                    .                                                          .•                                                                                                                                                                                                                                                                        -           .                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                       .
                                                                                                                              .
                                                                                                                                                       -
                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                  -        ..                   --
                                                                  -                                                                                                                                                                                                                                                                   -                                                                                  -   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                      .
                                                                                                                                                                                               '                                       -                                                                                                                                                                                                                                              •
                                  •                                                                                                                                                                                                                                                                 -                                                                                                                                                                             .                             •                                                                                -                                           .
                                                                                                                                               •           -                                                               .                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                          -                                                     .                '·
                                                                                                                                                                           -                                                                                                                   -                                                                                                                                                                                                                                                                                                                                 .•
                                                                                                                                                                                                                                                                                                                      '                                                                                                                                                                                                                                      _,                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                          -                                                                                                                                    '-                                                      .
                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                  .                                                                                   -
                                      . -                                       •
                                                                                                    - - •.                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                        -           •                                                        •
                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                               .
                                                                                                                                                                                       •                                                                                                                                                                                                                 ••                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                       -                          •                                                                                                        -                                                                                                                                                                                                     •
                                                                                    -                                                                          -                                                                                       -                       --                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       - .                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 --
                                          .

                                                                        -           •
                                                                                            .
                                                                                                             •
                                                                                                                                                                                                           -
                                                                                                                                                                                                               .
                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                    .               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                              .
                                                              .
                                                                                                                          .                        .
                                                                                                                                                                               -
                                                                                                                                                                                           •
                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                            .                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Total
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             $5,315.1]                                   •



                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                 .                                   .
                                                                                                                                                       ,                                                                                                   .                                                                                                                                                                                                                                                                                                     -                                           .       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '

                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                   -                                                                ,                                                                                                                                                                                                                                                                                -
                                      -                   •                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .       ,
                              •
                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                .       -                                                                                                                                                                                .       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •


                                                                                                             -
                                                                                                             •                                                                                                                                                                                                                                                                                                                                                                                                               '   "
    -        -                                                                                  -                                                                                              .-                                                                  r
                                                                                                                                                                                                                                                                                       -.
                                                                                                                                                                                                                                                                                                                                                                                            -
                      -                                                                                                                                                                                                                                    -           .                                                                                                                                                                                                                                                                         --
                      .   -                                                                                                               -•
                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,-       .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '•                                                                   •                   .                                                                                -
                                                                      -                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •                                                                   •
                                                                                                                                                                                                                                                                                                             ''               •                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                           -   .                                                                   '       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                          - .                                                                                                                                                                                                             . •. .                                                                                                                                                                                                                                                                                                             •
                                                                                         Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21    Page 152 of 372




                                        ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                ·Invoice
                                        .lULINGTON CR EEK F~S, LLC..
                                        PO BOX 600636 .                                                                                                                                         E · ·Oate                 -1·           ln'IOice #
                                                                                                                                                                                                     5117/2017                            3765
                                        JACKSONVILLE, FL 32260-0636

                            Bill To
                                                                                                                                                          Ship To
                      MBT PRODUCE, INC.
                      PO BOX 600277                                                                                                                                                                       •
                      JACKSONVILl,E, FL 32260-0277




                 P.O. Number                             Terms                     Rep
                                                                                                              -
                                                                                                       Ship                               Via                                     F.0.B.                                  Project
                    3952                                 Net30                                     5117/2017                                                      .               39540
                                    -
                 Quantity                           Item Code                                              Desaiption                                                                        Pr1ce Each
                                                                                                                                                                                                                      .


                        438 BULK C~TIP • ()T__                                                                                                                                                                                  Amount
     \                                                                    BULK AlLANTIC POTATOES                                                                                                                                                         I
                      - 438 301                                           1HE l'Ol'ATO BOARD                                                                                                              13.00                           5,694.00
                                                                                                                                                                                                          -0.03                 .           -13.14
                                                                                                              -

                                                                                                                                                                  -
                                                                                                                                      .



.•
                                                                                                                                                                                                                  -

                                                                               .                                              •
                                                                                                                                                                      .



                                                                                                                                                                                    •

                                                                          ..
                                                                                                                                                                                                      •

                                            .                                                                                                                                                   -
                                                                                                  •

                                                                                                                                                                                                                                                     '
                                                                      .
                                                                                                                         •
                                                                           •
                                                          .
                                                                      .
                                                .
                                                                      .
                                                                                                                                           •




                                                                                                                                                                                         .
                                •
         ,
                       '                                      •
                                        •                                                                                                                                                                         .
                                                                                                                                                                                                                                    .
         -             •
                                                                                                                   .
                                                                                                                                                                                                              .
                                                                  '
             •                                                                                                                                                                .
                                                                                                                                                                                        Total                                           $5,680.86
                                                                                                                              •
                                                                                                                                  •




                                                                                                                                                                          •
                                                                                                                                                         Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 153 of 372




r --- · - -PoI N Mp~07500ia~· .· ·-----·· ·- -·1 :: : ~. :.:::. .: .: : .: :.:.::.:~_l_~:;;::~~:~::i"7~~~g-1?~--•---~,:. .,--~. : .': ,. -.. .r:.~_-_-.,: :::·:~;-~;_~i-~;:~.:.:. : .:. : .:.: .: ' ' ·: ~~u_~.~~~ ·-~~.~-~~'.- Q.~.~!~.~. .?i\!.~-~~9.~. .?:.9~.'..P~~
I.......................,...............,"......,....i0/    - O.,__ ,. ___ ..., ___ ......... '.. .,........................................
                                                      ,..................                                                                                                                                                                                                                                                      ,.,.!



                                                                ·-                                                                                                  -   -· . - --           - - . --                 ,        .
                                                                                                                                                                                                                                  •




                                                                                     ONEIDA POTATO EXCHANGE, ILC. &                                                                                                                                                                              Invoice
                                                                                     JULINGTON CREEK FARMS, LLC.                                                                                                                                                 .
                                                                                                                                                                                                                                                                            Date.                      Invoice#
                                                                                     PO BOX 600636
                                                                                                                                                                                                                                                                       5/1712017                           3768
                                                                                     JACKSONVILLE, FL 32260-0636

                                                                    BIUTo
                                                                                                                                                                                                                                          Ship To
                                                             MBT PRODUCE, INC.
                                                             PO BOX 600277
                                                             JACKSONVILLE, FL 32260-0277


                                                                                                          •




                                                                                                                                                                                                                                                                                                                           •




                                         P.O. Number                                                                 Tenns                             Rep              Ship                              Via ·                                     F.0.8.                                       Project
                                                      3955
                                                                                                                                                                                                                                                                      ...                    '
                                                                                                                      Net30                                         5/17/2017                                                                       39549
                                           Quantify                                               Item Code                                                                    Desaiption                                                                    Price Each                             Amount
                                                               411.2 BULK CHIP - OT.••                                                                                                                                                                            .
                                                                                                                                               BULK AILAN·nc POTAIDES
                                                               411.2 JOI                                                                       THE POTATO BOARD                                           •              '•                                                 13.00                          5,345.60
                                                                                                                                                                                                                                                                            --0.03                           -12.34
                                                               .




                                                                                                                                                                                        .                .

                                                                                                                                                                                                                                              .

                                                                                                                                                                                  .

                          •




 •




                                                                           .
                                                                    •
                                                         .
                                                                                                                                                                                                                                      .                                              .
                                    .                                                                            .

                                                                           .                                                                   -                                                                                                    .
                                                                                                                                                                                                                                                                                         .
                                                                               .


                                                                                                  '
                                                                   .                                                                               .                       •                                                                            Total                                          SS,333.26   .


                                                                                                                                                                                                                                                                                                                       .




                                                                                                                                                                                                                                                                                -·
                     '                                                                                                                                                                                                                                                                                                           '
                                                                                                                      Case 3:18-bk-04194-JAF     Doc 165-4        Filed 04/07/21       Page 154 of 372




[.:::.::_~~::..: . ·-• . -· _. .~.9~_!_cy__..~.~:....  ~~~~?.?~~9..!.~·: ~: ~.: .:. . . . . . . . !. . . ________::~~:::::··-:~~~-~~-.~;~___; ?~-~~ i?§: : ~~.: ::::=::.:.:.::::_~_::]:-:~.=: ~~_i_lJi.~i; :~~~~::.:~.:::::1::~~~-~-~-~-~-~-~!.,.~-~.~~.:__9;;~~~--~:~.~~.~!~~---?.:.9~:.e.~t:;:J
                                                                                                                                                g_


                                                                                                                                                                            •




                                                                     ONEIDA POTATO EXCHANGE, LLC. &                                                                                                                                                   Invoice
                                                                     JULINGTON CREEK FARMS, LLC.
                                                                                                                                                                                                                                   Date           •       .   Invoice#
                                                                     PO BOX 600636
                                                                                                                                                                                                                                 S/1812017                       3776
                                                                     JACKSONVILLE, FL 32260-0636
                                                                                                        •




                                                          Bill To                                                                                                                                  Ship To
                                                  MBT PRODUCE, INC.
                                                  PO BOX 600277
                                                  JACKSONVILLE, FL 32260.()277




                                                                     ~

                                 P.O. Number                                       Terms                         Rep                     Ship                              Via                               F.0.B.                                   Project
                                           3965                                     Nc:t 30                                        .S/18/2017                                                                39562                                                       .
                                                             ..,.........                                                                                                                                                          •

                                  Quantity                                  lfem Code                                                        Description                                                                 Price Each                       Amount
                                                      426.2 BULK Cli!P - OT•.•                      BULK ATLANTIC POTATOES                                                                                                             13000                      5,540.60
                                                      426.2 30'i .                                  THE POTATO BOARD                                                               •
                                                                                                                                                                                                                                       -11.03                       -12.79
                                                                                                                                                                                                                                                  •
          •                                                                                                                                                                                                                                                                      .
                                                                                                                                                         .                                                                                                                   .


                                              .                                                                                                                                                                                               •




                                                                                                                                                                                                              .




                                                                                                                                                                                                                                          .




                                                                                                                                                                                                                     •


                                                                                                                               •                     •
                                                      .




                                                                                                                                                                                                                                                         .


                                                               ...
    •
                  •
                                                                                                                                         .
                                                                                                                .
                                                                                           .                                                                                                                                                      •

                                                  •                                                                                  •




                                                                                                                                                                                                     .
                                                                                                                                                                                                         •        Total                                       $5,527.81
                                                                                                                                                             ..
                                             '                                                                                                                                                                               .




                                                                                                                                                                                                                                                                                                    •   •

                                                                                                                                                                                               '
                                                                                                                    Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 155 of 372




                                                                                                                                             '

            t~::~a-••··"·       _:: ·: ·: ·:-~;_1:i;: N,~;:_~~~-9.~~9"~:~~-:~:· : ·_:_: : ~~--::_~I: : :~: : ~:~: ~: ~: ~~s.i~!;: ~?.:~:Iz~-QQ~~:1?~~~:: : : :=: : : : : : : : : : :~[: ~~::~:-or;!~!?;_: ~: : : : : :~~I: : : . .:.~: P.?.~~;~~i~~~;;~~~;i ~~~-,~:Qi:·p~f: : :·: .: :·:]
                                                                                                                                                                                                                                        '
                                                                               '




                                                                                                                                                                     •
    '


                                        '

                            '




                                                                                                                                     •
                                                                                                                                                                                   •


                                                                                                                                                                       '




                                                                                                                                                                                                                                                            '




                                                                                            '




                                                                                                                                                                                                                                                                                            ,




        '



                                                                                                                                                                                                                                                                              ,




                                                                   '
                                                                                                                                                                                                                                                        ,


                                                                                                                                                                                                                                                                                                ..
                            '                                              f
                                                                                                                                                                                                                                               ,
                        '
                                                                               ,                                                                                                                                                                                      '
'
                                                                                                             ,
                                                                                                                                      Case 3:18-bk-04194-JAF             Doc 165-4        Filed 04/07/21          Page 156 of 372




f           -· ....       ····P~ii~N~: MP-0750018 .......... · · 1··················                                        .       Claim N;, 17:000176 . - - r· . ;;~: - -- . ·········r······················ ..•.... -                                                                                                       --····· : - - ......... .. - '
1...... ·-·-···-- ____- _________ ..... ____ __ __ __ __ __ ___ __ __ --------- _____ .. ___   ____ __   __..,._____ ................................... __... __,- _______________ --·----·---- -·---········-· ··········--·--·L...... __ ... ___ ......1v~~ 10_~-=--~----······ ............1............. ___ ~-~~~-!!1-~~-~-~-~~~.:. . 9.~.~~-~-~--~.: o2.:E~f _ --·-··--.J



                                                                                                                                                   •                                                                                                                                              ..
                                                                                                                                                                                                                                                                               '



                                                                                                                                                    MDT PRODUCE INC.
                                                                                                                                                      P.O.. BOX 600277
                                                                                                                                                                    .
                                                                                                                                                  JACKSONVILLE, FI..322611·
                                                                                                                                                                                                                                                                               PH#904--880-l 03 I
                                                                                                                                                                                                                                                                                  877-230-9041
                                                                                                                                                                                                                                                                              FAX#904-880-1510

                                                        5130/17



                                                           Attn: Oneida Pntato


                                                            Re: Notice of rejection po#4198

                                                            Conditional:.__                                    R,,ectinn
                                                                                                                 l      -X-

                                                            P0/14198
                                                            Date: 5130/17
                                                            Cwt:44,000
                                                            Truclc: HuffTrk
                                                            Dest Utz Foods, Hanover, Pa •
                                                                                                                                I
                                                           Reason: load refi1sed due to 17"/4.wet breakdown iii the potatoes.. Load was found to be unfit fur human
                                                        . -consumption.
                                                                                    Dumped , freigbt charges pending



                                                              Signed: Ryan Wilson




                                                                                                                                                                                                                                                                          •




                                                                                                                                                                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                                                                                                                                                                   .....


                                                                                                                                                                                                                                                                                                                                                                                   -


                                                                                                                                                                                                                                                                    '


                            '


                                                                                                                                                                                                                                                                                                                        •

                                                                                                                                                                                                              •
                                                                                                                                                                                       Case 3:18-bk-04194-JAF                        Doc 165-4            Filed 04/07/21              Page 157 of 372




    ··------·· ··-·· ···-·····--·· ···-····--·---·-·--··----...- ...-- -· ""····----·-·---.. -· 1--··--···-·--·-···-·-········--·-·----- -- ---·· ·-··-......................_........ ___ -·- -- ---'- --- -------'"'--··-·-· -- -------------·--'-·------·----········ ··--·----..---- ----·- ----------~
                             Policy No. MP-0750018                                                                     Claim No; 17-000176                                                ]            Division 8            ]            Document Name: Oneida 3.02.pdf
    ..,,,,,,. ., ''' ·-···· ......,'" ·······•·······-··--···· '' .... ---·--·-···----·-·------"····· ,....,.. ,., ············-----·· --·--··-- L.-c·· .. ... . . . . ,. ., ········--..,,.,..,..,,.,., ............,...,'""""""" -·-··-··· ······--·-···· ,..,",.,., ,., ,.........,"' ,...,..................... --- . ... ------ .. .. ,. ....,..,..,., ' .......... ..   C ,... •• ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                             • •• •• --- ---·-· ..................... ' , ................. -------·------------ ----·---------- ............ ,




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •




                                                                                                                                                                                                         MBT PRODUCE INC,                                                                                                                                                                       •

                                          •                                                                                                                                                                              P.O. BOX 600277
                                                                                                                                                                                                       JACKSONVILLE, FL 32260
                                                                                                                                                                                                                                                                                                                                                                       PH#904-880-103 !
                                                                                                                                                                                                                                                                                                                                                                          &77-230-9041
                                                                                                                                                                                                                                                                                                                                                                      FAX#904-8S0-1510
                                                                                                                                                                                                                                                                                                                                                                                                                                                              •


                                                                     5/30117
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •




                                                                         Attn: Oneida Pollllo

                                                                          Ro: Notice of rejection po#4195
                                                                                                                                                                                                                                                                                       •

                                                                          Conditional:__                                                                  Rejection_){_

                                                                          P0#4195
                                                                          Date: 5130117
                                                                          CWt: 44,960
                                                                          Truck: Landstar Logistics
                                                                          Dest Ballreich, Tiffin, .Oh

'                                                                          Rea sen: load refuse<I dJ1e to 21 % wet breakdown in the potatoes. Load was _found to be unfit for human                                                                                                                                                                                                                                                                                   '
                                                                           consumption.                           ·
                                                                                                      Dumped , freight charge:, pending



                                                                            Signed: Ryan Wilson




                                                                                                                                                                                                                                                                                                                                 •                                                                                                 •




                                                                                                                                                                                                                                                                •




                                                                                                                                                                                            '
                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 158 of 372




                                                                                                                                                    •
                                                         MDT PRODUCE INC.
                                                             P.O. BOX 600277
                                                         JACKSONVILLE, FL 32260
                                                                                                                              PH#904-880-1031
                                                                                                                                 877-230-9041
                                                                                                                             FAX#904-880-1510


            612/17



             Attn: Oneida Potato


             Re: Notice of r,rlection po# 4184

             Conditional:.__            Rejection_X_

             P0/14184
             Date: 6/JJl7
             Cwt: 43,800
             Truclc Cadence bk
             Dest Kettle Foods, Beloit, Wi
(       '                                                                                                                                       (

             Reason: load refused due to 21% wet breakdown in the potatoes. Load was found to be unfit for human
                       •            •

              consumptlon.
                     Dumped, freight charg.., vndin&



              Signed: Ryan Wilson




                                                                                                                         •




    •




                                                             •




                                                                                                       .     -
                                                  (


                                                             -·
                                                                                                           Case 3:18-bk-04194-JAF        Doc 165-4   Filed 04/07/21       Page 159 of 372




    ·······-··-·---P-olicyN~:                    MP-o7soo 18- .. -·- ··-          ·-·-·r~~~~. ~~--:.- ~· .~i~~~~_N?~ ;?~P-~~ ?~---· --.~::·:]-.~:::::~:-~°"i~·~.i~;~~:: ·: .: : : : : r:.~:. . -~.!?-°-;--~;;~ --~a.~~~_Q-~·~·i·~·~~.~--q.?:.E9!-·-----·---]
     ......... .... ... ·····----·-··. .... - .. - . .. - -- --- -- .·-· - ··-- ··- - ---
                                             -
                                                                                                                                         1




                                                                                                                                                                                                                                                 .           '

                                                             .ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                      Invoice
                                                                                                                                                                                                                                Dale                      Invoice#
                                                             PO BOX 600636
                                                                                                                                                                                                                              5/26/2017                     3948
                                                             JACKSONVILLE, FL 32260-0636

                                                    Bin To                                                                                                                            Ship To
                                                                                                                                                                                                                                    •



                                                 E.K, BARE & SONS, INC.
                                                 P.O. BOX409
                                                 BIRD-IN-HAND, PA 17505-0409

                                                                                                                                                                                                          .
                                                                                                                                                                                                                  .

                                                                                                                                                                                                                                                     •


                                                                                                                                                                                                      .

                                        P.O. Number                           Terms                     Rep                       Ship                         Via
                                                                                                                          •
                                                                                                                                                                                                F.0.B.                                          Project
                                             4139                                                                         5/26,2017                                                         1705.()5189

                                        Quantity         -         11am Code                                                        Description                                                               Price Each                                 Amount
t
                                                    464 EJ<.BARE                             BULK CHIPPING POTATOES                                                                                                              13.00                       6,032.00
                                                    464 301                                  'fHE POTATO BOARD                                                                                                                   .().03                        -13.92




                                                                                                                                                                                            .

                       .
                                                                                                                                                                                                                                            .
                                                                                                                                                                                                  .



                                                                                                                                             .



                                                                                                                      '




                                                                                                                                                                                                                                        ,



                               .
                                                                                                                                                                                       .                                                                           .
                                                                        ,.
                                                                                                                              .
                           .. .              •
                                                        ..
                                                                    •
                             .           '
                                                        .
                                                                                                                                                                                                                      .                                                 .
                           •                                                                                                  '
                                                                                                                                                                      '                                                   '


                                                                                                                                                                                                      Total                                                $6,018.08
                                                                                                                      .
                                                                                                                                                                                                              •




                                   ..                                                                                                                         •

                                                                                                                •
                                                       Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21      Page 160 of 372




                       ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                 Invoice
                                                                                                                                                                   !)ate                     Invoice#
                       PO BOX 600636
                                                                                                                                                             5/26/2017                            3947
                    . JACKSONVILLE, FL 32260-0636

                 Bill To
                                                                                                                                   Ship To
                                                                                                                                                                                              '
            E.K. BARE & SONS, INC.
            P.O.BOX409
            BIRD-IN-HAND, PA 17505-0409




    P.O. Number                     Tenns            Rep               Ship                                   Via                            F.0.8.                                 Project
          4138                                                     5/26/2017                    •
                                                                                                                                        1705--08611
    Quantity               Item Code                                       Desaiption                                                                 Price Each                           Amount                    '
            437.2 E.K. BARE                 BULK CHJPPING POTATOES                          '             t                                                            13.00                      5,683.60
            437.2 301                       TIIE POTATO BOARD
                                                                                                                                                                       --0.03                       -13.12




                                                                                                                                                                                ,




                                             ,
                                                                                                                                                                                                             •
                                                                                                                                                                         ,




                                                                                                                          ,



                                                                                                                                                                                                         ,


                                                                                                          ,

                                                 ,




                                                                                                                                                                   ,


                                                                                                                               ,                               ,

                                                                                                      .




      ,
                            ,
                                                                           ,
                                                                                                                                               Total                                   ,    $5,670.48
                                                                                                                                                 ,




                                                                                     '                                                                                                                           .
                                                              •

                                ,


•                                                                                                                                                                                                            '
                                                                   Case 3:18-bk-04194-JAF     Doc 165-4    Filed 04/07/21   Page 161 of 372
                                                                                                                                                              •




                      ONEIDA POTATO EXCHANGE, LLC.
                                                                                   •
                                                                                                                                                                                                      Invoice
•

                                                                                                                                                                                  Date                    - Invoice#
                      PO BOX 600636
                                                                                                                                                                              5/26/2017                         3943
                      JACKSONVILLE, FL 32260-0636                                                                                                                     .

                                                                                                                                                                                                                               •

                                                                                                                                                                                                                                   •
               Bill To
                                                                                                                                            Ship To
         MBT PRODUCE, me.
         POBOX6002n
         JACKSONVII .J .E, FL 32260-02n
                  '                .




    P.O. Number                        Terms                    Rep                    Ship                         Vie                               F.0.B.                                          Project          •
                               .
       4133                            Net30                                      5126/2017                                                           39692
    Quanlity                                               .                                                                                  '                               '
                         Item Code                                                       Description                .           '
                                                                                                                                                                  Price Each                             Amount
          392.4 MBT - MAY                                  BULK CHIPPING POTATOES
          392;4 301                                        TiiE POTATO BOARD                                                •
                                                                                                                                                                                  13.00                         5,101.20
                                                                                                                                                                                  -0.03                           -11.77


                           .                                                                                                                                         .
                                                                                                                                    •
                                                                                                                                                                                                            .




                                                                                                                                        •

                                                                                                                                                                          .                   •




                                                                              .



                                          -
                                                       .                                      .




                                                   .


                                               .




                                                                                                                                              •
                                                                                                                                              .

                                                                                                                                                                                              •

           •


                                                                                                                                                        Total                                              $5,089.43



                                                                                                                                                                                                                           '



                                                                                                                                                                                          t       .




                                                                                                  .   •.
                                                                                   Case 3:18-bk-04194-JAF   Doc 165-4         Filed 04/07/21       Page 162 of 372




                                   ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                  Invoice     •


                                                                                                                                                                                                                Date                       Invoice#
                                   PO BOX.600636                                                                                                                                                                             .
                                                                                                                                                                                                        5/26/2017                           3942
                                   JACKSONVIILE, FL 32260-0636

                           Bill To
                                                                                                                                                                Ship To                                                                              •
                     MBT PRODUCE. INC.
                     PO BOX 600277
                     1ACKSONVIIJ,E, I'!. J2260--02TT




    .           P.O. Number                         Te1111s                      Rep               Ship                                   Via                             F.O.B.                •
                                                                                                                                                                                                                                 Project
                   4132                             Net30                                      5/26/2017                                                                     39691
                Quantity
                                   -           Item Code                                               Description                                                                        Price Each                                     Amount
                         424.4 MBT-MAY                                  BULK CHIPPING POTATOES                                                                                                                                                   •
                         424.4 301                                                                                                                                                                              13.00                        S.517.20
                                                                        TIIBPOTATO BOARD                                                                                                                        --0.03                         -12.73
                           .
                                                                                                                                                       •
                                                                                                                                                                                                        .

                                                                                                                                                                                      -                                                                  •




                                                        '
                                                                                      .   .                   .


                                                                             •
                                                            .



                                                                                                                                                                                                                    -
                                                                                                                                                                     •


        •                                                                                              •
                                           .                                                                              •                                                       .
                                                                                                                                                                                                            •
                                                                             .



                               •                                •
                     .   •
                          ••
                                                                    .                                                                                                                                                    .
                                                                                                                                                            •
                                                                         .            .

    •

                                                                    •                                                                                                    .
•   .                                  .
                                                                                                                                      .
            •
                                                            .                                                                                  .                              .                     -
                                                    •                                                                                                                                                                            •
    •
                                                                                                                                                                                  Total                                              .
                                                                                                                                                                                                                                          S5,S04.47
                                                                                                                                                        .                                                                            .
                                                                                                                                                                                          --·


                                                                                                                  •   •
                                                                                  '
                                                                                                             Case 3:18-bk-04194-JAF    Doc 165-4         Filed 04/07/21       Page 163 of 372                                                           •
                                                                                                                                                                                                                                                                              •


    · · · ·-----------------~-------- --------
    [ . . --·----·P-"!"i~".: t:1P:.D?SDD1B__ .
                                                                     --·----r-~-                                 ·                     ----··1-·---
                                                                                                                          ---··-·--..-·--··-                           ·v· · - .                   J                         Document N;me:        On-~fd;-
                                                                              .... .L. ·-·- ..........c_1a.~111_ ~o,.l?:goo11~.. :.. _ ...............................D,. ,s,on .s................. --·-·····-············- . . ............. ·-·····--·-··-····
                                                                                                                                                                                                                                                                   3.02.pdf          -]
                                                                                                                                                                                                                                                                     .... _ _........ _.
                                                                                          •




                                                         ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                        Invoice
                                                                                                                                                                                                                                                                                           •

                                                 •
                                                                                              .                                                                                                                                Date                     Invoice#
                                                         PO BOX 600636
                                                                                                                                                                                                                             5/2612017                      3933
                                                         JACKSONVILLE, FL 32260-0636


                                             Bill To                                                                                                                                       Ship To
                                                                                          ..
                                       MBT PRODIJCE, INC.
                                       PO BOX 6002TT
                                       JACKSONVILLE, FL 32260-0zn


                                  ,




                              P.O. Number                                    Terms                         Rep                 Ship                                Via                               F.O.B.                                  Project
                                                                                      .
                                      4112                                   Nct30                                         5/2612017                                                                 39673
                                                                                                                              .



                                  Quantity                           Item Code                                                       Description                                                                 Plica Each                       Amount
                                           435.2 MBT•MAY                                          BULK CffiPP!NG POTATOES                                •
                                                                                                                                                                                                                                12.SO                       5,440.00
                                           435.2 301                                              TIIE POTATO BOARD                                                                                                             --0.03                        -13.06
                                                                                                                                                                                                                                                              •
                                                                               .

                                                                                                                                                     •
                                                                                                                                                 .
                                                                                                                                            .
                                                                                .                      .
                                                                                                                                                                                                                                                             •



                      .                                          .




                                                                                                                                                                          •



                                                                                                                     "
                                                                                                                                                                                                                                .
                                                                                                                      .
                                                                                                                                                                                                                     .
                                                                                                   .
                                                                                                                                                                                                             •

                                                             .           •                                                                                                                      .
                                                         "



                  •                    .
                                                                                                                                                                                                                                                    •
                                                                     .
                          •
                              .

                                                     •                                                                                  •
                                                                                                                                 .



                                                                     .                                                                                                             ,   "                                 •


                                                                                                                                                                                                                                         .


                                                                                                                                                                                                        Total                                           $5,426.94




      •                                      •
t
                                                                                                                                                                                                                                                                      '
                                                                                                                    Case 3:18-bk-04194-JAF     Doc 165-4   Filed 04/07/21   Page 164 of 372




                                                                                                                   Claim No. 17-000176                                                 Divisi~~                     a- \                          Docum~nt Name: UNIT-3.02
                                                                                                                                                                                                                                              i .. . ........... .................. .. ....... ~AP      ...
                                                                                                                                                                                                                                                                                                              uSDA GRADE-&]
                                                                                                                                                                                     "·' ,   ...... ,..,.,   .,   ..,.. ,,...... .. ...... .. -'--..
                                                                                                                                                                                                                     ,       , ,    ,                      ,                , ,                  .. ... -- . . .. .
                                                                                                                                                                                                                                                                                      ' " ' ' ., ,                  .- -   .,       - -·· - --·-- -
                                                                                                                                                                                                                                                                                                                                          '           """




                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                          •         •
                                                                                                      U.S. DEPAR"Th1ENT OF AGRICULTURE                                                                                                                                                                                                        •
                                                                                                                                                                                                             P-0 5 31 7 S ,_ 4                                                                                                        •



                        \
                                                                                                     AGRICULTURAL IMRKETING SERVICE
                                                                                                      FRUIT Af..J:D VEGETABLE PROGRA~1S                                                                                            •                SUBLOT

                                                                                                 FEDERAL-STATE INSPECTION CERTIFICATE                                                                                                                           •




                                                                                                                                                                                                                                                                                                                            '

                .   .




                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                  GHADE
                                                                                                                                                                                                                                                                                                         •"
                                                                                                                                                                                                                                                                                                                                      •




                            ·--- ----
                            •
                                                          .   ----~- ~--------- -                           -·-·--
                                __________________________,                                                 .... 7... '.D.. i;_x_±-.l:'.r:r>!J.J..            ,e     .<O"c.J:!_<U,11£1"!:i"!5-c- ..,.______ . , ____ '----·"---·-
                                                                                                                                                                                                                                    .                          ~                  [
                             -- ------------1 - - __                                                                      Gr:o~__fu_Crc;,f:IU., ... it" C...~~f<SJ---
    •                                                                                                                                                                                         c,-;c,---+---
    l
                            ---··-- _, ______ ., __ .... -----·- --·-·-- -~L<.f"J,'-n.4-c.JiJ,l.-e..,.S.C..<;..k>S. ,J:nc.J',!c --~ ... _____ ·-·· ..... (!'. ..... _ ······,;-· ...
    •


                            1---------~-~:_::_:~_-__f_-_-_-_ _._-_. _·1-•-.·o"_~"'J....~_.:>"'.. -=-s~·o.,.-.,.·.,t~..R_._o~.t:~-=----                .. -· -----------·' _________ -.__:_ -----·-- __ _
                                 --·------j·----·- _J-:<. c,                                                                 ..11.t-.eca&.__ ·"-'-".ec.f.s____________________ _. -·· ------
    .
    '
    l               ' --,-----•----~" •1/-----M-•-~--- --                                                   --
                                                                                   '''"""•'-·•~--·-~----·-· - -        ~..O.~ .   ~'°'       J.!~ r:'.'•. ~-1--~ ..a.,.J:h.,d.(c__.,.,,:.__ ,,
                                                                                                                                                                                                                                                                                                                                •




        '
        '                                        ·At!QV!=      p;:,oeuc:rs           ~1FEI RfQJ HBEr,115r:rts QF ~.4ARKCTING ORDER, . :;
                                       'VAq!ETY Of: PRODUCT AAD NUMBER CF CONTAlNERSAREPRO\'IDEO SY THE_APPtJCANT ANOA_RE NOfBONG CeRT!frEO 8)' THE. ltiS?ECTOR UNLESS OTHERWiSE h.'O icl.l


•
                                                  ,FORJ)ATA,Ertl:RY ONL'f
                                      CORRECTS FV-184 CERTIFlCATE NUl.<BER                                  R~M:'~~~-J:i.~1~-== ~t:~~~>;:;.,, "--"_£_S,._N~~;J._O_l.c~fv:..,Qr-\-,bc,____ "
                                I           1 1 1 1                                    1         ·     I    h~~J.'?.... :fr€:C::~.J:--ZJ u_h; t'.?.:22-~~ =,'i's____...... - ....
                                APPU=No.                                       -        ··       _·     •   ~0\r- \e.~~\:,O'.)i;\-\"ed..\::>y_ I om0..y_Ch1:irt1f'-!l ___ _
                                 21
            .
                             -=     ,: I                         o:-m;s - __"'.-.-.-.-
                                                                                    .. ...iii..SlA.,t~S,~_i:;.!d'lAS±~!::~-------··- -,-~,-----------,-- .. -
                                        '
                                                                        •
                                                                                                 •
                                                                                                                   0    -e        or&en*o20'73,3l.,2.o'13) -'-•- ~ ~ - - - - - - l
                                            '
                                                                                                                                                                                                                                                          FEE:                    \lJ .Q{)
                                 .,         QJ.!J.,                                                          I, the_ Undersigned, a duly authori,_zed ins()ector'of the United Slates
                                                                                                             .                                                                   ' .

            '                   111111                              '
                                                                                             •               Department of Agriculture, do hereby csrtif:l that Samples of the
                                                                                                             he,:ein __d(Js'cribod prodUc1 were inspected a,;d. lhe. grades as shown
                                                                                                                       '                             -              .           .
                                                                                                                                                                                                                                                          O.T,:

                                                                                                                                                                                                                                                          EXP.;
                                                                                                                                                                                                                                                                        '
                                                                                                             by said Samples wete· as herein stated.                                                                           •
                                      t.\lSPECTEO                 OT!tiq;,);
            •                                   Err                                                                                                                                                                                     •
                                                                               '--~-'-''--'                                                                                                                                  DATE ISSUED                        ESTIMATED TOTA!
                                                                                                                                    INSPECTOR'S SIGNATURE                                                                                                                  . ..
    •                            .I' _.__I_,1~1                   OTHEI~ "
                                                                                                                                                                                                                                   5'fJ7h?; ::>v• oo
    '       '                   .-               .               s·. I I I
                                                      '                                                                                         ORtGJNAL
                                                     FORM FV-184 {7/Z011) {Prevkn.rs.edilion6 may be used)




                                                                                                                                                   (
                                                                                            '        '                                                        Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21           Page 165 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                                               '   '.
                                                                  ' '
                                                                                                                          '                                                                                                                                             '                                                                                                                      ..
'
                                                    ~   -- .. . . . .. . ...                                                                              "
            •
                                                                                          .... .
                                                                                                                                                                                                                                                                                                          '.' ' '
                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                  ., ·• .
                                                                                                                                                                                                                                                                                                                                 -           ... ..
                                                                                                                                                                                                                                                                                                                                               !'·
                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                              "n,
                                                                                                                                                                                                                                                                                                                                                                              ·'
                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                      ,
                                                                                                                                '                                                                      '                                                                    '                                                            '      '


                                                                                                                                                                                                                                                                                                                                 ,,_,,,,. . ·-·.. '
                                                                                                                                                                                                                                                                                                                                                                          "
                                                                                                                                        •
                                                                                                                                            '                                                                                                                                                                               __
                                                                                                                                                                                                                                                                                                                                                                   •'

                                                                                                                                                                                                                                                                                                                                                                         ..   '
                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                              '
                    '
                                           '';!                                                                           ..,
                                             '                                                                                                                                                                                                                                                                                                         .- ..                           '
                                             '                                                                                                                                                     .                                                                                    '   ''
                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                          .,
                                                                                                                                                                                                                                                                                                              . ..               ,,                 .,              ''   . .' ,_
                                                                                                                                                                                                                                                                                                                                                                              .
                              -
                                  •   ••!
                                                        ., . '
                                                                                                                                    '                                  ."                     '    .                                          '   '                                              '                    ,... "·· •.'::·,, ..·.:. "
                                                                                                                                                                                                                                                                                                                        ...
                                                                                                                                                                                                                                                                                                                      ... .
                              '. '    • !                                                                                                                                      (                                                                                                                                                                      .                  .
                            i!. c.. i                                     . ..                                                                                                                                                                                                                                                                "
                                                                                                                                                        Flprida DepartmeDt ofAgr1cult1Jre and Consume.rS.ervices·                                                                                                  .', . -~ '. .
                                                                                                                                                                                                                                                                                                                                                              •.,
                                                                                                                                                                                                                                                                                                                                              ' ',
                                                                                                                                                                                                                                                                                                                                                               .
                          ...... ,:(!
                            z"=".,                                                                                                                                                                                                                                              .   '                                                                     '
                                                                                                                                                                                                                                                                                                                                                     •,.:_-;;,,-'
                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                         '
                        '! :::> .::.. f                          ''                                                                                       .     ·    Division
                                                                                                                                                                           .· of Fruit and·Vegetiibles
                                                                                                                                                                                                   .. . ·.· , .·· . ·                                                                                                                    .,
                                                                                                                                                                                                                                                                                                                   -,·,,'_;,,, '.'.;·'...'~,;
                                                                                                                                                                                  .      ..                                                                                                                        ......,,.,.-
                                                                                                                                                                        .                               .                                                                   •
                         i ••         i                                                                                                                                                                             .
                                                                                                                                                                                                                        .   -         .
                                                                                                                                                                                                                                                          ...
                                                                                                                                                                                                                                                                '   .
                                                                                                                                                                                                                                                                                                                             - ...·•'·-                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                          •
                         ; • QJ       !'                 •                        '
                        : E ,.                                                                                                                      •
                        t ro ·                                                        •                                                         '
                        ;z                                        ."
                                                                              •
                                                                              ' ,,' ·,:

                        ·j     .J            ,i.
                                                                  ..                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                    •
                        I -~                                                                                                                                                                                                                                                                                                                                                                                                                              •




                               ~                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                               '' "   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                          •


                         !'
                         i'                                                                                      ..                                                                                                                                                                                                                                                                                                                                                   '


                         i "'
                        ., 1   C       ·]

                                             1.
                                                                                                                                                                                                                                                                                                                                                                                                                          '
                         i'                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                 ..
                                                                                                                                                                                                                                                                                                                                 ,             ,•     :,             ._-

                                                                                                                                                                                                                                                                                                                                  . ..                                                                   '.
                                                                                                ')                                                                                                                                                                                                            ''      ...        .. '
                                                                                                                                                                                                                                                                                                                                     .' .
                                                                                                                                                                                                                                                                                                                                                               .

                                                                                                                                                                                                                                                                                                                                                                                                                              ...                     ''

                                                                                                                                                                                                                                                                                                                                 ~                    . ...                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                               . .
                                             [                                                                                                                                                                                                                                                                      '       .   .' . '



                              :e                                                                                                                                                                                                                                                                                  .     ,
                                                                                                                                                                                                                                                                                                                         ' -' .
                                                                                                                                                                                                                                                                                                                           •· . '
                                                                                                                                                                                                                                                                                                                                               .,    ..
                              8 l                                                                                                                                                                                                                                                                             -.-
                                                                                                                                                                                                                                                                                                              '   ..
                                                                                                                                                                                                                                                                                                         ,, . --,.·:
                                                                                                                                                                                                                                                                                                                    '   •
                                                                                                                                                                                                                                                                                                                                                          _,,
                                                                                                                                                                                                                                                                                                                                                              .
                              ~              f.!                                                •                                                                                                                                                                                                               •
                        ,!
                         ' 0    .
                               .-1

                                                                                                                                                                                                                                                                                                                   .•' ' '...• ' .-' ' .
                               z.
                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                       . .. .',..'. .,
                              ·-E
                        j
                              0                                                                                                                                                                                                                                                                                                                                                                          '
                                                                          •
                '
    ,                                                                                                        '                                                                                                                                                                                                                                                                                                                            .,
                                                                                                             SIZE:
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '

                         ~~-..J                                                                                                                                                                                                                                                                                                                                                                                       •
                         ; •   !'


                                           ';'                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                  •


                                            l
                                            !
        •

                        ;,i
                            "'.--1
                              O
                                             '1:,        '

                              ~ 'i
                              r--. r
        •
                                                                      '
                              0                                            .: >•
                              cl.
                              :,:                                                                                                                                                                                                                                                                                                                                                                                                 '
                                  •

                ••
                              ·ii!
                               .!l'                                                                                                                               ..
                        -i 0
                         i a.                                                                                                                                          '
                                                                             . ..
                                                                          . '                                                                                                                                           ' '' '
                                           'i                                                                             ..                                                                                                                          '
                                                                                                                                                                                                                                                           '

                                                                                                                                                                                                                                                                                                                                                                                                    ..                                                    '

                                                                                                         '

                                                                                                                      '
                                                                                                                                                                                                                                                                                                     -                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                   Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21       Page 166 of 372



                        '
                                                                                                                                                                              '
                                                            '



        ··········--

                   -    "•
                                 ,,
                                                        '
                                                                                                                                                             '
                                                                                                                                                                                                     "
                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                      I'
                                                                                                                                                                                                                                                                    ' 't

                                                                                                                                                                                                    -==
                             J
                                                                                   '               '
                                                                                                                                                                                                    ;g                                                                I
                                                                                                                                                                                                    =
                                                                                                                                                                                                                                                                      I.
                                                                                                                                                                                                    - -- •
                                                                                                                                                                                                    =
                                                                                                                                                                                                    =                                                                 i
                                                                                                                                                                                   '
                                                                                                                                                                                                    =
                                                                                                                                                                                                    • ~
                                                                                                                                                                                                      = - "' -
                                                                                                                                                                                                    ---~ • " t
                                                                                                                                                                                                                   -n
                                                                                                                                                                                                                       m
                                                                                                                                                                                                                       m
                                                                                                                                                                                                                            ~
                                                                                                                                                                                                                            •   ~:
                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                             0
                                            '                                                                                                                                                                g

                                                                                                                                                                                                       -=- -"'"'"' ,
                                                                                               '                                                                                                                       ,!            ..
                                                '
                                                                                                                                                                                                                            ~                                         I
                                                                                                                                                                                                                            ~

                                                                                                                                                                                            \'                                                                        '
                                                                                                                                                                                                                       a:
                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                       •
                                                                                                                                                                                       •    '!
                                                                                                                                                                                       \     '
                                                                                                                                                                                       '---··'-··




                                      '




                                 ,,.'"-                                                                                                                                                                                                                    ~
                                 ~-                                                                                                                                                                                                                        t-'
                                  a<
                                  --
                                  N
                                  0
                                                                                                                                                                                                                                                           i'1
                                                                                                                                                                                                                                                            '
                                  !/.                                                                                                                                                                                                                      "-
                                  •
                                  l1
                                                                                                                                                                                                                                                           'J
                                  X

                                 ·""-
                                 c

                                  "••
                                  a
                                  ;l
                             &:
                             .a~
                             se8

                   I
                             -·-~•
                             ""
                                  "~,.
                   I' ,,,             C




                   I
                   !
                                  •s
                                  .•  "
                                      ~
                                       "-
                    '                 0

                   ''I                --
                                      ~




                   !                    "
                   I
                   I                  I
                   '
                   1
                   I
                                      "
                                      ~




                   'I
                   't
                   .
                   '••
                   0
                   ·1)

                   l..
                   d
                    •
                             '



                   i
                   ;;
                   •"'' 1
                   .'ii
                   ii•'
                   :j'
                   •
                   :2
                   '!11!
                   ~
'                  'I
                   •
                   <,
                   '~t'
                                                                    -:r-
    .              ~
                                                    •                                                                                                                                                                                              .   •        •

                                                                               •                                                        •                \                                                                  '
                                                                                       '   •
                                                                                                                                                     '
                                                                                                       '
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                 • •
                                                                           •
                                                                '                                                                                                                                                                             ·'
                                                                                                                                                                                                         '                      '
                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 167 of 372


            •




                                                              •
        '

                                                                                                   •




.   .
                                 •
                                                                             •


                                                                                             (




                                                                                                 . .




                                                                                                       I




                                                                  '

                     .   .
                !


'
                                                                                     ... •
                                                                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 168 of 372




.=:·····-··-"·····- .i91_i.9'.-~.~~·-~-~-g7~Q~ ;.~-~.:==·····. ···---L-______:-~.~-.~~~::_..~.1~.i.~..~~-:..~:?:.9QQ!:2?~. . . . . . . . . . . =l.. . ,._ _ . :-._~iy(~!~~-~~-.. ~.::.=:r-~=--D_?~.~~.~~~. !:J~!l:e: .2~.~.~~~:_3-.~q-i~e9f-~·~-.:.J

                                               ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                      Invoice
                                               PO BOX 600636·
                                               JACKSONVILLE, FL 32260-0636
                                                                                                                                                                                                        Date
                                                                                                                                                                                                                                 I    Invoice#
                                                                                                                                                                                                      614/2017                             4002



                                     BBi To                                                                                                                   Ship To
                               MBT PRODUCE, INC.
                               PO BOX &:XJ277
                               JACKSONVILLE, FL 32260-0277




                         P.O. Number                           Tenns       .
                                                                                         Rep                  Ship                            V,a                          F.O.B.                                        •       Project

                            4208                               Net30                                        61412017                      .                                39812

                         Quantity
                                        -           Item Code                                                      Description                                                          Price Each                               .   Amount
            .                   470.2 BULK CHIP , OT•..                         BULK ATLANTIC POTATOES                                                                                                     13.00                           6,112.60
                                470.2 301                                       TIIB POTATO BOARD                                                •
                                                                                                                                                                                                           -0.03                             -14.11




                                                                                                                                                                  •

                                                                                                                                                                                    .




                                                                                                                                                                                                  .
                                                                                                                                                                       .                                   .
                                                                                                                           •




                                                                                                        .
                                                                                                                                                                                                                                             .
                                                                                                .
             .
                                               .


                                          .
                                                                                                                                                                                              •
                                          •.                                                        .                                                                                                                                                  •
                                                                                                                                                                                                                             •
                                                                                                                                                                                          .
                     .           •
                                                                                    .     .




                 -
                                          .
                                          .                                    •
                                                                                                                                                                                •
                                                                                                                                                                                                                             .                    - .- '
                                                           .                   -
                 .
                                          ..    .
                                                                               --              •
                                                                                                                               I
                                                                                                                                                                           ..
                                                                                                                                                                            .

                 .
                                                                                                                                                                       J                                             J
                  .
                                                                                                                                                                                .                                .
                 •
                                                                                                                                                                                    Total                                              $6,098.49




                                                                                                                                                                                                       . .-..-           .
                                                                                                                                                                            •
                                                                                                                                                                                                                                                                    Case 3:18-bk-04194-JAF                                       Doc 165-4            Filed 04/07/21                      Page 169 of 372                                                                                                                                                                                                                                                                                                 •

         •               ••                                                                                                                                                                                                                                                                                  -                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •                                                                                                                                                            -                  '

        -·.- !~:~- _:·: ~: ~:~~-:~_?ir~:: ~;~: ~~~§?_i~Q:!-a.~: : : : :~: .:.,: :~~-:: .J_~:.: : : ~: : :~:~: :~:~t~:i;~:~;:~: i:?.~~99!.?.~-::~~:: : : :~~~·:=: :J~::==~~iYi_~l~;-~~~:-~~~-~::~1::~~:: ~:.~~~~;~~i:~; ; -:·9~~'.i~;: i.:Q~;e~-F~:: : : :_1
                 •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                          •

                                                         •                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •

                                                                                     •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                     ONEIDA POTATO EXCHANGE, LLC.
                                                                                                                                                                       .                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Invoice
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                     PO BOX 600636                                                                                                                                                                                                                                                                                                                                                                                                                                           .                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Date                                                          Invoice#
                                                                                                                     JACKSONVIU,E, FL 32260-0636                                                                                                                                                                                                                                                                                                                                                                                                                         l
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              6/3/2017                               •                                   ,4003
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                 Biff To                                                                                                                                                                                                                                                                                                                                Ship To                                          . .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •.                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                             MBT PRODUCE. INC..                                                                                                                                                                                                                                                                                                                    ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                  .
                                                                             PO BOX 600277                                                                                                                                                                                                                                                                                                                     -                                                                                             .
                                                                             lACKSONV!l,LE. FL 32260--0277.                                                                                                                                                                                                                                                                                                .


                                                                                                                                                                                                                                                                                                                                                                                                   '
                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                .


•
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
             •                                                                                                                                                                                                                                                                                                                                                                                                                                                   .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                     .                                                                                                              .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                             P.O. Number                                                                                                                       Tuats                                                           Rep                                               .
                                                                                                                                                                                                                                                                                                     Ship                                                                 Via                                                                                        F.0.8. -                                                                                            Project                                                              . . •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                          .                                                                                                                                                                                                                                               .

                                                                     4209                                                                                                      Net JO..                                                    .                                                6/3/2017                                                                                       .                                                                         39816
                                                                                 •                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                    ..
                                                 Quantity                                                                                 Item Code                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                 Description                                                                                                                                                                     P~ceEaoh                                                                                Amount
                                                                                                                                                                                                                                                                                                                                                                                                                                                         '

                 (                                                               406 BULK CHIP - OT...                                                                                                                BULK ATLANl'IC POTATOES                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       13.00                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     S,278.00                         '
                                                                                      -
                                                                                 406 301                                                                                                                              THE POTATO BOARD                                                                                                                                                                                                                                                                                                 -0.03                                                                           -12.18
                                                                                                                                                                                                                                                            .                                                                                                                                                                                                                                                                                                                            .
                                •                                                                                                                                                                                                                                                                                                                                                                                                                   ''                                                               -                                                                                                                    -
                                                                                                                                          -                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                             -                                                                                                                                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                      .                                       -
                                                                                                                                                                                                                                                                                                                     .                                                                                                                                                       -                                                .                        -
                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                     -
                                                                                                                                                                                                 -·                            •                                                                                                 .                                                                                          •
                                                                                                                                                                                                                                                            -                                                                                                                                                                               .                                                                                                                                                                                             .
                     •                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                         .
                                                                                                                                                               •                                                                                                                                                                                  .

                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                  .
                                                                                                                                                                                 '
                                                                                                                                          '
                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                        •

                                                             .                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                     .                                                                        •                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                            -               ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                 .       .                ,                                                                                                                                                                                                                                                                                      .


                                                                                                                                                                                                                                                                                                                         ..                           -                                                                                                                                                                                        .
                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                                          -
                                                                                                                                                  .                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                         -                                                                                                                                                                                                                                  •                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                      •'
                                                                                                                                                                                                                      .                                                                                                                       .                                                .           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                  .               --
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                 .                                                                                                                                                                                                                                                                                                    -
                                                         •                                                                                                                                                                                                                                                   -
                                                                                                                                                  .                                                       .                                                                                                                                       .                               -
                     -                                                                                                                •                                                                                                            . .  .                                                                                                         -                                    .                                                                         -                                        •                                                                                                                                                    .-•
                                                                                                                                                                                                                                                                                                                                                                              •                        .                                                                                                                                                                     .
                                                                                         •
                                                                                                                                                                                                      -               ••                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                 .                                                                                                         •
                                                                                                                                                                                                                               •   -                                                                                                                                                                                    .                                                                                .
                                                                                                                                                                           .                                                                                                                •
                                                                                                                                                                                                                                                                                                             .                                                    •                                                                                                                                                                    •
                                                                                                                              .
                                                                                                                                                                           .                                                                                    .                                                -
                                                                                                                         •.                                                                                                                                                     •           .                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                        .                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                     •                                            .                   •                    .
                                                                                                                                                                                                                                       .                                                         .                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                             .                                               '                                                        -                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                        •                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                     •
•
                                    .
                                                                         .
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                               •                   • -                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                                 .                                        . .' 1
                                                                                                                                                                                     •                                                                                                                                                                                                .                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                             -                                           .                                                                 •                                                                                            .                                                                                     .                                                             •                                                                            ..                                                                                                                                                       '•
                                                                                                                                                                   f                                                       .-                                                                                •       - - •
                                                                                                                                                                                     . -                                                                                                                                                                                      '                                                                                                                                                   ••                        •                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                    -•                               .                                                                                •
                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                                                                                                                    -                                                        •
                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                                                                                                               •
                                                                                         .                                                                                                                                                                                                                                                                    •                                                                                                                                  .                                                                                                                                                                •
                                    •                                                                                                                                                                         •                                                                                                                                                                                                     •                                                                                                                                                                                                                                             •
                                •                                        .                           .           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                 •
                                                                                                 •
                                                                                                                                                                                                      .                                            ·'
                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                    -                -                                                        -                                                                                                                      Total..                                                                                                             $5,265.82                                                                       -
                                                                             -                                                                                                                                                                                                                           •                                                                                                                                                                                                                                                                                       .           •                                                    •                      •
                                    -                                                    •                                                .
                                                                                                                                                                                                                                   .           -                                                                                                                                                       .
                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                     ••                                                                                                                                                                                                                                                                                                                                                           .
    •
                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                                                                                                                                                                                                     •    •


                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                   -                                         •           •                                           •
                                                                                                                                                                                                                                                                                    •                                                                                                                                                                            -                   ."                              -                                                                                                                                                           -
                                                                                                                              -·'             -
                                                                                                                                                                                                                                                                            -   '




    -                         . ..:.·---'-~~-'--'-----~~--'----'----'--'--'----'--------·
                                                   -   .
                                                              r
                                                                                                                                                                                                      .                        -
                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ''

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •       '   ..   .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                         -                                                                                                                                                                                                                   •
                                '                                                                            .       '    .- .                                                                                    •

                                                                                                                                                                                                                                                                                -                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           • •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •                                                 •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                     ••                                                                                                             •                                                                                                                                                                                                 •                                      •   •
                                                                                                                                      '               .            ".
                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                   Case 3:18-bk-04194-JAF                                             Doc 165-4                        Filed 04/07/21                       Page 170 of 372


                    '
                 ----- -- - - -- ---- ---------------·- ------------ -- - -- ----- ----- ------ -- -- -- -- --------------------- -- ------ -------•-- - - ---- --------·----------'---- ----r --------------,--·--------- ---- - ---· -- -- --- ---,-- ---                                                                                                                                                                                                                                                                                                                                                                                                                   ---1
                 l..·-·-·c-··----·····-··:·-····-~-~!!9' ·~-? :--~-~-:Q?_~-°"9._;,~,-c-.----·-·-···. · ·:· · -- I-· ,..,.:...:. :~. . . . ,. :. . . ~!~\~---~-<?.:. . ~? =~QO 17~---·····-:____;··-·-·--·····-··-.l-,.-...,_._:~!.~~-~~-':L~. . . ___,. ,. . _' - - . . . . . . !?..?.~-~-~-~~-~-,t.'.!a ~-e =--~~-~~-~-~---~_:_q~.:e~-~---·-·--··-·-·-
    '                                                                                                                                                                                                                                                  '
•


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                              ONEIDA POTATO EXCHANGE, LLC.
                                                                                                                                                                         .               .       .               .                                                                                                                                                                                                                                                                                                                                                          lnvo.ice
                                                                                                                              PO BOX 600636 -          -                                                                                                                                                                                                                                                                                                                                          -                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Date                                                          Invoice# '
                                                                                                                              JACKSONVILLE, FL 32260-0636 ·                                                                                                                                                                                                                                                                                                                                                                                                                                                                         --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                               -
                                                                                                                                                                                                                             -           -                                                                                                                                                                                                                                                                        6/S/2017                                                                           4004



                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                           - -
                                                                                                 Bill To                                                                                                                                                                                                                                                                                                                      Ship To                                                     -                                                                                                                                                      -

                                                                                     MB_T PRODUCE, INC.                                                                                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                     PO BOX 600277                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                     IACKSONVILLE. FL 32260-0277                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                 '                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                      -            -
                                                                                                                                                                                                                                 '                                                                                                                                                                                                                                                                                                                                                                                  -

                                                                                                                  -                                                                                                                                                                        -
                                                       P.O. Number
                                                                                                                                                           -                                                                                                                                                                                                       -                -
                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                         Te11ns:                                                                  Rep                                                   - .Ship                               -                                             Via                                                         F.O.B.                                                                                                              Project
                                                                                                                                                                                                         --
                                                                                                                                                                                                                                 -                                                                                                                                                                                                                                                                                                         -
                                                                         4210                            -                                                               Nit30                                   -                                                                                       6/5/2017                                 -                                                                                                      391125 -                                                                                                                                                   -
                                                                                                                                                                                                                                 -
                                                                             -                                                    -                                                                                                                                                                                                                                                                                                                                              --
                                                                                                                                                                                                                                                                               -                                                                                                                                                                                 -
                                                           Quantity                                                                        Item Code                                                                                                                                                                      Description                                                                                                                                        Prk:e Each-                                                                                                Amount
                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                         455,8 BULK CHIP· OT.,,                                                                                                                                                                                                                                                -
                              I                                                                                                                                                                                      BULK ATLANTIC POTATOES                                                                                                                        -                                                                                                                                                              12.50                                                                 5,697.50                                                                  "'
                                                                                         455.8 301                                                                                                                   TIIE POTAm BOARD       -                                                                                                                                                                                                                                                                                     -0,03                                                                   -13.67
                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                          -
                                                                                                                                   -                                                                                                                                                                                                                                                                                                                             '                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               -

                                                                                                                                                                                                                         -                                                                                                                                                          -                                             -                              -                                                                                                                      -                               -                                -
                                  ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                                                           -                            -
                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                             "                                                                 -
                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -                   -                                                                                                 -
                                                                                                 -                                                                                   -                                                                                                                                                                                                                                                '                                                                                               -
             •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                                                                                              -                                              -                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                             -
                                                   - ,               -                                                                         -           -                                                                                                                                                                                                                                                                                                                              -       -                                   -
                                                                                                                                                                                                                                                                                                              -           -                                                                                                                                                                   -
                                                                                                                                                                             -                                                                                                                                                                                                                                                                                                                                                                                                      ,
                                                                     -                                                                                                                                                                                                                                                                                                                                                                              -                                                                                                                                                                                        -
                                                                                                 -                                                                                                                                           -                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                          -                                                                                       -                                             -               '       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                             -                                                                                       -                                                       --
                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                     -
                                                                                                                                                                             -
                                                                                                     -
                                                                                                                      -                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                       -                                              '
                         -
                         --                                         --
                                                                                                             -
                                                                                                                                                                                                                                                                                                                                      -                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                           -
                                                                             -                               -                                                                                               -                                                                                 -   -                                                                                        -                                         -                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                       -                                                              -
                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                         -                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                                  '                    -                                                                                                                                                              -
                                                                                                                                                           -                             -                                                                                                                                                                                                                                        -
                                                                                 -                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                      -                                                                                                                    -
                                                                                                                                                                                                                     -                                                                                                                                                                              -                                                                                         -                                                                                                                                                  -
                                           -
                                               -                                                                                                               -
                                                                                                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                        -                                                                                             -               -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                          -
                                                                                         -                                                                                                               -
                                                                                                                                                                                                                                                                                   -                                                                                                                                                                                                              -
                                                                                                                                                                                                 -                                                                     -                                                                                   -                                                          -                                          -                                                                                                                              -
                                                           --                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                      -                         -                                                                              -                                                     -                                                                                                   -
                                                            -                                                                                                      --
                                                                                                                                                                     -
                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                               -                                                                                                           --                                                                                    --                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        -
                     -   -                                                                                                                                                                                                                                                                                                                                 -                                                              -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --                      -
                                                                                                                                                   -
                                                                                                                                                       ,
                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                      -                                                                                                                                                                                                                                                                                         -           -

                                                   -                                                                               -                                                             -
                                                                                                                                                                                                                                                                                                             -                                                                                                                                                                                                                                             --
                                      ,                                                                  -                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                     -               '                   -
                                                                                                                                                                                                                                     -                               ' -- - -                                                                                                                                                                                        -                                                        '
                                                                             -                                                                                                                                                                                     -                                                                                                                                                                                                 -       -                                                    -                                                                                                                  -
                                      -                                                                                   '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -
                                                                                                                                                                                                                                                                                   - -. .'
                                                                                                                                                                                                                             -                                         -                                                                                                                                                                                                                                  -                                                                                     -
                                                                                                                                                                                     -                               -
                                      -                              -                                                        -
                                                                                                                                                           -
                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                  -                                - -
                                                       -                                                                                                                         -                                                                     -                                                                                                                                                                                                 -                                                                                                                                                          -
                                                                                                                                                                                                                                 -
                              ,       --                   -    -        -
                                                                                     -
                                                                                                                                                                                                         -
                                                                                                                                                                                                                     -
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                              ,                                        '           -
                                                                                                                                                                                                                                                                                                                                                                       -

                                                                                                                                                                                                                                                                                                                                                                                                                              .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ~



                                      --                                                                          L                                                              -                                                                                                                  -                                                      -                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                                                                                  -
                                                       -                                                     -                                                                                               ~                               -
                                                                                                                                                                                                                                              -

                                                                                                                                                                                                                                                                                               -                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                                                                                                   -                                                 -                                                                                                                -                                                                                                                                   -
                                                                                 -                                                                                                                                                            -
                                               '                                         -                                                                                                                                                                                                                                                                                      -           -                                                                                                                     -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -                                     -                                                                    '                                               '
                                                                                                                                       -
                                                                                                                                                                                     -                                                                     -       --                                                                                                                                                                                                                                                                                                                                                               -
                                                                                                                                                                     -                                                               '                                                                                                                                                                                                                                                                                                                          '
                                      '                         --                                               --
                                                                                                                      ,                    -
                                                                                                                                                                                     -
                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                   --                                                                                                                               -




                                           -                                                     -                            -
                                                                                                                                               -   -                                                                                                               -                               -                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Total-                                               -                                                                     $5,683,83
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                      -                                                  -
                                                                                                             -                             -                                                                                                                                                                      -                           -        -                                                                                           --                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                       -                                                               -                                                                                                 -                                                                                                 -
                                                                                                                      -                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              --   -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                                                                                                                                                                                        '
                                                                                                         •                                                                                                                                                                                                   -,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -                                                            ,

                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                          -

                                                                                     •
                                                                                                                                                   '                                                                                                                                                     '
                                                                             .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,-                                                               ,
                                                       -                             -                                            --
                                                                                                                                   •
                                                                                                                                               '       ,                                                         ,                                                                                                                '                                                                                                               -- -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '                                                                                                         '
        ',                                                                                                                        --                                                             ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                                  --                                                                                                                                                                                                                                          ,
                                                                                                                                                                                                                                                                                                                                                       •                                                                                                             '
                                                       -
                                                                                                                                                   Case 3:18-bk-04194-JAF           Doc 165-4         Filed 04/07/21        Page 171 of 372




    ---- . ___ ----·----..-p~jj~ -N~:-·M-P~-()75·0-0_1_8____ -----------JT__________                                                           Claim       No·~-17-00017_6_                                   --·-·-r                        Di~sio~S- -----[                                     -Docu~~~t Name: On;id-a -3.04.pdf                                                             ]
''''',., ., ,.,. ,·-,-----·--·---···-·--·· . ,..,-·-····"·-·--·-------.·-- . ,. ,. ,, , ---····----- --- _.,.,,..,.......,, , ,. ,...,. . . .·----··-·-·--···--····· ,.,. .,"····---- . ---- -----·---·--..,.,., .l . . ,····--·-·· '" ·--·--·····--",., ,..,....... , , . "' ' ,., --- -··· ---- --···-·-···-...,,., ,. . ,. -,-,--,-,----·--·--··-·--·--······"· ",...,.,.________., ------..,.




                                                                    ONEIDA POTATO EXCHANGE, LLC .                                                                                                                                                                                                                              Invoice
                                                                                                          •

                                                                    PO BOX 600636
                                                                   JACKSONVILLE, FL 32260-0636                                                                                                                                                                                      r               . Dale                                   Invoice#                                       •

                                                                                                                                                                                                                                                                                          .        615/2017                                        4005



                                                                           •
                                                    Biff To                                                                                                                                                                                Ship To
                                               MBT PRODUCE, INC.
                                               PO BOX 600277
                                               JACKSONVILLE. FL 32260-0277




                                                                                                                                                                                                                                                                                                        -
                                                                                                                                                     ..
                                                                                                      •

                                P.•o. Number                                               Terms                                      Rep                             Ship                                      Via                                          F.0.B.                                                             Projecl

                                           4211                                                                                                                                                                                                                                                           .
                                                                                            Net30                                                                6/5/2017                                                                                     39826
                                                                                                                                                                                                                                             •
                                 Quantity                                   llem Code                                                                                       Description                                                                                        Price Each                                                Amount
                                                 505.2 BULK CillP - OT._                                            BULK ATLANTIC POTATOES                                                                                              /,                                                                  12.50                                      6,315.00
                                                 505.2 301                                                          THE POTATO.BOARD                                                                                                                                                                        -0.03                                        -15.16
                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                   .


                                                                                      .




                                                                                                •
                                                                                                                                                                                                          .


                                                                                                                                                            .

                                                                                                                                                                                                                                       •

                                                                                                                                               .
'                                                                                                                              .
                                                                                                                                                                                                                                                                                          .


                                                          .                                                                                                                                                                                                                           .

                    .
                                                                                                                                                                                                                                             •




                                                                                                                                                                                                      .

                                           .                                                                                               •
                                                                                                                                                                                                                                                                                              .
                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                   •


                                       •
                                                                                                                                                                                                                                                                                                                                   ~

                                                                                       •
                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                  .


                                                                                                              •
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                        Total                                                                     $6.299.84
                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                        '



                         f                                                                                                                                                                                                                                                                                                                                                                          •
                                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21       Page 172 of 372




                                                                                                                                                                                                                         ,




                               ONEIDA POTATO EXCHANGE, LLC,                                                                                                                                               Invoice
                               PO BOX 600636
                                                                                                                                                                                           Date ·              Invoice#
                               JACKSONVILLE, FL 32260-0636
                                                                                                                                                                                          615(}.011                 4012

                                                                                                                                                                 •



                 Bill To                                                                                                                         Ship To
               MBT PRODUCE, INC.
               PO BOX 600277
               JACK,SONVILLE, FL 32260-0277




        P.O. Number                      Terms                          Rep                Ship                          V,a                               F,O.B .                                        Project
                     .


           4221 .                        Net JO                                         61S12017                                                           39837
                                                                    ~


        Quanlily                    Item Code                                                  Desaiption                                                                 Price Each                          Amount
               465,2 BULK CHIP• OT...                       But,K ATLANTIC POTATOES                                                                                                          13.00                      6,047.60
               46S.2 301                                    Tiffi POTATO BOARD                                                                                                               -0.03        .               -13,96


                                                                                                                                                                                                  .   .
    .                                               .


                                                                        •

                                                            .



                                    .


                                                                                 .
                                                                    .
                                                        •




           ,                   •

                                                                                                                         .




                                                .
                                                                                                                                      .

•


                                                                                                                                                                                                                    •




                                                                             •
                                                                                                                                  (

                    •• •
                               ,,        ..                                                                                                                 ;,., :,   .   .   .
                                                                                                                                                                                      •

                                                                •
                           .                                                                                                                                     Total                                          $6,033.64



                                                                                                                                                                                                                                   !'




-------------------------------··                                                                                                                                                 I
                                                                                       Case 3:18-bk-04194-JAF   Doc 165-4    Filed 04/07/21       Page 173 of 372




                                                ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                    Invoice                        •
                                            Pb BOX 600636
                                            JACKSONVILLE, FL 32260-0636                                                                                                                       I        Date                               Invoice#
                                                                                                                                                                                                      6/5/2017                                 4013



                                Bill To                                                                                                                    Ship To
                            MBT PRODUCE, INC.
                            PO BOX600277
                            JACKSONVILLE, FL 32260-0277




                 P.O. Number                             Terms                    Rep                Ship                           Via                                     F.O.B.                                              Project
                 .
                        4222                             Net30                                    6/5/2017                                                                  39838

                     Quantity
                                       -        .   Item Code                                            Description                                                                        Price Each                                   Amount
                                                                                                                                                                                                                                     .
                                466 BULK CHIP - OT...                        BULK ATLANTIC POTATOES                                                                                               .        13.00                 t              6,058.00
                                466 301                                      THE POTATO BOARD                                                                                                              -0.03                                  -13.98
    '


                                                                                                                                              .




                                            .
                            .

                                                                                                                         .                                                                             .
                                                                                          .
                                                                                                                                                                                                           •

        .
                                                                                   .

                                                                                                                                                                        .               .
                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                          .
            .                                                                                                   •




                                                                                                                                                                            .


            '                          ..                                    .
                                                                                                                                                                                                                   •
                                       .                                                                                        '                                   •
                                   .   .
                                                                                                                                                                            •
                                                                                                                                                                        .
                                                    .

            ..
            ..          I                       .                                                                    .
            ..
            •                                                                                                                                                                   .                                                                          1
                                                                 •
                                                                     •

                                                                                                                                        .
                                                                                                                                                                                    •
                                                                                                                                                                                        Total                                                 $6,044.02
                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                           '



                                                                                                                                                                                                                       ••                         •


                                                                         t
•
                                                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 174 of 372




[_~:~-- _._. .,_:?..?..1!.9'.. .~o.:_~_~;.Q?~.9-~.!8 --·-··-.. . . . . . . ·--~l. _. . . .=:·~-.. . . _.-. .~~~~!.;~~-~.:. .~?-~09.~i~·.::. . . . . ____:=.r. . . . . . .-.. . .~!Yi;i~~-~~~::~~=~~~-~~~.?..~~.~~~.~. .~-~.~.~=-~~.~l.~.~. ~--.~~yd~~-=]



                                              ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                             Invoice
                                              PO BOX 600636                                                                                                                                                    .
                                                                                                                                                                                                       Dale                    Invoice#
                                              JACKSONVILLE, FL 32260-0636                                                                                                                                  .
                                                                                                                                                                                                  6/6/WJ7                        4D14



                                    Bill To                                                                                                                   Ship To
                             MBT PRODUCE. INC.
                           - PO BOX 600277
                             JACKSONVlLLE, FL 3226()..()277




                        P.O. Number                        Tenns                     Rep                    Ship                        Via                             F.O.li.                            .           Project    •


                           4223                            Net3D                                       6/6/2D17                                                         39835

                        Quantity
                                        -        Item Code                                                    Desaiption
                                                                                                                                                                                          .
                                                                                                                                                                                      Prtce Each                          AmO!Jnt
                                464.4 BULK CHIP· ITT...                   BULKATI,ANTIC POTATOES                                                                                                       13.00                     6,037.20
                                464.4 301                                 THE POTATO BOARD                                                                                                             -0.03                       -13.93
                                                                                                                                                                                                           .




                                                                                             .



                                                                                                                                                                                                                                                   '

                                                                                                                                                                                  .




                                                                                                 .


                                                                                                                       .

                                                                                                                                                          .
                .                         ••
                                                           •


                                                                         .

                                                                                                        .                                                 .
                                                                                                                                                    •

                                                                                                                                                                                                                   .
                                                                        .J
                                                                                                                                                                                              •




                                                                                                                                                                            I
                    .                                                                                                                                                   •                                          .                           .
                                                                                                                                                                                          .


                                •
                                                                                                                                                                            Total                                              $6,023.27




                                                                                                                                                                                                  ••
                                                                                                                                                                                                       -
                                                                                                                                                                                                                           f


                            <
                                                                                                                                                                                                                                           •
                                                                                              Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 175 of 372




·----------             --                     ---                                                                                                    --------·--r-·-------------------                                                  ------         ---·
]_ _ _ _ . . . _ _ _ _ -_P;~9'--~-~:::::~~:.9?.5-QO_!_~_ .:~:-_: · :·: ~: -· · . . .L_ _ _ _ ~~=:~~-=:g~im ~9._::. .!?~-~9Q_176:::~---·--.. -~~=~}~ ______Eivisi~~---~ . . . . . _ _ _   I. ____________D_~~~-~-~~t~~-~-~-~-:.. ~-~-~-i-~~--~--_os:e_ctf__,.............




                                                                              "



                                                                                                                                          •
                                                                                                                                                                                             •




                                                                                                             •
                                                                                                                                                        •

                                                                                                                                                                                                                         •


<




                                                                                                                                                                               .   .. -


                           -
                                                                                                                                                                      •




                                                           '



                                                                                                         <
                                                                                                                                                                                             Case 3:18-bk-04194-JAF                 Doc 165-4        Filed 04/07/21           Page 176 of 372
                                                                                                                                                         •
                                                                                                          ••
                                                                                                                                                                                                                                                                                                                                                                                                                           •                                                        -


                                                                                                                                                     '
                                                                                                                                                                                         -                                                                                                                                                                                 --


                                                                                                ' -                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                             ONEIDA POTATO EXCHANGE, LLC.
                                                                                                                                                                                                       -                                                          '
                                                                                                                                                                                                                                                                                                                                                                                             Invoice
                                                                                         PO BOX 600636                                                                                                                                                                                                                                                                          -                                                                   -
                                                                                                                                                                                                                                                                                                                                                                       Date                                        Invoice#
                                                                                         JACKSONVILLE, FL -32260-0636
                                                                                                                -                                                                -                                                                                                                                                            -.                                                     -
                                                                                                                                                                                                                                                                                                                                                               '514/2017                                                   3661
                                                                                                                                                                                                                                                                                                                                                                                                                                            -
                                                                   -                                                                                                                                                                                                                                                                          -




                 •                                                                                                                                                                                                                                                                                                                        \
                                                                               Bill To                                                                                                                                                                                                     Ship To
                                                                                                               '
                                                                       MBT PRODUCE, INC.
                                                                       PO BOX 600277
                                                                       JACKSONVILLE, FL 32260--0277

                                                                                                                                                             '




                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                  P.O. Number                                                               T&iiiS                                           Rep                                   Ship                                       .V,a                                                           F.O.B.                                                              ~OJ'ect
                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                            -                         -
                                                               -                                                                                                                                                                                                                                                                                                                                 •
         -                                                     3817                                   •
                                                                                                                            Net JO                                                                             514/2017                                                                                         · 39304                                                                                        •




                                                      Quantity                               - llem Code                                                                                                                   Description -                                                                                                  Price Each                                                          Amount
                                                                           437.2 BULK CHIP -OT...                                                    BULK ATLANTIC POTATIJES                                                                                          (                                                                                                    13.00                                               5,683,60
                                                                           437.2 301   _                                                                                                                                                                                                       '
                                                                                                                                                     THE POTATO BOARD                                                                                                                                                                                                      -0.03                                                    -13.12


                                                                                 -
                                                                                                                                                                                                                                             1                                                                                                                                                                                                                   -
             -'-                                                                             -                                                                                                    --       -
                                                                                                                                                                                                                            -                                                                                            -                                                  -
                                                                                                                                                                                                                                •                                                              •
                                                                                                                                             -



                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                              -                                                                                         -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                               •
                                                                                                                                                                                                                                                                                                                                                                                        -                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                --'
                                                                                                                                                                                                                                                                                                                                                                                                                                                            -




                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                               •       •                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                   --                                                                                                                                                           •

                                                                                                                                         -                                                                                                                                                                                                                                                                    -                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                      •                                                                          -
     •
                                                                   -                                                                                                                                           -                                                                                                                                                                                                       [
                         •               •                                                                                                                                                                                                                                                                                                                         '                                     ,,    '           .                        -   .
                                             .-                                                                                                                                                                                                  -                                                                                                                                                                                      -
                                                                                                               -            .                                                                                                                                                                                                                                  -
                     '
                                                                                                                                                                                                                                                                                                                                     -                                 •
                                                                                                                            .        -                   •
                                                                                                                                                                                                                                                              -           -
                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                           -       -
                                                                                                                                                                                                       •
                                                  -
                                                  '                                                                                                                                                                                                                                                                                                                                     --                                                      -
             .   -
                                                          --
                                                          -                                                                                                                              -
                                                                                                                                                                                                  •


                                                                           '             -
                                                      •
                                                                                                                                                                                                                                                                                                        -                                     -
                                                          •            •


                                                                                                                                         .-                                                                                                                                                                                              Total                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                       $5,670.48
                                                                                                                                                                                                                                                                                                                                                                                             --
                                                                                                                                                 -                                                                                                                                                          -                                                          •
                             '
                             - -                                                                                                                                                                                                     -                                                                                                                                                                                         -
                                     -                                                                                                                                   •
                                                                                                                                                                                                                       '                                                                                                                                                    •                                                                                                           -
                                                                                                                                ,.                                                                         -                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                            '
..                           •
                                 '                                                                             '.   ~   '                                        ,   .               .                     -
                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                       -
                             t                                                                                                                                               •                                                      •                                 -.               --
                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                              --                                                        (
                                                                                                                                                                     •                             •
                                                                                                               -
                                                                                                                    . -                                                                       .                                                                                                                     --
                                                                                                                                                                                                  -                '

                                                                                     •           ••                                                                                                                                                       -                                                                                       •-                                                                                                                        •

                                                                                                                                                                                                   -
                                                                                                                                                          Case 3:18-bk-04194-JAF                      Doc 165-4   Filed 04/07/21                 Page 177 of 372                                                                                                                                                                 •
                                                                                             '           .                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                     '' '
                                                                                                                                                                                                                                                                                                                                                                                                                           . .



                                                                                                                                                                                                                            •




                                                                                                                                                                                    •




                                                             ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                                                                                                                           Invoice
                                                             PO BOX 600636
                                                                                                                                                                                                                                     •                                                                                               Date                                            Invoice#
                                                •
                                                             JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                              ..
                                                                                                                                                                                                                                                                                                               .                   5/412017 .                                            3662
                                                                                                                                                                                                                                                                  ,



                                               BHITo                                                                                                                                                                                                          Ship To
                                          MBT PRODUCE, INC.
                                          PO BOX 600277
                                          JACKSONVILLE, FL 32260-0277
                                                                                                                                                                                                                  '



                                                    ,


                                                                                                                                                                                                                                                      '




                        P.O. Number                                                              Te11ns                                          Rep                                    Ship                                                                                                                               .
                                                                                                                                                                                                                           Via                                        .
                                                                                                                                                                                                                                                                                       F.O.B.
                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                        Project
                                                                                                                                                                                                            .
                                    3818                                                         Net JO                                                                         5/412017                                                                                               39305

                        ·Quantity                                                llemCO<H>                                                                                                Description                                                                                                       Price Each                                                          Amount
                                          1471.6 BULK CHIP-OT...                                                             BULK ATLANTIC POTATOES                                                                                                                                                                                           13.00                                          6,130.80
                                                                                                                                                                                                                                                                                   '
                                           471.6 301        .                                                                THE POTATO BOARD                                                                                                .                                                                                                --0.03                                           -14.15
                                                                                                                                             '        .                                                                                                           .                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                             •
                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                             '                                                                                                                                                                                                                                                                                                             ,
                                                                                                                                                                                                                                                                                                                                                                                                                           ,

        .                                                            .                                                                                                                                                                                                                                                                                              .                •

                                .     .                                                                                              .
                                                                                                                                                                                              .                                                                                ,                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                •
                                                                     .                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                                                                                                                                           '
                        •


                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                         .
                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                 .                         •
                                                                                                                                                                                                        .

                                                                             •
                                                                                                                                                                                                                                                              -
                                                                                                                                 .                                                                                                       '
                                                                                                                 .                                                              ,
                                                                         .
                                                                                                                                                                                                                                                                                                        •                      -
                                                                                                                                                                                                            •
                                                                                                                                                                                .
                                                                                                                                                                                                                                                                           .
            •
                                                            .'                                                                                                                                    .                             ..
.                                                       -                                                                                                               -
                            -
    .                                                                                                                                                                                                                                                                  .                                               .
                                                                                                                                                                                          .                                                                                                                                               '
                                                                             .                                                                                  .                                                                                                     ..                    •                                                                                    ,
    •
                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                 •                                                                                                                                                                        ,                                                    .       '
                                                                                                                                                                                                                                                                                                                                                                .
        '                                                                                                                                .
                    .                                                                    .
                                                                                                                                                                                                                                                                      .
                                                        .                                                            .
                                                                                                                             -
                                                                                                                                                            ,                                                         •
                                                                                                                                                                                                                       •                                                                                                                                                    -
        -                           ' ,
                                                                                 •
                                                                                                                                                  i                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                   .
                                                                                                                         .                                                                                                                                                                          '
    -.                                                                                               ,                                                                                                                               ,
                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                            .                            •
                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                                                                                                      ·j
                .
                                                                 '
                                                                                                                                                                                              .                                                                                                 Total                                                                                · $6,116.65                      •
                                                                                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                     •
                                                                                                                                                                                                                                     -                                                                                                                                                                                •

                                                                                                                                                                                                                                                                                                                                   , ..              ''   ' '
                                                                                                                                                                                                                                                                                                                   '                                                                                             ..
                                                                                                                                                                                                                                                                                                                                                                        ,

                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                      -    <



•                                                                                                                                                                           •
                                                                                                                             Case 3:18-bk-04194-JAF      Doc 165-4       Filed 04/07/21   Page 178 of 372




    ----""-··"·"·":_...---·"···---·-·-·-----··-···· -· ··-,--···· ---·· ..•..... ---···-····-·-                                                                                                                         -·                              .- - - - - -
    !._ . --· ...... ·-··-····~·?_1.i9'..~.?.:. .~.~:•~s~Ql.~--·--.. . -···-········-l· -· ···-··-"·"··· -············~!~.~.~. N.~.:. . !.?.~.9Qg. 1..?_?--···-···-··--····-·····L . . ·····-········°-·i·v!.~!9_~. ~....... . ·······-· J........_ .........~.~-~.~.~.~.~~.~.am.e :.. 9n..~ id a_ .~.:.o.? :P.~t-.. . . . . . .1
                                              '




                                                            ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                                  Invoice
                                                            PO BOX 600636
                                                                                                                                                                                                                                                    Date                              Invoice#
                                          '
                                                            JACKSONVILLE, FL 3226CHl636
                                                                                                                                                                                                                                                 5/812017                        '      3667

                                                                                                                                                                                                                                                                      '

                                                  Bill To                                                                                                                                         Ship To
                                         ONEIDA POTATO EXCHANGE, LLC.
                                         5901 FIRE LANE
                                         RHINELANDER, WI 54501



                                                                                                                                                                                                                                                                                                                                    '




                             P.O. Number                                      Terms                              Rep                      Ship                       '         Via                                F.O.B.                                                  Project

                                     3831                                     Net JO -                                                 5/812017                                                                1675716-4


                                                                                              ..
                                                                                                                                                                                                                                                                             .

                              Quanlily                            lt~m Code                                                                     Description                                                                      Price Each                                          Amount
                                              437,8 BULK CHIP• OT...                               BULK ATLANTIC POTATOES                                                                                                    I                         13.00                              5,691.40
                                              437.8 301                                            l"HE POTATO BOARD                                                                                                                                   -0.03                                -13.13
                                                                                                                                                                                          .

                                                                                                                                                                                                     -
                                                                                                                                                                                                                                                                                                              .


                                                                                                                         •
                                                                                                                                                                           -
                                                                                                             .




                       .                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                         -                                                                                                             ;
                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                       j
                                                            .                                                                                                                                                                                             •




                                                                                                                                                                                                                                                                                                                       '


                                                                                                                                                                                                                                                                                                                       •

                                                                                                         •                                                                                                                                                                                                             ''•
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                       '


I                                                                                                                                                                                                                                                          •                                           !
                                                                                                                                                                                                                       .                                          '
                                                                                                                                                                                                                                                                      .

                                         .                                                                                                                                                                                   Total                                                     $5,678.27                       '
                                                                                                                                                                                                                                                                                                                      .'
                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                      •'




             --------------------------------------~-- -----                                                                                                                                                                                                                                                          ''
                                                     <
         •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,.
                                                                                                                                                                                                                                                                            Case 3:18-bk-04194-JAF                                                     Doc 165-4                        Filed 04/07/21                  Page 179 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .   ,

                                                                                                                                                                                                                                               •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ;
    •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
        r·····-······-·-·"·· --··--·-····"·····:"··-·;··":-- ..........c. -~•7!500 ia-··-··c- --,···-----·1. ···--·--···-·-·-·'"-... ,._,.ci·~-1~·--N~·:··1-7:000175· ··=-· ,----- _- --- .. -, ···:. 'l"". ---,-. -· ., ·o;~;i~~-s -· .·.:· --,---··1···-
                                                                                                                                                           --                                                                                           - ..... •-'••-···-·'..········:"-- -- .. - ------·----·-· ..·-·-.. ~----· .. ...
                                                                                                                                                                                                                                                                    Docu_ment Name: Oneida 3.05.pdf
                                                                                                                                                                                                                                                                                                                                                                            .                                               .            ..                                                  .                                                    .           .. ,                                                           , ..       .. ,... · ,.            ..                                                                                        -'- , ...........
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            . -     I·
        L. ___ . . ,. _l'ohcy No, MP ___                                                                                                           .. . _ . ............... ________ ...... _ ..... .. ....... , ___ . ... . ,.                                                                                                                                                                                         .• _ .. .. .. .... .. ..... ............                                                                                                                         __ . . ... . __ . . _                                                                                                        ... ··-·•· ___ ...
                                                                                                                                                                                                                                                                                                                                                                                                            •                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                    •                                                                    •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •               •



                                                                                                                                                                                                                                                                            ·-               "
                                                                                                                                   ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Invoice
                                                                                                                                   PO BOX·600636
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Date                                                   .                   Invoice#
                                                                                                                                   JACKSONVILLE, FL 32260-0636
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Si8/Wi7                                                                                      3673
                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                  BRITo                                                                                                                                                                                                                                                                                                                                       Ship To                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                                                                .
                                                                                      BACKERS POTATO ClllP                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                BACKERS POTATO CHIP                                                                                                                                                                                                                                               •
                                                                                      POBOXl28                                                                                                                                                                                                                                                                                                                                  I WESTINDUSTIUALBLVD.
                                                                                      FULTON, MO 65251                                                                                                                                                                                                                                                                                                                          FULTON, MO 6525 l.
                                                                                                                                                                                                                                                                                                                                                                                                                                PH# 57.442-2833 •                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                                                                                                                                                                                                                                    •

                                                                                                                                                                                                                                                            ••                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ..                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                                                                    .

                                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                              P.O. Number                                                                                                            Terms
                                                                                                                                                                                         .                                                              Rep                                                         Ship
                                                                                                                                                                                                                                                                                                                     .   ..                                ••                                           Via                                                                                  F.0.B.                                                                                                                                 Project
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                         ..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                  384S                                                                                               Net30                               •
                                                                                                                                                                                                                                               •'
                                                                                                                                                                                                                                                                                                            5l&'2017                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             13814                                                                                                   .                                                               .                                                                                               ...
                                                                                                                                                                                                                                                                                                            •                                                                                                                       •                                                                                                                                                                                                                                         •
                                                                                                               .                                                                                                                                                                        .                                                                                                                                                                                                                                    .                                                       .
                                                              .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                  Quantity                                                                         IIO!TI Code                                                                                                                                                                  Description                                                                                                                                                              .                        Price Each                                                                                                                Amount.                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ••
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                          413.8 BULK CHIP< OT...                                                                                                             BULK ATLAN·r1c POTATOES                                                                                                                                                                                                                                                                                                      .                                  18.50                                                                                                                                                                      .
                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  7,655.30
                                                                                                                                                           '                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                                                                                •
                                                                                                   .                                                                             .                                                                                                                                      .                          .
                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                               •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                          .
                                                                                                                                                                                                                                       .                                                                                                               .                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                              •                                                                                                                                                  .
                                                      .                                                                                                                                                                                             .                                                                                                                                                                                                                                                                                             •                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                • .                                                                                                                                                                                                   .

                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                         .                                          .                                                                                                                                               •                                                                                                                             .
                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
•
                                                                                                                                                                                         .                                                                                                                  .
                                                                                                                                                                                                                             .                                                                                                                                                                                                                           .
                                                                                                                                                                   .                                                                                                                                                                       •                                                                .                                                        •               .                       •
                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                        .                                                                                                                                                                                                    .                                                                    .                                                                                                                               •

                                                                                                                                                                                                                                                    .       •                                                               .                                                                                                                                                                                                                                                                            •
                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                  •
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                               .                                                 ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                           •                                                                                                                                                            .                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                            .
                                                                                                                                           .                                                                                                                                                                                                                                                                                             .                                                                                                                                                                                                                                                                                                •
                                                                                                                                   .                                                                                                                                                                                                                            .                                                                                                                                                                                         .
                                                                                                                                                                   ..                                                                                       .                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                                                                •                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                      ,
                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                                   .
                                                                                                                                                                                                         ,                                                                                                                                                                                                                                                                                                                                                                                                           ,                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                       .                                                                                                                    •                                                                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                            ,                                                                                                                                                                        ,                                                                                                               .                       •
                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •                                                                                                       .                                                                                        ,

                                                  ,
                                                                      ,                                                                        ,
                                                                                                                                                                                                                     ,                                                                                                                                                                      .                                                                                                                                                                                                .                           .                          •
                                  ,
                                                                                          .                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,        •                                       .
                                                                                                                                                                                                                                                                                            •

                                 -
                                                                                                       ,
                                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                             •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                   --·
                         ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .

                                                                              •                                                                                                                                      •       ...           •                                                                                                                            .                                                                                                                                                                                                                                                                                                     ,                                   .
                           ..                                                     .                                                                                                                                                                                                                                                            ,                                                                                                                                                                                  ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •                           .
                         • ..         ,
                                                                          ,
                                                                                                                                                                                                                             .                                                          ..                                  •
                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                    .                                                    .                                                                                                                                                                                          ,                                                                                                                                                             ,
                             ,                                                                                                                                                                                                                                                  ,                                                                                                                                                                                                                                                                     •
                                              ,
                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                    .                                                                                                                                                                                                                                        •                             •
                           ..                                                                                      ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                          ,                                                                                                            ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ,,
                                                                                          ,                                                                                                                                                                                                                                                                                                         ,                                                                            .                           ,                                                                                                                                                                                                                        ,
                                 .•                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                     •           •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                  .
                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                        ,
                                                                                                                                                                                                                                                                                            .                       .                                                   .                                                                                                                                                                         ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                   .           •                                                                        .
                                  .                                                                                            ,
                                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ,
                                                                                                                                                                                                                                                                                                                                                                                                                                             ,
                                                                                      ,                                            •                                                                                                       •                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                        .                            .
                                      ••                                              . •                  .           ,
                                                                                                                                                                            .                                            •                                                                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                             [,
                                                                                                                   .
                                                                                                                           •                                                                                                                        •,                              .                                                                                                                                                                                        .
                     '            •
                                  .                       .
                                                                                                                       •
                                                                                                                           .
                                                                                                                                       .
                                                                                                                                                   •
                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                           l
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ',
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .        .
                                 .. ..                                                                                     ,           .
                                                                                                                                                                            .
                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 "       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                                                              .                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .        '',
                                      .,                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •                                                                                                                                                  ,
                                                                              •
                                                                                                                                                                                                                                                                                                    .                                                               .                                                               .,                                                                           .                                                                                                                  .                                                                                                                          ••
                                                                                                                                                                        ,
                                                                                                                                                                                                                         .                                                                                                                                                              .                                            •                                                       .       ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ••
                                                                                                                                   .                                    .                                                                          .                                                                                                                                                                            •
                                 . .
                                 •                                                                     .
                                                                                                               •
                                                                                                                                                           •                .•
                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                .                        .                               .                                       Tc:>tal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         $7,655.30
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                                                                                                                                                                                                                                                   •.                                                                                                                                                                                                     •                                                                                                                                                       .

                                                                                                                   •
                                                                                                                                                                                                                                                                                                ,                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                       •..                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                                                                                                                                                                       .       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .       .   ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ,
                                                                                                                                                                                                                                                                                                                •
                                                                                      •
                                                                                                                                                                                                                                                                                                                                      ,,                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                ..   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •




                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                '                                                                                                                                                                                            •                                                                                                                                                                                                                •                                                •
                                                                                                                                   •
                                                                                                   ,                                                                                                                                                                                                        •                                                                                                                   •
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .•       ,                                                                                                                                          .,
                                                                                                                                             Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 180 of 372




[:.::::~-~~:::::::::::::·:::::::·~?~;;;-.:~:o.;:::.~.~:;g?~:~9.!_~::.::"::·:.::::::.::::::::::~::1:::::::. :. :. :. :. :~::::.: ..   : : : :~1~_i:;_·:.~?;:· _!.?~9-~9-!?.~~.: . : : .: . : .:. : . -.. .::"~I~.~~-::·· :::·~iy~~;;. .~~::·:~::.=:-:. . . . . . .". . . .~,~~~-~~-~--·~~;~~~:::q;:~;:~-.~--j;~~--P~f. . . . ··=1


                                                                ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                                           Invoice
                                                                PO BOX 600636
                                                                                                                                                                                                                                                         Date                                  Invoice#
                                                                JACKSONVILLE, FL 32260-0636
                                                                                                                                                                                                                                                      5/8/2017                                   3674


                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                .
                                                  Bill To                                                                                                                                                     Ship To
                                          BACKERS POTATO CHIP·                                                                                                                                            BACKERS POTATO CHIP
                                          PO BOX 128                                                                                                                                                      1 WEST INDUSTRIAL BLVD.
                                          FULTON, MO 65251                                                                                                                                                FULTON, MO 65251    .
                                                                                                                                                                                                          PH# 573-642-2833


                            '
                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                      .




                            P.O. Number                                              Terms                                   Rep                         Ship·                             Via                            F.0.B.                                                       Project

                                        3846                                         Net30                                                             5/8/2017                                                            13815                                                                                       '
                                                                                                                                                                                                                                                                                                                       '
                                Quantity                               llem Code                                                                              Description                                                                 Price Each                                       Amount                      .
                                                                                                                                                                                                                                                                                                                       •

                                                  4-01 BULK CIIlP- QT__                                     BULK ATLA.'ITIC POTATOES                                                                                                                        18.50                                 7,418.50
                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                      -
                                                                                                                         .

                                                                                                                                         '



                                                                                                                                                                                                                                          '

                                                  •
                                                                                                                                                         .



                                                                                                                                                                                                                                                                                                              .
                                                                                                               '


                                                                                                                                                 '
                                                                                                                                                                                                                                                                          •




                                          •




                                              .


                                                      '
                                                                                                                                                                                                                            -•




                                                                                                                                                                       .                                                                                                      ..   ~   ~
                                                                                                                                                                                                                                                                                                              . -.                 '


                                r                                                                                                                                                                                                                           '                                                                          t
                                                                                                                                                                                                                                                                          •



                                                                                                                                                                                                                                      •                           .
                                    '                       .
                                                  .                                                                                                                                                                                Total                                                         $7,418.50




                                                                                                                                                                                                                   •




                                                                                                '
                                                                                                                                                           Case 3:18-bk-04194-JAF                  Doc 165-4         Filed 04/07/21            Page 181 of 372




I
    - --- - .
    ......      -· ·-       . p·1:· ·-·--N--· . "M-P::07 s-oo 18
                            ..o,cy.~:                            - .------· ···r - ······
                                                 .........................                                                                             . ·.·. .-.·.··.·.·.·. ·. ·.·.·.·..·..·....· ··..··.··.·.··.1··.·.. ·.·...·.··.-···..··.··.-...~i~i.;i.o. . ~. . . s.·...·.·.·.·.. ·.·...· ·.·.·.-...··.··.. ·.·.•· •· · · · · ·.·.·: ·.: Q?i~;.,~;~~~:~.;.~: :_,
                                                                                     - -·--.. -.· .c.·.·.1•.·.i~.-·...... N..·..~.-~} 7.:.·.•. . o.o.·.·.1.7.6.                                                                                                                                                                                                           ~-;.-~!9.~~::~~~~-~P.~!-:,: : : ~~:.:
                                                                                                                                                                                                                                                                                                            ...


                                                                                                                                                    •


                                                                        ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                                                                                                   Invoice
                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                        PO BOX 600636        •                                                                                                                                                                                                                             Date                                       Invoice#
                                                                        JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                      5/10/2017                                             3677



                                                       Bill To                                                                                                                                                                                            Ship To
                                                ONEIDA POTATO EXCHANGE, LLC.
                                                5901 FIRE LANE
                                                RHINELANDER, WI 54501



                                                                                                                                                                                                                                                    ,




                                P.O. Number                                                      Terms                                        Rep                               Ship                                           V,a                                               F.O.B.                                                                    Project
                                                                                                                                                                                                          ..l                                                                                                       .J.

                                           3849                                                  Nct30                                                                    5/10/2017                                                                                       1675716-24
                                                                                         .                                               .                                                                                                                                   .

                                  Quantity                                      Item Code                                                                                               ~on                                                                                                        Price Each                                                    Amount
                                                      407.8 BULK CHIP - OT..•                                              BULK ATLAN'f!C POTATOES                                                                                                                                                                             13.00                                          5,301.40
                                                      407.8 301                                                            !HE POTATO BOARD                                                                                                                                                                                    --0,03                                           -12.23

                                                                                                         '
                                                 .




                                                                                                                                                                                                                           •



                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                .




                                                                                                                                                                                                                                           •




                                .
                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                    •            .                                                                                                                                                                             •




                                                                                     .                                                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                          .

                                                                    .
                                                                                                                                                                                                                                                                                       -.
                        •
                                                                                                                                                                                                                                                                                                                                                                                               ..
                                                                                                                              .
                                                                                     •                                                                                                                                                                                             .

                                                                                                                                                                                                                                                                                               .

                                 1
                                                             .
                            •                                                                                                                .


                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                            Total                                                                          $5,Z89.17
                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                       .



                                                                                                                                                                                                                                                                                                                                               .,_ '         .
                                .• _ _ _ _ _ _ _ _ _ _....:...__ _ _ _ _ _ _ _ _....c.__ _ _ _ _ _ _ _ _ _ _ __

                                                                                                             l
                                                  ,
                                                                      Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 182 of 372




                                                                                                                                                                                                    ,


    .
    •                       ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                    Invoice
                         PO BOX 600636
                                                                                                                                                                     .     Date                          Invoice#
                         JACKSONVILLE, FL 32260C0636
                                                                                                                                                                         5/10/2017                           3678



               Bill To                                                                                                                  ShlpTo
             ONEIDA POTATO EXCHANGE, LLC.
             5901 FIRE LANE
             RHINELANDER, WI 5450 I




    P.O. Number                     Terms                       Rep                Ship                    .            Via                           F.0.8.                                Project
.
            3850                    Net30                                      5/10/2017                                                          l67l716-2S

    Quantity
                        -    Item Code                      .
                                                                                         Description
                                                                                                                                       .
                                                                                                                                                               Price Each                               Amount
                   448 BULK Cll!P - or__            BULKATI..ANTICPOTATOES                                                                                                  13.00                            5,824.00
                   448 JOI            .
                                                    Tiffi POTATO BOARD                                                                                                      -0.03                              -13.44
                                                                                                                                                                                                                                 .

                                                                               .                                                                                                                                                 i;

                                                                                                                                                                                                                        .

                                                                                                           .



                                                                                                                    .                                                                                    ,
                                .                                                                                                                                                                                                .
                                                                                                                                                                                                                                '
    .                                                                 •




                                                                                                                                                                                                                            •
                                                                                                                                                                                        .       .
                    .
                                                                                                                                                                                                                            .•
                                                                                                                                                                                                                            •
                                                -
                                                                                                                                                       .                       -                                            •



                                     .      •




                                                                                                                                                                                                                            .
                                                                                                                                                                                                                            •
                                                                                                                                                                                                                            •
                                                                                                                                                  I                                                                         '
                                                                                                                                                                                                                            •
                                                                                     '                                                                                                                                      '
                                                       ..
                                                                               .
        '                                                                                                                                                  Total                                          $5,810.56         •

                                                                                                                                                                                                                                      •
                                                                                                                                                                                    .
                                                                                                                                                                                                                            .
                                                                                                                                                                           •

                                                                                                                                                                 -
                                                                                                           '
                                                                                                                                                                                            (
                                                      --- ..      -
                                                                                                                                                                                                                                             Case 3:18-bk-04194-JAF                                        Doc 165-4                           Filed 04/07/21                   Page 183 of 372

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                "
            _,
                                                                                                                                                                                                                                                                                                                                                                            .                                                                   .                                                 .                                                .                                           .                        .   -       --··········-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .

            !. . .-~~-.::::::=~·::::~~;ir;:~                             ~;:~-~~9?i~~O!i: ~~:: : : .~: ~ : : : :I: ~~:: : : : : : : :~~:: : ~S~~~:;~~;~_i.?~Q.9.Qi,?~:: :~~--:: :~~:: :~: ~~-r·:~-~~:: :::~[;!~19;: ~: :~: :·: :·:_·~1:·: : : :·: =:9_;i~;~;~: _N·; _~:~-~~:~i~i:~~::gi~~~~--~-:-:. . J                                                    •




                                                                                                                                                                                                        •
                                                                                                                                   .
                                                                                                      ONEIDA POTATO EXCHANGE, LLC. .
                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Invoice
                                                                                                      PO BOX 600636                                                                                                                  '                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Oate                                                                         lnvoi_pe#                                                                                                  •
                                                                                                      JACKSONVILLE, FL 32260-'0636 ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  - S/10/2017                                                                                                  3679
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •.,
                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •



                                         '                                           Bill To                                                                                                                                                                                                                                                                                                        Ship To
                                                                         MBT PRODUCE, INC.
                                                                         PO BOX 600277                                                                                                                                                                                                                                 •
                                                                         JACKSONVILLE, FL 32260-0277
                                         •
                                                                                                              ,




                                                                                                                                                                                                                        •


                                             ..
                                                                                                                               .                                                                                                                                                                                                                                                                    .
                                             . P.O. Number                                                                                 Tenns                                                                        Rep                                               Ship
                                                                                                                                                                                                                                                                            ..                                                                                  Via                                                                 F.0.B.
                                                                                                                                                                                                                                                                                                                                                                                                                                     . .                                                                                                       Project
                                                                                                                                                                                        -                                                                                                                                                                                       •
                                                                 3851                                                                      Nct30                                                                                                                 S/10/2017                                                                                                                                                      1675716--26
                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                    ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,


                                                                                                                                                                                                                .
                                                     Quantity                      Item Code                                                                                                                                                                                              Description                                                                                                                                                           Prlce Each                                                                                         Amount
                                                                     .
                     I                                                   408.8 llULK C/IlP-OT.:.                                                                                    BULK A1LANTIC POTATOES                                                                                                                                                                                                                                          .                                                 i3.00                                                                                        S,314.40                                      -               \
                                                                                                                                                                                                                                                                                                                                                       .                                                            •
                                                                         408.8 301                                                                                                  THE POTATO BOARD    .                                                                                                                  ,                                                                                                .                                                                         -0.03                            ,                                                                    -12.26
                                                                                                               ..                                                                                                                                                                                                                                                                                                                                                                                                                  •                                                                    .
                                                                     .                    .                                                                •
                                                                                                                                                                                                                                                                          •                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                    •

                                                                                                                                                   -                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                . .
                                                                                                                                                                                                                                                                                                                                                           .                                                                                                .
                                                                         .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '       .
                                                                                                      .                                                                                                                                                                                                                        -                                        .                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                   .                                                                    -                                                                                 r
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                       -   •
                                                                                                                                                                                                                                                            .-                                ,   •
                                                                                                                                                                                                                                                                                                                                                                            -                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                          -                                                                                         -                                                              -                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                        - .                                                                                                                                                                                                                                                                  .                   '
                                         -                                                                                                                                                                                                                                                                                                     -
                                                                                 .                                                                                                              -                                                                                 -                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                             -                                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                     ..       -                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   -

                                                                 •                                                                                                                                                                                                                                                                                                                          -
                                                                                     . .                                                                                                                                                                                                                           .                                                                                                                                                                                              -
                                                 .                                     .                                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                    -
                                                         •
                                                                             ,
                                                                                 •

                                                                                     --- "
                                                                                      -
                                                                                                                                       .                                            •
                                                                                                                                                                                                                '
                                                                                                                                                                                                                        .,                                                -                                                                -                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '




                                                                                                                                                                                                                                                                                                                                   .                                    .
                                                                                                                                                                                                    '
                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                       ,.                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .-
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                      ,                                                                    .                        .               .                                                                                                                     .,
                 .       '                                                                                                                                                                                                                             •                                                                                                                                                                                                                                                      .                                                                                                                                                                       '
                                             '                                                                                                             •                                                                                                                                                                                               •                                                                                                          ,                   •                                                                                                             .                                                '
                                                                                                                                                                                        •                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ,



                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                       •
                                                                                                                                                                                    •                   .                        '
                                                                                                                                                                                                                                                                              •       .                                                                                                                                                                                                                                   •                                                                                                                              •
                                                 .
                                                                                                          •
                                                                                                                                                   -                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                       •                                                                                                                                              -                                                                                                                                                  i
                                                                                                                                                                                                                                                                                                                                                                                    •

                                     '                                                            -                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                ,   -                                                                                                                                                                                                          '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                 '                                                                                                                                                                                                                                                                -                                                                                             •
                                                             .                   •                                                                                      '                                                                                                                 •                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                            •                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •                                                                                                        •
                                                                                                                               .                                                                                                                                                                           '                                           .                                                .
                                                                                                                                                                                        .                                                                                                                                  .                                                .                                                                           •                                                                                                  •                                                                    •
                                                             .
                                                                             -
                                                                                                                   .
                                                                                                                       -                                                                                                                       '
                                                                                                                                                                                                                                                                                              .                                                                                                                                                                                                                                                                                                                                                                                      - ..
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                            •                           •                                                         .                                                                                                                                                     .
•                                                        -                                                                                 •                                                                                                                                                                                           .
                                                                                                                           .                                                                                                                                                                                                                                                                                                    .
                                                                          •
                                                                                                                                                       t                                    '
                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                        -                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •

                                                                                                                                                                                                                                                                                                               .                                                                                                                                                                                                                                                                                                                                •
                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             . ''                                                 •
                                                                                                                                                                                    •                       '
                                                                                                                                                                                                                                                                                          .                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -                                                                                        l
                                                                                              •                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                        .                   •
                                                                                                                                                                                                                                                                                                                                                                                                                    -                                                                                                                                                                                                                -               .'•
                                                                                                                                                                                                                                                                                                                                                                                                                                                    Total
                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                          '
                                                                                                                                                                                                        '                            ,                                                                                         '
                                                                                                                                                                                                                                                                                                                                                   •                                                                                                                                                          .                -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   $5,302.14
                                                                 •                                                                                                                                                                                                                                 .                                                                                    .                           '                                                                                                                                                                                                                                '
                                                                 .                                                                                                                                                                                                                                                                                                                                                                                  -                                                                                                                                                               •
                                                             '                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     !"
                                                                                                                                                                                                                                                                 '                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '



                                                                                                                                                   ,
                                                                                                                                                                   -.       ;
                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                   •                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                   •

                                                                                                              ..                                                                                                                                                                                  ·'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '

                                                                                                                                                                                                                •
                             .
                     •                                                                                                                                                                  •
                                                                                                                                                                                                                                                       ,
                                                     •                                        •
                                                                                              •                                                                •
                 •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  ••
    •   •
                                                                                                                                                                                                                                                                              •                                                                                                                                                                                                                                                                                                                                                                                                  ,
                                                                                                                           •
                                                                                                                                                                                                                                                                                                       •                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                         •
                                                                                                                     Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 184 of 372



                                                                                                                                                   '


                                                                                                                     -



                                                                 ONEIDA POTATO EXCHANGE, LLC.                                                                                                                              -- Invoice ·
                                                                 PO BOX 600636                                                                                                                             .
                                                                                                                                                                                                                   Date                           Invoice#
                                                                 JACKSONVILLE, FL 3226{).()636
                                                                                                                                                                                                                 5/10/2017                             3680



                                                   .
                                                   Bill To                                                                                                                          Ship To
                                             ONEIDA POTATO EXCHANGE, LLC.
                                             5901 FIRE LANE
                                             RHINELANDER, WI 54501




                                                                                                                                                                                                                                                                  •




                                 P.O. Number                                     Tei111s                       Rep                Ship                            Via                            F.O.B.                                 · Project

                                            3852                             .   Net JO                                       511012017                                                      1675716-27

                                 Quantity_                               Item Code                                                    .Desaiption                                                         Price Each                         Amount
                                                                                                                                                              ••
                                                  394.6 BULK CHIP - OT...                             BULK_AlLANTIC POTATOES                                   •                                                       13.00                              5,129.80
                                                  394.6 301                                           THE POTATO BOARD                                                                                                 --0.03                               -11.84
                                                      I UNEIDA·FL                                     ATLANTIC POTATOES                                                                                                -0.01                                 --0.01
                                                                                                                                                                                                                                '
                                                                                                           .

                                                       -                                                                                                                                     .
                             •
             .                                                                                                                                                •
                                                                                                                         .

                                                                     .


                                                                                                                                                   .

                                                                                          •

                                                                         .                                                                                                                                                                                    .




                                                                                                                                                                                                                                                                  -
                                                                                                       .

                                                             -
                                                                                                                                                                                                                                                                      '
                 .
     -                                                                                        -                                                               .                                                                 -
                                                                                                                                                                                                                                                          •



                                                                                                  .
                         -                             - .                                                                                                                      '
                                                                                                                                                                                                                                                      '
                                                                 •                                                                                                                      -                                           •


         •
                 -                                           -                                    -

                                                                                 -                                                                                                                                         .
                                                             •                                                                                                                                                     I                          -

                 .                                                                                                                                                                  -
                     -
                                                                                                                                                                                                     Total                                        -
                                                                                                                                                                                                                                                      $5,117.95
                                   •          •
                             -
     '                                                                                                                                                            "


                                       --




I.
                                                                                     ------------------------------
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                 Case 3:18-bk-04194-JAF                                 Doc 165-4               Filed 04/07/21                         Page 185 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      - -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
           ··- --- ......... ·---·--··-------- -·-----.. . ·---············1- -- -------·-·-·-····· -- - -···· ---- -- ---- - --- --1·······-•· -··--·-~-.. --.,----· . ····-· ................,___ _
          I................ Policy Na. MP-•7so a18 · ________ L......................----~'.?JE!i..~.?.:. :.~_?.-•q9-1Z~--.. . .:........... _______J. . . . . . . .~J.~I~.~<?-~----~---··-· · ·. . :. .~ ···-'·····-·---:~.:J,~-~~-~-~-~-~~-~-~-'....9-~.~.i.~~---~_·. q,~_. p~ f ..._.___J
                     ,   ···············-····-·······-·-·····-··-"·· ··-·---,_-- --------, ----- --_------- ----··--- ..
                                                                                                                                                '
                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                        --

                                                                                                                                                                                                                 •                                                                                                                                                                                                                               -
•
                                                                                                     ONEIDA POTATO EXCHANGE, LLC..
                                                                                                                                                                                            -                                                                                                                                                                                                                                                                                                                 Invoice
                                        •
                                                                                                 PO BOX 600636   - .                                                                                                                                                                                                                                                                                                                 -                                                            . .                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Date                                                                    lnvo~#
                                                                                                 JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                                                                                                                          -
                                                                      '-                                                                                                                                                                                                                                                                                                                                                                                      5/10/2017                                       -                                3681
                                                                                                                                                                                                                                                                                                                                                                                                                                             ··•.•

                                                                                                                                                        .       .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                      Bill To                                                                                                                                                                                                                                                                               ·Ship To
                                                        - MBT PRODUCE, INC.                                                                                                                                                  -
                                                          PO BOX 600277
                                                          JACKSONVILLE, FL 32260--0277
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                                                                                                                                                                                                                             -
                                                                                                                                                                                                                         •
                                                                                                 '
                                                                                 -                                                                                                                                                                                                                                                                                                      -                                                    .   -
                                                                                                                                                                                                                         . -               -
                                            P.O. Number                                                                            Terms                                                            Rep                            Ship                                                                       Via                                                                       F.O.B.,                                                                                                               Project
                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                         3853                                                .•                        Net30            -                                                                        5/10/2017                                                                                                                                      1675716-28                                                                                                                                            -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                  .                                                .
                                                                                                                                   .
                                                Quantily                                                                                                                                                 .           •                                                                                        .
                                                                                                     .            ltent Code                                                                                 .
                                                                                                                                                                                                                                   .               Description                                                                                                                                                               Price Each                                                                                       -Amount
                                                                                                                                                                                                -                                                                                                                                                                       -
                                                                  406.6 BULK CHII' • OT...                                                                      BULKATIANTIC POTATOES                                                                                           .
                                                                                                                                                                                                                                                                                                                                       .                                                                                                                              13.00                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   5,285.80
                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                  406.6 301                                                                                     THEPOTATOBOARD                                                                                                                                                                  .                                                                                                                     --0.0J                                                                         -12.20
                                                                         -
                                                                                                                                                                                                    -                                                               -•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
-                                                                                                                                                                                                            .                                                  -                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                            ..
                                                                                         .
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                              .                                                                                                          -                                                    .                                                                                      -
                            •

                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                            -                                                                                                                                                                                 •

                                                                                                                                                                                                                                           -                                            -                                                               -
                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                    -
                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                                            .
                                            .                                                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                    -                                                                                                                                .                .                                                                                                                                                                       . -                                     .
    • •                                                                                                                                                                                                      -                                                          .
                                                                                                              -
                                                                                             .                                                                                      - .                                                                                     .                                                                                                                                -                                                                                                                                                   -                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                  -
                                                                                                                                                            -
                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                   .                                                                                                                              .               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                      -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .        .
                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                      .                                                         .                            •                                                                                                                            .
                                                                                                                                                                                                                                                                                    -                             .
                                                                                                                  -                                                     '
                                                    -                                                                 -                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                     .               -                                      •
                                                                                                                                                                                                         •                       - .                                            -                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                         -
                                                                                                                                            -                                       .       .                                                                                                        •                                                                                                                                                                                            .
                                                                                 -                                                                                                      -
                                                                                         •
                                                                                                                                   •                .                                                                                                                                                                                                                                                                    -                                                                .
                                                                                             -                                                              .                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                     -


                                                                                                     -
                                                                                                                                                            -                   .   . '                                                                                         -                                                                                   .               -           .                                                                                                             -
                                                                                                                                                                                                                                   .                                                    .                                                                                                                                                •
                                                                                         .                                                                          a
                                                                                                                                                                                                                                                                    -                                                                               -
                                                                                                                                                                                                                                                                                                                                                                                                             -                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              j
                                                -                                                                                                                                                                                                                                                                 •
                 •                                      . - .
                                                             -
                                                                                                                                                                                                         '                                             -                            -
                                                                                                                                                                                                                                                                                                ·-
                                                                                                                                                                                                                                                                                                                                  ..                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                                                           '
                                                                                                                                                                                                                     -                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                   .                                                                                                                                                ..
                                    -                                        .                                                                                                  .                                                                                                   -                                                                                                                                                        '                .           .                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                             -                                              '                                                                                -
                                                                                                                                                                                                                                                                                                                                  •                                                                                                                                                                                                                                                           '•
                                                                                                                                                                                                             .                                                                                                .                                                                                                                                                                           •                           .                                                                       !. '
                                                                                                                                                                                                     .                                                                                                                                                                                                                                                            .           .           •                                       •                                                           .
                                                                                                                                                                                                                                       -                                                    -
                                                                                                                              ..                                                                                                                                                                                          -             -                                                                                                                         -
                                '
                                                                                                                          .   -                                 •
                                                                                                                                                                                                                                                                                                -                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -                            '-
                                                                                                         •            .                 '                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                   -                                                                                                                                -                                                                                               '                                                                                     .                                                           -
                                                                 --. .                                                                                                                                                                                                                                                                     .'                                                                                                                 - •                                         -                                    -
                                            .
                                            .                                                                                 .

                                                                                                                              -
                                                                                                                                                                                                     '           '                                                  •
                                                                                                                                                                                                                                                                                        .                                                                   .
                                                                                                                                                                                                                                                                                                                                                                    .                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                             -       -
                                                                                                                                                                                                                                                                                                                                                                                                                                         -                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ,.-
                                            .                                                                                                                               .
                                                                                         -                   .'               .
                                                                                                                                   •
                                                                                                                                                                                        .
                                                                                                                                                                                                     .           '                                 .                    •                       -
                                                                                                                                                                                                                                                                                                                                                                                                         Total                                                                                                                                SS,273.60
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •

                                     -                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                              .                     •           •
                                                                                                                                                                                                                                                                                                                                                                        -                       .                                                             -               '-                                                                                                             ''
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                 •


•
                                                                                                                                                                                                                     •
                                                        •
                                                                                                                                                                                                                                                                                                                              •                                                                                                                      ·.
                                                                                                                                        -           - -
                                                                                                                                                                                                -                                                                                                        ••                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -,. -   •
                -------~_;__--------------'---------,.,------,--'-.-· .·
                                                                                                                                                ..                                                                                                                                                                                                                                      -                                                                                                                                                                                                              -
                                                                                                                                                        .                                                                                                                                                         •                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      -   -
                                                                                                                                                                                                                                                           ••                                                                                                                                                                                                                 -                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '


                                                                                                                                                                                                                                                                                        "
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -- .
                                                                                                                                                                          Case 3:18-bk-04194-JAF                Doc 165-4         Filed 04/07/21   Page 186 of 372                                     •


                                                                                                                                                                                                   •
                                                                            .
 ··-···· ···-···-·-....... ·····-········ ......... ... . - .• ···-····························· .. -··· -·c ................... ········1 ·· ·-··"··-·-·················· ................. ··-········· ·····-·-·- .... ·-]
r-----· · ---·· . . . . . . . . . .Policy
                                   . . ,. . · · · · · · No.
                                                        · · · · --··MP-0750018
                                                                    · · · · · ···----·-·-····-·· . . . . . . . . . . . . . . . . . . :. L.__________. ___. ________ . .Claim
                                                                                                                                                                       -·· ·-· ·- ·-· · -No.
                                                                                                                                                                                         -·· · · · ·-17-000176
                                                                                                                                                                                                     --·---..-____ -·-·-·- . -·- - · · - -· - - . ·--····--,· _,... . _ ---·-,---_-
                                                                                                                                                                                                                                                                               Division         8 . - -·-· ........-·--·· -·"· Document·Name:
                                                                                                                                                                                                                                                                                   - -,------------------.                     · . . . · · ·-· -· -,-•--······-·-..-·. · . .Oneida
                                                                                                                                                                                                                                                                                                                                                                            . . ._. _._,. . . . .3.05.pdf
                                                                                                                                                                                                                                                                                                                                                                                                 . . . . _____,__, - . - -..,. . .

                                                                                                                                                                  •




                                                                                        ONEIDA POTATO EXCHANGE, LLC.
                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                        Invoice                                                            •

                                                                                        PO BOX 600636 ·
                                                                                                                                                                                                                                                                                                           .               Date                                       Invoice#
                                                                                        JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                      5/1112017.                                       .       3714

                                                                                                                                                                      •

                                                                Bill To                                                                                                                                                                                   Ship To
                                                        BACKERS POTATO ClllP                                                                                                                                                                            BACKERS POTATO CHIP
                                                        POBOX.128                                                                                                                                                                                       I WEST INDUS1RIAL BLVD.
                                                        FULTON, MO 65251                                                                                                                                                                                FULTON, MO 65251
                                                                                                                                                                                                                                                        PH# 573-642-2833
                                                                                                                                                                                                                                                                                                                                                                                                                                     "




                      .
                                                                                                                                                                                       '
                                       P.O. Number                                                                           'l'enns                          Rep                      ·Ship                                           V1&                                        F.O.B.                                                                    Pn,ject
                                                                                                                                                  .
                                                · 3861                                                                       Net30                                                5/11/2017                                                                                           13831                                                                                                                              ,•
                                                                                                                                                                                                                                                                                                                                                                                                                         1
                                           Quantity                                                      Item Coda                                                                                     Description                                                            .                  Price Each                                                          Amount
                                                            441.4 BULK CHIP-OT•.                                                              llUL!I.ATLANllC POTATOES                                                                              .                                                                         18.SO                                            8,165.90
                                                                                                                                                                                                                                                                                                                                                                                                                         •••
                                                                           •
                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                            .                                                                                                                                                                                                            '
                                                            .
                                                                                                                             .                                                                                                                                                .                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                       ,.
                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                '
                               •                                                                                     .                                                                                  .                                                                                                                                                                                                                ''.
                                                                                                             .                                                                                                                                                •

                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                    .                                                                                                                                                                                                                                                                                                                                    ..
                                                                                                                                                                                                                                                                                                                               .                                                                                          .
                                                                                                                                                              .                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                          ',
                                                                                                                 '                                                                                                                                                                                         .                                                                                                             ','
                                                                                                                                                                                                                                                                                                                                                                                                                         [
                                                                                                                                                                                                   .                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                        .                                                                                 .                                                                                                                                                                                                         ,
             ..                                                             .                                                                                                                                                                                                                                                                                                                                        ,
                                                            .

                                                                                                                                                          •
                                                                                                                                                                                                                                                          .                                                                         .
                                                                                        .                                                                                                                                                                     .
                                                                        .
                                                                                                '.
                                                    .                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                   "
                                                                                                                             .                                                                                            .
                                   .
                                       •
                                                                                                     .                       .
                                                                                                                                                                                   .                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                      •
                                                                                        '                                                                                                                                                                                                                                           .

                                                                                                                                                          .                -                                                                                                                                                                                                   ..
                                                                                                         .
                                                                                                                                                                                                   .                                                                                                                                        .                                                                                    '
                                                                                                                         .                                                                                                              ,                                                                                                       .

                                                                                                                                                                                                                                                                      .                                               '         .                                .                          •
                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                  .                                                                                                                                                                                         •
                           .                                                                                                                                                                                                                                  •                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                       •



                                                                                •                                .
                                                                                                                                      "
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                     '.
                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                  .                                                                                                                                                                                                                                                                                  •••
                                                                                                                                                                                                                                                                  .
                       .                                                                                                                                                                                                      .                                                                                                                                                                        .             •
                                                                                                                                                                                                                                                                                                                                                        .                                                            ,
                                                                                                                                                      .                                                                                                                   .
                      •
                                                                                                                                                                                                                      .                                                                   Total                                                                            ss-;165.90                                'i
                      .                                          .. .                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                           .
                                                                                                                                                                                                                                   •
                                                                                                                                                                                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                                                                                                                                                                                     1
                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                 '   :
                                            '
             •    •
                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                     •


                                                                                                                                              •
                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                        Case 3:18-bk-04194-JAF                                               Doc 165-4                       Filed 04/07/21                 Page 187 of 372
                                                                                                                                                                                                                                '                                                                                                                                                  •

                                                                                                                                                                                                                                                                                                                                                       ··r·-- ............ ·--... ..... ··- ... .·······1 · .. ... .                                                                      . , . .. . . ................ ·····-················-···· .. .. ..... .. ·-- -- . .........
    1
     -- . - • •. . ...... . ... ...• .. ···- ·- . .
                                            Policy No. MP-0750018
    I --'---' .....•••••.•..•.••••••••••••.••.••.••••.••.•.•.••.••.••.•••••.••.•• a .•.............•.... ________ .
                                                                                                                                         --          I
                                                                                      .• .. .•.. ... .. .. ·---····· . . • . ... .• •. . ...•......... ······· . . .... .... •. . . ······-···· ·•-· , ...... - - - ....... . .. - - - -· . .
                                                                                                                                                                                                                        Cla-im No. 17-000176                                                                                                           _.:                                  Division 8
                                                                                                                                     _______ .. .. . _- .. ., ...... ------ .•.. ----- --- .. . -'---- .. . .. ------··-·-•····-·---·······--·-······· .•.. ··----)······-· ··-························· ········-············- •·················· ····-··· ... - - -·- -- ·-·· ·c ·- --- - -- --··-·-···············-····-... - .. -, .. , ···-······-················-... ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Document_Name: Oneida 3.05.pdf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ••




                                                                                                                                                                                                                                                                                                                                       '

                                                                                                 ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                                                                                                                                                                                                                                                      · invoice                                                                                                •
                                                                                                 PO BOX 600636                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .                                                 •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Date                                                                 Invoice#
                                                                                                 JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                            ,.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              511112017 ·                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3687
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .



                                                                                                                                                                                                                                                                                                                                                                       •                                                                                                                                      .
                                                                                   BiUTo                                                                                                                                                                                                                                                                                           Ship To                                                                                            '                                   .                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                              BACKERS POTATO CIDP                                                                                                                                                                                                                                                                          BACKERS POTATO ClllP
                                                                              PO BOX 128                                                                                                                                                                                                                                                                                   l \VEST INDUSTRIAL BLVD.
                                                                              FULTON, MO 65251                                                                                                                                                                                                                                                                             FULTON, MO 65251
                                                                                                                                                                                                                                                                                                                                                                                                                                                             .                                                                         .            .
                                                                                                                                                                                                                                                                                                                                                                           PH# 573~2-2833
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •

                                                                                                                                                                                                                                                                                                     -;,·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •


                                                                                                                                                                                                                                                                                                                                                               •



                                            P.Q .. Number                                                                Terms                                                             Rep                                                              Ship                                                                       V,a                                                                      F.O.B.                                                                                                                     Project
                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                           .                                                                                                                                                                                                                                  .                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                 3862                                                    Nct30                                                                                                                  5/11/2017                                                                                                                                                       13832                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                    .                                                                          .                                                                                                                                      .               .
                                                                                                                                                                                                                            .                                           .                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                Quantity                                               .Item         Code                                                                                                                                               Oescription                                                                                                                                                      Price Each                                                                            .                Amount
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                  448.2 BULK CIIIP - OT...                                                 BULK A1LANTIC
                                                                                                                                                                    .    POTA1-0ES                                                                                                                                                                                                                                                                                                                    18.50                                                                  8,291.70
                                                                                                                                                                          .                                                                                                                                                                                                                                                                                                                                                        .

                                                             .                                                                                                                                                  .                                               .                                                                                                                                                                                                                                                 .                                             .                            .
                                                                                                       -                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                                                      .                           .

                                                                                        .                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                                                                                                       '                                                                                                                                                                                                                                                                                                                              •

                                                                                                                                                                                                                    .                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                         .                                                                                                                           ••
                                                                                                                                                                                                                        .                                                                                                                                                  •                                                                         •
                                                                                                                                                                                       .                                            •
                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                            .                                                                                                                                                                                                 .                                                    '
                                                                                                                                                                               '               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                         .
                                                                          •                                                                                                                        . .
                                                                                                                                                                                                                    .                                       .                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                               .

                                                                                                                                                                                                                                                                                 .                                                                                         .                                                                                                                              '                                         .
                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                        .               •
                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                         .                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                     •
                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                               .                                                                                                                                                  .                                                                     .                             .
                                                                 .                                                                                                                                                                                                  .                •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                    .                                                                                        •                                                                                          .                                                                                                                                                                            •                                              .        .

                                    .
                                                                                     . .
                                                                                                                 .
                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                 •                                                                         .                    -
                                                 •
                                                                                                                         .
                                                                                                                             •                                 .
                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                            .                                •                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '                .
                                                                                                                                                                                                                                                        .                                                                                                                                                                                                                                                                                                   .
                                            •
                                              .                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                .
                                                                     .• •                                                                                  •                                                                                                                             .                                                                                                      •                                                                 .
                                                                                                            . ..                         .· r                  .                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                   . .                                                                                                                                                                         .                                   .                                                                                                                                                                                                                                               ..•
                                                                                                                                                                                                    ..                                                      .                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                             .                                                                                                                                                                                                                                                     .   •
                                                                                                                                                                                                                                                                                                                                                                                                                    .                                                                                                                                                                                                               l            •
                       .                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                               •           .                                                                                                                                                                   .                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                 •                                                                                                                                                                                                                                                                                                                          .
                                            .                                                                                                                                                                                                               .                                                                              •                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                   ..                                   •.
•
                                                                                                                                     .                                                                                                                                                                                                                                                  •
     ..                                                                                                                                                                                                                                                         .                                                                                                                                                                                •
      •                                                                                                                                                                                                                     '                                                        •                                                                                                                                                                    •                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ..           .
                                            •                                                                        .
                                                                                                                         '               -
                                                                                                                                                       •                                   •
                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                    •                            .                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •

                                                                                                                                 .                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                      .
                                .                                                                                                                      .                           •
                               .                                                                                                                                                                   ..                                                                                                        {                                                                                                                                   .                                •                                       .
                                                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                                               .
              •                                                                                                      . .                                                                                                                                                    ..                                       .                         .
                                                                                                                                                                                                                                                                                                                                                   •                                                                                                 .                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                          •
                                        •                                                                                                              .
                                                                                        .                                                       •                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                   •       •                                                                         •                                                                                                                                                   •


                                                     .                .
                                                                                             •    .
                                                                                                  •
                                                                                                                                                                   .
                                                                                                                                                                               •
                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                    . .
                                                                                                                                                                                                                                                                                                                                                                                            .                   •
                                                                                                                                                                                                                                                                                                                                                                                                                                 Total
                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        $8.291.70
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                 .                    .                                                                                     .                                                        .                                                                                                                                                                                                                                                                           .
                                    •


                  .        .                     .'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ••
                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                                                                                                                                                 .   "
                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                            '                                                                                         •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ••
                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
    . .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ..
                                                .·       .                                                                                                                                                                                                                               •                                                              •
                                                                                                        •                                                                                                                                                                                •                                                                                                                                       I                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                •                                                                                                                                                                                                                                                                                                                                                                                                    •
        .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ••
         •                                                                                     •                                                                                                                                                       Case 3:18-bk-04194-JAF                                                                       Doc 165-4               Filed 04/07/21                                      Page 188 of 372




                                                                                                                                                                                                                                                                                                           '   .                                                                                                                                                                                                                                                                         •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '   .
                                                                                                                                                                                                                                                                                   •                                                                                                                                                                                                                                                                     .       '




                                                                                                                                                                                                                                                                                                                                                                                                                                                    •


                                                                                                                  -                            .

                              -                                                                      ONEIDA POTATO EXCHANGE, LLC.                                                                                                                                                                                                                                                                                                                                                                                                                                                Invoice •

                                                                                                     PO BOX 600636
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ·Dale                                                                Invoice#
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •

                                                                                                     JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5/11/2017                                                                        3688
                                                                                                                              •                                                                                                                                                                                                                                                                                                                             •

                                                  '


                                                                              Bill To                                                                                                                                                                                                                                                                                                                                                                   Ship To
                                                                                                                                                                                                                   •
                                                                  BACKERS PO'fATO CHIP                                                                                                                                                                                                                                                                                                                                                          BACKERS POTATO CIHP
                                                                  POBOX128     .                                                                                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                l WEST INDUS1RIAL BLVD.
                                                                  FULTON, MO 6S7SI                                                                                                                                                                                                                                                                                                                                                              FULTON, MO 65251
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                PH# 573-642-2833


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •



                                                                                                                                                                                                                                                   •


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •

                                      P.O. Number                                                                                                      Tem,s                                                                   Rep                                                                     Ship                                                                                 Via                                                                                         F.O.B.                                                                                   Project
                                                                                                                                                                               '
                                                                                                                                                                                                                                                                   .
                                                      3863                                                                                             Nct30                                                                                                                           5/ll/2017                                                                                                                                                                                        13833                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                               .                                                                                                                                                                                                                            .
                                          Cluantily                                                                      Item Code .                                                                                                                                                                                    Description                                             •                                                                                                                       Price Each                                                                                   Amount
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                              441
                                                                              .   BULK CHIP· OT...                                                                                                     BULKATI.ANTJC POTATOES                                                                                                                                                                                                                                                                                                                !$.SO                                                                   8,158.50
                                                                                          .                                                                                                                                            .
                                                                                                                                                                                                       •                                                                                                   .                                                                                                                                                                                        "                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                           •
                                                                                                                                                                                                                       •                                                                                                                        .                                                                                                                                                                                                                                                        .                                            i
                                                                                           .                                                                                                                                                                                                                                                                                                                •                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .

                                                                                                                              .                                                                                                                    .
                                                                                                                                                                                                                                                                           .           .       '                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                    .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                               .                                                                                                                        .                                                   •                               .                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                               .                                                                                                                                                                                                                                                .                                                                                                    .
                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                           •                                                                                                                                                                                    .                                                                                                                                                                                                     .
                                                          •
                                                                                                                                                                                               .

                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                            .                                                                                                            i
                              .                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                            .                                                       .                   .           .                                                                                                                                                                                             •
                                                                      •                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                               •
                                                                                      .                                                                                                                                                                                                                                                                                                                                                                                             .               •
                                                                                                                 .
                                                                                                                          •                                                                                                                        .                                                                                                                                                                        •                                           .
                                                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                            .
                                                                                                                                  .                                                                                                                                    '                                                            .
                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .                                                            •
                                          .                                                                                                                                                                                                                                .                                                                                                                                                                                                                                                                                         .                                           .

                                                                              .                                                                                            ,,
                                                                                                                                                                                                                                                               .                                                                                                                                                                                                                                                                                                         .
                                                                                  •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                         .                                                             .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                   •                                                                                                                                                                                                                                                                                •
                                                                                                -                                                                                                                                                                                          .                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                •

             ..                                                                                                                                                                                                                                                                                                                                                                                                                                                         .                                                   .
                                                                          •                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                             '                            ,,                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            .                                                                                                '
                                                              •                                                                                                                                                                                                                                                                 '                                                                   •
                                                                  .                                                                                                                                                                        .                                                                                                                                                                                                                                                            .                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                   •                                                                       .                       .                                                                                                                                                                .                   •                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                   .                                                                                                                                                                                                                                                                     .
                                                                                                                                          .                    .
                                                                                                                                                                                                                                   "                                                                                                                                •                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
    ,.            .                                                               .                                                                                    .           •                                                                                                                                                                                                            •                                                                                                                                                                                                                                                                             •
                                                                                                                                                                                   .                   •
                                                                                                                                                                   •                                                                                       .                                                                                    •
                  '
                                              .                                    .                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                  .                                                                        .                                                                           .                                                                                                                                                                                                                                •                                                                                    •
                                                                                          .                                                                                                                                                                                                                                                                                                                                                                                                                                     '                .
                                      .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                   -               •

                                                                                                         •                                                                                                 .                                                                                                   .                                                                                                                                                                                                                                                                                             .                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                  .                                                                                                                                                                                     ,,                                                                                                                                                                                                                                                                                   •
'                                                                             •
                                                                                                                                                                   '
                                                                                                                                                                       '
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                •                               '                                               .
                                                                                                                                                                                                                           .                                                                                                                                                                                                                                                                                                                         •
                                                                                                                 '                                                                                                                                                                                                                                                                  '                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                    .                                                                                                       •                                                                                                                                                                                                         1.
                                                                                                    .,
                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                                                                                    .               .                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                        .•                                                         '        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            •                                                                                                                        •
                                                                                                                                                                                                                                                                                                       .               ''                                                                                                                                                                                                                                                                                                                                             •
                                                                                       •                             '
                                                                                                                                                                                                                                                                                           .                                                                                                                        •
                      .                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Total
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                •                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 $8,.158.50
                                                                                                                                                                                                                                                               •                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                          .       '
                                                                                                                              ·-                                           •                                                                                               •
                                                                                                                                                                                                                                                                                                       .                                        .
                                                                                                                                                                                                                                                                                                                                                            .           .                                       '                                                                                                                                                                                                        ''

                  -                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '                                                                                                    .




                                                                                               ·-                         '       '   '
                                                                                                                              "                                                                                                                                                                                                                                                                                                                                                                                                          .   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ' ·•·--·.                            .., .
                                                                                                                                                                                                                                                       •

                                                      '           -----'----'------'--'-----~--'---'------'-~--'''---~---~-
                                                                                                                                                       l
                                                                                                        •                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                            •


                                                                                                                                                                                                                                                                                                                            •
                                                                             Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 189 of 372




                                                                       '



                                                                                                                                                                                            '



                                  ONEIDA POTATO EXCHANGE, LLC.                                                                                                                              Invoice
                                  PO BOX 600636
                                                                                                                                                                                 Data                   Invoice#
                                  JACKSONVJLLE, FL 32260-0636
                                                                                                                                                                             5/11/2017                       3689




                        Bill To                                                                                                                 Ship To
                      BACKERS POTATO CHIP                                                                                                    BACKERS POTATO CHIP
                      POBOXl28                                                                                                               I WESTJNDUSTIUALBLVD.
                      FULTON. MO 65251                                                                                                       FULTON, MO 65251
                                                                                                                                             PH# 573-642-2833




             '
            P.O. Number                           Tenns                    Rep             Ship                                  Via                         F:O.B.                             Project
                                  •
                                                           '

                     3864                         Nc!30                                 5/11/2017                                                            13834
                                              '
                                                                                                                                                                                      •         '




            Quantity                  Item Code                                                 Description                                                           Price Each                    -Amount
                                                                                                                                                                             .
                       454.8 BULK CHIP • OT...                     BULK ATLANTIC POTATOES                                                                                          18.50                     8,413.80




                                                                                                                             '




                                          .


                 '                                                                                                                                                                                                  '

                                                                                                                                                         '


                                                                                                                                                                         '




                                                                   •


                                                                                                                                                                                                        '


                                                                                                                                                                                                                        '


                                                                                                                                                                                                                '
                                                                                                                                                                                                    .

                                      •

                                                   •   '



                                                               '


                                                                                                                                                  1
                                                                                   '




                                                                                                                  '




    •
                                                                                                                                                                 Total                                      $8,413.80
        '




                                                       ··---------------------------
                                                                                                                                                                                        '
                                                                                                                                                                                                                            '
•
                                                                                                                                                                   •                                                                                                     Case 3:18-bk-04194-JAF                                                   Doc 165-4                    Filed 04/07/21                  Page 190 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                              •                                                                                                                                                                  •


         [:~: : :_·: ~=·: :·~: : :~?.i ;: ~; : ~~~Q?."iQ_Q:i~: : ~~~:: : : : : : : : : ;"[: : : : : : : :~~~:~: : _: S.!~:~;:~~:: ~:i-QQQ.!.?.i~: : .~: : :.:~~:: : ~: :J:.: ~~:~:-c.:-~i;I~i?;:~: : :·: ·~~-::·1: : :~-;:~~~;~_;~,;t.:~;.;~:i.:~~;~i~~-::~--~~~:~f==::~"]
                                                                                                                                                                                                                                                                                                                                      '



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ,-,     ..
                             •                                                                                            ONEIDA POTATO.. EXCHANGE, LLC.                                                                                                                                                                                                                                                                                                                                                                                                                               Invoice
                                                                                                                                                                                    •
                                                                                                                          PO
                                                                                                                           .
                                                                                                                             BOX 600636        .•
                                                                                                                                                                                                                                                                                                                      •

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .                       Dale                                                                 Invoice #
                                                                                                                          JACKSONVILLE, FL 32260-0636.                                                                                                                                                                                                                                                                                                                                                                    -----+--'="'--
•
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  5/1112017                                                                             3690

                                                                                                                                               •                                                                                                 ,.


                                                                                          Bill To                                                                                                                                                                                                                                                                                                                                      Ship To
                                                                              BACKERS POTATO CHIP                                                                                                                                                                                                                                                                                                                          BACKERS POTATO CHIP .
                                                                              POBOX128.                                                                                                                                                                                                                                                                                                                                    1 WEST INDUSTRrAL BLVD.                                                                                                                                                                                                                                              •

                                                                              FULTON, MO 65251                                                                                                                                                                                                                                                                                                                             FULTON, MO 65251
                                                                                                                                                                                                                                                                                                                                                          '                                                                Pl!# S73-642-2833     ·
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '

..




                                                                                                                  .                                                                                                                                      •                                                                                                                                         .                           .                                                                                                                                                                                                                        .
                                                                                                                      .
                                                 P.O. Number                                                                                                                Tenn~                                                                     Rep                                                             Ship·.                                                           Via                                                                                   F.O.B.                                                                                                    .P1oject
                                                                                                                                                                                                                                     •


                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                          .                                                                                                                           .'.                                                                                                      •


                                                                      386S                                                                                                  Net30                                                                                                                        5/11/2017                                                                                                                                                           1383S                                .                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                      .                                                                                                                                                                   .


                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •                       .
                                                 Quantity                                                                                     Item C<Xle                                                                                                                                                                              Description                                                                                                                                                             Price Each                                                                                   Amount
                                                                                              450 BULK CHIP- or...                                                                                               BULK ATLANTIC
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                               PITTATOES                                                                                                                                                                                                                                                                                                           18.50                                                                    8,325.00
                                                                                                                                                                                                                                                                                     .                                                                                                                                                               .                                    '               '
                                                                                                                                                                                                                                                                                                                  .                                                                                                                                                                                                   ..
                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                       .                                                                                                                                                                                                                                                    .               .
                                                                                                                                                                                                                                                                                         '                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
     '                                                                                                                                                                                      •                                                                                                                                                                                                                                                    •                                                                                                                     .               .                                                                            •
                                             •
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                       '                    ..                                                        .
                                                                                                                      .
                                                                                                                          .
                                                                                                                                                                            .
                                                                                                                                                                                                                         .                                               .
                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                 .   .                                                                           .                                 •
                                                                                                                                                                                                                                                                                                                                                                                                                                   "                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                             •       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                       '                                                                                                                                                                                                                            '
                                                                                                                                                                                            •                                                                                                                                                                                                                                                                                                                                 .
                                                                              .                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                          •
                                                                                                                                                                                                                                                                                                              .                                                                                                                                                                                                                                                                                        •
                                                                                                                                      .                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                          .                               .                                                                                                                              .                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                  .                                                '

                                                                                                                                                                   •            .                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                       •                    .•                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..
                                                                                                                                                                   •
                                                                                                                                                               •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                           •
                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                                                                                                                                                           .                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                             .                                               .
                                                                                                                                                                                                     •                                       . .                                                                  .                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                              '                                                                                                        .,               '
                                                                                                  .                                                                                                                              •                                                                                                                                                                                                                                                                '                                                                                                                                     '               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       '
                                                                                                                                                                       '                                                                                                                                                                                                       . ..                                                                                                                                                       .                                    .
                                                                                                                                                                                                                                                     .                                                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                    .                                                        .                                   .
                                                                                                                                                                                                                                                                                         '
                                                                                  •
                                                                                                                              '                                                                                                                              .                                                                            .                                                                                                                          •                                                                                                                         '
                                                 .                                                                                                                                                                                                                                           .                                .                                                                                                                                                                                               '                                    '
                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                          .                                                                                                                                                                                                                                                                                                                                                                             •


                                 .
                                                                                                                                                                                    .            •

                                                                                                                                                                                                                                                                                                                                                                       .                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   •
                                                                                                                                              ..                                                                     .                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                           '       .
                                                                                      ..                              .                                                                                                                                                                                                                   .   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                    .                                                                                                .                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .
                             . . .                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                              '
                                                                                                                                                                                                                                                                                             '                                                                                                                                               •                                                                    .                                                                                                     '
                                                                                                          .               •                                .                                                                                                                                         •   .
                         .                           .'                                                                                   .            '                                                                                                                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                      "                                   .                            •                                                                                                                                                                                  .                           .
                                                                                                                                                                                                                                                                                                                                                      •                                                                                     ..                                                                                                                     '
                                                                                                                                                                                                         •           .                                                                                                                                                                                                                                               .
                                                                                                                                                                                    •                                                                                                                                                                                 •.
                                         .                            .               .                   •                               .                                                                                                                                                                                                                                                                                                                                  .                                .                                                                .                                                            '
                                 '           •                                                                                            .                        .                                                                                                                                                                                                       •                                           .
                                                                                                                  'I                                                                                                                     .                           .                                                                •                                                                                                                          .            .                                                                                                    .
                                     .                                                                                                                                                                                                                                                                                    '                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                  •
                                     .                                                                                                                                                                                   '
                                 .                                    ..                                                      .                                                                                                                                                                                                                                                                    .                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                               .                                                 .                                       '                                                                            .                                                                                                                                      .
                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Total
                                                                                                                                                                                                                                                                                                                                                                                                           .
                                 '                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                                                    .                               "$8;325,00
                                 '                                                            •                                       •                                                                                                                                                                                               •                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                             .                                                                                .                            .                                                                                                                                                                                               .               .
                                                                                                                                  .                                                                      •   •                                                                                               ..
                                                                                                                                                                                                                                     '                                                                                                                                                         .                                                                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                   •

                                                                                                                                                                                                                                                                                                                                                                                                                                       ..                                                     •
                     •                           '                                                                                                 '                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                                                              • •
             •   •                                                '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                  .                                                                                              •                                                                                                                                                                                                                              '
                                                                                                                                                                                            '                                                                                                                                                                                                                                                                                     .   '                                                                                                                '
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                              -·---·---~-------~---~-----                                                                                                                                                                              •

                                 .,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                                    '
                                                                                                                          •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    - -·.           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                     .                           .

                                                                                                                      .'                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ..
                                                                     .. .                                                                                                                                                                        Case 3:18-bk-04194-JAF                                  Doc 165-4                             Filed 04/07/21              Page 191 of 372
                                                                                                                                                                                                                 •


                                                                                                                                                                                                                                                                                                                                                                                                                              "                                                                                                                                       ----                                    ----

                r.:____ ~-- - ~- ·_ _ ..:.:.~?.!!?(_~~:. ~,~~q?_~~,o-~~:~.:. .~::~:-~ :~~~-[~·: ~~ -:· :_:· - ~j~~-~ ~~:~~-;~099_~?~ :·_ ,:_- : '. ~-~::.~!.-~::_: .:.: ~_i_;i_~~~~: ~ .: -~ : : .'.: ;r.: : . ::_:--~~~~;~-~-~-~~-~~: q_~~ld~-- 3;:9_~;:~"~~                                                                                                                                                                                                                                                                                                                                                  _~-- -J
    '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •




                                                                                                                               ONEIDA POTATO EXCHANGE, LLC.
                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Invoice
                                                                                                                           PO BOX 600636                                                                                                                                                                                                                                                                                                                                    .



                                                                                                                           JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                                                                                                          Date                                                             - Invoice#

                                                                                                                                                                                                                                                                                                                                                                                                                                                                        5/1212017 . .                                                                            3694                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                                                                                                                                                                                                                                                                                                                                •
                                                                                                          •
                                                                                                                                                •                                                                                                                                                                                                                                               ..
                                                                                             Bill To                                                                                                                                                                                                                                                                                            Ship To
                                                                                 .BACKERS POTATO CHIP                                                                                                                                                                                                                                                                                  BACKERS POTATO CHII'
                                                                                 PO BOX 128                                                                                                                                                                                                                                                                                            I WEST INDUSTRIAL BLVD•                                                                                                                                                                    •
                                                                                 FUL1'0N; MO 652.51                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                                                                                                       FULTON.MO 652.51.
                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                       Pllfl 573-642-2833                                                                                                        •



                                                                                                           •
                            .                                                                             •




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    'T
                                                     P.O. Number                                                          ..                                         Tenns                                                           Rep                                     Ship                                                                          Via                                                           :F.O.B.                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Project
                                                                                                                                                        .                                                                                                                    .                                                         .                                                                                                                                                                                             .                                •
                                                                                 •                                                                                                                               •
                                         .                                   38o9                                                                                                            .
                                                                                                                                                                     Net30                                                                                           S/12/2017                                                     .                           •                                                         13838

                                                             Quantity                                                              Item Code                                                                                 Description                                                                                                                                                                                                  Price Each
                                                                                                                                     .   .                                                                                                                                                                                                                                                                                                                                                                                               Amount
                                                                                         440.6 B!/LK CHIP -01'...                                                                                        BULK ATI..ANITC POTATOES I                                                                                                                                                                                                                                                 18.50                                                                        8,151.10
                                                                                                                                                                                                                                                                                                                                                               •
                                                                                                                                                                                                 •
                                                                                                                                   .                                                                                                                                                                                                                                                                                                                                    .
                                                                                                                                       •                                                                                                                                                                                                                                                                                                                •
                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                         •                                                                   .                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                                                             .                                                                                                                                                   ,
                                                 .                                                                                 .                                     .                                                                           .                                                                         .
                    •                                                                        •                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •                                                        •                                        •
                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                     .

                                                     •                                   .                                                                                                                                                                                                                                             .                               •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     .
                                                                                                 l•
                                                                                                                                                                                                                                                                     •                                                                                     .
                                                                                     .       .                                                                                                                   •
                                                                                                                                                                                                                                                         •
                                                                                                                                                    .                                                                                                                                                                                                                      .
                                                                                                                                                                             •
                                                                                                                                                                                                                                                                             .                                                                                                              .                                                                           .                                                                                                 •
                                                                                                                                                                                                                         .                                                                                                                                                                                   •                .                                                                                      • .
                                                                                                      .                                                                                                                                                                                                                                                                                                          .                                  .
                     .                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                               .                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                       .       .                                   .                                                                                                                            .                .
                                                                                                                                                                                         ,
                                                     .                                                                                                                                                                                                                                                                     .                                                                                              .
                                                                                                                                                                                                                                     .                                           .                                                             .                                                                                                                                                 •                                                                                            •
                                                         .
                                                                                                                                                                                             .                                                       .                                       .
                                                                     •
                                                                             .
                                                                                                                                       .                             .           .                                                       .                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      •
                                                                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    .
                                                             .
                                                                 .                                                                                                                               .
                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                       •                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                                                                                           ..                                                                                                                                                            .
                                                                                                                                                            •
                                                                                 .                                                     .                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                .                                                                                                                                                 ..                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •            .
                                                                                                                                                                 .               •                                                                               •                                                                                                                 .
                                                                                                                                                                                                                                                                                 .                                                                                                                                                                                                                                   •
                                                                                                                                                                                                     •                       .                                   .                                                                                                                                                                                                                  .                                                                .
                                                                                                                                                                                                                         •                                                                                                                 •                                                                                                                                •                                                                                                 .
                                                                                                          .           •                    •                                                                                                                                                                                                                           .
                                                                                                                                                                                                                             .               .                                                                    .                                                                                                                                                                                  .
                                                                     .                                                . •                                            .                                                                                               .                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                       .
                                                     .                                                                '                                                                                                                                      •                                                                                                                     .                                                                            .                   •                .
                                                                                                                                                                                                                                                                         .                                                                                                     .                                                                                                                                                                                      .
•       •
                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                          .                                                                                                  .                        .                                                                                                      .
                                     .                                                                                                                                                                               .                                                                                                                                                                                                                                                  .                                                .
                                                                                                                                                                                                                                                                                                                                                                                            ...•
                                                                                                                                                                                                                                                                                                                                                                                                     •
                                             •                                                                                                                                       .                                                                                                                                                             .                                                             .                                                                                                           .                                    •



                                                                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                 •
                            . -. '                                                                                                                                                                                                                                                                                                                                                                                            •                                                                              .                                                   . .
                                                                                                  .               .                                                                                                                              '                                                            •
                                                                         .   .                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             •
                                                     •                                           • •                           .
                                                                                                                                                                                                                                                             .
                                                                                                                  •                                                                                                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                                                                                       •
                                                                                                                                                                                                                                                                                                                                                                                                                     .                                                      .
                                                                                                                                                                                                                                                                                                 .   •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                  Total
                                                                                                                                                •                                                                                                                                                                                                                                                                                                                                                                                        .
                                 •                                                                    .                                                                                                                                                      .                                                                                                                                                                                                                                                                                       $8,JSJ.IO
                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                                  ..               .
                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •                                   -                                            •   .


                                                                                 '                                                                                                                                                                                                                                                                                                                       •
            •
                        •                                                                                                                                                                                    •                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •                                                                                           ..
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     •
            •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         •


'
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      (
                                                                                                                                                                                                                                                                                                                                                                                                                                           ••                                                                                                                                     •
                                                                                                              •                                                                                                                                                                                                                                                                                                                                                                                          '
            •                                                '                                                                                                                                                                                                                                                                                                                                                                                                                      .       .
                                                                                                                                           ••

                                                                                                                                                                                                                                                                                                                                                                           .                                                                            .
                                                                                                                                                                                                                                                 Case 3:18-bk-04194-JAF                                                           Doc
                                                                                                                                                                                                                                                                                                                                  • 165-4
                                                                                                                                                                                                                                                                                                                                      •                       Filed 04/07/21                                  Page 192 of 372
                                                                                                                                                                                                                                        •                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                                                                                                          '            '
                                                                                                                                                                                                                                                                                 '                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                              .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '



                                                                                                                                                                                                                                                                                                                                                                                                                                                '

                                                                                                                                                                                                                                                                                     '                                                                                                                                                                                                                                                                                                                                                                                                                                                     .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                           •


                                                                                                                               . .                                                                                                                                                           •                                                                                                                                                                                                                                                                                                                                                                                                             .

                                                                                                      ONEIDA POTATO EXCHANGE, LLC.
                                                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Invoice
                                                                                                      PO BOX 600636                                                                                                                                                                                                                                                                                                                                                                                                                                                               Date                                                                                                Invoice#
                                                                                                      JACKSONVILLE, FL 32260-0636                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             j695 .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      5/1212017                                                                           .



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ,
     '                                                                Bill To                                                                                                                                                                                                                                                                                                                                                              Ship To

                                                      BACKERS POTATOCIIlP                                                                                                                                                                                                                                                                                                                                                     BACKERS POTATO CHlP
                                                         PO BOX 128                                                                                                                                                                                                                                                                                                                                                           I WEST INDUSTRIAL BLVD.                                                                                                                                                                                         ·-
                                                         FULTON, MO. 65251                                                                                                                                                                                                                                                                                                                                                    FULl'ON, MO 652SI
                                                                                                                                                                                                                                                                                                                                                                                                                              PH# 573-642-2833


                                                                                                                                                                                                                                                                                                                                                                                                      '



                                                                                                                                                                                                                                                                                                                                                                                                                      '

                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                         . Ship                                                                                              Via                                                                                                             F.O.B. .                                                                                                                                                     Project
                                 P.O. Number                                                                                                        Terms                                                                   .Rep                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       .                        '

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                 .
                                                                                                                                                    Net JO                                                                          .                                        5/12/2017                                                                                                                                                                                                       13839
                                                     3870                                                                                                           '                                                                                                              '                                                                                                                                                                   .
                                                                                                                                                                        .                                                                                                                                                                                                                                                                                                                                     .
                                                                                              -                                                                                                         .                       .
                                                                                                                                                                                                                                                                                                     Description                                                                                                                                                                                                          Price Each                                                                                                                                              Amount
                                     Quantity                                                                             Item Code                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              18.50                                                                                                       8,010.SO
                                                                              433 BULK CHIP - OT...                                                                                             BlJLK A1LANTIC POTATOES
                                 .                                                                                                                                                                                      •                                .
                                                                                                                                                                                                                                                                                                 '
                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                              .                                                                                                                                                               .                                                                                                                       .                                                                                    .
                                                                                                           .
                                                                                                          .                                                                                                                                                                                                                                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                         •        .                                                                                                                                                                           .                                           •                                                                                                                                • •
                                                                                                                                                                                                                                                                                                                                                                                  '
                         .                                                                                                                                                                                                                                                                                                                                                                                    .
                                                                              '
                                                                          .                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                                                                                    .
         .                                                                                                                                                                                                                                                                                       •                                                                                            .
                                                                                                                                                                                        .                                               .'                                                                                                                                                                '                                                                .                                                      .           .                                       '
                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                         .                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                '                                                                                                                                                                                                                                                         '
                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                                                                                                                                                                                                     '

                                                                                                                                                                                                                                                                             •                                               ..                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                                                                                                                                                                                 .
                                                              '

                     .                                                                                                                                                                                                                                                                                                                        '                                                                                                                                                                                                                                                                           ,.
                                             '                                                                                                                                              '                                                                                                                                                                                             •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                        .
                                                                                          -                                                                                                                                                                                                                                                                                               •                                           .'                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                             '                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                      .                                                                                                                                                                                                                                      .                                                                                                                                         •                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                            '




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              -
                                                                      '
                                                                                                                  '                                                                                                                                                                                              .                                                                                                                                                                                                                                                                                                                                                                        •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '

                                                                                                  '                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ,                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                     '
                                                                                  .                                                                                                                             •       .
                                                                                                                                                                                                                                                                                                                                                  '                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '



                                                                                                                                                                                                                                                                                                                                              '                                                                                                            .                                                                          '           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '
                     '
                                                                                      '

                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .           .                                                       '                                       .
                                                                                                                                        '
                                                                                                                                                                        '                                                                                                                                                                                                                                                     '                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                  .                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  .
                                                     •    '                                                                                                                                                                                                              .                                                                        .                                                                                                                                                       '                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '

                                     .                                                            '
                                                                                                                                                        .                                                                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                                                                                                                   .                                            '
                                                                                                                      '
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '             .                                                            .                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  , .'                        '                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '                                                                                                                                                                     '
                                                                                                                          ,,                                                                                                                                         '                                               .                                                                                            '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                            .
                                                                                                                                                        ,                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 '                                '
                                         '
                                                                              '
                                                                                                                                                '
                                                                                                                                                                                                                                                                                         '                   '           '                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                           ''                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ,
                                                                                                          '                             '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                '                   '   '
                                                                                                                                                                                                                                                                                                                                                              •                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                    '
                                                                                                                                                                                                                                                                 '           '   '                       '   '                                        '                                                                                                                                                                                   '                               '
                                                                          '                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .                                                                                          .                                                                                                                                                                                                                     .
                                                                                                                                '
                                                                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                                                                                      t                                                                                                                                                                                                       '                . '                                        '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  '                        .
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   '



                                 '                        '
                                                                                                  .
                                                                                                      '
                                                                                                              '
                                                                                                                                    '
                                                                                                                                                                                            '
                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                         '

                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ·- --
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          .                                                                                                                      '
                                                                                                                                                                                                                                             '   .                       .                                                            .                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                    '

                                                                  '
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                             '                                                                                            .
                                                                                                                                                                                                                                                                                                                                                                                          '

                                                                                                                                                                                                                                                                                                                                                                                                                                                   '                                    .,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Total                                                                                                                                                                               $8,010,50
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    •

..                                                                                                            .                                                                                                 .
                                                                                                                                                                                                                            '                                                                                                                                                                                                              '                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              '                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        .
                 •
                             .                   '

                                                                                                                                                                                                                .   '                                                                                                                                                                                                                                                                                             '       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      .       '



                                                                                              '                                                                                                                                                                                                                                                                                                                                                                                     '        '                                                                                                            '


             '
                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ..                         •




                                                                      '                                                                             '           '           ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           ,
                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 •
                                                                                                                  ,   '                                                                         ,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           .   .       .   ..
                                         •
                                                                                                                                                                                                "
                                                                                                                                                                                                                •
                                                                                                                                                                                                                    •
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          •                                                                                                                                '                                                         ,.
                                                                                                                                                                                                                                                                                                                                                                  " '·       ·,                                                                                                                                                                                                                                                                                                                                                                                                                      ·'
                                     '                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                .       '
                                                                                                                                                           •                                                                                                                                                                           '
                                                                                                                                  •
                                                                                                                                                                                                                                                                                                              ,
                                                                                                                                                                                                         '
                         1, :                  I                                                                                                                                                                                                                                                                                                       '
                         i       o             1
                         ! ......
                         i ~
                                                                                                                                                                                                                                                                                           '       ..•'
                                 UJ        .;·
                        ii ~ i
                        .; L               : !.                                                                                                                                                                                                                                                                                                                        •
                         , LUO''
                         I               -
                             u W''•!' •
                         ;;' ::::,
                             oz:
                         , oO:
                         !;      .. ,'    ' i
                                         (/),,
                         '       (l)     c...;
                         L
                         . E~
                           ro·..::.•i                                                                                                                                                                                                                                                                                                                          '
                         !z         i                                                                                                                                                                                                        '
                        ,,       -1--'
                        .;
                         '       C             '                                                                                                                           ,.,
                    •    ' QJ
                         , ·E ,.               i'                                                                                                                                                                                    ••
                                                                                                                                                                                                                                 •
                         ' :,                  i                                                                                                                                          •
                                                                                                                                                                                         "                                                                                                                                                         '
                         '8                                                 "                                                                                                                                                                                                                                                                      '
                         [
                                                                                                                                                                                                                 o ·o t
'
'                                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                             ,
                                               '
                                                                                                                                                                                              '
                         ; IX)
                                               :     '
                        .,' C
                                                                                                                                                                                                                                                          •
                          '' ,_
                              0
                         1       ·$
                          ' ci.                                                         3   "? ~-5f((5rl                                                                                                                                                                               '
                                           '   :'        '                                                                                                                     •                                                                                                                                  .'
                        '!                     !                                                                '
                          ;l                   !
                          ~---'1
                                                 '
            •                                                                                                                                                                                                                                                                                             •
                                               i                                                                                                                           '   .
                                                                                                                                                                       '       '
                                               '!                                                                                             '                                          ' 1t~                                                                    -                                                                                        '       '
                                                                                                                                                  Qt,.7} (, ' -
                          ;, "°
                          I. r--- .
                                    . !'       ,!                                                                                         -        ?, f,,$' I ..j-                   ~ tfrr.                                                     >(                                                 '
                          i ......
                          i O
                        ·! 0                                                                                                                                                                                                                                                                                               •
                          i 0                                                                                                                     -Z c. [Z:
                                                                                                                              '
                                                                                                                                                                                      tr ,i'
                         !' r--'
                          ! .-I                                                                                                                                                                      0
                                                                                                                                                               J::'.                                                                                                      •                                                                        •
                         I~                                                                         ,
                         !        E              !.
                         "
                          ' ·- '  (1J
                          '
                         !U -  !
                                                                                                                                                                                                                                                                                                                                                           '
            '            I
                         !                       ! ' . ,,,,.:.
                                                 '                                                                      ' '
                                                                       ;
                                                                                                        '
                                                                                                .                                                                                                                                                                                                                                              '
                                                                                                            '                                                                                                                                                                                                      ,,
                                                                                    K           '
                                                                                                                    '
                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                           •
                             '                   l                                                                                                                                                                                                                                                                                 '
                         i'                                                                                                                                                                                                                                                        •
                         I o,                    '
                          i' .-I               :'
                             0
                          ' o.                                                                                                                                                                                                                                                                                '.
                            U"l
                         ;i r--                                                                                                                                                                                                                       '                                                                                    '
                         10
                          a                                                                                               •
                          ; c..I                                                                                                                                                                                                -·.12: .                                                                                       '
                         ·: L                                                                                                                                                                                              ,.
                                                                                                                                                                                                                                                                                                                  ,;   '
                          '                                                                                                                                                                                                                                                                                                                                                •
                                                                           <.6 the                                                                                                                                                                                                                                         .   '
                                                                                '
                                                                                                                                                                                                                                                                               '
                                                                   •                                                                                                                                                              o,h "J z                                                     '
                                                                   "                                                                  OL85l                                                                                                                                                                                                                            1
                I        !O
                                 0.
                                                                           1,~zs:4:c                                                                                                                                                                          '
    '                    :
                             '
                         ''                                                1-,,..16/?
                        .i                                   ••
                                                               '
    '   .
                                                                                            '
                                                                                                                                                   '   '
                                                                                                                                              Page 193 of 372     Filed 04/07/21   Doc 165-4      Case 3:18-bk-04194-JAF
                                                                                                                                                                                                                                                                      '
                                                                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21      Page 194 of 372
                                                                                                                                                                                                                             .       .

                                                                                                                    I                                                                                                                                    •        !
                                                                                            •                                                                                                                                                    . ., .,l
                                                                                                                                                                                                                                                    .,        j
                                                                                                                                                                                                                                                    _, .:     ;

                                                                                                           tf ~,o             fit;,r.k/
                                                                                                                                                                               Gur..-~-                                          •
                                                                                                                                                                                                                                         I
                                                                                                                                                                                                                                                              '
                                                                                                                                                                           •

                                                                                                                           2     06 ~id /J{,
                                    -                                                                                          }111ttVJ'~f,q/
                                                                                •
                                        •


                                                                    •
                                                                        •   •
                                                                                                                                                                  •

                        •
                                                                                    •
                                                                                    •
                                                                                                             '                                                                                                            y. r-oo                            .i
                                                                                                                                                                                                                                                              j' .,
                                                                                                                                                                                                                                                                               •
                        •

                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                              i
                                                             !f /tj7.{j&'                                                                                                                                                                                     ;       n- '
                                                                                                                                                                                                                                                                      fI
                 fsl\J 3 / 0                                                                                                                                                                                                 •                                .I__


                                                                                                                                                                                                                                                              I       z;
                                                                                                                                                                                                                                                                      P i
                                                            __L_::.'5~-Q~O-·_.                                                                                                                                        •                                       1,

                                                                                                                                                                                                                                                                           '
            •   r:: 5/0                                                                                                              i
                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                              "
                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                      1--'-
                                                                                                                                                                                                                                                                      "-J !'
                                                                                                                                                                                                                                                                      D
                                                                                                                                                                                                                                                                       I



                                                                                                                                                                                                                                                                      81
                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                           I



                                                                                                                                                                                                                                                              I "          I
                f-, ';¾I-it 3                                                                                                                                                                                                                                 1
                                                                                                                                                                                                                                                                  ' "' I
                                                                                                                                                                                                                                                                           1
                                    •
                                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                                                           I
                                                                                        •

                 q O, D f}vi,,,, Jlor.wfiJ                                                                                                                                                                                                                        •



                                                                                                                                                          •
                                                                        T.-t~#,,/ ~ fJ Plr«                              1~                   /          glj {) c J
    .   .                   •
                                                                                                      /1 CIV'II-C;Jf-d                   .   d- 0 &, 0 Cw f
                                            •
                                                    '
                                                                                                                                                                                                                                                                                   •




                                                                                                                                                                 •
                                                                                                                                                                               '   '   .                .,   .-   '


                                                                                                                                                  . .•
                                                                                                  "
                                                I                                       ' ,,.,,,,
                                                                                            •. .•


                                                                                                                                                     ~--   .'                                  '•

                                •
                                                                                                                                                                                                    •

                                                        '                                                                                                                                  '




'
                                                                                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 195 of 372




    - .··----                    - - ·. ----·--- ·------·. ----··· -------r·--- --· --·----·-----···-···-· .. -- .·- ---·------ - ·-- - - · - -- ··--·---·                                                                                                      -·- -- --                   - ·- -   --·--                 I

    .................. .. . . . .... ~~.~.'..~. .   ~~- . ~.~-~~~·~·~·~·~-~..................,...............1. ·-· ...............,........~.I-~.'. :. .~.~.:. .~.~~.~~.~.~.~·~· -·. ·- ·- . . . . . . . . . . . . . . . . . . . . ~.i~'.~~~.:. ~.. . . . ...J. . . __~~.~~.:.~.:~. ~;~.;~.~(?.~~~~~~~.'.E.~~~~~~--.~. ....l

                    ••
                         .        .
                                      •
                                          :,

                                                                                                                           •
                                                                                                                            •




                                                                                                                                                                                Iii



                             ~S/V J7 J
                             1~-iob
                             f,·dd IO

'
                                                                                                                                                                                             •
                                                                                                                                '
                                                                                                                                                                                                                                                                                                                     •




                                                                      •


                                                     J&-~ /)v,w
                                                                    569tf
                                                                    ;i. 1r,,2---
                                                                      3:; Lf(?: 'd                                                                                                                              •
                                                                                                                                                                                                                                         •


                                                                   . 'I/; 2-                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                    '   .
                                                                  !f if21r~o                                                                                                                                                                                             •   • '.



                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                             (   .
                                                                                                                                                                                                                                                                •                                            '
                                                                                                                                                                                                                         t                                 ...  ·
                                                                                                                                                                                                                    ft

                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                 •

                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                         •    "'
                                                                                                                                                                                                                                             . ' s
                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                         ~··, -




                                                                       j




                                                                                                                                                                                                                                                                                        f




                                                                                                                                                                                                            '
                                                                                                                                                                               Case 3:18-bk-04194-JAF                      Doc 165-4            Filed 04/07/21        Page 196 of 372                                                       '            '

                                                    '
                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                                       '
            • -- - --- - -- --------- - -------------- - -•- - _- • -- •• -- _,__ -- - • •- - C ---- ---- -- - -- ---- ___ ,__ -------- - -- -- __ ,_____ ---------- '--,---                                                                                                        ----        ___ ,_ , ___ ---- ---- -- -- ---- - -- -- - --- • -- -- - ------ -• - --- --------- -                                -- •- --- --          -- -------- -]
                                            Policy No. MP-07500f8                                                     -                   1-                       -        Claim No. 17-000176                                                                       I'                 Division 8                             1-       Document Name: DOCUEMENTATION &
                                                ,
                                                        _- -                            __ _                      ,       ,
                                                                                                                                                                          _             -
                                                                                                                                                                                        ,
                                                                                                                                                                                                                                   -        _                         I_
            ·-····- -------······-··..······--... ·-· .. ----- .. -----,--- :· .... --·--- .. .. . . ... ---- .. - .,..,. ..,... ··--·---·-··- ···----- . -- . ---- --- .. ---- .... __ ___ .... - --··----··---·- --·--- ·········--··-·---·-·----·-·- ----- . -------' ---- ...
                                                                                                                                                                                                                                                                                            _                                   - .. ___-.........._....... ..• ___ ____ .....MAPS·ONElD,.,
                                                                                                                                                                                                                                                                                    ................ --------- ---- ... ----· --- .1,,,     ,,                   ,       ,.    ........ ..
                                                                                                                                                                                                                                                                                                                                                                                  ,       ,
                                                                                                                                                                                                                                                                                                                                                                                                                             _- -
                                                                                                                                                                                                                                                                                                                                                                                           ... ------ ----- --·--··--·--·--- .. ---- ,-,--,.----
                                                                                                                                                                                                                                                                                                                                                                                                  ,,,.,
                                                                                                                                                                                                                                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   .
                                                                                                                              '
                                                                                                                                                                                                                                                                                         -                                                                                                                                                       -
                                                                                        1
                                                                                         -i                                                                                                                                                                                                                                               ,_,.

                                                                                         '
                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                            -
                                                                                                            '
                                                                                                                                                          -    -




                                                                                        -
                                                                                         '                                                                                                                                                                                                                                                                                                                       -


                                                                                                                                                                                                                                                                                                                                                 -           -




                                                                                                                                                                                                                                                                                                                                                     -       -                                                                                                                         '
                                                                                                                                                                                                                                                -     -




                                                                                                                                                                                                          ...-
                                                                                         '
                                                                                                                                                                                                     '


                                  fshl 29 7                                                        -
                                                                                         -                                                                                                                             -   -




                          -~303                                                         !.
                                                                                         '
                                                                                                                                                                                                                                                                                                                                                                              -

                                                                                                                                                      -f<'t~1v~                                      f DtJ                     #utd~                                                                                _{IIO,S/thfJ },e,,                                                                    ~J
                                                                                                                                                                             3~,P /}e,,r~
                                                                                                                                                                                                                                                                                                               ltif(e.                           t') /)e,                     tJ fl                       f;.12 ,Jt

                    '

                                                                                                                                                                                                                                                                                                            _- Slr/l'fll-l!- fA,,•/vJ .:ti.2. -
                                                                                                                                                                                                     ;     .'                                                                                                  - -                                                                                f>oW-,e-£,
                                                    5 o. D /}v,-.t,v         .          i"
                                                                                                                                                                                                                                                                                           -



                                   G11•A¥!tJµ,                                                          .                                                                                                                                                                                                                                                            '



                                           fl()     13                                                                                                                                                                             ,-   ~
                                                                                                                                                                                                                                            '


                          '                                                             '                                                                                                                                                                                                                                                                                                                                                                          '


                                                        t.f I lf 7: ?,,
                '

                                                                                                                                                                                                                   '       -                                                                                                                                                          '

    '
        -
                                                ' y, i}J,                                                                                                                                                                                                                                                                                                                                                                                              '




                                           -                         '             ---             (,                             '
                                                                                                                                                                                                     '
                                                                                                                                                                                                      '
                                                                                                                                                                                                           ',
                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                    _$ 'fCf1 [p
                                                                                                                                                                                                                                                                                                                     -   '




                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                                          -
                                                                                                                                                                                                     '                                                                                                                                           -
                                            '
                                                                                                                                                                                                                                                                                                                             '                                                                               '
                                                                                                                                                                                                                                                                                                                                                                                                                           '



                                                                                                                                                                                                                                                                                                  -   '
                                                                                               '
                                                                         '               -

                                                                                        ''                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                     -                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                   '

                                                                                                   -'
                                     -                                                  '-                                                                                                                                                  -
                                                                                                                                                                                                                                            -                        -                                                                                                                                                         '


'
                        -~-~----~--~----~-------
                                  -
                                                                                                                                                                                                                                                                                                  "
                                                                                                                                                                                                                                                                                                                                -     '
                                                                                                                                                                                                                                                                                                                                                 '


                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                                                                           '       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                           '

                                                                                                                                                                                                                                                                                                                                                                                                            •
                                                                                                                                      '
                                                                                                                                                 '
            -                                                                       '
                                                                                                                                                                                                                                                                                                                                                                                                                                                       -       '
                                                                                                            ,_
                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                                                                                                               '   '
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               .,
                                                                                                                                                                                                                                                                                                                                                                                                                 -
                                                                                    '                                                                                                                                                                                                                                                                                                                        '         '
                                                                                                                              Case 3:18-bk-04194-JAF              Doc 165-4        Filed 04/07/21          Page 197 of 372

                                                                                    •                                                                                                        -
                                                                                                                                 •
    --~·-·;-------                                                   ........   -                                           Claim No. 17-000i76..                                        --- ... ---·-------··                                                                                                                                                               ••


                                                         -                                      ·. . ,. ·· · -.. . ·-·-· · -·--·-·-··--.:.-.. . ". . . . . . . . . . _ ,_ -_,_ _ ·-· · · · · · -· -· · · · j       . .Division
                                                                                                                                                                                                                       . . . . . . . .a. . . 7·---·-.
                                                                                                                                                                                                                                             . . . .J .Do,cument
                                                                                                                                                                                                                                                       .. - . ...--......Name: .DOCUEMENTATIO--
                                                                                                                                                                                                                                                                          MAPS-ONEID                        .N&
                                                                                                                                                                                                                                                                                     .. ... -·--- -- .. .. ·-· .................
                           .                                                                                                                                                                                                                                                                   ········-·····..·-····--"·""""'"'"'"''..'. '.
                                                             .                                                                                                                                                                                                                             '                                                                         _,,.,

             •                 :-·                •
                                         •    •


                                         .,                                                                                                                                                                                                                               •

                                     •                                   •


                                                                                                                                                                                                                                                            .
                    '•''                                                                                                                                                       •
                                                                                                       •
                                                                                                                                                                                                                                         •                      •
                                                                     •




         '; .                                                                                                                                                                               •
•

          r

                                                                                                                                                                                                                                                                                                                                                            ·-


                                                                                                                                                     •
                                                                                                                                                                                     •




         I•                                                                                                                                                                                                    •                                                                      ..



         I. j=-s1v- 31 o
    •    l -r: · 310
         . 'h'Jds# If 15'                                                                                                                                                                              •
                                                                                                                                                                                                                                                                                  •
                                                                                                                                                                                                                                                                                                                                                                 •




                                                                                                                                                     •




         'I
         I
         •
          '
         '"
          •                .RI/                       Hl).f'1tbf,J                                                                                     •

         ·••                                                                                                                                                                                                                                                        . .


        !:1
                                                  9,() {)-av</                                             •


                                                                                                                                                                                                                                                                •



                                                                                        •


                                                                                            •


                                                                 .   .
                               •


                                     133f.t,,v · -
         .
         ••

         I''                                      l-)--Lj-1),~
         ~                                                                                                                                                                                                                                                                                                                            •



         '
        ·ll
                                                  i      1 )1-                                                                                                                                                                                                                                                                                      •



                                                                                                                                                                                                                                                                                                                   •

         ..
         'i
         •
                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                                                                          '
         •                                                                                                                                                                                                                                                                                                                        .       .                  '

        II
         jI
                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                                                                                                                  •


                                                                                                                                                                                                                                                                                                                                                -
         "I.
         •I                                                                                                                                                                                                                                                         •


        rI·'~. ,
         ,, ",..
                                                                                                                                                                                                                                                 ..                           •                                                                         •


         '  Ai_,
         ,I,_,                                •   •

                   \./
                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                  -•


                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                          . .
                                                                                                                                                                                                                                                                                                                                          -.

                                                                                                                                               •
                                                                                                     Case 3:18-bk-04194-JAF   Doc 165-4        Filed 04/07/21    Page 198 of 372                                                                                          '

,.... .......... ...
      ,,                       ,
                                                                                                                                                             .··r·                                 ,,.,..                                                         . ··1
I'                                                                                                                                                                                                              Document Name: DOCUEMENTATION &
'' .. .. .....
 , , ,           ,.
                                             Polley No. MP-0750018                                  Claim No. 17-000176                                          '          Division 8
                                                                                                                                                                            ,....   ----,---                I             MAPS-ONEID ...                             I
                                                                                                                                                                                                                                                                .....I


                      '
                      I'
                      ''

                      I
                      Ii
                      I
                      'i
                      :
                      i

                      I-
                      Ii
                      i
                      'i
                      '
                      '
                      I
                      I
                      i


                      '
                      I
                      '
                      '
                      j
                        '
                      '
                      'i
                      :
                       ''
                      I
                      '•
                      j
                      ''
                      '•
                      I
                       '
                       i
                      ••
                      l
                      j
                                                                                                                                                   •   i


                      •                                                                                                                                                                                                          '
                       I                                                                                                                                    ••
                                                                                                                                                           • '

                      !
                                                                                                                                               '



                      }                                                                                                                                                                                                    '
                                                                                                                                                                                                                        -··w    r
                      '                                                                                                                                                                                                         •                       •
                      •                                                                                                                                                                                                  '.   \,, P
                                                                                                                                                                                                                        ,.,;,:;o
                                                                                                                                                                                                                                      ...
                                                                                                                                                                                                                                      ,

                      }
                      i
                      l                                                                                                                                                                                                                                     -
                      i
                      •i
                      §
                      j
                      I
                      '
                      j
                      I
                                                                                                                                      .
                                                                                                                                  ·'·, ·"'
                                                                                                                                        " "'
                                                                                                                                      ,;;;,
                                                                                                                                                                                     -.        '
                      i
                      I
                      I'
                           •            •
                      i'
                      i
                      •
                      !!
                      ii
                      •
                      I'
                      I
                      ''
                      •I
                      fI
                      f                                             United States Department of Agriculture                                                                                                     September29, 2015
                           i

                      i                                             Farm Service Agency                                                                                                              N
                      •'
                      "
                           '
                           i
                           •
                                              Farm: 297
                                                                              Flagler County FL                                                                                                             -
                                                                                                                                                                                                                                            •


                      l
                      i

                       '  '
                                              Tract: 303
                                                                                         1:9,000                                  '                                                                     i           ;
                      '

                                             Disda!mer: Wetland identifiers do not represent the size, shape.or specific determination of the area.
                          !                            Refer lo your original determ,ination (CPA-026 and·attached m?ps) for·exact wetland
                                                            boundaries ~nd determinatioriS, g(contact NRCS:                   : :;i<>.r_
                      1
                      ,,
                      •                              --~-
                      "!'- \. ''-'-•
                      ""' "<
                      ,,- ,.                            i
                                    ,p . '
                                   '•"
                                     .,,-                                                                                                                                                                                                       '
                                                                             ·,   --,.
                       -
                                                                                                                                                                                                                                                                 '
'                                                                                                                                                                                                                                                   '
                                                                                        Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21        Page 199 of 372



                                                  .,   ,   .....,_.    •                                                                                                                                         i ..•.                            .,,.,,,   ... ,..,_,_                                                      .. ·1
                                                                       •
          Policy No. MP-0750018                                                         Claim No. 17-000176                                                        Division 8                                    i            Document Name: DOCUEMENTATION &
                                                                      !
                                                                      •I,.   ......,.                                                         _J                                                                I                  .
                                                                                                                                                                                                                                                                     MAPS-ONEID ...
                                                                                                                                                                                                                                       ............. ··" ··-··· ---·······---····-- ,.,., ··-·
                                                                                                                                                                                                                                                                                                                                _]




                                                                                                                                       '/··•;--;,:'~
                                                                                                                                         •



                                                                                                                             ' ._,
                                                                                                                                       !          '
                                                                                                                        •                               •
                                                                                                                             '         •                                                    '   '.




                                                                                                                                                                                                -
                                                                                                                                                                              - .
                                                                                                                                                                                  ..@"
                                                                                                                                                                                    .,;
                                                                                                                                                                                    :- '                                                   .....
                                                                                                                                                                                                                                                   -
                                                                                                                                                                             ,. ..,_


             '
                 .,   ~   ',

                               '
                                                                                                                                                                             iJ.,,!;'                                                                                                                         ij .,
                                                                                                                                                                                                                                                                                                              ,;J:
                                                                                                                                                                                                                                                                                                              li1'
                          •                                                                                                                                              .fJ.,,,,4d                                                                                                                           '
                                                                                                                                                               .68.42.
                                                                                                                                                               '6 -- ... -
                                                                                                                                                               '     .                                                             '
    .."
    "
                                                                                                                                                                 UHEL                                                          r'iJ ,,, ,1." , /OS
                                                                                                                                                                                                                                                                                      .
                                                                                                                                                                                                                                                                                                       t>     ji
                                                                                                                                                                                                                                                                                                             •ii
                                                                                                                                                                                    ,,
                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                ~   . .,,,.;l<i_ .-...!
                                                                                                                                                                                                                                                                      •-
                                                                                                                                                                                                                                                                                                 ,-0   ---
                                                                                                                                                                                                                                                                                                                  '
                                                                                                                                                                         '                          •    ,.   -~,• +.i· f'
                                                                                                                                                                                                                     • t
                                                                                                                                                                                                                          .                                          •·i
                                                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                          I
                                                                                                                                                                                                                          L                                         i1
                                                                                                                                                                                                                               '
                                                                                                                                                                                                      . } •;i                                                         i
                                                                                                                                                                                                    ...  ,.,.~, ,·vf
                                                                                                                                                                                                                   1




                                   '. '
                                                                                                                                                                                                "   ...
                                                                                                                                                                                                                   i'                                                 !                                                               •
                                          '
                                              •                                                                                                                                   ...' '"
                                                                                                                                                                                      -             .,                    j.                                        .-f --            "'   ..

                                                                                                                                                                                                                                                                                                                      "




                                   United States Department of Agriculture
                                                                                                                                                                                                                          August28,2015
                                   Farm Service Agency                                                                                                                                                  N
                                                                                                                                                                                                        ;•
                                                                                                                                                                                                                                                                                  •
          Farm: 310
          Tract: 310
                                                             Flagler County, FL                                                                                                                          •
                                                                                                                                                                                                                                                                            •


                                                                             1 :9,640
                                                                                ' .
     Disclaimer: Wetland identifiers do not represent the size, shape or spe"cific determination of the area,                                                                                                                                                                                                             •
                Refer to your original determination (CPA-026 and attached maps) for exact wetland
                boundaries and determinations, or contact NRCS:




                                                                      -                                                                                                                                                                   --------- ·---- ------
-
                                                                                                                                  '
                                                                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 200 of 372



                                                                                                                          •

                                                                                                                                          '



        '~




             •



    ,
    .
                                                                                                                                                                                                                                                                   •• •




•




                                                                                                                                                                                                                                                           •




        •




                                                                                                                                                                                                                                                                              •




•




                 •




                                                                                                                                                                                                                                                                          •



    --
    i
    '
                 .,                              ··-------·
                 ---• J. - - - · · - · · - - - - · - - -
                 •' 7
                         ,.L6Z-NS.:l-VOI3NO l8i:o-:9w1 :aweN ~uawn:ioa
                                                                         ~--------
                                                                             8 UO[S!ll[O
                                                                                                                    ----                  -
                                                                                                                                     9Ll000·Ll 'ON W!OJJ
                                                                                                                                                                   ~--·                   -                 -        ------~---
                                                                                                                                                                                                                      8100,LO·dW 'ON kl!JOd
                                                                                                                                                                                                                                                               ~



                                                                                                                                                    ·--·           ·-·-------~---- ---------··---'"------- -·------------,-----·---·-----!-...-.-----·--       ;
        ~
                                                                                                                                                                                                                                                      •            ,,,
                                                                                                     Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 201 of 372




'




                ·.

                                                                                                                                                                                                                                                             .,.




                              '
                                                                                                                                                                                                                                                                 \




                                                                                                                                                                                                                                                       ..
                              •




                         ••




                +




'

                                                                                                                                                                                                                                                   •


                              •
    -                                                                                                                                                                                                                                                   •
•



                     '
                         •




.
                                                                                                                                                                                                                                               '            '.
                         "'•N019Nnnr'B\lffi3NO ZBJO-c>WI .:aLUeN-~~•wn,o•--,       ---~ 8 UOISJA!O           I                 -----           9LJOOO-LJ 'ON LUJelJ                  --    ··1·-     ---   ·--llJOOSLO·dW 'ON AJ!10d     --
            I
            -- -~~---------·---------                                                                                                                                        -----···--------~·- -
        '
                                  •· •   ••   ••      ' , ,

                                                         •
                                                                               !
                                                                       -·.--'-·----------------~---·-·-······                       -------                                                  •
                                                                                                                                                                                                             -                         --------
                                                                                                                                                                                                                                  ..          '.
                •
                                                                                                                                                                                                                                                   •
                                                                                                                                                                                                   Case 3:18-bk-04194-JAF      Doc 165-4     Filed 04/07/21   Page 202 of 372




    z
    ~
                                                                                                                                                                                                   ,
    z                                                                                                                                                                                                                                                                                                                                                                                                                                      '
    cl
    :::,
    ~



    "°o;e
    <( '
             •



                                                                                                                                                                                                       ~
    ~o
  WO
' ZIJ"I
;O~                          CLAl,INO,                                     11-11S"                                                       .                            s              r,                                                                        .   7:..,1               (7                                                                                   ,,2,b I             7
. "'0
' •• 0

  E~                              .                                      -       (,                                                  .                               ' .              "            ',                         --,----'--''1"-'r-li_v"''(;.:..·/.:..6'-,-----+------+------·-
     ro                                                                                                                                                                                                                                                                                                               '¾ POT1\TOES REh:fAlNJN(i AVG. LDS. l1ER SAMPLE
    z                                     FIELD                               ACRES                              RO\\'
                                                                                                                                     .            .               WEIGHT OF P01'ATOES IN Et\CH  ' SA1'-1PLE                                  TOT.i\LAl.L                  NO.°OF
                                                                                                                                                                                                                                                                                                 AVG. LBS, PER
                                                                                                                                                                                                                                                                                                                          (EXCLUDIN(} EXTERNAL    (EXCLUDING
    ~
                                                                                                                                     TYT'E                                                                                                                                                         SAMPLE
     C                                          ID                        INI'lf~                             SPACE                                        (1:1,ACll BLO(:KEQU,\LS 1/1000 t\CR.R SAMPLER.OW)                                     SAM.PLUS                SMJL'LES
                                                                                                                                                                                                                                                                                                   (10+11)
                                                                                                                                                                                                                                                                                                                                DEFECTS)       EXTERNAL Dfl.PE(~'J'S)
    ~~                            '17,                                                                                                                                                                                                                                                                                      lllBFEll TO I'ffiM 24)                                        {!2 X 13)

    g 'fi:Jo
          '            ;·•
                                        '        .                            .
                                                                                                                      7
                                                                                                                                         '                                                '            /(),(}          /,:),,0
                                                                                                                                                                                                                                                     10                         11                     12                             13                                                      14


                             j.q_i I ;/ 6, D CfPII                                                                               £,</
                                                                                                                                                               .
                                                                                                                                                                          )
                                                                                                                                                                                                                                                                                                  Jo. t                      '


                                                                                                                                                           1    /)
                                                                                                                                                                       F.,\CTOR                                                                                                                                                                       Al:'!'R. JSAl (:\VT. PEil
                                            oro THI:: LOT FAIL U.S. #2 DUR TO                                                                                   "YES" IN I 5 ENTER "O"
                                                                                                                                                                                                              AVG, LBS. T() COUN1'.VER SA\fPLF.                                                  CONVERSTON
                                                                                                                                                                                                                                                                                                                                                                ACK£
    00
     C
                                            INTE-UNAL. (JR OTllER
                                                            .     DEFECTS?
                                                                                                                                                                "NO" [N 15,' ENTER "l"
                                                                                                                                                                                                                           (14Xl6)                                                                 F1\.CTOR
                                                                                                                                                                                                                                                                                                                                                                       (17 ,'{ 18)
    .o                                                                                                   15                                                                     16                                                      17                                                            18                                                                   19
     ~

     >
·o
                                                YES                           •                                       NO        •                               •
                                                                                                                                                                                                                                                                                                     10
                                                                                                                                                                                                                                                                                                                                             ..                                                                                        .
                                                                                                                                                                                 20. ;RODUCTIONO&\DEDUY,                      LABORATORY                             O          LICENSED GRADTtR                            0
                             ,-. ',,                    - · · ·,,. ..,. ·_:,,,..                                                                                                                                                                                % POTATOES                        RE}..1ARl(S:
                             ,.~":,;-,-"':?;:' .·: _{'. :; :; ·:, ·:;;,-(                                                 TOSTAAMLP'L":',:~,GOIIT,,E?f.                T()TAL \VEl(J11T OF                 '½, rou1_,''_~:2()ESD·,,~.-A110L[NG        ll.El\1A!NlNG (BXCLUl)ES
                             ·,.·,, ,·--;;'· ..,,--.... _. ,·:,;--                                                               •           ~,                      PO'I'AT()ESF,\!LlNGU.S,                      "      r                               EX'J1.:lH.NALI)BFECTS)
                 ••          .1,,,· · ·. ,·'·                                  1;,i,.              ·: ;::,1.              GltADED110R,                               #2DL!ETOEXTERNAJ,                     EXTP:RN,\1,f)EFEC:TS
                             ·.:-:1rxtERNAU;; ,                                   nRPBc:]s
                                                                                                                   23
                                                                                                            (1.ooo- > Ex1]t.RJ<lAL t)EFECTs
                                                                                                                               •                                                                                 (22 + 21>
.                            -            , , · _ : ,.·; _ _         ••        :           )' _    ·L, (TRASFER TO lTE&l 13)
                                                                                                         ,'.·.
                                                                                                                                                                                                                                                                                                                                                          •
    "'
    "'
    ~
                             ;:,_-··-:DE·F~.G-1'8
                                ' --·,,. ".'         ,: •,  -·.::~ I----=----+----=----+-----"''-----+----~"'-----
                                                           ---          21           22        23               24                                                                                                                                                                                          It
    0
    0
                             ·,'
                             ,,.·             ._,. -·-·..                      .,, ,.
                                                                       , , ,,, \
                                                                               "
    0

    "''
    ~
                             "
                             ,,.,,_
                             ,..•
                                      ,,,        ••
                                •·' · , -_,~ , , - -., ~ ,---·
                                                /,"'>',•,

                                         ,,·.~---•·;·. ,,,   ';
                                                                          • • • •
                                                                      •:-":--
                                                                     ____
                                                                                 <,''
                                                                                    C •
                                                                                    .1'
                                                                                                                  •
                                                                                                                             I
         •                       ,i - - -- 1-, ,,.,.,_.,.,. __ , .. ,..__                                                 'f01';\L WElGl-!TOF
    0
    z                            >t,.-,-;·,·J', - •
                                 /4       •••          ·:·   •
                                                                     .,
                                                                         ••
                                                                              c;-\•--'' . <..
                                                                               1 ,-,-,,··,,
                                                                                                          >                  S,\1',1PLE.r{)-BLl                        TOTAL \VEIG!iT OF                   .% POT AT(lES FAlLIN(1                       ))()ES 'f~ IN ITEM 27
                                 -_;>c,: , "; -~- '.\.:;•::,;:, ; '.., .) <                                                   Gl'AD'.'',I) l'()J'                    POTATOES FAILING U.S.                     U.S. t/2 DlJE T()                      EX(:EED TC)LER.:\NCE m
    E
    ·-                            ...,., ------~--                             '                    ··+,:·,                      '                                    #2DUl'.-TOINTEH.,"ilAL                IN1'l-'.H.N\1 DEFECT'S                        GltADESTAND.AH.DS
    0                        ·,.---.
                              _-· -:~I.N-TE&~A
                                      ··
                                               T::·: i1, · I:-."fEtlN,\l. uerEcrs
                                           - . .I.-:·--            {21-22)
                                                                                                                                         c            ,.
                                                                                                                                                                                DEPECTS                               (2~ _; ,:s)    -~ ·              F<)R 11.s. #2 r<)TAT()ES?
                             ·•·'••,'•DEFECTS\·
                                       . . ' ,., ·· · t - - - -zs- = - - - - + - - - - ,,         21
                                                                                       =----+----~~  - - - - t - - - - ~ ~,,- - - - - 1
                             -"_-;;'"· ·.-~.-- --~_., ..,, __; .. ; '
                                                                                                                                                                                                                                                                                                                                                                                                           •

                                 ,..,cc;.
                             . ·i<.-··,,.
                                     ;• ··.-,.-,•-----

                               '· . . ' , .......
                             •"Y""•          ,
                                                       ,,.,-.-,.-,-.
                                                  · ·.,.,.,v-•:
                                                                ., .
                                                       ' . . • •.
                               ·- ,, . .-. ;. ., ,,,., ";.
                             -\·,"}                     -~---                          j                 -;;-,
                                                                                                                                                                                                                                                     YES           •       NO          •                                                                               •


                             ·,:- --h_'.                :< -_ ,,-- 1: .' (,' "';- .                                       T(l_TI\L-·\\/F.IGHT OF                                                                                                                                                                  •
                                      .. ,- ..          • •                                        : - \":-      ..                                                    TOT..\'L \VEIGI-IT OF               % !'OT.A.TOES F1\rLINO                         DOES ~lo JN ITEM 31                                                    •
                                ,"'',::·, ··o"'·l·,Tr,,R:-_._
                                           · -J., :J.¥,
                                                              --i-;:..:
                                                           '... i:
                                                                                                                             si\MPLE To BE
                                                                                                                      GRADED FOR OTIIER
                                                                                                                                                                     rorAT{)Es FAILlN(} 11.s.              U.S. f.12 DllE TO OTIIEll                  E.XCF.ED TOLERANCE IN                                           '

                  i'         -; r':. ~PE¥i-~f~'. ·:,.>:                                                                          DEFECTS                               #2     u1i~~~c~~'!JF:R                        DEFECTS
                                                                                                                                                                                                                     (JO •· 29)
                                                                                                                                                                                                                                                        GRADE STA.ND;\RDS
                                                                                                                                                                                                                                                       FOR lLS, #2 1'0TATOES1
                             ··· "(-frc_i:iin£,_SQuthcin: ·,                                                                     (21 -22)
' co
                             -~'.Bal1:offill·\Vilt:jt]1lg~,.,-:t--__.__2~•~---t----~''~----+---·-3~1~----t----~'~'~---
                                          :gnt, Ltite _Bll_ghi; Soft<·,
                                                                                                                                                                                                                                                                   •                    •
  ~                               i
    0                                                                                                                                                                                                                                                                                                                                                              '
    0
    ~
                             ! ·1{01 6r ~VCtJlfC'ttii:'<lUWir) .!
                             •              ,·    •                  •             ,,        ·,,   ., • !¥'.--                                                                                                                                       YES                    1110
'   I',                               ' •'
                                      i            ·   ·
                                                       • '
                                                         c"               , ..     c         ·" •.,
                                                                                           '"'•            "v, •

'e 0 I
'
i~  Q..

    0
         •
                                      33. ADJ

                                                                                                                                                                                                                                                                                                                                                                11..-/) ·1
                                                                                                                                                                                                                                                                                                                                                                                                                                               -
  z                                                                                                                              '
i Ci                         ©NCIS-M 562_                                                         e-v. 02~201                                                                                     {Se'o Rovo}se Side for Required Statements)                                        -· ~- · ·                '                                                   Plige                  /         of _ __
i =                                                                                                                                                                                                                                                                                                                                                                                      '
    f1.
                                                                 '



                                                                                                                                                                                              •                                                                                                                                       '" '   ...... ' "·"·"'   ........ ' " '"   ,w ,.-. ....... - - - - , - - - - ~ - - - - , "   ~'·""




                                                                                                                                                                                                                                                                                                                                                                                 -'
                                                                                                                                                                   Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21    Page 203 of 372




     ·Z                             .
                   ,. • ~ '"•'·' • ,,. ,., '" ·····-~ -•••,a~•,. --- '    "'   "   '   '

     ~                                                                                                                                                                                                                                                                                                               '
                                                                                                                           •
     z
     cl
     ::,
                                                                                                                                                                                                                                                                                                      -

                                 ccA,,,,o,
                                1--,-i..J/ ~ /7
                                                                                           /_
                                                                                           P      /
                                                                                                            ,,,,. ..,..
                                                                                                            :J ..
                                                                                                                             .
                                                                                                                    -Jt,;.-1,,.,
                                                                                                                                          .1.
                                                                                                                                          /'1Pi\
                                                                                                                                                    C·          11 r-,
                                                                                                                                                       re.e.i,;. ,,1,r/1-,..s
                                                                                                                                                                                                   so                           •7/f-9 312-                                     J,aJ.                 .,2017
                                                                                                                                                                                                                                                                           % POTATOES REMAlNIN<J AVCJ, LBS. PER SAMPLE
                                                                                                                                                                                                                                                           AVG. LBS. PER
                                                               ACRES           RO\Y                                            ¥.'EIGHT ()f, POTATOES IN EA.CH SAi\11'!.E                               TOT1\l,ALL                    NO. or                               tEXCLlJDJN(1 E){TERNAL          (EXCLUDIN(7       I
                                        f<lELD                                                     TYPE                                                                                                                                                        SAMPLE              DEFECTS)          EXTERNAL DEFECTS)
                                             ID            IN FlELD        SPAC~                                     (EAC11 BLOCK. EQUALS J/1000 A.(~RE SAMPLE ROW)                                      SAMPLES                     SA!\-1PLES                (10+]1)         (REFEtlTOlTEM24)           (l2X13)
                       fjJV- 3 /0
              ••
                                              5                    6               7                        •                                        JJ., 0
                                                                                                                                                            9

                                                                                                                                                                                      17,0
                                                                                                                                                                                                               10                           ll                   12                    13                       14               •




                                                                          '1-o ,/                                                                                         0
                                             3 ¼.IJ                                                                                                                               •                       92,0                                                 /fl.If                                  •                             •



                                                                                                                                          f,\CTOR                                                                                                                                            APPRAISAL C\VT. PER
     a,                                     -DJU THE T,OTF,\IL U.S,#2 DUE TO                                                                                                AVG, LBS. T() COUNT PER SAl\lPLE                                               C()N\'I!RSTON
!c                                           !N·TERNAL OROTllERDEFEc~s,                                                        . ''YES" lN 15 • I~NTER "O"                  ,            (14X 16_)                                                            FACTOR                     '           ACRE.
                   •                                                                                  .,,                       "NO" IN l5, ENTER "I"                                                                                                                                               t_17 XI&)
.. ·-
• 0
      ~
                                 f-------"1s,_ _____                                                                ______!'16e______+------'-'''------+------le,Sc______+---·---'lc,9______ ,
     '>                                                                                                         4
     0
              •
              '                              YES               •                       NO        •                                                                                                                                                               10                                                      '




1 \0
i
i
     r-...
     .-I •

'o
' 0
: a
."
S

i ..-1
      I



'    0
          •

     z                                                                                                                                                                                                                   I)OES % IN ITEM 'J.7
     E                                                                                                                                                                                                            f!XCEEDTOLERr\NCE IN
     ·-       1                                                                                                                                                                                                     GR.ADI~ STAN Oil.RDS
              'i
                                                                                                                                                                                                                  -FOil U.S. 1/2 POTATOES?

i-
i
                                                                                                                                                                                                                 YES          •         NO       0
                                    . ",:.v.
                                      - ! ~--'• , •· ,.· ·,,,;,,'                           TOT,\L WEt(ll-:!TOF                            ·
                                                                                                                                      TOTALWEI(lHTC)F                     %POTATOESFATLING                          1)()ESo/,INITEM31
                                                                                                SA"!v!PLE ·ro BE
                                                               1
                                          -f:-i,,i;'Q' r'1'iE"•R-•" , ':;:.1                                                       P0.1'ATO'E8 FAILING t.J.8.            lJ.S. #2 'DU'E TO OTllElt                EXCEED TOLERANCE IN
              •                         . :.: •;/' - :, -. . " ,;~ '                       GR,\.DED FC)l{ 01·1-mn.
                                         •·.·1 "'·"' · ·-·; ···-~<-_;                                                                 #2DUETOO'fHF.R                              DEFECTS                          GRADESTA.NDARUS
                                   .-..\\D.~~ijtp'.l;S/'.:i ,·                                     DEllEl'TS                                    DEFEC'l'S                             (30 + 29)                     FOR U.S. #1 POTATOES'?
              1                    ';_I     ;(F~C~i;iriij':_-s9Uj1i~r,r,/·'._                         (21 - 22)        '                                                                                                                                                                                                         '

              '                         .·'. B(fc.teriill V{,ilt,: ltirii:j!;:·<c-·_ _ _ _2'°'9;_·_ _ _ ---~-'3,cO_ _ _ _ _ _ _ _.,,,,1_ _ _ _ - - - - - ' ' " ' - - - -
                                                                                                                                                                                                                                                                  -        .
                                                                                                                                                                                                                                •                •
                                        1
                                    ,       'Rai,fo1}(e. !3,11g~'t;_$04 _:~•:._ .
                                   -.flol or \-'leif!.\tJj~p~,4n1.-_
                                   .,,.,·.;        '   , .. ' _.,-,-,
                                                           '
                                                                                                                                      •
                                                                                                                                                                                                                 YES                        NO
                                   · · -, ,.:·Lt .. ~;;:<:•\1_; :·•'J, -
                                                                                                                                                     CODE NO.
                                                                                                                                                                                                                                                                                                           '
                                    33. ADJU TER'S S1GN TU E
     0
     z
          •
                                                       -
     cl'                           ©NCIS-.M 562_R



                                                                                                                                                                                                                                                           "
                                                                                                                                                                                                                                                     -·-   "
                                                                              Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 204 of 372




                                                                         .
                                                COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT
                                                            Agents, Loss Adjusters and Policyholders

The following statements 'are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop
Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by
approved insurance providers (AIPs) that have been approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is
necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analySis, and ensure program integrity. Information
provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign
agencies, magistrate,. administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities
under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area.
Disclosure of the information requested in voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA
in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or RMA-approved procedures and the denial of program eligibility or
benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other
remedies.                   '

                                                                             NONDISCRIMINATION STATEMENT

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its program-s and activities on the basis of race, color, national' origin, age, disability, and wher'e
applicable, sex,· marital Statl..)s, familial status, parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or a part of an individu81's
income is ~derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for
communication of program·information (Braille, large print, audiotape, etc.) should cont.act USDA's TARGET Center at (202) 720-2600 (voice and TDD). _
        .                       .
To file a complaint of discrimination, write to: USDA. Director, Office of Civil Rights,1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, or call (800) 795-3272
(voice) or (202) 720-6382 (TDD). USDA is an equal opportunity provider and employer.                                                                           .


                          •




                                                                                             •
                                                     Case 3:18-bk-04194-JAF                  Doc 165-4          Filed 04/07/21       Page 205 of 372
Date     : 07/19/2017                                                                AGRI GENERAL INSURANCE COMPANY                                                                Page:              1
State    : FLORIDA                                                                           CLAIM SUMMARY                                                                       Policy:      MP0750018
Crop Year: 2017                                                                                                                                                                    Loss:      17-000176

                                                                                                                                                                                     Crop:    PTATO
           Insured: ONEIDA POTATO EXCHANGE                                                                          Agency: PROGRESSIVE AG
                    PAUL SOWINSKI                                                                                           417 38TH ST SW STE A
                    5818 FIRE LN                                                                                            FARGO ND 58103-6508
                    RHINELANDER WI 54501
                                                                                                                                7772-30
Additional payees:
- none -



                                                                            ACRE                TOTAL                PROD                                                                AMOUNT 1ST CROP
CROP       UNIT   FARM   TOWN/RANGE/SEC       STAGE      ACRES     x        GUAR         =       GUAR       -     COUNTED    =      DEFICIENCY x PRICE          = INDEMNITY x INTEREST = PAYABLE RESERVE
PL 1.0     YD 12.0
PTATO      2.02       297 12S   28E    2         H       10.0           246.0      CWT        2,460.0 CWT         1,674.6 CWT             785.4      $12.00          4,712   0.500            $4,712
PL 1.0     YD 12.0
PTATO      2.02       297 12S   28E    2        UH        6.0           246.0      CWT        1,476.0 CWT             0.0 CWT        1,476.0         $12.00          7,970   0.500            $7,970
PL 5.0     YD   6.0
PTATO      2.03       310 12S   29E    29        H       40.0           246.0      CWT        9,840.0 CWT         8,231.8 CWT        1,608.2         $12.00          9,649   0.500            $9,649
PL 2.0     YD   2.0
PTATO      3.02       201 12S   29E    9         H       26.0           219.0      CWT        5,694.0 CWT         2,153.2 CWT        3,540.8         $12.00         42,490   1.000           $42,490
PL 4.0     YD 10.0
PTATO      3.04       297 12S   28E    2         H       30.0           246.0      CWT        7,380.0 CWT         3,232.8 CWT        4,147.2         $12.00         49,766   1.000           $49,766
PL 6.0     YD 11.0
PTATO      3.05       310 12S   29E    29        H       48.0           246.0      CWT       11,808.0 CWT         7,336.2 CWT        4,471.8         $12.00         53,662   1.000           $53,662

                                                                                                                                                                                  *     $168,249




                  COUNTY              ACRES     PRODUCTION        PAYMENT     CHECK          CHECK DATE       CLAIM AMT     LOSS CREDIT             CHECK AMT
  PTATO           FLAGLER             160.0       22,628.6       $168,249   3122094           7/19/2017     $168,249.00      $25,115.00           $143,134.00        LOSS AMOUNT                $168,249
                                                                                                                                                                     APPLIED TO PREMIUM          $25,115

                                                                                                                                                                     CURRENT CHECK #3122094 $143,134
                                                                                         CLAIM TOTAL ->     $168,249.00         $25,115.00        $143,134.00        * PAYEE’S SHARE AMOUNT



  AMOUNT REPORTED TO I.R.S.             $168,249.00
  UNDER SOCIAL SECURITY NUMBER            *****4830




                                Please enter the URL below to participate in a brief claim survey regarding this claim settlement. All responses will be kept confidential.
                                                                                 https://www.rainhail.com/s/claimsurvey
                                                                                                                                                                    SCAN: 90146913931918540014
                                  Case
                                   AGRI3:18-bk-04194-JAF   Doc 165-4
                                       GENERAL INSURANCE COMPANY                                                        Filed 04/07/21      Page 206 of 372
                                                                                                                                 Policy No. MP-0750018                                              State

 !!.
                                                                                                                                                                                                               FL
                                                         RAIN AND HAIL L.L.C.                                                               Claim No. 19-006206                                     Date       04/08/2019
                               MPCI Claim Notice of Prevented Plantina. or Damaae or Loss                                                   Crop Year 2019                  Page                               1 OF 1
                                       INSURED INFORMATION                                                                                       AGENT / AGENCY INFORMATION
ONEIDA POTATO EXCHANGE                                                                                              PROGRESSIVE AG
5818 FIRE LN                                                                                                        Agent Code: PH
RHINELANDER, WI 54501-0000                                                                                          Agent was notified of claim via: Phone

PHONE: (715)272-1192                                                                                                PHONE: (701)277-9210                                        ICODE: 7772-30
PLEASE SPECIFY THE CROP FOR WHICH YOU ARE FILING A LOSS. (One crop per notice.) : POTATOES(84) - APH(90)
                                                                       Specify below all county locations that have experienced damage.
      County               Unit No.        Leaal Description                                                            Cause of Loss                                                           Date of Loss Intentions*
PUTNAM (107)             UNKNOWN           UNKNOWN                   Excess Moisture/Precipitat...                                                                                              04/2019             OT
FLAGLER (35)             UNKNOWN           UNKNOWN                   Excess Moisture/Precipitat...                                                                                              04/2019             OT




 'Intentions Legend: To harvest= HT; To chop/silage= CS; Leave for cover= LC; Destroy = DS; Plant to another crop= PC; Pasture = PS; Hay = HY; Crop will be direct marketed = DM; Other (please
 explain) = OT; Replant= RP; Unknown at this time (Substantive)= UK

Indicate the condition of the damaged crop acreage for which you are claiming a loss by marking the box at left and answering the questions for that section.
•    PREVENTED PLANTING
     (Unable to plant all or part of the insured crop acreage by the final planting date or within the late planting period for the crop.)
•      REPLANT TO SAME CROP
      (Replanting previously planted crop acreage to the same crop due to damage or conditions preventing an adequate stand.)
      1. Are at least 20 acres or 20% of the acres in each of the reported unit(s) being replanted?                                                                                            •    YES             •       NO
      2. Are more than 50 acres being replanted within any unit being reported?                                                                                                                •    YES             •       NO
      **(You must obtain company approval before destroying or replanting any of the crop acreage you intend on replanting!)**
•     NOTICE of DAMAGE
      (Crop has sustained damage, however all acres will be taken to harvest - it appears production will exceed guarantee at this time.)
      ** A claim will be filed for the crop(s) reported. The company will take no further action at this time. Please notify your agent if loss becomes apparent or if crop sustains
      additional damage.
•     HARVESTABLE
      (Part or all of crop acreage being reported has significant damage, however all crop acres will be harvested.)
      (Harvest means: Harvesting in a manner consistent for the insured crop being reported , ie. corn insured as grain, harvested for grain.)
      1. What is the approximate date of harvest for the crop(s), you are reporting a loss?_ _ _ _ _ _ _ _ _ _ __
      2. Will any harvested production from the reported acreage be farm stored or used in another method other than storing or selling?                                                       •    YES             D NO
      3. Will all harvested production from the reported acreage be delivered or sold to an elevator, processor, or third party?                                                               •    YES             D NO
      4. Will the estimated amount of your loss exceed $5000 for any individual crop unit for which you are reporting a claim?                                                                 •    YES             D NO
      **Your policy requires that you keep a complete record of harvesting and marketing records of each insured crop for each unit.**
•X    SEVERELY DAMAGED
      (Part or all of the crop acreage has sustained severe damage - Intend to destroy, hay, graze, chop for silage or abandon ANY acres of the crop within the unit(s) being
      reported .)
                                          **You must have company approval before destroying any crop acreage of the unit(s) reported for loss**
                                          **Your policy requires that you continue to provide ordinary care to your crop(s) after reporting a claim.*

 Other policies? If the interest share for any of the crop units reported for loss are less than 100%, is the other share insured?                                                              •   YES             D
                                                                                                                                                                                                                    X NO
                                                                                           Please list associated policies.
                               Name                                                   Policy Number                                                                    Company



Contact Information:
                                                                                                                                                                                        •             •
    Best time to contact insured...................................... ........................................ ........................................ .................. ................................. X AM      •
                                                                                                                                                                                                                       Noon    PM
    Contact Name and Phone Number: ONEIDA POTATO EXCHANGE, H:(715)272-1192, C:(715)272-1192
    Comments: -   PH(4/8/19)-POTATO
                     - - - - - EXCESS   - - -RAIN      --    4/7- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
The insured or member of the insured's immediate family is either an insurance agent, adjuster or employee of the insurance industry
                                                                                                                                                                                                                                    2019 46913931 EXTERNAL_PROD




or Risk Management Agency?                                                                                                                                                                     •                    •
                                                                                                                                                                                                                   YES      X NO

                                                                                                     PENNEY HAMMER                                                                                          04/08/2019
INSURED'$ SIGNATURE                                                                                  AGENT'S SIGNATURE                                                                                      DATE

Your policy requires that you report any probable loss in writing within 72 hours of your initial discovery of damage (but not later than 15 days after the end of the insurance period) by unit,
for each insured crop, unless stated otherwise in the specific crop provisions. If during harvest a probable loss is suspected, you must notify the Company promptly, and give dates when
harvest will be completed. Representative unharvested sample areas of the crop must be left, as specified by the Crop Provisions, so the adjuster may verify the cause and extent of damage.
The size and number of sample areas may vary by crop and acreage but should be for most crops: (a) a strip at least ten feet wide extending the entire length of each field in the unit(s) or (b)
as specified by the specific crop provisions for the crop. The sample areas must not be harvested or destroyed until the time specified in the applicable crop provisions. Should you wish
to work the harvested acreage, some crop's provisions require that representative sample areas of the stubble be left in tact. Make sure sample areas are representative of the entire field.
WEB COPY                                                                                                                                                                                                         RH-5026-2019
                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 207 of 372




                '
        '
Bell, Kim - 08

From:                            Sumner, Wyatt - 08
Sent:                            Tuesday, April 9, 2019 1:11 PM
To:                              Lanier, Jeff - 08
Cc:                              Bell, Kim - 08; Adams, Gail - 08
Subject:                         FW: Warning: Loss suspended, $SOOK liability detected on MP-                      50018 1   0620?
                                                                                                                    Cf.
Let me know when you set the reserve if we are in the SOOK range.



'Uyatt
AVP Claims Manager
Southern Division
AL, AR, FL, GA, MS, KY, LA, & TN                                    •

800 538 8020 Ext. 2414
229 349 7888 Cell                                       .I/
                                                        I
(515) 559-1558 Fax
Rain and Hail
A Chubb company


From: IT Claims <ITClaims@rainhail.com>
Sent: Monday, April 8, 2019 1:01 PM
To: MPClaim- SOOK- 08
Subject: Warning: Loss suspended, $SOOK liability detected on MP-07S0018 19-006206


Crop Year       : 2019
Division        :8
State           : FLORIDA (9)
Policyholder    : ONEIDA POTATO EXCHANGE
Crop/Plan       : POTATOES/ APH
Loss Type       : UNHARVESTED
Claim Supervisor: JEFF LANIER (JL)
Adjuster        : JEFF LANIER (JL)
Claim Number    : 19-006206
Link to policy  : Click to open


The following county(ies) have more than $500,000 in liability for this claim. Please use the link above
to update the claim; designating if this claim has the potential to be a large loss or not.

Will this potentially be a large loss?

Yes - If this claim has potential to be a large loss and RMA should be notified, update the reserve
accordingly and set the RMA Participated Large Loss flag to 'S' (Send to RMA). All of the required
information will be sent to the applicable Regional Office for you electronically. You do not need to
email RMA to notify them.


                                                                           1
                                          Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 208 of 372




              '
No - If it is not going to be a large loss, set the RMA Participated Large Loss flag to 'D' (Determined
loss to be less than 500k, RMA will not be notified).


Potential Large Loss Counties for 19-006206
 Crop/Plan        County    Liability         Reserve
   84 / 90        FLAGLER   $ 645,736         $22,000

Thank you,

IT Division




                                                                          2

                       -~    -   -   --                                                                           .   .   --   •
                                                            Case 3:18-bk-04194-JAF   Doc 165-4    Filed 04/07/21   Page 209 of 372

                                                                                                                                                                                                      •   •



                                                          eAdjuster Claim Summary
                                                                                                                                                                                                      •
                               f-------"'"=•="cc•ed=Nccaccmcc•=--~- ----~C=occm,,pa=n ----+-----A"g"'e"'n"' -----+-~D~i~v=i•=iri=•~/S=l=at,,e,_---<

                                       ONEIDA POTATO                   AGRI GENERAL INSURANCE                                             PROGRESSIVE AG                       Division 8
                                         EXCHANGE                             COMPANY                                                        (7772-30)                         FLORIDA
~-~~~~~----1--------,a=,--:;==c--c-~~<=Cro Insurance Serviced b                                                ~Ra='"c,'c,""cc"::''C:il)a:c:-::-------,---,----,----,---~---a-===---
    Policy Number           Claim Number                                                                                · Crop/Plan


      MP-0750018                             19-006206                                                                  PTATO/APH                                       Unharvested

                  Adjuster.                                                    eAdjuster Version                                                                  Fiilalized Date

                                                                  Version 2019.07.18                                                                              08/08/2019
                    TC8                                   (Downloaded with Version 2019.06.30)
f---------------~-------~F=o•~O=ffi=c•=U=se=O=nl ' - - - - - - - - - - - - - - - - - - - - - - -




Estimated Indemnity
                                                                                          Total
  Line ID     Yield ID         Acres      Prod/Acre        Guarantee            -       Production                  -      Deficiency       X     Price
                                                                                                                                                 Election     X     Share      -    Estimated
                                                                                                                                                                                    Indemnity
                                                                                         to Count
                                                                                                                   -
Unit 3.07 OU: FLAGLER
                                                                                                                   -
    5.0         17.0           20.0 (H)          149.7
                                                                4,666.0         •                 2,994.2 -                          1,671.8 X        $12 X            1.000   -        $20,062
                                               FSN 316
                                  20.0                                                                                                                                                  $20,062
Unit 3.06 OU: FLAGLER
    3.0         11.0          106.0 (H)          178.9
                                                              23,458.0          -                18,961.4 -                          4,496.6 X        $12 X            1.000   -        $53,959
                               FSN 310, KINNEY 105 1ESS
                                                                                                                                            -
                                                                                                                                                                                        $53,959
                                                                                                                                                                                                  t
                                 106.0
                                                                                                                                                            Total Estimated Indem ly: $74,021


Loss Credit Ag reement                                                                                                                                                                  ~




 In addition to any premium and/or adminisbative fees for all crop(s}/countv(ies) in which the billing date has passed and for the                                              Yes X No
 crop/county(ies) with the loss, I agree to have my total premium and/or administrative fees for all of my crop(s)/county(ies) insured                                              -
 under this policy or any other policy authorized under the ACT deducted from the indemnity or prevented planted loss due me
 under this claim. If the billing date has passed for any crop(s)/county(ies) at the time the foss payment is processed, any amounts
 due for those crop(s)/county(ies) will be deducted, regardless of how you answered this question.


Summary Questions
 Is any acreage of the damage crops considered a second crop following a first insured crop which was planted and incurred
 an indemnity within the same crop year?
                                                                                                                                                                                             no

 Is any ·acreage of the damage·crops considered a second crdp following a first ihsured crop Which Was prevented from
 being planted within the same crop year?
                                                                                                                                                                                             no

 Was any part of this crop loss due to chemical damage?                                                                                                                                      no


Verifications
 Policyholder verified Tax ID XXXXX4830 is correct.                                                                                                                             Yes X No
                                                                                                                                                                                   -         -
 Policyholder verified Entity Type Limited Liability Company is correct.                                                                                                        Yes X   No
                                                                                                                                                                                   -
Comments
 PH(4/8/19)-POTATO EXCESS RAIN 4/7
 Additional Damage Notes:
 04/09/2019 POTATO 4-5 INCHES MORE RAIN 4/8
                                              Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21       Page 210 of 372

                                                                                                                                                                                        -


Rain and Hail
A Chubb Company
                     UNDERWRITING CERTIFICATION FORM                                                                      Loss No. ___1'-'9,...--=.00"'6"'2'-'0"'6'---                  •


                                                                                                                          Policy No. ----'-M"'P_-.=.Oc..75::.0::.:0,...1"'8:........_
   AGRI GENERAL INSURANCE COMPANY                                                                                                 INSURANCE COMPANY


                                                                                                                          Date                       08/08/2019
Name of Insured ONEIDA POTATO EXCHANGE

Address 5818 FIRE LN                                                               City RHINELANDER                                         State WI 54501-0000
Agency Name &Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Rain and Hail

  Have you been actively engaged in farming for a share of the production of any crop on

  the acreage designated as Added Land in FLAGLER county prior to the year in which the

  land was identified as added land on your policy (year added: 2019)?

                                                                                                                                                         Answer: no




                                                                               o;,.,...ll-"'-l«l..:,-

_.::.08=/-=0.::.8/:.::2:.::0..c.1.::.9__ Signature Date _ _ _ _ _ _ _ _s.._.'·""_··_;.•_ _ _ _ _ _ _ _ _ _ _ _ lnsured's Signature




                                                                                                                                                               RH-5151-2016
                                                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 211 of 372

'           .
                                                    EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID)
INSURED NAME: ONEIDA POTATO EXCHANGE                                                                                                                                                               POLICY NUMBER: MP-0750018
AUTHORIZED SIGNATURE(SJ: PAUL SOWINSKI

COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY                     AGENCY: PROGRESSIVE AG                                                                               CROP YEAR: 2019      Claim No. 19-006206
                                                                         AGENT OF RECORD: PENNEY HAMMER

Contact Information· Name: ONEIDA POTATO EXCHANGE Phone: 715-272-1192                                                                                                        Claim Entry Date: 04/08/2019


    PH(4/8/19)-POTATO EXCESS RAIN 4/7


                    CROP                       PLAN                                                                                                                      PLANT
                                                                                                                                                                      REPORT_DATE

    *84 (POTATOES)                        APH(90)           IRRIGATED GRPA                     A                      17.25                              0.75       02/25/2019         FLAGLER                           YAYC
    *84 (POTATOES)                        APH(90)           IRRIGATED GRPB                     A                      12.00                              0.75       02/25/2019         FLAGLER                           YAYC

    *84 (POTATOES)                        APH(90)                                              A                      12.00                              0.80       02/25/2019         PUTNAM                            YAYC
    *84 (POTATOES)                        APH(90)                                              A                      17.25                              0.75       02/25/2019         ST. JOHNS                         YAYC


                CROP              YIELD      TYPE                                  NAME                                                                                                     ADDRESS




                            NAME                                                        COMPANY                                                                                                                 LOSS NUMBER

    No companions


LINE#           CROP       FARM      FSN#      SHARE        PERSON                       LOCATION                                   APP                  ACRES         PLANT     TOTAL      PRICE       LIAB     RISK     LOSS      EST
                           UNIT                         SHARING/COUNTY                                                           YLD/ACRE                           REPORT DATE GUARAN                           AREA     AVG      PROD
                                                                                                                                   GUAR                                           TEE                                      YLD
2.0        90-PTATO          2.03   310        0.500   JULINGTON CREEK        12S 29E 29                                                298.00            ADDED                                                           296.0   11840.0
YLD#       IRRIGATED          OU                       FARMS                                                                             223.5              LAND     02/10/2019      8940   10.8000     48276      000     CWT       CWT
6.0        GRPB                                        FLAGLER               KINNEY 105 - BARN                                                              2016
                                                                                                                                                          (R)40.0

3.0        90-PTATO         3.06    310        1.000                         125 29E 29                                                 295.00             ADDED                                                          178.9      Loss
YLD#       IRRIGATED         OU                                              125 29E 30                                                  221.3              LAND     02/19/2019     23458        12    281496      000     CWT
11.0       GRPB            OPT·>    YA                 FLAGLER               KINNEY 105 LESS                                                                 2017
                                                                                                                                                         (Rl106.0
                                                                                                                                                         (D 106.0

5.0        90-PTATO          3.07   316        1.000                         12S 29E 32                                                 311.00            ADDED                                                           149.7      Loss
YLD#       IRRIGATED          OU                                                                                                         233.3              LAND     02/25/2019     4666         12     55992      000     CWT
17.0       GRPB                                        FLAGLER                                                                                               2019
                                                                                                                                                          /Rl20.0
                                                                                                                                                           D 20.0

4.0        90-PTATO          3.08   389        1.000                         145 29E 2                                                  311.00            ADDED                                                           385.0   11550.0
YLD#       IRRIGATED          OU                                                                                                         233.3              LAND     02/06/2019     6999    10.8000     75589      000     CWT      CWT
14.0       GRPB                                        FLAGLER               FFF 2018 NB                                                                     2018
                                                                                                                                                          (R)30.0
                                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 212 of 372

'       '
                                  EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID) EXTENDER
INSURED NAME: ONEIDA POTATO EXCHANGE                                                                                                                                                       POLICY NUMBER: MP-0750018
AUTHORIZED SIGNATURE(S): PAUL SOWINSKI

COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY              AGENCY: PROGRESSIVE AG                                                                               CROP YEAR: 2019     Claim No. 19-006206
                                                                  AGENT OF RECORD: PENNEY HAMMER

Contact Information - Name: ONEIDA POTATO EXCHANGE Phone: 715-272-1192                                                                                                 Claim Entry Date: 04/08/2019


LINE#       CROP       FARM      FSN#    SHARE         PERSON                       LOCATION                                   APP                  ACRES        PLANT     TOTAL      PRICE      LIAB    RISK    LOSS      EST
                       UNIT                       SHARING/COUNTY                                                            YLD/ACRE                          REPORT DATE GUARAN                         AREA    AVG      PROD
                                                                                                                              GUAR                                          TEE                                  YLD

1.0     90-PTATO         3.08   389      1.000                           145 29E 2                                                 293.00              ADD                                                        8.2      370.0
YLD#    IRRIGATED         OU                                                                                                        219.8             P/T/V    02/09/2019     9891   15.5250    153558    000    CWT        CWT
18.0    GRPA                                     FLAGLER                                                                                              2019
                                                                                                                                                    (R)45.0

6.0     90-PTATO      4.00 BU   1323     1.000                           95 27E 49                                                 253.00           ADDED                                                        390.0   19890.0
YLD#    IRRIGATED                                                                                                                   202.4             LAND     02/08/2019    10322   10,8000    111478    000    CWT       CWT
19.0    GRPB                                     PUTNAM                                                                                                2019
                                                                                                                                                    (R)51.0
                                                               Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 213 of 372




                                                        ''GENERATED BY EADJUSTER''

                                              ADJUSTER'S SPECIAL REPORT                                                                        Loss No.             19-006206               •



                                                                                                                                               Policy No.          MP-0750018
_:_A.:.::G:.:..R:,:.I.=Gc::E:...:N=ERA:..=....::L::..:lc..:Nc=S.=U:...:R:...:AN:..:.C::::E=-=C-=O.:.:.M::...P:....:A:..:.NY.:..__ _ _ _ _ _ _ _ _ _ _ _ _ _ INSURANCE COMPANY



                                                                                                                                               Date_ _ _ _0"'8"'"/"'08"'"/"'20e..1cs9c.__
Name of Insured ONEIDA POTATO EXCHANGE

Address 5818 FIRE LN                                                                                City RHINELANDER                                        State WI 54501-0000
Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Rain and Hail



  Narrative for Unit 2.03 OU:

        • Acres verified by a Planted Acreage Report. Share verified by settlement sheet.




  Narrative for Unit 3.06 OU:

        • Acres verified by a Planted Acreage Report. Share verified by settlement sheet.




  Narrative for Unit 3.07 OU:

        • Acres verified by a Planted Acreage Report. Share verified by settlement sheet.




  Narrative for Unit 3.08 OU:

        • Acres verified by a Planted Acreage Report. Share verified by settlement sheet.




 Added Land Question already answered for FLAGLER county (last loss was in the year 2017)

  on yield line(s) 11.This claim is considered a delayed claim for the following

  reason (s) :

                     1
        • Unit           3.07 OU' was not settled within 60 days of                                                              1
                                                                                                                                     2019-06-03'   (the harvest

           complete date).




                                                                                                               _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _Adjuster

©NCIS 7101 Rev. 96
                                       Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 214 of 372

                                                                                                                                                                         •



                                  **GENERATED BY EADJUSTER**

                             ADJUSTER'S SPECIAL REPORT                                                              Loss No.--~~~=~-
                                                                                                                               19-006206                                 •




                                                                                                                    Po Ii c y No._---"M"'P--0"'7c::5:oe0:e..01.,_,8'--
--'-A~G~R~l~G~E~N~E~RA.c..c....L_IN_S_U_RA_N_C_E_C_O_M_P_A_N_Y_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ INSURANCECOMPANY


                                                                                                                    Date                   08/08/2019

Name of Insured ONEIDA POTATO EXCHANGE

Address 5818 FIRE LN                                                        City RHINELANDER                                       State WI 54501-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508

To
  --------------------
 Re as on for delayed claim:

     • Insured requested and received an extension from Rain and Hail




                 •


                                                                                                               .,
                                                                                       T~C=8_ _ _ _
                                                                                                  '-_.,...,._·_ _ _ _ _ _ _ _ _Adjuster

©NCIS 7101 Rev. 96
                                                                                                                                         Case 3:18-bk-04194-JAF      Doc 165-4           Filed 04/07/21        Page 215 of 372


 Company: AGRI GENERAL INSURANCE COMPANY                                                                            Crop Insurance Serviced by Rain and Hall                                                      POLICY NO.    CLAIM NO.     FIELD    ADJUSTER                                                LOSS TYPE   BATCH DATE PAGE
     PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                          MP-0750018    19-006206      WS8         TC8                                                      u        08/08/2019
                               PRODUCER/OWNER INFORMATION                                                                      AGENCY INFORMATION                                                                 CROP/PLAN    UNIT NO. T1NTENDED usEl PRICE/LEVEL                                              CROP YEAR ~OCATION DESCRIPTION
                                                                                                          PROGRESSIVE AG                                                                                           84-PTATO
 ONEIDA POTATO EXCHANGE                                                                                                                                                                                                        3.06 DU        OT        112 0.75                                                      2019         K12NEt~1~s PEsi
                                                                                                          417 38TH ST SW STE A                                                                                      90-APH
 5818 FIRE LN
 RHINELANDER, WI 54501-0000                                                                               FARGO, ND 58103-6508                                                                                  CAUSE(S) OF D A M A G E ~
                                                                                                                                                                                                                    DATE(S) OF DAMAGE                      04/2019
 PHONE                              SSNIEIN                         ENTITY                                 PHONE                                      CODE
 715-272-1192                       XXXXX4830                      LLC                                     701-277-9210                               777230                                        INSURED CAUSE%             100
 STATE: FLORIDA                                                     CODE:         9                       COUNTY:FLAGLER                                  CODE: 35                               LOSS PAYABLE TO ME AND
lsillifili.                                                                                                                                                                                      NO OTHERS
i OACTUARIAL
   icy  16                  17       18                   19              20
                                                                           22-24      21 26-28                                          29            30
                                                                                                                                                                      B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD
                                                                                                                                                                          31                               33         34        35        36        37                                                           38
                                                                                                                                                                                                                                                                                                                                 D. STAGE GUARANTEE
                                                                                                                                                                                2a Moisture'¾ Shell%,
 / Yield           Field Mu!U-Crop Reported           Detem,ined         Type/Class lrr, Cropping,
                                                                       Interest                                            Farm                      Use of           Appraised • • • • • • • • • • • • Factor or ProducUon  Quality  Production Uninsured                                                                            Per
    .'                                                        ..     Wm. ~ Orga~!~                                     ~
                                                                                                                                                                                  32b Factor                                ..Ea<:1ot                                                                     ~
  3.0                                                                               RPBC2610 IRRIGATE'                                                 H                        ••••••••••••             Opti ns: YA
 11.0                          NS          106.0              106, 0          1 000             (20)                            310     H             I/ d                                                                                                                                                                             221.3               23,458
                                                                                                                                                                                               ............
                                                                                                                                                                                               • •   •• •   ••• •   ••   •



                                                                                                                                                                                               .......... ..
                                                                                                                                                                                               • •••• ••• •••            •



                        39. TOTALS         106.0              106.0 OTHER PERSON SHARING:                                                                                                                           42.TOTALS                          0                              0               0                      0                           23 45B.O
40. Quality: TW    KD      •
                          Aflatoxin • Vomitoxin      •                •   Fumonisin        •   Garlicky   •   Dark Roast   •   Sclerotinia   •    Ergoty      •     CoFo        •        Other         •      None I8I               41. Do any mycotoxins exceed FDA, Slate or other health organization maximum limits? Yes                        •     No I8I
              14
    1
      t N Ii    • Date;~ ~o~ce of loss F' N r
                                            1O
                                                                             Is any acreage of the damage crop(s) considered a second crop following a first Insured crop which was planted and incurred an Indemnity within the same crop year? Yes   No I8I                                                           •
     () / ()
 041 8 2 19
                      n
                   041 091 19
                                        °,2Q
                                        ina    ice                           Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes    No I8I                                                        •
SECTION 11- HARVESTED PRODUCTION 43. Date Harvest Completed: 06/22/2019                                                         44. Is damage similar to other farms In the area? Yes II!I No                                          •    45. Assignment of Indemnity? Yes          •   No ~     46. Transfer of Righi to lndemnily? Yes           •     No Ill!
A. MEASUREMENTS                                                           B. GROSS PRODUCTION                                           C. ADJUSTMENTS TO HARVESTED PRODUCTION
           48   49                             50        51          52      53     54         55                                56       57       58a Forel%n       59a Moisture %         60a Test WT                                                     61               62            63             64a Value           65                    66
 47a Share
--.... -.. --           Multi- Length or                                     Net Conversion   Gross                            Bu. Ton. Shell/ .•• ,M;,,te;11 .... •••••••••••••••••• • • • • • • • • • • • • • • • • •                                Adjusted         Production    Production     • ••••••••••••••       Quality          Production
47b Field 1D
                        Crop     •             •
                                                                   •educ-
                                                                     •       •
                                                                                                                                 Lbs.        Sugar           58b Factor                              59b Factor                     60b Factor                   •
                                                                                                                                                                                                                                                                          Not lo                      64b Mk!. Price                           ••
                                                                                                                                                                                                                                                                                            •                               .fu1oL
•• •••••••••
                 1                  SEE ITAC EDSU MARY, EEATI HED SU MARY 11507-A 18,961.4                                                            • • • • • • • • • • • • • • • • • • •••••••••••••••••                     • ••••••••••••••••                                                  •••••••••••••••
              3. 0       NS                                                 18,961.4   CWT                                                                                                                                                             18,961.4               0. 0        18961.4                                                    18,961.4
..... ......                                                                                                                                          • • •••• • • • • • • • •• ••        •••••••••••••••••• • ••••••••••••••••                                                                     • ••••••••••••••


.. .. .......                                                                                                                                         • ••••• •    • • • • •• • • • •     .. .. . . .......' .... •••••••••••••••••                                                                 ...............
.. .. .. .. .. .                                                                                                                                      • • • • •• • • • • • • • • • • •    •   •••••••••••••••••                 • ••••••••••••••••                                                  ............ ' ..
••   •• • • • • • • •                                                                                                                                 • ••••••••••••••••                  • •••••••••••••••••                   .................                                                   • ••••••••••••••


I certlfy that to the best of my knowledge and belief an of the information on this form is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that 67. TOTAL 18,961.4 68. SECTION 11 TOTAL
this Production Worksheet/Proof of Loss and supportlng papers are subject lo audit and approval by us. I understand that this crop insurance is subsidized and re insured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                                     18 961.4
lion, an agency of the United Slates Department of Agrlculture (USDA). I accept the Agreed Amount Payable, subject lo policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each Insured crop that I     69. SECTION I TOTAL                                                                                          0
submitted are true and correct and that all documents or copies of documents that I have submitted In support of my Insurance claim are true, correct and complete. 1hereby authorize you to inspect any and all scale tickets, warehouse receipts,
Inventory records and any other documents that pertain lo the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you lo Inspect and copy any and all records of the Farm          70, UNIT TOTAL                                                                            18 961.4
Service Agency of the USDA, consent to the re!ease of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure lo report completely and accurately
may result in sanctions under my policy, including but not limited to voldance of the policy, and In criminal or civil penalties (18 U.S.C. §1006 and §1014: 7 U.S.C. §1506: 31 U.S.C. §3729, §3730 and any other applicable rederal statutes~ 71.ALLOCATED PROD                                                                                              0.0
Under penames of perjury, I certify that: 1. My taxpayer !dentification number shown on this form Is correct, 2.1 am not subjecl to backup withholding as aresult of afailure !o report all Interest or dividend income, and 3.1 am aUnited States (U.S.) citizen or other U.S.                       72. TOTAL APH PROD                             18 961.4
person. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding,
73. Adjuster's Signature                              Date                                                                     Date
         ,._,,,.,.
              •
                                                   TC8 08/08/2019
                                                                          74. ~f~f8d's
                                                                                    ,, Signature
                                                                                                                                 08/08/2019
                                                                                                                                                          Unit
                                                                                                                                                        Guarantee
                                                                                                                                                                                 •
                                                                                                                                                                                             Total
                                                                                                                                                                                          Production                =        Deficiency       r,nce
                                                                                                                                                                                                                                           ' ectlon '
                                                                                                                                                                                                                                             E                       Share        =   Estimated
                                                                                                                                                                                                                                                                                      Indemnity
                                                                              S,,. fli{.j,J'r/ ~.fl                                                                                        to Count                                                                                                 SEE REV/ERSE SIDE OF THIS FORM FOR NONO/SCRIM-
73. Adjuster's Signature                              Date                74. lnsured's S!gnature                              Da•
                                                                                                                                                                                                                                                                                  I
                                                         08/08/2019                                                              08/08/2019              23,458.0                         18,961.4
                                                                                                                                                                                                                    I        4,496.6
                                                                                                                                                                                                                                           I     112                 1.000
                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                      153,959       /NATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                                                                                                                                                                                                                                                                    COMPANY/AGENT COPY                         RH-5008-2019
                                                                                                                                           Case 3:18-bk-04194-JAF    Doc 165-4    Filed 04/07/21     Page 216 of 372


'Company:AGRI GENERAL INSURANCE COMPANY                                                                             Crop Insurance Serviced by Rain and Hail                                              POLICY NO,                   CLAIM NO.       FIELD                       ADJUSTER              LOSS TYPE   BATCH DATE PAGE
  PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                      MP-0750018                  19-006206
                                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                       WS8                            TC8                    u        08/08/2019
                           PRODUCER/OWNER INFORMATION                                                                          AGENCY INFORMATION                                                      CROP/PLAN                      UNIT NO,    INTENDED USE                     PRICE/LEVEL            CROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                        84-PTATO                                                                                                               3212S29E
 ONEIDA POTATO EXCHANGE                                                                               PROGRESSIVE AG                                                                                                3.07 OU  OT                                                     112      0,75               2019
                                                                                                                                                                                                         90-APH
 5818 FIRE LN                                                                                         417 38TH ST SW STE A
 RHINELANDER, WI 54501-0000                                                                           FARGO, ND 58103-6508                                                                           CAUSE(S) OF D A M A G E ~
                                                                                                                                                                                                       DATE(S) OF DAMAGE                         04/2019
 PHONE        SSNIEIN    ENTITY                                                               PHONE                                                     CODE
 715-272-1192 XXXXX4830 LLC                                                                   701-277-9210                                              777230                           INSURED CAUSE%         100
 STATE: F -                                                                                   : FLAGLER                                                     CODE: 35                ~LOSS PAYABLE TO ME AND
~-
A. ACTUARIAL
                                                                                                                                                                                       NO OTHERS
                                                                                                                                                                    B. POTENTIAL YLD PER ACRE C, TOTAL POTENTIAL PRODUCTION YIELD                                                                                          D, STAGE GUARANTEE
"'Fa11cy      16       17       18                   19               20          21        22-24          26-28                          29             30             31                   33
                                                                                                                                                                              2a Moisture% Shell        34      35         36        37                                                                    38
 / Yield                                                           Interest             Type/Class Irr, CropP.lng,          Fann                        Use or      Appraised ••••••••••••       %, Production Quality Production Uninsured                                                                                       Per
             Field Multi-Crop Reported           Determined
                                                                               ~                          Organic                                                                       32b Factor            Factor or
I-Lina             Jlll1a                                         ..or..Sbam                                            Lsoriallio.. _filaga                                  •
                                                                                                                                                                                                                                                 ..Ea'1llI.                          ..cau,,,,_     ~
   5. 0                                                                          RPBC2610 IRRIGATE                                                        H                           ••••••••••••
  17.0                     NS           20 .0              20.0            1 000             (20)                              316        H                                                                                                                                                                                        233,3             4,666
                                                                                                                                                                                      ............
                      +
                                                                                                                                                                                      •• ••••• ••• ••



                                                                                                                                                                                      ••••••••••••


                                                                                                                                                                                      •• •• •• •••• ••


                     39, TOTALS         20.0               20. O OTHER PERSON SHARING:                                                                                                                  42.TOTALS                            0                                 0                0                      0                          4 666.0
40. Quality: TW • KD • Aflato~n • Vomito~n • Fumonisin • Garlicky • Dark Roast • Sclerotinia • Ergoty • CoFo • Other • None Ill                                                                                           41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes D No t8l
                 14. Datefsl Notice of loss
      1st Notice         2nd Not!ce         Final Notice
                                                                         Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and Incurred an Indemnity within the same crop year? Yes    No                                                           •          l8f
  04/08/2019               04/09/2019
                                                                         Is any acreage of the damage crop{s) considered a second crop foll owing a first insured crop which was prevented from being planted within the same crop year? Yes   No l8f                                                      •
SECTION 11- HARVESTED PRODUCTION 43. Date Harvest Completed: 06/03/2019                                                        44. Is damage similar to other farms in the area? Yes ti: No                                •    45. Assignment of Indemnity? Yes               •   No 181:   46. Transfer of Right to Indemnity? Yes          •    No DI
A, MEASUREMENTS                          B. GROSS PRODUCTION                                                                                C. ADJUSTMENTS TO HARVESTED PRODUCTION
              48     49     50 51   52      53     54          55                                                                  56         57     58a Foreign                                                                                    61                62            63                                 65                    66
 47a Share Multi•
                 .
.... .. .... Crop Length or                                                                                                    Bu. Ton.        Shell/    .,..M,1,,,1 r, ....
                                                                                                                                                                 59a Moisture% 60a Test WT                                                                       Production                         64a Value

47b Field ID
                                  Deduc-    Net
                                      Lwilltb.
                                                              Gross
                                                                           •           c;                                       Lbs.
                                                                                                                                           l::,_              58b Factor
                                                                                                                                                                                   • • • • • • • • • • • • • • • • • • • ••••••••••••••••
                                                                                                                                                                                         59b Factor                      60b Faclor
                                                                                                                                                                                                                                             Adjusted
                                                                                                                                                                                                                                                         •
                                                                                                                                                                                                                                                                   Nol to      Producllon
                                                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                                                              •••••••••••••••
                                                                                                                                                                                                                                                                                               64b Mk!. Price
                                                                                                                                                                                                                                                                                                                     Quality
                                                                                                                                                                                                                                                                                                                     ..EaoloL
                                                                                                                                                                                                                                                                                                                                        Production


•••••••••• •     1                SE ATTA(       fo'ru'M    ARY, S EAlTACH DSUMMAR SEE SUMMARY                           2,994.2                         •••• •• ••••• •••• •• •• •    ••• •   • • • • • • • • • • • •••••••••••••••••                                                        ...............
           5. 0       NS                                                                                         2,994.2     CWT                                                                                                                  2,994.2              0.0         2994,2                                                     2,994.2
..... ......                                                                                                                                             • •• •••• •• •• •••••• •• • • • •   ••   •• • • • • •• ••   •••••••••••••••••                                                        ...............
.. .. .. .....                                                                                                                                           • • • • • • • • • • • • • • • • • •••••••••••••••••• • ••••••••••••••••                                                              ...............
... .. ......                                                                                                                                            . ................        • ••••••••••••••••• • ••••••••••••••••                                                                     ...............
.... .......                                                                                                                                             •••••••••••••••••         ..................                • ••••••••••••••••                                                       •••••••••••••••


I certify that to the best of my knowledge and belief all of the information on this rorm is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that 67, TOTAL     2,994.2 68, SECTION II TOTAL                                                                         2 994,2
this Production WorksheeVProof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
!Ion, an agency of the United States Department of Agriculture {USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each Insured crop that !      69, SECTION I TOTAL                                                                                0
submitted are true and correct and that a\l documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to Inspect any and all scale tickets, warehouse receipts,
Inventory records and any other documents that pertain lo the crop I have harvested and marketed or that I now have In my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm          70, UNIT TOTAL                                                                      2 9 4.2
Service Agency of the USDA, consent to the release of the records Iha\ pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes~ 71, ALLOCATED PROD                                                                                     0.0
Under pena!Ues of perjury, I cerUfy that: 1, My taxpayer ldenli~cation number showri on this form is correct, 2. I am not subject lo backup withholding as aresult of a failure to report all Interest or dividend income, and 3.1 am a United Slates (U.S.) citizen or other U,S.             72, TOTALAPH PROD                              2 994.2
person. The Internal Revenue Service does not require your consent lo any provision of !hi$ document other than the certifications required to avoid backup withholding,

73. Adjuster's Signature                         Date                  74. ~sured's Signature                                 Date
         ,
                                           TC8 08/08/2019
                                                                          •cr;f
                                                                                                                                 08/08/2019
                                                                                                                                                             Unit            -
                                                                                                                                                                                     Total
                                                                                                                                                                                  Production            -     Deficiency          r,noe
                                                                                                                                                                                                                               ' Eection '                    Share        -   Estimated
                                                                                                                                                                                                                                                                               Indemnity
   J-.Jii.,..L                                                            l, '"i-.,./ ~,p                                                                  Guarantee               to Count                                                                                                   SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM·
73. Adjuster's Signature                         Date                 74. lnsured's Signature                                 Date
                                                                                                                                                                                                                                                    I
                                                   08/08/2019                                                                    08/08/2019                   4,666.0
                                                                                                                                                                             I     2,994,2
                                                                                                                                                                                                        I      1,671.8
                                                                                                                                                                                                                               I       112
                                                                                                                                                                                                                                                    I
                                                                                                                                                                                                                                                              1.000
                                                                                                                                                                                                                                                                           I   120,062        /NATION STATEMENT AND PRIVACYACT STATEMENT.
                                                                                                                                                                                                                                                                                              COMPANY/AGENT COPY                           RH-5008-2019
                                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21    Page 217 of 372




                                              PLANTED FIRST INSURED CROP DECLARATION FORM
 Insured Name                                                                                                                               Policy Number             Company Name
  ONEIDA POTATO EXCHANGE
                                                                                                                                            MP-0750018 AGRI GENERAL INSURANC...
 Claim Number                                             Crop Year                                                                         County
                                                                                                                                                               FLAGLER
                      19-006206                              2019
      Unit Number
      (First Crop)        Line Number      Yield Number         Legal Description/FSN                              First Insured Crop       Intended Second Crop Option Number       Acres

   3.06 OU                   3.0                11                          310                               PTATO (0084                             N/A          1 NS              106.0

   3.07 OU                   5.0                17                          316                               PTATO 0084                              N/A          1 {NS              20.0
                                                                                                                                        ~




  Enter the applicable option number(s) in the above table (First Crop Planted Acreage):
  1. I certify that I will not plant a second crop on the same acreage where the first insured crop is planted. The first crop premium and indemnity will be
     reduced by 65°/o ff a second crop is planted (by you or another person or entity), insured, and has a payable indemnity (handled in accordance with
     option number three below). You will also be responsible for notifying us of this change in your intentions and repaying any overpayment on the first
     insured crop. (Code NS)
 2. I elect to NOT insure any acreage of a second crop planted on the same acreage as any planted first insured crop in the unit (decision applies to all
    second crop acreage on a first insured crop unit basis). (Code WI)
 3. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I also
    agree to accept whatever option results in the greatest number of net dollars between the additional first crop indemnity (less additional
    first crop premium) and any potential second crop indemnity, UNLESS this amount is limited by the terms of the policy provisions. (Code
    IR)
 4. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I
    have, and am submitting, acceptable records to show that I have double cropped acreage in at least two of the last four crop years in which the
    first insured crop was planted in the county or can show that the applicable acreage was double cropped in at least two of the last four crop years in
    which the first insured crop was grown on it. I also agree that if I have planted more double cropped acres than can be supported by my records, the
    extra acres will be handled in accordance with the applicable option number elected above for such acreage. (Code DC)
 5. I certify that I will plant and insure a second crop on the same acreage where the first insured crop is planted. The first insured crop acreage in this
    situation does not contribute to the first insured crop unit loss which results in such acreage not being subject to an indemnity reduction. This code is
    used when no other multiple cropping code applies to such acreage and a 100% indemnity is applicable. {Code FC)
 A second crop is defined as the next occurrence of planting any agricultural commodity for harvest following a first insured crop on the same acreage.
 A cover crop, planted after a first insured crop and planted for the purpose of haying grazing or otherwise harvesting in any manner, or that is hayed or
 grazed prior to November 1 of the current crop year, or otherwise harvested at any time, is considered a second crop. It is not considered a second crop if
 a volunteer crop or cover crop is not intended to be hayed, grazed or otherwise harvested (i.e. green manure, erosion control etc.), or is hayed or grazed
 on or after November 1 of the current crop year.
 I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and
 accurately may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes) .
      .

 lnsured's Signature                                                                                                                           Date
     Dr;~        -
     1,, Af,p.9../ p~!p
                                                                                                                                                     08/08/2019       Page 1     of    1
COMPANY/AGENCY COPY                SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIMINATION STATEMENT AND PRIVACY ACT STATEMENT                                                       RH-5051-2018
                                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 218 of 372


                                                                                                                        ;
                                                                                                                                                                         ------------··-
                  Policy No. MP-0750018                        Claim No. 19-006206                                                 Division 8                 Document Name: 2019 YEAR ONEIDA
                                                                                                                       i•
                                                                                                                                                                       POTATO INV...




                     •                .   .:   J
                                                                                                                 Vcn·,t                 3-   0 (,,

                                     Oneida Potato Exchru1gc                                                                                                                               Invoice
                                     581 8 J0 ire Lru1e                                                                                                               Date                            Invoice.#
                                     WI 54501
                                                                                                                                                                6/22/2019                             ,11507-..-"\




                           Bill To

•
                         iVlBT Produce INC .
                         PO Box 6002.i7
                         Jnckson,·ill.:.. FL 32260-0277
                                                                                                                            o.J_s.
                                                                                                        L
                                                                                                      ~3 (J

                                                                                     ff art•'.f 5,
;                                                                                                            P.O. No.                                Terms                                  Project
''                                                                                                                                                              .
'
                                                                                                            '019-00i3


                    Quantity                                       Description                                                                               Rate                                    Amount
'                                                                                                                                                                                          .
                         4;3_55 Bulk Chipping Potllloes                                                                                                                   14,00                             6:699. 70

                                                                                                                                                                                                        .


              '




    '
                                                                               •




    '




    '                           .
        '•'
        i
        ii                                                                                                                                                                                                          .


        l
        '
        •
                                                                                                                                                       Total                                             S6:ii'l9. iO




                                                                                                                                                                .   - - ·- -   •-•--',"'   --   -.    . ·- .    -       . - ---- -
                                                                  Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 219 of 372



                  Policy No. MP-0750018                         Claim No. 19-006206                                                      Division 8                 Document Name: 2019 YEAR ONEIDA
                                                                                                                          I                                                  POTATO INV...
                                                                                                                                                                                                         ""   ,.,   .. ,       •   •
                                                                                                                                                                                                                                       •




                                         Oneida Potato Exchange                                                                                                                                Invoice
                                                                                                                                                                                                                      .    .
 •                                       5818 Fire Lane
:j'                                      WJ 54501                                                                                                                    .         Date.
                                                                                                                                                                             ~122/2019·
                                                                                                                                                                                           .
                                                                                                                                                                                                      !~voice#
                                                                                                                                                                                                                           .
i•
                                                                                                                                                                                                 •
                                                                                                                                                                                                       l 1507



 •
 '                                  '
                               Bill Io
 ••                       .
                          MBJ'.Producc INC .
                          _PO Bbx 600277
 '                        Jacksonville. FL 32260~0277
..',
 •
•
 •
 •




 •
 •
 •
 •

 i                                                                                                              P.O. No.                                   Terms
                                                                                                                                                                                       .
                                                                                                                                                                                               Project
 •
                                                                                                                                           .
 ''                                                                                                            2{)19-00.75
                                                                                                                                 •


t'j                   .                                                                                                                    .

 i
 •                  Quantity                                         Descriotion                                                                                   Rate.                             Amounr
                                                                                '

 ''                           429.:2. Bulk. Chipping Potatoes                                                                                                                    14.00                   6,008.80
 ''


 i'
  '
     I
.,J
.,'
 ,,
     !
 '•'
     ''
     ''
--'
     ''
     '•
     ''
     ''
                                                                                                                                                                                                                           .


                                            •




     '•
     ..




                                                                                                                                                               .
      •'
      .
      •
                                                       '                                                                             •         .   '                     •




                                                                                                                                                       •
                                                                                                                                                            Total                                      S6,008.80
      '




          •



              •
              '
                                                                                                                                                Case 3:18-bk-04194-JAF     Doc 165-4       Filed 04/07/21   Page 220 of 372

 ----------------- -------------------~ ---                                                                                                                                                                                       ----- - - - - - - - - - - - - - - - - - - , ,
[,                          Policy No, MP-0750018                                                                                             Claim No. 19-006206                                                         Division 8                                                         Document Name: 2019 YEAR ONEIDA                1,

                                                                                                                         _______________.,_________ji_____..:P_:O:.:T_:_A:.:T.=0...:1:..:N:_V:.:···:__ _ _ ___,
                                                  f'."-·'-'m"¾",, ..'! -, ••,,,;,,.,; ''.~~"- <i-n--,".,-..-~,"""'
           ""'~•, ,;;,~,.~,,_ .,,:,.·, ' "" :, ~~1"
                     -                            -
                                                                                                                     -.,~!''"" .~..~ '~/+ '"''"'-"·'"""'°'l•"'""'" -~"'~""'·'<,.s,.,,..,_,. . '. ~ '"'""~ -·~ ,..,._.._.,•. ~ • •_,.' .,,...., "' "" '- .-.••. ~, ,,~ ",,.., """ ' .'• ·-". .,. •. ,,,,. '. ·,• ... , __ ,,., '••
                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                   ''           ;,•                               ..
                                                                                                                                                                                                                                                                                                                               , •,• ' -· -'




     -
     'I
                                                                          O.ueida Potato Exchange                                                                                                                                                                                               Invoice
     '                                                                    5818 Fire Lane
     i                                                                    \1/154501
                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                         Date
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                                              Invoice~
     ';
     '
                                                                                                                                                                                                                                                                  -6t.l2/20- l 9
     •
                                                                                                                                                                                                                                                                     --                                       ·11508-.-\.
                                                                                                                                                                                                                                                                   -
                                                                                                                                                                                                                                                                                                                                   --
     I
                                                                                                                                                                                                                                                                     -        --                               --   -    - -


     l
     I                                                                       .-
     •
                                                         Bill To
     -'•
     •                                           · !viB•r·rroduCT·ING.
                                                      PO Box 600177
     ••                                               Jack:-~n\·iife.:FL 32260--0277

     •
     '
     '
     •
     •




     '''
     '••                                                                                                                                                                                                                                                                 -                            -   -
     '••
                                                                                                                                                                                                    P.O. No •                                  Terms                                            Project
                                                                                                                                                                                                                                       -
                                                                                                                                                                                       -
                                                                                                                                                                                                   2019-0074
     '
     •
     '
     l'
     '                              Quan~ty                                                                                                         Description                                                                                            Rate                                           Amount
                                                                                     -
                                                                                                                                                                                                                   -
                                                       409.4 .Bulk Chipping Potato~s                                                                                                                                                                                         14,00                                      5.7J 1,.60
                                                                                              .
                                                                                                                                                                                                                                       '
     .
     '
     J                                                                                                                                                                                                                                     '

      '
     I
     :j
      '



                                                                                                                                                                                                                                           -
                                                                                                                                                                                                                                                                                                                                        -

                                                                      '
      'I

                                                                                                                                                                                                                                        •



                                                                                                                                                                                                                                           -

      '                                                                                                                                                                                                                                    -
      '
      •'
                                                                                                                                                                                                                                        -
      •
      ''
     i                                                                                                                                                                                                                                     -
                                                                                                                                                                                                                                           -

      ''
                                                                                                                                                                                       '                                                -

                                                                                                                                                                                                                                        -
     i
      '
     •




     I
     J                                                                                                                            -
                                                                                                                                                                                                                                                                                            -
     '




                                                                                                                                                                                                                                                 Total                                                              $5. 7J l._69




                                                                          -----·--------------~~-------------
                                                          Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 221 of 372



         Policy No. MP-0750018
                                                I
                                                         Claim No. 19-006206                                                 Division 8              Document Name: 2019 YEAR ONEIDA
                                                                                                                                                              POTATO INV...
                                                                                                                                                                                                             I
                                                                                                                                  .
                                                                                                                                  "" .,   ·--•·--•          . .' .   -   '

                                                                                                                                                                                                         •




•
                              Qneida Potato Exchange                                                                                                                         Invoice
'
l                             5818 Fire .Lru1e                                                                                                                Dale           '       Invoice#
                                                                                                                                                                                          .
•                             \VI 54501
                                                                                                                                                         5t22l20l9                     11508



'•
                    Bill To
                lvllll' Produce [NC.
•               PO 13ox 600277
                Juck~onviUc. FL 32260-0277




                                                                                                          P.O. No.                        Terms                                  Project
\
'                                                                                                     2019-0076


           Quantity                                         ,Description                                                                             Rale                          Amount
                                                                                                                                                     .                                 .     .
                                      .
                    467.-1 Bulk Cl1ipping Por:.1Jt1t:i                                                                                                           14,00                     6.543.60




     '
    '




                •



                                                                                                                                              Total                                        S6.::-IJ.60

                                                                                                      .




                              -·-----------------------------
                                                          .. ···--
                ---------------------------------------
                                                                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 222 of 372

                                                                                                                                                                           ------ - --- ------- ---- -- ---------- -------- --------- ------------ ------------ - --- ---·1
                                                                                                                                                                             Division 8                   Document Name: 2019 YEAR ONEIDA                                  I
                                                                                                                                                                                                                                        POTATO INV...
                                                                                                                                                                   ·-·", .. ,                        ..
                                                                                                                                                                                                     , , .,., "   .                                                ,,. .           ""   ..,.




,                                                        Oneida,Potato·Excl1ange                                                                                                                                                              Invoice
'

''
                                                         58 I 8 Fire.Lane                                                                                                                                                                       -
                                                                                                                                                                                                                                 Date                   Invoice#
'                                                        Wl 54501.
                                                                                                                                                                                                                         :.i21!20 I9.                    i 15!)9
                                                                                                                                                                                                                                                    -        -




                                                                                         '
,
•-                                          Bill To
•'
'';,                                     NlB'f Produte INC..

j
                                        -PO
                                          -
                                            Box 600277    .
                                        Jacksoilvilh:. fl.-3,.'26{),.0277
i


'


    '
j                                                                                                                                                        ·P;O;.No.                                 Terms                                      Project
•'

'
    '                                                                                                                                                   ,2Ql9-0077
     !
 '                                                                                               -
                                                                                                                                                                                           -
•i
i'
                             Qu3nfity                                                                          D_escr)ption                                                                                           Rate                          Arnount
     '                          -   -
                                            _,._-
                                          ,;.i.,- 4 '   0-utk Chipping PotJ.1toeJ1                                                                                                                                                14.00                   5.g~:5.60
                                                                                                                                                                                                                                                                       '




                                                                                                                                                                                                                                                                           -

                                                                                                                                                                                                                                                                               -
     '                                                                                                                                                                                                                                                                     -
     '
     •                                                                                                                                                                                     -

     i

    --'
     '
     -
    '
     '
     '
                                                                                                                                                                                           •


     '
                                                                                                                                                                                                                                          -




                                                                                                                                                                                                                                          -




         i
                                                    -


         ''

         •

          '                                                                                                                                                                                    -
          '
          j'
          -
          '                                                     -                            -



                       I                                                                                                                                                                            Total                                                $5.955.60
                                                                                                                                                                                                                             -
                       -                                                          --




                                    --•- ----~-=---- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~ - - - - - - -.......- - - -
    _, ____    -   -   ----------- - -    --- --- -       -   -- --- -- - ------ ------------ --- --   --   -----------------------------------
                                                                           Case 3:18-bk-04194-JAF                    Doc 165-4      Filed 04/07/21       Page 223 of 372



                   Policy No. MP-0750018                               Claim No. 19-006206                                                                                     Division 8                                                  Document Name: 2019 YEAR ONEIDA                                                                                               jl
                                                                                                                                                                                                                                                    POTATO INV...                                                                                                        _
                                                                                                                                                                                                                          .
                                                                                 ,   ."; ' • ,   ,•   , ,, , ., ••   , ,   , . ""    ,~   , , , .,   ,    ~ " ~ • ~ 'V" , ,   ""C.   ..., "<"· •• '•• ·_.. ,.,,. ,. , , • 1, • ••· / ,~,.,, •o,• , ....., ,•"•w•~, S , •    =•~ ',,',.,. _, . _, ,-~ ., ""."
                                                                                                                                                                                                                                                                           <>                                  •~.,c -,,,,- c,~s •.~:,,t•, -.<; ,r,;= ,.,,
                                                                                                                                                                                                                                                                                                                                                                     •




'                                       Oneida Potato Exchange                                                                                                                                                                                                                               Invoice
                                         .
                                                                                                                                                                                                                                      .    .' . .                                        .
                                        581.8 Fire Lane                                                                                                                                                                                       .
                                                                                                                                                                                                                                 ..            ..       Date
                                                                                                                                                                                                                                                           ..                                           Invoice I/
I                                       \Vf 54501
                                                                                                                                                                                                                                                 5126/2019                                                115 JO


!'                                                                         ..
                            Bill   To
I                         ~1i1~f Prcduce···1NC.
1                         ro
                           .
                              nox 600277
                                       -            .    . .
                          Jack:iOn'.-il!e. fJ._. 32260-027·7
l
'
'   •

'
l
•
    •
i•
 '•
    j
''
I                                                                                                                                          P.O. No.                                                           Terms.                                                                             Project
                                                                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                                 •

    i                                                                                                                                                                                                                                                                                               •
·1
    •
    '                                                                                                                                     10 I 9-0fl79
    !
    •'
                     Quantity                                                   Description                                                                                                                                               Rate                                                     Amount
                                                                                                                                             .                                                                                        .                                         .
                                443. Bul_k (:hipping Jlotruo~s                                                                                                                                                                                               14.oir                                             6.2{)2J.l0'




    1
     i  '
        '                                                                                                                                                                                                          •                                                                                                                                         '



         '•
         •
                                                                                                                                                                                                                                                                                                                                                             'i
         '
     i'
        j                                                                                                                                                                                                                                                                       ..
         '
        ~
         '



                                                                                                                                                                                                                                                                                                                                                             'l
                                                                                                                                                                                                                                                                                                                                                             •



                                                                                                                                                                                                                                                                                                                                                              '




            I'
         1'                                                                                                                                                                                                                                                                                                                                                      I'
             'i
             '                                                                                                                                                                                            .                                                                                                                                                      !'
                                                                                                                                                                                                                                                                                                                                                                 '


            l'                          .                .
                                                                       .
                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                                                     .
                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                 II
             •
             '••
               •                                                                                                                                                                                                       Total                                                                               $6.202.00                                             I
             •                                                                                                                                           •
                                                                                                                                                                                                                                                                                                                                                                 I
                                                               .   .




                                                                                                                                                                                                                                                                                                                                                                 !•
                                                                                                                                                                                                                                                                                                                                                                 !
                                                                                        Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 224 of 372

--- --- ------------ -------- -- ----- --- ---- --- ------ --- -i--·-       ----- - -------- ------------ - -- - ------ ----------- 1- -- ----- - -------- - -- ------- -------------- ---- ---- --- ---- - -- ------ - ----- -------- --
                          Policy No. MP-0750018                                    Claim No. 19-006206                              ,            Division 8                     Document Name: 2019 YEAR ONEIDA
                                                                                                                                    [                                                               POTATO INV...

           -                                                                                                                                                                                                                                               -
 •
 --

                                                                               -
                                                      Oneida .Potato l?.xcl1ange-                                                                                                                                Invoice
                                                      58] 8 Fire Lane                                                                                                                                            -

                                                      \VI 54501                                                                                                                                bate                  •    lnvolce #
                                                                                                                                                                                                     -
                                                                                                                                                                                             ~'?6'"1019
                                                                                                                                                                                            .:,, - >!~ -_                   I 15 J l
                                                                                                                                                                                                                                            -   --




                                            Bill To
                                  rvtBr Prodtn:c. INC.
                                · -PO ao~\ ~OQ271
                                . Jii.c~sonvilli:.- FL 32260-0277

 •-
 ,•

 1

 -                                                                                                                                        -               -
                                                                                                                                                                        -
                                                                                                                                     P.O. No.                               Terms
 '-
 •
 '/
                                                                                                                                -
                                                                                                                                                                -                                                    PJ"Oject

                                                                                                                                    2019-tlOSO
                                                                                                                                                                                    -
                           Qu_antl'ty·                                                    Description                                                                               Rate                                 Amount

 -                                   42?2. ·Bulk _C!,ipping-_ Potatoi!S                                                                                                                          14.0D                          5~9-10.80
                                                                                    -




 l
 •
 •--
 -
  '- -
 ··i-




                                                                                                                                                                    -


                                                                                                                                                                    -


      '-
      -
      -

      '
      -

      -
      •-
      -
      --
      -
      -                                          -
                                                                                                                                                                                                                                                     1-
                                                                                                                                                                                                                                                -
                                                                                                                                                                                                                                                     --
                                                                                                                                                                                                         -                                           -
                                                 -
      •                                                                                                                                                                                                  -
                                                                                                                                                                                                                                                     •-
                                                                                                                                                                                                                                                     -,•
                                                                                                                                                                                                             -

                                                                                                                                                                                                                                                     -
      -                                                                                                                                                                                                                                              -
                                                                                                                                                                                                             -


                      -                                                                                -                                                                                                     -
                                                                                                                                                                                        -

      -                                                                                                                                                                      Total                                          S5.91 Q.SO




                                                                                                                                                                                                                                                     -
           - ----~--~-~ - , .....,
               ....                  '.   _.,.   .-
                                                 ..   '-·


                                                      -------------~----------------~-----------------
                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 225 of 372


-
: - - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - -\ - - - - - - - - - - - - - - - - - - - - - -
                                                                                                                                                                                                        •

,
j
            Policy No. MP-0750018                       Claim No. 19-006206                                                       Division 8             Document Name: 2019 YEAR ONEJDA
i                                                                                                                                                                 POTATO INV...




                               Oneida Potato Exchange                                                                                                                          Invoice
                               5818. Fire Lane
                               \VI 54501                                                                                                                           Date             Invoice#
                                                                                                                                                              :5!26/2019                 I I 512
                                                                                                                                                                           .


                                                        •
                     Bill To
                   :vfBi Prudilc.; INC.
                   PO Box 600277
                   JacksonYiJic. f:l. ]'7260-0277

    ;




    •'


    I                                                                                                                                                                                               •
                                                                                                                                                                                                    •
    !;                                                                                                  P.O. No.                                                                                    •
                                                                                                                                               Terms
                                                                                                                                                                          ..
                                                                                                                                                                               Project              '



                                                                                                        2019-0031

             Quantity                                         Description                                                                              Rate                      Amount
                    4.58.4 l3u!k (~hipping. I'otatoes
                                                                                                                              •                                    14.00                 6.417_60



    '




                                                                                                                                                               •




        •
        •                .



                                                                                                    .




                                                                                                                                               Total                                S6.~17.60
                                                                                                                                                     r__
                                                                       Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 226 of 372

,----------                 - - - - - - - - - - ------------- - - - - - - - -                                    - - - - -----D---,v-is-io_n_8____
1
•
                         Policy No. MP-0750018                I
                                                              I
                                                                       Claim No. 19-006206                                                                 Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                    POTATO INV...                         l

                                            011eida Potato Excl1ange                                                                                                           Invoice
                                            )818 Fire Lan<:
                                            \VI 54501                                                                                                           Date                IOvoic"e #
                                                                                                                                                              5/17.'2019              11 :5 t3
                                                                                                                                                                               -
    '

                                  Bill To

    '                           MB·r Produce fNC.                                                                                                                                                    '
                                PO liox 600277
    •                           JacksoQvillc. FL.32'60-0277
    •



    !

                                                                                                                   P.O. No.                    Terms                           Project

                                                                                                                  2{)19-0081
                                                                                                                                                -

    '•                    Quantity                                       Description                                                                   Rate                        Amount
                               457.45 Bulk Chipping Potato1.."S
                                                                                                                                                                      ...
                                                                                                                                                                  14.00                  6.• 04,30
                     .




    i
             •




                                                                                                                                                                                                 .



             .                                                                                                                                                                                       I

                                                                                                                                                                                                     !
        '

                 I                                                                                                                                                         .
                                                                                         .


                                                                                                                                                                                                     !

                                                                                                                                                                                                     I!
                                                                                                                                                    Total                            $0.40+,30
                                                                                                                                                                                                     i!
                                                                                                                                                                                                     I
                                                                                                                                                                                                     li
            - - - - - - - - - - - - - - ----------                -------------------------------~
                                                                                                                        Case 3:18-bk-04194-JAF     Doc 165-4    Filed 04/07/21   Page 227 of 372

.··- ----··--- .----·-·- -- ---- . .. ·-··-·-- .....   "   ---- --   -   ......... ·-·   ·----·-   ...• ,..   ··--··----·---··-·----·-··-··-·-··-· .. ·-----··-···-·-----··-·-·--·-·-·------···-···-··- -----------·--·-----·--···-·-·---··········--·--···--·-·-··                     ------ ---··-·- --· ··- - -·-···-·-···---
                   Policy No. MP-0750018                                                                              Claim No. 19-006206                                          I             Division 8                                        !        Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                   !                                                                                 POTATO INV...




                                               Oneida Potato Ex:chartge                                                                                                                                                                                                                 Invoice
                                               5818 Fire !sane
                                                      '
                                                                                                                                                                                                                                                             .         Date                            !nvOi~#
                                               \Vl 54501                                                                                                                                                                                                                                    .      •


                                                                                                                                                                                                                                                                  5/2.7/2{) J9                          11514
                                                                                                                                                                                                                                                                                                           .




                                    Bill To
                             . -NlBT 11 roducc iNC•
                               .1'0 Bo;-.: 60027·7
                                Jru:k.s;Onvillc. FL 312.60-0277
 ••
 •
 '',
   '
 '
 •,
  •
 •
 '•
 •

                                                                                                                                                                         P.d. No.                             .
                                                                                                                                                                                                                                   Terms .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                Project
 .•
  •                                                                                                                                                                                 .
 '                                                                                                                                                                     2019-0083

  !
  j                   Quantity                                                                                             DesCrlptlon.                                                                                                                    Rate                                   Amount.
                                                                                                                                                                                                                                                                                        .
                                  466.4 ·Bufk Chipping _Plilutocs                                                                                                                                                                                                       14.00                             6.,529.60




  ,
  ,
  •i
  \




      ,                                                                                                                                                                                                                                                                         •
      •

                                                                                                                                                                                                                      ,   .

          ,                                                                                                                                                                                                               •
                                                                                                                                                                                                                  ,




      .I
      -l,
      ,
                                                                                                                                                                                                                  .




                                                                            .
      ,   ,•




           ,
           •                                                                                                                                                                                                                         .                 .      .                     .                     .
           ,
           •


                                                                                                                                                                                                                                     Total                                                              $'5. S29.60




                                                                                                                                                                                                                                                                  ••
                                                                                                                                                                                                                                                                   •
                                                                                                                                                                                  - ,..~. ---·.               ·"              ..         .••   ~·····-'""'""'"'·-~-----~~-----
                                                                                                                    -··-------------------------------
                                                         Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 228 of 372

            -----·-·-----·------~,------------------,---
            Policy No. MP-0750018                        Claim No. 19-006206                               --1               Divisi~-;8 ---
                                                                                                                                                 1
                                                                                                                                                  - - - - --
                                                                                                                                                ·r_
                                                                                                                                                                                --
                                                                                                                                                        Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                 POTATO INV...
                                                                                                                                                                                          '             -7
                                                                                                                                                                                                                  I
                                                                                                                                                                                                                  !
                                                                                                                                                                                                                  •


                                                               '




                                Oneida Potato Exchange                                                                                                                       Invoice
                                5818 Fire Lane
                                WI 54501                                                                                                                       Date               Invoice if       _,
                                                                                                                                                             5127/20 l9              115f5




                      Bill To
                   ~,iu·r·J)n1t!uC-!
                   ..                IN('.
                                      . .

•                  PO Bo;,; 600277
'
'                  Jllck.."On'iillc. FL 32260-0277


I
•




                                                                                                                                 '

                                                                                                      P.O. No.                               Terms                           Project.                   !-
                                                                                                                                                                                                        '

                                                                                                                                                                                                        '
'!                                                                                                  .2019-0084

                                                                                                                                                                                              '

             Quantity                                         Description                                                                             Rate                     Amount                   '
                    430.6 Bulk Chipping Po1ato~s
                                                                                                                                                                                                        '
                                                                                                                                                                                                        '
                                                                                                                                                                                                        .
                                                                                                                                                                 14.00                  6.028,40
''                                                                                                                                                                                                      •
                                                                                                                                                                                                        ''
    j
                                                                                                                                                                                                        '
                                                                                                                                                                                                        •



    i                                                                                                                                                                                                   '
                                                                                                                                                                                                        '
                                                                                                                                                                                                        !
    I
                                                                                                                                     •
                                                                                                                                                                                                        '''
                                                                                                                                                                                                        l
                                                                                                                                                                                                        '
    '
                                                                                                                                                                                                        !
                                                                                                                                     •   •




                                                                                                                                                                                                        I
                                                                                                                                                                                                        I
                                                                                                                                                                                                            '
                                             •
                                                                                                                                                                                                        !   •


                                                                                                                                                                                                        'I
                                                                                                                                                                                                            I
                                                                                                                                                                                                            '•
                                                                                                                                                                         '
                                                                                                                                                                                                        i'
                                                                                                                                                                                                        !
                                                                                                                                                                                                        i
                                                                                                                                                                                                        .l
                                                                                                                                                                                                            t•




                                                          '
                                                                                                                                                                                                   •
                                                                                                                                                                                                        !'  '
                                                                                                                                                                                                            '
        •


                                                                                                                                              Total                                  S6.o0 &.40             ''•
                                                                                                                                                                                                            ''
                                                                                                                                                                                                            ''
                                                                                                                                                                                                            '
                                                                                                                                                                                                            l'
                                                                                                                                                                                                            l
        ------------· ·--- - ·                       · - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~'
                                                                                                                                                   Case 3:18-bk-04194-JAF              Doc 165-4      Filed 04/07/21   Page 229 of 372

·-··------- .. --- ------ --.- .. -----·--···-··· ----- --· -··-··-·-·-·-·······--·..·-·-····· ·-·--·-··--······-·············,·-··---------·--- . ·- ----- - - ------ ·-- . -   -   ----·----- -------·----- ······--·,··---
                                                                                                                                                                                                   ....                         ..   ""-·····--············-···-··--·-·--·-··-·--·-,···--···--- - ··-·······-····-·-·· _______ ,. _____ ·- ·-·---····-·----··------·---- .. ---- -·-··- .. --- --~-,

                            Policy No.
                                       MP 0750018
                                         -                                                                      i                               Claim No. 19-006206                                                         1
                                                                                                                                                                                                                                            Division 8                                        Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                                                                                                                                       POTATO INV...                                                                                 !
                                                                                                                                                                                                                                                                                                                                                                                                     1



                                          . •• •··   ..       ••••••~'-"-'•-•"-·"'''"~-•-• """''' •·•·




                                                                            011ei<la
                                                                               .    .
                                                                                     Potato Excliangc                                  -                                                                                                                                                                                           Invoice
                                                                            5818 Fire Lane                                                                                                                                                                                                                                 -
                                                                                                                                                                                                                                                                                                                           .
                                                                                                                                                                                                                                                                                                          Date                                   lrtvb!ce #
                                                                            WI 5450.l                                                                                                                                                                                                             .   .                .
                                                                                                                                                                                                                                                                                                      5/27}2019                                         1)516
                                                                                                                                                                                                                                                                                                                                       .


                                                                                                                                                                                            .    -
                                                          Bill To
                                                    .     .   .
                                               PC.} Box {)00277
                                                                            .   .
                                              J.::i_tksOnviJlc. r·L ,;i-,60-0277
   I
   -
   •

   I
   'I
   'I
   •                                                                                                                                                                                                                                                                                                                                                                                        '
   '                                                                                                                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                                                                                                                            I
   I
   I
                                                                                                                                                                                                                                                                                                                                                                                           .l
   •
   ''                                                                                                                                                                                                        P,O. No,                                                Terms                                                            ProjeCt                                              '
   -
                                                                                                                                                                                                            2lll 9-0085                                                                                                                                                                     I

   '                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                            .                                                                 .                    -

   ,.                   -
                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                            'i .
                                 Quantity                                                                                                             Description                                                                                                                       Rate                                                ·Amount                                         l-
                                                                        .
                                                                                                                                               .                                                                                                                                                                                                                                            r.
                                                 -467.6 llulk Chippil}g-Potato,;;s                                                                                                                                                                                                                           14.00                                       6.54_6,-!0                         '
   •
    '
        I
                                                                                                                                                                                                                                                                                                                                                                                           l1
                                                                                                                                                                                                                                                                                                                                                                                            •
    '-                                                                                                                                                                                                                                                                                                                                                                                      1

                        '                                                                                                                                                                                                                                                                                                                                                                   I'
                                                                                                                                                                                                                                                                                                                                                                                            I

                                                                                                                                                                                                                                                                                                                                                                                           !'
                                                                                                                                                                                                                                                                                                                                                                               .
   I


   -                                                                                                                                                                                                                                                                                                                                                                                        I
   ''                                                                                                                                                                                                                                                                                                                          .
                        .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                            [-
        I
   '--i                                                                                                                                                                                                                                                                                                                                                                                     !
        '

                                                                                                                                                                                                                                                                                                                                                                                            l
        ''
                                                                                                                                                                                                                                                                                                                                                                                            I   I
                                                                                                                                                                                                                                                                                                                                                                                                i
        '                                                                                                                                                                                                                                                                                                                                                                                   I'
                                                                                                                                                                                                                                                                                                                                                                                                !
        '                                                                                                                                                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                                                                                                                                                                !
            I
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                                                                                                                                                                                !
        '
        '                                                           '                                                                                                                                                                                                                                                                                                                           f
                                                                                                                                                                                                                                                                                                                                                                                                il
                    .
                                                                                                                                                                                                                                                                                                                                                                                                l•

        ,j
                                                                                                                                                                                                                                 -                                                                                                                  .
                                                                                                                                                                                                                                                                                                                                                                                                lI
                                                                                                                                                                                                                                                                          Total                                                                         $6.546,40
                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                                                                                <
                                                                                                                                                                                                                                                                                                                                                                                                I

                  -----~----------------- -------------------~~~~~------~
                                                                         l
                                                                                                                                                          ·-----------------------------------
                                                                      Case 3:18-bk-04194-JAF      Doc 165-4   Filed 04/07/21   Page 230 of 372



     Policy No. MP-0750018                                      Claim No. 19-006206                                                                                 Document Name: 2019 YEAR ONEIDA                       l
                                                          I                                                                                   Division 8
                                                                                                                                                                             POTATO INV...
          ,.   ..   "   .   .,   •    ,,~-0   '   "           ,.,,,   ....-.   '   ' , ,,   ..,   .   '

                                                                                                                                                                                                                      •




                                     Oneida Potato Excbru1ge                                                                                                                       Invoice
                                     5_81 & Fire Lane
                                                                                                                                                                          Date         Invoice#
                                     \VI 54501
                                                                                                                                                                      5/27/10!9          11517




                        Bill To                                                                                                                                                                             •
                                                                                                                                                                                                            ••
                NIBT ProduCe"iNC.
                PO Box 601)27.7                                                                                                                                                                             •••
                Jacksonrilli:~ FL 3226().027 r
                                                                                                                                                                                                            •
                                                                                                                                                                                                            j


                                                                                                                                                                                                            •
                                                                                                                                                                                                            '
                                                                                                                                                                                                            •




•                                                                                                                    p.o, No.                              Terms                   Project              •
•                                                                                                                                                                                                           !

                                                                                                                    20 I9-0086
                                                                                                                                                                                                             '
                                                                                                                                                                                                                •
                                                                                                                                                                                                             '
•'
'     Quantity                                                         _Description                                                                                Rate              An1ount
      .
                                                                                                                                          .                                                                     I
                441.-15 Bulk Chipping Potato~                                                                                                                              1-LCO             6.180.30

'
'                                                                                                                                                                                                               '

                                                                                                                                                                                                                '''
                                                                                                                                                                                                                !
                                                                                                                                                                                                                '

                                                                                                                                                                                                                '

'
'




                                                      .


                                                                                                                                                             Total                       $6. 180.30




                                                                                                          --~-------------------
                                     ------------------------------------------
                                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 231 of 372


          --P~li.;y-No-.-MP-07·-5-00-18--·-·--1. ---- ----C-la-im N-o-.-19--006206_ _ _ ----,------D-iv-ision--8--·-,--D-oc_u_m-ent_N_a-me: 2019_Y_EAR
                                                                                                                                                   __O_N_E_I_D_A_l
                                                                                                                                                                 POTATO INV...

                                                                                                                                                                                                  •




                                  0,1eida Potato E;<change
                                                                                                                                                                      Invoice
                                  5818 Fire Lane
                                  \Vl5450I                                                                                                            Date                 Invoice#
                                                                                                                                                                             .
                                                                                                                                                    -<'?-no 19
                                                                                                                                                    :J!-1--                     I 1518
                                                                                                                                                                      •


                                     .
                                                                                       .   .
                        Bill To
                   NiB'r Produce. INC.
                  PO 8(1:,; 60027.7
                  Jacksonville. FL 32260-11277




 '
                                                                                                          P.O. No.                   Terms
                                                                                                                                                                                            '•
                                                                                                                                                                      Project               j
                                                                                                                                                                                            •'
                                                                                                          2n19-!l0S7

             Quantity                                          Description                                                                   Rate                         Amount
                                                                                                                                                                                            I
 j
                   42.J.2 Bulk ('.hipping Potsto.!S
                                                                                                      .
                                                                                                                                     .
                                                                                                                                                       14.00                     5.93&.80   I
                                                                                                                                                                                            .i
 \
 •
 •
 •




 '                                                                                                                                                                                          !
 •
                                                                                                                                                                                            l
                                                                                                                                                                                            •
      .                                                                                                                                                                                     :
                                                                                                                                                                                            I
                                                                                                                                                                                            '
 •
 '
'
                                                                                                                                                                                            II

                                                                                                                                                                                            I
                                                                                                                                                                                            I
 .
.,:
  '
                                                                                                                                                                  •

                                                                                                                                                                                            l
  '
                                                                                                                                                                                            I
                                                                                                                                         Total                              $5.938.80       •
                                                                                                                                                                                            j
                                                                                                                                                                                            l
                                                                                                                                                                                            !'i
                                          --------------------------------
                                                                                                                                    Case 3:18-bk-04194-JAF     Doc 165-4     Filed 04/07/21     Page 232 of 372
··--- .. ··-· ........ ··-··-·-·--···--··-· .... ····-···-"""···-· ....... •-,•-···· -·--·------·--·-··-··-·;·-·--·· ··--· ·············-····--·-·--·-·--    -·-···-···-·--·-·········--····-1-·······--······---·--·-··---·--·· .. ·-- ····· .. -- --·-····-·····-···-·-·· .. ---·-··-··· ··-··----····-···-···-- ······---··- .·-·-·-·"'···--~
                                   Policy No. MP-0750018                                             j                           Claim No. 19-006206                                                I             Division 8                               Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                                    ,                                                               POTATO INV...

                                                                                                                                                                                                                                                                                                                                                       •

                                                                                                                                                                                                                                                                                                      ,




                                                                 Oneida Potato -Excha11ge
                                                                                   .                                      -                                                                                                                                                               Invoice
                                                                 581.8 Fire Lane                                                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                                         Date                             lrivoice #
                                                                 \VI 545b.l
                                                                                                                                                                                                                                                                     ·s12?.<2019.                             115:19
                                                                                                                                                                                                                                                                                                                     .               .




                                                     Bill To
                                             i--JB'r Prodll<:~ !NC,
                                           ..PO Boi.&;(}i77.
                                            JaCk."'iOOViltt:. ·fL 3.?160~0277.


   ,.,
   'i,
   ,I
                                                                                                                                                                                                                                                                                                                                             ,
   I!                                                                                                                                                                                 P.O. No.                                         -1erms
                                                                                                                                                                                                                                                                                               ,



                                                                                                                                                                                                                                                                                               Project
                                                                                                                                                                                                                                                                                                                    .    ,   ,

                                                                                                                                                                                                                                                                                                                                             ',,
    ,                                                                                                                                                                                                                                                                                      ,                                     ,




                                                                                                                                                                                    1019-00Sll
                                                                                                                                                                                            .
                                                                                                                                                                                                                      ,
                                                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                                             j
                                                                                                                                                                                                                                                                                                                                             .
   •
                                    Quan!it/                                                                                           Description                                                                                                    Rate       ,
                                                                                                                                                                                                                                                                                                   Amount
   •
   ,                                              ., .Bulk .Chipping Potato::s
                                               440"'
                                                ,
                                                                                                                                                                                                                                                             ,       ,    .
                                                                                                                                                                                                                                                                          14.00
                                                                                                                                                                                                                                                                                     ,

                                                                                                                                                                                                                                                                                                               <i.-164.20                     .
   ,,'
   ,,
    ,                                                                                                                                                                                                                                                                                                                                         ;'

   "•,                                                                                                                                                                                                                                                                                                                                       ,,




    ,,•
     •                                                                                                                                                                                                                                                                                                                                        j
                                                                                                                                                                                                                                                                                                                                              '• I
     •,,                                                                                                                                                                                                                                                                                                                                      \
    ,,
    •
                                                             ,                                                                                                                                                                                                                                                                               lI
                                                                                                                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                                                                                                              t

                                                                                                                                                                                                                                                                                                                                             !•
         ,,                                                                                                                                                                                                                                                                                                                                   .,I
                                                                                                                                                                                                                                                                                                                                              ,,
                                                                                                                                                                                                                                                                                                                                              ,
     ,,,           ,
                                                         ,
                                                                                                                                                                                                                                                                                                                                              l
         •
         ,
                       .
                                                                                                                                                                                                                                                                                                                                              I   I
                                                                                                                                                                                                                                                                                                                                                  i
         •
         ,

         ,
         ,
                                                                                                                                                                                                                                                                                                                                              l
                                                                                                                                                                                                                                                                                                                                                  t,
         •




                                                                                                                                                                                                                                                                                                                                                  I

     ..i
          •
         ,,
                           ,   ,       ,
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                                                                                                                                  I
             ,•
                                                                                                                                                                                                                                                                                                                                                  !
                                                                                                                                                                                                                                           Total                                                              56.16-1.10
                                                                                                                                                                                                                                                                                                                                              ·!,
                                                                                                                                                                                                                                                                                                                                                  i
                                                                                                                                                                                                                                   ,
                                                                                                                                                                                                                                                                                                          ,



                                                                                                                                                                                                                                                                                                                                                   j
                                                                                                                                                                                                                                                                                                                                                   !
                                                                                                                                                                                                                                                                                                                                                  1•

                  "············~, ... - .,.......•                                                                                                                                              "   .... , .. , , . , . ,
                                                                                               Case 3:18-bk-04194-JAF       Doc 165-4    Filed 04/07/21   Page 233 of 372



                       Policy No. MP-0750018                                              Claim No. 19-006206                                                          Division 8                           Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                                                     POTATO INV...
                                                                                                                                                                                                                                                                       ·1
                                           _ _, ...,.,    ''"       ""'•,;,       .,. . .•--       ,,   ~·-,--.,
                                                                                                                                                                                                                                                                       •



•
•
•
•
•
                                               Oneida Potato Excliange                                                                                                                                                                        Invoice
•
•
I                                              58l·g Fire"Lane                                                                                                                                                                       •.
I                                                                                                                                                                                                                  Date                           Invoice#
•
                                               \VJ 54:Sbl
                                                                                                                                                                                                              5/27/2019                             1"1520
•                                                                                                                                                                                                   .   .                .       .
                                                                                                                                                                                                                                     -
I
•
l
•
•                               Bill To
I                             ~181' Prptluce.[NC.
I
                              PO Box.600277
                              Jac~i;Oil,·ilie. FL 32260-0277



i
'I



    l
                                                                                                                                                                            •
                                                                                                                                                 P.O. No,                                   Terms                                             Project
    •
    I'                                                                                                                                                        .

     ••                                                                                                                                          2019-0089
    •••                                                                                        .
    !                    Quantity      •                                                            Description                                                                                         Rate
                                                                                                                                                                                                        .                                       Amount
                                                                                                                                                                                                                                          .
    i•                                          Chippihg. PoialOes·-
                                                                                                                        •
                                                                                                                                                                                .                                       ..
                                                                                                                                                                                                                    ·J,J.00
                                                                                                                                                                                                                             .

                                                                                                                                                                                                                                                        6,067.60
                               433 ...J- llttlk
    I                                       .                                                                                                                                                                                        •



    •                                                                                                                                                                                                                                                              .
    i
    ••
    •

                                                                                                                                                                                                                                 .
    j                                  '
     •
     I                                 .                                                                                                                                                                                         .
                                                                                                                                                                                                                                     .



     ••                                                                                                                                                                                        .
                                                                                                                                                                                                                                 .

      '
     ••'
     •


                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 .
                                                                                                                                                                                    •

        •                                                                                                                                                              .
        ••                             .                                                                                                                                                .
                                       •
        1
        ••
        '
        i'
          •
                                           .

        1                                  .
          j                                •


        •I
          i
        •
          '
          '•
           I
          ••
           ••

            '                                                                                                                                                                           •




          !                           ~
                                                                                                                                                                                                               .                 .
            I      '
            I
                                                                                                                                                                                              Total                                                 S6.067.60
                                                                .             .                    .                                         .                              .                                       .
            I                                                                                                                                                           .
              •
              'I




                                                                                                                                        .,   ... ----·--------------------~-
                                                                              -----------------------------
                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 234 of 372



                      Policy No. MP-0750018                        Claim No. 19-006206                                                 Division 8              Document Name: 2019 YEAR ONEIDA
I                                                          I                                                                                                            POTATO INV...




                                         011eida Potato.Exchange                                                                                                                                 Invoice
                                         5818 F-ire Lat1e
                                                                                                                                                                     Dale                                    lnvofee #
    '                                    \VI 54501
                                                                                                                                                                 5/28/')019                                   11521
                                                                                                                                                                                                 •
                                                                                                                                                                                             .           .




    •
                               Bill To
    '                        ~·IB"f Pro~uCC'INC.
    •                        PO Box 6Ji0277
    '                        Ja.ckson,·ille.. FL 32.,6Q-0"77


    '




                                                                                                                 P.O. No.                   '       Terms            '                               Project
    '                                                                                                                                                                •

                                                                                                                2019-0090
                                                                                                                                                                                                     .
    ••


    '                   Quantity                                      Description                                                                             Rate                                       Amount
    •


    ''                       440.55" Bulk.Chipping Potato~:;                                                                                                             14.00           '
                                                                                                                                                                                                                6.167.70

                                                                                                                                                                                                                           •
    •
    '
                                                                                                                                                                                                                           '
                                                                                                                                                                                                                           i
        ''
         •




                                                                                                                                                                                 '


                                                                                                                                                                                                                           I
                                                                                                                                                                                                                           •

                 ..                                                                                                                                                                                                        I'
                                                                                                                                                                                                                           I

         '                                                                                                                                                                               •                                 l
                                                                                                                                                                                     '                                     '
                                                                                                                                                                                     •




                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           !
                                                                                                                                                                                                                           l'
                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                •
                                                                                                                                                                                     .
                                                                                                                                                                                                                               '•
                                                                                                                                                                                                                           '1  •



         '
         •

                                                                                                                                                                                                                           l
         '1'                                                                                                                                                                                                                   ;
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               f
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                               '
                                                                                                                                                                                     •
                                                                                                                                                                                                                               !
                                                                                                                                                                                                                               l
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               !
                                                                                                                                                      '
                                                                                                                                                          '




                                                                                                                                                     Total                                                     S6.167.70       I
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                               I
             '                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                   l
                                                                                                                                                                                                                                i
                                   -   ------------------------------------
                                                                               Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 235 of 372




                           .. .   ..   ,,,,_   .. ,   .   .-, . . .




                                           Oneida Poiato Exchange
                                                                          '
                                                                                                                                                                                                            Invoice
                                               581 8 Fire Laoe                                                                                                                                                                        '

                                                                                                                                                                                          Dale                  invoice#
                                               wr 54501                                                                                                                        '      '
                                                                                                                                                                                                '
                                                                                                                                                                                   ·5!28120 I 9·                  11522
                                                                                                                                                                                                                          '




                             Bill To
                           \·IBT Produt:~•INe:,
:'
                           PO. 80-~ .6062 77 -
''                         JariksoOvillC., FL J"J?6Q~(l)77
'
'



j




                                                                                                                           '                                                                        '
                                                                                                                '   '


'                                                                                                                               p ;O, ~Jo:                             Terms
                                                                                                                                                                           '
                                                                                                                                                                                                            Prajec!

'                                                                                                                              2019-0091
''
 '
     '                                 '

                                                                                                                '
                                                                                                                                            '              '                                                          '




l                  Quantity                                                      D'escriptiOn                                                                                  Rate                           Amount                      :
                                                                      '
:                                                                                                                                                                                           '



                            :+29.4 Bttlk Chi:ppin_g Potaro.es                                                                                                                              14.llO                     6,011.60            '
'                                                                                                                                                                                                                                         '



'                                                                                                                                                                                                                                         ''
']                                                                                                                                                             '




'
'
                                                                                                                                                                                                                                          '


                                                                                                                                                                                                                                          ':
     '
',
                                                                                                                                                                                                                                          l
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                          '


j'
      '
     'I                                                                                                                                                                                                 '
                                                                                                                                                                                                                                          .;
                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                              j
                                                                                                                                                                                                                                              I
     '                                                                                                                                                                                                                                        i
      '
     'I                                                       '
                                                                                                                                                                                                                                              :'
         I
                                                          '
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                  '           '
      I
       I
      ''
                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                          ,,I
                                                                                                                                                                                                                                              :
      I'                                                                                                                                                                                                                                  J
                                                                                                                                                                                                                                              I
                                                                                                                                                                   '
     '
      :'                                                                                                                                                                                                                                          j
      '                                                                                                                                                                                                                                       '
      '
     .:;'
                                                                                                                                                                                                                                              '
               '
                                                                                                                                                                                                                                               !
      _,
                                                                                                                                                                                                                              '                l
                                                                                                                                                                                                                                                  '

          :
                                                                                                                                                                                                                                              I
          '
          :
          '
          ''
          'I
     .,
          ''
          '
                                                                                                                                                                        Total                                     $6.011.60
                                                                                                                                                                                                                                                  i
                   '   '




                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                  j
                                                                                                                                                                                                                                                  :
               -------------~------- -                                        ·-·-·----···----·-·--- -----------------------------
                                                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 236 of 372

                                                                           ---·---------
               Policy No. MP-0750018                                        Claim No. 19-006206                                                 Division 8            Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                               POTATO INV...
                                                                                                                                                                                                                                     i!
                                                                   '


                                              Oneida Potato Exchange                                                                                                                              Invoice
                                              5818 Fire Lane                                                                                                                         .                     .             .
                                                                                                                                                                                              .   •
                                                                                                                                                                                   Date                    Invoice#
                                              \\1! 5450 l
                                                                                                                                                                               5128/2019                       J J.523
                                                                                                                                                                          ..                      •


''
                    •                                                                                 .
                                 Bill To
                             .
                                 •               .'                                               .
i•
                                                          ,'

                        ~lfiJ. PmdncC INC:.
                        PO Bo., 600>n
                        Jnck50nvillc. FL ~60.:02n


                    .


                        ..                            -                .




                                                                                                                         P.O. No.                            Terms                                    Project
i
                                                                                                                        >019-~09:l
i                                                                                                                       .                                                      .          •
                                                                                                                                                                                                      -            -.
'•              Quantity                                                      Description                                                                            Rate                                 Amount
 '         -                                                   .
                                                                                              -
                             424.3 Bulk Chipping ·Potatoes                                                                                                                          14.QO                       5.940.20
[
 '         .                              •
 'i
 l
 '•'
 •
                                                                                                                                                     •

'''                                                                                                                                                                                                                          r
1'
                                                                                                                                                                                                                             •

 ''                                                                                                                                                                                                                          ''
 '''                                                                                                                                                                                                                         '
;
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             ..
1                                                                                                                                                                                                                            i
  I                                                                                                                                                                                                                          I
                                                                                                                                                                                                                             ••
 Ii                                                                                                                                                                                                                          .
                                                                                                                                                                                                                             •
                                                                                                                                                                                                                             •

  •' •




     '
           •
                                                                                                                                                                                                                             '
     ••                                                                                                                                                                                                                      •
                                                                                                                                                                                                                             •
     •                                                                                                                                                                                                                       •
     •
     1
                                                                                                                                                                                                                              -
                                                                                                                                                                                                                             •
   •'•                                                                                                                                                                                                                       •
     •                                                                                                                                                                                                                       'l•
  '•                                                                                                                                                                                                                         •
                                                                                                                                                                                                                              •

   •                                                                                                                                                                                                                         .
                                                                                                                                                                                                                             •
   ·I'                                                                                                                                                                                                                       j'
     '
     ,.'
                                                                                                                                                                                                                              r
                                                                                                                                                                                                                              •
                                                                                                                                                                                                                             [
     I'                                                                                                                                                                                                                        r
                                                                                                                                                                                                                              I•
      I                                                                                                                                                                                                                       ••
                             .
                                                                                    .                                                                -                -
                                                                                                                                                                                                                              '•'
                                                                                                                                                                                                                                ''
                                                                                                                                                              Total                                            ss.CJ-to:20
                                                                                                                                                                                                                             l
                                                                                                                                                                                                                              '.
                                                                                                                                                         •




                                                                                                                                                                                                                              '•
                                                                                                                                                                                                                              •
                                                                                                                                                                                                                              ;
                                                                                                                                                                                                                              •


                                                                                 '                                                                                                                                             •



                                     --       -------------------------~---------
                                                        Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 237 of 372

-----------,-------------,------~--------------7
          Policy No. MP-0750018                        Claim No. 19-006206                                     I             Division 8                 Document N~t~tof~~R ONEIDA
                                                                                                                                                                                                        1


                                                                                                                                                                                                    •




                             Oneida Pota_to Exchange                                                                                                                      Invoice
                             53 I 8 J>ire Lane                                                                                                      .
                                                                                                                                                            Date              Invoice#
                                                                                                                                                                                     .
                             \VI 54501
                                                                                                                                                         5/28!'>0 I<)·          11524
                                                                                                                                                                                           .




                   Bill To
                 rv1nr Produce JNC.
                 PO Box 600277
                Jackson,'illc. FL 32'760-0777




                                                                                                                         .                                                                     ••
                                                                                                   P.O. No.                               Terms                           Project              ••
                                                                                                                                            .                                                  .
                                                                                                                                                                                               i
                                                                                                  2019-0092
                                                                                                                                                                                               :
•
           Quantity
                                            ..
                                                         Description                                                                                Rate                    Amount             I
'
I                436.-15 Bulk Chipping Po1atoes                                                                                                               14.00                 6.110.30
                                                                                                                                                                                               I




                       •


    ••                 •




                                                                                                                                                .
                                                                                                                                                                      .

                                                                                                                                           Total                                $6.110.30




                                                                                                                                                                   __________________ l
                                                                                                                                            •



         ------------·--                   ---~·.   ------------·-                       -----------,-------··------                                                                           ,

                              -----------------------------
                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 238 of 372



            Policy No. MP-0750018                          Claim No. 19-006206                                                 Division 8            Document Name: 2019 YEAR ONEIDA
                                                                                                                                                              POTATO INV...
                                                                                                                                                                                                                 '1



                                 011eida Potato Exchange                                                                                                                   Invoice
                                 5818 Fire Lane                                                                                                              --            -
                                                                                                                                                           Date                      ln~oice-#
                                 \Vl 54501                                                                                                                                       •

                                                                                                                                                       _,_,  -
                                                                                                                                                       ;:')Sf'.l'0!9                  I I :525



                 -                                                                          -
                 -     Bill To
                                                 -

                     rvtBT Produce INC.
                     PO Box 60Cf777
                     JacksOn\·iHe'. fl. 32260-0277



                                                                                                                                                                                                     '
                                                                                                                                                                                                     ''

                                     -
                                                                                                                                                                                                     '
                                                                                                                                                                                                     1
'                                                                                                                                                                                                    '

                                                                                                                                    -           -
                                                                                                        P.O. No.                            Terms                              Project               I
                                                                                                                                                                                                     !•
                                                                                                                                                                                                      '
                                                                                                       :2019-0IJ94                                                                                    I
                                                                                                                                                                                                      •

                                                                                                                                                                                                      i
              Quantity                                       Description                                                                            Rate                         Amount              !
                                                                                                                                                                                                     '•
    '                                                                                                                                                                                      -
                                                                                                                                                                                                      ''
'''                   -
                     4"9 .-./')• Bolk Chipping Potatoes                                                                                                     1-!.00                       6.016.50      ''
'
                                                                                                                                                                                                      ''
                                                                                                                                                                                                      !
                                                                                                                                                                                                      I
    -                                                                                                                                                                                                    I
    '                                                                                                                                                                                                 I
                                                                                                                                                                     •                                'I
                                                                                                                                                                                                      'I
                                                                                                                                                                                                          I
                                                                                                                                                                                                           I
                                                                                                                                                                                                           '
                                                                                                                                                                                                          I'
                                                                                                                                                                                                         l•'
                                                                                                                                                                                                          •
                                                                                                                                                                                                          I
                                                                                                                                                                                                          I'
                                                                                                                                                                                                          I'
                                                                                                                                                                                                          !'
                                                                                                                                                                                                          I


        •
                                                                                                                                                                                                          'l
                                                                                                                                                                                                          ''
                                                                                                                                                                                                          I
                                                                                                                                                                                                          •

                                                                                                                                                                                                          I
        '                                                                                                                                                                                                 'I
                                                                                                                                                                                                           t
                                                                                                                                                                                                           !
                                                                                                                                                                                                           '•
                                                                                                                                                                       '                                     '
        •                                                                                                                                                                                                  l•
                                                                                                                                                                                                             '
                                                                                                                                                                                                             I
                                                                                                                                                                                                             I
                                                                                                                                                                                                           I'
                                                                                                                                                                                                           !
                                                                                                                                                                                                              I•
                                                                                                                                                                                                              I
                                                                                                                                                                                                             ''
                                                                                                                                              Total                                      S6.016.50
                                                                                                                                                                                                             ''•
                                                                                                                                                                                                               I
                                                                                                                                                                                                               •

                                                                                                                                                                                                              !'
                                                                                                                                                                                                              i'
                                                                                                                                                                                                               ''I
                                                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 239 of 372


r-·     ------------------ -
                     Policy No. MP-0750018
                                                                  ----------------
                                                                          Claim No. 19-006206
                                                                                                     ·---·-· -----~------------r--------------------- - - - 7
                                                                                                                                              Division 8             Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                              POTATO INV•..                                         ·1
j
                                             ··-   .,

                                                                                                                                                                                                                                    •




                                              Oneida Potato Exchange                                                                                                                 Invoice
                                              5818 Fire Lane
                                                                                                                                                                          Date                   Invoice#-
                                              \VI 54501
                                                                                                                                                                        5/2812019                  l I j?Q
                                                                                                                                                                                     .   .



                             Bill To
                           -~'lB1' Produce INC.
                            PO U-(t-; (,UOJ:TT                                                                                                                                                                     •
                                                                                                                                                                                                                   '
                           Jatkspnvil!e. FL 3~60-0277                                                                                                                                                              '
                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                   '




                                                                                                                                                                                                                   '
                                                                                                                                                                                                                   •

                                                                                                                                                                                                                   .
                                                                                                                                                                                                                   '
                                                                                                                      P.O. No.                             TSrms                             Project
                                                                                                                                                                                                                   l.
                                                                                                                                                                                                                   •'
                                                                                                                     2019-0095                                                                                     ''
                                                                                                                                                                                                                    '''
                                                                                                                                                                                                                    ;'
                      Quantity                                              Description                                                                            Rate                        Amount-              '
    I
                                                                                                                                                                                                                    ''
                                                                                                                                                                                                                    !
                            ,-9--~'- 9       Blllk ('hipping Potatoes                                                                                                       I 4.00                     8.3 l+.60       I
                                                                                                                                                                                                                       '
    I
                I'                                                                                                                                                                                                  I   '
                '
                                                                                                                                                                                                                       !
    :I
    •
    '
    '
                                                                                                                                                                                                                       II
                                                                                                                                                                                                                        ''
                                                                                                                                                                                                                        'f
    '•                                                                                                                                                                                                                   J

    '                                    .                                                                                                                                                                              ''
                                                                                                                                                                                                                        ''

                                                                                                                                                            '
                                                                                                                                                                                                                       l•
                                                                                                                                                                                                                        l•
                                                                                                                                                                                                                        1'
                                                                                                                                                                                                                          '
                                                                                                                                                                                                                         l'
                                                                                                                                                                                                                            j
                                                                                                                                                                                                                            l
        '
                                                                                                                                                                                                                            I
        '                                                                                                                                                                                                                   i
        '                                                                                                                                                                                                                   t
                                                                                                                                                                                                                            '''
                                                                                                                                                                                                                               '•
                                                                                                                                                                                                                            ''I
                                                                                                                                                                                                                              '•
                                                                                                                                                                                                                              !
                                                                                                                                                                                                                             •
                                                                                                                                                                                                                            i•
                                                                                                                                                                                                                             •
                                                                                                                                                                                                                            •
                                                                                                                                                                                                                             ''
            I
                                                                                                                                                                                                                              •'
                                                                                                                                                                                                                             •

                                                                                                                                                                                                                            'l
                                                                                                                                                                                                                             I
                                                                                                                                                                                                                             ''
                                                                                                                                                                Total                              $8.J J-k60
                                                                                                                                                                                                                            I'••
                                                                                                                                                                                                                            1
                                                                                                                                                                                                                             '•
                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                •

                                                                                                                                                                                                                              ''f
                                                                                                                                   --i---•
                                                                                 Case 3:18-bk-04194-JAF        Doc 165-4   Filed 04/07/21   Page 240 of 372

     - - - · - - - - - - - - - - - - - -----..- - - - - - - - · - - - - -                                                                                                      •
                                                                                                                                                          -i-vi-si_o_n_S--~•-----ocu-rn_e_nt· Name_:_2_0_1_9 YEAR ONEIDA               .'
              Policy No. MP-0750018                                             Claim No. 19-006206                                                                                                                                        '
                                                                                                                                                                                                  POTATO INV...                            !
                               . '" .   .-·   .   ,.,   ....   •. - . . .                  .   . ~-•,•· .,.-
                                                                                                :
                                                                                                                                                                                                                                       •




                                  Oneida Potato Excl1ange                                                                                                                                              Invoice
                                  5818 Fire Lane
                                                                                                                                                                                      Date                    Invoice#
                                  \1/l 54501                                                                                                                                                                       .


                                                                                                                                                                                        - ;_
                                                                                                                                                                                    ,.-,?9·,019         ·.
                                                                                                                                                                                                                11527




                      Bnl To
                    i\·1B"f Prtiduce fNC.
                    PO Box 600277
                    Jacksonville. Fr~ .12260-0277




                                                                                                                                 P.O. No.                            Terms                             Project

                                                                                                                               2019-0096
                                                                            .

               Quantity                                                           Description                                                                                Rate                            Amount
                    • 05.45 Bulk Chipping Potatoes                                                                                                                                      !• .Oil                  5.676.30



                                                                                                                                              •




                                                                                                                                                                                                                            ..'•

                                                                                                                                                                 .



          .                                                                                                                                                                                                                 '''
                                                                                                                                                                                                                             i
                                                                                                                                                                                                                             '
                                                                                                                                                                                                                             I

•
                                                                                                                                                                                                                             j
                                                                                                                                                                                                                             l
                                                                                                                                                                                                                             1
                                                                                                                                                                                                                             l

                                                                                                                                                                                                                              '
.i                                                                                                                                                                                                                            i
                           •

                                                                                                                                                                                                                             li
                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                '
                                                                                                                                                                                                                               ''
                                                                                                                                                                                                   .                          i•
                                                                                                                                                                       Total                                   S5.676-1()


                                                                                                                                                                                                                               '
                                                                                                                                                                                                                                 '
                                                                                                                                                                                                                                 !
                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                   '
                                                                                                                                                                                                                                 l
                                                            Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 241 of 372



j        Policy No. MP-0750018                              Claim No. 19-006206                                                     Division 8                 Document Name: 2019 YEAR ONEIDA
i                                               I                                                                                                                       POTATO INV...

                                                                                                                                                                                                                           •




                                  Oµeida ·Potato Exchange                                                                                                                          Invoice
                              5818 F.ire. Lane
                              \\.'I 54501                                                                                                                         .   Date
                                                                                                                                                                  ~/29,1:2019
                                                                                                                                                                                   ..        Invoice#
                                                                                                                                                                                               11528


                                                                                                .
                   Bill To.
                                                                                            .
                ~lll'f Produce 11':C.
                PO BO,x 500277
                                                                                                                                                                                                                      •
                Jnckson\'ill~.fL 32260..0277                                                                                                                                                                          'I
                                                                                                                                                                                                                      '
                                                                                                                                                                                                                      '
                                                                                            •
                                                                                                 .
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      I
                                                                                                                                                                                                                      !
                           . .                .-

                                                                                                                                                                                                                       I
                                                                                                                                                                                                                      ''
                                                                                                                 P._o. No,                .
                                                                                                                                                  Terms
                                                                                                                                                  .                                Project-
                                                                                                                                                                                        .
                                                                                                                                                                                                          -           II
                                                                                                                 1019-0097
                              .                                                                          .   .



          Qt.Jantity                                                                                                                                       .
                                                             D~scriptlon                                                                                                       .
                                                •
                                                                                                                                                           Rate
                                                                                                                                                             .                              Amount
                                                                                                                                              .       ..   -
                621.6:5 J3~!k <--:hipping PotatOl!S                                                                                                                   ..
                                                                                                                                                                           14.00               8,703. I 0
                                                                                                                                                                                                              .
                       .




                                   .                                                                                                                                           .                                  .



                                                                                                                                                                                                                      I
                                                                                                                                                                               •


                                                                                                                                                                                                                      •
                                                                                                                                                                                                                      I


                                                                                                                                                                               .                                      t
                                                                                                                                                                               .




    ••

    '
    '
    '
    I                                               .        .              .
                                                                                                     .




                                                                                                                                                   Total                                      $&_703~10
                                                                                                                                .                          .


    I

    '
      --------------------~--------------------~---,-·--•------,- --- .
    ·---------------------------------------------------
                                                                              Case 3:18-bk-04194-JAF    Doc 165-4     Filed 04/07/21       Page 242 of 372

------------~-------------------------------------------
     Policy No. MP-0750018                                                  Claim No. 19-006206                                                                DMsion 8                                       Document Name: 2019 YEAR ONEIDA                                                                i
                                                                                                                                                                                                                       POTATO INV...
                           ... ,. __   ,.,_.,
                                                                                                                                                                                                                                              '
                                                     '.,.,,.,,   "~o.-,.-,,,,,••••--'-•••   , , , , .. ,.~-•••••••••'••
                                                                                                         ·••              •., •   ••,      <<,w., '"e••-••u"••~•
                                                                                                                                        •• '·              '     ••••"•••~•
                                                                                                                                                                   <
                                                                                                                                                                                       ,
                                                                                                                                                                                     _,,,
                                                                                                                                                                                            ••••,~-•.,•·• •••••• •••••~•.,..,,,v•
                                                                                                                                                                                                        ,_,•,.,,,.,,,.,,••-•••,.·•··'
                                                                                                                                                                                                                                                  "-••;-,.-,.,.,_.,_*""•"'·'"""'"'·''•'~•"'•'
                                                                                                                                                                                                                                                              ""       ••-•·,·,

                                                                                                                                                                                                                                                                                '  '' .   ' .
                                                                                                                                                                                                                                                                                              <  '

                                                                                                                                                                                                                                                                                                     .   '




                                       Oneida Potato.Rxchange,                                                                                                                                                                                        Invoice
                                       5818 Fire Lane                                                                                                                                               .                                                     .

                                       ~154501                                                                                                                                                                .           Date                                         l_nvoite #                .
                                                                                                                                                                                                          .           •                               .
                                                                                                                                                                                                                  '                                                                                  .
                                                                                                                                                                                                                      5i29l1019                                           I !529
                                                                                                                                                               '                                                                              .
                                                                                                                                                                                                                                                  -                               . .   ..




                 Bill To
              :VIIJT Producec!N(:.
              P() l3ox 600277
              Jack.son,·i_lle. ~-_L 32260--0277




                                                                                                                                              .   .   ..                       ..               .
                                                                                                                                                           .                    ..
                                                                                                                                  P.O, No:                                           Terms·                                                           Project
                                                                                                                  .                               .

                                                                                                                              2019-0098
                                                                                                                                                                                                                                 .   ..
      Quantity                                                                 -Description                                                                                                             Rate                                                  Amount
                                                ..               .                                                                                                                                                                   ..
                                                                                 '
                                                                                                              .                                       .                .
               4:.t2.1 ~ulk ('hipping ·Potri.t_oes                                                                                                                                                                        1-1.00         '
                                                                                                                                                                                                                                                                            6.189.40




                                                                                                                                                                                                                                         .                                                   .
                                                                                                                                                                                                                                         ·.


                                                                                                                                                                                                                                                                                             .
                                                                                                                                                                                                                                                                   '


          '
                                                 .

                                                                                                                                                                           '                                                         .




                                                                                                                                                                                                                                     .
                       '
                       .




                                                                                                                                                               .


                                                                                                                                                                                       Total
                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                         56.139.4.0
                   '                                                                                                                                                                                                                              .                       ..                 .
'




                                                                                                                                                                                                                            •




    -------------------------------------------------
                                                      Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 243 of 372

                                                                                                                                                              ·-------------·-
    Policy No. MP-0750018                     !       Claim No. 19-006206
                                                                                                              I           Division 8             Document Name: 2019 YEAR ONEIDA
                                              '                                                                                                           POTATO INV...                       !

                       Oneida Potato Exchanee
                                                  -                                                                                                                Invoice
                       5818 Fire Lane
                       \VI $4501                                                                                                                          Dale
                                                                                                                                                                   ...    Invoice#
                                                                                                                                                      ·5/30i20J~           -11530




             Bill To
          r.:1.1:rr Produce INC.
          PO Box 6002-77
          J_acl,:.son\'ili~. FL 32'160-0271




                                                                                                  P.O. No.                             Tenns                       Project
                                                                                                                                .
                                                                                                                                                                                        '
                                                                                                                                                                                        •


                                                                                                2019-0099
                                                                                                                                                      .
     Quantity                                          Description                                                                             Rate                      Amount
           459.2 llulk Chipping Po1a1oes_                                                                                                                  14.00             6.423.SO   '''
                                                                                                                                                                                        t
                                                                                                                                                                                        i
                                                                                                                                                                                        •
                                                                                                                                                                                        !
                                                                                                                                                                                        I'
                       •




                                                                                                                                                                                        l
                                                                                                                                                                                        l
                                                                                                                                                                                        !

                                                                                                                                                                                        I
                                                                                                                                                                                        l
                                                                                                                                                                                        !
                                                                                                                                                                                        r
                                                                                                                                                                                        I
                                                                                                                                                                                        1
                                                                                                                                                                                        l'
                                                                                                                                                                                        '
                                                                                                                                                                                        I
•




                                                                                                                                                                                        I
                                                                                                                                                                                        ••
                                                                                                                                                                                         l'
                                                                                                                                                                                        'j
                                                                                                                                                                                        l
                                                                                                                                       -



                                                                                                                                           Total                           $6.428.SO

                                                                                                                                                                                        i-
                                                                                                                                                                                         j
                                                       I
-------------------------------------------------------'
                                                                                                     Case 3:18-bk-04194-JAF           Doc 165-4   Filed 04/07/21   Page 244 of 372



      Policy No. MP-0750018                                                                         Claim No. 19-006206                                                                                                                                                                           ·1
                                                                      I                                                                                                            Division 8                               Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                                                                     POTATO INV...
                       •   ""   -·•-•·••->•   • -~ ,-~ .... ,.. ,_,,,.~                   .....
                                                                  · - · ' · ,,, .. ---·-----,,.
                                                                                     "                  -              ,-~-       .-- •.........
                                                                                                ,------- _;,., --- -.,, ..• ,, ____        , --,-,---- --- ' ....,.,-·••,•·,"·•'
                                                                                                                                                   ,.,,_.,       -- . -    • -      ----
                                                                                                                                                                                 -.--~       .
                                                                                                                                                                                           ·- - ,. ··•"~
                                                                                                                                                                                                   c..~"   --,---.-- ..•.. ,,.•-.-,-···~--····
                                                                                                                                                                                                               ••-· -----•".-   ,-<=•,;;-~,,",•'' ,>•,·----,--""·--·--"'-•'""-""
                                                                                                                                                                                                                                     -. -,.          .,.,                            --~-
                                                                                                                                                                                                                                                             ...... -~ ,.------,~,.-,....
                                                                                                                                                                                                                                                                                                  '




                                  Oneida P,,tato Exchange                                                                                                                                                                                             Invoice
                                  5818 Fire Lane
                                  \VI 54501                                                                                                                                                                                           Date        -         l_nvoice #
                                                                                                                                                                                                                                 Si30i20J9                     11531
                                                                                                                                                                                                                                                                                  •




                      Bill To
              MBT Produce lN('.
              PO Box 600277
                                      -                                                                                                                                                                                                                                                 '
             J.li.::ksoovilli;._ FL 32260-0277




                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        '-

                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                        P.O. No.                                       Terms                                          Project                           !

                                                                                                                                                       2019-01_00
                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                        '
                                                                                                                                                                                                                                                                                        ''
       Quantity                                                                                       Description                                                                                                         Rate                          Amount                          -
                 -1-l-l.S Bulk Chipping PoltHO\.."S                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                         14.00                     6.227.20             i
                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                        -
                                                                                                                                                                                                                                                                                        !
                                                                                                                                                                                                                                                                                        '-

                                                                                                                                                                                                                                                                                        I'
                                                                                                                                                                                                                                                                                        I

                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                        'j
                                                                                                                                                                                                                                                                                         -
                                                                                                                                                                                                                                                                                        :'
                                                                                                                                                                                                                                                                                             ''
                                      -
                                                                                                                                                                                                                                                                                            ''
                                                                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                        I'
                                                                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                        'i
                                                                                                                                                                                                                                                                                            I

                                                                                                                                                                                                                                                                                        1    '
                                                                                                                                                                                                                                                                                        l   •
                                                                                                                                                                                                                                                                                            '••
                                                                                                                                                                                                                                                                                            I'
                                                                                                                                                                                                                                                                                            ''



                                                                                                                                                                                                                                                                                            ''I
                                                                                                                                                                                                                                                              ~6___
                                                                                                                                                                                                                                                                 -,,-/_;_1 0
                                                                                                                                                                                                           Total                                              .)
                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                  -




'
                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                            '
    ------   ,, ...   ----           --- . --                     - ---· ··•·-        .      ··--   ··-----------                      ~  -- ----------                                       --- --                  -   -- ---~ - -----------~--·
                                                                                                                                                                                                                                                                                            I
                                                          Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 245 of 372

-------                                                  ----------------~------- - - - - - - - - - - - - - - - - - - - - - - - - ~ -
!       Policy No. MP-0750018                            Claim No. 19-006206                                                 Division 8             Document Name: 2019 YEAR ONEIDA                          I!
                                                                                                                                                             POTATO INV...




                                                    -
                               011eida Potato Exchange
                                              -  -                                                                                                                       Invoice
                               5818 Fire Lane
                               \VI 54501                                                                                                                   Date                Invoice#
                                                                                                                                                         5/30}7019                 11532


                                                .
                 Bill To
              .lV!B'r
                .     Jlruduce
                      .    "
                               fNC.
              PO nox 60027.7
              Jack$.'ln,·iflt_
              -   -            FL 32260-02i7

                                                                                                                                                                                                  \



                                                                                                                                                                                                  ,
                                                                                                                                                                                                  •,
                                                                                                                                                                                                  •


                                                                                                                                                                                              -j
                                                                                                    P.O. No.                                                                                      •'•
                                                                                                                                          Terms                          Project
                                                                                                                                                                           -                      ''j
                                                                                                   2019-0101                                                                                      I
                                                                                                                                                                                                  ''
        Quantity                                          Description
                                                                                                                   -   -

                                                                                                                                                  Rate                     Amount
                                                                                                                                                                                                  I
                                                                                                                                                                                                  I
                                                                                                                                                                                                  '
                                                                                                                                                                                                  ••
              436.05 Hulk Chipping Potat<h!.~                                                                                                                                                     I
                                                                                                                                                            14.00                  6.104.70       •
                                                                                                                                                                                                  !•
                                                                                                                                                                                                  '•
                                                                                                                                                                                              I•
                                                                                                                                                                                                  I'
                                                                                                                                                                                                  l•
                                                                                                                                                                                                  •
                                                                                                                                                                                              'I  I

                                                                                                                                                                                                  ••
    •
                                                                                                                                                                                                  I
                                                                                                                                                                                                  l•
                                                                                                                                                                                                  l
                                                                                                                                                    •
                                                                                                                                                                                                  I
                                                                                                                                                                                                  •

                                                                                                                                                                                              I   I


                                                                                                                                                                                              I
                                                                                                                                                                                              I
                                                                                                                                                                     •                        I
                                                                                                                                                                                              l
                                                                                                                                                                                              I!
                                                                                                                                                                                                  •
                                                                                                                                                                                              l
                                                                                                                                                                                              l'•
                                                                                                                                                                                              i1
                                                                                                                                                                                              !
                                                                                                                                                                                              ''
                                                                                                                                                                                              ''',
                                                                                                                                                                                              ,'
                                                                                                                                                                                               I
                                                                                                                                                                                              ''
                                                                                                                                                                                              'II'
                                                                                                                                                                                              •         -
                                                                                                                                                                                              'i        •

                                                                                                                                                                                              ''
                                  .                                                                                                                                                           t'
                                                                                                                                                                                              •
                                                                                               •                                                                                              ''
                                                                                                                                                                                              •'
                                                                                                                                          Total                                $6.104. 70     l
                                                                                                                                                                                                I       J
                                                                                                        -                                                                                               1
                                                                                                                                                                                              'J,       )
                                                                                                                                                                                                        •
                                                                                                                                                                                                        .i
                                                                                                                                                                                              l••
                                                                                                                                                                                                        --
                                                                                                                                                                                              ''
                                                                                                                                                                                              I
                                                                                                                                                                                              '
                                                                                                                                                                                              '
                                                         Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 246 of 372



     Policy No. MP-0750018                              Claim No. 19-006206
                                                    I                                                                          Division 8               Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                 POTATO INV...                                 I
 •    ·'"   ,..,




                               Oneida Potato Exchange
                                                                                                                                                                         Invoice
                               _5_818 F.i re La11e
                               \VI 54501                                                                                                                       Date           Invoice#
                                                                                                                                                           :5/J0.'2019             11533



                     Bill To
                   i\JBT Pro<luci! INC.
                   PO Box 60{)277
                                                                                                                                                                                                        ,
                   Joc:ksun\ il!e-: FL 32260-0277
                                                                                                                                                                                                          ''
                                                                                                                                                                                                        I
                                                                                                                                                                                                        I
                                                                                                                                                                                                        1·

                                                                                                                                                                                                      I!
                                                                                              .     .                                                      .
                                                                                                    P.O. No.                                Terms                        Project                      i
                                                                                                  20 19-0 l ()2
                                                                                                                                                                                                      I •
      Quantity                                           Description
                                                                                                                           .


                                                                                                                                                    Rate                   Amount'
                                                                                                                                                                                                      t,.
                                                                                                                                                                                                      I
                   SOS.1 Bulk Chipping Pota10...ss                                                                                                                                                    •

                                                                                                                                                                                                      !
                                                                                                                                                               14.00               7.114.SO
                                                                                                                                                                                                      i'
                                                                                                                                                                                                      •
                                                                                                                                                                                                      '




                                                                              .
                                                                                                                                                                                                  ••
                                                                                                                                                                                                  i,.,,
                                                                                                                                                                                                  "il
                                                                                                                                                                                                  ,"
                                                                                                                                                                                                  ,•'
                                                                                                                                      •
                                                                                                                                                                                                  .."




                                                                                                                                            Total                            Si.114.80        ''• '
                                                                                                                                                                                                  •
                                                                                   .                                                                                                          r,.
                                                                                                                                                                                              C

                                                                                                                                                                                              I.
                                                                                                                                                                                              '
                                                                                                                                                                                              ,,'•
                                                                                                                                                                                              '
                                                                                                                                                                                              le;


-----------------------------·-·                                                                                                                    -   ..
                                                                                                                                                                                              Ii
                                                                                                                                                                                              "••
                                                         Case 3:18-bk-04194-JAF   Doc 165-4        Filed 04/07/21       Page 247 of 372


     Policy No. MP-0750018
                                                I       Claim No. 19-006206                                                             DMsion 8                    Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                             POTATO INV•••
                                                                                                                                                                                                                                    ·1

                                                                                                                                                                                                                                    •




                              Qneida Potato Excl1ange
                                                                                                                                                                                           Invoice
                              5818
                               .. . Fire
                                      - . Lane
                                            '
                                                                                                                                                                          .
                                                                                                                                                                               .
                                                                                                                                                                                                 •
                                                                                                                                                           .            Date
                              WI 54:5• l                                                                                                                                                    .    'ii,Voice#
                                                                                                                                                                      513012019                       I I ;34
                                                                                                                                                                .
                                                                                                                                                                               .



                    Bill
                     . To.
                      .


              'l\'fB'r PrOdt1te··1Nc.
              '.pp Box 60()27'7
              Jackson••ille.
                 ' - ~        Ft.-32260-0277
                                      - .                                                                                                                                                                                •

                                                                                                                                                                                                                         •




                                                                                                                                                                                                                         •
                                                                                                                                                                                                                         •
                                                                                                                                                                                                                         •

                                                                                       .
                                                                                                                                                                                                                         '
                                                                                                                                                                                                                         .
                                                                                                                                            ..
                                                                                           •
                                                                                                          P.O. No.                                 Terms                                   Project
                                                                                                                                                                                                                         ''I
                                                                                       •                                                •             •

                                                                                                                    •
                                                                                                        2019-0JOJ
                                                                                                                                                                                            -
         Quantity                                         Description                                                                                          Rate                             Amount
         .                         .
                                                                                               .                                .   .              .
                .t6J.5 Bulk Chipping P,.-,tuto~s                                                                                                                         14.00                        6.489.00



                                                                                                                                                                                                                     '•'
                                                                                                                                                                                                                     I
                          .
                          .                                                                                                                                                                                          I'
                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                     :'
                                                                                                                                                                                                                     II
                                                                                                                                                                                                                     ;
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     •

                                                                                                                                                                                                                     !'
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     '
                                                                                                                                                                                                                     I'•
-.                                                                                                                                                                                                                   I
.
                                                                                                                                                                               .   .                                 I
                                                                                                                                                                                                                     !
.
                                                                                                                                                                                                                 -   I
                                                                                                                                                                                                                     I'
                                                                                                                                                                                                                      I•
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     1
                                                                                                                                                                                                                     1'
                                                                                                                                                                                                                     •
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                      ' '
                                                                                                                                                                                                                     l
                                                                                                                                                                                                                     •
                                                                                                                                                                                                                               ••
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                               I
                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     •

     -         ..                                                                                                            . -
                                                                                                                                                                                       -
                                                                                                                                                                                                                     j
                                                                                                                                                       Total                                         S6.489.00       I
                                                                                                                                                                                                                     l I
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                               •
                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                               •

                                                                                                                                                                                                                     I
                                                                                                                                                                                                                     '•
                                                                                                                                                                                                                     ll
                                                                                                                                                                                                                     j
                                                                                                                                                                                                                     •
                                                                                                                                                                                                                     !
                                                                                                                                          Case 3:18-bk-04194-JAF                  Doc 165-4         Filed 04/07/21         Page 248 of 372



          Policy No. MP-0750018                                                                                                          Claim No. 19-006206                                                                                      Division 8                                             Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                                                                                                                                                  POTATO INV...
              •.-· '" , ,., ,,., ·· ,. ' , · •"' ·· , ,'".' •' ~ ,. ''.'.• .,,_ '~,, '~··~ · -~ ,, -~-,,,, ..,_,i,, ,,,.,.,..,.,. ,. ,,,, •~ .,... ,"'"'~ ,._,,,. " •
                                                                                                                                     '
                                                                                                                                                                        ,,. •" ·~, ,.. , •~··· ., ."""", ... ,. -.;., ""' ·"" •"- ..:, ,~-...,,c, "'•<\•es~,, ··~"' • • '"'>>·<'. "111'.<0:o«' ,;-.-,,~ '·,;,,-,'
                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                    "~''1"' c;,;;::-~c<1>.·<,o·>q\~,1;,
                                                                                                                                                                                                                                                                                                                                                  ".
                                                                                                                                                                                                                                                                                                                                                        "' ,r,:,;·u,.. ~~-· <'P:" \.iti!IC:,;\;;r i: ;,c ~,?;,;
                                                                                                                                                                                                                                                                                                                                                                                 '           .,            '.


                                                     Oneida Potato Exchange                                                                                                                                                                                                                                                                     Invoice
                                                                                                                                                                                                                                                                                                                                                 -                   .




                                                    5318 Fite Lane                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                            ..
                                                                                                                                                                                                                                                                                                                                                                         .
                                                    \\'I 545·01                                                                                                                                                                                                                                                        Date                                      tnvoiCe#
                                                                                                                                                                                                                                                                                                                  5/30/2019                                        11 .::..,:,,
                                                                                                                                                                                                                                                                                                                                                                       -•- .
                                                                                                                                                                                                                                                                                                                                                                             -


                                                                                                                                              .   -
                                  Bill To
                           ~IB:r ?n'.idi-lce.'JNC.
                            r·o BLi:-.: -600271 ·                                                                                                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                                                                                                                                                                                        !
                           Jacksonville-, FL 32260--0277
                                                                                                                                                                                                                                                                                                                                                                                                        !•
                                                                                                                                                                                                                                                                                                                                                                                                        '-
'                                                                                                                                                                                                                                                                                                                                                                                                       '''
                                                                                                   '
                                                                                                                                                                                                                                                                                                                                                                                                        '-i
                                                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                                                        ,-'
                                                                                                                                                                                                                                                                                                                                                                                                        -,'
                                                                                                                                                                                                                                                                                                                                                                                                       ./
                                                                                                                                                                                                                                .            -
i                                                                                                                                                                                                             P.O. No.                                                       -
                                                                                                                                                                                                                                                                            Terms                                                                 Project
                                                                                                                                                                                                                                                                                                                                                                                                        I
'
''
                                                                                                                                                                                                                                                                                           .

                                                                                                                                                                                                                                                                                                                                                                                                       'I
•
•
                                                                                                                                                                                                            2019-0104                                                                                                                                                                                   '•
          -                                                             -                                                                                                                                                                                                                                                                                                                               '•
•                                                     -                                                                                                                                                                                                                                                                                                                                                 '
              _Quantity
                                                                                                ." '
                                                                                                                                             -Description                                                                                                                                           Rate                                                 Amount                                         '•
                           4:S:.l.25 Bulls. (.'.hippiOg'. Potatoes·                                                                                                                                                                                                                                                        14.00                                    '6.359..50                          i
                                                                                                                                                                                                                                                                                                                                                                                                        ••
I                                                                                                                                                                                                                                                                     .




                                                                                                                                                                                                                                                                                                                                      .
I
                                              .

I
                                                                                                                                                                                                                                                                                                                                                                                                        l
'•

''
•
      .
                                                                                                                                                                                                                                                                                                                                                                                                        l
•
•-
I                                                                                                                                                                                                                                                                                                                                                                                                      I,
                                                                                                                                                                                                                                                                                                                                                                                                       !
I                                                                                   -
I


lI
-

I
I
;
--
)
•
•
                                                                                                                                                                                                             -                                                                                                                        .   .                                       .



'
•
                                                                                                                                                                                                                                                                                 Total                                                                           S6.359~0
'••                                                                                                                                      -
                                                                                                                                                                                                                                                                                                                                                                                                        -
i

!                                                                                                                                                                                                                                                                                                                                                                                                      I~



 •                                                                                                                                                                                                                                                                                                                                                                                                     l
'
                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 249 of 372

                                                                                                                                                                                            -
    Policy No. MP-0750018                       Claim No. 19-006206                                                 Division 8              Document Name: 2019 YEAR ONEIDA
                                                                                                                                                     POTATO INV...



                         '
                     Oneida Potato·Exchange
                                            -                                                                                                                 Invoice
                     5818 .Fire I.ane
                     \VI 54501                                                                                                                    Date             Invoice#
                                                                                                                                                5/30/201-9              I 1536



          . BillTo                                                                                                                                                                     I
          }.llff Pruduei; INC.                                                                                                                                                         i
          P(l llo.x 600277
          Jnckson\'ilh:._FL 32260-0277                                                                                                                                                 I
                                                                                                                                                                                       I
                                                                                                                                                                                       ii
                                                                                                                                                                                       '
                                                                                                                                                                                        i
                                                                                                                                                                                       ''
                                                                                                                                                                                       ;
                                                                          .                                                                                                            I
                                                                                           P.O. No.                              Terms                        Project
                                                                                                                                                                                       l
    Quantity
                                                                                         'l0(9-0!05
                                                                                                                                                -'
                                                                                                                                                                                       I
                                                 Description                                                                             Rate
•
           .                                                                                                                                                    Amount
          405.6 llulk-C'hipping Potuto?!s
                                                                                                                                                     l-l.00             5,678.40




     .


                                                                                                                                 Total                             S5.6 78.40




                                                                                                                                                                                   l
                                                                                                                                                                                   j
                                                             Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 250 of 372



             Policy No. MP-0750018                          Claim No. 19-006206
                                                                                                                    I            Division 8             Document Name: 2019 YEAR ONEIDA                   7
                                                !                                                                                                                POTATO INV...

                                                                                                                                                                                                          •




                                Oneida Potato Exchange                                                                                                                        Invoice
                                58 I 8 Fire Lane
                                                                                                                                                                 Date             Jnvoice #         '
j                               \\'I 5450 I                                                                                                             •    .                                      j•
                                                                                                                                                            5!30Ji019               11537           •
                                                                                                                                                                                                    •




•                                                                                                                                                                                                    '•
'                                                                                                                                                                                                   '•'
.                     Bill To                                                                                                                                                                       i
'                  ·i\·I13T Produce INC.                                                                                                                                                             '
t                                                                                                                                                                                                   '•
                    Pb Box 600277                                                                                                                                                                   '
'                  Jacksonville. FL 32260..0277                                                                                                                                                     I
                                                                                                                                                                                                    1
                                                                                                                                                                                                    I
';
'                                          ..                                                                                                                                                       i
'
'
                                                                                                                                                                                                     t
                                                                                                                                                                                                     '•
                                                                                                                                                                                            .        '



•
                                                                                                         P.O. No.                             Terms                           Project
                                                                                                                                                                               .
                                                                                                                                                                                                    l'
•                                                                                                       2019-0\06
                                                                                                                                                                                                     '
.             Quantity                                         Description                                                                            Rate                      Amount
'                                                             . .
                     423.8. Bulk ('hipping Porntoes                                                                                                               14,00                 5.933.20
'
•
'                                                                                                                                                                                                    !
                                                                                                                                                                                                      .
•                                                                                                                                                                                                    '


         .                                                                                                                                                                                           I
                                                                                                                                                                                                     ''
                                                                                                                                                                                                     '-
                                                                                                                                                                                                      •


    •
    '
    •




                                                                                                                                                                          I

                           .




                                                                                                                                                                          I
                                                        -
    •
     '




    '•                                                                                                                                         Total                                s· 9''     0
                                                                                                                                                                                        ). ,:,)~0

     •




                                                ,,.   -~-------------------~-------~--------------
                                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 251 of 372

                                                                                                                                                                                                                                  •
         Policy No. MP-0750018                    I       Claim No. 19-006206                                                 Division 8                      Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                       POTATO INV...

                                                                                                                                                                                                                                  •




                             Oneida Potato_ Exchange
                                                                                                                                                                                    Invoice
                             5818 Fire Lane                                                                                                               •
                                                                                                                                                                       .   .
                             \VJ 5450]                                                                                                                             Date
                                                                                                                                                                     .                   Invoice#_
                                                                                                                                                          •                                           .   ..
                                                                                                                                                                 5/30/2019_                   11538
                                                                                                                                                                                .


                                                                                                                                                                                                                            •
                                                                                                                                                                                                                            i
                  _Bill To                                                                                                                                                                                                  •
               ·:v1u·r PrudL!Ce. 11':C.
                POnox6602?7
               Jack..<:anvil_!c._FL 3!260-0277·




                                                                                                                                                                                                                            i
                                                                                                                                                                                                                           Ii
                                                                                                                                                                                                                           •


                                                                                                     P.O. No.                                   Terms                               Project
                                                                                                                                                                                                               .   .

                                                                                                    2019-0107                                                                                                           1
                                                                                                                                                                                                                        l
     •
         Quantity                                          Oe~cription                                                                                    Rate
                                                                                                                                                                                                                        !
                                              .       .                                                                                                                               Amount                               •
                                                                                                                                                                                                                           !f
                                                                                                                                            •
                                                          .                                                                        .   ..
               ·403.6 Bulk Chippi~g PoilllQe~ -
                                                                                                                                                                    14.00                     5,650.40

                                                                                                                                                                            .                                              j

                                                                                                                                                                                                                       I    •
                                                                                                                                                                                                                            l
                         •



                                                                                                                                                                                                                       1
                        ..
                                                                                                                                                                                                                        !
                                                                                                                                                                                                                         11
                        .                                                                                                                                                                                                ;J
                                                                                                                                                                                                                           "
                                                                                                                                                                                                                         •
                                                                                                                                                                                                                        .'
                                                                                                                                                  •
                                                                                                                                                                                                                        ''
 •


     .
                                                                                                                                                                                                                        '
                                                                                                                                                                                                                        It
                                                                                                                                                                                                                        ::.




                                                                                                                                                      .




                                                                                                                                                                                                                       !--{

                                                                                                                                                                                                                       t'I".
                                                                                                                                                                                                                       ll
                                                                                                                                                                                                                       h
                                                                                                                                                                                                                       ~!
                    .
                                                                                                                                                                                                                       .,
                                                                                                                                                                                                                       !·,1
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                       ;,
                                                                                                                                                                                                                           •

                                                                                                                                                Total                                    S5.650.40
                                                                                                                                                                                                                        ...-I'.
                                                                                                                                                                                                                       ;_J

                                                                                                                                                                                                                       ,     .
                                                                                                                                                                                                                        •
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                        ,t'..
                                                                                                                                                                                                                       •••
                                                                                                                                                                                                                       J'·l

                                                                                                                                                                                                                       ,,•~
                                                                                                                                                                                                                       Li
                                                                                                                                                                                                                       ••
                                          "
 - - - - - - - - - - - - - - !'-- --•-.,·-~

-------------------------------------------
                                                                 Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 252 of 372
,--------- -------·-·-------------------- --- - - - - - - - - - - - - - - - - -------------7
,!I    Policy No, MP--0750018 'i, Claim No, 19-006206 II Division 8     Document Name: 2019 YEAR ONEIDA -I
                                                                                                                                                                       POTATO INV...
                     '"''     "   .
                                                                                                                                                                                                          •




 '
 i
                                        Oneida Potato Exchange                                                                                                                Invoice
                                        5818 Fire Lane
 '                                                                                                                                                          Date                      Invoice__ #
                                        \VI 54501
                                                                                                                                                        S(3_ _1/2(.i r?                 J J j3lJ
 ''
 ,
 ''
  '                           Bill To
                                                                                                                           '



                            MBT Prl.lcllice·JNC.                                                      .
                            P() Box 600271
 ''                         Ja;_;k.,on\ ill~ FL 32260-0277
 •
  I

 '
 '

 ,,
  '                                                                                                                                                                       .
 ';
 '

                                                                                                                 P.O. No,                    Terms                            Project

                                                                                                               2019-0108
                                          ..
  •                                                               •
 I
  '                Quantity                                       Description                                                                        Rate                       Amount
                             420.4 Bulk. Chipping Po1aroes                                                                                                    1-1,00                     5,8S5,60
 'I            .
 1                                                                                                                                                                                                  '''
                                                                                                                                                                                                    '




     •
      '


 ''

                                                                                                                                                                                                    •
                                                                                                                                                                                                     •
                                                                                                                                                                                                    '
           .




      '                                                                                                                                                                                              'r
                                                                                                                                                                                                     ''
                                                                                                                                                                                                     '
      ''
           .                                                                                                                                                                                         ''

                                                                                                                                                                                                     '


      '




                                                                                                                                                                                  •




      '
      '


                                                                                                                                              Total                                     SS.835.60
                                                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 253 of 372
r··-------·-------------········· - - - - - - - ... ----,------      --------·                                                                     ------------r--------··--··            -------..·-·-·-·-------..-------:;
1             Policy No. MP-0750018                             f         Claim No. 19-006206                                                Division 8        j       Document NPt1l~tof~lcAR ONEIDA                        i
                                  - - ' ,-
                                                                                                                                                                                                                             •




    '                                            Oneida Potato Exchange                                                                                                                   ~nvoice
                                                 5.818 Fire .Lane                                                                                                  .
                                                                                                                                                                              Date             Invoice#
                                                 \\'154501
                                                                                                                                                                            5-{31/2019              I ! 540



                                 Bill       To
                            ~-fBl- f>ro<.lttct!- l&C.
                            PO E3o.-.: 600277
                            Jllcksonvill~.. FI~ 32:?6U-0277




                                                                                                                     .
                                                                                                                                                                                                .
                                                                                                                                                                                                                       '
                                                                                                                         P.O. No.                          Terms              .           Project
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       i•
                                                                                                                     '019-0109                                                                                         !
    ''
    '
                                                        .                                                                                                               .                                              j
                Quantity                                                   -Description
                            46)- __.., J- Uulk Chipping Po1a1oes                                                                                      -+
                                                                                                                                                                   Rate                     Amount
                                                                                                                                                                                                                       '!
                                                                                                                                                                                  14.00              6.513.50
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       J
                                                                                                                                                                                                                       J
                                                                                                                                                                                                                       I

                                                                                                                                                                                                                       l
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       :
                                                                                                                                                                                                                       ''
                                                                                                                                                                                                                       1

                                                                                                                                                                                                                       ''•
                                                                                                                                                                                                                       !

                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       •

                                                                                                                                                                                                                       :'
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       I
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       .
                                                                                                                                                                                                                       l
                                                                                                                                                                                                                       i
                                                                                                                                                                                                                       '
                                                                                                                                                                                                                       j
          .                                                                                                                                                                                                            l'




                                                                                                                                                            Total                                   $6.513.5.0
                                        .
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                       j
                                                                                                                                                                                                                       i
                                                                                                                                                                                                                       '
          - - - - - •   •    T   -•         ••     '"   •-                         •                ---   ·-----                                                                                                       l
                                                                       Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 254 of 372

, - - - - - - - - - - - - - - - - , , - - ~ · - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ,..
1        Policy No. MP-0750018      i        Claim No. 19-006206            Division 8     Document Name: 2019 YEAR ONEIDA
1                                                                                                   POTATO INV...
                  .,.,   '·•·-
                                                                                                                                                                                                                     •




                                                                  -
                                             Oneida Potato Excl1anQe
                                                                                                                                                                                   Invoice
                                             5818 Fire
                                                  '.   La11e
                                                         . .
                                             \VI 54:501                                                                                                         Date           •        Invoice#
                                                                                                                                                              5/3112019                      I 15~ I
                                                                                                                                                                       .



                                                                                                                                                                                                             I
                                   Bill To
                                 JViBT ProduceJNC.\
                                 1)0 Box 600"77
                                                                                                                                                                                                         I
 •                               Jockso11vllle: Fl. 32260-0277
                                                                                                                                                                                                         !I
 '
 i



 •
                                                                                                                  P,O. No.                     Terms                               Project
 •
 •

                                                                                                                2019-0110

 .                  Quantity                                           Description                                                                     Rate                          Amount
 '                                '170.9 Bulk Chipping Potatoes                                                                                                  14.00                        6,59,.60

                                                                                                                                                                                                         ••"
 •                                                                                                                                                                                                       ,{..
                                                                                                                                                                                                         -•••
 '
  •
  'I                                                                                                                                                                                                     'r,n
  •
     I
                                                                                                                                                                                                         ,,t
     ''                                                                                                                                                                                                      ,;ti
                                                                                                                                                                                                             i•1
                                                                                                                                                                                                             ••
                                                                                                                                                                                                             It
                                                                                                                                                                                                         l:
                                                                                                                                                                                                         "•0
                                                                                                                                                                                                         i
     i
                                                                                                                                                                                                         ,,"'.
                                                                                                                                                                                                         .• •
                                                                                                                                                                                                                 I



                                                                                                                                                                                                             •




     ,"
      •                                                                                                                                                                    •
                                                                                                                                                                                                             •
                                                                                                                                                                                                             1}




              •
     !•

                                                                                                                                                                                                         :' l
                                                                                                                                                                                                         ''• •
                                                                                                                                                                                                         l I

         1
          I
                                                                                                                                                                                                         10;,;.
                                                                                                                                                                                                             "'
                                                                                                                                                                                                         '...' '
                                                                                                                                                                                                             tJ
                                                                                                                                                                                                                 •
                                                                                                                                                                                                             •
                                                                                                                                                Total                                    S6.59'.60        ••
                                                                                                                                                                                                           •
                                                                                                                                                                                                             ;. '

                                                                            .                                                                                                                            ••
                                                                                                                                                                                                         ••
                                                                                                                                                                                                         1-:
                                                                                                                                                                                                         ,, '
                                                                                                                                                                                                         ' .'
                                                                                                                                                                                                         ,   ,.,




                                                                                                                                                                                                             ' I
                                                                                                                                                                                                             C•
          '
          '                                                  ·····-·----------------------------
                                                                                                                                                                                                                                                                                                                                                      -,1
                                                                                                        Case 3:18-bk-04194-JAF              Doc 165-4        Filed 04/07/21       Page 255 of 372

,---"·----------
'             Policy No. MP-0750018
                                                                                                    Claim No___l_9--•-• -6-20_6___________ -- ----• i~isi~~-8------•-oc-u_m_e_n_t_i_"om_T_l_'ri-•-}-~J.~R ONEIDA
                                                                 !
                                                                 I
                                                                                                   -                                                                                                                                                                                        .         .                       .
                                              ·· -,::,w,-._ -~.,, '""°"•'",.,,,   •"-•..1->«,-,~• ~,~-
                                                                                                '
                                                                                                       ""'.'---+ •f•·""'¼ ~~,•"-"•'"""''· , ~ .sc•, .,·1 , .;c-7',f.c~,-'<0~'-i" .; .~>;·o,JVP:c,;_""""" ";"·" - ,-:: , "" r_c: ,•1f\ •y.:,~ :: ">-;i"''':'"•"'i ,.,.;_.~':"";>)-')"'"? -\::;:!l' 1'.Y'- ;:v,~s · '".):i:'1~11 ·_,: ::;.;:+·_;·: Ji :f.         •




                                    Oneida Potato Excl1ange
                                                                                                                                                                                                                                                                                             Invoice
                                   5818 Fire Lane
                                   \VI 54501                                                                                                                                                                                                                       Date                                    Invoice#
                                                                                                                                                                                                                                                               6/112019                                         11542



                        Bill To
                    .rv1.13·r ProLluce INC.
                     P{) Box (:00277
                              •
                     Jncksan-.illc. FL "3,2160·0277



    l
    •




    '•
                                                                                                                                                                     P.O. No.                                                 Terms                                                            Project

                                                                                                                                                                   2019-0111
    .
    •                                                                                                                                                                                                                                                                                                                                                 ''
               Quantity.                                                                                 Description                                                                                                                             Rate                                                 Amount
                                                                                                                                                                                                                                                  .                                                                                                   •
                    ""9
                    .,.    s-
                       .:> • .,   Btilk Chipping Potatoes                                                                                                                                                                                                             14.00                                       6.157_90                                ''




                                                                                                                                                                                                                                                                                                                                                          '

    '
    '                                                                                                                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                                                                                                                          .
                                                                                                                                                                                                                                                                                                                                                          '

                                                                                                                                                                                                                                                                                                                                                      j
                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                      'I
               •
                                                                                                                                                                                                                                                                                                                                                      l
                                                                                                                                                                                                                                                                                                                                                      1f

    •

    '

                                                                                                                                                                                                                                                                                                                                                          {
                                                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                                          ''
                                                                                                                                                                                                                                                                                                                                                          ''
     '                                                                                                                                                                                                                                                                                                                                                    i'
          .                                                                                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                                                                                          i
     '                                                                                                                                                                                                                                                                                                                                                 '
     I
                                                                                                                                                                                                                                                                                                                                                      I'
     'i                                                                                                                                                                                                                                                                                                                                                   'I
                                                                                                                                                                                                                                                                                                                                                           t
                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                   Total                                                                      S6.157.90                               i
                                                                                                                                                                                                                                                                                                                                                          '''
                                                                                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                                                                                                                                                          i'

                                                                                                                                                                                                                                                                                                                                                      l   ''
                                                                                                                                                                                                                                                                                                                                                          ''
                                                                     Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 256 of 372



           Policy No. MP-0750018
                                                         I
                                                                 Claim No. 19-006206                                                         Division 8                 Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                 POTATO INV...
                                                                                                                                                                                                                                        I


,
i
                                       Oneida Potatp Exchange                                                                                                                                        Invoice
'•                                     5818 Fire
                                              .  Lane
                                                 ,
                                                                                                                                                                                                 -    -
I
                                                                                                                                                                                     .

                                       \VI 54501                                                                                                                              Date                        ,    Invoice#_ -
                                                                                                                                                                  .                                       ..           .
•
                                                                                                                                                                             611/2019                           11543"
'
,




'
,



li                      ·Bill To
i•                    ~IB'I' 17\l_duce.!Nt:·
                      PO Bn:i 600277
.I
                               ,
                      Jocksonville_ Fl. 32260-0177
'
,

l                                                                                                                                                                                                                               ,
                                                                                                                                                                                                                                I
'                                                                                                                                                                                                                               :
•                                                                                                                                                                                                                               [
•I                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                I,
I
l•                                                                                                                   P.O. No.                    ,
                                                                                                                                                          T~rms                                      P,oject
 •
                                                                                                          .     -
                                                                                                   .
                                                                                                                    2019-0112
                                                                                                                                                                                                                                '
,
               Quantity                                               Description                                                                                     Rate                                Amount
                                                                                                                                                                                                                                !
I                 .                .                         .   .

                                                                                                                                                                                                                                I
                                                                              .
l                     499;6S· BuU,;- CQipping· Potatoes                                                                                                                         10.00
                                                                                                                                                                                         ,
                                                                                                                                                                                                                 6.995,10
                                                                                                                                                                                                                     ..

                                                                                                                                                                                                                                I,
                                                                                                                                                                                                                                'i'
                                                                                                                                                                                         .




•,
    ,
                                                                                                                                                     •                                       •

                                                                                                                                                                                                                                I
    I




,                             .
i
I
!                                                                                                                                                                                        .
                                                                                                                                                                                                                                ,


    'j                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                '••
i                                                                                                                                                                                                                               ''
                                                                                                                                                                                                                                  i
!   ,
                                                                                                                                                                                                                                 I,
                                                                                                                                                                                                                                1
    ,
                                                                                                                                                                                                                                Ii
                                                                                                                                                                                         ,
    •                                                                                                                                                                                    .
    i
!
    •

I                                            ,



                                                                                                                                                                                                                            .


 '
                                                                                                                                             ,
                                                                                                                                                                                                                                I
    •                                                .                                                                                                        .
                                                                                                                                                                                                                                !
    i,
    '
                                                                          .
                                                                                                                                                                                                                                !j,
    •
    ;                                                                                                                                                      Total                                                $6.995.10         •
                                                                                                                                                                                                                                    I
          ..
                                                                                                                                                                                                                                }
I
                                                                                                                                                                                                                                i   i

         - ------         - - - - - ~ - - - - - - - - - - - - - - - - ~ - - - - - - - - - - - - - 'I
                                                                Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 257 of 372




                  Policy No. MP-0750018                        Claim No. 19-006206                                                     Divisi~n-8-- --D--ocu-m-ent Name: 2019 YEAR ONEIDA--1,
''                                                       I                                                                                                         POTATO INV...




                                     Oneida Potato Excha11ge                                                                                                                  Invoice
                                     5818 Fire Lane
                                                                                                                                                                          -
                                     \\'I 54~0]                                                                                                                 Date               Invoice_#
                                                                                                                                                              ,6/112019                 I I :54-f.




                           Bill To
     li                 ~.48 r l'rodl!\.'"t! [NC.
                        P() Hox 600277
                        Jaci.snnvill;:. Pl.-3'260-0277



     I
     '

                                                                                                                                                                                        •
     '

                                                                                                               P.0, No.                        Terms                          Project
     !


                                                                                         '
                                                                                                              1019-Ql 13

                   Quantity                                      Descriptio11                                                                          Rate                     Amount
                              42fJ llulk Chipping. Potatoe:-                                                                                                     l~.00                      5.880.00




     '




     '

     :
     '
     ''

              I
     '                                                                                                                                                                                                 '
     '
     '-
     '
     -




     '
     '
     '


          '


                                                                                                                                                 Total                              $5.880.00




                                                                                  -   -      --------------------------------
                                                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 258 of 372


[--------Policy-N~:MP-0750018____ ]I ----------Cl-ai·m-N-o.-19-006_2_06---------,---D-ivis-io_n_S__l __ D~;;,ent Na;;;e: 2019YEAR ONEIDA ~I
                                                                                                                                                                     l                          POTATO INV...




 '•
 ••                                                Oneida Potato. Exchange                                                                                                                               Invoice
 ''
 •
                                                                                                                                                                                                             .
 I                                                 581 8 Fire Lane.
                                                   .


                                                   WI 54:,0J                                                                                                             ..
                                                                                                                                                                              .
                                                                                                                                                                               .
                                                                                                                                                                                    Date                               .fnvoice.-#
 '
 •                                                                                                                                                                                 6/212019                              l 1545
 i                                                                                                                                                                                                                              .   .
 '

 I•'                              BillTo
                                     •
                          .   .
 !                       .i'."1B1: Produce ll'-:Ca
 •i
 ••                      .PO-Box-.600271
 ••
 •                        Jnckson\'UJe.
                                   . .. . FL ·]2160~0277
 '
 ~                                                                                                                                                                                                                                                  '
 II                                                                                                                                                                                                                                                 .•
                                                                                                                                                                                                                                                    ..'
                                                                                                                                                                                                                                                    •
                                                                             •



                                                                                                                                                         •                            .                                                 .
     '                                                         .                                                                               .                                            .                                                       .'
 .\                                                                                                                          P.O.
                                                                                                                                .
                                                                                                                                       No.                       Terms
                                                                                                                                                                   ...
                                                                                                                                                                                                                 Projeqt
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                         .
 j                                                                                                                                                                   •


      •                                                                                                                    "019-0114                                                                                                                '•

                                                                                                                                                                                                                                                     ''
                                                   .
 ''  •
                                       .
                                                                                                                 ~
                                                                                                                                                                                                                                            .



 -1
      '           Quantity                                                        oe·~cript!¢n                                                                           Rate                                      Amount                            •
                                                                                                                                                                                                                                                     '
  •                  '                                                                                       .
                                                                                                                                .                                                                        .               .                           '
 )                       453.65 Bulk Chipf)ing Potatoes                                                                                                                                   1• .00.                             635.1.lO

      !
 :\
      I                                                                                                                                                                                                                                             I
  ·,
      i
                                               .                                                                                                                                                                                                    !
                                                                                                                                                                                                                                                     J
                                                                                                                                                                                                                                                    ·i•
                                                                                                                                                                                                                                                    j
 .
      ••                                                                                                                                                                                                                                            j
                                                                                                                                                                                                                                                    -l'
                                                                                                                                                                                                                                                     ''
      '
      •                                                                                                                                                                                                                                              l
      ')
      ••
                                                                                                                                                         .                                                                                               i
                                                                                                                                                                                                                                                         l

      -'                               .                                                                                                                 .'
                                                                                                                                                             '
                                                                                                                                                                                                                                                     r-
                                           .                                                                                                                                                                                                              •
                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                         •'


                                                                                                                                                                                                                                                         j
         •
      .,                               .

                                       .

                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                     -I
                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                         I'
           I'                                                                                                                                                                                                                                            I
           'i                                                                                                                                                                                                                                             I
          '
         .-''
           '
           !
           i
                                   '                           .                                                                                                                . .                                .
                                                                                                                                                                                                                                                .
           '                                                                                                                                   .         .
           l                                                                                                                                                      Total                                                      S6.351. !O
           ;'                                                                                                                                                                                       ..
                                                                                                                                                                                                                         .
                                                                                                                                                                                                                                                          I
           •
           •
           '                                                                                                                                                                                                                                              -J

                                                                                                                                                                                                                                                          '!
                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                          -
                ------- ------                             -~---   -----··-·----------------------------------------~
                                                                    Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 259 of 372

, - - - - - - - - - ------------7------------------
                   Policy No. MP-0750018                           Claim No. 19-006206                                                 Division 8             Document.Name: 2019 YEAR ONEIDA ___ ]
                                                              '                                                                                                                   POTATO INV...                         [




                                        Oneida Potatci Exchange                                                                                                                     Invoice
                                        5818 Fire Lane                                                                                                                                   .              .
                                                                                                                                                                        Date                 Invoice#
 '
                                        \VI 54501
                                                                                                                                                                   6!2120.19
                                                                                                                                                                    •
                                                                                                                                                                                              11s•~
 I



                             _Bill To
                           '?Y11JT Produce rN(~.
                            fl(). Box 600?77
                           Ja.:kson,·illc. Fl~ 3">260-0:177
 •'



 '
 I
 ''



                                                                                                                                                                                                             I
                                                                                                                                                                                                             '
                                                                                                                                                                                                             '

                                                                                                                P.O. No.                            Terms                             Project                •'
                                                                                                                                                                                                             r'
                                                                                                                                                                                                             ''
                                                                                                              2019-0115
                                                        .


     '
                     Quantity                                        Description                                                                            Rate                        Amount               l
                                                                                                                                                                                                             i
                           --1-J 1.75 11u!k Chipping Potatoes                                                                                                            l 4,00                 6.0• c!.50
                                                                                                                                                                                                             'iI
                                                                                                                                                      '
                                                                                                                                                                                                             i
                                                                                                                                                                                                             '

     '
                                                                                                                                                                                                             j
                                                                                                                                                                                                             '!
                                                                                                                                                                                                             1'
                                                                                                                                                                                                             !
                                                                                                                                                                                                             'i
                                                                                                                                                                                                                 ''
     .
     '                                                                                                                                                                                                       Il
                                                                                                                                                                                                                 !
                                                                                                                                                                                                                 I
                                                                                                                                                                                                                 I

                                                                                                                                                                                                                 I'''
                                                                                                                                                                                                                  l
         '                                                                                                                                                                                                       ',,j
         'I
         '                                                                                                                                                                                                       ''
                                                                                                                                                                                                                 '•
                                                                                                                                                                                                                   ''
                                                                                                                                                                                                                  •'


         '




                                                                                                                                                      Total                                   ·S6.044.50
                                                                                                                                                                                                  .




              '                                                                                                                                                                                                    I
                  ·---·-   - ---    -----·- ---·-- - - - ..       --··-------------------------'
                                                                                 Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 260 of 372

                                                                                                                                                                                                                                                        •



'i   '
                               Policy No. MP-0750018
                                                                      !
                                                                                Claim No. 19-006206                                                  Division 8
                                                                                                                                                                           I     Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                          POTATO INV...                                                     I

     '
     '''                                                     •
     ••
     '
     ''
                                                    Oneida Potato_ Excl1ange                                                                                                                                  Invoice
                                                                                                                                                                                                              '    '




                                                    5818 Flre Lane                                                                                                                                                         '
                                                    '    '




                                                    \\'15450]                                                                                                                           Date                               Invoice-#
                                                                                                                                                                                       ~/2019                                             I
     !                                                                                                                                                                     '
                                                                                                                                                                                                                                          I
     'i
                                          Bill TO
                                     '
                                      1\-18T ProduL'C {N:C.

     I                               .PO Box 600277
                                     -Jackson,;iJfe. fL 37260-0277
                                                                                                                                                                                                                                              ''
                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                               '
     ''
                                                                                                                                                                                                                                              j'


     I                                                                                                                                                                                                                                        i
     !                                                                                                                                                                                                                                         'i
                                                                                                                                                                                                                                               '

     1'


                                                                                                                                                     '                 '          '
                                                                                                                                                                                             ''     -   ...            •
                                                                                                                                                                                                                                              .i
     '
      '                                                                                                                      P.O. No,                             Terms                                           Project
      l'•
                                                                                                                           2019-0116
      ''                                                                                                                                                                                                                                      _l
      ''                                                                                                                                                                                '                                                      '


     I
                                                                                                                                                                                                                                               I
                                Quantity                                          Desc.ription                                                                                 Rate-                                   Amou·nt                 1
                                                                                                                                                                                                                                               '
          '                              -42.45 Bulk C~,ipping" P,1tdtoes                                                                                                                   ,~.oo                               594.30        '1
     !                                                                                                                                                                                                                                         I
          i
     !,\
                           '

                                                                                                                                                                                                    '




                       '   '

          1                                                                                                                                                                                         '


      .,·i
      'i
      ..
          .'



           I
           l
           I
          j                                                                                                                                                                                                                                        l
           I
          ',,',,                                                                                                                                                                                                                                   !
           I
                                                                                                                                                                                                    '                                              f
          •,                                                                                                                                                                                                                                       i
          i ' I
              '
          .I
          '

           •'
           '
            ''
             ''
              '
              '
              1                                                                                                                                               '                                                                                    l
              '
                                                                                                                                                                                                                                                   l
              •
                       '
                                                                                                                                                                                                                                                   I!
                                                                                                                                                                   Total                                                       55943,0,            •
                                                                                           '                                                                       '




                                                                                                                                                                                                                                                   lI
                   '
                   •                                                        '     ----·~·---·- - - - - ~ - - ~ ~ ~ - - - - - - - - - - - - - - - - - - ~I
                                                                      ··,-------------------------------------
                                                                                  Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 261 of 372

-            - - - - · - - - -· · - -
                       Policy No. MP-0750018                          !
                                                                          ----C-l-ai_m_N_o___l_9_-0_0_6_20_6_____                       l___D_iv_i_si_o_n_8___.__.D_ocu_m_e~tNam_e_:2_0_1_9-YEAR_O_N_EI_D_A_.J
                                                                                                                                                                                                 POTATO INV...

                                                                                                                                                                                                                                  •



                                                                                                                LL"r.J:;i;: #                      3, 0       7
                                                    Oneida Potato Exchange                                                               0 n ., ;l,,\l. c, ,Pcfc,f-v
                                                    58 l 8 Fire Lane                                                                                                             .


                                                    \\'I 5450]                                                                                                                            Date                Invoice.#
                                                                                                                                                                                     6i3/20]9                  l 15(:11       •



                                      .


                                          Bill To
                              L
                                  tv1Lrr Produce IN(~.
                                  I-}O. Box 600'177
                                  Jackson,·iJie.. FL-32260-0277




         '


                                                                                             •


                                                                                                                                P.O. No.                          Terms                                  Project


                                                                                                                                                          •
                                                                                                                                                                                      '
                                  •
                         Quantity                                                    Description                                                                          Rate                             Amount
                               365.65 Bulk Chipping: Poraio:.:s
                                                                                                                                                                                          14.00                    5,119.10

         '




        •


                                                                                                                                                                                                     -


                                                     .
                   .


              '
                   .




                                  .
             •
             •


             /
             ''
    ,'
             !•,
    ''       •
             I
    '•       '                                                                                                                                                    Total                                       $5.119.10
             ''
    '        '••
    '
    •
              ''
             ''
             "
             •'

             f
             ;
                                                         --· --   '
                                                                           Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 262 of 372



                                                                                                                                                                                                                            7
                     Policy No. MP-0750018
                                                            I
                                                            '
                                                                       Claim No. 19-006206                                                         Division 8            Document Name: 2019 YEAR ONEIDA
                                                                                                                                                                                   PDTATO INV...

                                                                                                                                                                                                                            •




                                                Oneida Potato Excli8l1ge                                                                                                                         Invoice
                                                5818 Fire Lane                                                                                                                                                          -
                                                \\iI 5450i                                                                                                                        pate                Invoice#
                                                                                                                                                                                6.l3/20l9               IJ501
                                                                                                                                                                                             -



                                                       •
                                   -       --                                       ' '   . ,. '
                               Bl I/ To
                             ~IBT· Pr(.idi1ci: m·c~
                             PO Box 600277
                             Jacksonvi lie. -FL, 322Q0·027-t




                                                                                                                                                      -

                                                                                                                          P.O. No.                              Terms                            •Pr?ject
                                                                                                                                                                                         -




     ''-
     '                 Quaritity                                               Description                                                                               Rate                       Amount
     ''                                                                                                                              -
                                                                                                                                              --
                                                                                                                                                           -
                                                                                                                                                                     -
     '                        ~55.4 ·Bulk Chippin2- Potut~s-     -                                                                                                                 14.00                    6.)7"i.6Q




                                       -




 •
 '
    '
 I
--
 i                                     '
    !




    '
 '''
 ••'
    '' •'•
 I
    '      '
           '



 ••'
           '
           •


           !''
           I
           II    -

           •
 ''        ''
           I
 •'
'•
1
           I'
'
           i                                                                                                                                                    -
1[         i
.!          '                                                                                                                                                       Total                              S6.375.60
           i•
           •
'
;-

'
-
           l'
           '
           '
!
           'l
                                                                     Case 3:18-bk-04194-JAF   Doc 165-4       Filed 04/07/21   Page 263 of 372

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~•
                 Policy No. MP-0750018                              Claim No. 19-006206                                                     Division 8                 Document Name: 2019 YEAR ONEIDAj;
                                                                                                                                                                                POTATO INV...
'                                                           '
                                                                                                                                                                                                                 •




                                            Oneida Potato Exchange                                                                                                                          Invoice
                                            58 I 8 Fire Lane                                                                                                                  -

                                            \VI 54501                                                                                                                             Date           Invoice#
                                                                                                                                                                              -                 ..
                                                                                                                                                                               6/3/2019               11502



                                Bill To                                                                   •


                            .l,ll1T Produce INC.
                            PO Box 600277
                            Jacksonville.• Fl.. 32260-0'77




                                                                                                                       -
                                                                                                                           P.O. No.                          ·rerrns                        Project
                                                                                                      .


                                                                                     .
                    Quantity                                             Description                                                                                   Rate                   Amount
                               _;:t_.,..
                             ,4-,-
                                           Bulk Chipping Potatoes                                                                                                                  l-l.00             5.954.20



    •
         i•
    •
          '
          .
          •
         ;.
    •
          '
          '•
          •
          •

    •
          .'
           I                           •



         i'
          '•''
    •
          '

          I
         i
         'I
          I
         ''
     •
         Il
    '
     •    I
     •
    '.   ••'
          •

         I!
         j                                                                                                                                               -
         •
         l
    •    ';
         ;


         !
    '    -,'
         •
          j



          l
    '
    -    '
         •
         'l
         1';
         l•             .
                                                                                                                                                              Total                                  $5.954.20
         •
         !
         i
          l
         'i
         '•''•
    •

                •- . -----------------------------~---~--~-~-------=---~
        --------------------------·
                                                                                        Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 264 of 372

---------------··--·------
     Policy No. MP-0750018
                                  --------~-----------------------~
                           Claim No. 19--006206 Division 8 Document Name: 2019 YEAR ONEIDA
                                                                           I                                                                                                                                      POTATO INV•..
                                                                                                                                                                                                                                                                       I


                                                                                                                                                                                                                                                                   •




                                                    Oneida Potato Exchanee      .   -                                                                                                                                       Invoice
                                                    5818 Fire Lane
                                                                                                                                                                                                                                          .
                                                    \VI 5450.J                                                                                                                                .            Date                    lilvoice.#
                                                                                                                                                                                                                        .

                                                                                                                                                                                                      6/J.'201.9                      115,03
                                                                                                                                                                                                      ..
         '                                                                                                                                                                                                                    .




                                         Bill To·
                                    -~1l:rr·.Produc,; JN(';
                                  . PO llox 600277
                                   Jacksonviile..FL 31260~0277
                                                          ..       '   .




                                                                                                                                                                                      •



                                                        ..
     •
  I
 ·)
                                                                                                                                                                              .
 '
 .                                                                                                                                   P.O. No.                               Terms                                           Project
 '                                                                                                                              .
 '''
 i                                                                                                                                                                                        •
                                                              ..
 I                            Quan!i~/                                                    Description
                                                                                                                                                        .


                                                                                                                                                            .
                                                                                                                                                                                    Rate
                                                                                                                                                                                                  .
                                                                                                                                                                                                                              Amount
 •
                                    429.2 Bu~k-Chipping Potatoes
                                                                                                                                                                                                           14.00•                     6.008.80
 l'                                             •
                                                                                                                                                                        .


 I'
                                                                                                                                                                    .


                                                                                                                                                                .




                                                                                                                                                                    .


                          .
              '
             ••

             i                                                                                                                                                                                                                                               •
                                                                                                                                                                                                                                                              •.
                                                                                                                                                                                                                                                              •
                                                                                                                                                                                                                    •

                                                                                                                                                                                                                                                             I•
                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                             '{I
                                                                                                                                                                                                                                                             •
                                                                                                                                                                                                                                                 .           I
                                            .                                                                                                                                                                                                                •

                      .                                                                                                                                                                                                                                      I•
                          .                                                                                                                                                                                                                                  ''
                  .       .                                                                                                                                                                                                                              l•
                                                                                                                                                                                                                                                           •'•
                                                                                                                                                                                                                                                          '•
                                                                                                                                                                                                                                                         ''•
                                                                                                                                                                                                                                                         •

             I                                                                                                                                                                                                                                       •'
                                                                                                                                                                                                                                                         •

         I                                                                                                                                                                  Total                                                 S6.008.SO
                                                                                                                                                                                                                                                     I

                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                      I
                                                                                                                                                                                                                                                     '•
                                                                                                                                                                                                                                                     •
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     ''
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     •'
                                                                                                                                                                                                                                                     '
                                                                                                                                                                                                                                                     J

                                                                                      ---- -~--·
                                                                               -·-·                       ----~     ...
                                                                                                                                                        ----·
                                                                                Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 265 of 372

r----------------                                                  - ~- ·------"·------·----------·----·---------------,---·--                                                           -···           ---      ---               ---   -----''J
    Policy No. MP-0750018                                         I            Claim No. 19-006206                                                 Division 8      I     Document Name: 2019 YEAR ONEIDA
'---------------                                                                                                                                                                  POTATO INV...
                                                                                                                                                                                                                                          ..,   "".




                                                    Oneida Potato Exchange                                                                                                                                Invoice
                                                    58 I 8 Fire Lane
                                                    \VI 54501                                                                                                                         Date                         lnvoit"e#
                                                                                                                                                                                                          -
                                                                                                                                                                                    6/Jf.l019                           11504
                                                                                                                                                                                                    .




                                          Bill To
                                   . iVfBT Produce INt·.
                                     -PO Bo:.; 600277
                                    Jacl,,,-sonv[Ue. FL 32260-0277




                                                                                                                                                                   .           .'
     '•
                                                                                                                              P.O. No .                         Terms                                         Project
                                                                                                                                                                  .



                                      .
                               Quantity                                            Description                                                                          Rate                                    Amount
                                    ...J?&.55 Bulk Chipping Pata.toe..,;                                                                                    '
                                                                                                                                                                                       14.00                                5.999.70 .
  '
 ''
 •
 '




 i

 •
 •

 i
 •
              I'
              '
              '''
              I                                                            '
              '•
               ''•
              i
              I
              I
           I  '
           I;'
                                                                                        •
           I
           ;•
           i
           ''
           I
          II
          I
          I
          !'
          !                                                                                                                                                     Total                                              $5.999.70
          I
          I
          I
           '•
           l'
          I'
          l          -- -·--
                                                                                                                                                                                     - -· - --- ------ .,-,------ --    .      -   --- -·--·-
                                                                   Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 266 of 372


                                                                                                                         ----····------ ---·-- - - - - - - - - - - - - - - - - -~
           ---··-··---··-··-------------·- - · - · ----                                                                                         \       Document Name: 2019 YEAR ONEIDA                                     ·1
!--                Policy No. MP-0750018              \
                                                               Claim No. 19-006206                                                Division 8                      POTATO INV...                                              1

                                                                                                                                                    '   . ..,..   . .                                          \            •
                                                                                                                                                                                                                   .•...
                                                                                                                                                                                                                   •
                                                                                                                                                                                                                       •
                                                                                                                                                                                                                        •




                                        Oneida Pota\o Exchange
                                                               -                                                                                                                      lnvoi.ce
                                        5818 Fire Lane                                                                                                                            .   .

                                                                                                                                                                        Date                  Invoice#
                                        \-V154501                                                                                                                                                        .
                                                                                                                                                                   6/J/2019                     11505




                              Bill To
                            NlBT Prod~lCC- rNr.
                            PO Box 6002_77
                            Jnckson\'illi:~ 1=L 32260-0277




                                                                                                                                       -
      ''
                                                                                                               P.O. No.                        Tetms                                      Project




                   •
                       Quantity                                     Description                                                                          ~ate                               Amount

                             435 ...J Bulk Chipping PotatOes                                                                                                             l•l.00                     6.095.60




            '
            ''
            .
            '
            ''
            i
            '                                                                                                                                                                                                                    !
            i                                                                                                                                                                                                                    ''
                                                                                                                                                                                                                                 '

            ''
            '
            {                                                                                                                                                                                                                    ••


            I•
             '
            i
                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                 '•




             I                                                                                                                                                                                                                   •
             I                                                                                                                                                                                                                        •




              il
             II                                                                                                                                 Total                                           So.095.60

             §
             "-•


                                        ,e •   - -•                                                                           .   -
                                                                                                                           Case 3:18-bk-04194-JAF       Doc 165-4   Filed 04/07/21   Page 267 of 372

                         _P_o_li_cy--N-o.-M-P--075_0_0_1_8_ _ _ _1:_------C-la-im_N_o_.-1-9--0-06_2_0_6_ _ _ _ _ _ _                   0_0Cll_m_e~t Na._m_e_:2-0-19_Y_EA_R_ONEIDA___il
                                                                                                                    D_iv_is-io_n_8______
                                                                                                                                                                                                                                            POTATO INV...
                         -•       •-•   •·•   ••   •_-,.r•   '   •·-•"'''-'·••·•-••,•"   ,,   •   •·••••
                                                                                                           ··-       ·-·    ,


                                                                                                                                                                                                                                                                                •




                                                                    Oneida Potato Exchan<>e
                                                                               .         ."'
                                                                                          .                      .
                                                                                                                                                                                                                                                Invoice
                                                                    5818 Fire Lane
                                                                                                                                                                                                                                                 •
                                                                    \VI 54501                                                                                                                                                        Date              Invoice#
                                                                                                                                                                                                                                   .6!3i2019               11506
                                                                                                                                                                                                                               .



                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                           •

                                                         Bill To                                                                                                                                                                                                          1
     •
                                                                                                                                                                                                                                                                           j
                                                    l',lBT ProU_ui:e INC.                                                                                                                                                                                                  '
                                                    PO f~l)X 600277-                                                                                                                                                                                                       '
                                                    Jack.sonvilll!, FL.33260-0:277                                                                                                                                                                                        .!
                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                           '•
                                                                                                                                                                                                                                                                          ••
                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                          !
                                                                                                                                                                                                                        .                                    ..
                                                                                                                                                                             P.O. No.                        Terms                               Project


                          .
                                                                                                                                                               •
                                    Quantity                                                                                    Descrfptfon                                                                                 Rate                     Amount
                                                   454.65 Bulk_ Chipping Potruo;:s
                                                                                                                                                                                                                                      14.00                6.365.10
                                                                                                   .




'
'•


i
                 ''•[_
                 .

                 ''
             '
             '•
             i'
                 •

             ''               '

             l
             I
             I
          l  •

          '' •
          '
          '                                                                                                                                                                                                                                                           •
         'l
         t
         ••
         ;
             '
         •
             •
         •
         '
         •
                                                                                                                                                                                                                                                                           ;
         '
         ••
                                                                                                                                                                                                                                                                              !•
         I                                                                                                                                                                                                                                                                 ;
                                                                                                                                                                                                                                                                           '

         Ii                                                                                                                                                                                                    Total                                  S6.365.!0
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           ;
                                                                                                                                                                                                                                                                           •
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                           •

         fi                                                                                                                                                                                                                                                                f
         ;
         I
                                                                                                                                                                                                                                                                          1
         l                                                                                                                                  ,..     -   '
                                                                                                                                                              - ---~----•-~          -·---- ---        ··-   --•   --
                                                                                                                                                                                                                                                                          •
                                                                                                                                                                                                                                                                          ••
                                                                                                                                    Case 3:18-bk-04194-JAF                    Doc 165-4     Filed 04/07/21    Page 268 of 372


~-----------------Tl-------~~=
                             Policy No. MP-0750018                                                                                Claim No. 19-006206                                                             1·-             Division 8
                                                                                                                                                                                                                                                                                   ------------7-
                                                                                                                                                                                                                                                                                   Document Name: ONEIDA SIGNED PW s ]
I                                                                                                                                                                                                                                                                                              2019.pdf

                                                                                                                                                                                                                                                                                                                                                                        •




                                                                                           •




                ••                                                                                                            '
                '




                       ,Compan,: l'.f,RI GENERAL IN.'%'!WlGE COl1PA.':Y                                        . '                Crop Insurance~ lr1Ra!na.d_Hd                                      "T POLICY O~-=i::::;a~AI NO. 1 RElO · ADJUSTER  LO =~             P.E1
                                                                                                                                                                                                                                                        mE:J:::iiijCH DATE PAGE
                        f?RODUCTJON WORKSHEET/PROOF OF LOSS                                                                                                                                         _ l'P-07SC!il8      1 9 --0J.!SB-062   _ 0res ~ - U Toa,Da/W:3            -
                                                                                                         ,GB;sal'CY"l"NF«ORA'°"WT""'CN"'---~-j-
                      ~==="j;fROOU'°'i;;;;catia,OY;;i;t/NER,a'U~NFO!lMAl!a;;;a.,~DN;;;i'_~=-~- - - - - -.•                                                                                                                                    NO                          E                                      CR ?~LOCATION OESCRIPTION

                       .OflEJ~  POTATO                                                                                                                                                                            84-PTA,TIJ                      ;;u-                                                                              ;2 f a                -
                                   LN EXCP.AA'GE                                                                       PROGRESS['!£
                                                                                                                           38TH" ST AG                                                                             91).:;AP'..l            3.C5                       OT                  $12. o:75                 -2019        i~f1r:,;ffss
                                                                                                                                                                                                                                                                                                                                 ;ig
                        5818 F.iRE                                                                                     417          SW STE, A
                      .Rh!NElANOER, ~I! ·545.01-0000.                                                                  .f.aJ",,GO, !>1'(58103-6508                                                         CAUSE(S}OFDAMAGE 1                     Jl :_~Jtt:~jri~                              .                             .
                       ?HONE                      ~                            ENTTTY                                   PHONE                                     ·ccoE                                    ·DATE!S)OFDAMA.GE                      0412019                                               ,
                       715-272-11~2               U:XlX4830                    UC                                       701-m~9210                                °n"l230                                   IHSUREOCAUSE~,                             100                                           _1
                       STATE: FL(Rl!l>',.                                      CODE:           9                       COLMY:Fl..AGLER                                 CODE: 35                          jLOSSPAYA8LETOMEAND
            >
                                                                                                           ,,_,.                                                                                                                                                                                                  ,,
                                                                     "              "      "                              21-ll                      ~
                                                                                                                                                                  .,,,.
                                                                                                                                                                    ''                                                                                                                         "
                                                                                                                                                                                                                                                                                                          - ~,.--- 0. STAGE GllAAANTEE


                                                       106.
                                                                Ce'.etll'.iie:1
                                                                       -   •

                                                                        lG6.G.
                                                                                  •"""'
                                                                                      .'   -.
                                                                                          000 I
                                                                                                       fyp.a.'Cb;. Irr,~,

                                                                                                            t2SIO
                                                                                                             -
                                                                                                                   •
                                                                                                                  IRRIGA;
                                                                                                                                    s
                                                                                                                                        ·F.rm
                                                                                                                                                '
                                                                                                                                                    ~--       '   .
                                                                                                                                                                          H
                                                                                                                                                                                                                                                                                                                                  Po


                                                                                        '                                 {20}             310 H                  flt.II
                                                                                                                                                                                                .......... ....                                                                                                                        221:3 _~,,~.•~·~·
         ,i                                                                                        -                                                                                                                                                                                                                                                          •
            ;
            '
                                                                                                                                                                                              '..... ···••·
                                                                                                       I                                                                                       ............
                                                                                                                                                                                                                                                                      ,
                                                                                                                                                                                               ............

         •



        '
         '
        '•
            >




                                                                                                                                                                                                                                                                                                                                             e

                                                                                                                                                                                                                                                                                                    •• •••• ••••• ••••
                                                                                                                                                                                                                                         '-'~'~''~5~'~·'t----t--             --~''~·~"~'~-'.,
                                                                                                                                                                                                                                                                                                                                                 •


                                                                                                                                                            ...... .... ....... .·•·· .. ·•· ..... ... .. ................
                                                                                                                                                                      '         .,                               ..        .       .   .                 ...............
                     .,.........
                                                                                                                                                            ................. ····-·····-···· .......... ,_ ....                                         ...............
    'j
     '
                     -_---i--ir-:-t--t--t----J---t--t-,---t---;------i--~·--i--.--.'-----t-~---
                     ···········                                                                                                                            -·······--······ ············-·~- ·····:·~····-··•                                           ···············                                                 .
    ''               ..,........
    •                                                                                                                                                       ..... .... .... .. .. .................. .. .., ......-........                                             ..
                                                                                                                                                                                                                                                         ........ ······-· 1
    '                 I arli~I ~ lg 11:G ~ ci m, Ja,oi,!oooc, l!!ld be!leh,I ;:I fie f:"J~a:lolt Cl! ITiiwri !:, .... i'!cl ,r:d ~ 31? t'-'11,l \nl l;e ~~ l<aL~e my I=, it ierj, la ~ IQ !l'IJ loewed ~..pl. I tg-.&nra,.d ~..11. ~. ro TAL 18 • 961 .4
                     I r a $ ~ W ~ d l= ~ tl..~Jl"r" n !l.ltjd bsxl"la-.4 "917C,<l!r1 us. l ~ . d e-.at,is .:cp J".a;.1~'11:eis ~ 31:d ~ b y Iha Fe,:h:r.alat;- ~ ~                                                                                                                                   6!. SECTION II TOTAL                  .12' 951,4
                     ful, /i, ~cl~~ l."'~,.l-~~ Oep~<#. Ag,ior!!-s llJSn.-\).1 :c..t:¢.IJ'i,,A;;=itnwil.P~                              ,.3"'1
                                                                                                                                    ~p.:!cr1>=<"'.S(l!l1 k t ~ ~"'t f = ~ ~ l~""9 ~ I Iha! : h e ! ~ • ~ f;:t ewli;-=""l!d i::tq, !>at i                                                                                  r--~=......,_
    I                $llli,;C;d ft lnie illaZ u.ziaa sr.d :ls.a ~ ~ tr • 1I "~ rJ ~ lrla! I ~e rl<rA!..-d ft ~ d m;' m.,,~ da:m-.i ~""' ,;g;e,:: md                      111,n:t, a6Jriza, ,w !ii rn;re:I !It/ ~ ;I ~ !ti<>::t 11 .3thW$oll ,: .: ~ ,·•.
                                                                                                                                                                                            =~                                                                                                        6~. SECllON I TOTAL             0
                     r.,"el',131 ~ ~ 11':Y00>!!" oxi:mer.:s !'.a! ~ t:a lhn o-q:, Ih.·•;~ Ila\~ i?ld!!U\ !id .,- II-:& I- Ila-<$ I} In}" ~~ 1,~:r~..., b:M •·hi~/ ,411 =+_r ...luta: ;-3.: le: ~ .ir.d "'llY" Z'iY :ii, ~ ~ 1W.id,,, d:t:2 hml                                                                                   t----"I
    II
                     SeekeA;:;in:yd ~!JS(),\-~ IDIM rell'..'?.ld lt;I!' ll;r;ll;;i!11"1.c ~~ 1011:¥ ~ ~.. m ; ~ ~ aid fr>/ c,:rn.g£=,.;m progt"'1l~dlaue.1:S. I alw I < ' ~ lh..l.f~k,re.t:repa-fu.,1ij)e' _., i.'l<I am.--:a:tdY
                     "'"! ~&!~ors W1tli1r,:,Y fiQq :nctoeer,;_b.l!nct imitd 1a .or~ d1!!~ pol"rcy._<l!'WI i'I i:rim..ot ~ QY:l ~m.(1 e u.s.c. §:orallll\:I §1cr4; l U.~p-J1~;J1 U.s.c. ~~;§m(I and c111 ~ ~ff.::ab!e !od"ixld i:a.-i4'-..
                                                                                                                                                                                                                                                                                                             70. UNfTTOTAL

                                                                                                                                                                                                                                                                                                   .71.ALLOCATED PRODl--~~~D'-'10
                                                                                                                                                                                                                                                                                                                                 r----......,ll< %1 4

                     Urn!!,-~a/~ ! i,i,tl_l tat I.~~ l.l,F:t'fa:~c11Nm.«s!"-,1anai~.,it:,,.J; =i,;t, 2; i:W".:..tm,:.i:i !itb~p -.n,~ ~ ~ ~data~~»~.ll ii!=: cr<J;~har~ Dni! Ir.ma l}.it,d:sl.,"3 FJ.S.) c::0~ ct~llE.
    I
    •
                     pm. 'Tl,~)lb:UI l<e,,'!1!\;eS.,,,UJ=lOi_(tl\tie~ ~l!Qaiiy "".J.-..,S.ifuis CCC'Je,..t=-,Ut<:, ta$~:r., te:µdb.,,.;J~,rtr,~
                                                                                                                                                                  -
                                                                                                                                                                                               -                                                                     . '              .             n     TOTALAPH_PR00'--~13~,~96~!~.<
                     ~~•Si.J<Att-                               '
    {
    ''
                                                         .     ca;_tiS/2-319
                                                                                    1'-b~.1!:0"1~
                                                                                                                                        ""teSroor&l9                          ""'
                                                                                                                                                                      ~::lal'.lc<:      - p.,~µ. "
                                                                                                                                                                                            •=~               Def- •                   ~""'        •
                                                                                                                                                                                                                                                         """     -
                                                                                                                                                                                                                                                                           '
                                                                                                                                                                                                                                                                               •    I~
    '
    '
                               15 . ·   !
                                                              "'·os111alze13        ~-;,
                                                                                                                                        t.;•~
                                                                                                                                           ~~/05/all9                     22. •.tSa.C
                                                                                                                                                                                        I   IB.i!E-1.4
                                                                                                                                                                                                          I       4.4.SS.6
                                                                                                                                                                                                                              I "' I                     i . ooo
                                                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                                                          '
                                                                                                                                                                                                                                                                                    t53,S5'i
                                                                                                                                                                                                                                                                                                   SEE /«;"Var->!: e;ff_QFWISFOi'IUFOR/,c:;;:xsc.<,;:,.
                                                                                                                                                                                                                                                                                                   INJff!Oli!JTAra.lE]ftANOpRr.QCYAtT.'ITA;al!Nt
                                                                                                                          ,                               .                                                                                                                                        CDMPANYIACENTCOPY"                     RH.SOCtt-2019
                                             1"t8                                                          (                                                                                                                                                 .




                                                                                                                                                                                                                                                                                                                                                                  !

                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                  l


                                                                                                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                                                                                  1
                                                                                                                                                                                                                                                                                                                                                                  '


                                                                                                                                                                                                                                                                                                                                                                  •;_
                                                                                                                                                                                                                                                                                                                                                                  ,




                                                                                                                                                                                                                                                                                                                                                                  •
                                                                                                                                              Case 3:18-bk-04194-JAF              Doc 165-4     Filed 04/07/21       Page 269 of 372
                                                                                                                                                             ----·----~--- ----------                                                                                                                                          -                  ------            ---7
                         Policy No. MP-0750018                                                                                        Claim No. 19-006206                                                                           Division 8                               I      Document Name: ONEIDA SIGNED PW s                                                         i.
I                                                                                                                I                                                                                                                                                           '                  2019.pdf

                                                                                                                                                                                                                                                                                                                                                                              •




                                                                                                                                                                              -

                                                                                                                                                                 .                      '                                                  1
                                                                                                                                                                                                                                                                                                                                                            PA
                C(qanr, AGRI GD!ERAL lt.SURANCE- m4PAID'                                                                                                             '
                                                                                                                                       CrqJ lns!M;;nce ~-eed by Rain am!Ha:1
                                                                                                                                                                                            '
                                                                                                                                                                                                                         OUCYHO..               LAIMNO.                  _;f!_ELD                                          LOSSTYPE I ATCHDATE
                  PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                            •
                                                                                                                                                                                                                        1':P-0750018           19-006200                     !&                                                        u·          IIB/DanllS
                                          PROCI.JCEIOO\',NER !NFORMATIOH
                                                                                                                                                       . INFORMATION
                                                                                                                                                   AGENCY                                                                                                                                                                               -.,,.=.+.co-=CATI=o;,"o""'~PTI•'
                 CNEIOA ?OTATO-EXffi•',NGE
                _sa1g FIRE L~i                         .            -
                                                                                                                            PR!XimS1VE Nj
                                                                                                                            417: 38TH ST'·S'.i:srr A.
                                                                                                                                                                  .                                                 ~   -+-
                                                                                                                                                                                                                     64-PTATO
                                                                                                                                                                                                                       .9o-A.aj     3.,07 ·0l.l
                                                                                                                                                                                                                                                                 '           0
                                                                                                                                                                                                                                                                             OT       '                  ''
                                                                                                                                                                                                                                                                                                 S.12 0,75
                                                                                                                                                                                                                                                                                                                    L       C

                                                                                                                                                                                                                                                                                                                                       2019
                 ii.4iNELN108t \JI 54501-'0000                                                                              ~A."lGJ', ND";i810J-65Gtl                                                               CAUSE(SJ Ot'DM,lAG~-31          ";---,a_~•-~=,-~,--'----~-'---~-"!
                 PHONE .                         '5N/8N                               EIITTlY                                FHCNE'.                                         CODE                                   DATEtS)Of.DAMAGE             -=''~'="'~l~9_ 1_____+----
        ,        715-272"-1192                    );XXXX4830-                        lLC"                                    701-277-9210                                    ·777230                                                                             4
                STATE: FLOR!OA                                                                                                                                                                                       INSUREO CAUSE% -..~10~0_ _1 ~ - ~ - - ~ - - - -
                                                                                                                                                                                   COCE: 35                         LOSS PAYABLE TO ME AND
     i
     'I         A.
                /~
                     AcnJARIAL
                           f~
                                •


                                     ~ ~~~
                                                                    .
                                                       -c;.,-;,7'--;,,7-c;c,r-.,:,r,.:,.-
                                                                     . .
                                                                             . U.2•

                                                                          - ,,. '""'
                                                                               ''
                                                                                         --------~~=== NO OTl'\ERS-
                                                                                    :ii-21,. ,
                                                                            ~ llf,~..a,g. F.z:n   '' •
                                                                                                   a
                                                                                                                      F.;~~~-
                                                                                                                                                                             ,.
                                                                                               --TC;;-i;-,.-fa7PofTEEITTltA~LfYl~Occ,PERACRE C. TOTALPOIENTIAl.-PROIJtJCTION'tlELO
                                                                                                                                                                                 t:~   ~                                  fi~          ~ ~ ~.                                                   _                              ''
                                                                                                                                                                                                                                                                                                                                              D.   STAGE GUARANTEE
                                                                                                                                                                                                                                                                                                                                                    ,,,,
                     s.,        '-+~ µ·                        •                                        .
                                                                                                                     ·c2s:C~1Jut.itq~wj•' •                              '"'"
                                                                                                                                                                         •              . ·-•. ,.,,.,, -.                                       --! -                    -          '-'-+-           ""·~ µ                <                          -
                                                                                                                                                                                               .......... .
                                                                                                                                                                                                                                                                                                                                                     ·~~·, --'-~
                                                                                                                                                                              H
                 17 .G
                                                                   ''·                                -4 00~ !                 {2(!
                                                                                                                                          -
                                                                                                                                                   31i;      H
                                                                                                                                                                                                          -
                                                                                                                                                                                                                                                                                                                                                              ',,,
                                                                                          I                      I                                                                                .........
                                                                                                                                                                                                        ·,••
                                                                                                                                                                                                                                                             .       .
                                                                                                                                                                                                                                                                                                                                .
                                                                                                                                                                                               ............                                                                                 i
                                                                                                                                                                                               ...........
     ••

                                                                                                                                                                                               ............
                                                                                                                                                                                                                                                                 .
                                                                                                                                                                                                                                                                 -                               ,                                 .   .                   I
                                                                                                                                                                                                               ,


    I                       3S. TOTALS    10:0       ·,m_
                                                                                                                                                        '---1----+--'-!----+--
                                                                                              OTHER PERSON SHARING:, _ _ _~ - - - - - - - - - - - - °42.TOTAL    O L---'.ol    '---~-                                                                                                                                                                            ,J"/i&;-
        '
                                     •          •
                40. auaty. .n'l KD · A.'latro:il' o - ~                                    •      Fllinori.sin D Gaifcky •    Dax~ CJ              SdcroHria D       ~,xyb            CcFo      •   C-!lrer-0 Ntvte ll!I       -~41. Do·             · ooxin.• e1?"eQFOA, Staleorolherhealh                               ankaii"ooma:cmurn&1irs? Yes • No 3
                      ~ N~ 14. ~-te'~ cflrn Fi"..i 1~ls 811)' a:.:cage of the danagsaop{s) ~dere:t 3 ~ d crop lob,;~ a_ !irsl:!'t5~ crop~ wa5 ~ d aridinc:urr~ M ioee:nrl!1J_m-.hin;tie sane aql_ Je<S7 Yu-• 1':i Iii                       -      .
     ,•          OJ/U8i2019 04/09/2019               ls_.a:ny i!Cl4-ge cf:he danage crop(s) CO!:Si:lered a seron,j m,p ~ :1first111Stnd cn,p 11,tJdi -;,,a_; JITT!",,"e!ti!II from_t_ang ~dVnlh:11 the same crop ye.w'I. Yes • No l!!I
    I                                                                                                                                                                                                       .
                SECTION U• HARVESTED PRODUCTION 43. Dille l!a•eS~Comple!ad: !Jliit\J/2"~19 44. ls d~.age mn!;II' ro·etlierfc!rr.sin !he a.--ea7 .Yes ~ Nod -45.Asiignment of!ndenmity? Yes O ~.lo I&: ,s. Transfer cl RiQhlto Indemnity?. Ye! o No 9
    !'          It MEASUREMENTS •
                                    -U         41                   !II       SI        52
                                                                                              •   a   GROSSPROOUCTION
                                                                                                      5i    S4        55                            -~
                                                                                                                                                             C. ADJUSTMENTS TO HARVESTED PRODUCTION
                                                                                                                                                                                                                                                                                                                                              u
                '~~. ~ : : !• ~ ~
                .rn.f"~IO

                ·-•:·•··5·_-i       NS
                                           ,
                                               ...a.

                                                ·..                 _

                                                                   ATI
                                                                            ...,,_

                                                                          Et!SIJH ~-·
                                                                                     Gi,'lr::,.       Ills
                                                                                                  ~-'°"•~'kc C<r.•,a.:O.       ~-
                                                                                                                           ---'°"~-~-
                                                                                              +""_""f_t-"'--__"'_-_•~;~~"'=' _·_'~"'~·;+-_ '_. _
                                                                                                                                               .._
                                                                                                                                                   ~~~:n.


                                                                                                                                                 .._
                                                                                                                                                    ...._


                                                                                                                                                   .._
                                                                                                                                                     .._94
                                                                                                                                                       .._
                                                                                                                                                         ._
                                                                                                                                                          .."'1-"_"_"_"_"_"_'c"c".j'_.._.._..c.._.._.._.._.._·1-__.2c.99"'54ci4'J-.__JO~.~                                                           '
                                                                                                                                                                                                                                                                                                              •••••••••••••••



                                                                                                                                                                                                                                                                                                299"4,2 ······•··•·····
                                                                                                                                                                                                                                                                                                                                           ---+---''"'            ,,.c,,-~2
                ·······~···                                                                                  !                                                               ...... .... .. ...... ........ .......... .. ...............                                                                     ··········,·::·
                                                                                                                                                                                                                                                                                                                '   ' ' '



                ........... - - -----+---+-- --+--
                ... .,......
                                                                                                             I___ ----- --+-- _.._.._.._.._.._.._.._.._·".._.._._.._.._.._.._.._...,·,_.._-_.._.._.._--_.._.._·+----- ----+1-----1+-.._.._.._.._.._..,-... - - - - - - - - 1
                                                                                                                                                     t·.•·•·•··········· ., .•..•....••._.... ···--······•··                                                                                                  ...........;••.
                ······· ....                                                                                                                     --+- ... ... ......... .. .•............,... ...... ··•· .......
                                                                                                                                                                                                                                                                                                              ........ ···••,•.




                 .                                         .
            •        ~~S'5J,l!n
                                                                     T    ""'~rCSJ.20.lS
                                                                                  .
                                                                                                  14. ~S';r_cl"!c
                                                                                                             -
                                                                                                                                      .           ""cs1og12rns                  ""'
                                                                                                                                                                              """"'"'
                                                                                                                                                                                                - ~= -
                                                                                                                                                                                                    •          ml
                                                                                                                                                                                                                    •                  • ~ •                             S>=      -       i:~
                                                                                                                                                                                                                                                                                            :,1 ·"""
                                                                                                                                                                                                                                                                                                  -

                                                                                                  ~
                                     ..
    '                .     ••                                             ""'03/M/2019
                                                                          -                                                                      ca:e                                                                                                                                                     SEE R..~-:O:SDEOl-'fMSFCRIJRJR~!.1-
                                                       •
                                                               I                                                                                    Oat0St2'Jl'1                 ~.6ofi.D
                                                                                                                                                                                                I   i,P.A:2.
                                                                                                                                                                                                                    I     1,611.S      I
                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                               $12
                                                                                                                                                                                                                                                         I               l.DOO
                                                                                                                                                                                                                                                                                  I       SZ~.C62         /l'J/ITIO.'J STAT~!ITAW PrrtACY!<C:T ~ T~ I£'."=fir:
                                                                                                                                                                                                                                                                                                          COMPA."IYJAGEKl' COPY .                          RH--5008--2019
                                                                                                   ()



    ,
    •


    f
    .'•
    ,

    '
                                                                            Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 270 of 372

  •




                                               COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT
                                                           Agents, Loss Adjusters and Policyholders

The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop
Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by
approved insurance providers (AIPs) that have been approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is
necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure program integrity. Information
provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign
agencies, magistrate, administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities
under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area.
Disclosure of the information requested in voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA
in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or RMA-approved procedures and the denial of program eligibility or
benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other
remedies.

                                                                        NONDISCRIMINATION STATEMENT

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disability, and where
applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or a part of an individual's
income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for
communication of program information (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).

To file a complaint of discrimination, write to: USDA, Director, Office of Civil Rights,1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, or call (800) 795-3272
(voice) or (202) 720-6382 (TDD). USDA is an equal opportunity provider and employer.
                                                           Case 3:18-bk-04194-JAF                       Doc 165-4         Filed 04/07/21              Page 271 of 372
                                                                                           MPCI Claim Progress Report
                                                                                                       Crop Year: 2019




                           Serviced by RAIN AND HAIL L.L.C.
                                 SOUTHERN DIVISION
                                 1951 ROSEBUD ROAD
                               GRAYSON, GA 30017-1558



  Claim                Name                      Policy               Suspended                 Type                     Phone     Claim Date    CID Print       Adjusted        Received               Loss            1st Crop
                                                                        Loss                                                                       Date            Date            Date               Reserve           Reserve
19-006206 ONEIDA POTATO EXCHANGE                    MP-0750018            Y                   Unharvested            (715)272-1192 04/08/2019   08/05/2019      08/08/2019       08/12/2019           $ 86689
    Area Coord:                                         Agency: PROGRESSIVE AG 7772-30                               (701)277-9210
   Primary Adj: TOMMY J CHRISTIAN                           Crop: Potatoes-APH
Adjuster Contact Date/Claim Status                    Spoke With                                                 Appointment/Follow Up          Comment
04/16/2019(Morning): Waiting for Harvest to be C... Policyholder(In person)                                      Adjuster within 30 days        Went and visited fields. Crop did receive some damage but insured is taking to harvest.
06/25/2019(Morning): Waiting on Insured to Gathe... Policyholder's Employee(In person)                           Adjuster within 30 days
07/19/2019(Morning): Ready to Work/Visit Farm         Policyholder's Employee(In person)                         Adjuster within 30 days        WILL TRY TO CLOSE NEXT WEEK.
Deferred Status: (50) 500k liab, review for possible RMA involvement - 04/08/2019
Comments: PH(4/8/19)-POTATO EXCESS RAIN 4/7




                                                                                                                                                                                                                                          2019 51239333 INTERNAL_PROD
                                                                                                                Page 1
                  Case 3:18-bk-04194-JAF                                  Doc 165-4                Filed 04/07/21                   Page 272 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                                   (created 08 Aug 2019)




Location: Lat: 29.4362 Lon: -81.4049 (Florida - Flagler County); T12S R29E Sec 30
Elevation: 20 ft
Start Date: 01 April 2019 Data for this date is unlikely to change
End Date: 15 June 2019 Data for this date is likely to change
Assessment Basis: Prior 10 years (2009-2018)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                           Precip
                                                           10-yr avg precip
 2.5"




  2"




 1.5"




  1"




                                         II
 0.5"




  0"
             11                 I
           .. . ···•·~· ... . ............ ......... ··············1·.·············· _•   I··········
                                                                                            .       •_
                                                                                                         ·····························································1······ ······1·1··
                                                                                                                                              •_ • 1                   • _ I•
        1. Apr         8. Apr         15. Apr         22. 'Apr        29. 'Apr            6. May
                                                                                             I     13. May        20. May          27. May            3. Jun           10. Jun
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 273 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           04-01-2019                     0.00                             0.098
           04-02-2019                     0.50                             0.098
           04-03-2019                     0.32                             0.099
           04-04-2019                     0.00                             0.100
           04-05-2019                     0.16                             0.101
           04-06-2019                     0.02                             0.102
           04-07-2019                     1.49                             0.102
           04-08-2019                     0.00                             0.102
           04-09-2019                     1.17                             0.102
           04-10-2019                     0.26                             0.102
           04-11-2019                     0.00                             0.102
           04-12-2019                     0.00                             0.102
           04-13-2019                     0.00                             0.101
           04-14-2019                     0.00                             0.101
           04-15-2019                     0.59                             0.101
           04-16-2019                     0.00                             0.101
           04-17-2019                     0.00                             0.101
           04-18-2019                     0.00                             0.101
           04-19-2019                     0.51                             0.101
           04-20-2019                     0.94                             0.101
           04-21-2019                     0.00                             0.101
           04-22-2019                     0.00                             0.102
           04-23-2019                     0.00                             0.103
           04-24-2019                     0.00                             0.104
           04-25-2019                     0.00                             0.105
           04-26-2019                     0.11                             0.107
           04-27-2019                     0.07                             0.109
           04-28-2019                     0.00                             0.111
           04-29-2019                     0.00                             0.113
           04-30-2019                     0.00                             0.116
           05-01-2019                     0.00                             0.119
           05-02-2019                     0.00                             0.123
           05-03-2019                     0.01                             0.127
           05-04-2019                     0.05                             0.131
           05-05-2019                     0.35                             0.135
           05-06-2019                     1.74                             0.140
           05-07-2019                     0.00                             0.145
           05-08-2019                     0.00                             0.150
           05-09-2019                     0.00                             0.155
           05-10-2019                     0.00                             0.161
           05-11-2019                     0.00                             0.166
           05-12-2019                     0.04                             0.172
           05-13-2019                     0.02                             0.177
           05-14-2019                     0.94                             0.182
           05-15-2019                     0.00                             0.187
           05-16-2019                     0.00                             0.192
           05-17-2019                     0.00                             0.197
           05-18-2019                     0.00                             0.201
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 274 of 372

05-19-2019                0.00                          0.204
05-20-2019                0.00                          0.207
05-21-2019                0.00                          0.210
05-22-2019                0.00                          0.213
05-23-2019                0.00                          0.214
05-24-2019                0.00                          0.216
05-25-2019                0.00                          0.217
05-26-2019                0.00                          0.218
05-27-2019                0.00                          0.218
05-28-2019                0.06                          0.218
05-29-2019                0.02                          0.218
05-30-2019                0.00                          0.217
05-31-2019                0.00                          0.217
06-01-2019                0.05                          0.217
06-02-2019                0.00                          0.216
06-03-2019                0.10                          0.216
06-04-2019                0.00                          0.216
06-05-2019                0.00                          0.216
06-06-2019                0.24                          0.216
06-07-2019                0.04                          0.217
06-08-2019                0.01                          0.218
06-09-2019                1.96                          0.219
06-10-2019                1.85                          0.220
06-11-2019                0.13                          0.223
06-12-2019                0.05                          0.226
06-13-2019                0.46                          0.230
06-14-2019                0.28                          0.235
06-15-2019                0.00                          0.239
               Total     14.54                          12.060




                                                                        3
                 Case 3:18-bk-04194-JAF                            Doc 165-4           Filed 04/07/21                  Page 275 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                             (created 08 Aug 2019)




Location: Lat: 29.4220 Lon: -81.3938 (Florida - Flagler County); T12S R29E Sec 32
Elevation: 20 ft
Start Date: 01 April 2019 Data for this date is unlikely to change
End Date: 15 June 2019 Data for this date is likely to change
Assessment Basis: Prior 10 years (2009-2018)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                      Precip
                                                      10-yr avg precip
 2.5"




  2"




 1.5"




  1"




 0.5"




  0"
           .1,. .t:· ... .J. . . . . .1.........1. . . . . . . ..;·············:J       ·-'···································:·········:···;·······1:·:·   ·;;·11··
        1. Apr        8. Apr       15. Apr       22. 'Apr      29. 'Apr       6. May
                                                                                 I     13. May        20. May         27. May          3. Jun         10. Jun
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 276 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           04-01-2019                     0.00                             0.098
           04-02-2019                     0.50                             0.098
           04-03-2019                     0.32                             0.100
           04-04-2019                     0.00                             0.100
           04-05-2019                     0.14                             0.101
           04-06-2019                     0.02                             0.101
           04-07-2019                     1.53                             0.102
           04-08-2019                     0.00                             0.101
           04-09-2019                     1.15                             0.101
           04-10-2019                     0.32                             0.101
           04-11-2019                     0.00                             0.101
           04-12-2019                     0.00                             0.101
           04-13-2019                     0.00                             0.100
           04-14-2019                     0.00                             0.100
           04-15-2019                     0.61                             0.099
           04-16-2019                     0.00                             0.099
           04-17-2019                     0.00                             0.099
           04-18-2019                     0.00                             0.099
           04-19-2019                     0.62                             0.099
           04-20-2019                     0.92                             0.099
           04-21-2019                     0.00                             0.099
           04-22-2019                     0.00                             0.099
           04-23-2019                     0.00                             0.100
           04-24-2019                     0.00                             0.101
           04-25-2019                     0.00                             0.103
           04-26-2019                     0.09                             0.104
           04-27-2019                     0.05                             0.106
           04-28-2019                     0.00                             0.108
           04-29-2019                     0.00                             0.111
           04-30-2019                     0.00                             0.114
           05-01-2019                     0.00                             0.117
           05-02-2019                     0.00                             0.121
           05-03-2019                     0.01                             0.125
           05-04-2019                     0.03                             0.129
           05-05-2019                     0.40                             0.134
           05-06-2019                     1.64                             0.139
           05-07-2019                     0.00                             0.144
           05-08-2019                     0.00                             0.150
           05-09-2019                     0.00                             0.156
           05-10-2019                     0.00                             0.162
           05-11-2019                     0.00                             0.167
           05-12-2019                     0.05                             0.173
           05-13-2019                     0.02                             0.179
           05-14-2019                     0.76                             0.185
           05-15-2019                     0.00                             0.190
           05-16-2019                     0.00                             0.195
           05-17-2019                     0.00                             0.200
           05-18-2019                     0.00                             0.204
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 277 of 372

05-19-2019                0.00                          0.208
05-20-2019                0.00                          0.211
05-21-2019                0.00                          0.214
05-22-2019                0.00                          0.216
05-23-2019                0.00                          0.218
05-24-2019                0.00                          0.219
05-25-2019                0.00                          0.220
05-26-2019                0.00                          0.220
05-27-2019                0.00                          0.220
05-28-2019                0.03                          0.220
05-29-2019                0.00                          0.219
05-30-2019                0.00                          0.218
05-31-2019                0.00                          0.217
06-01-2019                0.03                          0.217
06-02-2019                0.00                          0.216
06-03-2019                0.07                          0.215
06-04-2019                0.00                          0.214
06-05-2019                0.00                          0.213
06-06-2019                0.13                          0.213
06-07-2019                0.02                          0.213
06-08-2019                0.03                          0.214
06-09-2019                1.80                          0.214
06-10-2019                2.02                          0.214
06-11-2019                0.09                          0.216
06-12-2019                0.08                          0.218
06-13-2019                0.50                          0.222
06-14-2019                0.28                          0.226
06-15-2019                0.00                          0.230
               Total     14.26                          11.991




                                                                        3
                                                    Case 3:18-bk-04194-JAF                 Doc 165-4          Filed 04/07/21         Page 278 of 372
Date     : 08/14/2019                                                              AGRI GENERAL INSURANCE COMPANY                                                              Page:            1
State    : FLORIDA                                                                         CLAIM SUMMARY                                                                     Policy:    MP0750018
Crop Year: 2019                                                                                                                                                                Loss:    19-006206

                                                                                                                                                                              Crop:     PTATO
           Insured: ONEIDA POTATO EXCHANGE                                                                        Agency: PROGRESSIVE AG
                    PAUL SOWINSKI                                                                                         417 38TH ST SW STE A
                    5818 FIRE LN                                                                                          FARGO ND 58103-6508
                    RHINELANDER WI 54501
                      WES THIGPEN                                                                                               7772-30
Additional payees:
- none -



                                                                          ACRE                TOTAL                PROD                                                             AMOUNT 1ST CROP
CROP       UNIT   FARM   TOWN/RANGE/SEC      STAGE      ACRES    x        GUAR         =       GUAR       -     COUNTED      =      DEFICIENCY x PRICE x INTEREST = INDEMNITY     = PAYABLE RESERVE
PL 3.0     YD 11.0
PTATO      3.06      310 12S   29E    29 30     H      106.0          221.3      CWT       23,458.0 CWT       18,961.4    CWT        4,496.6     $12.00     1.000        53,959        $53,959
PL 5.0     YD 17.0
PTATO      3.07      316 12S   29E    32        H       20.0          233.3      CWT        4,666.0 CWT        2,994.2    CWT        1,671.8     $12.00     1.000        20,062        $20,062

                                                                                                                                                                              *     $74,021




                  COUNTY             ACRES     PRODUCTION       PAYMENT      CHECK         CHECK DATE      CLAIM AMT        LOSS CREDIT         CHECK AMT
  PTATO           FLAGLER            126.0       21,955.6       $74,021   A3255112          8/14/2019     $74,021.00         $38,574.00        $35,447.00      LOSS AMOUNT                 $74,021
                                                                                                                                                               APPLIED TO PREMIUM          $38,574

                                                                                                                                                               CURRENT CHECK #3255112      $35,447
                                                                                       CLAIM TOTAL ->     $74,021.00            $38,574.00     $35,447.00      * PAYEE’S SHARE AMOUNT



  AMOUNT REPORTED TO I.R.S.             $74,021.00
  UNDER SOCIAL SECURITY NUMBER           *****4830




                               Please enter the URL below to participate in a brief claim survey regarding this claim settlement. All responses will be kept confidential.
                                                                                https://www.rainhail.com/s/claimsurvey
                                                                                                                                                                    SCAN: 00158120813406060019
                                  Case
                                   AGRI3:18-bk-04194-JAF   Doc 165-4
                                       GENERAL INSURANCE COMPANY                                                        Filed 04/07/21      Page 279 of 372
                                                                                                                                 Policy No. MP-0750018                                              State

 !!.
                                                                                                                                                                                                               FL
                                                         RAIN AND HAIL L.L.C.                                                               Claim No. 20-005177                                     Date       03/16/2020
                               MPCI Claim Notice of Prevented Plantina. or Damaae or Loss                                                   Crop Year 2020                  Page                               1 OF 1
                                       INSURED INFORMATION                                                                                       AGENT / AGENCY INFORMATION
ONEIDA POTATO EXCHANGE                                                                                              PROGRESSIVE AG
5818 FIRE LN                                                                                                        Agent Code: PH
RHINELANDER, WI 54501-0000                                                                                          Agent was notified of claim via: Phone

PHONE: (715)272-1192                                                                                                PHONE: (701)277-9210                                        ICODE: 7772-30
PLEASE SPECIFY THE CROP FOR WHICH YOU ARE FILING A LOSS. (One crop per notice.) : POTATOES(84) - APH(90)
                                                                       Specify below all county locations that have experienced damage.
      County               Unit No.        Leaal Description                                                            Cause of Loss                                                           Date of Loss Intentions*
PUTNAM (107)             UNKNOWN           UNKNOWN                   Excess Moisture/Precipitat...                                                                                              03/2020             OT
FLAGLER (35)             UNKNOWN           UNKNOWN                   Excess Moisture/Precipitat...                                                                                              03/2020             OT




 'Intentions Legend: To harvest= HT; To chop/silage= CS; Leave for cover= LC; Destroy = DS; Plant to another crop= PC; Pasture = PS; Hay = HY; Crop will be direct marketed = DM; Other (please
 explain) = OT; Replant= RP; Unknown at this time (Substantive)= UK

Indicate the condition of the damaged crop acreage for which you are claiming a loss by marking the box at left and answering the questions for that section.
•    PREVENTED PLANTING
     (Unable to plant all or part of the insured crop acreage by the final planting date or within the late planting period for the crop.)
•      REPLANT TO SAME CROP
      (Replanting previously planted crop acreage to the same crop due to damage or conditions preventing an adequate stand.)
      1. Are at least 20 acres or 20% of the acres in each of the reported unit(s) being replanted?                                                                                            •    YES             •       NO
      2. Are more than 50 acres being replanted within any unit being reported?                                                                                                                •    YES             •       NO
      **(You must obtain company approval before destroying or replanting any of the crop acreage you intend on replanting!)**
•     NOTICE of DAMAGE
      (Crop has sustained damage, however all acres will be taken to harvest - it appears production will exceed guarantee at this time.)
      ** A claim will be filed for the crop(s) reported. The company will take no further action at this time. Please notify your agent if loss becomes apparent or if crop sustains
      additional damage.
•     HARVESTABLE
      (Part or all of crop acreage being reported has significant damage, however all crop acres will be harvested.)
      (Harvest means: Harvesting in a manner consistent for the insured crop being reported , ie. corn insured as grain, harvested for grain.)
      1. What is the approximate date of harvest for the crop(s), you are reporting a loss?_ _ _ _ _ _ _ _ _ _ __
      2. Will any harvested production from the reported acreage be farm stored or used in another method other than storing or selling?                                                       •    YES             D NO
      3. Will all harvested production from the reported acreage be delivered or sold to an elevator, processor, or third party?                                                               •    YES             D NO
      4. Will the estimated amount of your loss exceed $5000 for any individual crop unit for which you are reporting a claim?                                                                 •    YES             D NO
      **Your policy requires that you keep a complete record of harvesting and marketing records of each insured crop for each unit.**
•X    SEVERELY DAMAGED
      (Part or all of the crop acreage has sustained severe damage - Intend to destroy, hay, graze, chop for silage or abandon ANY acres of the crop within the unit(s) being
      reported .)
                                          **You must have company approval before destroying any crop acreage of the unit(s) reported for loss**
                                          **Your policy requires that you continue to provide ordinary care to your crop(s) after reporting a claim.*

 Other policies? If the interest share for any of the crop units reported for loss are less than 100%, is the other share insured?                                                              •   YES             D
                                                                                                                                                                                                                    X NO
                                                                                           Please list associated policies.
                               Name                                                   Policy Number                                                                    Company



Contact Information:
                                                                                                                                                                                        •             •
    Best time to contact insured...................................... ........................................ ........................................ .................. ................................. X AM      •
                                                                                                                                                                                                                       Noon    PM
    Contact Name and Phone Number: ONEIDA POTATO EXCHANGE, H:(715)272-1192, C:(715)272-1192
    Comments: -   PH(3/16/20)-POTATOES
                     -------                 Decreased
                                                  ---         stand
                                                                 --     count-from--     excess
                                                                                            - -moisture
                                                                                                      ---          and -humidity
                                                                                                                            ---        during
                                                                                                                                           --     early
                                                                                                                                                      -growing
                                                                                                                                                            ---         season
                                                                                                                                                                            -----------------
The insured or member of the insured's immediate family is either an insurance agent, adjuster or employee of the insurance industry
                                                                                                                                                                                                                                    2020 58120813 EXTERNAL_PROD




or Risk Management Agency?                                                                                                                                                                     •                    •
                                                                                                                                                                                                                   YES      X NO

                                                                                                     PENNEY HAMMER                                                                                          03/16/2020
INSURED'$ SIGNATURE                                                                                  AGENT'S SIGNATURE                                                                                      DATE

Your policy requires that you report any probable loss in writing within 72 hours of your initial discovery of damage (but not later than 15 days after the end of the insurance period) by unit,
for each insured crop, unless stated otherwise in the specific crop provisions. If during harvest a probable loss is suspected, you must notify the Company promptly, and give dates when
harvest will be completed. Representative unharvested sample areas of the crop must be left, as specified by the Crop Provisions, so the adjuster may verify the cause and extent of damage.
The size and number of sample areas may vary by crop and acreage but should be for most crops: (a) a strip at least ten feet wide extending the entire length of each field in the unit(s) or (b)
as specified by the specific crop provisions for the crop. The sample areas must not be harvested or destroyed until the time specified in the applicable crop provisions. Should you wish
to work the harvested acreage, some crop's provisions require that representative sample areas of the stubble be left in tact. Make sure sample areas are representative of the entire field.
WEB COPY                                                                                                                                                                                                         RH-5026-2019
Rain andCase
         Hail3:18-bk-04194-JAF Doc 165-4 Filed 04/07/21
A Chubb Company
                          eAdjuster Claim Summary
                                                                                                                           Page 280 of 372


               Insured Name                                          Company                                           Agency                         Division/State

                                                     AGRI GENERAL INSURANCE                                  PROGRESSIVE AG                              Division 8
  ONEIDA POTATO EXCHANGE                                    COMPANY                                             (7772-30)                                FLORIDA
                                                      (Crop Insurance Serviced by Rain and Hail)
      Policy Number                             Claim Number                                               Crop/Plan                                     Loss Type


     MP-0750018                                  20-005177                                               PTATO/APH                                   Unharvested

                  Adjuster                                                      eAdjuster Version                                              Finalized Date

                                                                         Version 2020.07
                    WBA                                                                                                                        08/14/2020
                                                                 (Downloaded with Version 2020.06)
                                                                               For Office Use Only




Estimated Indemnity
                                                                                          Total                                 Price                           Estimated
 Line ID       Yield ID       Acres           Prod/Acre          Guarantee       -     Production
           I              I              I                   I                 II       to Count    I= I   Deficiency
                                                                                                                         IX I Election IX I      Share
                                                                                                                                                          I=    Indemnity

Unit 4.09 OU: FLAGLER

   4.0     I    21.0      I    28 (H)    I           97.1    I       6,426.0 -               2,717.6 =          3,708.4 X        $12.25 X          1.000 =            $45,428
                                      FSN 396, JOHNNY P      I                 II                   II                   II               II              I
                                 28.0    I                                                                                                                            $45,428
Unit 1.02 OU: FLAGLER

   5.0     I    20.0      I    41 (H)    I          106.1    I       7,597.0 -               4,348.7 =          3,248.3 X        $12.25 X          0.500 =            $19,896
                                             FSN 310, BARN   I                 11                   11                   11               11              I
                                 41.0    I                                                                                                                            $19,896
Unit 3.04 OU: FLAGLER

   3.0     I    22.0      I   51.7 (H)   I          109.1    I       9,580.0 -               5,641.5 =          3,938.5 X        $12.25 X          0.500 =            $24,123
                                      FSN 389, CO RD 135     I                 11                   11                   11               11              I
                                 51.7    I                                                                                                                            $24,123
Unit 2.00 OU: PUTNAM

   8.0     I    24.0      I    45 (H)    I          125.7    I       9,648.0 -               5,655.2 =          3,992.8 X        $12.25 X          0.500 =            $24,456
                              FSN 1395, BIG FIELD EAST       I                 II                   II                   II               II              I
                                 45.0    I                                                                                                                            $24,456
Unit 4.06 OU: FLAGLER

   2.0     I    11.0      I   114 (H)    I          148.7    I      22,743.0 -              16,957.1 =          5,785.9 X        $12.25 X          1.000 =            $70,877
                                  FSN 310, BACK, HOME        I                 II                   II                   II               II              I
                                114.0    I                                                                                                                            $70,877
                                                                                                                                        Total Estimated Indemnity: $184,780


Loss Credit Agreement
In addition to any premium and/or administrative fees for all crop(s)/county(ies) in which the billing date has passed and for the                            Yes X No
crop/county(ies) with the loss, I agree to have my total premium and/or administrative fees for all of my crop(s)/county(ies) insured
under this policy or any other policy authorized under the ACT deducted from the indemnity or prevented planted loss due me
under this claim. If the billing date has passed for any crop(s)/county(ies) at the time the loss payment is processed, any amounts
due for those crop(s)/county(ies) will be deducted, regardless of how you answered this question.


Summary Questions
Is any acreage of the damage crops considered a second crop following a first insured crop which was planted and incurred
an indemnity within the same crop year?
                                                                                                                                                                          no

Is any acreage of the damage crops considered a second crop following a first insured crop which was prevented from
being planted within the same crop year?
                                                                                                                                                                          no
                       Case
Was any part of this crop       3:18-bk-04194-JAF
                          loss due to chemical damage?            Doc 165-4   Filed 04/07/21        Page 281 of 372              no


Verifications
Policyholder verified Tax ID XXXXX4830 is correct.                                                                    Yes X No

Policyholder verified Entity Type Limited Liability Company is correct.                                               Yes X No


Comments
PH(3/16/20)-POTATOES Decreased stand count from excess moisture and humidity during early growing season
Additional Damage Notes:
04/30/2020 OUTNAM AND FLAGLER COUNTIES POTATOES FIELD ROT - NEED TO TAKE SAMPLES
06/02/2020 FLAGLER EXCESS RAIN DURING HARVEST
                       Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 282 of 372

Rain and Hail             012345467618 34766 761 4                                    20-005177
                                                                               
A Chubb Company


                                                                                              MP-0750018
   AGRI GENERAL INSURANCE COMPANY                                                  6104 1 3  1
                                                                                          08/14/2020

# $%&'() ONEIDA POTATO EXCHANGE
*))(5818 FIRE LN                             " RHINELANDER                ! WI 54501-0000
*+ &# ,*))(PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
- Rain and Hail
  Have you been actively engaged in farming for a share of the production of any crop on

  the acreage designated as Added Land in FLAGLER county prior to the year in which the

  land was identified as added land on your policy (year added: 2020)?

                                                                                                Answer: no

  This line was flagged as New Crop in 2019. Have you been actively engaged in farming a

  share of the production on this line (45 acres of POTATOES in PUTNAM county on Yield

  24.0 FSN 1395)?

                                                                                                Answer: no

  Have you been actively engaged in farming (or are a SBI holder to a person who has been

  actively engaged in farming) insurable production of POTATOES in PUTNAM county?

                                                                                               Answer: yes

  List the crop years in which you have been actively engaged in farming this production.

                  Include farming as an SBI on another policy. Example: 2017, 2018, 2019

                                                                                             Answer: 2019




     08/14/2020          !+&'(                                                       %&'().!+&'(

                                                                                                   /01232314536
                                                       Case 3:18-bk-04194-JAF                Doc 165-4      Filed 04/07/21           Page 283 of 372
                                                       EADJUSTER CLAIM INFORMATION AND DEFERRAL (CID)
INSURED NAME: ONEIDA POTATO EXCHANGE                                                                                                                                  POLICY NUMBER: MP-0750018
AUTHORIZED SIGNATURE(S): PAUL SOWINSKI

COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY                        AGENCY: PROGRESSIVE AG                                              CROP YEAR: 2020       Claim No. 20-005177
                                                                            AGENT OF RECORD: PENNEY HAMMER

Contact Information - Name: ONEIDA POTATO EXCHANGE Phone: 715-272-1192                                                                          Claim Entry Date: 03/16/2020

                                                                                                  COMMENTS
PH(3/16/20)-POTATOES Decreased stand count from excess moisture and humidity during early growing season

                                                                                               CONTRACTS
                CROP                              PLAN                  TYPE                  COVERAGE           PRICE       LEVEL         PLANT                    COUNTY                     OPTIONS
                                                                                                                                        REPORT_DATE

*84 (POTATOES)                             APH(90)             IRRIGATED GRPB                 A          12.25              0.75       02/25/2020         FLAGLER                           YAYC

*84 (POTATOES)                             APH(90)             IRRIGATED GRPA                 A          17.00              0.75       02/25/2020         FLAGLER                           YAYC

*84 (POTATOES)                             APH(90)             IRRIGATED GRPB                 A          12.25              0.80       02/25/2020         PUTNAM                            YAYC

*84 (POTATOES)                             APH(90)             IRRIGATED GRPA                 A          17.00              0.80       02/25/2020         PUTNAM                            YAYC

*84 (POTATOES)                             APH(90)                                            A          17.00              0.75       02/25/2020         ST. JOHNS                         YAYC

                                                                       LOSS PAYEE/TRANSFER OF COVERAGE
            CROP                  YIELD         TYPE                                 NAME                                                                     ADDRESS

No loss payee or transfer of coverage.

                                                                                              COMPANIONS
                            NAME                                                        COMPANY                                            POLICY                                  LOSS NUMBER

No companions

                                                                                                   DETAILS
LINE#        CROP          FARM          FSN#    SHARE         PERSON                    LOCATION                   APP     ACRES        PLANT     TOTAL       PRICE       LIAB     RISK     LOSS      EST
                           UNIT                            SHARING/COUNTY                                        YLD/ACRE             REPORT DATE GUARAN                            AREA     AVG      PROD
                                                                                                                   GUAR                             TEE                                       YLD

5.0     90-PTATO             1.02    310          0.500   BOARDWALK FARMS        12S 29E 29                        247.00                                                                    106.1       Loss
YLD#    IRRIGATED             OU                          FLAGLER                                                   185.3   (R)41.0    01/29/2020      7597     12.25      46532      000     CWT
20.0    GRPB                                                                     BARN                                       (D)41.0

8.0     90-PTATO             2.00    1395         0.500   BOARDWALK FARMS        9S 27E 49                         268.00      NEW                                                           125.7       Loss
YLD#    IRRIGATED             OU                          PUTNAM                                                    214.4     CROP     02/04/2020      9648     12.25      59094      000     CWT
24.0    GRPB                                                                     BIG FIELD EAST                             (R)45.0
                                                                                                                            (D)45.0

3.0     90-PTATO             3.04    389          0.500   JULINGTON CREEK        13S 29E 35                        247.00                                                                    109.1       Loss
YLD#    IRRIGATED             OU                          FARMS                                                     185.3   (R)51.7    02/03/2020      9580     12.25      58678      000     CWT
22.0    GRPB                                              FLAGLER                CO RD 135                                  (D)51.7

1.0     90-PTATO             4.01    171          1.000                          12S 29E 8                         340.00   ADDED                                                            350.0   29750.0
YLD#    IRRIGATED             OU                                                 12S 29E 7                          255.0     LAND     01/18/2020     21675   11.0250     238967      000     CWT       CWT
9.0     GRPB                                              FLAGLER                HWY 100 S                                     2017
                                                                                                                            (R)85.0
                                      Case 3:18-bk-04194-JAF
                                 EADJUSTER                   Doc 165-4 AND
                                             CLAIM INFORMATION          FiledDEFERRAL
                                                                              04/07/21 Page 284 of
                                                                                         (CID)     372
                                                                                                EXTENDER
INSURED NAME: ONEIDA POTATO EXCHANGE                                                                                                                  POLICY NUMBER: MP-0750018
AUTHORIZED SIGNATURE(S): PAUL SOWINSKI

COMPANY: ACE PROPERTY AND CASUALTY INSURANCE COMPANY              AGENCY: PROGRESSIVE AG                                          CROP YEAR: 2020     Claim No. 20-005177
                                                                  AGENT OF RECORD: PENNEY HAMMER

Contact Information - Name: ONEIDA POTATO EXCHANGE Phone: 715-272-1192                                                            Claim Entry Date: 03/16/2020

                                                                                        DETAILS
LINE#      CROP        FARM      FSN#    SHARE        PERSON                     LOCATION             APP     ACRES         PLANT     TOTAL      PRICE      LIAB    RISK    LOSS      EST
                       UNIT                       SHARING/COUNTY                                   YLD/ACRE              REPORT DATE GUARAN                         AREA    AVG      PROD
                                                                                                     GUAR                              TEE                                   YLD

2.0     90-PTATO         4.06   310      1.000                           12S 29E 30                  266.00     ADDED                                                       148.7      Loss
YLD#    IRRIGATED         OU                                             12S 29E 29                   199.5      LAND     02/09/2020   22743      12.25    278602    000     CWT
11.0    GRPB           OPT->    YAYC             FLAGLER                 BACK, HOME                               2017
                                                                                                              (R)114.0
                                                                                                              (D)114.0

4.0     90-PTATO         4.09   396      1.000                           12S 29E 33                  306.00    ADDED                                                        97.1       Loss
YLD#    IRRIGATED         OU                                                                          229.5      LAND     02/10/2020     6426     12.25     78719    000    CWT
21.0    GRPB                                     FLAGLER                 JOHNNY P                                 2020
                                                                                                               (R)28.0
                                                                                                               (D)28.0

7.0     90-PTATO         5.01   1323     1.000                           9S 27E 49                   268.00    ADDED                                                        229.5   22716.6
YLD#    IRRIGATED         OU                                                                          214.4      LAND     02/17/2020   21226    11.0250    234017    000     CWT       CWT
19.0    GRPB                                     PUTNAM                  EVELYN, DIRST LEFT                       2019
                                                                                                               (R)99.0

6.0     90-PTATO         5.02   1395     1.000                           9S 27E 49                   219.00       NEW                                                       250.0     250.0
YLD#    IRRIGATED         OU                                                                          175.2      CROP     02/17/2020      175   15.3000      2678    000     CWT       CWT
23.0    GRPA                                     PUTNAM                  EVELYN RED                             (R)1.0
               Case 3:18-bk-04194-JAF    Doc 165-4   Filed 04/07/21   Page 285 of 372

                          ADJUSTER'S SPECIAL REPORT                     Loss No.          20-005177
                                                                        Policy No.       MP-0750018
  AGRI GENERAL INSURANCE COMPANY                                            INSURANCE COMPANY


                                                                        Date             08/14/2020
Name of Insured ONEIDA POTATO EXCHANGE

Address 5818 FIRE LN                             City RHINELANDER                    State WI 54501-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Claims
 Insured had a loss in both counties due to excessive precipitation in May (Putnam Co)

 and early June (Flagler Co). Plant date also a factor in the loss. The later planted

 acres causing the trouble. Due to the order of operations harvesting the earlier planted

 crop first, frequent rains slowed production which resulted into a snowball effect. Once

 the potatoes matured, the then daily rainfall and very high temperatures tuned the

 ground into an oven, cooking and rotting the remainder of the crop present. The insured

 was able to harvest some from each unit, but only until the feasibility of harvest was

 exceeded. Quality samples taken from each field documenting the percent of rot/decay and

 none graded above U.S. # 2 sample grade determination. All samples and supporting

 documents attached as well as pictures and claim extension.




                                                      WBA                                       Adjuster

©NCIS 7101 Rev. 96
               Case 3:18-bk-04194-JAF    Doc 165-4   Filed 04/07/21   Page 286 of 372
                               **GENERATED BY EADJUSTER**
                          ADJUSTER'S SPECIAL REPORT                     Loss No.          20-005177
                                                                        Policy No.       MP-0750018
  AGRI GENERAL INSURANCE COMPANY                                            INSURANCE COMPANY


                                                                        Date             08/14/2020
Name of Insured ONEIDA POTATO EXCHANGE

Address 5818 FIRE LN                             City RHINELANDER                    State WI 54501-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To Rain and Hail



 Narrative for Unit 1.02 OU:

 • Acres verified by a Planted Acreage Report. Share verified by RH-1156.



 Narrative for Unit 2.00 OU:

 • Acres verified by a Planted Acreage Report. Share verified by RH-1156.



 Narrative for Unit 3.04 OU:

 • Acres verified by a Planted Acreage Report. Share verified by RH-1156.



 Narrative for Unit 4.01 OU:

 • Share verified by RH-1156.



 Narrative for Unit 4.06 OU:

 • Acres verified by a Planted Acreage Report. Share verified by RH-1156.



 Narrative for Unit 4.09 OU:

 • Acres verified by a Planted Acreage Report. Share verified by RH-1156.




                                                                                                Adjuster

©NCIS 7101 Rev. 96
               Case 3:18-bk-04194-JAF    Doc 165-4   Filed 04/07/21   Page 287 of 372
                               **GENERATED BY EADJUSTER**
                          ADJUSTER'S SPECIAL REPORT                     Loss No.          20-005177
                                                                        Policy No.       MP-0750018
  AGRI GENERAL INSURANCE COMPANY                                            INSURANCE COMPANY


                                                                        Date             08/14/2020
Name of Insured ONEIDA POTATO EXCHANGE

Address 5818 FIRE LN                             City RHINELANDER                    State WI 54501-0000

Agency Name & Address PROGRESSIVE AG, 417 38TH ST SW STE A, FARGO, ND 58103-6508
To
 Added Land Question already answered for FLAGLER county (last loss was in the year 2019)

 on yield line(s) 11.This claim is considered a delayed claim for the following

 reason(s):

 • Unit '1.02 OU' was not settled within 60 days of '2020-06-11' (the harvest

 complete date).

 • Unit '2.00 OU' was not settled within 60 days of '2020-05-09' (the harvest

 complete date).

 • Unit '3.04 OU' was not settled within 60 days of '2020-06-11' (the harvest

 complete date).

 • Unit '4.06 OU' was not settled within 60 days of '2020-06-11' (the harvest

 complete date).

 • Unit '4.09 OU' was not settled within 60 days of '2020-06-11' (the harvest

 complete date).



 Reason for delayed claim:

 • Insured requested and received an extension from Rain and Hail




                                                      WBA                                       Adjuster

©NCIS 7101 Rev. 96
                                                                                                                                                                                                                                                                                                                                      PAGE 1 of 1
         AGRI GENERAL INSURANCE COMPANY            Case 3:18-bk-04194-JAF
Company: ______________________________________________________________ Crop Insurance ServicedDoc
                                                                                               by Rain165-4
                                                                                                      and Hail                                                                        Filed POLICY
                                                                                                                                                                                            04/07/21
                                                                                                                                                                                                   NO.                        PageNO.288 of
                                                                                                                                                                                                                              CLAIM         372I
                                                                                                                                                                                                                                         FIELD                                 ADJUSTER             I LOSS TYPE                BATCH DATE I PAGE
 PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                               MP-0750018                 20-005177                   BG8          I             WBA             I            U             08/14/2020        I
                           PRODUCER/OWNER INFORMATION                                                                            AGENCY INFORMATION                                                  CROP/PLAN                UNIT NO.           I INTENDED USE I PRICE/LEVEL                           ICROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                                                                                                              29 12 S    29 E
                                                                                                                                                                                                     84-PTATO
 ONEIDA POTATO EXCHANGE
 5818 FIRE LN
                                                                                                        PROGRESSIVE AG
                                                                                                        417 38TH ST SW STE A                                                                          90-APH                  1.02 OU
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                       31 - Excess
                                                                                                                                                                                                                                                         OT
                                                                                                                                                                                                                                                                       I $12.25             0.75
                                                                                                                                                                                                                                                                                                        I        2020        BARN


 RHINELANDER, WI 54501-0000                                                                             FARGO, ND 58103-6508                                                                   CAUSE(S) OF DAMAGE Moisture/Precipit

 PHONE                          SSN/EIN                        ENTITY                                     PHONE                                          CODE
                                                                                                                                                                                                DATE(S) OF DAMAGE     04/2020
715-272-1192                    XXXXX4830                     LLC                                        701-277-9210                                    777230                                 INSURED CAUSE %                              100
STATE: FLORIDA                                                 CODE:            9                       COUNTY: FLAGLER                                         CODE: 35                       LOSS PAYABLE TO ME AND
SECTION I - ACREAGE APPRAISED, PRODUCTION AND ADJUSTMENTS                                                                                                                                      NO OTHERS
A. ACTUARIAL                                                                                                                                                        B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                           D. STAGE GUARANTEE
Policy       16         17        18                  19                20          21      22-24         26-28                 29                     30               31     32a Moisture % 33                          34                35              36                     37                       38
/ Yield     Field    Multi-Crop Reported          Determined         Interest             Type/Class Irr,Organic
                                                                                                          Cropping,   Farm                            Use of         Appraised               Shell %,
                                                                                                                                                                                             Factor or                Production           Quality      Production              Uninsured                                      Per
 Line        ID        Code      Acres              Acres            or Share       Risk /Sub-Class      Practice   Serial No. Stage                 Acreage         Potential   32b Factor   Value                    Pre QA              Factor        Post QA                 Causes            Total to Count              Acre              Total
  5.0                                                                                    GRPB(2610)IRRIGATED                                            H
 20.0                      NS            41.0               41.0         0.5        000                      (20)                310        H            N/A                                                                                                                                                                     185.3               7,597




                39. TOTALS               41.0                                          BOARDWALK FARMS
                                                            41.0 OTHER PERSON SHARING: _________________________________________________ 42.TOTALS                                                                                    0                                   0                  0                          0                        7,597.0

40. Quality: TW  KD  Aflatoxin  Vomitoxin  Fumonisin  Garlicky  Dark Roast  Sclerotinia  Ergoty  CoFo  Other  None                     X       41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes  No 
                                                                                                                                                                                                                                                         X
               14. Date(s) Notice of Loss
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes  No X
    1st Notice         2nd Notice         Final Notice
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes  No 
 03/16/2020              I 04/30/2020 I                                                                                                                                                                                          X

                                                               06/11/2020 44. Is damage similar to other farms in the area? Yes 
SECTION II - HARVESTED PRODUCTION 43. Date Harvest Completed: ___________                                                       X No  45. Assignment of Indemnity? Yes  No 
                                                                                                                                                                             X 46. Transfer of Right to Indemnity? Yes  No 
                                                                                                                                                                                                                            X
A. MEASUREMENTS                                                         B. GROSS PRODUCTION                                                     C. ADJUSTMENTS TO HARVESTED PRODUCTION
 47a Share        48       49     50                 51         52          53             54                  55                  56            57          58a Foreign           59a Moisture %             60a Test WT                   61              62                 63                64a Value              65                  66
                 Multi- Length or                                                                                                Bu. Ton.       Shell/        Material %                                                                                Production
                                                                  Net                                        Gross                                                                                                                        Adjusted                        Production                                 Quality            Production
                 Crop                                    Deduc-          Conversion                                               Lbs.          Sugar                                                                                                     Not to
47b Field ID     Code Diameter Width               Depth  tion Cubic Feet Factor                           Production             Cwt.          Factor         58b Factor             59b Factor               60b Factor              Production         Count               Pre-QA         64b Mkt. Price          Factor              to Count
          0.5                   MBT PRODUCE INC, JACKSONVILLE. FL MULTIPLE                                                     4,348.7
          5.0       NS                                                                                              4,348.7            CWT                                                                                                 4,348.7             0.0            4348.7                                                            4,348.7




I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that 67. TOTAL 4,348.7 68. SECTION II TOTAL
this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                                4,348.7
tion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I        69. SECTION I TOTAL                                                                                 0
submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,
inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm            70. UNIT TOTAL                                                                      4,348.7
Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).      71. ALLOCATED PROD                                                                                  0.0
                                                                                                                                                                                                                                                                                 YES 1111
Under penalties of perjury, I certify that: 1. My taxpayer identification number shown on this form is correct, 2. I am not subject to backup withholding as a result of a failure to report all interest or dividend income, and 3. I am a United States (U.S.) citizen or other U.S.       72. TOTAL APH PROD                                 4,348.7
person. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding.

73. Adjuster’s Signature                       Date                     74. Insured’s Signature                                 Date                                             Total
                                                                                                                                                             Unit           - Production =            Deficiency      ×       Price          ×       Share       =      Estimated
                                            WBA 08/14/2020                                                                         08/14/2020              Guarantee                                                         Election                                   Indemnity
                                                                                                                                                                               to Count                                                                                                     SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM-
73. Adjuster’s Signature                          Date                  74. Insured’s Signature                                 Date                                        |                    |                     |                     |                    |                         INATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                   08/14/2020                                                                      08/14/2020               7,597.0              4,348.7              3,248.3                $12.25                  0.500                $19,896
                                                                                                                                                                            |                    |                     |                     |                    |                         COMPANY/AGENT COPY                           RH-5008-2019
                                                                                                                                                                                                                                                                                                                                      PAGE 1 of 2
         AGRI GENERAL INSURANCE COMPANY            Case 3:18-bk-04194-JAF
Company: ______________________________________________________________ Crop Insurance ServicedDoc
                                                                                               by Rain165-4
                                                                                                      and Hail                                                                        Filed POLICY
                                                                                                                                                                                            04/07/21
                                                                                                                                                                                                   NO.                        PageNO.289 of
                                                                                                                                                                                                                              CLAIM         372I
                                                                                                                                                                                                                                         FIELD                                 ADJUSTER             I LOSS TYPE                BATCH DATE I PAGE
 PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                               MP-0750018                 20-005177                   BG8          I             WBA             I            U             08/14/2020       I
                           PRODUCER/OWNER INFORMATION                                                                            AGENCY INFORMATION                                                  CROP/PLAN                UNIT NO.           I INTENDED USE I PRICE/LEVEL                           ICROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                                                                                                              49   9 S 27 E
                                                                                                                                                                                                     84-PTATO
 ONEIDA POTATO EXCHANGE
 5818 FIRE LN
                                                                                                        PROGRESSIVE AG
                                                                                                        417 38TH ST SW STE A                                                                          90-APH                  2.00 OU
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                       31 - Excess
                                                                                                                                                                                                                                                         OT
                                                                                                                                                                                                                                                                       I $12.25             0.80
                                                                                                                                                                                                                                                                                                        I        2020        BIG FIELD EAST


 RHINELANDER, WI 54501-0000                                                                             FARGO, ND 58103-6508                                                                   CAUSE(S) OF DAMAGE Moisture/Precipit

 PHONE                          SSN/EIN                        ENTITY                                     PHONE                                          CODE
                                                                                                                                                                                                DATE(S) OF DAMAGE     04/2020
715-272-1192                    XXXXX4830                     LLC                                        701-277-9210                                    777230                                 INSURED CAUSE %                              100
STATE: FLORIDA                                                 CODE:            9                       COUNTY: PUTNAM                                          CODE: 107                      LOSS PAYABLE TO ME AND
SECTION I - ACREAGE APPRAISED, PRODUCTION AND ADJUSTMENTS                                                                                                                                      NO OTHERS
A. ACTUARIAL                                                                                                                                                        B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                           D. STAGE GUARANTEE
Policy       16         17        18                  19                20          21      22-24         26-28                 29                     30               31     32a Moisture % 33                          34                35               36                    37                       38
/ Yield     Field    Multi-Crop Reported          Determined         Interest             Type/Class Irr,Organic
                                                                                                          Cropping,   Farm                            Use of         Appraised               Shell %,
                                                                                                                                                                                             Factor or                Production           Quality       Production             Uninsured                                      Per
 Line        ID        Code      Acres              Acres            or Share       Risk /Sub-Class      Practice   Serial No. Stage                 Acreage         Potential   32b Factor   Value                    Pre QA              Factor         Post QA                Causes            Total to Count              Acre             Total
  8.0                                                                                    GRPB(2610)IRRIGATED                                            H
 24.0                      NS            45.0               45.0         0.5        000                      (20)              1395         H            N/A                                                                                                                                                                     214.4              9,648




                39. TOTALS               45.0                                          BOARDWALK FARMS
                                                            45.0 OTHER PERSON SHARING: _________________________________________________ 42.TOTALS                                                                                    0                                   0                  0                          0                       9,648.0

40. Quality: TW  KD  Aflatoxin  Vomitoxin  Fumonisin  Garlicky  Dark Roast  Sclerotinia  Ergoty  CoFo  Other  None                     X       41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes  No 
                                                                                                                                                                                                                                                         X
               14. Date(s) Notice of Loss
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes  No X
    1st Notice         2nd Notice         Final Notice
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes  No 
 03/16/2020              I 04/30/2020 I                                                                                                                                                                                          X

                                                               05/09/2020 44. Is damage similar to other farms in the area? Yes 
SECTION II - HARVESTED PRODUCTION 43. Date Harvest Completed: ___________                                                       X No  45. Assignment of Indemnity? Yes  No 
                                                                                                                                                                             X 46. Transfer of Right to Indemnity? Yes  No 
                                                                                                                                                                                                                            X
A. MEASUREMENTS                                                         B. GROSS PRODUCTION                                                     C. ADJUSTMENTS TO HARVESTED PRODUCTION
 47a Share        48       49     50                 51         52          53             54                  55                  56            57          58a Foreign           59a Moisture %             60a Test WT                   61               62                63                64a Value              65                 66
                 Multi- Length or                                                                                                Bu. Ton.       Shell/        Material %                                                                                 Production
                                                                  Net                                        Gross                                                                                                                        Adjusted                        Production                                 Quality          Production
                 Crop                                    Deduc-          Conversion                                               Lbs.          Sugar                                                                                                      Not to
47b Field ID     Code Diameter Width               Depth  tion Cubic Feet Factor                           Production             Cwt.          Factor         58b Factor             59b Factor               60b Factor              Production          Count              Pre-QA         64b Mkt. Price          Factor              to Count
          0.5                     Saratoga Potato Chips, Ft Wayne, In 8446                                                       442.6
          8.0       NS                                                                                                442.6            CWT                                                                                                       442.6         0.0              442.6                                                               442.6
          0.5                     Saratoga Potato Chips, Ft Wayne, In 8449                                                       443.8
          8.0       NS                                                                                                443.8            CWT                                                                                                       443.8         0.0              443.8                                                               443.8
          0.5                     Saratoga Potato Chips, Ft Wayne, In 8450                                                       442.0
          8.0       NS                                                                                                442.0            CWT                                                                                                       442.0         0.0              442.0                                                               442.0
          0.5                     Saratoga Potato Chips, Ft Wayne, In 2464                                                       461.6
          8.0       NS                                                                                                461.6            CWT                                                                                                       461.6         0.0              461.6                                                               461.6
          0.5                     Saratoga Potato Chips, Ft Wayne, In 8451                                                       468.2
          8.0       NS                                                                                                468.2            CWT                                                                                                       468.2         0.0              468.2                                                               468.2
I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that 67. TOTAL 5,655.2 68. SECTION II TOTAL
this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                              5,655.2
tion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I        69. SECTION I TOTAL                                                                                0
submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,
inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm            70. UNIT TOTAL                                                                    5,655.2
Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).      71. ALLOCATED PROD                                                                                 0.0
                                                                                                                                                                                                                                                                                 YES 1111
Under penalties of perjury, I certify that: 1. My taxpayer identification number shown on this form is correct, 2. I am not subject to backup withholding as a result of a failure to report all interest or dividend income, and 3. I am a United States (U.S.) citizen or other U.S.       72. TOTAL APH PROD                               5,655.2
person. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding.

73. Adjuster’s Signature                       Date                     74. Insured’s Signature                                 Date                                             Total
                                                                                                                                                             Unit           - Production =            Deficiency      ×       Price          ×       Share       =      Estimated
                                            WBA 08/14/2020                                                                         08/14/2020              Guarantee                                                         Election                                   Indemnity
                                                                                                                                                                               to Count                                                                                                     SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM-
73. Adjuster’s Signature                          Date                  74. Insured’s Signature                                 Date                                        |                    |                     |                     |                    |                         INATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                   08/14/2020                                                                      08/14/2020               9,648.0              5,655.2              3,992.8                $12.25                  0.500                $24,456
                                                                                                                                                                            |                    |                     |                     |                    |                         COMPANY/AGENT COPY                           RH-5008-2019
                                                                                                                                                                                                                                                                                             PAGE 2 of 2
                                                                 Case 3:18-bk-04194-JAF                                      PRODUCTION
                                                                                                                             Doc  165-4WORKSHEET
                                                                                                                                          Filed 04/07/21                                  Page 290 of 372
                                                                                                               Continuation Sheet – Harvested Production
1. Crop/Code #                        2. Unit #       3. Location Description                                                                                                             8. Name of Insured
                PTATO                                                                              7. Company AGRI GENERAL INSURANCE COMPANY                                                 ONEIDA POTATO EXCHANGE
                                          2.00 OU
                  84
                                                                                                      Agency    PROGRESSIVE AG                                                            9. Claim #                               10. Policy #                                        11. Crop Year
                                                                                                                                                                                             20-005177                            I    MP-0750018                                   I     2020


SECTION II – DETERMINED HARVESTED PRODUCTION
A. MEASUREMENTS                                                 B. GROSS PRODUCTION                                          C. ADJUSTMENTS TO HARVESTED PRODUCTION
                                                                                                                                                                  /                                                                                                   ,,--
                                                                                                                                               /               /
47a /                                                                                                                                 58a            59a   /         60a                                                                            64a ,,--
         48         49         50             51       52           53              54           55              56             57                                         /                  61                   62                 63                                       65                  66
   47b                                                                                                                                   /     58b     /       59b                 60b                                                                               64b
Share                                                                                                                                 FM %      / Moisture / Test WT     /                                                                          Value             /
       Multi-                                                                                                                  Shell/
                 Length or                                       Net Cubic      Conversion                 Bu., Ton, Lbs.,                         %                                       Adjusted        Production Not to                                    /    Mkt.    Quality         Production to
       Crop                   Width         Depth   Deduction                                Gross Prod.                       Sugar      / Factor     / Factor    /                                                         Production Pre-QA
 Field
 I Code          Diameter                                          Feet           Factor                        CWT.                                                 Factor               Production            Count                                               Price    Factor             Count
                                                                                                                               Factor
    ID                                                                                                                                             /            /                                                                                    /
                                                                                                                                               /               /                   /                                                                                  ,,--
   /
0.500                                                                                                          447.4                                                           /




  8.0     NS       Saratoga Potato Chips, Ft Wayne, In 8452                                       447.4               CWT                /             /                   /
                                                                                                                                                                                                   447.4                  0.0               447.4
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        447.4
                                                                                                                                               /               /                                                                                                      ,,--
   /
0.500                                                                                                          447.2                                                           /
                                                                                                                                                                                   /


  8.0     NS       Saratoga Potato Chips, Ft Wayne, In 8453                                       447.2               CWT                /             /                   /
                                                                                                                                                                                                   447.2                  0.0               447.2
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        447.2
                                                                                                                                               /               /                   ,,--                                                                               ,,--
   /
0.500                                                                                                          473.4
  8.0     NS       Saratoga Potato Chips, Ft Wayne, In 8454                                       473.4               CWT                /             /                   /
                                                                                                                                                                                                   473.4                  0.0               473.4
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        473.4
                                                                                                                                               /               /                   ,,--                                                                               ,,--
   /
0.500                                                                                                          573.6
  8.0     NS       Saratoga Potato Chips, Ft Wayne, In 2468                                       573.6               CWT                /             /                   /
                                                                                                                                                                                                   573.6                  0.0               573.6
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        573.6
                                                                                                                                               /               /                   /                                                                                  ,,--
   /
0.500                                                                                                          298.4                                                           /




  8.0     NS       Saratoga Potato Chips, Ft Wayne, In 2467                                       298.4               CWT                /             /                   /
                                                                                                                                                                                                   298.4                  0.0               298.4
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        298.4
                                                                                                                                               /               /                   /                                                                                  ,,--
   /
0.500                                                                                                          280.8                                                           /




  8.0     NS      Saratoga Potato Chips, Ft Wayne, In 235829                                      280.8               CWT                /             /                   /
                                                                                                                                                                                                   280.8                  0.0               280.8
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        280.8
                                                                                                                                               /               /                   ,,--                                                                               ,,--
   /
0.500                                                                                                          428.4
  8.0     NS                 Sterzing, Burlington, Ia 11192                                       428.4               CWT                /             /                   /
                                                                                                                                                                                                   428.4                  0.0               428.4
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        428.4
                                                                                                                                               /               /                   /                                                                                  ,,--
   /
0.500                                                                                                          447.8
  8.0     NS                 Sterzing, Massillon, Oh 24149                                        447.8               CWT                /             /                   /
                                                                                                                                                                                                   447.8                  0.0               447.8
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                        447.8
                                                                                                                                               /               /                                                                                                      ,,--
   /
                                                                                                                                         /             /                   /   TOTAL for Policy Line 8.0                                   5655.2
                                                                                                                                                                                                                                                            /
                                                                                                                                                                                                                                                                                                       5655.2
                                                                                                                                               /               /                                                                                                      ,,--
   /                                                                                                                                                                           /
                                                                                                                                                                                   /


                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                                                                                                      ,,--
   /                                                                                                                                                                           /
                                                                                                                                                                                   /


                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                   /                                                                                  ,,--
   /
                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                                                                                                      ,,--
   /                                                                                                                                                                           /
                                                                                                                                                                                   /




                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                                                                                                      ,,--
   /                                                                                                                                                                           /
                                                                                                                                                                                   /


                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                                                                                                      ,,--
   /                                                                                                                                                                           /
                                                                                                                                                                                   /


                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                   /                                                                                  ,,--
   /
                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                   ,,--                                                                               ,,--
   /
                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                   /                                                                                  ,,--
   /                                                                                                                                                                           /



                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                                                                                                      ,,--
   /                                                                                                                                                                           /
                                                                                                                                                                                   /


                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                   ,,--                                                                               ,,--
   /
                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                   ,,--                                                                               ,,--
   /
                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                               /               /                                                                                                      ,,--
   /                                                                                                                                                                           /
                                                                                                                                                                                   /


                                                                                                                                                                           /                                                                                /
                                                                                                                                         /             /
                                                                                                                                                                                                     67. SECTION II SUBTOTAL                              68. SECTION II SUBTOTAL
                                                                                                                                                                                            (Add to Section II Total on Page 1)            3397.0 (Add to Section II Total on Page 1)                  3397.0
©NCIS–M910_Rev 12-2013                                                                                           (See Reverse Side For Required Statements)                                                                                                         75. Page                  of
                                                                                                                                                                                                                                                                                                                                      PAGE 1 of 1
         AGRI GENERAL INSURANCE COMPANY            Case 3:18-bk-04194-JAF
Company: ______________________________________________________________ Crop Insurance ServicedDoc
                                                                                               by Rain165-4
                                                                                                      and Hail                                                                        Filed POLICY
                                                                                                                                                                                            04/07/21
                                                                                                                                                                                                   NO.                        PageNO.291 of
                                                                                                                                                                                                                              CLAIM         372I
                                                                                                                                                                                                                                         FIELD                                 ADJUSTER             I LOSS TYPE                BATCH DATE I PAGE
 PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                               MP-0750018                 20-005177                   BG8          I             WBA             I            U             08/14/2020        I
                           PRODUCER/OWNER INFORMATION                                                                            AGENCY INFORMATION                                                  CROP/PLAN                UNIT NO.           I INTENDED USE I PRICE/LEVEL                           ICROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                                                                                                              35 13 S    29 E
                                                                                                                                                                                                     84-PTATO
 ONEIDA POTATO EXCHANGE
 5818 FIRE LN
                                                                                                        PROGRESSIVE AG
                                                                                                        417 38TH ST SW STE A                                                                          90-APH                  3.04 OU
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                       31 - Excess
                                                                                                                                                                                                                                                         OT
                                                                                                                                                                                                                                                                       I $12.25             0.75
                                                                                                                                                                                                                                                                                                        I        2020        CO RD 135


 RHINELANDER, WI 54501-0000                                                                             FARGO, ND 58103-6508                                                                   CAUSE(S) OF DAMAGE Moisture/Precipit

 PHONE                          SSN/EIN                        ENTITY                                     PHONE                                          CODE
                                                                                                                                                                                                DATE(S) OF DAMAGE     04/2020
715-272-1192                    XXXXX4830                     LLC                                        701-277-9210                                    777230                                 INSURED CAUSE %                              100
STATE: FLORIDA                                                 CODE:            9                       COUNTY: FLAGLER                                         CODE: 35                       LOSS PAYABLE TO ME AND
SECTION I - ACREAGE APPRAISED, PRODUCTION AND ADJUSTMENTS                                                                                                                                      NO OTHERS
A. ACTUARIAL                                                                                                                                                        B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                           D. STAGE GUARANTEE
Policy       16         17        18                  19                20          21      22-24         26-28                 29                     30               31     32a Moisture % 33                          34                35              36                     37                       38
/ Yield     Field    Multi-Crop Reported          Determined         Interest             Type/Class Irr,Organic
                                                                                                          Cropping,   Farm                            Use of         Appraised               Shell %,
                                                                                                                                                                                             Factor or                Production           Quality      Production              Uninsured                                      Per
 Line        ID        Code      Acres              Acres            or Share       Risk /Sub-Class      Practice   Serial No. Stage                 Acreage         Potential   32b Factor   Value                    Pre QA              Factor        Post QA                 Causes            Total to Count              Acre              Total
  3.0                                                                                    GRPB(2610)IRRIGATED                                            H
 22.0                      NS            51.7               51.7         0.5        000                      (20)                389        H            N/A                                                                                                                                                                     185.3                9,580




                39. TOTALS               51.7                                          JULINGTON CREEK FARMS
                                                            51.7 OTHER PERSON SHARING: _________________________________________________ 42.TOTALS                                                                                    0                                   0                  0                          0                        9,580.0

40. Quality: TW  KD  Aflatoxin  Vomitoxin  Fumonisin  Garlicky  Dark Roast  Sclerotinia  Ergoty  CoFo  Other  None                     X       41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes  No 
                                                                                                                                                                                                                                                         X
               14. Date(s) Notice of Loss
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes  No X
    1st Notice         2nd Notice         Final Notice
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes  No 
 03/16/2020              I 04/30/2020 I                                                                                                                                                                                          X

                                                               06/11/2020 44. Is damage similar to other farms in the area? Yes 
SECTION II - HARVESTED PRODUCTION 43. Date Harvest Completed: ___________                                                       X No  45. Assignment of Indemnity? Yes  No 
                                                                                                                                                                             X 46. Transfer of Right to Indemnity? Yes  No 
                                                                                                                                                                                                                            X
A. MEASUREMENTS                                                         B. GROSS PRODUCTION                                                     C. ADJUSTMENTS TO HARVESTED PRODUCTION
 47a Share        48       49     50                 51         52          53             54                  55                  56            57          58a Foreign           59a Moisture %             60a Test WT                   61              62                 63                64a Value              65                  66
                 Multi- Length or                                                                                                Bu. Ton.       Shell/        Material %                                                                                Production
                                                                  Net                                        Gross                                                                                                                        Adjusted                        Production                                 Quality             Production
                 Crop                                    Deduc-          Conversion                                               Lbs.          Sugar                                                                                                     Not to
47b Field ID     Code Diameter Width               Depth  tion Cubic Feet Factor                           Production             Cwt.          Factor         58b Factor             59b Factor               60b Factor              Production         Count               Pre-QA         64b Mkt. Price          Factor               to Count
          0.5                   MBT PRODUCE INC, JACKSONVILLE. FL 12 LOADS                                                     5,641.5
          3.0       NS                                                                                              5,641.5            CWT                                                                                                 5,641.5             0.0            5641.5                                                            5,641.5




I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that 67. TOTAL 5,641.5 68. SECTION II TOTAL
this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                                5,641.5
tion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I        69. SECTION I TOTAL                                                                                 0
submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,
inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm            70. UNIT TOTAL                                                                      5,641.5
Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).      71. ALLOCATED PROD                                                                                  0.0
                                                                                                                                                                                                                                                                                 YES 1111
Under penalties of perjury, I certify that: 1. My taxpayer identification number shown on this form is correct, 2. I am not subject to backup withholding as a result of a failure to report all interest or dividend income, and 3. I am a United States (U.S.) citizen or other U.S.       72. TOTAL APH PROD                                 5,641.5
person. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding.

73. Adjuster’s Signature                       Date                     74. Insured’s Signature                                 Date                                             Total
                                                                                                                                                             Unit           - Production =            Deficiency      ×       Price          ×       Share       =      Estimated
                                            WBA 08/14/2020                                                                         08/14/2020              Guarantee                                                         Election                                   Indemnity
                                                                                                                                                                               to Count                                                                                                     SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM-
73. Adjuster’s Signature                          Date                  74. Insured’s Signature                                 Date                                        |                    |                     |                     |                    |                         INATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                   08/14/2020                                                                      08/14/2020               9,580.0              5,641.5              3,938.5                $12.25                  0.500                $24,123
                                                                                                                                                                            |                    |                     |                     |                    |                         COMPANY/AGENT COPY                           RH-5008-2019
                                                                                                                                                                                                                                                                                                                                      PAGE 1 of 1
         AGRI GENERAL INSURANCE COMPANY            Case 3:18-bk-04194-JAF
Company: ______________________________________________________________ Crop Insurance ServicedDoc
                                                                                               by Rain165-4
                                                                                                      and Hail                                                                        Filed POLICY
                                                                                                                                                                                            04/07/21
                                                                                                                                                                                                   NO.                        PageNO.292 of
                                                                                                                                                                                                                              CLAIM         372I
                                                                                                                                                                                                                                         FIELD                                 ADJUSTER             I LOSS TYPE                BATCH DATE I PAGE
 PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                               MP-0750018                 20-005177                   BG8          I             WBA             I            U             08/14/2020       I
                           PRODUCER/OWNER INFORMATION                                                                            AGENCY INFORMATION                                                  CROP/PLAN                UNIT NO.           I INTENDED USE I PRICE/LEVEL                           ICROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                                                                                                              30 12 S 29 E
                                                                                                                                                                                                     84-PTATO
 ONEIDA POTATO EXCHANGE
 5818 FIRE LN
                                                                                                        PROGRESSIVE AG
                                                                                                        417 38TH ST SW STE A                                                                          90-APH                  4.06 OU
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                       31 - Excess
                                                                                                                                                                                                                                                         OT
                                                                                                                                                                                                                                                                       I $12.25             0.75
                                                                                                                                                                                                                                                                                                        I        2020         29 12 S 29 E
                                                                                                                                                                                                                                                                                                                             BACK, HOME

 RHINELANDER, WI 54501-0000                                                                             FARGO, ND 58103-6508                                                                   CAUSE(S) OF DAMAGE Moisture/Precipit

 PHONE                          SSN/EIN                        ENTITY                                     PHONE                                        CODE
                                                                                                                                                                                                DATE(S) OF DAMAGE     04/2020
715-272-1192                    XXXXX4830                     LLC                                        701-277-9210                                   777230                                  INSURED CAUSE %                              100
STATE: FLORIDA                                                 CODE:            9                       COUNTY: FLAGLER                                        CODE: 35                        LOSS PAYABLE TO ME AND
SECTION I - ACREAGE APPRAISED, PRODUCTION AND ADJUSTMENTS                                                                                                                                      NO OTHERS
A. ACTUARIAL                                                                                                                                                        B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                           D. STAGE GUARANTEE
Policy       16         17        18                  19                20          21      22-24         26-28                 29                     30               31     32a Moisture % 33                          34                35              36                     37                       38
/ Yield     Field    Multi-Crop Reported          Determined         Interest             Type/Class Irr,Organic
                                                                                                          Cropping,   Farm                            Use of         Appraised               Shell %,
                                                                                                                                                                                             Factor or                Production           Quality      Production              Uninsured                                      Per
 Line        ID        Code      Acres              Acres            or Share       Risk /Sub-Class      Practice   Serial No. Stage                 Acreage         Potential   32b Factor   Value                    Pre QA              Factor        Post QA                 Causes            Total to Count              Acre             Total
  2.0                                                                                    GRPB(2610)IRRIGATED                                            H                                              Options: YAYC
 11.0                      NS          114.0              114.0             1       000                      (20)                310       H           N/A                                                                                                                                                                       199.5              22,743




                39. TOTALS             114.0              114.0 OTHER PERSON SHARING: _________________________________________________ 42.TOTALS                                                                                     0                                   0                  0                          0                       22,743.0

40. Quality: TW  KD  Aflatoxin  Vomitoxin  Fumonisin  Garlicky  Dark Roast  Sclerotinia  Ergoty  CoFo  Other  None                     X       41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes  No 
                                                                                                                                                                                                                                                         X
               14. Date(s) Notice of Loss
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes  No X
    1st Notice         2nd Notice         Final Notice
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes  No 
 03/16/2020              I 04/30/2020 I                                                                                                                                                                                          X

                                                               06/11/2020 44. Is damage similar to other farms in the area? Yes 
SECTION II - HARVESTED PRODUCTION 43. Date Harvest Completed: ___________                                                       X No  45. Assignment of Indemnity? Yes  No 
                                                                                                                                                                             X 46. Transfer of Right to Indemnity? Yes  No 
                                                                                                                                                                                                                            X
A. MEASUREMENTS                                                         B. GROSS PRODUCTION                                                    C. ADJUSTMENTS TO HARVESTED PRODUCTION
 47a Share        48       49     50                 51         52          53             54                  55         56      57                         58a Foreign           59a Moisture %             60a Test WT                   61              62                 63                64a Value              65                 66
                 Multi- Length or                                                                                       Bu. Ton. Shell/                       Material %                                                                                Production
                                                                  Net                                       Gross                                                                                                                         Adjusted                        Production                                 Quality          Production
                 Crop                                    Deduc-          Conversion                                      Lbs.    Sugar                                                                                                                    Not to
47b Field ID     Code Diameter Width               Depth  tion Cubic Feet Factor                          Production     Cwt.    Factor                      58b Factor               59b Factor               60b Factor              Production         Count               Pre-QA         64b Mkt. Price          Factor              to Count
            1                   MBT PRODUCE INC, JACKSONVILLE. FL                                        SEVERAL 16,957.1
          2.0       NS                                                                                         16,957.1      CWT                                                                                                          16,957.1             0.0            16957.1                                                       16,957.1




I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that 67. TOTAL 16,957.1 68. SECTION II TOTAL
this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                            16,957.1
tion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I        69. SECTION I TOTAL                                                                                0
submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,
inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm            70. UNIT TOTAL                                                                  16,957.1
Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).      71. ALLOCATED PROD                                                                                 0.0
                                                                                                                                                                                                                                                                                 YES 1111
Under penalties of perjury, I certify that: 1. My taxpayer identification number shown on this form is correct, 2. I am not subject to backup withholding as a result of a failure to report all interest or dividend income, and 3. I am a United States (U.S.) citizen or other U.S.       72. TOTAL APH PROD                             16,957.1
person. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding.

73. Adjuster’s Signature                       Date                     74. Insured’s Signature                                 Date                                             Total
                                                                                                                                                             Unit           - Production =            Deficiency      ×       Price          ×       Share       =      Estimated
                                            WBA 08/14/2020                                                                         08/14/2020              Guarantee                                                         Election                                   Indemnity
                                                                                                                                                                               to Count                                                                                                     SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM-
73. Adjuster’s Signature                          Date                  74. Insured’s Signature                                 Date                                        | 16,957.1           |                     |                     |                    |                         INATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                   08/14/2020                                                                      08/14/2020              22,743.0                                   5,785.9                $12.25                  1.000                $70,877
                                                                                                                                                                            |                    |                     |                     |                    |                         COMPANY/AGENT COPY                           RH-5008-2019
                                                                                                                                                                                                                                                                                                                                      PAGE 1 of 1
         AGRI GENERAL INSURANCE COMPANY            Case 3:18-bk-04194-JAF
Company: ______________________________________________________________ Crop Insurance ServicedDoc
                                                                                               by Rain165-4
                                                                                                      and Hail                                                                        Filed POLICY
                                                                                                                                                                                            04/07/21
                                                                                                                                                                                                   NO.                        PageNO.293 of
                                                                                                                                                                                                                              CLAIM         372I
                                                                                                                                                                                                                                         FIELD                                 ADJUSTER             I LOSS TYPE                BATCH DATE I PAGE
 PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                               MP-0750018                 20-005177                   BG8          I             WBA             I            U             08/14/2020        I
                           PRODUCER/OWNER INFORMATION                                                                            AGENCY INFORMATION                                                  CROP/PLAN                UNIT NO.           I INTENDED USE I PRICE/LEVEL                           ICROP YEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                                                                                                              33 12 S    29 E
                                                                                                                                                                                                     84-PTATO
 ONEIDA POTATO EXCHANGE
 5818 FIRE LN
                                                                                                        PROGRESSIVE AG
                                                                                                        417 38TH ST SW STE A                                                                          90-APH                  4.09 OU
                                                                                                                                                                                                                                                 I
                                                                                                                                                                                                                                       31 - Excess
                                                                                                                                                                                                                                                         OT
                                                                                                                                                                                                                                                                       I $12.25             0.75
                                                                                                                                                                                                                                                                                                        I        2020        JOHNNY P


 RHINELANDER, WI 54501-0000                                                                             FARGO, ND 58103-6508                                                                   CAUSE(S) OF DAMAGE Moisture/Precipit

 PHONE                          SSN/EIN                        ENTITY                                     PHONE                                          CODE
                                                                                                                                                                                                DATE(S) OF DAMAGE     04/2020
715-272-1192                    XXXXX4830                     LLC                                        701-277-9210                                    777230                                 INSURED CAUSE %                              100
STATE: FLORIDA                                                 CODE:            9                       COUNTY: FLAGLER                                         CODE: 35                       LOSS PAYABLE TO ME AND
SECTION I - ACREAGE APPRAISED, PRODUCTION AND ADJUSTMENTS                                                                                                                                      NO OTHERS
A. ACTUARIAL                                                                                                                                                        B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                           D. STAGE GUARANTEE
Policy       16         17        18                  19                20          21      22-24         26-28                 29                     30               31     32a Moisture % 33                          34                35              36                     37                       38
/ Yield     Field    Multi-Crop Reported          Determined         Interest             Type/Class Irr,Organic
                                                                                                          Cropping,   Farm                            Use of         Appraised               Shell %,
                                                                                                                                                                                             Factor or                Production           Quality      Production              Uninsured                                      Per
 Line        ID        Code      Acres              Acres            or Share       Risk /Sub-Class      Practice   Serial No. Stage                 Acreage         Potential   32b Factor   Value                    Pre QA              Factor        Post QA                 Causes            Total to Count              Acre              Total
  4.0                                                                                    GRPB(2610)IRRIGATED                                            H
 21.0                      NS            28.0               28.0            1       000                      (20)                396        H            N/A                                                                                                                                                                     229.5               6,426




                39. TOTALS               28.0               28.0 OTHER PERSON SHARING: _________________________________________________ 42.TOTALS                                                                                    0                                   0                  0                          0                        6,426.0

40. Quality: TW  KD  Aflatoxin  Vomitoxin  Fumonisin  Garlicky  Dark Roast  Sclerotinia  Ergoty  CoFo  Other  None                     X       41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes  No 
                                                                                                                                                                                                                                                         X
               14. Date(s) Notice of Loss
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes  No X
    1st Notice         2nd Notice         Final Notice
                                                       Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes  No 
 03/16/2020              I 04/30/2020 I                                                                                                                                                                                          X

                                                               06/11/2020 44. Is damage similar to other farms in the area? Yes 
SECTION II - HARVESTED PRODUCTION 43. Date Harvest Completed: ___________                                                       X No  45. Assignment of Indemnity? Yes  No 
                                                                                                                                                                             X 46. Transfer of Right to Indemnity? Yes  No 
                                                                                                                                                                                                                            X
A. MEASUREMENTS                                                         B. GROSS PRODUCTION                                                     C. ADJUSTMENTS TO HARVESTED PRODUCTION
 47a Share        48       49     50                 51         52          53             54                  55                  56            57          58a Foreign           59a Moisture %             60a Test WT                   61              62                 63                64a Value              65                  66
                 Multi- Length or                                                                                                Bu. Ton.       Shell/        Material %                                                                                Production
                                                                  Net                                        Gross                                                                                                                        Adjusted                        Production                                 Quality            Production
                 Crop                                    Deduc-          Conversion                                               Lbs.          Sugar                                                                                                     Not to
47b Field ID     Code Diameter Width               Depth  tion Cubic Feet Factor                           Production             Cwt.          Factor         58b Factor             59b Factor               60b Factor              Production         Count               Pre-QA         64b Mkt. Price          Factor              to Count
            1                   MBT PRODUCE INC, JACKSONVILLE. FL 6 LOADS                                                      2,717.6
          4.0       NS                                                                                              2,717.6            CWT                                                                                                 2,717.6             0.0            2717.6                                                            2,717.6




I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that 67. TOTAL 2,717.6 68. SECTION II TOTAL
this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora-
                                                                                                                                                                                                                                                                                                                                                2,717.6
tion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I        69. SECTION I TOTAL                                                                                 0
submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,
inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm            70. UNIT TOTAL                                                                      2,717.6
Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately
may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).      71. ALLOCATED PROD                                                                                  0.0
                                                                                                                                                                                                                                                                                 YES 1111
Under penalties of perjury, I certify that: 1. My taxpayer identification number shown on this form is correct, 2. I am not subject to backup withholding as a result of a failure to report all interest or dividend income, and 3. I am a United States (U.S.) citizen or other U.S.       72. TOTAL APH PROD                                 2,717.6
person. The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding.

73. Adjuster’s Signature                       Date                     74. Insured’s Signature                                 Date                                             Total
                                                                                                                                                             Unit           - Production =            Deficiency      ×       Price          ×       Share       =      Estimated
                                            WBA 08/14/2020                                                                         08/14/2020              Guarantee                                                         Election                                   Indemnity
                                                                                                                                                                               to Count                                                                                                     SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM-
73. Adjuster’s Signature                          Date                  74. Insured’s Signature                                 Date                                        |                    |                     |                     |                    |                         INATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                   08/14/2020                                                                      08/14/2020               6,426.0              2,717.6              3,708.4                $12.25                  1.000                $45,428
                                                                                                                                                                            |                    |                     |                     |                    |                         COMPANY/AGENT COPY                           RH-5008-2019
                       Case 3:18-bk-04194-JAF                      Doc 165-4          Filed 04/07/21             Page 294 of 372
                                          PLANTED FIRST INSURED CROP DECLARATION FORM
 Insured Name                                                                                                 Policy Number             Company Name

 ONEIDA POTATO EXCHANGE
                                                                                                              MP-0750018 AGRI GENERAL INSURANC...
 Claim Number                                          Crop Year                                              County
                                                                                                                              PUTNAM, FLAGLER
                  20-005177                               2020
     Unit Number
     (First Crop)      Line Number     Yield Number          Legal Description/FSN       First Insured Crop   Intended Second Crop Option Number            Acres


  1.02 OU                 5.0               20                      310                 PTATO (0084)                   N/A           1 (NS)                     41

  2.00 OU                 8.0               24                     1395                 PTATO (0084)                   N/A           1 (NS)                     45

  3.04 OU                 3.0               22                      389                 PTATO (0084)                   N/A           1 (NS)                  51.7

  4.06 OU                 2.0               11                      310                 PTATO (0084)                   N/A           1 (NS)                   114

  4.09 OU                 4.0               21                      396                 PTATO (0084)                   N/A           1 (NS)                     28




 Enter the applicable option number(s) in the above table (First Crop Planted Acreage):
 1. I certify that I will not plant a second crop on the same acreage where the first insured crop is planted. The first crop premium and indemnity will be
    reduced by 65% if a second crop is planted (by you or another person or entity), insured, and has a payable indemnity (handled in accordance with
    option number three below). You will also be responsible for notifying us of this change in your intentions and repaying any overpayment on the first
    insured crop. (Code NS)
 2. I elect to NOT insure any acreage of a second crop planted on the same acreage as any planted first insured crop in the unit (decision applies to all
    second crop acreage on a first insured crop unit basis). (Code WI)
 3. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I also
    agree to accept whatever option results in the greatest number of net dollars between the additional first crop indemnity (less additional
    first crop premium) and any potential second crop indemnity, UNLESS this amount is limited by the terms of the policy provisions. (Code
    IR)
 4. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
    provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I
    have, and am submitting, acceptable records to show that I have double cropped acreage in at least two of the last four crop years in which the
    first insured crop was planted in the county or can show that the applicable acreage was double cropped in at least two of the last four crop years in
    which the first insured crop was grown on it. I also agree that if I have planted more double cropped acres than can be supported by my records, the
    extra acres will be handled in accordance with the applicable option number elected above for such acreage. (Code DC)
 5. I certify that I will plant and insure a second crop on the same acreage where the first insured crop is planted. The first insured crop acreage in this
    situation does not contribute to the first insured crop unit loss which results in such acreage not being subject to an indemnity reduction. This code is
    used when no other multiple cropping code applies to such acreage and a 100% indemnity is applicable. (Code FC)
 A second crop is defined as the next occurrence of planting any agricultural commodity for harvest following a first insured crop on the same acreage.
 A cover crop, planted after a first insured crop and planted for the purpose of haying grazing or otherwise harvesting in any manner, or that is hayed or
 grazed prior to November 1 of the current crop year, or otherwise harvested at any time, is considered a second crop. It is not considered a second crop if
 a volunteer crop or cover crop is not intended to be hayed, grazed or otherwise harvested (i.e. green manure, erosion control etc.), or is hayed or grazed
 on or after November 1 of the current crop year.
 I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and
 accurately may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).

 Insured’s Signature                                                                                              Date


                                                                                                                       08/14/2020        Page   1      of      1
COMPANY/AGENCY COPY             SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIMINATION STATEMENT AND PRIVACY ACT STATEMENT                                RH-5051-2018
Policy No. MP-    Case
                 Claim No. 3:18-bk-04194-JAF
                           20-   Division 8       Doc
                                            Document    165-4
                                                     Name:           Filed 04/07/21
                                                           Field - image1588706871963.jpg   Page
                                                                                              GPS 295  of 372
                                                                                                  Coordinates: 29.6808735, -81.5648629
   0750018          005177                                                                          Accurate within 5 meters (16.4 ft)
Policy No. MP-    Case
                 Claim No. 3:18-bk-04194-JAF
                           20-   Division 8       Doc
                                            Document    165-4
                                                     Name:           Filed 04/07/21
                                                           Field - image1588707801994.jpg   Page
                                                                                              GPS 296  of 372
                                                                                                  Coordinates: 29.6809719, -81.5701654
   0750018          005177                                                                          Accurate within 5 meters (16.4 ft)
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177    Doc 165-4
                                                Division 8   Filed 04/07/21    Page
                                                                         Document Name:297
                                                                                        Field of  372
                                                                                               - Yld_19.jpg
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                          Doc 165-4
                                                                      Division 8            Filed 04/07/21     Page
                                                                                                   Document Name:      298 of 372
                                                                                                                  50% BWalkOnieda QA Sample.pdf

                                            ---------- - - - - -·----~--- - - - - -- - - - - - - - - - - - -- - - -




      -
      USDA

      INSPECTION
      STARTED

      INSPECTION
                                                                                                                   S- 595671
                                                                                                                             ,--, SUBLOT
                                                                                                                             L.......l




      COMPLETED



                                                                                                                               OTHER ID

                                                                                                                               NOTESHEET NO


                                                                                                                                           GRADE




                     ABOVE PRODUCTS MEET REQUIREMENTS OF MARKETING ORDER
     1----   --------
         ·VARIET'!                                    El'$ AAE PR
                                                                    -   - - - - - - - - - - - - - - - - - - - - - - - - - - - - -----<
                                                                    . IDED B, THE APPLICANT AND ARE NOT BEING CERTIFIED BY THE INSPECTOR UNLESS OTHERWISE NOTED
                                                                      REMARKS .




                         APPLICANT NO

         21
                              ON-SITE
                              HOURS
               CWT



          INSPECTED
                             t::==-~==~=~=~---j
                              OT (hrs)

                              TRAVEL
                              MILES
                                                                      I the undersigned. a dwr a
                                                                      Department of Agncutture do neret:,y cett
                                                                                                                  or of the Umted States
                                                                                                                    that samples of the
                                                                                                                                           FEE   S   . . . , ~W
                                                                                                                                           OT$ _ _ _ __ -     . .'-----

               BY
                              OT (hrs   l


                                s
                                              OTHER
                                                                                                                   $7l/ '
                                                                                                                       DATE ISSUED
      FORM FV-184 (3 2007) (Previous editions may be used)



                                                                               ORIG! AL
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                                        Doc 165-4
                                                                                    Division 8                        Filed 04/07/21
                                                                                                                                Document Page   299
                                                                                                                                         Name: QA    of Receipts.pdf
                                                                                                                                                  Sample 372



                                                                      DATE        S-S - 2D'ZD                                         No.723834
               RECEIVED FROM                  l-/ {}_ pJ.,rc (YI.$                                                                             l$ .QDD,oV
                                            . _'...:_f2-£D~_J)-=_~ LLA~ru;,::::::::__.:~'...__u_t>/L!.J-=D~o~--~----===-'-"D,OLLARS
               ~Tt~l,O::'. . .!~o ~~tD=-1).::._
               O FOR RENT/,uS/J£tJ,,'71LJU ,CE.£" ~ J,US lL /2..1/,;U{J_E.. t.LA11'11
               @ FOR _ ___:_:_____:__ _ __ __ ____:___ _ _----=------:--cc=:---;---- --                                                              ---
                                                   ,          0     CASH
                                                                                 I   "D Q'.).(c i)
                                                                                     'D
                                                                                                     LOA LI'(         ..,.   O Ill ICM

                                                                                 I                         '                                  ---,-.,.----
                ACCOUNT                            •
               I----+--~DO
                PAYMENT
                         -~;,: {ii)
                               ----; 0                        Q     CHECK
                                                                    MONEY
                                                                                     FROM~~ - --                                  ~   TO

                                                                    ORDER
                BAL DUE                            :
                                                   '
                                                              O     CREDIT
                                                                    CARD               Y




                                                                      DATE -------'
                                                                             .                      .~
                                                                                       5=----5'--_2D~ w~ No.723833
               RECEIVED FROM                  L/   -c.        HJ._JlctiS                                                                       I$ f,D,OD
                                                                                         ""'--u-·0...L...;h.....;c_®
               _'J:,__._,-=:~-fi--L-~"'4--"-d=o...,__,U""""a-"'-u' --==+,-"'dL--"-'L.C.....:Jt                    ,""----_        _ _ __             _ ooLLARs
               Q FORRENT                                                                          ,\                         ul        JI,,    .A
                                  I &lS.PE:.C.,tD /J FEE - I /Vb u IL.A- ,vC.f t i itt'.i rV)
               O FOR

                ACCOUNT
                                           ,
                                           :
                                                 QcAsH

                                                   '
                                                          user
                                                          .k,o-,+==:LD
                                                              Q    CHECK
                                                                                 I
                                                                  ::tl=. ~ U±=J 634--/
                                                                                     FROM _            _     ~      oc---....,_ TO -            ---;- --   --
                PAYMENT
                                        s{), :OD              Q    MONEY
                                                                   OR DER
                BAL. DUE                                      O.   CREDIT
                                                                   CARD              BY




     ,.
                Case 3:18-bk-04194-JAF                                Doc 165-4                     Filed 04/07/21                  Page 300 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                                (created 30 Jun 2020)




Location: Lat: 29.6787 Lon: -81.5641 (Florida - Putnam County); T9S R27E Sec 49
Elevation: 16 ft
Start Date: 01 January 2020 Data for this date is unlikely to change
End Date: 10 May 2020 Data for this date is likely to change
Assessment Basis: Prior 10 years (2010-2019)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                      Precip
                                                      10-yr avg precip
  1"




 0.8"




 0.6"




 0.4"




 0.2"




  0"
                           · · · · · · · · · · ·- - . . I
         ...... ............... 1 •   .         1..
                                                                                                                           . . . . . .,.. . . . . . . . . . I. . . . .
                                                          ·-----;~- ..... i....... .. ......... r ........................... •              1       I.               1

                    13. Jan           27. Jan         10. Feb             24. Feb              9. Mar               23. Mar         6. Apr       20. Apr     4. May
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 301 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           01-01-2020                     0.00                             0.084
           01-02-2020                     0.00                             0.085
           01-03-2020                     0.00                             0.086
           01-04-2020                     0.00                             0.087
           01-05-2020                     0.56                             0.089
           01-06-2020                     0.00                             0.090
           01-07-2020                     0.00                             0.092
           01-08-2020                     0.00                             0.094
           01-09-2020                     0.00                             0.096
           01-10-2020                     0.00                             0.098
           01-11-2020                     0.00                             0.100
           01-12-2020                     0.00                             0.102
           01-13-2020                     0.00                             0.104
           01-14-2020                     0.00                             0.107
           01-15-2020                     0.00                             0.109
           01-16-2020                     0.08                             0.112
           01-17-2020                     0.00                             0.115
           01-18-2020                     0.00                             0.117
           01-19-2020                     0.00                             0.120
           01-20-2020                     0.04                             0.122
           01-21-2020                     0.00                             0.125
           01-22-2020                     0.00                             0.127
           01-23-2020                     0.00                             0.129
           01-24-2020                     0.00                             0.130
           01-25-2020                     0.01                             0.132
           01-26-2020                     0.00                             0.133
           01-27-2020                     0.00                             0.134
           01-28-2020                     0.00                             0.134
           01-29-2020                     0.00                             0.134
           01-30-2020                     0.07                             0.134
           01-31-2020                     0.01                             0.133
           02-01-2020                     0.01                             0.132
           02-02-2020                     0.00                             0.131
           02-03-2020                     0.00                             0.129
           02-04-2020                     0.00                             0.127
           02-05-2020                     0.00                             0.125
           02-06-2020                     0.00                             0.123
           02-07-2020                     0.58                             0.120
           02-08-2020                     0.00                             0.117
           02-09-2020                     0.00                             0.114
           02-10-2020                     0.00                             0.111
           02-11-2020                     0.00                             0.107
           02-12-2020                     0.00                             0.104
           02-13-2020                     0.00                             0.101
           02-14-2020                     0.03                             0.098
           02-15-2020                     0.03                             0.095
           02-16-2020                     0.00                             0.092
           02-17-2020                     0.22                             0.089
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 302 of 372

02-18-2020                0.00                           0.086
02-19-2020                0.00                           0.084
02-20-2020                0.00                           0.081
02-21-2020                0.05                           0.079
02-22-2020                0.00                           0.078
02-23-2020                0.00                           0.076
02-24-2020                0.00                           0.075
02-25-2020                0.00                           0.073
02-26-2020                0.20                           0.072
02-27-2020                0.62                           0.072
02-28-2020                0.00                           0.071
02-29-2020                0.00                           0.071
03-01-2020                0.00                           0.071
03-02-2020                0.00                           0.071
03-03-2020                0.00                           0.071
03-04-2020                0.00                           0.072
03-05-2020                0.00                           0.072
03-06-2020                0.07                           0.073
03-07-2020                0.00                           0.074
03-08-2020                0.00                           0.075
03-09-2020                0.00                           0.077
03-10-2020                0.00                           0.078
03-11-2020                0.00                           0.080
03-12-2020                0.00                           0.082
03-13-2020                0.00                           0.084
03-14-2020                0.00                           0.086
03-15-2020                0.00                           0.089
03-16-2020                0.00                           0.091
03-17-2020                0.00                           0.093
03-18-2020                0.00                           0.096
03-19-2020                0.00                           0.098
03-20-2020                0.00                           0.100
03-21-2020                0.00                           0.103
03-22-2020                0.00                           0.105
03-23-2020                0.00                           0.107
03-24-2020                0.00                           0.109
03-25-2020                0.00                           0.111
03-26-2020                0.03                           0.113
03-27-2020                0.00                           0.114
03-28-2020                0.00                           0.116
03-29-2020                0.00                           0.117
03-30-2020                0.00                           0.118
03-31-2020                0.00                           0.118
04-01-2020                0.47                           0.119
04-02-2020                0.00                           0.119
04-03-2020                0.00                           0.119
04-04-2020                0.00                           0.119
04-05-2020                0.00                           0.119
04-06-2020                0.25                           0.119
04-07-2020                0.00                           0.118

                                                                        3
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 303 of 372

04-08-2020                0.00                          0.118
04-09-2020                0.00                          0.117
04-10-2020                0.00                          0.116
04-11-2020                0.00                          0.115
04-12-2020                0.00                          0.115
04-13-2020                0.00                          0.114
04-14-2020                0.06                          0.114
04-15-2020                0.40                          0.113
04-16-2020                0.53                          0.113
04-17-2020                0.00                          0.113
04-18-2020                0.00                          0.113
04-19-2020                0.00                          0.113
04-20-2020                0.00                          0.113
04-21-2020                0.09                          0.114
04-22-2020                0.00                          0.114
04-23-2020                0.00                          0.115
04-24-2020                0.85                          0.116
04-25-2020                0.02                          0.117
04-26-2020                0.00                          0.119
04-27-2020                0.00                          0.120
04-28-2020                0.00                          0.122
04-29-2020                0.00                          0.124
04-30-2020                0.35                          0.125
05-01-2020                0.10                          0.127
05-02-2020                0.00                          0.129
05-03-2020                0.00                          0.131
05-04-2020                0.00                          0.134
05-05-2020                0.00                          0.137
05-06-2020                0.00                          0.139
05-07-2020                0.00                          0.141
05-08-2020                0.00                          0.144
05-09-2020                0.00                          0.146
05-10-2020                0.06                          0.147
               Total      5.79                          14.030




                                                                        4
                     Case 3:18-bk-04194-JAF                                        Doc 165-4                    Filed 04/07/21                        Page 304 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                                            (created 30 Jun 2020)




Location: Lat: 29.6783 Lon: -81.5641 (Florida - Putnam County); T9S R27E Sec 49
Elevation: 16 ft
Start Date: 01 April 2020 Data for this date is unlikely to change
End Date: 10 May 2020 Data for this date is likely to change
Assessment Basis: Prior 10 years (2010-2019)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                                  Precip
                                                                  10-yr avg precip
  1"




 0.8"




 0.6"




 0.4"




 0.2"

                ······················I ············································.·····················································································································
  0"

        Apr-1      Apr-3     Apr-5    Apr-7     Apr-9
                                                                           I                                I                   -                            I
                                                         Apr-11 Apr-13 Apr-15 Apr-17 Apr-19 Apr-21 Apr-23 Apr-25 Apr-27 Apr-29 May-1 May-3 May-5 May-7 May-9 M…
                                                                                                                                                                                                        I
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 305 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           04-01-2020                     0.47                             0.118
           04-02-2020                     0.00                             0.118
           04-03-2020                     0.00                             0.119
           04-04-2020                     0.00                             0.119
           04-05-2020                     0.00                             0.119
           04-06-2020                     0.25                             0.119
           04-07-2020                     0.00                             0.119
           04-08-2020                     0.00                             0.118
           04-09-2020                     0.00                             0.117
           04-10-2020                     0.00                             0.116
           04-11-2020                     0.00                             0.116
           04-12-2020                     0.00                             0.115
           04-13-2020                     0.00                             0.114
           04-14-2020                     0.06                             0.114
           04-15-2020                     0.40                             0.113
           04-16-2020                     0.53                             0.113
           04-17-2020                     0.00                             0.113
           04-18-2020                     0.00                             0.113
           04-19-2020                     0.00                             0.113
           04-20-2020                     0.00                             0.113
           04-21-2020                     0.09                             0.114
           04-22-2020                     0.00                             0.114
           04-23-2020                     0.00                             0.115
           04-24-2020                     0.85                             0.116
           04-25-2020                     0.02                             0.117
           04-26-2020                     0.00                             0.119
           04-27-2020                     0.00                             0.120
           04-28-2020                     0.00                             0.122
           04-29-2020                     0.00                             0.124
           04-30-2020                     0.35                             0.125
           05-01-2020                     0.10                             0.127
           05-02-2020                     0.00                             0.129
           05-03-2020                     0.00                             0.131
           05-04-2020                     0.00                             0.134
           05-05-2020                     0.00                             0.137
           05-06-2020                     0.00                             0.139
           05-07-2020                     0.00                             0.141
           05-08-2020                     0.00                             0.144
           05-09-2020                     0.00                             0.146
           05-10-2020                     0.06                             0.147
                            Total         3.18                             4.878




                                                                                         2
Policy No. MP-    Case
                 Claim No. 3:18-bk-04194-JAF
                           20-   Division 8    Doc  165-4
                                               Document        Filed
                                                        Name: Field    04/07/21
                                                                    - Barn.jpg    Page
                                                                                    GPS 306  of 372
                                                                                        Coordinates: 29.4342333, -81.4016839
   0750018          005177                                                                Accurate within 5 meters (16.4 ft)
Policy No. MP-    Case
                 Claim No. 3:18-bk-04194-JAF
                           20-   Division 8       Doc
                                            Document    165-4
                                                     Name:           Filed 04/07/21
                                                           Field - image1591286970555.jpg   Page
                                                                                              GPS 307  of 372
                                                                                                  Coordinates: 29.4218862, -81.3794517
   0750018          005177                                                                          Accurate within 5 meters (16.4 ft)
Policy No. MP-    Case
                 Claim No. 3:18-bk-04194-JAF
                           20-   Division 8       Doc
                                            Document    165-4
                                                     Name:           Filed 04/07/21
                                                           Field - image1591290527990.jpg   Page
                                                                                              GPS 308  of 372
                                                                                                  Coordinates: 29.4342309, -81.4031276
   0750018          005177                                                                         Accurate within 10 meters (32.8 ft)
Policy No. MP-0750018   Claim No. 20-005177Case Division
                                                3:18-bk-04194-JAF
                                                         8          Doc
                                                               Document   165-4
                                                                        Name:          Filed 04/07/21 Page
                                                                              Field - image1591298424730.jpg   309 of 372
                                                                                                                        GPS Coordinates: 29.7148442, -81.4996416
                                                                                                                              Accurate within 10 meters (32.8 ft)




                                                                                    2-020                              o.




                                                                     FROM _ _ _ _ _ _ _ TO _                                  __,._.---


                   8    DUE
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177    Doc 165-4
                                                Division 8   Filed 04/07/21
                                                                        DocumentPage
                                                                                 Name: 310
                                                                                       Field -of 372
                                                                                               Johnny_P.jpg
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177    Doc 165-4
                                                Division 8   Filed 04/07/21    Page
                                                                         Document Name:311
                                                                                        Field of  372
                                                                                               - Yld_11.jpg
               Case 3:18-bk-04194-JAF                                       Doc 165-4                   Filed 04/07/21               Page 312 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                                     (created 14 Aug 2020)




Location: Lat: 29.4327 Lon: -81.3933 (Florida - Flagler County); T12S R29E Sec 29
Elevation: 20 ft
Start Date: 01 May 2020 Data for this date is unlikely to change
End Date: 20 June 2020 Data for this date is likely to change
Assessment Basis: Prior 10 years (2010-2019)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                           Precip
                                                           10-yr avg precip
  2"




 1.5"




  1"




 0.5"




  0"
         I                             11. May                   18. May                   25. May
                                                                                                  111. ·•· · -· · · · I· · •· · ·•· . ·1·•· · ·•· ·_· ·•· ·•· · · · · ·1· · · ·
          ··································• · ··················~··: ·········1 ······················ ..... . .

              4. May                                                                                                 1. Jun            8. Jun               15. Jun
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 313 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           05-01-2020                     0.36                             0.121
           05-02-2020                     0.00                             0.123
           05-03-2020                     0.00                             0.123
           05-04-2020                     0.00                             0.124
           05-05-2020                     0.00                             0.125
           05-06-2020                     0.00                             0.125
           05-07-2020                     0.00                             0.126
           05-08-2020                     0.00                             0.126
           05-09-2020                     0.00                             0.127
           05-10-2020                     0.07                             0.128
           05-11-2020                     1.20                             0.129
           05-12-2020                     0.00                             0.129
           05-13-2020                     0.00                             0.130
           05-14-2020                     0.00                             0.131
           05-15-2020                     0.00                             0.133
           05-16-2020                     0.02                             0.134
           05-17-2020                     0.01                             0.136
           05-18-2020                     0.00                             0.138
           05-19-2020                     0.00                             0.140
           05-20-2020                     0.14                             0.142
           05-21-2020                     0.00                             0.144
           05-22-2020                     0.00                             0.147
           05-23-2020                     0.00                             0.150
           05-24-2020                     0.00                             0.153
           05-25-2020                     0.00                             0.157
           05-26-2020                     0.51                             0.160
           05-27-2020                     0.00                             0.164
           05-28-2020                     0.53                             0.168
           05-29-2020                     0.71                             0.172
           05-30-2020                     0.58                             0.176
           05-31-2020                     1.10                             0.180
           06-01-2020                     0.11                             0.185
           06-02-2020                     0.02                             0.189
           06-03-2020                     0.00                             0.193
           06-04-2020                     0.16                             0.197
           06-05-2020                     0.08                             0.201
           06-06-2020                     0.04                             0.205
           06-07-2020                     1.85                             0.209
           06-08-2020                     0.87                             0.213
           06-09-2020                     0.58                             0.216
           06-10-2020                     0.03                             0.220
           06-11-2020                     0.96                             0.223
           06-12-2020                     0.03                             0.226
           06-13-2020                     0.02                             0.229
           06-14-2020                     0.05                             0.232
           06-15-2020                     0.05                             0.235
           06-16-2020                     0.00                             0.238
           06-17-2020                     0.00                             0.240
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 314 of 372

06-18-2020                0.10                           0.242
06-19-2020                0.00                           0.244
06-20-2020                0.92                           0.245
               Total     11.10                           8.744




                                                                        3
                Case 3:18-bk-04194-JAF                                   Doc 165-4                  Filed 04/07/21         Page 315 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                                  (created 14 Aug 2020)




Location: Lat: 29.3151 Lon: -81.3329 (Florida - Flagler County); T14S R29E Sec 1
Elevation: 16 ft
Start Date: 01 May 2020 Data for this date is unlikely to change
End Date: 20 June 2020 Data for this date is likely to change
Assessment Basis: Prior 10 years (2010-2019)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                          Precip
                                                          10-yr avg precip
 2.5"




  2"




 1.5"




  1"




 0.5"




  0"
         •······················: ·········: ·~·················•··_················· _·_·········1 ·····1· ·
               4. May                  11. May                 18. May                 25. May
                                                                                                                l:·:· · 1t··1·1· 1-.-~·=·=········· d
                                                                                                                1. Jun      8. Jun     15. Jun
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 316 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           05-01-2020                     0.24                             0.123
           05-02-2020                     0.00                             0.125
           05-03-2020                     0.00                             0.126
           05-04-2020                     0.00                             0.127
           05-05-2020                     0.00                             0.128
           05-06-2020                     0.00                             0.130
           05-07-2020                     0.02                             0.131
           05-08-2020                     0.00                             0.133
           05-09-2020                     0.00                             0.134
           05-10-2020                     0.02                             0.136
           05-11-2020                     0.05                             0.138
           05-12-2020                     0.00                             0.140
           05-13-2020                     0.00                             0.142
           05-14-2020                     0.00                             0.144
           05-15-2020                     0.00                             0.146
           05-16-2020                     0.08                             0.149
           05-17-2020                     0.01                             0.151
           05-18-2020                     0.00                             0.154
           05-19-2020                     0.00                             0.157
           05-20-2020                     0.00                             0.160
           05-21-2020                     0.00                             0.163
           05-22-2020                     0.02                             0.167
           05-23-2020                     0.02                             0.171
           05-24-2020                     0.00                             0.174
           05-25-2020                     0.00                             0.178
           05-26-2020                     0.47                             0.182
           05-27-2020                     0.00                             0.186
           05-28-2020                     0.25                             0.191
           05-29-2020                     1.99                             0.195
           05-30-2020                     1.11                             0.199
           05-31-2020                     0.53                             0.203
           06-01-2020                     0.05                             0.207
           06-02-2020                     0.04                             0.211
           06-03-2020                     0.00                             0.215
           06-04-2020                     0.28                             0.218
           06-05-2020                     0.40                             0.221
           06-06-2020                     0.10                             0.224
           06-07-2020                     1.28                             0.227
           06-08-2020                     0.69                             0.229
           06-09-2020                     0.72                             0.231
           06-10-2020                     1.44                             0.233
           06-11-2020                     0.38                             0.235
           06-12-2020                     0.13                             0.236
           06-13-2020                     0.01                             0.238
           06-14-2020                     0.03                             0.238
           06-15-2020                     0.05                             0.238
           06-16-2020                     0.00                             0.239
           06-17-2020                     0.00                             0.241
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 317 of 372

06-18-2020                0.94                           0.243
06-19-2020                0.12                           0.245
06-20-2020                0.53                           0.247
               Total     12.00                           9.400




                                                                        3
                Case 3:18-bk-04194-JAF                              Doc 165-4               Filed 04/07/21                 Page 318 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                             (created 14 Aug 2020)




Location: Lat: 29.4338 Lon: -81.4049 (Florida - Flagler County); T12S R29E Sec 30
Elevation: 20 ft
Start Date: 01 May 2020 Data for this date is unlikely to change
End Date: 20 June 2020 Data for this date is likely to change
Assessment Basis: Prior 10 years (2010-2019)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                      Precip
                                                      10-yr avg precip
  2"




 1.5"




  1"




 0.5"




  0"     1.................................. . ·················=··: ·········· ·····················1····-1-1·1· ·• _····• ·•·~· · ·I ··~· ·~·- ·•·. ·········• ·····
               4. May               11. May               18. May               25. May                1. Jun                8. Jun               15. Jun
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 319 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           05-01-2020                     0.39                             0.121
           05-02-2020                     0.00                             0.123
           05-03-2020                     0.00                             0.124
           05-04-2020                     0.00                             0.124
           05-05-2020                     0.00                             0.125
           05-06-2020                     0.00                             0.126
           05-07-2020                     0.00                             0.126
           05-08-2020                     0.00                             0.126
           05-09-2020                     0.00                             0.127
           05-10-2020                     0.08                             0.128
           05-11-2020                     1.12                             0.128
           05-12-2020                     0.00                             0.129
           05-13-2020                     0.00                             0.130
           05-14-2020                     0.00                             0.131
           05-15-2020                     0.00                             0.132
           05-16-2020                     0.02                             0.133
           05-17-2020                     0.02                             0.135
           05-18-2020                     0.00                             0.137
           05-19-2020                     0.00                             0.139
           05-20-2020                     0.14                             0.141
           05-21-2020                     0.00                             0.143
           05-22-2020                     0.00                             0.146
           05-23-2020                     0.00                             0.149
           05-24-2020                     0.00                             0.152
           05-25-2020                     0.00                             0.156
           05-26-2020                     0.49                             0.159
           05-27-2020                     0.00                             0.163
           05-28-2020                     0.58                             0.167
           05-29-2020                     0.54                             0.171
           05-30-2020                     0.46                             0.175
           05-31-2020                     0.98                             0.180
           06-01-2020                     0.09                             0.184
           06-02-2020                     0.02                             0.188
           06-03-2020                     0.00                             0.192
           06-04-2020                     0.20                             0.197
           06-05-2020                     0.10                             0.201
           06-06-2020                     0.06                             0.205
           06-07-2020                     1.81                             0.209
           06-08-2020                     0.98                             0.213
           06-09-2020                     0.47                             0.216
           06-10-2020                     0.05                             0.220
           06-11-2020                     0.87                             0.223
           06-12-2020                     0.02                             0.226
           06-13-2020                     0.02                             0.229
           06-14-2020                     0.11                             0.232
           06-15-2020                     0.06                             0.235
           06-16-2020                     0.00                             0.237
           06-17-2020                     0.00                             0.240
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 320 of 372

06-18-2020                0.10                           0.241
06-19-2020                0.00                           0.243
06-20-2020                0.82                           0.244
               Total     10.60                           8.720




                                                                        3
                 Case 3:18-bk-04194-JAF                                     Doc 165-4                    Filed 04/07/21   Page 321 of 372

                               Detailed Data
        PRISM Precipitation Data for Single Location and Time Period
                                                                     (created 14 Aug 2020)




Location: Lat: 29.4220 Lon: -81.3776 (Florida - Flagler County); T12S R29E Sec 33
Elevation: 16 ft
Start Date: 01 May 2020 Data for this date is unlikely to change
End Date: 20 June 2020 Data for this date is likely to change
Assessment Basis: Prior 10 years (2010-2019)
Plant Hardiness Zone: 9a: 20 to 25 °F

Precipitation (total inches)
                                                            Precip
                                                            10-yr avg precip
  2"




 1.5"




  1"




 0.5"




  0"
         1··································· · ·················=·_·········· ·····················1
                4. May                  11. May                  18. May                  25. May
                                                                                                        J. 1..•_·····-·.. ·~··_·_·_·_·····•··
                                                                                                              1. Jun      8. Jun     15. Jun
         Case 3:18-bk-04194-JAF          Doc 165-4   Filed 04/07/21    Page 322 of 372
Individual data values for time series

              Time                       Precip                       10yr avg Precip
           05-01-2020                     0.33                             0.120
           05-02-2020                     0.00                             0.121
           05-03-2020                     0.00                             0.122
           05-04-2020                     0.00                             0.123
           05-05-2020                     0.00                             0.124
           05-06-2020                     0.00                             0.125
           05-07-2020                     0.00                             0.126
           05-08-2020                     0.00                             0.127
           05-09-2020                     0.00                             0.128
           05-10-2020                     0.08                             0.129
           05-11-2020                     1.18                             0.130
           05-12-2020                     0.00                             0.131
           05-13-2020                     0.00                             0.132
           05-14-2020                     0.00                             0.134
           05-15-2020                     0.00                             0.135
           05-16-2020                     0.02                             0.137
           05-17-2020                     0.02                             0.139
           05-18-2020                     0.00                             0.141
           05-19-2020                     0.00                             0.143
           05-20-2020                     0.14                             0.146
           05-21-2020                     0.00                             0.149
           05-22-2020                     0.00                             0.152
           05-23-2020                     0.00                             0.155
           05-24-2020                     0.00                             0.158
           05-25-2020                     0.00                             0.162
           05-26-2020                     0.51                             0.165
           05-27-2020                     0.01                             0.169
           05-28-2020                     0.47                             0.173
           05-29-2020                     0.85                             0.177
           05-30-2020                     0.65                             0.181
           05-31-2020                     1.12                             0.185
           06-01-2020                     0.12                             0.189
           06-02-2020                     0.02                             0.193
           06-03-2020                     0.00                             0.196
           06-04-2020                     0.17                             0.200
           06-05-2020                     0.09                             0.204
           06-06-2020                     0.04                             0.207
           06-07-2020                     1.90                             0.211
           06-08-2020                     0.82                             0.214
           06-09-2020                     0.67                             0.217
           06-10-2020                     0.05                             0.220
           06-11-2020                     0.89                             0.223
           06-12-2020                     0.03                             0.226
           06-13-2020                     0.02                             0.229
           06-14-2020                     0.03                             0.231
           06-15-2020                     0.04                             0.234
           06-16-2020                     0.00                             0.237
           06-17-2020                     0.00                             0.239
                                                                                         2
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 323 of 372

06-18-2020                0.13                           0.242
06-19-2020                0.00                           0.244
06-20-2020                0.90                           0.246
               Total     11.30                           8.836




                                                                        3
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                        Doc 165-4
                                                                    Division 8                 Filed 04/07/21   Page
                                                                                                            Document   324
                                                                                                                     Name:   of 372
                                                                                                                           Oneida-JP.pdf




      -
      USDA


                      M
                        United States
                        Department of
                        Agriculture




                           M
                                                AGRICULTURAL MARKETING SERVICE SPECIALTY CROPS PROGRAM

                                                 FEDERAL-STA TE INSPECTION CERTIFICATE
                                                                                                                              P- 768808
                                                                                                                                          D          SUBLOT



       INSPECTION
        STARTED:                I   D
                     IQ 10 QI 4, I C I O
                                        D   Y         Y
                                                           I IO I ~ :O I OI lAJ
                                                                 Hour         Min.             AI P      This certificate is issued pursuant to the Agricultural Marketing Act of 1946,
                                                                                                      M ~~::e~1;~sand is admissible as prima facie evidence in all courts of the

     t------M-"'!M--D~~D~ --i-y--y---~H
                                      ~o-u_r_...,_"""':'M'l"in-.---A~/='p---lWARNING: Any person who knowingly shall falsely make, issue, alter,
       IN SPECTION r,..
       COMPLET ED: IU
                          l(o QI (o
                            '7
                                I           1   '--   1 I l_/'l
                                                       Q   U
                                                            _l._g~-~~__,
                                                                 lAJM forge, or counterfeit this certificate, or participate in any such actions, is
                                                                                                         subject to a fine of not more than $1,000 or imprisonment for not more Iha
                                                                                                         one year, or both.
     APPLICANT:


                                                                                                                                    OTHER~l:;;:D_:-~~

                                                                                                                                    NOTESHEET NO .


                                                                                DESCRIPTION OF PRODUCT
                                                                                                                                                   GRADE
                                                                        (Brand, Markings, Size, Quality/Condition, etc.)
                                                                                          ii




                                        .
               ABOVE PRODUCTS MEET REQUIREMENTS OF MARKETING ORDER:
      -------.VARIETY OF.PRODUCT AND NUMBER OF CONTAINERS ARE PROVIDEQ BY THE APPLICANT AND ARE NOT BEING CERTI FI ED BY THE INSPECTOR UNLESS OTHERWISE NOTED
                                    -
        CORRECTS FV-184 CERTIFICATE NUMBER


       I
      APPLICANT NO.
                                                       I
        21
                          ON-SITE

                          HOURS; ~

                          OT(hrs.): ~
                                                           I, the undersigned, a duly authorized inspector of the United States                      FEE:            000
                           TRAVEL
                                                           Department of Agriculture, do flereby certify that samples of the
           I I I I
                          o:,: ,~
                                                                                                                                                     O.T.:
                                                           herein described product were inspected and the grades as shown
        IN SPECTED                                         by said samples were as herein stated.                                                    EXP.:
             BY
                           OTHER:                                                                                                   DATE ISSUED          ESTIMAT!;D TOTAL

                          $    II I I             I    I
     FORM FV-184 (11/2015) (Previous editions may be used)


                                                                                 OR IG INAL
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                                     Doc 165-4
                                                                                 Division 8                  Filed 04/07/21    Page
                                                                                                                         Document Name:325  of-372
                                                                                                                                        Onieda Back.pdf



     USDA                  United States
                           Department of
     iiiiii                Agriculture
                                                                                                                                              P- 768809
                                                    AGRICULTURAL MARKETING SERVICE SPECIALTY CROPS PROGRAM                                         D SUBLOT
                                                        FEDERAL-STATE INSPECTION CERTIFICATE
      INSPECTION
        STARTED:       IM      M
                                     ID      D
                          (J I "=> QI k:) 21 O     IY      Y
                                                                I II I    Hour
                                                                                 { : D I C)
                                                                                           Min.
                                                                                                     I lE:_J ~~~::;~:i=
                                                                                                           A/P
                                                                                                                  M
                                                                                                                      This. cer:Jificate is issued pursuant to the Agricultural Marketing Act of 1946,

                                                                                                                                    5~nd
                                                                                                                                           is admissible as prime facie evidence in all courts of the



      INSPECTION
      COMPLETEQ:
                                     I I II
                       Ic) I '7 I01 b2=1D
   1 - - - - -.:;M;::;;;;;;:::;:;M;=:::;D;;::::::;D:;:::;:y~:::;y:;::::::..,-"::::;;H;;:o=

                                                                                      :4         O
                                                                                                     I I~
                                                                                         u=r~=::;:M:;;i=n.=;;:_.:::;A=/::;P;.,..i wARN/NG: Any person who knowingly shall falsely make, issue, alter,
                                                                                                        LI.. IM       forge, or counterfeit this certificate, or participate in any such actions, is
                                                                                                                      ~~~~~~~:r~;h~fnotmoreth an$1,000orimprisonmentfo rnotmoretha
                                                                                             1


    APPLICANT:      (J                                                                                                                              PLI:


    INSPECTION POINT:                                                                                                                               OTHER ID:

                                                                                      TYPE:                                                         NOTESH EET NO.


                                                                                             DESCRIPTION OF PRODUCT
                                                                                                                                                                    GRADE




                 ABOVE PROQUCTS MEET REQUIREMENTS OF M.4.RKETING ORDER:

                  FOR DATA ENTRY ONLY
         CO RRECTS FV-184 CERTIFICATE NUMBER


       I
       APPLICANT NO.
                                                               I
         21
                                 ON-SITE



                                 ::;:~
                                  TRAVEL
                                                                   /, the undersigned, a duly authorized inspector of the United States
                                                                   Department of Agriculture, do hereby certify that samples of the
                                                                                                                                                                       FEE:

                                                                                                                                                                       O.T.:
           IIII
         INSPECTED
               BY                :::,~
                                   OTHER:
                                                                   herein described product were inspected and the grades as shown
                                                                   by said samples were as herein stated.                                                              EXP.:




                                 $    II I I               I   I
     FORM FV-184 (11/2015) (Previous editions may be used)


                                                                                                 ORIGINAL
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                          Doc 165-4
                                                                      Division 8          Filed 04/07/21     Page
                                                                                                 Document Name:      326 ofFlagler
                                                                                                                Onieda-Bwalk 372 (Barn).pdf


     USDA                United States
                         Department of
     iiiiii              Agriculture
                                                                                                                     P- 768812
                                               AGRICULTURAL MARKETING SERVICE SPECIALTY CROPS PROGRAM                            D          SUBLOT

                                                   FEDERAL-STATE INSPECTION CERTIFICATE
                     M      M     D     D      Y       Y          Hour       Min.       A/P     This certificate is issued pursuant to the Agricultural Marketing Act of 1946.
      INSPECTION
       STARTED :     I   Di b IO 1'2 I1_ IQ I I /                  IO     l Iff I       [AJM    7;,,;;r::r~sand is admissible as prima facie evidence in all courts of the

    t-------:-Ml"""'-:M--D --D~~y--y---..;..H~ou..,r --~M,,i.i ""n_---A"""'!"/'!!"piiiiiiif WARNING: Any person who knowingly shall falsely make, issue, alter,
      INSPECTION
      COMPLETEQ:     I0 b IO I:;2... O I I /
                                        j /,           j                            I
                                                                     j ,1 j M forge, or counterfeit this certificate, or participate in any such actions, is
                                                                          : () j O Ll!J         ~~~;~~~ ~r:n:i:.' not more than $1,000 or imprisonment for not more tha


                                                                                                                           OTHER ID:

                                                                                                                           NOTESHEETNO~-- - - - - - - - -


                                                                                                                                          GRADE




              ABOVE PRODUCTS MEET REQUIREMENTS OF MARKETING ORDER:
          'VARIETY OF PRODUCT AND NUMBER OF CONTAINERS ARE PROVIDED BY THE APPLICANT AND ARE NOT BEING CERTIFIED BY THE INSPECTOR UNLESS OTHERWISE NOTED


                                                                         B_octc4 Wed l<. F.~ _t!.tH.i~ fok
               FOR DATA ENTRY ONLY
        CORRECTS FV-184 CERTIFICATE NUMBER                  REMARK~ :                                                                                   ~~-                  _
      I      I I I I I I                           -       I r1&-!t.1:>tt:>/B111AJ Les+- 'ild 6/w Unj+ 2-D?-! /~02
      APPLICANT NO.                                          5. /__ ., ( I ~ J' h , t,,U' I B .
                                            y - '~ arl" r- 115v ~ L
                                                               vun.ctt:f';I, _
                                                                                                 I
        21

                           ::::~ 11r1-J ~feL_pJ cl l ':L 1o C2
                                        ~                   I, the undersigned, a duly authorized inspector of the United States            FEE:
                            TRAVEL                          Department of Agriculture, do hereby certify that samples of the
          I I I I           MILES:      ~                   herein described product were inspected and the grades as sh0wn                 O.T.:
        INSflECTED                                          by said samples were as herein stated.                                          EXP.:
                            OT{hrs.):              _
             BY
                            OTHER:


                            $    II I I                                                                                                                  O.CO
     FORM FV-184 (11/2015) (Previous editions may be used)


                                                                               ORIGINAL
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                                  Doc 165-4
                                                                              Division 8                 Filed 04/07/21     PageOnieda-Julington
                                                                                                                  Document Name:  327 of 37250%.pdf




     -
     USDA


                         M
                            United States
                            Department of
                            Agriculture




                               M      D     D      Y
                                                    AGRICULTURAL MARKETING SERVICE SPECIAL TY CROPS PROGRAM

                                                       FEDERAL-STATE INSPECTION CERTIFICATE
                                                          Y             Hour            Min.            A/ P
                                                                                                                                        P- 768811
                                                                                                                                                      D         SU BLOT


                                                                                                                  This certificate is issued pursuant to the Agricultural Marketing Act of 1946,
       INs~!~~gN        I   o ICsi IO 1~ Ia I o 1 1 o I g                             I Is I          l_6J     M :~:t:::i~sand is admissible as prima facie evidence in all courts of the



      INSPECTION
      COMPLETED:
                       IC) I ~ I0 I ~ Iol ! (J I I / I O                              JIS
                                                                                                  I I~
    1-----~M~::;M;:;::::;D;=:::;D:::;~y;::=;:;y=:.,_.::::::;:;H;:ou=r::::==;;::;M;;:i;;;n.:::;;::::_..!:;A;;;
                                                                                                     ,._ IM
                                                                                                           / ;p~WARNING: Any person who knowingly shall falsely make, issue, alter,
                                                                                                                 forge, or counterfeit this certificate, or participate in any such actions, is
                                                                                                            ~~!;~~~          :r:n:i:.f not more than $1 ,000 or imprisonment for not more tha

     APPLICANT:                                                                                                                                PU :

                                                                                                                                               OTHER ID:
                                                                                                                                                           ---
           PRODUCT/*VAR IETY                  SIZE OF
                                             CONTAINER
                                                                                          DESCRIPTION OF PRODUCT
                                                                                                                                               NOTESHEET NO.


                                                                                                                                                              GRADE
                                                                                                                                                                        -
                                                                                 (Brand, Markings, Size, Quality/Condition, etc.)




                                                                                                                                                                 0

                ABOVE PRODUCTS MEET REQU IREMENTS OF MARKETING ORDER:
           •VARIETY OF PRODUCT AND NUMBER OF CONTAINERS ARE PROVIDED BY THE APPLICANT AND ARE NOT BEING CERTIFIED BY THE INSPECTOR UNLESS OTHERWIS E NOTED
                 FOR DATA ENTRY ONLY
         CORRECTS FV-184 CERTIFICATE NU MBER


       I
      APPLICANT NO.
                                                              I
         21



                                                                                                                                                                FEE:
                                                                  I, the undersigned, a duly authorized inspector of the United States
                                                                  Degartment of Agriculture, do hereby certify that samples of the
           IIII                                                   herein described product were inspected and the grades as shown
                                                                                                                                                                O.T.:

         INSPECTED                                                by said samples were as herein stated.                                                        EXP.:
              BY
                                                                                                                                               DATE ISSUED




     FORM FV-184 (11/2015) (Previous editions may be used)


                                                                                           ORIGINAL
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177    Doc 165-4
                                                Division 8     Filed 04/07/21   Page
                                                                           Document     328
                                                                                    Name: Backof
                                                                                              80 372
                                                                                                 2020.pdf




                                        MBT PRODUCE INC.
                                          P.O. BOX 600277
                                      JACKSONVILLE, FL 32260
                                                PH#904-880-1031
                                                877-230-9041
                                                F~#904-880-1510
                                                EMAIL:westhigpen@bellsouth.net



           7/07/20
           This is to certify that MBT Produce INC has received the
           following potato loads from Oneida Potato Exchange. Total
           Weight received 4469 cwt.



            6/1/2020   MBT             50068      448.2
            6/1/2020   MBT         BULA 2507      472.3
            6/1/2020   MBT             50116       466
            6/1/2020   MBT             50117      451.7
            6/1/2020   MBT             50142      475.8
            6/1/2020   MBT             50150      447.1
            6/8/2020   MBT             50257      418.3
            6/8/2020   MBT             40840      408.4
            6/8/2020   MBT             50287      471.2
            6/8/2020   MBT             50285       410
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177    Doc 165-4
                                                Division 8     Filed 04/07/21   Page
                                                                            Document    329
                                                                                     Name:    of2020.pdf
                                                                                           Barn  372




                                        MBT PRODUCE INC.
                                          P.O. BOX 600277
                                      JACKSONVILLE, FL 32260
                                                PH#904-880-1031
                                                877-230-9041
                                                F~#904-880-1510
                                                EMAIL:westhigpen@bellsouth.net



           7/07/20
           This is to certify that MBT Produce INC has received the
           following potato loads from Oneida Potato Exchange and
           Boardwalk Farms LLC. Total Weight received 4348.74 cwt.



                6/1/2020   MBT             BULA 2503          448
                6/1/2020   MBT                 50057         418.9
                6/1/2020   MBT                 50058         451.14
                6/1/2020   MBT                 50073         437.9
                6/1/2020   MBT                 50072         462.5
                6/1/2020   MBT                 50074         440.2
                6/1/2020   MBT                 50075         453.7
               6/11/2020   MBT                 50327         397.3
               6/11/2020   MBT                 50328         425.6
               6/11/2020   MBT                 50329         413.5
      Case 3:18-bk-04194-JAF     Doc 165-4      Filed 04/07/21   Page 330 of 372

                        MBT PRODUCE INC.
                          P.O. BOX 600277
                      JACKSONVILLE, FL 32260
                               PH#904-880-1031
                               877-230-9041
                               F~#904-880-1510
                               EMAIL:westhigpen@bellsouth.net



7/07/20
This is to certify that MBT Produce INC has received the
following potato loads from Oneida Potato Exchange LLC. Total
Weight received 12488.10 cwt.


6/1/2020    MBT   50099   435.9     5/19/2020     MBT      20309      444.6
6/1/2020    MBT   50096   427.1     5/25/2020     MBT      20312      450.8
6/1/2020    MBT   50098   441.8     5/25/2020     MBT      20314      449.2
6/1/2020    MBT   50131   435.6     5/25/2020     MBT      20313      456.6
5/19/2020   MBT   49871   444.2     5/25/2020     MBT      49960       440
5/19/2020   MBT   49872   443.6     5/25/2020     MBT      49990      435.4
5/19/2020   MBT   49870   448.4     5/25/2020     MBT     BULA 2494     448.9
5/19/2020   MBT   49875   451.2     5/25/2020     MBT      49992      392.3
5/19/2020   MBT   20296    473      5/25/2020     MBT      50043       481
5/19/2020   MBT   49863   448.8     5/25/2020     MBT      50041      453.8
5/19/2020   MBT   20297    450      5/25/2020     MBT      50042      468.4
5/19/2020   MBT   20308    487      5/25/2020     MBT      50035       436
5/19/2020   MBT   49911   450.7     5/25/2020     MBT      50044       410
5/19/2020   MBT   20310   435.4     5/25/2020     MBT      49991      448.4
      Case 3:18-bk-04194-JAF      Doc 165-4   Filed 04/07/21    Page 331 of 372

                        MBT PRODUCE INC.
                          P.O. BOX 600277
                      JACKSONVILLE, FL 32260
                               PH#904-880-1031
                               877-230-9041
                               F~#904-880-1510
                               EMAIL:westhigpen@bellsouth.net



7/07/20
This is to certify that MBT Produce INC has received the
following potato loads from Oneida Potato Exchange LLC. Total
Weight received 2717.60 cwt.



6/8/2020    MBT   50254   529.6
6/8/2020    MBT   50229   433.9
6/8/2020    MBT   50219   438.2
6/8/2020    MBT   50233    420
6/8/2020    MBT   50288   446.6
6/11/2020   MBT   50326   449.3
      Case 3:18-bk-04194-JAF        Doc 165-4   Filed 04/07/21     Page 332 of 372

                           MBT PRODUCE INC.
                             P.O. BOX 600277
                         JACKSONVILLE, FL 32260
                                  PH#904-880-1031
                                  877-230-9041
                                  F~#904-880-1510
                                  EMAIL:westhigpen@bellsouth.net



7/07/20
This is to certify that MBT Produce INC has received the
following potato loads from Julington Creek Farms. Total Weight
received 5641.50 cwt.



6/8/2020   MBT   50233    463.3
6/8/2020   MBT   50280    502.4
6/8/2020   MBT   50269    464.9
6/8/2020   MBT   50279    499.3
6/1/2020   MBT   50133    445.5
6/1/2020   MBT   50134     459
6/1/2020   MBT   50174    429.4
6/1/2020   MBT   20384    503.7
6/1/2020   MBT   50175    457.6
6/8/2020   MBT   50199    487.2
6/8/2020   MBT   50195    455.7
6/8/2020   MBT   50201    473.5
Policy No. MP-0750018                                    Case
                                                       Claim     3:18-bk-04194-JAFDivision
                                                             No. 20-005177             Doc 8                                      165-4                   Filed 04/07/21                             Page  333 Name:
                                                                                                                                                                                                       Document of 372
                                                                                                                                                                                                                     DWF Claim 2020.pdf




                                          B                                                      B
                                          a                                                      a
              Date        Customer BOL     c           Date               Customer   BOL          r               Date   Customer    BOL       Home          Date   Customer BOL       JP        Date   Customer BOL      Les        Date   Customer BOL      Rawls
               6/1/2020   MBT          50068   448.2           6/1/2020   MBT        BULA 2503         448     6/1/2020    MBT      50099      435.9       6/8/2020   MBT    50254    529.6   5/27/2020   MBT    49807     459     6/8/2020   MBT    50233    463.3
               6/1/2020   MBT      BULA 2507   472.3           6/1/2020   MBT                 50057   418.9    6/1/2020    MBT      50096      427.1       6/8/2020   MBT    50229    433.9   5/27/2020   MBT    49841    466.4    6/8/2020   MBT    50280    502.4
               6/1/2020   MBT          50116    466            6/1/2020   MBT                 50058   451.14   6/1/2020    MBT      50098      441.8       6/8/2020   MBT    50219    438.2   5/27/2020   MBT    49864    432.4    6/8/2020   MBT    50269    464.9
               6/1/2020   MBT          50117   451.7           6/1/2020   MBT                 50073   437.9    6/1/2020    MBT      50131      435.6       6/8/2020   MBT    50233     420    5/27/2020   MBT    49863     441     6/8/2020   MBT    50279    499.3
               6/1/2020   MBT          50142   475.8           6/1/2020   MBT                 50072   462.5    5/19/2020   MBT      49871      444.2       6/8/2020   MBT    50288    446.6    5/4/2020   MBT    49588    433.9    6/1/2020   MBT    50133    445.5
               6/1/2020   MBT          50150   447.1           6/1/2020   MBT                 50074   440.2    5/19/2020   MBT      49872      443.6      6/11/2020   MBT    50326    449.3   5/11/2002   MBT    49580    438.2    6/1/2020   MBT    50134     459
               6/8/2020   MBT          50257   418.3           6/1/2020   MBT                 50075   453.7    5/19/2020   MBT      49870      448.4                                 2,717.60 5/4/2020    MBT    49579     420     6/1/2020   MBT    50174    429.4
               6/8/2020   MBT          40840   408.4          6/11/2020   MBT                 50327   397.3    5/19/2020   MBT      49875      451.2                                           5/4/2020   MBT    49615    446.6    6/1/2020   MBT    20384    503.7
               6/8/2020   MBT          50287   471.2          6/11/2020   MBT                 50328   425.6    5/19/2020   MBT      20296       473                                            5/4/2020   MBT    49616    449.3    6/1/2020   MBT    50175    457.6
               6/8/2020   MBT          50285    410           6/11/2020   MBT                 50329   413.5    5/19/2020   MBT      49863      448.8                                           5/4/2020   MBT    20223    433.9    6/8/2020   MBT    50199    487.2
                                                 #                                                      #
                                                 #                                                      #
                                                                                                               5/19/2020   MBT      20297       450                                            5/4/2020   MBT    20222    438.2    6/8/2020   MBT    50195    455.7
                                                                                                               5/19/2020   MBT      20308       487                                            5/4/2020   MBT    20232     420     6/8/2020   MBT    50201    473.5
                                                                                                               5/19/2020   MBT      49911      450.7                                           5/4/2020   MBT    20231    446.6                              5,641.50
                                                                                                               5/19/2020   MBT      20310      435.4                                           5/4/2020   MBT    49628    449.3
                                                                                                               5/19/2020   MBT      20309      444.6                                           5/4/2020   MBT    49627    433.9
                                                                                                               5/25/2020   MBT      20312      450.8                                          5/11/2020   MBT    20240    438.2
                                                                                                               5/25/2020   MBT      20314      449.2                                          5/11/2020   MBT    20239     420
                                                                                                               5/25/2020   MBT      20313      456.6                                          5/11/2020   MBT    49637    446.6
                                                                                                               5/25/2020   MBT      49960       440                                           5/11/2020   MBT    49636    449.3
                                                                                                               5/25/2020   MBT      49990      435.4                                          5/11/2020   MBT    20251    433.9
                                                                                                               5/25/2020   MBT    BULA 2494    448.9                                          5/11/2020   MBT    20250    438.2
                                                                                                               5/25/2020   MBT      49992      392.3                                          5/11/2020   MBT    20271     420
                                                                                                               5/25/2020   MBT      50043       481                                           5/11/2020   MBT    49670    446.6
                                                                                                               5/25/2020   MBT      50041      453.8                                          5/11/2020   MBT    49677    449.3
                                                                                                               5/25/2020   MBT      50042      468.4                                          5/11/2020   MBT    49671    433.9
                                                                                                               5/25/2020   MBT      50035       436                                           5/11/2020   MBT    20254    438.2
                                                                                                               5/25/2020   MBT      50044       410                                           5/11/2020   MBT    20253     420
                                                                                                               5/25/2020   MBT      49991      448.4                                          5/11/2020   MBT    20261    446.6
                                                                                                                                              12,488.10                                       5/11/2020   MBT    49746    449.3
                                                                                                                                                                                              5/11/2020   MBT    49761    433.9
                                                                                                                                                                                              5/11/2020   MBT    49739    438.2
                                                                                                                                                                                              5/11/2020   MBT    49738     420
                                                                                                                                                                                              5/11/2020   MBT    49747    446.6
                                                                                                                                                                                              5/11/2020   MBT    49762    449.3
                                                                                                                                                                                              5/11/2020   MBT    49763    433.9
                                                                                                                                                                                              5/11/2020   MBT    49772    438.2
                                                                                                                                                                                              5/11/2020   MBT    49745     420
                                                                                                                                                                                              5/19/2020   MBT    20270    446.6
                                                                                                                                                                                              5/19/2020   MBT    20272    449.3
                                                                                                                                                                                              5/19/2020   MBT    20273    433.9
                                                                                                                                                                                              5/19/2020   MBT    20274    438.2
                                                                                                                                                                                              5/19/2020   MBT    49793     420
                                                                                                                                                                                              5/19/2020   MBT    49808    446.6
                                                                                                                                                                                              5/19/2020   MBT    20280    449.3
                                                                                                                                                                                                                         19302.8
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                         Doc 165-4
                                                                     Division 8              Filed 04/07/21     Page
                                                                                                    Document Name: Claim 334   ofForm-ONEIDA.pdf
                                                                                                                         Ext Req  372




     Rain and Hail
     A Chubb C.ompany
                                                         EXTENSION REQUEST FOR SUBMITTING CLAIM


     lnsured's Name: ONEIDA POTATO EXCHANGE                                                                     Policy#: MP- 750018                Loss # 20-005177

     State: FL            Crop: _P_O_T_AT_O
                                          ~ (8_4~) - - - - -- -- - - Plan: APH (90)                                County: PUTNAM

     Unit Structure: OU            EOIP:1 _6""'/3--'-0_ _ _ _ _ _ _ _ _ _ _ EOIP Date: ____ Last Harvest Price Released (if applicable): 2 _1_2_
                                                                                                                                              .2_5_ _



    Section t
    Unless this extension is granted, I (Insured) understand the requirements per the policy provisions to submit (sign) the final claim declaring the amount
    of loss no later than:
      (1) For policies other than revenue protection (YP, APH, Other), 60 days after the End of Insurance Period (EOIP) for all acreage in the unit.
          1 EOIP is defined in the policy provisions as the~: (1) The Total Destruction of the insured crop on the unit; (2) Abandonment; (3) Harvest of the unit; (4)

          Final Adjustment of a loss on a unit; (5) The Calendar Date for the EOIP; or (6) As Otherwise Specified in the Crop Provisions.
          Or;
        (2) For revenue protection (RP), the~:
            2 (i) 60 days after the last date the harvest price is released for the crop listed above; or

            (ii) 60 days after the date the EOIP for all acreage in the unit by the dates shown in (1) above
    I also understand the failure to timely submit (sign) a claim or provide the required information necessary to determine the amount of the claim will result
    in no indemnity and I will still be required to pay the premium due under the policy for the unit, unless Rain and Hail L.L.C. (RHLLC) agrees to this request
    for extension. This request may only be granted if the amount of loss cannot be determined within the required time period stated above because the
    information needed to determine the amount of the loss is not available. If this request for extension is granted,
       (1) And continues beyond the date I am required to submit my production report, I will be assigned the previous year's approved yield as a temporary yield in
            accordance with applicable procedures.
      (2) It does not extend any dates specified in the policy by which premiums, administrative fees, or other debts owed must be paid.
      (3) Damage occurring after the end of the insurance period as stated above is not covered.
    I request this extension be granted by Rain and Hail due to:

      ~    Incomplete marketing/production records available from Buyer/Processor
      •    Delayed Measurement of Farm Stored Production (Grain Crops Only, See Section II)
      •    Other(explain): - - - - - - - - - - -- - -- -- - - - -- - - - -- - -- - - - -- - - -

    Section II (Delayed Measurement of Farm Stored Grain(s) Production Qn!y)
      REQUEST TO DELAY MEASUREMENT OF FARM STORED PRODUCTION
      In addition to Section I above, I understand that this does not waive or change any terms of the policy & that I will contact RHLLC immediately upon
      completed delivery of the insured commodity (not to exceed 180 days after the EOIP). I hereby request to delay measurement of my farm-stored insured
      ,,.;, · -~             "'      •• to 180 ,.,, ..., th• Eod of'"'"""" ..,;oa (EOIP) .



                                                                                                          5/8/20
                           lnsured's Signature                                                                                        Date




                                                 See reverse side for Privacy Act Statement and Nondiscrimination Statement                                RH-5157-2017
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                                 Doc 165-4
                                                                             Division 8                 Filed 04/07/21     Page
                                                                                                               Document Name: Claim 335   ofForm-ONEIDA.pdf
                                                                                                                                    Ext Req  372



                                                    COLLECTION OF INFORMATION ANO DATA (PRIVACY ACT) STATEMENT
                                                                      Agents, Loss Adjusters, and Policyholders
    The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal
    Crop Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established
    by RMA, or by approved insurance providers (AIPs), that have been approved by the Federal Crop Insurance Corporation (FCIC), to deliver Federal crop insurance.
    The information is necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure
    program integrity. Information provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies,
    courts or adjudicative bodies, foreign agencies, magistrate, administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System
    (CIMS), congressional offices, or entities under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested
    individuals in locating agents in a particular area. Disclosure of the information requested is voluntary. However, failure to correctly report the requested information may
    result in the rejection of this document by the AIP or RMA in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or
    RMA-approved procedures and the denial of program eligibility or benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit
    or criminal prosecution and the assessment of penalties or pursuit of other remedies.

                                                                           NONDISCRIMINATION STATEMENT
                                                                                  Non-Discrimination Policy:
    The U.S. Department of Agriculture (USDA) prohibits discrimination against its customers, employees, and applicants for employment on the bases of race, color,
    national origin, age, disability, sex, gender identity, religion, reprisal, and where applicable, political beliefs, marital status, familial or parental status, sexual orientation,
    or all or part of an individual's income is derived from any public assistance program, or protected genetic information in employment or in any program or activity
    conducted or funded by the Department. (Not all prohibited bases will apply to all programs and/or employment activities.)
                                                                                To File a Program Complaint:
    If you wish to file a Civil Rights program complaint of discrimination, complete the USDA Program Discrimination Complaint Form, found on line at http://www.ascr.usda.
    gov/complaint_filing_cust.html, or at any USDA office, or call (866) 632-9992 to request the form. You may also write a letter containing all of the information requested
    in the form. Send your completed complaint form or letter by mail to the U.S. Department of Agriculture, Director, Office of Adjudication, 1400 Independence Avenue,
    S.W. , Washington, D.C. 20250-9410, by fax (202) 690-7442 or email at program.intake@usda.gov.
                                                                                  Persons with Disabilities:
    Individuals who are deaf, hard of hearing or have speech disabilities and wish to file either an EEO or program complaint please contact USDA through the Federal
    Relay Service at (800) 877-8339 or (800) 845-6136 (in Spanish).
    Persons with disabilities, who wish to file a program complaint, please see information above on how to contact the Department by mail directly or by email. If you
    require alternative means of communication for program information (e.g., Braille, large print, audiotape, etc.) please contact USDA's TARGET Center at (202) 720-
    2600 (voice and TDD).




                                                                                                                                                                              RH-5157-2017
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177     Doc 165-4
                                                 Division 8   Filed 04/07/21   Page
                                                                          Document    336
                                                                                   Name:     of Claim.pdf
                                                                                         Signed  372




       Rain and Hail
       A Chubb Company
                             UNDERWRITING CERTIFICATION FORM                        Loss No. ___2:;.;0:....-..;;..00.;;;..5:....1-7-'7_ _

                                                                                    Policy No. --""M""'P_-..;;..07"-5:....0;. . ; 0. . ;.1. ; . 8__
          AGRI GENERAL INSURANCE COMPANY                                                    INSURANC E COMPANY


                                                                                    Date                         08/10/2020
       Name of Insured ONEIDA POTATO EXCHANGE

       Address 5818 FIRE LN                                City RHINELANDER                           State WI 54501-0000
       Agency Name & Address PROGRESSIVE AG , 417 38TH ST SW STE A, FARGO, ND 58103-6508
       To Rain and Hail
         Have you been actively engaged in farming for a share of the production of any crop
                                                                                             on
         the acreage designated as Added Land in FLAGLER county prior to the year in wh ich the

         land was identified as added land on your po l icy (year added: 2020)?

                                                                                                                     Answer: no

        This lin e was flagged as New Crop in 2019 . Have you been actively engaged in farming
                                                                                               a
        share of the production on this line (45 acres of POTATOES in PUTNAM county on Yield

        24 . 0 FSN 1395)?

                                                                                                                    Answer: no

        Have you been actively engaged in farming (or are a SBI holder to a person who has
                                                                                           been
        actively engaged in farming)        insurable production of POTATOES in PUTNAM county?

                                                                                                                  Answer: yes

        List the crop years in which you have been actively engaged in farm ing this production
                                                                                                .
                     Include farming as an SBI on another policy. Example: 2017, 2018, 2019

                                                                                                               Answer: 2019




      _0_8_/1_0_/2_0_2_
                      0 _ Signature Date




                                                                                                                         RH-5151-2016
                                                                                                                  Case 3:18-bk-04194-JAF                                                               Doc 165-4                           Filed 04/07/21                                           Page 337 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                     PAGE1 of1
                                    Company: AGRI GENERAL INSURANCE COMPANY                                                                                                   Crop Insurance Serviced by Rain and Hail                                               POLICY NO.                     CLAIM NO.                   FIELD                  ADJUSTER               I LOSSTYPE                   BATCH DATE I PAGE
                                     PRODUCTION WORKSHEET/PROOF OF LOSS
                                                                     PRODUCER/OWNER INFORMATION                                                                                        AGENCY INFORMATION
                                                                                                                                                                                                                                                                   MP - 0750018                     20-005177                   BG8                           WBA             I            u                08110 12020 1
                                                                                                                                                                                                                                                                     CROP/PLAN                       UNIT NO.         I INTENDED USE I PRICE/LEVEL                                ICROPYEAR LOCATION DESCRIPTION
                                     ONEIDA POTATO EXCHANGE                                                                                                                                                                                                          84-PTATO                                                                                                                              2912S29E
                                     5818 FIRE LN
                                                                                                                                                           PROGRESSIVE AG
                                                                                                                                                           417 38TH ST SW STE A                                                                                       90-APH                         1. 02 OU         I         OT                I $12.25            o. 75       I        2020        BARN

                                     RHI NELANDER. WI 54501-0000                                                                                           FARGO. ND 58103-6508                                                                                                     31 - Excess
                                                                                                                                                                                                                                                              CAUSE($) OF DAMAGE IMoi-• •      .                                    ·,t
Document Name: Signed Claim.pdf




                                    PHONE                                  SSN/EIN                         ENTITY                                           PHONE                                                 CODE                                         DATE(S) OF DAMAGE                                 04/2020
                                    715-272-1192                           XXXXX4830                      LLC                                               701-277 - 9210                                        777230                                       INSURED CAUSE%                                      100
                                    STATE: FLORIDA                                                         CODE:               9                           COUNTY: FLAGLER                                            CODE: 35                                LOSS PAYABLE 10 ME AND
                                  ;~ECTlnN 1- t.f'~l=A/'!C ........... ,~i=n PRODUCTION t.flln t.n IUS, ..,~,., :s                                                                                                                                            NO OTHERS
                                   A, ACTUARIAL                                                                                                                                                                                  B, POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD
                                    r'OllCy                                                                                                                                                                                                                                                                                                                                                           D. STAGE GUARANTEE
                                                   16             17        18                      19                20           21         22•24         26-28                                    29           30                31                        33                              34
                                                                                                                                                                                                                                           32a Moislure '¾                                                         35              36                        37                       38
                                    /Yield        Field       Mulli-Crop Reported               Determined         Interest                 Type/Class Irr, Cropping ,               Farm                        Use of          Appraised                 Shell %,                        Produclion            Qualily
                                     lino             1n          C'nrlo          ,,me
                                                                                                  '"'°·           I nr Oho,o       01.,     I /Ouh.rioee           ~:2:.r~~      Oo,lol   Nn        Otono
                                                                                                                                                                                                                '"'""""          Ontonlbl    32b Factor    Factor
                                                                                                                                                                                                                                                            \/oluo
                                                                                                                                                                                                                                                                  or
                                                                                                                                                                                                                                                                                              PmC1•              c,,,,.
                                                                                                                                                                                                                                                                                                                               Produclion
                                                                                                                                                                                                                                                                                                                                    0   - ·· 0A
                                                                                                                                                                                                                                                                                                                                                         Uninsured
                                                                                                                                                                                                                                                                                                                                                          (',,..--           Teo,; lo f'nunl
                                                                                                                                                                                                                                                                                                                                                                                                            Per
                                                                                                                                                                                                                                                                                                                                                                                                            '"'"             Tnbl
                                     5.0                                                                                        RPB(2610 IRRIGATE[                                                                    H
                                    20.0
                                                                                                                                                                                                                                              ... .... .... .
                                                                     NS             41. 0                41. 0          0.5 000             (20)                                       310           H            N/A                                                                                                                                                                                         185.3              7 .597
                                                                                                                                                                                                                                              .... .. , .. .. .
                                                                                                                                                                                                                                              ...... .. ..

                                                                                                                                                                                                                                              ... .........

                                                                                                                                                                                                                                              ....         .......

                                                       39, TOTALS                  41. 0                 41.0 OTHER PERSON SHARING: BOARDWALK FARMS                                                                                                            42,TOTAL~                                     0                                    0                   0                           0                           7 .597 .0
                                   40. Quality; TW    KD      •
                                                             Aflatoxin     •
                                                                          Vomitoxin         •                     •   Fumonisin         •    Garlicky      •       Dark Roast    •     Sclerotinia         •   Ergoty      •   CoFo   •    Other       •     None 181              41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes                                               •     No 181
                                      1st Notice
                                                 14, Daters Notice of Loss
                                                                 I     2nd Nolice                 Final Notice         i Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year?
                                                                                                                                                                                                                                                                                             Yes    No Ill!                                                                                  •
                                    03/16/2020                       04/30/2020                                          Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes
                                                                                                                                                                                                                                                                                                No 181                                                                                •
                                  SECTION II • HARVESTED PRODUCTION                                                                                                                                                                                                                   •
                                                                                                                  43. Date Harvest Completed: 06/11/2020                               44. Is damage similar to other farms in the area? Yes Ill! No 45, Assignment of Indemnity? Yes                                                             •   No Ill!   46. Transfer of Right to Indemnity? Yes                  •      No Ill!
Division 8




                                  A. MEASUREMENTS                                                                    B. GROSS PRODUCTION                                                        C. ADJUSTMENTS TO HARVESTED PRODUCTION
                                   47a Share                48       49             50           51          52            53               54                      55                   56                57       58a Forei~n                                                                                 61
                                                           Multi- Length                                                                                                                                                                     59a Moislure %                      60a Test WT                                       62                  63                                         65                   66
                                                                         or                                                Net                                     Gross              Bu. Ton.            Shell/ .... M.a.t~(ie\% .. .     ..........  ... ...             . . . . . . . .. . . ' .... .     Adjusted          Produclion                            .....64a....
                                                                                                                                                                                                                                                                                                                                                                               Value
                                                                                                                                                                                                                                                                                                                                                                                  .... ..
                                  47b Field ID             9~~~      lr>,o~n•n,    w;,Hh        C,,nfh
                                                                                                          Deduc-
                                                                                                           1;nn      if'.,,h;• Cee•
                                                                                                                                     Conversion
                                                                                                                                           Q,nrl,,oO;M
                                                                                                                                                                                        Lbs.
                                                                                                                                                                                          f', ..,         ~~2~'. 58b Factor                     59b Factor                        60b Factor                                     Notto
                                                                                                                                                                                                                                                                                                                                    r,,,..,
                                                                                                                                                                                                                                                                                                                                                   Production
                                                                                                                                                                                                                                                                                                                                                                      64b Mkt. Price
                                                                                                                                                                                                                                                                                                                                                                                                 Qualily           Production
                                                                                                                                    """'"'                                                                                                                                                                   D,nrl,..o;ee                             Om_f'I.                                    Coeln,
                                                                                                                                                                                                                                                                                                                                                                                                                      In""""'
                                   ....... s:o
                                           0.5
                                                            NS
                                                                           MB      PROI )UCE NC,                   J !1.CKSor VILLE. L MULTIPLE
                                                                                                                                                                        4,348.7
                                                                                                                                                                                4 .348. 7
                                                                                                                                                                                     CWT
                                                                                                                                                                                                                  ... ....... ...... ..... .. .. ... ... ..
                                                                                                                                                                                                                                                   ,                              .
                                                                                                                                                                                                                                                                           . .. . . . . . ' ... . . .                                                                ... ......... ..
                                                                                                                                                                                                                                                                                                                 4,348.7                  0.0         4348.7                                                              4,348.7
                                            . .. .
                                                                                                                                                                                                                  ········· ·· ······ .. ... .. .......... . ... .... .. .......
                                  ......      '
                                                                                                                                                                                                                                                                                                                                                                     ..... .... .....
                                  ...........
Claim No. 20-005177




                                                                                                                                                                                                                  .   ······· ·· ···· ·· ... .. ..... .. .. . , .. ..... .... ........                                                                               ..... ... . ' .. .. .
                                  ... .. . ' . . ..                                                                                                                                                                   . . . ..... ... ... . ........ ... ....         ..   ............. ....                                                                        .... .. .........
                                  ...... ... ..                                                                                                                                                                   ...... ... ....... . ......... ....... ....... , .... .....                                                                                        .. ... ..........
                                  I certify that lo the best of my knowledge and belief all of the informalion on this form is correct and complete and that it will be used lo determine my loss, if any, for damage lo my insured crops.
                                                                                                                                                                                                                                                             I understand that 67. TOTAL                4,348.7 68. SECTION II TOTAL
                                  this Production WorksheeUProof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance                                                                                                                                                                                   4. 348 7
                                                                                                                                                                                                                                                                      Corpora-
                                  lion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions. for damage to my insured crops. I hereby certify lhat
                                                                                                                                                                                                                                                              the acreage reports for each insured crop that I        69. SECTION I TOTAL
                                  submitted are true and correcl and lhat all documents or copies of documenls that I have submitted in support of my insurance claim are true, correct and complele. I hereby authorize you to inspect                                                                                                                                                                                               0
                                                                                                                                                                                                                                                                 any and all scale lickets, warehouse receipts,
                                  inventory records and any other documents thal pertain to the crop I have harvested and marketed or that I now have in my possession wherever localed. I also hereby expressly authorize you lo
                                                                                                                                                                                                                                                             inspect and copy any and all records of the Farm              70. UNIT TOTAL
                                  Service Agency of the USDA, consent to lhe release of the records that pertain lo my farming operation, my production history, and my compliance with program requirements. I also understand                                                                                                                                                                                           4 , 348 7
                                                                                                                                                                                                                                                               that failure to report completely and accurately
                                  may result in sanctions under my policy, including but not limited to voidance of lhe policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730
                                                                                                                                                                                                                                                               and any other applicable federal statutes).          71. ALLOCATED PROD                                                                                              0.0
Policy No. MP-0750018




                                  Under penalties of perjury, I certify that: 1. My taxpayer identification number shown on this form is correc, 2. I am not subject to backup withho~ing as aresull of afailure lo report all interest or dividend income,
                                                                                                                                                                                                                                                            and 3. I am aUnrted States (U.S.) citizen or other U.S.  72, TOTAL APH PROD
                                  person. The Internal Revenue Service does not require your consenl to any pro,.;sion of~~ocument other than the certif~al~ns required to avoid backup withholding.                                                                                                                                                                                                                     4 . 348 . 7
                                                                                                                                                 I             ,
                                  73. Adjuster's S9nature                               Date                                                                                         Date
                                                                                                                                                                                                                        Unit                 Total                                                 Price
                                                                                                                                                                                                                                          Production = Deficiency                                                                                 E~imated
                                  73, Adjuslers S9nature
                                                                                     WBt 08/10/2020
                                                                                                                      ~~ffi                                                             08/10/2020                    Guarantee            to Count
                                                                                                                                                                                                                                                                                          X
                                                                                                                                                                                                                                                                                                  Election        X         Share          =      In emnity
                                                                                                                                                                                                                                                                                                                                                                 SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIM-
                                                                                            Date                      74, lnsured's Signalure                                        Date
                                                                                                                                                                                                                                      I 4,348.7                                                                                                                  /NATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                                                             08/10/2020                                                                                 08/10/2020                    7,597.0
                                                                                                                                                                                                                                      I                        I      3,248.3
                                                                                                                                                                                                                                                                                          I      $12.25
                                                                                                                                                                                                                                                                                                                  I        0 .500
                                                                                                                                                                                                                                                                                                                                           I      $19 . 896
                                                                                                                                                                                                                                                                                                                                                                 COMPANY/AGENT COPY                                RH-5008-2019
                                                                                                               Case 3:18-bk-04194-JAF                                                             Doc 165-4                            Filed 04/07/21                              Page 338 of 372
                                   Company:AGRI GENERAL INSURANCE COMPANY
                                                                                                                                                                                                                                                                                                                                                                                                      .. .              .   ... .   -
                                                                                                                                                                           Crop Insurance Serviced by Rain and Hail                                           POLICY NO.            CLAIM NO.                  FIELD              ADJUSTER              I LOSSTYPE                        BATCH DATE I PAGE
                                     PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                                       MP-0750018           20-005177                    BGS                      WBA            I               u                 08110,2020           I
                                                              PRODUCER/OWNER INFORMATION                                                                                           AGENCY INFORMATION                                                         CROP/PLAN            UNIT NO.           I INTENDED USE I            PRICE/LEVEL                 ICROPYEAR LOCATION DESCRl~TION
                                                                                                                                                                                                                                                               84-PTATO                                                                                                               49 9 S 27 E
                                    ONEIDA POTATO EXCHANGE
                                    581B FIRE LN
                                                                                                                                                         PROGRESSIVE AG
                                                                                                                                                         417 38TH ST SW STE A                                                                                   90-APH             2. 00 OU           I         OT            I $12.25          o.so          I         2020         BIG FIELD EAST

                                    RHINELANDER. WI 54501 - 0000                                                                                         FARGO . ND 58103 - 650B                                                                                              31 - Excess
                                                                                                                                                                                                                                                       CAUSE(S) OF DAMAGE 'Mni•+   ·-    .                          ·,t
Document Name: Signed Claim.pdf




                                   PHONE                              SSN/EIN                            ENTITY                                           PHONE                                                CODE                                       DATE(S) OF DAMAGE                     04/2020
                                   715-272-1192                       XXXXX4830                         LLC                                               701 - 277-9210                                       777230                                   INSURED CAUSE %                              100
                                   STATE: FLORIDA                                                        CODE:             9                             COUNTY PUTNAM                                             CODE: 107                           LOSS PAYABLE TO ME AND
                                  lsi::r.TlnN • Ar'oc•,_,... 11000111c::cn 00f'\n11r.r1nN 11r.1n 11n 111srM1=Nrs                                                                                                                                       NO OTHERS
                                   A. ACTUARIAL                                                                                                                                                                           8. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                             D. STAGE GUARANTEE
                                    ~OIICY      16          17        18                         19               20            21         22-24         26-28                                29               30            31     32a Moisture 'A    33                        34               35               36                 37                           38
                                   /Yield      Field    Multi-Crop Reported
                                                                     ,, ___                  Detem,ined        Interest                  Type/Class Irr, Cropping,              Farm                          Use of      Appraised                 Shell%,                  Production         Quality        Production          Uninsured                                               Per
                                    I lno       ,n            r'Nio                                            n , Cho,o       r,,_.     1,c,.h_('b«          ~;~,'.!~~~      c_,,_, ~n
                                                                                                                                                                                          c, ___
                                                                                                                                                                                                            ho~ ooo
                                                                                                                                                                                                                          •-•--"- '   32b Factor    F~~t2(_or                 p,.,,nA           c--,--          r,_,, nA            """"""             T0   • 0   1 In rn,,nl             ho,o                  To,ol
                                     8. 0                                                                                    RPB(2610 IRRIGATE[                                                                 H                        ............
                                    24.0                       NS             45.0                     45 .0         0.5 000             (20)                                     1395        H               N/A                                                                                                                                                                           214 .4                     9,648
                                                                                                                                                                                                                                         ........ .. .
                                                                                                                                                                                                                                         . . .. . . .. . ..


                                                                                                                                                                                                                                         . . . . . ... ....


                                                                                                                                                                                                                                         .. .... .....

                                                     39. TOTALS              45 .0                     45.0 OTHER PERSON SHARING: BOARDWALK FARMS                                                                                                         42.TOTAL~                         0                                 0                  0                              0                                9 .648 .0
                                  40. Quality: TW       •
                                                       KO             •
                                                              Aflatoxin    Vomitoxin     •                     •    Fumonisin        •    Garlicky       •    Dark Roast      •    Sclerotinia      •    Ergoty     •   CoFo    •      Other   •      None Ill!          41. Do any mycotoxins exceed FDA, State or other health organization maximum lim its? Yes                                           •        No Ill!

                                      1st Notice
                                                 14. Daters Notice of Loss
                                                          I
                                                         2nd Notice        Final Notice
                                                                                                                    i Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes •                                                                                 No llll
                                    03/16/2020        04/30/2020                                                      Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes                                                                           •    No Ill!

                                  SECTION II • HARVESTED PRODUCTION                                            43. Date Harvest Completed: 05109/2020                              44. Is damage similar to other farms in the area? Yes !lj{ No •                              45. Assignment of Indemnity? Yes • No Ill! 46. Transfer of Right to Indemnity? Yes • No Ill!
Division 8




                                  A. MEASUREMENTS                                                                 8. GROSS PRODUCTION                                                          C, ADJUSTMENTS TO HARVESTED PRODUCTION
                                   47a Share          48           49          50              51         52            53               54                     55                   56             57            58a torei~n                                                                   61                 62              63                                       65                       66
                                                     Multi-                                                                                                                                                                              59a Moisture %     60a Test WT                                                                              64a Value
                                                                Length or                                               Net                                    Gross               Bu. Ton.        Shell/      .... Mi\~c,,I., .. ..   ................. .........  ..... ..                 Adjusted          Production      Production              .
                                                                                                                                                                                                                                                                                                                                               . . . . . . . . . . . . . . Quality               Production
                                  47b Field ID       9~~        r,;,~o lo,   \A/;o • h       f'\ooth
                                                                                                       Deduc-
                                                                                                        linn       ,(',,h;, Cool
                                                                                                                                   Conversion
                                                                                                                                       Corio,                D,ov<,,rtlon
                                                                                                                                                                                    Lbs.
                                                                                                                                                                                                   ~~J.'!:.        58b Factor
                                                                                                                                                                                                          59b Factor               60b Factor           D,oo,,,tlon
                                                                                                                                                                                                                                                                                                                 Notto
                                                                                                                                                                                                                                                                                                                                o,~n•            64b Mkt Price
                                  ....... 9...5                                                                                                           ""''                                                                                                      rmonl                                                                                                  CorlN                     In   r.n .. nt

                                                                          s,iratoi a Po ato Chips, F Wayni e, In 8446                                    442.6                 ... ...... ..... ... . .... .... .. .... . ... ............. .                                          . .. ..... .......
                                           8.0        NS                                                                                      442.6           CWT                                                                                             442.6    0 .0    442.6                                                                                                                                  442.6
                                  .... ... 0.5
                                            s'.'b NS                S¥ato~ a Po ato Cnips, F Wayn1 ~, In 8449                                            443.8
                                                                                                                                                                               ······· ·········· .... .. ..... ...... . ..... ..... ,. .... .                                         .. .... ......
                                                                                                                                              443.8           CWT                                                                                             443.8    0 .0    443 . 8                                                                                                                                443.8
                                                                                                                                                                                                                                                      .
Claim No. 20-005177




                                  ....... 0...5
                                           8.0        NS
                                                                    S¥ato~ a Pot ato Chips, F Wayn, In 8450
                                                                                                                                              442 .o
                                                                                                                                                    e,   442.0
                                                                                                                                                              CWT
                                                                                                                                                                               ... .... ... .. .... ... . .. . . .. ..... . . . . .. ... . ' .. . . . .                    .           ... .. .... .... ..
                                                                                                                                                                                                                                                              442.0    0.0     442 . 0                                                                                                                                442.0
                                  ....... 0..$                      S, ratoc a Pot ato Chips, F Wayn, e, In 2464                                         461. 6                .. ........... ... ... .... ... ........ . . . . . ... . .... . .                                     . ....... ... .....
                                           8 .0       NS                                                                                      461.6           CWT                                                                                             461.6    0.0     461.6                                                                                                                                  461.6
                                  .. .... .0...5                    S, rato~ a Pot ato Cnips, F Wayn ~, In 8451                                          468.2                 ... ........ ..... .................. .... .. ... .......
                                           8.0        NS                                                                                      468.2           CWT                                                                                             468.2    0.0     468.2
                                                                                                                                                                                                                                                                                       ···············
                                                                                                                                                                                                                                                                                                                                                                                                                      468.2
                                  I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it will be used to detemiine my loss, if any, for damage to my insured crops. I understand that
                                  this Production WorksheeUProof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal CrOiJ Insurance Corpora- 67. TOTAL 5,655.2 68. SECTION II TOTAL                                                                                                                     5.655.2
                                  lion, an agency of the United States Department of Agnculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I
                                  submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authonze you to inspect any and all scale tickets, warehouse receipts,      69. SECTION I TOTAL                                                                                                                 0
                                  inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize youto inspect and copy any and all records of the Farm
                                  Service Agency of the USDA, consent to the release of the records that pertain to my famiing operation, my production history, and my compliance with program requirements, I also undei,tand that failure to report completely and accurately                  70. UNIT TOTAL                                                                                             5.655.2
                                  may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014: 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).
                                                                                                                                                                                                                                                                                       71. ALLOCATED PROD                                                                                                               0.0
Policy No. MP-0750018




                                  Under penalties of perjury, I certify that: 1. My taxpayer identif~aUon number shown on this fonn is correct, 2. I am not subject to backup withholding as aresult of a failure to report all interest or dividend income, and 3. I am a Untted States (U.S.) citizen or other U.S.                           72. TOTAL APH PROD                                           5,655.2

                                  73. Adjusters Signature                                Dale
                                                                                                                    -
                                  person. The Internal Revenue Service does not require your consent to any provision of lhis;,ument other than the certifications requiredto avoid backup withholding.

                                                                                                                   74.,S~SJ,ffi~
                                                                                                                                          -     /
                                                                                                                                                                 .                Date                                                    Total
                                                                                                                                                                                                                  Unil                 Production = Deficiency                     Price                   Share              EsJimated
                                                                                 W8t      08/10/2020               -ff.,K?'[A,                                                       08/10/2020                 Guarantee
                                                                                                                                                                                                                                                                            X
                                                                                                                                                                                                                                                                                  Election
                                                                                                                                                                                                                                                                                                 X
                                                                                                                                                                                                                                                                                                                          =   In emnity
                                                                                                                                                                                                                                        to Count                                                                                               SEE REVERSE SIDE OF THIS FORM FOR NONO/SCRIM-
                                  73, Adjusters Signature                                Date                      14. lnsured's stgnarore                                        Date
                                                                                                                                                                                                                 9,648.0               5,655.2            I    3.992.8      I     $12. 25                                 I                    /NATION STATEMENTANO PRIVACY ACT STATEMENT:
                                                                                          08/10/2020                                                                                 08/10/2020                                 I                         I                 I                    I         0 .500
                                                                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                                                                              $24. 456
                                                                                                                                                                                                                                                                                                                                               COMPANY/AGENT COPY                                    RH-5008-2019
                                                                                                                Case 3:18-bk-04194-JAF                                                       Doc 165-4                             Filed 04/07/21                                         Page 339 of 372
                                                                                                                                                                                                                                                                                                                                                                                                    I   ••-'-         •     I    I
                                    Company: AGRI GENERAL INSURANCE COMPANY                                                                                        Crop Insurance Serviced by Rain and Hail                                               POLICY NO.                      CLAIM NO.                       FIELD         ADJUSTER               I LOSSTYPE               BATCH DATE        I     PAGE
                                      PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                                  MP-0 750 018                    20-00 5177                      BG8                 WBA              I            u            08110 12020      I
                                                                        PRODUCER/OWNER INFORMATION                                                                           AGENCY INFORMATION                                                           CROP/PLAN                       UNIT NO.            I INTENDED USE I          PRICE/LEVEL                ICROP YEAR LOCATION DESCRWTION
                                     ONEIDA POTATO EXCHANGE                                                                                           PROGRESSIVE AG                                                                                       84-PTATO
                                                                                                                                                                                                                                                            90 - APH                      3 04 OU             I           OT        I $12 25           o. 75       I        2020
                                                                                                                                                                                                                                                                                                                                                                                        c5\o1M 29 E
                                     5B1B FIRE LN                                                                                                     417 38TH ST SW STE A
                                     RHINELANDER . WI 54501-0000                                                                                      FARGO. ND 58103-650B                                                                           CAUSE(S) OF DAMAGE                             31 - Exc ess
                                                                                                                                                                                                                                                                                                Mn i ct               '    ;t
Document Name: Signed Claim.pdf




                                    PHONE                   SSN/EIN             ENTITY                        PHONE                                                                                     CODE                                          DATE(S) OF DAMAGE                                04/2020
                                     715-272-1192           XXXXX4830          LLC                           701-277- 9210                                                                              777230                              INSURED CAUSE %            100
                                   STATE: FLORIDA                               CODE:     9                 COUNTY: FLAGLER                                                                                 CODE: 35                      LOSS PAYABLE TO ME AND
                                   SFr.TION • t.r'QJ::A""' Ann"Aleti::n DD/"'11'11 Jr.TION AMI'\ t.l'IJLJSTMFNTS                                                                                                                          NO OTHERS
                                   A. ACTUARIAL                                                                                                                                                                       B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD                                                                                                    D. STAGE GUARANTEE
                                    t'OIICY  16       17        18        19         20     21       22-24       26-28                                                                   29             30                31    32a Moisture 'I<    33        34       35         36        37                                                                         38
                                    / Yield Field Multi-Crop Reported Determined Interest        Type/Class Irr, Cropping, Farm                                                                        Use of         Appraised                  Shell %,  Production Quality Production Uninsured                                                                                        Per
                                     I ;no               1n                                                                  o,.,.                     ~!J.?.~~~                                                                  32b Factor     Factor or
                                                                     rNio           '"''"                       n, 0h,-,             1,0 .. s _r1o,                   0 ••,. ,   •in   0, . . .        •r,oono         Pnlonllol                               \/,1...                 PreOA              Corin,           PnotOA         r, .. ,o,          Tntol In rn .. nl           Or,o                T, ,.,
                                     3.0                                                                                             1 RP8(2610       IRRIGATE[                                          H
                                    22 . 0
                                                                                                                                                                                                                                        ... ..... .. ..
                                                                        NS            51.7              51.7        0.5 000                              (20)                389         H              N/ A                                                                                                                                                                               185 .3                9,580
                                                                                                                                                                                                                                        .. .. .... ....
                                                                                                                                                                                                                                        ... ........ .
                                                                                                                                                                                                                                        .... ... . . .. .
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                                        ... . . . . . . . .

                                                              39. TOTALS              51.7              51.7 OTHER PERSON SHARING: JULINGTON CREEK FARMS                                                                                              42.TOTALS                                    0                                0                  0                           0                         9.580.0
                                   40. Quality: TW • KO • Aflatoxin • Vomitoxin • Fumonisin • Garlicky • Dark Roast • Sclerotinia • Ergoty • CoFo • Other • None 18!                                                                                                       41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes D No 18!

                                      1st Notice
                                                 14. Date(s Notice of Loss
                                                         2nd Notice I      Final Notice                            i Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes • No Ii!!
                                    03/16/2020        04/30/2020                                                     Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes                                                                                •    No 18!

                                  SECTION 11 • HARVESTED PRODUCTION 43. Date Harvest Completed: 06/11/ 2020                                           44. Is damage similar to other farms in the area? Yes Jg No                         45. Assignment of Indemnity? Yes  • No Ii!! 46. Transfer of Right to Indemnity? Yes       •
                                                                                                                                                                                                                                                                                                                                   No Ii!!                                                               •
Division 8




                                  A. MEASUREMENTS                            B. GROSS PRODUCTION                                                               C. ADJUSTMENTS TO HARVESTED PRODUCTION
                                   47a Share    48       49     50 51   52      53     54         55                                                    56       57        58a Forei~n                                                                  61
                                                                                                                                                                                              59a Moisture %                                                         62         63                           65              66
                                               Multi- Length or
                                                                                Net              Gross                                                Bu. Ton. Shell/ ... M,l~ri;i\ %.. .. ..................               . ..60a Test WT
                                                                                                                                                                                                                                 ........  .....     Ad1usted
                                                                                                                                                                                                                                                                                            64a Value
                                                                                                                                                                                                                                                                 Production Production ...........   .... Quality
                                  47b Field ID                ~~~~    Deduc-
                                                                        ln;omolo,
                                                                                    Conversion
                                                                                     IA/lnlh    nonlh    1;on     (',,hir Coo, Corine Ouv<,.rl;on
                                                                                                                                                       Lbs.
                                                                                                                                                       rwt                  58b Factor       g~J.~'.
                                                                                                                                                                                                 59b Factor                      60b Factor         O,nn ...Hnn
                                                                                                                                                                                                                                                                   Notto
                                                                                                                                                                                                                                                                   r,,,,nl   P,•. n,      64b Mkt. Price  Con,ne
                                                                                                                                                                                                                                                                                                                         Production
                                                                                                                                                                                                                                                                                                                          lo""""'
                                            0. 5                             MB PRO )UCE NC,                    J rl.CKSOI VILLE. L 12 LOADS 5,641. 5                  .. .... ......... .. ... ... . . . . . . . . . . . . .... .... .. ..... ..
                                   .... ... :fb                NS
                                                                                                                                                                                                                                                                                        . ... ...........
                                                                                                                                             5,641. 5      CWT                                                                                        5,641.5          0.0 5641.5                                              5 , 64 1.5
                                   ...........                                                                                                                                                           ···· ·········· ··· ..... ..... ..... ... .. ... ... .. .......                                                                              . .... .. ........
Claim No. 20-005177




                                   ..... ......                                                                                                                                                          . ......... .. .. ...     ....... ......... .. ··· ···· ·•·" ·····                                                                           .... ..... ......
                                  ... ........                                                                                                                                                           ... ......   .. . . ... . ..    ... .... ........ ..            . ...   .. ....... .                                                         . ....... .. .....
                                  . . . . ..   .. . ..                                                                                                                                                   .. .... .... ....... .. .. .... ... ....... .. .. .. . .. .. ....                                                                            .. ....... .... ..
                                  I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that it will be used to determine my loss, if any, for damage to my insured crops. I understand that
                                  this Production WorksheeUProof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal CropInsurance Corpora- 67. TOTAL                  5, 641.5 68. SECTION II TOTAL                                                                                                 5 , 64 1.5
                                  tion , an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to polk:y provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I
                                  submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are lrue, correct and complete. I hereby authorize you to inspect any and all scale tickets, warehouse receipts,    69. SECTION I TOTAL                                                                                                               0
                                  inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm
                                  Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately               70. UNIT TOTAL                                                                                            5 641. 5
                                  may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).
                                                                                                                                                                                                                                                                                       71 . ALLOCATED PROD                                                                                                                0. 0
Policy No. MP-0750018




                                  Under penalt~s of perjury, I certify that: 1. My taxpayer identificationnumber shown on this form is correcl 2. I am not subject to backup wnhhoiding as a result of a failure to report all interest or dividend income, and 3. I am a Unned States (U.S.) citizen or other U.S.
                                  person. The Internal Revenue Service does not require your consent to any provision o~ document other than the certifications required to avoid backup wnhhoiding.
                                                                                                                                                                                                                                                                                                                                                       72. TOTAL APH PROD                                5, 641.5

                                  73. Adjuster's S~nature                                      Date              174. 11),S~Sjl\l~                                        Date
                                                                                        WB~ 08/10/ 2020                                                                                                     Unit                 Pro~J~!ion = Deficiency                           X      Price           X        Share        =   Estimated
                                                                                                                    7'-"""e   I                                              08/10/2020                   Guarantee                                                                      Election                                   Indemnity
                                                                                                                                                                                                                                  to Count                                                                                                          SEE REVERSE SIDE OF THIS FORM FOR NONO/SCRIM-
                                  73. Adjuster's Signature                                     Date               74. lnsured's Slglt"ature                               Date
                                                                                                                                                                                                                            I
                                                                                                08/1 0/ 2020                                                                 08/10 / 2020                  9,580. 0
                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                   5,641.5
                                                                                                                                                                                                                                                      I       3. 938.5
                                                                                                                                                                                                                                                                                   I    $12 .25
                                                                                                                                                                                                                                                                                                          I        0 .500       I
                                                                                                                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                                                                                                                    $24,123         /NATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                                                                                                                                                                                                                                                                                                                    COMPANY/AGENT COPY                          RH-5008-2019
                                                                                                       Case 3:18-bk-04194-JAF                                                         Doc 165-4                         Filed 04/07/21                                  Page 340 of 372
                                    Company:AGRI GENERAL INSURANCE COMPANY
                                                                                                                                                                                                                                                                                                                                                                                   . ·--- ' ...,,   '
                                                                                                                                                                 Crop Insurance Serviced by Rain and Hail                                     POLICY NO.                CLAIM NO.                FIELD                ADJUSTER                I   LOSS TYPE          BATCH DATE I PAGE
                                     PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                       MP-0750018                20-005177                BGB                     WBA                  I            u          0011012020 1
                                                               PRODUCER/OWNER INFORMATION                                                                                 AGENCY INFORMATION                                                  CROP/PLAN                 UNIT NO.         I INTENDED USE I             PRICE/LEVEL                 ICROPYEAR LOCATION DESCRIPTION
                                                                                                                                                                                                                                               84-PTATO                                                                                                              30 12 S 29 E
                                    ONEIDA POTATO EXCHANGE
                                    5818 FIRE LN
                                                                                                                                                  PROGRESSIVE AG
                                                                                                                                                  417 38TH ST SW STE A                                                                          90-APH                  4.06 OU          I       OT               I $12.25          o_75          I        2020      29 12 S 29 E
                                                                                                                                                                                                                                                                                                                                                                    BACK. 001[
                                    RHINELANDER . WI 54501-0000                                                                                   FARGO . ND 58103-6508                                                                   CAUSE(S) OF DAMAGE                     31 - Excess
                                                                                                                                                                                                                                                                              Mni """"'"'°•i nit
Document Name: Signed Claim.pdf




                                    PHONE                       SSN/EIN                 ENTITY                      PHONE                                                                      CODE                                       DATE(S) OF DAMAGE                         04/2020
                                    715-272-1192                XXXXX4830              LLC                          701-277-9210                                                               777230                               INSURED CAUSE%            100
                                   STATE: FLORIDA                                       CODE:   9                 COUNTY: FLAGLER                                                                  CODE: 35                       LOSS PAYABLE TO ME AND
                                  ISECTl()tJ • t,('l;>j:::/,(.:j::: t,ppi;,1, 1c:i=n PRnnur.TtnN t,tJn 1,n IIJSTMFNTS                                                                                                             NO OTHERS
                                   A. ACTUARIAL                                                                                                                                                             B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD
                                    ~011cy                                                                                                                                                                                                                                                                                                                         D. STAGE GUARANTEE
                                            16         17             18            19       20   21     22·24         26-28                                                      29           30               31                         33        34       35         36         37
                                                                                                                                                                                                                        32a Moisture '¼                                                                                                               38
                                   /Yield Field Multi-Crop Reported Determined Interest                Type/Class Irr, Cropping, Farm                                                         Use of        Appraised                   Shell%,   Production Quality Production Uninsured                                                                              Per
                                                 1n                                                                  •,.,                              ~;f!?~~                                                                          Factor or
                                     lino                   f'Nio       hreoo            Areoo         nr   Oh,..               I 10 .. h_f'la«                     o.,,,, "'n   o,,oo       Areaoao         Dn>no.a, <   32b Factor             11,-,,,.           Pro (IA         Cno>.,           • •• , (\A         r_,,,,oc            Tntolln rn,,nl            '"'"             Tn>•<
                                     2.0
                                    11.0
                                                                                                                       RPB(2610 IRRIGATE[                                                       H                             . .. ...... .
                                                                                                                                                                                                                            . .                  Optic ns: YAYC
                                                               NS         114.0              114. 0              1 000             (20)                                  310      H            N/A                                                                                                                                                                      199 .5           22 . 743
                                                                                                                                                                                                                            ... .........
                                                                                                                                                                                                                            ..... .. .. .. .

                                                                                                                                                                                                                            ........ ...
                                                                                                                                                                                                                            ............

                                                   39. TOTALS             114.0              114.0 OTHER PERSON SHARING:                                                                                                                  42.TOTAL~                             0                                 0                  0                         0                      22.743.0
                                   40. Quality: TW • KD • Afiatoxin • Vomitoxin                       •     Fumonisin       •     Garlicky        •    Dark Roast   •    Sclerotinia     •   Ergoty   •    CoFo    •    Other     •   None 181              41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes • No 181

                                      1st Notice
                                                 14. Date(s Notice of Loss
                                                           I     2nd Notice             Final Notice         iIs any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes D No 181
                                    03/16/2020                 04/30/2020                                     Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes     No 181                                                           •
                                   SECTION II • HARVESTED PRODUCTION 43, Date Harvest Completed: 06/11/2020                                                              44. Is damage similar to other farms in the area? Yes
                                                                                                                                                                                                         ~ No                                               •
                                                                                                                                                                                                                        45. Assignment of Indemnity? Yes No 181 46. Transfer of Right to Indemnity? Yes D No li!I •
Division 8




                                  A. MEASUREMENTS                                                       B. GROSS PRODUCTION             C, ADJUSTMENTS TO HARVESTED PRODUCTION
                                   47a Share    48       49                  50 51                 52      53     54         55  56        57       58a Forei~n                                                                       61          62         63                              65        66
                                               Multi- Length or
                                                                                                           Net                Bu. Ton. Shell/ .. .. M,.t~ciel ½. __ .. 59a
                                                                                                                            Gross                                              .. .. Moisture    %
                                                                                                                                                                                      ....... .....            60a Test WT
                                                                                                                                                                                                          ......    ...... ...                Production Production . . 64a    Value
                                                                                                                                                                                                                                                                        . . . . . ... ' ..                                                        .
                                  47b Field ID f~~ n;omoto,                                      Deduc-        Conversion                                                                                                          Adjusted                                                Quality Production
                                                                        """'" C\onth linn lr,,h;n c.,, <'ontn, D,,vi,,n,;M
                                                                                                                                Lbs.
                                                                                                                               r ..,,    ~~J.~~      58b Factor                   59b Factor                    60b Factor        D,nS,,nlinn
                                                                                                                                                                                                                                                Notto
                                                                                                                                                                                                                                                                      64b Mkl. Price
                                  ....... i.b1                                                                                                                                                                                                  """"'     Pro-OA
                                                                                                                                                                                                                                                                                           "'"'"'   torn,m,

                                                      NS
                                                                    MB f PRC DUCE I NC, ACKSO \!VILLE. FL SEVERAL 16,957.1                      ·············       ···  · .............        ..    ..  .....   .......  . .. .                                   . ....  ....  ....  ..
                                                                                                                     16,957.1       CWT                                                                                            16,957.1         0.0   16957.1                                       16,957.1
                                  ...........                                                                                                                                                              .
                                                                                                                                                . . . . ' . . . .. .. .. . . . .. . . . . ... . . . . . . ·· · ···•·••O, ••···        .                             .. .... ... ......
                                                                                                                                                                                                           ...... .. . ... ............... . . . . . . . . . . .. . . . . .
Claim No. 20-005177




                                  ...........                                                                                                                                                  . .......                                                                                                                           ... . . . . ... . . . . .
                                  .... .......                                                                                                                                                 ····· · " ' " ' ... .     ········· ········ · .. . . .. . .. . ... .. . .                                                          .. ...... .......
                                  ...........
                                                                                                                                                                                               ··········· ···"· .................. ..... .. ..........                                                                            . ......... ....
                                  I certify that to lhe best of my knowledge and belief all of Ille information on this form is correct and complete and that it will be used lo determine my loss, if any, for damage lo my insured crops. I undersland that
                                  this Production WorksheeUProof of Loss and supporting papers are subject lo audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora- 67. TOTAL 16 , 957.1 68. SECTION II TOTAL                                                                                         16.957.1
                                  lion, an agency of the United States Department of Agriculture (USDA). I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certifythal the acreage reports for each insured crop that I
                                  submitted are true and correct and Iha\ all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you lo inspect any and all scale tickets, warehouse receipts,    69. SECTION I TOTAL                                                                                   0
                                  inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever localed. I also hereby expressly authorize yo<Jlo inspect and copy any and all records of the Farm
                                  Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production hislory, and my compliance with program requirements. I also under,land that failure to report completely and accurately               70. UNIT TOTAL                                                                      16 95 7 .1
                                  may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).
                                                                                                                                                                                                                                                                                       71 . ALLOCATED PROD                                                                                  0.0
Policy No. MP-0750018




                                  Under penalties of perjury, I certify that: 1. My lax payer identif~ation number shown on this form is correc, 2. I am not subject to backup wilhho~ing as a result or a failure lo report all interest or dividend income, and J. I am a Unrted Slates (U.S.) citizen or other U.S.
                                                                                                                                                                                                                                                                                                                                    72. TOTAL APH PROD                             16 , 957 .1
                                  person. The Internal Revenue Service does not require your consent to any provision of lhis document other than the certifications required to avoid backup withholding.
                                                                                                                            _,,-,                 ,.
                                  73. Adjuster's $~nature                        Date                                                                                   Date
                                                                                             '7                                                                                                                         Total
                                                                              WBA 08/10/2020 1- r4 r / e d~~                                                               08/10/2020
                                                                                                                                                                                                  Unit             - Produclion           =    Deficiency       X      Price         X       Share         =      Estimated
                                                                                                     ~ '                                   'j,;/                                                Guarantee             to Count                                        Election                                    Indemnity
                                                                                                                                                                                                                                                                                                                               SEE REVERSE SIDE OF THIS FORM FOR NONO/SCRIM-
                                  73. Adjuslers S~nature                         Date         74. lnsureU"S'tiig!ralure                                                 Dale
                                                                                  08/10/2020                                                                               0B/ 10/ 2020          22 .743 .0
                                                                                                                                                                                                                   I    16 ,957.1
                                                                                                                                                                                                                                          I    5.785. 9
                                                                                                                                                                                                                                                                I     $12 .25
                                                                                                                                                                                                                                                                                     I       1.000         I
                                                                                                                                                                                                                                                                                                           I
                                                                                                                                                                                                                                                                                                                  $70. 877     /NATION STATEMENT AND PRIVACY ACT STATEMENT
                                                                                                                                                                                                                                                                                                                               COMPANY/AGENT COPY                                RH-5008-2019
                                                                                                                     Case 3:18-bk-04194-JAF                                                                 Doc 165-4                                  Filed 04/07/21                                          Page 341 of 372
                                                                                                                                                                                                                                                                                                                                                                                                                               PAGE1 of1
                                   Company:AGRI GENERAL INSURANCE COMPANY                                                                                                         Crop Insurance Serviced by Rain and Hail                                                      POLICY NO.                      CLAIM NO,                    FIELD                ADJUSTER                  I LOSSTYPE                BATCH DATE I PAGE
                                     PRODUCTION WORKSHEET/PROOF OF LOSS                                                                                                                                                                                                         MP-0750018                     20-005177                     BG8                          WBA              I            u              0811012020       I
                                                                       PRODUCER/OWNER INFORMATION                                                                                           AGENCY INFORMATION                                                                  CROP/PLAN                      UNIT NO.           I INTENDED USE I                 PRICE/LEVEL                 ICROPYEAR LOCATION DESCRIPTION
                                    ONEIDA POTATO EXCHANGE
                                    5818 FIRE LN
                                                                                                                                                                 PROGRESSIVE AG
                                                                                                                                                                 417 38TH ST SW STE A
                                                                                                                                                                                                                                                                                 84-PTATO
                                                                                                                                                                                                                                                                                  90-APH                        4. 09 OU          I
                                                                                                                                                                                                                                                                                                                         31 - Excess
                                                                                                                                                                                                                                                                                                                                             OT              I $12.25 o. 75                    I        2020
                                                                                                                                                                                                                                                                                                                                                                                                                  J5~rml2r5     29 E


                                    RHINELANDER , WI 54501 - 0000                                                                                                FARGO. ND 58103-6508                                                                                     CAUSE(S) OF DAMAGE :Mr"'li""+-,, ....... •n ... ,_,...;,,.,;1-
Document Name: Signed Claim.pdf




                                    PHONE                   SSN/EIN                 ENTITY                 PHONE                                                                                                        CODE                                                DATE(S) OF DAMAGE                               04/2020
                                    715-272 - 1192           XXXXX4830             LLC                     701-277 -9210                                                                                                777230                                             INSURED CAUSE %                                     100
                                    STATE: FLORIDA                                  CODE:   9             COUNTY: FLAGLER                                                                                                   CODE: 35                                      LOSS PAYABLE TO ME AND
                                  l!:i=r.TlnN • l\l"'DC:111':C: IIDDDI\ ICtC:l"I PRnn11r.TlnN 4N n t.nJUSTMENTS                                                                                                                                                           NO OTHERS
                                   A. ACTUARIAL                                                                                                                                                                                        B. POTENTIAL YLD PER ACRE C. TOTAL POTENTIAL PRODUCTION YIELD
                                    ~011cy                                                                                                                                                                                                                                                                                                                                                                       D. STAGE GUARANTEE
                                                  16       17        18                               19                20              21         22-24         26-28                                  29              30                  31                                                              34
                                                                                                                                                                                                                                                   32a Moisture% 33                                                          35                 36                    37                           38
                                    /Yield       Field Multi-Crop Reported                        Detem1ined         Interest                    Type/Class Irr, Cropping,                Fam1                         Use of           Appraised               Shell %,                                Production          Quality         Production             Uninsured                                           Per
                                     Iino             Ir'\          /"N<o          ··-·                              n,~•--·           Ric,      I JQ.,hJ'locc        ~;~:+~:~        Qo,lo l •in     ~bno         Or,oono               Dnlonllol   32b Factor Factor
                                                                                                                                                                                                                                                                 1/olo,o
                                                                                                                                                                                                                                                                        or
                                                                                                                                                                                                                                                                                                            PreOA           <:oeln,              Dncl   OA             ,..,,,coc          Tntol In /'no,nl
                                                                                                                                                                                                                                                                                                                                                                                                                      '"'"                 Tnlol
                                      4 0                                                                                               RPB(2610 IRRIGATE[                                                               H                                 .... ........
                                    21. 0                              NS           28.0                    28.0                  1 000             (20)                                    396         H              N/A                                                                                                                                                                                              229.5                  6.426
                                                                                                                                                                                                                                                           ........ .. ..

                                                                                                                                                                                                                                                           ·· ········ ··
                                                                                                                                                                                                                                                           .... . .... . .
                                                                                                                                                                                                                                                                  '




                                                                                                                                                                                                                                                           ...    . ... . ...
                                                             39. TOTALS             28.0                    28 .0 OTHER PERSON SHARIN G:                                                                                                                                    42.TOTALS                                   0                                    0                      0                        0                             6.426.0
                                  40. Quality: TW     KO        •
                                                            Aflatoxin       •
                                                                          Vomitoxin           •                     •     Fumonisin          •    Garlicky       •    Dark Roast      •     Sclerotinia       •    Ergoty      •     CoFo      •       Other     •      None 18!                   41. Do any mycotoxins exceed FDA, State or other health organization maximum limits? Yes                                            •      No 18!

                                      1st Notice
                                                14, Daters Notice of Loss
                                                                   I     2nd Notice                 Final Notice           i Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was planted and incurred an indemnity within the same crop year? Yes • No Ill!
                                    03/16/2020                         04/30/2020                                                Is any acreage of the damage crop(s) considered a second crop following a first insured crop which was prevented from being planted within the same crop year? Yes                                                                                              •      No 18!

                                  SECTION II• HARVESTED PRODUCTION                                                   43. Date Harvest Completed: 06/11/2020                                 44. Is damage similar to other farms in the area? Yes jg No 45. Assignment of Indemnity? Yes            •                                                        •   No Ill!      46. Transfer of Right to Indemnity? Yes                  •      No Ill!
Division 8




                                  A. MEASUREMENTS                                                                       B. GROSS PRODUCTION                                                          C. ADJUSTMENTS TO HARVESTED PRODUCTION
                                   47a Share                  48       49             50            51         52                53              54                      55                  56               57        SBa Forei2n                                                                                          61                 62                63
                                                             Multi- Length or                                                                                                                                                                            59a Moisture%         60a Test WT                                                                                                                   65                  66
                                                                                                                                 Net                                    Gross              Bu. Ton.          Shell/ . ... Mil.le~,I %...
                                                                                                                                                                                                                                                       ·············· ... . ................                              Adjusted          Production        Production           ....64a
                                                                                                                                                                                                                                                                                                                                                                                        ... Value
                                                                                                                                                                                                                                                                                                                                                                                            .... ... .
                                  47b Field ID               9~~~      lniomoto,    \AtiSth       C,,,nth
                                                                                                            Deduc-
                                                                                                              linn        /'o,hie Coo,
                                                                                                                                          Conversion
                                                                                                                                              Co,ta,                 • ,,.,.,,,11,.
                                                                                                                                                                                            Lbs.
                                                                                                                                                                                             rwt             ~~J.~'.     58b Factor                           59b Factor                         60b Factor              •,,,.,,,.,,.
                                                                                                                                                                                                                                                                                                                                              Notto
                                                                                                                                                                                                                                                                                                                                                 rn .. nt        Coo   r-.s         64b Mkt. Price
                                                                                                                                                                                                                                                                                                                                                                                                            Quality           Production
                                                                                                                                                                                                                                                                                                                                                                                                                                In   r,,,,,
                                                                            MB Ir PRC DUCE INC, ACKSO WILLE. FL 6 LOADS                                                                                                                                                                                                                                                                                      ""'"'
                                  ... .... ii.·o1                                                                                                                                         2 .717.6                      ... ........ ...... ········ ··· ······· .................                                                                                                 . ..............
                                                              NS                                                                                                              2.717.6               C\>fT                                                                                                                   2,717 6                  a.a          2717.6                                                               2,717 6
                                  ...........                                                                                                                                                                           ·· ·· ······ ·· ·... - .. ... .. .... ....... ···· ····· "· ·•·"                                                                                           ····· · ·· · ·· ··"
Claim No. 20-005177




                                  ... ... .... .                                                                                                                                                                        ,,,   .. ... .. .... .. . ......... .. ....                 ..    .. ... ........... .                                                                     . .... .. .... .. ..


                                                                                                                                                                                                                        ·····•···· ···· ··· ... ...... ..... . .. ............. ... .
                                  ...... .. ...                                                                                                                                                                                                                                                                                                                                    . ...... ........
                                  .. .. .. . . .. .                                                                                                                                                                     . . . . . . . . . . ...... '   .. . . . . . .. . . . . . .. . .   ,   .... , . .. .. .....                                                                 ········· ···· ··
                                  I certify that to the best of my knowledge and belief all of the information on this form is correct and complete and that ii will be used to detem1ine my loss, if any, for damage to my insured crops, I understand that
                                  this Production Worksheet/Proof of Loss and supporting papers are subject to audit and approval by us. I understand that this crop insurance is subsidized and reinsured by the Federal Crop Insurance Corpora- 67. TOTAL                2,717.6 68. SECTION II TOTAL                                                                                                                                2 . 717.6
                                  tion, an agency of the United Slates Department of Agriculture (USDA), I accept the Agreed Amount Payable, subject to policy provisions, for damage to my insured crops. I hereby certify that the acreage reports for each insured crop that I
                                  submitted are true and correct and that all documents or copies of documents that I have submitted in support of my insurance claim are true, correct and complete. I hereby authorize you to nspect any and all scale tickets, warehouse receipts,   69. SECTION I TOTAL                                                                                                                                          0
                                  inventory records and any other documents that pertain to the crop I have harvested and marketed or that I now have in my possession wherever located. I also hereby expressly authorize you to inspect and copy any and all records of the Farm
                                  Service Agency of the USDA, consent to the release of the records that pertain to my farming operation, my production history, and my compliance with program requirements. I also understand that failure to report completely and accurately              70, UNIT TOTAL                                                                                                                           2 717.6
                                  may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).
                                                                                                                                                                                                                                                                                      71. ALLOCATED PROD                                                                                                                                           0.0
Policy No. MP-0750018




                                  Under penalties of peQury, I certify that: I. My taxpayer identification number shown on this form is correct, 2. I am not subject to backup wilhho~ing as a result of afailure to report all interest or dividend income, and 3. I am a Un led States (U.S.) citizen or other U.S.
                                                                                                                                                                                                                                                                                                                                                                                    72. TOTALAPH PROD                                  2 .717 . 6
                                  person. The Internal Revenue Ser.ice does not require your consent to ~ovision of~document other than the certifications required to avoid backup withho~ing.
                                  73. Adjusters Signature

                                  73. Adjusters S~nature
                                                                                       WB~
                                                                                              Date
                                                                                               08/10/2020
                                                                                              Date
                                                                                                                        1'4 /lt~
                                                                                                                             .
                                                                                                                        I 7'4,   lnsuredTSignal[Jre
                                                                                                                                                                 hi
                                                                                                                                                                                          Date
                                                                                                                                                                                             08/10/2020
                                                                                                                                                                                          Date
                                                                                                                                                                                                                           Unit
                                                                                                                                                                                                                         Guarantee
                                                                                                                                                                                                                                                          Total
                                                                                                                                                                                                                                                       Production =
                                                                                                                                                                                                                                                        to Counl
                                                                                                                                                                                                                                                                                  Deficiency            X      Price
                                                                                                                                                                                                                                                                                                              Election        X         Share           =    Estimated
                                                                                                                                                                                                                                                                                                                                                             Indemnity
                                                                                                                                                                                                                                                                                                                                                                                SEE REVERSE SIDE OF THIS FORM FOR NONO/SCRIM-
                                                                                                                                                                                                                                               I
                                                                                               08/10/2020                                                                                    08/10/2020                    6,426.0
                                                                                                                                                                                                                                               I
                                                                                                                                                                                                                                                       2,717.6
                                                                                                                                                                                                                                                                            I      3. 708.4
                                                                                                                                                                                                                                                                                                        I     $12 .25
                                                                                                                                                                                                                                                                                                                             I          l. 000          I
                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                             $45 .428           /NATION STATEMENT AND PRIVACY ACT STATEMENT.
                                                                                                                                                                                                                                                                                                                                                                                COMPANY/AGENT COPY                              RH-5008-2019
Policy No. MP-0750018Case 3:18-bk-04194-JAF
                          Claim No. 20-005177                          Doc 165-4
                                                                      Division 8              Filed 04/07/21   Page
                                                                                                          Document    342
                                                                                                                   Name:     of Claim.pdf
                                                                                                                         Signed  372




                                                 PLANTED FIRST INSURED CROP DECLARATION FORM
      Insured Name                                                                                                    Policy Number             Company Name
      ONEIDA POTATO EXCHANGE
                                                                                                                      MP-0750018 AGRI GENERAL INSURANC .. .
     Claim Number                                             Crop Year                                               County
                                                                                                                                      PUTNAM , FLAGLER
                     20-005177                                   2020
         Unit Number
         (First Crop)        Li ne Number     Yield Number          Legal Description/FSN        First Insured Crop   Intended Second Crop Option Number        Acres

       1.02 OU                   5.0               20                      310                  PTATO (0084)                    NIA          1 (NS)                 41

       2.00 OU                   8.0               24                     1395                  PTATO (0084)                    NIA          1 (NS)                 45

       3.04 OU                   3.0               22                      389                  PTATO (0084)                    NIA          1 (NS)              51 .7

       4.06 OU                  2.0                11                      310                  PTATO (0084)                    NIA          1 (NS)               114

       4.09 OU                  4.0                21                      396                  PTATO (0084)                    NIA          1 (NS)                28




      Enter the ai:ii:ilicable oi:ition number(s) in the above table (First Croi:i Planted Acreage):
      1. I certify that I will not plant a second crop on the same acreage where the first insured crop is planted. The first crop premium and indemnity will be
         reduced by 65% if a second crop is planted (by you or another person or entity), insured, and has a payable indemnity (handled in accordance with
         option number three below). You will also be responsible for notifying us of this change in your intentions and repaying any overpayment on the first
         insured crop. (Code NS)
      2. I elect to NOT insure any acreage of a second crop planted on the same acreage as any planted first insured crop in the unit (decision applies to all
         second crop acreage on a first insured crop unit basis) . (Code WI)
      3. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
         provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I also
         agree to accept whatever option results in the greatest number of net dollars between the additional first crop indemnity (less additional
         first crop premium) and any potential second crop indemnity, UNLESS this amount is limited by the terms of the policy provisions. (Code
         IR)
     4. I certify that I will insure the acreage of a second crop planted on the same acreage as any planted first insured crop in accordance with my policy
        provisions (regardless of whether the acreage is insured with a different insurance provider or planted and insured by a different person or entity). I
        have, and am submitting, acceptable records to show that I have double cropped acreage in at least two of the last four crop years in which the
        first insured crop was planted in the county or can show that the applicable acreage was double cropped in at least two of the last four crop years in
        which the first insured crop was grown on it. I also agree that if I have planted more double cropped acres than can be supported by my records, the
        extra acres will be handled in accordance with the applicable option number elected above for such acreage. (Code DC)
     5. I certify that I will plant and insure a second crop on the same acreage where the first insured crop is planted. The first insured crop acreage in this
        situation does not contribute to the first insured crop unit loss which results in such acreage not being subject to an indemnity reduction. This code is
        used when no other multiple cropping code applies to such acreage and a 100% indemnity is applicable. (Code FC)
     A second crop is defined as the next occurrence of planting any agricultural commodity for harvest following a first insured crop on the same acreage.
     A cover crop, planted after a first insured crop and planted for the purpose of haying grazing or otherwise harvesting in any manner, or that is hayed or
     grazed prior to November 1 of the current crop year, or otherwise harvested at any time, is considered a second crop . It is not considered a second crop if
     a volunteer crop or cover crop is not intended to be hayed, grazed or otherwise harvested (i.e. green manure, erosion control etc.), or is hayed or grazed
     on or after November 1 of the current crop year.
     I certify that to the best of my knowledge and belief all of the information on this form is correct. I also understand that failure to report completely and
     accurately may result in sanctions under my policy, including but not limited to voidance of the policy, and in criminal or civil penalties (18 U.S.C. §1006
     and §1014; 7 U.S.C. §1506; 31 U.S.C. §3729, §3730 and any other applicable federal statutes).

                                                                                                                         Date
     lns~u
                                                                                                                               0811012020       Page   1   of      1
    COMPANY/AGEN<;Y COPY             SEE REVERSE SIDE OF THIS FORM FOR NONDISCRIMINATION STATEMENT ANO PRIVACY ACT STATEMENT                               RH-5051-2018
                     I
                         I




------------ ------------ ------------ --------- --- ·                                                                                                                    --~-
                                          Case 3:18-bk-04194-JAF                 Doc 165-4          Filed 04/07/21          Page 343 of 372


                                               COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT
                                                           Agents, Loss Adjusters and Policyholders

The following statements are made in accordance with the Privacy Act of 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the Federal Crop
Insurance Act (7 U.S.C. 1501-1524) or other Acts, and the regulations promulgated thereunder, to solicit the information requested on documents established by RMA or by
approved insurance providers (AIPs) that have been approved by the Federal Crop Insurance Corporation (FCIC) to deliver Federal crop insurance. The information is
necessary for AIPs and RMA to operate the Federal crop insurance program, determine program eligibility, conduct statistical analysis, and ensure program integrity. Information
provided herein may be furnished to other Federal, State, or local agencies, as required or permitted by law, law enforcement agencies, courts or adjudicative bodies, foreign
agencies, magistrate, administrative tribunal, AIPs contractors and cooperators, Comprehensive Information Management System (CIMS), congressional offices, or entities
under contract with RMA. For insurance agents, certain information may also be disclosed to the public to assist interested individuals in locating agents in a particular area.
Disclosure of the information requested in voluntary. However, failure to correctly report the requested information may result in the rejection of this document by the AIP or RMA
in accordance with the Standard Reinsurance Agreement between the AIP and FCIC, Federal regulations, or RMA-approved procedures and the denial of program eligibility or
benefits derived therefrom. Also, failure to provide true and correct information may result in civil suit or criminal prosecution and the assessment of penalties or pursuit of other
remedies.

                                                                        NONDISCRIMINATION STATEMENT

The U.S. Department of Agriculture (USDA) prohibits discrimination in all its programs and activities on the basis of race, color, national origin, age, disability, and where
applicable, sex, marital status, familial status, parental status, religion, sexual orientation, genetic information, political beliefs, reprisal, or because all or a part of an individual’s
income is derived from any public assistance program. (Not all prohibited bases apply to all programs.) Persons with disabilities who require alternative means for
communication of program information (Braille, large print, audiotape, etc.) should contact USDA's TARGET Center at (202) 720-2600 (voice and TDD).

To file a complaint of discrimination, write to: USDA, Director, Office of Civil Rights,1400 Independence Avenue, S.W., Washington, D.C. 20250-9410, or call (800) 795-3272
(voice) or (202) 720-6382 (TDD). USDA is an equal opportunity provider and employer.
                                                          Case 3:18-bk-04194-JAF                        Doc 165-4              Filed 04/07/21              Page 344 of 372
                                                                                          MPCI Claim Progress Report
                                                                                                       Crop Year: 2020




                           Serviced by RAIN AND HAIL L.L.C.
                                 SOUTHERN DIVISION
                                 1951 ROSEBUD ROAD
                               GRAYSON, GA 30017-1558



  Claim                Name                      Policy    Suspended                             Type                         Phone     Claim Date    CID Print        Adjusted        Received              Loss             1st Crop
                                                              Loss                                                                                      Date             Date            Date               Reserve           Reserve
20-005177 ONEIDA POTATO EXCHANGE          MP-0750018            N                              Unharvested                (715)272-1192 03/16/2020   05/01/2020       08/14/2020       08/14/2020          $ 178000
    Area Coord:                                Agency: PROGRESSIVE AG 7772-30                                             (701)277-9210
   Primary Adj: WILLIAM B BARKER                  Crop: Potatoes-APH
Adjuster Contact Date/Claim Status          Spoke With                                                                Appointment/Follow Up          Comment
03/19/2020(Afternoon): Called, No Answer    Policyholder(Phone)                                                       Adjuster within 4 days         Called and left message
03/19/2020(Afternoon): Going to Harvest     Policyholder(Phone)                                                       Adjuster within 30 days        Damage is minimal at this point, claim opened as a precaution. Further action may be needed later once pl
04/30/2020(Morning): Going to Harvest       Policyholder(Phone)                                                       Adjuster within 30 days
05/01/2020(Morning): Appraisal Needed       Left Message and Phone Number(Phone)                                      Adjuster within 30 days
05/05/2020(Morning): Going to Harvest       Farm Manager(Phone)                                                       Adjuster within 30 days        Took quality samples from Putnam County farms to grader in Hastings 5/5/20
06/04/2020(Afternoon): Going to Harvest     Farm Manager(In person)                                                   Adjuster within 30 days        Made farm visits on 5-5 and 6-4 to take appraisals and QA samples. Excess rain is rotting the crop in the fie
07/07/2020(Morning): Waiting on Documents   Farm Manager(In person)                                                   Adjuster within 30 days
08/12/2020(Morning): Waiting on Documents   Farm Manager(In person)                                                   Adjuster within 30 days
Comments: PH(3/16/20)-POTATOES Decreased stand count from excess moisture and humidity during early growing season




                                                                                                                                                                                                                                                              2020 63198158 INTERNAL_PROD
                                                                                                                     Page 1
                                                  Case 3:18-bk-04194-JAF                  Doc 165-4          Filed 04/07/21         Page 345 of 372
Date     : 08/20/2020                                                             AGRI GENERAL INSURANCE COMPANY                                                               Page:            1
State    : FLORIDA                                                                        CLAIM SUMMARY                                                                      Policy:    MP0750018
Crop Year: 2020                                                                                                                                                                Loss:    20-005177

                                                                                                                                                                              Crop:     PTATO
           Insured: ONEIDA POTATO EXCHANGE                                                                       Agency: PROGRESSIVE AG
                    PAUL SOWINSKI                                                                                        417 38TH ST SW STE A
                    5818 FIRE LN                                                                                         FARGO ND 58103-6508
                    RHINELANDER WI 54501
                                                                                                                               7772-30
Additional payees:
- none -



                                                                         ACRE                TOTAL                PROD                                                              AMOUNT 1ST CROP
CROP       UNIT   FARM   TOWN/RANGE/SEC   STAGE       ACRES     x        GUAR         =       GUAR       -     COUNTED      =      DEFICIENCY x PRICE x INTEREST = INDEMNITY      = PAYABLE RESERVE
PL 5.0     YD 20.0
PTATO      1.02     310 12S 29E 29            H       41.0            185.3     CWT        7,597.0 CWT        4,348.7    CWT        3,248.3      $12.25     0.500        19,896        $19,896
PL 8.0     YD 24.0
PTATO      2.00    1395 9S 27E 49             H       45.0            214.4     CWT        9,648.0 CWT        5,655.2    CWT        3,992.8      $12.25     0.500        24,456        $24,456
PL 3.0     YD 22.0
PTATO      3.04     389 13S 29E 35            H       51.7            185.3     CWT        9,580.0 CWT        5,641.5    CWT        3,938.5      $12.25     0.500        24,123        $24,123
PL 2.0     YD 11.0
PTATO      4.06     310 12S 29E 29 30         H      114.0            199.5     CWT       22,743.0 CWT       16,957.1    CWT        5,785.9      $12.25     1.000        70,877        $70,877
PL 4.0     YD 21.0
PTATO      4.09     396 12S 29E 33            H       28.0            229.5     CWT        6,426.0 CWT        2,717.6    CWT        3,708.4      $12.25     1.000        45,428        $45,428

                                                                                                                                                                              *   $184,780




                  COUNTY          ACRES      PRODUCTION        PAYMENT      CHECK         CHECK DATE       CLAIM AMT       LOSS CREDIT          CHECK AMT
  PTATO           FLAGLER         234.7        29,664.9       $160,324    3334173          8/20/2020     $184,780.00        $66,236.00        $118,544.00      LOSS AMOUNT                $184,780
  PTATO           PUTNAM           45.0         5,655.2        $24,456                                                                                         APPLIED TO PREMIUM          $66,236

  TOTAL                           279.7                       $184,780                                                                                         CURRENT CHECK #3334173 $118,544
                                                                                      CLAIM TOTAL ->     $184,780.00           $66,236.00     $118,544.00      * PAYEE’S SHARE AMOUNT



  AMOUNT REPORTED TO I.R.S.          $184,780.00
  UNDER SOCIAL SECURITY NUMBER         *****4830




                               Please enter the URL below to participate in a brief claim survey regarding this claim settlement. All responses will be kept confidential.
                                                                                https://www.rainhail.com/s/claimsurvey
                                                                Case 3:18-bk-04194-JAF                                           Doc 165-4                         Filed 04/07/21                             Page 346 of 372
Production Reporting
                                                                                                                                                                    Policy              MP-0750018                   IState j FLORIDA 9                 jDatel 11/22/2017      j Page 1 of 5          I      JS

    [:1
    ~~C,:.~t«tl.
                                            AGRI GENERAL INSURANCE COMPANY
                                                                           RAIN AND HAIL L.L.C.
                                                                                                                                                                    For


                                                                                                                                                                   1111
                                                                                                                                                                             2018        and succeeding years


                                                                                                                                                                           K~1~,.~~,rr.~·r,K~~1~~~~;,1
                                                                                                                                                                                                                                I
                                                                                                                                                                                                                                          SCAN: 80234629747746320012                                      2018

                              ApplicanUlnsured Information                                                                               Signature Authorization                                                                                      Agency/Agent Information
 ONEIDA POTATO EXCHANGE                                                                           I grant lhe person(s) listed below the authority to sgn any and all crop insurance OOcuments on my behalf. I       PROGRESSIVE AG
 PAUL SOWINSKI                                                                                    1.mclerntand that by authorizing such persons to sign OOC:uments on my behalf Iam legally OOUnd by all terms and   417 38TH ST SW STE A
 5818 FIRE LN                                                                                    iconditions of such documents and al the crnp insurance contract I also understand that granting the following      FARGO ND 58103-6508
 RHINELANDER WI 54501-0000                                                                        per,ool•I the au11""11y i, ,qi oo my bellall does nae ob11g1ne Iha! P""lfl(SI I> the lemlS and oonditllns mmi
                                                                                                 lcrop insurance contract I further understand that this authorization may be revoked by me at any ijme upon
                                                                                                                                                                                                                     mailto: LAUREL@PROGRESSIVEAG.COM
                                                                                                 written notial, signed and delivered to my Approved Insurance Provm.
                                                                                                  APPLICANT /INSURED AUTHORIZED REPRESENTATIVE


 Phone                          SSN I EIN I Ran             Person Type
                                                            1
                                                                             State of lncorp,                                                                                                                        Phone                              Agency Code
 715-272-1192                     iuu493Q        Limited Liabilitv Company         WI         SA: PAUL SOWINSKI                                                                                                      701-277-9210                       7772-30
 Other Changes:      IXl Add Signature Aulhorizaton             •Add/change/correct lnsured's authorized representative                     D Correct the spelling of lnsured's name                      •   Correct SBl's identification number
                     •   Remove Signature Authorization         •   Correct lnsured's identification number                                •   Change/correct lnsured's address                           •   Correct the spelling of SB!'s name



                                                       MPCI Production Reporting Form
                                                                                                                                                                                                                                             Unit
                                                                          Effective "Plan of 'Coverage              'Percentage of Price Election, Projected                      Practice/Type/Class            Options. Elections       Structure       HNew          'Designated
            Countv                         Name of Crop                  Crop Year Insurance    Level                 Price, Amount of Ins., or Prot. Factor                              etc.                   or Endorsements            Code         Producer          CounlV              Total Acres
 FLAGLER                            POTATOES                               2018         APH        A0.75                                    MKT                                   IRRIGATED GRPA               YA                           OU
                                                                     -                                                                                                -
                                    POTATOES                               2018         APH        A 0.75                                   MKT                                IRRIGATED GRPB                  YA                           OU

 ST.JOHNS                           POTATOES                               2018         APH        A 0.75                                   MKT                                                                YA                           OU                 p


                                                                                                                                                                              -

                                                                                                                                                                                                                                                                    .                 -    -

                                                                                                                                                                                                                                                                                      '



 REMARKS/OTHER:



 POLICY LOSS PAYEE AND ADDRESS

LOSS PAYABLE TO ME AND NO OTHERS
 S81 IN FORMATION - List all persons with a substantial beneficial       interest (10% or more) in the insured/applicant as defined ln the applicable policy provisions (include landlords or tenants insured under !he applicant). If none, state NONE. For spousal
                            insureds/aoolicants, indicate the spouse's name, identification number and identification number type. If individual insured/applicant is not married, state No Spouse.                                                                                                               C•




0
 SB I Request
    UPDATE
                I
                PAUL SOWINSKI
                                        Name                                I5818 FIRE LANE
                                                                                                      Complete Address                                                                  I            Telephone Number
                                                                                                                                                                                          715-272-1192
                                                                                                                                                                                                                                          Identification Number
                                                                                                                                                                                                                                                 ...... 8410
                                                                                                                                                                                                                                                                          ldenlification
                                                                                                                                                                                                                                                                          Number Type
                                                                                                                                                                                                                                                                              SSN
                                                                                                                                                                                                                                                                                               I   Person Type
                                                                                                                                                                                                                                                                                                Individual
0   REMOVE
                                                                             RHINELANDER WI 54501-0000


0   ADO



WEB COPY                                                                                                                       Production Reporting                                                                                                                            RH-5200-2018 {Rev.09-2017)
                                                                     Case 3:18-bk-04194-JAF                                      Doc 165-4                     Filed 04/07/21                         Page 347 of 372
                                                                                                                                                               Policy I         MP-0750018                ls1111el FLORIDA9                  IDe1e[11/2212017      I Page 2 of 5 I                JS
                                                     AGRI GENERAL INSURANCE COMPANY                                                                            For     2018      and succeeding~                  l ONEIDA POTATO EXCHANGE
                                                                             RAIN AND HAIL L.L.C.
                                                          MPCI Acreage and Production Reporting Form                                                           1111 ~i~~~!M'~l;'.1i'~1~ W,~'I                                 SCAN: 8023462 9747746320023                                       2018
Coun_ty_35 FLAGLER                  ---------+Cou\.L35 FLAGLER _ _ _ _ _ _ _ _ _ _Coun
                                                                                   ____.,ty_35 FLAGLER - - - - - - - - - + - C o u n t y 35 FLAGLER _ _ _ _ _ _ _ __
Crop     APH-POTATOES                                                        Crop           APH.POTATOES                                             Crop     APH-POTATOES                                                     Crop-APH-POTATOES
Practice IRRIGATED                                                           Practice IRRIGATED                                                      Practice IRRIGATED                                                        Practice IRRIGATED
~~                                                                           ~~                                                                      ~~                                                                        ~~
'Legal Description                                                           'Legal Descnption                                                       'Legal DescriplJon                                                        'Legal Descriptioo
FSN: 265                                                                     FSN: 265                                                                FSN: 297                                                                   FSN: 310
612S 29E                                                                     6 12S 29E                                                               2 12S 28E                                                                  29 12S 29E

Unit Description                                                      Unit 0escnpt,on FIELD 3                                                 Unit Description KINNEY 100 FRONT WEST BACK WES            Unit Oesctipfion KINNEY 105- BARN
lllSureds Share 0.500                  'Other persons sharing in crop tnsured"s Share 0.500                     'Other persons sharing II aop lnsured's Share 0.500      'Other persollS sharing in crop lnsured's Share 0.500      'Other persons sharing in crop
BOARDWALK FARMS                                                              JUUNGTON CREEK FARMS                                                    JULINGTON CREEK FARMS                                                     JULINGTON CREEK FARMS


Unit Number          BU 1.00           FSN           265 Yield No.       4.0 Un~ Number          OU 2.01        FSN          265 Yield No.       3.0 Unit Number         OU 2.02 YA       FSN          297 Y-ield No. 12.0 Unit Number             OU 2.03        FSN            310 Y-ield No.        6.0


   Crnp
   Year
   08
   09
               Total!'r01Wd1o11        >c,es
                                                            -
                                                        V'ieldOesaip!Or
                                                                               Crnp
                                                                               Year
                                                                               08
                                                                               09
                                                                                            TD!a1Pr0duclon
                                                                                                                -                    Yl!ldl
                                                                                                                                Yieldllesa,pu,I
                                                                                                                                                       Crop
                                                                                                                                                        Year
                                                                                                                                                        08
                                                                                                                                                        09
                                                                                                                                                                   Total Production       Aaes
                                                                                                                                                                                                                 Y<e!d/
                                                                                                                                                                                                            Yielo~r
                                                                                                                                                                                                                                 Crop
                                                                                                                                                                                                                                 Year
                                                                                                                                                                                                                                 08
                                                                                                                                                                                                                                 09
                                                                                                                                                                                                                                             Total Production      /JmJs
                                                                                                                                                                                                                                                                                           Y,eldl
                                                                                                                                                                                                                                                                                     Yield Descril]tor




   10                                                                          10                                                                       10                                                                       10
   11                                                                          11                                                                       11                                                                       11
   12                                                                          12                                                                       12                                                                       12
   13                                        0.00        246.0       T         13                                     0.00       228.0       T          13                                                                       13
                                                                                                                                                                                                                                                                                 '
   14                                        0.00        246,0       T         14               8100.00            20.00         405.0       A          14                   0.00                  0.00      328.0        L      14                    0.00              0.00        328.0         L
   15             22377 .00                50.40         444.0       A         15              17261.00            37.00         467.0       A          15                   0.00                  0.00      328.0        L      15                    0.00              0.00        328.0         L
   Ill              8618.40                22.80         378.0       A         16               5809.60            33.00         176.0       AL         16                   0.00                  0.00      328.0        L      16                    0.00              0.00        328.0         L
   17                          --            0.00             . z              17                          .          0.00            . z               17              1674.60               16.00          105. 0 P A L        17               8231. 80             40.00         206.0         AL




 ·-
  1...,                                                                                                                                                                                                                         Tw!
                                                                              Toial                                                                    T""'I
                                                                                                                                                                                                                                                                   """y""'

                                         -·p,-...
  y.,,                                                                                                                                                                                                                                                 1190.0                              328.0
                         1314.0        ProotV..i             329.0            y,.;,                  1276.0     ,.._Y.ol             319.0             Y•!d                  1089.0       FriorY.eJd             328.0
                                                                                                                                                                                                                                . ,...,.
                                                                                                                                                                                                                                Y•ij




                                                                                 --
                                       A,e-..id                               .. y~                             AwY.ol                                 • Year,.                           Avel"llld              272.0                                       4     ;,.,.y.,,               288.0
                              4                              329.0                                        4                          319.0                                            4
  ~~                      329.0                              329.0            •e:r                    319.0     Roa.,.               319.0             ,.~lffl                 272.0
                                                                                                                                                                                          _y...,                 272.0          ~~IM                     298.0     Ri111!Y...i             298.0




 --                                                                           ·-                                                                                                                                                -- -
                                       AootY!old             329.0                                                                   319.0                                                AWY""'                 295.0                                             -'opr\'lold             298.0
     T-Y,•ld                                                                     T-Yillll                                                                T-Yreld               246.0                                              T·V'ietl               246.0




                                       ---
                          246.0                                                                       228.0                                                                                                                                                                                                  ;;
                                                                                                                                                                                          p,.-                                                                                                               ij
                                                                                                                PIMolml                               'Re<Ol<I
  Tj!)il                                                                      lj!)il                                                                   lt,>e               2017 LOSS      .\tl.S                                T)'Pt                2017 LOSS                                               ~·

 ,.,.                                                                                                           """'
                                                                                                                ~'='                                  ~ilmed                              Uni~                                  P'•nled                            Uninsurable


 ~
                                       Actes.1'rod
                                       11,gftlloM
                                                                              ""'"'"'"""
                                                                              DM,P'_
                                                                              to-,,o,,11d
                                                                                                                11,g•~
                                                                                                                Acin
                                                                                                                                                      Arm
                                                                                                                                                      g::=,g
                                                                                                                                                                                          1u;;. .-
                                                                                                                                                                                          H~ORok
                                                                                                                                                                                          llcie,                                g:;=,g                             """'"""'"·
                                                                                                                                                                                                                                                                   ~RiSk
                                                                                                                                                                                                                                                                                                             J...
 ~~-
                                                                              Hif'Rl,;11:                                                             ff,gi,R<•                                                                 koghl!,Si\
                                                                                                                                                      ActliS C!ess                                                              AcrfiC1ils

Remari<s/Other:
                                                                              ""'"°""
                        SC 01102/!8 PR 02/ll/!8 PL 01/25/LB AR 03/lS/18 Remarks/Other:              SC Ol/02/18 PR 02/14118 Pl 01/251!8 !R 03115/18 Remarks/Other:           SC 01101118 PR 02114/18 Pl 02/15118 !R 03115/18 Remarks/Other.           SC 01101/18 PR 01/14/18 PL 01/15/lB !R 03/15118        -~~
Z, Zero Acres                                                               Z. Zero Acres                                                            60% YA Plug.17T:328                                                       L, Added Land, Simple Avg
                                                                                                                                                     Yield Adjustment                                                          ADDED LAND 2016
                                                                                                                                                     L. Added Land, Simple Avg
                                                                                                                                                     ADDED LAND 2017



WEB COPY                                                                                                                                                                                                                                                                               RH-5204-2016
                                                                   Case 3:18-bk-04194-JAF                                        Doc 165-4                         Filed 04/07/21                    Page 348 of 372
                                                                                                                                                                   Policy I MP-0750018       jStalaJ FLORIDA9            jDatejll/2212017                            I Page          3 of 5 I        JS
                                                  AGRI GENERAL INSURANCE COMPANY                                                                                   For 2018 and succeeding years       I ONEIDA POTATO EXCHANGE
                                                                   RAIN AND HAIL L.L.C.
                                                       MPCI Acreage and Production Reporting Form                                                                  1111WL~rirt:~~~.~~l~~~1~ 1.1"1I                              SCAN, 80234629747746330036                                         2018
Co_unty 35 FLAGLER ~----------+-C_o_un~t,._·_35 FLAGLER_ _ _ _ _ _ _ _ _ _-+_Co_u_n•~·i_35 FLAGLER~-----------+-Cc_u_•n_ti•_35 FLAGLER
Crop      APH-POTATOES                 Crop      APH-POTATOES                 Crop      APH-POTATOES                  Crop      APH-POTATOES
Practice IRRIGATED                     Practice IRRIGATED                     Practice IRRIGATED                      Practice IRRIGATED
Type      GRPB                         Type      GAPS                        Type       GRPA                          Type      GAPS
'Legal Descrip!Klll                    'Legal Description                     'Legal Description                      'Legal De11crip1ion
FSN: 171                               FSN: 201                                FSN: 265                                FSN:265
7 812S 29E                             9125 29E                                612S 29E                                612S 29E

Unit Description BAR D                                                     Unit Description BAR D                                                     Unit OeStription                                                            Unit Description FIELD HOME
lnsured's Share 1.000               'Other persons shanng in crop          lnsured's Share 1.000               'Other persons sharing in crop Insureds Shale 1.000                          'Other persons sharing ,n crop        lnsured's Share · 1.000    'Othef persons sllaring in crop



Un~ NIJmbel        OU 3.01          FSN           171 Yield No.        9.0 Unit Number           OU 3.01 YA    FSN            201 Yield No.       2.0 Un11 Numbe(          003,02           FSN          265 Yield No.        5.0 Unit Number       OU 3.03          FSN             265 Yield No.        1.0

   Crop
   Yur
   08
   09
              TOIIIPlodlldlan       Aael
                                                          Y!Oldl
                                                     YieldOetcfll)IOf
                                                                             Crop
                                                                             Year
                                                                              08
                                                                              09
                                                                                           Total Pioduc!ion    Acres
                                                                                                                                      Yield/
                                                                                                                                 Y,ek!Desaipl<>r
                                                                                                                                                        Crop
                                                                                                                                                        Yur
                                                                                                                                                        08
                                                                                                                                                        09
                                                                                                                                                                     Total l'loduellon      Acres
                                                                                                                                                                                                              Y,eldl
                                                                                                                                                                                                            Yield~
                                                                                                                                                                                                                                    Crop
                                                                                                                                                                                                                                    Year
                                                                                                                                                                                                                                    08
                                                                                                                                                                                                                                    09
                                                                                                                                                                                                                                              TOlalPloduc!iorl
                                                                                                                                                                                                                                                                     -                       y~
                                                                                                                                                                                                                                                                                        Yield Oe:,criptor




   10                                                                         10                                                                         10                                                                         10
   11                                                                        11                                                                         11                                                                          11
   12                                                                        12                                                                         12                                        0.00       228.0       T          12
   13                  0.00               0.00        328.0        L         13                                       0.00        246.0       1         13                                        0.00       ~28.0       T          13             36113.00            110.00            328.0        A
   14                  0.00               0.00       328.0         l         14                 7250.00            29.00          250.0       A         14                                        0.00       228.0       T          14             37400.00            110.00            340.0        A
   15                  o.oo               0.00       328.0         L         15                12974.00            30.60          424.0       A         15               11477.00               29.00        396.0       ,.         IS             16563.00              41.10           403.0        A
   16                  0.00               0.00       328.0         L         16                           .           o.oo             .      z         16                           .            0.00            . z               16             34209.00              90.50           378.0        A
   17         14, 27/p, ~              38.00        375,71,,                  17                2153.20            26.00           83.0PAL              17                           .            0.00            . z               17        ,~,5i!,1.,                 44.00        "?l7~. q A
                                    ,.._                                                                       .,..v..,
                                                                                                                  . .v.
  --
  ....
  Tool!



  s~
                                s
                                    p,,,,y41,1


                                    -Y411
                                                          326.0
                                                                            T<'al
                                                                            v...
                                                                            • v,...
                                                                            ,~      ...
                                                                                                     1003.0
                                                                                                           4
                                                                                                       251.0   RtaY411d
                                                                                                                                      292.0
                                                                                                                                      251.0
                                                                                                                                      251.0
                                                                                                                                                       vTolll...
                                                                                                                                                       •\'1111
                                                                                                                                                       • Pim
                                                                                                                                                           v~~
                                                                                                                                                                                1080.0
                                                                                                                                                                                     4
                                                                                                                                                                                 210.0
                                                                                                                                                                                            P,,,,Y,old

                                                                                                                                                                                            lotY,old


                                                                                                                                                                                            ,..,._
                                                                                                                                                                                            lltaY""'
                                                                                                                                                                                                                 270.0
                                                                                                                                                                                                                 270.0
                                                                                                                                                                                                                 270.0
                                                                                                                                                                                                                                   ··-
                                                                                                                                                                                                                                    ~a~:
                                                                                                                                                                                                                                   Totol

                                                                                                                                                                                                                                                                 5         -
                                                                                                                                                                                                                                                                     PllOrYlf!!.d

                                                                                                                                                                                                                                                                     ...
                                                                                                                                                                                                                                                                     Ralo'l\eld
                                                                                                                                                                                                                                                                                              362.0




 --                                 -u--
                                    AW'MI                                                                      AWY41d                 267,0



                                                                                                                                                       -- --                                                     270.0                                               Aj)jlr\li~



                                                                                                                                                                                                                                   -d
    T-Y4'11             246.0                                                   T-Yo!d                 246.0                                               T-Y<IOI               226.0                                               T-Y"'6              246.0

  ,,..                                                                      ,,,,.
                                                                            'R-.1
                                                                                                   2017LOSS    -od
                                                                                                               Aoos                                    ,,..
                                                                                                                                                                                            """'
                                                                                                                                                                                                                                   ,,,.                              f',ffi,\lod
                                                                                                                                                                                                                                                                     .\aH                                       I
                                    -
                                                                                                                                                                                                                                   r'!amed                           UninstJ<all[e
  """""                                                                     Pl-.l                              Urn"""3b!e


  g::=""
 H'Jl!IW
 Ac"tiC-atl
                                    kres.'P1Dd.
                                    H~RIM
                                                                            Actos

                                                                            g:=r\)
                                                                            Htgi\Rsk
                                                                            Ar;tt$ Cio111s:s
                                                                                                               llcte,.1'1od

                                                                                                               ~""
                                                                                                                                                       ""·
                                                                                                                                                       ~
                                                                                                                                                       H"I"~
                                                                                                                                                       AtteiC1•
                                                                                                                                                                                            Aues.fJIOd
                                                                                                                                                                                            HCJII Ra!k
                                                                                                                                                                                            """
                                                                                                                                                                                                                                   ;,,es
                                                                                                                                                                                                                                   CatP\1-"itng:
                                                                                                                                                                                                                                   to,,-
                                                                                                                                                                                                                                   Hg•Ri<k
                                                                                                                                                                                                                                   Acres Class
                                                                                                                                                                                                                                                                     lmd'rod

                                                                                                                                                                                                                                                                     ~Ri"'                                      i
                                                                                                                                                                                                                                                                                                                ~



                                                                                                                                                                                                                                                                                                                =
Ftemarlls/Other. !( Ol/01118 PR 02114118 Pl 01/15118 AR Ol/11116 Ftemarl<s/Other: SC 01101118 PR 01114118 Pl 01115118 AR 03115/18 Remarks/Other:                               SC Ol/02118 PR 01114118 Pl 01/15/lB AR 03/ll/lB Ftemari<s/Other:        SC 01101/18 PR 01114/18 Pl 01115118 AR 03/15/18 ~
13-16YLO 1312.0                                                  60% YA Plug, 17T=246                                             Z. Zero Acres                                                                                   13-16 YLD 1449.0
L Added Land. Simple Avg                                         Yield Adjustment
ADDED LAND 2017                                                  Z. Zero Acres



WEB COPY                                                                                                                                                                                                                                                                                  RH-5204-2016
                                                                        Case 3:18-bk-04194-JAF                                        Doc 165-4                  Filed 04/07/21                       Page 349 of 372
                                                                                                                                                                    Policy   I         MP-0750018        IS181al FLORIDA 9           IDatel 11/22/2017         I Page        4 of 5      I     JS
                                                  AGRI GENERAL INSURANCE COMPANY                                                                                    For      2018       and succeeding years       I ONEIDA POTATO EXCHANGE
                                                                            RAIN AND HAIL L.L.C.
                                                       MPCI Acreage and Production Reporting Form                                                                 11111~~;~\r.~~r~~~:t,l~\·~~,w~,,                          SCAN, 80234629747746330047                                       2018
 Coonty_35 FLAGLER _ _ _ _ _ _ _ _____.County 35 FLAGLER ---------+cCounty- FLAGLER~---------+County                                                                                                                                        FLAGLER _ _ _ _ _ _ _ __
 CIOp    APH-POTATOES                  Crop    APH-POTATOES             Crop     POTATOES        Crop                                                                                                                                       POTATOES
 Pmclice IRRIGATED                    Practice IRRIGATED                Practice IRRIGATED       Practice                                                                                                                                   IRRIGATED
~~                                                                          ~~                                                                           ~~                                                                  ~~
'legal DesoiptJOn                                                           'Legal Description                                                           'Legal Descripbon                                                   'legal Description
FSN: 297                                                                    FSN: 310
212S 28E                                                                    2912S 29E                                                                                        MASTER YIELD                                                             MASTER YIELD

Unit Description KINNEY 100 HOUSE                         Unit Description KINNEY 105 LESS                          lM!lt Description                                                                                        Unit Description
lnsured's Sha-e 1.000      'Other persons sharing in crop lnsured's Share 1.000      'Other persons sharing in crop lnsurecfs Share                                                           'Other persons sharing in aop lnsUte<l's Share                  'Other persons sharing in aop



Unit Number       OU 3.03 YA       FSN            297 Yield No. 10.0 Unit Number                OU3.04YA         FSN               310 YieldNo. 11.0 Unit Number                              FSN           YietdNo.         Unit Number                      FSN                 'l\eld No.

   Crop                                                        Y,eldl         Crop                                                         Yiellil         Crop                                                  VWIIJ/        CICP                                                   Yll!ldl
   Ye,,     Total Produclion       Aues              '(iel(l   Oescnp1or      Year        Total ProoU<tion       Aaes                 Yield Oesetiplor     Vear         To4al Producllon       ~           \'ioldDesa,pmr      Year        Toca! Produttian    Aclel!             Yatllescnplllf
   08                                                                         08                                                                          08                                                                  08
                                                                                                                                                                                                                                                                              I
   09                                                                         09                                                                          09                                                                  09
   10                                                                         10                                                                          10                                                                  10
   11                                                                         11                                                                          11                                                                  11
                                                                                                                                                                                                                                                                              I
   12                                                                         12                                                                          12                                                                  12
   13                                                                         13                                                                          13                                   0             228              13            36113,0           110.0                328
   14                 0.00                0.00       328.0              L     14                    0.00                0.00          328.0        L      14              8100.0             20.0            405              14            44650.0           139.0                321
   15                 0.00                0.00       328.0              L     15                    0.00                0.00          328.0        L      15              28738.0            66.0            435              15            51914.0           122.1                425
   16                 0.00                0.00       328.0              L     16                    0.00                0.00          328.0        L      16              5809.6             33.0            176              16            42827.4           113.3                378

                                                                                                                                                                                                             -     z..
                                                                                                                                                          -.
   17            3232.80                 30.00       108.0P AL                17                7336.20               48.00           153. 0 P A L        17                                o,oo                              17           53I "f'g8.8        242.0               2-z..J
  Tolol                                                                      T<QI
                                                                                                                                                          , .,                                 ,,.,.y,.                       ,.
                                                                                                                                                                                               --_,...
  Y,e/d               1092.0       PnorYie/d                   328.0         Y,lll                  1137.0       ProrY,eld                 328.0                              1244                                            Y~ld                             """Y,o:il
                                                                                                                                                                                                                              .,_

                                                                                                                                                                                                                                                               ---
  • Years                      4   hveY><ld                    273.0         ,.. Ye;att                      4   AwY4111                   284.0          •Y-                 4                MYeld                                              5            MYoMI

  -~::                 273.0       !lab!l'old                  273.0         '~::                     284.0      Rao,Y,eld                 284.0          • f>!!ktt
                                                                                                                                                            y..,              311                                                l¾!ill!
                                                                                                                                                                                                                              • Y.ol                           Raio-




 --                                --..                                                                          -                                        - -
                                                                                                                                                                                               ~y""'       311                                                                    ~ e.5' -
                                   /\wfae/d                    295.0                                             ApprY~ij                  295,0
    T--                246.0                                                    T-Y<eld               246.0                                                 T-'111111            228                                            l·YoMI           246

                   2017LOSS
                                                                             'Rerool
                                                                                                  2017LOSS       ""  .                                    ,,..                                 ,,_
                                                                                                                                                                                               ..,                            t:'"                             ~                                    ~
                                                                                                                                                                                                                                                                                                    ;:,;
  IIPf
                                   "'""                                      Ty..
                                   Un.....-                                  Plamed                              Ui'!=ins.urabfe                          Plailld
                                                                                                                                                                                                                              ......
                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                               =='                                  -=~
                                                                                                                                                            -
  ,c,.                             Ao0$1''06                                                                     Ac:..-                                   <lull

 g:=no                             HiQl'tR-llll                              """'
                                                                             0.ateP'Janh-FY,I                    HighR<k                                  _p...,~                              Hlghff..                       g:.=.;no                         ......
                                                                                                                                                                                                                                                               Higi, . . .
                                   ""'                                       c...~~ed                            Acre,                                    C<,n;lielld

 ~'ir~                                                                       HiQh-R~~
                                                                             At:fe6.C!ass
                                                                                                                                                          H~~
                                                                                                                                                          Ac?.n Cr.us.                                                        ~Rt~                                                                  ~

                                                                                                                                                                                                                                                                                                    ~




Reman<slQtner: st 01102118 PR 02114118 Pl 01115118 AR 03115118 Remarl<s/Olher. SC 01/01118 PR 01114/18 PL 01115118 AR 03/15118 Remarl<ll/Olher:                                                                             Remarks/Other.
                                                                                                                                                                                                                                                                                                    =
                                                                                                                                                                                                                                                                                                    ~
60% YA Plug,17T:328                                            60% YA Plug, 17T:328
Yield Adjustment                                               Yield Adjustment
L. Added land, Simple Avg                                      L, Added Land. Simple Avg
ADDED LAND 2017                                                ADDED LAND 2017



WEB COPY                                                                                                                                                                                                                                                                           RH-5204-2016
                                                                      Case 3:18-bk-04194-JAF                                           Doc 165-4                       Filed 04/07/21                          Page 350 of 372
                                                                                                                                                                        Policy   I         MP-0750018                       I
                                                                                                                                                                                                                    ]State FLORIDA 9                          ID•l•I 11/22/2017 I Page              5 of      5     I   JS
                                                   AGRI GENERAL INSURANCE COMPANY                                                                                       For      2018       and succeeding years                1ONEIDA POTATO EXCHANGE
                                                                                RAIN AND HAIL L.L.C.
                                       MPCI Appllcation/CancellationfTransfer/Policy Change/Reporting Form                                                                                                              'J,:,,:"'1l~i        SCAN: 80234629747746330058                                                 2018
CANCELLATION INFORMATION: I hereby request cancellation of my crop insurance policy for !he crop(s) and crop year shown on this cancellation I understand that if this form is nol executed on or before REASON FOR CANCELLATION: D Mutual Consenl                                                D lnsured's Request
!he cancellatIon dale tor-any-crop-year-hs1ed, the cancellabon oHnsurance·on s1.:1ch·crop(s) w1ll-not-become eHecb1Je·unl1l-\'he·tollow1ng-crnp·year,                                                                           •
                                                                                                                                                                                                         - -Deaffi, lncomDefence or Dissolution -otner                         •
 TRANSFER INFORMATION:                                                                                                                                                                            Part II: By submission of this form, we agree to provide crop insurance lo this applicant for lhe crop(s) and crop year
 Part I: I hereby request cancellation of my insurance policy wilh [Enter Ceding Al P's Name and Policy No.:] _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ for the                                         shown on this application unless this form is not executed on or before the established cancellation date for any of the
 crop(s) and crop year(s) shown on this application because I have applied for insurance with another Approved Insurance Provider. I undersland that if this form is not executed on              crop(s) shown, in which case insurance will be provided for such crop(s) for lhe following crop year.
 or before the established cancellation date for any crop listed, the cancellation of insurance on such crop(s) will not become effective until the following crop year.
 I hereby authorize and di reel the Ceding Approved Insurance Provider shown above to furnish any information relative to my insurance policy to the Assuming Approved Insurance                  Assuming AIP and Policy Issuing Company Code
 Provider specined under Part IL I understand that if coverage for any crop(s) is now lerminaled or would have subsequently terminated for delinquent debt had this transter not
 occurred, no coverage can be provided by the assuming Approved Insurance Provider.                                                                                                               Signature or AIP Representative Au1horized lo Accept Appllcabons                                           Date
 A) CONDITIONS OF ACCEPTANCE STATEMENT: This application is accepted and insurance                       C) USDA MULTIPLE BENEFIT CERTIFICATION STATEMENT: I understand that obtaining                               To File a Program Complaint: If you wish lo file a Civil Rights program complaint of discrimination,
 attaches in accordance with the policy unless: (1) The Federal Crop Insurance Corporation               mullIple Federal benefils for the same loss, such as a Noninsured Crop Disaster Assistance                  complete the USDA Program Discrimination Complaint Form, found online at https:/lwww.ascr.
 determines that, in accordance with the regulations, the risk is e):cessive; (2) any material fact is   Program (NAP) payment(s) and a Federal crop insurance indemnity, is prohibited by law. I certify            usda.gov/ad-3027-usda-program-discrimination-complaint-form, or at any USDA office, or call
 omitted, concealed or misrepresenled in this application or in the submission of this application:      that I have, or will disclose any other USDA benefit; including any NAP benefit, received for this          (866) 632-9992 to requesl the rorm. You may also write a letter containing all of the information
 (3) you have failed to provide complete and accurate information required by 1h·1s application: or      crop. Failure to disclose the receipt of mulliple Federal benefits, or failure to repay one of the          requested in the form. Send your completed complaml form or let1er by ma'il to the U.S. Department
 (4) the answer to any of the following questions is "yes," An answer of "yes" to these questions        mulliple Federal benefits such as eilher the NAP benefit or the Federal crop insurance indemnity            of Agriculture, Office of t17eAssislant Secretary for Civil Rights, 1400 Independence Avenue, S.W.,
 does nol automalically result in rejection of the application, For example, if you answer "yes· to      for 1he same crop, may result in my being disqualified from receiving Federal crop insurance                Wasti1ngton, D.C. 20250-9410, by fax (202) 690-7442 or email at program,intake@usda.gov.
 question (a) but your deb1 was discharged In bankruptcy, the application would not be reJec!ed.         benefits, as well as being ineligible for various programs administered by the Farm Service                         Persons with Disabilities: Individuals who are deaf, hard of hearing or have speect, disabilities
                                                                                                         Agency for up to five (5) years.                                                                                    and wish to file either an EEO or program complaint please contact USDA through the Federal
  Yes No
               (a) Are you now indebted, and the debt is delinquent, for insurance coverage under        Di ANTI-REBATING CERTIFICATION STATEMENT FOR APPLICANT/INSURED: I certify, Relay Service al (800) 877-8339 or (800) 845-6136 (in Spanish). Persons with •isabilities, who
   •     IX)
                   the Federal Crop Insurance Act?                                                       for the crop year indicated, that I have not directly or indirectly received, accepted, or been wish to file a program complaint, please see information above on how to contact the Department
                                                                                                         paid, offered, promised, or given any beneM, including money, goods, or services for which by mail directly or by email If you require alternative means of communication for program
   •     IX)   (b) Have you in the last nve years been convicted under federal or state law of
                   planting, cultivating, growing, producing, haNesting. or storing a conlrolled
                                                                                                         p"yrnonl ic ,,c,,,:,lly n,c,/'So, ,oh<'.ll<>, /'S,cr,r,,,nt, c,he,lomonf, r,roliii, nr ro..i,,rtinn nf prom.,,m, nr information (e.g., Braille, targe print, audiotape, etc,) pJease contact USOA's lAHGET Center a!
                                                                                                         any other valuable consideration, as an inducement to procure insurance or in exchange for (202) 720-2600 (voice and TDD).
                   substance?
                                                                                                         purchasing this insurance policy after i1 has been procured. I understand tha1 this prohibition G) COLLECTION OF INFORMATION AND DATA (PRIVACY ACT) STATEMENT: Agenls,
   •     IX)   (c) Have you ever had insurance coverage under the authority of the Federal Crop
                   Insurance Act terminated for violation of the terms of the contract or regulations,
                                                                                                         does not include paymenl of administrative fees, performance based discounts, and any other Loss Adjusters, and Policyholders: The following sta1ements are made in accordance with the
                                                                                                         payment approved by FCIC thal are authorized under sections 508(a)(9)(B) and 508(dl(3) or the Privacy Acl or 1974 (5 U.S.C. 552a): The Risk Management Agency (RMA) is authorized by the
                   or for Failure to pay your delinquent debt?                                           Federal Crop Insurance Act (Acll (7 U.S.C. §§ 1508(a)(9)(8) and 1508(d)(3)). I understand Iha! a Federal Crop Insurance Act (7 U.S.C. 1501-1524) or other Acls, and the regulations promulgated
   0     IX)   (d) Are you disqualified or debarred under the Federal Crop Insurance Act, the            false certification or failure to completely and accurately report any information on this form may thereunder, to solicit the information requested on documents established by RMA, or by
                   regulations of lhe FCIC, or the USDA?                                                 subject me, and any person with a subslantlal beneficial mlerest in me, to sanctions, including but approved insurance providers (AIPs), that 17ave been approved by the Federal Crop Insurance
   0     IX)   (e) Have you ever entered into an agreementwilh the FCIC or with the Department           nol limiled to, criminal and cIvII penalties and administrative sanctions In accordance with section Corporation (FCIC), to deliver Federal crop insurance. The information is necessary for AIPs
                   of Justice that you would refrain from participating in programs under the            515(h) or the Act (7 U.S,C. §1515(h)I and all other applicable federal statutes.                                     and RMA to operate the Federal crop insurance program, determine program eligibility, conduct
                   authority of the Federal Crop Insurance Act and that agreement is still effective?    E) ANTI-REBATING CERTIFICATION STATEMENT FOR AGENT: I certify, ror the crop year                            slat1st1cal analysis, and ensure program integrity. Information provided herein may be furnished
   •     IX)   (~ Do you have like insurance on any of the above crop(s)?                                indicated, that I have neither offered nor promised, directly or indirectly, any benefit, including          to other Federal. State, or local agencies, as required or permitted by law, law enforcemen1
                                                                                                                                                                                                                     agencies, cour1s or adjudicative bodies. foreign agencies, magistrate, administrative tribunal.
                                                                                                         money, goods, or services for which payment is usually made, rebate, discount. credit. reduction
 I understand that if coverage for any crop is currently terminated or would have subsequenUy            of premium, or any olher valuable consideration to tl7is person either as an inducement to procure          AIPs contractors and cooperators, Comprehensive Information Management System (CIMS),
 tenninated for indebtedness had this application been filed after the terminalion date, no              insurance or In exchange for obtaining insurance after it has been procured. I understand lhal              congressional offices, or entities under contract with RMA. For insurance agents, certsin
 coverage can be provided and I am ineligible for any benerrts under the Federal Crop Insurance          this prohibition does not include payment of administrative fees, performance based discounts,               information may also be disclosed lo the public to assist interested individuals in locatirig agents
 Act until the cause for termination is corrected.                                                       and any other payment approved by FCIC tha1 are authorized under sections 508(a)(9)(B) and                  in a particular area. Disclosure of the information requested is voluntary. However, failure to
                                                                                                         508(d)(-31 or the Federal Crop Insurance Act (Act) (7 U.S.C. §§ 1508(a)(91(B) and 1508(d)(3)).              correctly report the requested information may result in the rejection of this document by the AIP
We will notify you of rejection by depositing notification in the United States mail, postage paid,
                                                                                                         I understand that a false cer1ification or failure lo completely and accurately report any violation        or RMA in accordance wilh the Standard Reinsurance Agreemenl between the AIP and FCIC,
to the applicant's address. Unless rejected or the sales closing date has passed at the time                                                                                                                          Federal regulations, or RMA-approved procedures and the denial of program eligibility or benefits
                                                                                                         may subject me, and all agencies/companies I represent, to sanctions, including but not limited,
you signed this application, insurance shall be in effect for the crop(s) and crop years specified                                                                                                                   denved therefrom, Also, failure to provide true and correct information may result in civil suil or
                                                                                                         to criminal and Civil penailies and admimslralive sanctions in accordance with section 515(h) of
and shall continue for each succeeding crop year, unless otherwise specified in the policy, until
                                                                                                         lhe Act (7 USC §1515(h)) and all other applicable re •eral statutes.                                        crImInal prosecution and the assessment of penalties or pursuit ot olher remedies,
canceled, lenninated or voided. The insurance contract, which includes the accepted application,
is defined in the regulation published at 7 CFR chapter IV. No term or condition of the contract F) NONDISCRIMINATION STATEMENT                                                                                      H) NEW PRODUCER: I certify that I have not produced the insured crop in the county for
shall be waived or changed unless such waiver or change ls expressly allowed by the contract                                                                                                                         more than two APH crop years. I certify that I was not a member of another insured entity as
                                                                                                    Non-Discrimination Policy: The U.S. Depar1ment of Agriculture (USDA) prohibits discrimination                    a substantial beneficial in!eresl holder, which produced the insured crop in the counly for more
and is in writing.
                                                                                                    against its customers, employees, and applic.ants for employment on the bases of race, color, national           than two APH crop years, I certify Iha\ any substantial beneficial interest holders for the policy in
8) CERTIFICATION STATEMENT: I certify that lo the besl of my knowledge and belief all o1 origin, age, disability, sex, gender identity, religion. reprisal. and where applicable, political beliefs,                 which new producer status is requested. have not produced the insured crop in the county for                 ,..._
lhe infOfmation on this form is correct. I also understand that failure to report completely and marital status, familial or parental s1atus, se:i::ual orientation, or all or part of an individual's income        more !han twoAPH crop years, I understand lhat any mis-certification may result in recalculation             ""::!
accurately may result in sanctions under my policy, including bul not limited to voidance of the is derived from any public assistance program. or protected genetic information in employment or                    of my yield guarantees, premiums and any applicable loss paymen1s. The certification slalemenls               ~
policy. and in criminal or civil penalties (18 U.S.C §1006 and §1014; 7 U.S.C. §1506; 31 U.S.C. in any program or activity conducted or funded by lhe Department. (Nol all prohibited bases will                     contained in this paragraph apply to any crop(s)lcounty(ies) that have been marked as being a                ;:!.
§3729, §3730 and any olher applicable federal statutes).                                            apply lo all programs and/or employment activities.)
                                                                                                                                                                                                                     New Producer in the New Producer column of the application.                                                  :-:_:_g,

I certify that the information and answers on this applicalion are correct to my knowledge and belief;         I cerufy lhal I am responsible for establishing the approved APH yields that are used to calculate           PROMISSORY NOTE: On or before                                08/15/18                      the        --~
that none of the reasons for rejection in items 1 through 4 of the 'Conditions of Acceptance' apply; and       the production guarantees contained in this acreage report and that such approved APH yields                UndersiQned, in rons~tton of lhe Issuance of the poijcy shown above, hereby agrees to
that I am aware of and understand the requirements of the Collection of Information and Data (Privacy          are correct to the best of my knowledge I understand this form may be reviewed or audited, and              pay. at9LOO Northpa,11, Dnve, Suite 300_. Johnstoo, Iowa 50131, to the order of the Company            ~
Act), as well as all other provisions contained on this application. t personally guarantee payment of         that informalion inaccurately reported or failure to retain records to support information on this          lhe 1otal pramrum and appbcable admin1Slrc1!111e fees, all as allowed by law. The U11ders.igned        o...
1he \olal premium and any applicable administrative fees (premium nol applicable to CAT coverage).             form, may result in a r~mpulation of the appro ~d APH yield.                                                agrees to pay the maximum amount ol interest on lhe total unpaid prernll.l1TI aner such due            .n
                                                                                                                                                                                                                           dates plus reasooabie costs o1 oollect,on and atlomei fees, all "" allowed bi law as stated            ~-
                                                                                                                                              ,                                                                            in 7 CFR 457.8 and consents lo the Iowa Court Jurisd1c:bon and venue The Unders19ned
                                                                                                                                              1                                                                            aQll!OS and acknowledges that the Compani may deduct any and a! amounts owed under
                                                                                                                                                    ~                                                                      lh,s pol,c:y "' any other pokcy, whether "' rot due, hum any k>&s payable 10 you under
                                                                                                               ' '---'Agent's Pri:<: L / \                               ..-. ...~r--..-,_ode;;,;;----l-,th::-ls-::'pol-::,cy'--:-c:::-:::::-::::-::::--::::--::::-c:::-::-:-:-:::-:-:-:::-=--r--:r.-:-::-::--::=-:---:----:--::--1
                                                                                                               ....,.....,                                                                          '-'                    Native Sod: (IA, MN, MT, NE, ND, SD ONLY)               •
                                                                                                                                                                                                                                                                                   I HAVE ~ HAVE NOT broken nali\oe

                                                                                                                                      (_
                                                                                                                                               \.l) "                                               1
                                                                                                                                                                                                 -c) -
                                                                                                                                                                                                                           sod after February 7. 2014.1 unders!and thal i_f I till natIve~dkreage. l_w1U be assessed a
                                                                                 //-d7-dul7
                                                                                  Date
                                                                                                                                                , -o,r:,:_     .,, -
                                                                                                                             lnimi'cl1~r.irr;;:::c~--'-T-------'-''--ii
                                                                                                               Iicensed Agenrs Sig,091 .. ,..,
                                                                                                                                                                                           \ \

                                                                                                                                                                                                    Date
                                                                                                                                                                                                                I
                                                                                                                                                                                                                    1
                                                                                                                                                                                                                    ~
                                                                                                                                                                                                                           reduction In yield guarantee and premiumsubs1dy, lhesereduchansapplyrn thettopyearthat
                                                                                                                                                                                                                           my \olal native sod acreage tilled exceeds 5 acres In theeounty \cumulated across crops aruJ
                                                                                                                                                                                                                           crop years), and these reduction in benefits may be retroactive y applied within a crop year

WEB COPY                                                                                                  SEE REVERSE SIDE FOR ADDITIONAL TERMS AND CONDITIONS                                                                                                                            RH-5200-2018 (Rev.09-2017)
                                                                           Case 3:18-bk-04194-JAF                                          Doc 165-4                     Filed 04/07/21                     Page 351 of 372
        1 PERSON TYPE
        A.   Public Schools                                                           F.   Transfer of Rights to Indemnity (SBI only)                              P. Partnerships                                                      X.   Individual Operating as a Business
        B.   Trust-Bureau of Indian Affairs (BIA) and Indian Tribe Ventures           G.   Receiver or Liquidator                                                  R. Revocable Trust                                                   Y,   Limited Liability Company
        C.   Corporations                                                             H.   Public Agency SiateA.ocal Government                                    St. SpousalfMarried
        D.   Estates                                                                  I.   Individuals                                                             T.  Irrevocable Trusl
        E,   Non-Profit or Tax Exempt Organizations                                   J.   Joint Operations/Joint Ventures!Co-Ownerships                           U. Undivided Interest (CAT only)
-----
        ' Enter the spouse's information on the front of the 5200 form in lhe SBI Information section If nol married, state No SIX)use.
                                                                                                                                           ----------------------------------------------------
        For aN insured persons other than "S", list all persons or entities with 10 percent or more interest in the insured/applicant on the front of the 5200 form in the SBI Information section.

    2 LEGAL DESCRIPTION
    Sedion, township, range, other land identifier (e.g .• Spanish land grants, metes and bounds, etc.)
    3 NAIIE OF OTHER PERSONISI SHARING IN THE CROP
        If the landlord or tenant is insuring the others share on !his policy, include the landlord or tenant's name and the percent of share of the landlord or tenant listed.
    4 ACREAGE TYPE
    A. Insured (planted!                                                              E.    Insured - New breaking acreage insured by WA and the                        Insured- Total native sod acreage greater than five acres       R. Uninsurable due lo new breaking and the insured cannot
    B. Insured - Acreage emerging from an USDA program the inidal                          insured is able lo substantiate the acreage has previously been              insured by WA                                                      substantiate the acreage has previously been in production
         crop year                                                                         in production                                                           J.   Insured - Short rated acreage                                   S. Uninsurable due to total native sod acreage grealer than five
    C. Insured - New breaking acreage insured in accordance with the                  F.   Insured - New breaking acreage insured by WA and the                    K.   Insured - Late-planled acreage                                     aa-es and is not insured by SP or WA
         policy (i.e .. , 5 percent or less of insured acreage planted in the              insured is unable to substantiate the acreage has previously            L.   lnsured-UUF/Third Party damaged acreage                         T. Unreported acreage (within the same unit)
         unit) the initial crop year or insured under SP and the insured                   been in production                                                      M.   Prevented planting                                              U. Unreported units
        is able lo substantiate the acreage has previously been in                   G.    Insured - Total native sod acreage greater than five acres              N.   Uninsured                                                       V. Zero acreage report for unil
        production                                                                         insured under the terms of the po~cy                                    0.   Uninsurable                                                     W. Zero acreage report for county
    D. Insured - New breaking acreage insured in accordance with                     H.    Insured - Total native sod acreage greater than five acres              P.   Uninsurable due to 2nd crop provisions
        the policy or under SP and the insured is unable to substantiate                   insured under the terms of the SP                                       Q.   Uninsurable due lo new breaking and the insured substantiates
        the acreage has previously been in production                                                                                                                   the acreage has been in production
    5 RECORD TYPE
    A.       Harvested Production: Sold/Commercial Storage                           F.    Harvested Production: Livestock Feeding Reoords                         K.   Unharvested and Production Appraised by AIP (ARPI only)         z_ Zero Planted Acres
    R        Harvested Production: Farm Stored/Measured by Insured                   G.    Harvested Production: Field Harvesl Records                             L.   Unreported Production (ARPI only)
    C.       Harvested Production: Pick/Daily Sales Records                          H.    Harvested Production: Other                                             M.   Claim for Indemnity
    D.       Harvested Production: Automated Yield Monitoring System                 I.    UnhaNested and Destroyed (ARPI only)                                    N_   Appraisal (non-loss)
    E.       Harvested Production: Farm Stored/Measured by Authorized                J.    Unharvested and Put lo Another Use (ARPI only)                          0.   UUF or Third Party Damage
             Representalive

    6 INSURABILITY
    Indicate whether acreage and production being reported is from insurable, uninsurable, uninsurable cause of loss appraisal, uninsured acreage or from acreage on which a PP payment was reduced due to a second crop being planted.
    7 MULTI CROP YEAR REPORTING REASON
    Enter the applicable code(s} for the reason the insured is reporting a crop year other than the mos I recent APH crop year Insureds may certify production reports for crop years other than the most recent for various reasons, including:
    A. certification of crop years not previously certified;                    0. replacement of assigned yiek:I;                                       G. recertification for new actuarial offer;                                I.     other.
    B. correction;                                                              E. certification by new insured;                                         H. recertification for new unit strucb.Jre; or
    C, replacement of temporary yield;                                          F. certification using another producer's history for new acreage;
    If not applicable, leave blank.

    BSUPPLEMENTAL COVERAGE OPTION !SCOI ENDORSEMENT TERMS AND CONDIT)ONS
    In addilion to Section 38(2) of the Basic Provisions, I hereby elect this Supplemental Coverage Option Endorsement, and by this election I understand:
    A. I must have purchased a policy under the Commcn Crop Insurance Policy Basic Provisions and applicable Crop Provisions to elect this Endorsement and must also purchase this Endorsement with the same Approved Insurance Provider as my Common Crop Insurance Policy.
    B. I may elect coverage under lhis Endorsement and the Fann Service Agency's Agriculture Risk Coverage Program, but the same acreage of the crop cannot be covered under both programs.
    C. I may elect coverage under this Endorsement and Stacked Income Protection Plan for the upland cotton, but the same acreage cannot be insured under both.
    D, If at any time my Common Crop Insurance Policy for the crop is canceled or terminated, coverage under this endorsement is automatically canceled or terminated.
    E, That by electing this Endorsement, it will continue from year lo year unless I or you cancel or change my election by written notice on or before the cancellation date or my coverage is otherwise canceled or terminated under the terms of my policy.
    F. Separate Administrative Fees will be assessed for each crop insured under this Endorsement.
    ARC Coverage       • YES •      NO means if you elected the SCD Endorsement. do you alsc have ARC Coverage?

    9 STACKED INCOME PROTECTION PLAN (STAX) TERMS AND CONDITIONS
    I may not elect coverage under this plan of insurance on the same acres I elect coverage for the Supplemental Coverage Option (SCO) Endorsement if I participate in the SCO. I understand that by signing this application, the coverage under this plan of insurance will continue from year to
    year unless I or you cancel or change my election by written notice on or before the cancellation date or my coverage is otherwise canceled or terminated under lhe terms of my policy.
    A Coverage Level represents STAX Coverage Range
    B. Percentage of Price Election represents STAX Protection Faclor
    C. Designated County means when both SCO and STAX are elected for the same crop and county(tes), if land is added lo this operation after the Sales Closing Date and reported by lhe Acreage Reporting Date, such acreage will be covered by SCO or STAX as indicated in this column.
         If no designation is made, the acreage is covered by SCO.
    D. SCO Coverage          •YES      •
                                       NO means if you elected the STAX Policy, do you also have SCO Coverage for the same county(ies)? If Yes, identify by APH Database whether SCO or STAX applies by listing the Yield No.(s) and plan in the REMARKS/OTHER section of this form.
         Any acres insured by lhe companion policy thal are not designated for STAX coverage will be covered by SCO.




                                                                                                                                                                                                                                                                          RH-5200-2018 IRev.09-2017)
                                                       Case 3:18-bk-04194-JAF                               Doc 165-4                  Filed 04/07/21                  Page 352 of 372

     P'. ,du".tion Reporting
                                                                                                                                                                                                                                      I P,ge 1111 l



      ---
                                                                                                                                           F1olo:y           W-0750011      IS.•I R.ORIOA.                         IUMel 11,a-ai11                            AJS            ~




                                                 AGRI GENERAL INSURANCE COMPANY                                                    -
                                                                                                                                           For       20211   and ........ ,...      I
                                                                     RAJr., Ar.,O HAIL L.l.C. -
                                                                                                                                          Im GWwa':r,t,~·•~M                                          SCAN: 00354129406636210011                             2020

                                   ~ lnbrnaliat                                                         s,g,,..,,.Au1helnDIOI
                                                                                         ,_ .. ____ ,_......,.;.,;.;;lllf .. ..., _ _ _ ..,...,                                                                ~lrlan!IIIOI
       OIIBIA POTATO EXCHANGE                                                                                                                  PROGRESSIVE AG
                                                                                         ........ .,._,.... _.1, ...-                   .....-, • .,_..,._ ...
       P'IA.SCMNII
       lil18ARE LN
       IIHNLANDfR WI li450HJOOO
      ~ Number:            715-ffl-1192
                                                                                         ...--·--....
                                                                                         ------....- -,--1111.-11-..
                                                                                         i--,-..---io..,...,...._.__
                                                                                                  -                            -
                                                                                                                                               41138TH ST SW STE A


                                                                                                                                                                 ... .....
                                                                                         _,lllo_,,IOO!ll"' .. - -........ fWI_IO _ _ _ _ °'"'! FARGO ND 58103-6608
                                                                                                               -., . -., ..,                                                  mailto: Rl.GIPROGRESSIVEAG.COM
                                                                                                                                                                                     JOAMIPROGRESSIVEAG .COM



      -                                                                                                                                                                       -
                                                                                          ·- -          ~~--        ~




                                                                                         ..... C M l ' ~ M . I ' ~............


                                    SSH/EINI-             -        Type      S.ol~ ,..._                                                                                                                           ~ca
-     1,wn.1112                       "-':4830       Lirli!Wl.!#1Y.~_WI_                 ..., , ~ ~                                                                           101..zn.ao10
      O'lll8r Changes:     Ill Add 89>a""11 A -               • Mfdc..w=•--....,• ....... lf!JI            Ill C         •• Comlcl1ho                                  • COnac:1SBrs-••-
                           •- ... - -                         D   Gomicl-•--•umbef                                          ~mic1,,,..,...,.,_
                                                                                                                                      lp8llng ol nuiad• · -
                                                                                                                                                                       O Conect Ille spellw,g of sers name



                                                       MPCI Production Reporting Form
                                                                                                                                                                                                        .. ,.__-- ·~
                                                                              ---
                                                                                                                                                                                                                                                              'X"I
                                                                                                                                                                                                      s.u.u.
                 ea.,.,,                      NwMolCtao            r-,..
                                                                   Ellldlot ••Pll,t al   -c-.
                                                                                          lM
                                                                                                       .,.. ... ...,.o1PtaEledan. Plojedld
                                                                                                         Pnce, Amoo.tll of Ina., ar PIIII Factor
                                                                                                                                                      ~~

                                                                                                                                                                 *
                                                                                                                                                                            c,,iions, Elections
                                                                                                                                                                             orbdol_.                  Code        r...-                     TDIIIAatl
                                                                                                                                                                                                                                                              Zn
                                                                                                                                                                                                                                                             Aatl
     R.AGlEA                              POTATOES                  :I020       APH
                                                                                .....
                                                                                         A0.75                           UlT                          IAAIGA1iO GAPA
                                                                                                                                                             --
                                                                                                                                                                           YA¥C                         OIi
                                                                                                                                                                                                                    •
     l'UTNAM
                                          POTAlOEI

                                          POTAlOEI
                                                                    lOlO

                                                                    mo
                                                                                         AUi

                                                                                         AD.IO
                                                                                                                         11111
                                                                                                                         MIT
                                                                                                                                                     IRAIGATSIGll'I        YAJC

                                                                                                                                                                           YAJC
                                                                                                                                                                                                  .     OU
                                                                                                                                                                                                        OU           ,           •
     IT.JOHNI                             POTATOES                  211211
                                                                                """
                                                                                AfH      A0.11                           1111T                                             YAW:                         OU           ,
                                                                                                                                                                                                                                                                      i,
                                                                                                                                                                                                                                                                     s~


                                                                                                                                                                                                                                                                     I.
                                                                                                                                                                                                                                                                              I




                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                               '
                                                                                                                                                                                                                                                                     I
                                                                                                                                                                                                  I


     REMARKS/OTHER:
                                                                                                                                                                                                                                                                     ~       I
                                                                                                                                                                                                                                                                     a       I
     POLICY LOSS PAYEE AND ADDRESS
                                                                                                                                                                                                                                                                     i:II
    LOSS PAYABLE TO ME AND NO OTHERS                                                                                                                                                                                                                                         •·
     181 INFORMATION            ~:!r"°"- wtrh.:..-:=-'~::...~::!J~~ :::.-:.::..:,:_,~:~= :::'!L':...._:::-~a.;:,:~,,.__,_., .. _._.•--.--...._...., ......
                                                                                                                                                                                                                                                                     ..ijI
                                                                                                                                                                                                                                                                     ,'1,    I
     SIi Al,quNI
    [J_,.
                   I                        Name                     I11811 ARE LANE
                                                                                                     Cclmplala--                                             I       T~...,_,
                                                                                                                                                             71~212-1182
                                                                                                                                                                                                      ldribllon,...,.,
                                                                                                                                                                                                          - ...,o
                                                                                                                                                                                                                               ,,._r_.
                                                                                                                                                                                                                               ~


                                                                                                                                                                                                                                     ISN         ........
                                                                                                                                                                                                                                                 IPwllll\T'JIIII
                    'MA SOWINSIJ
                                                                      RINWlOEII WI li4801-GQGO
    •-
    •-                                                                                                                                                                                                                                                                       !
    lllflCOl'f                                                                                                Production Reporting                                                                                                                    RH-5200-2020
                                                   Case 3:18-bk-04194-JAF                   Doc 165-4           Filed 04/07/21                   Page 353 of 372




             POTATOQ     IRRIGATED    I   GRPB OU 203                  0.600 .AJUNGTON CREEK FARMS



             POTATOES    IRRIGATED        GRPB     vv ,vt                                               310        1--
                                                   Y•YC                1 CIOO                                                         lfl,IJI
                                                                                                                            _... _., .Zllll.~-      __  l ttAi
                                                                                                                                                    11111'           1-1JJDi
                                                                                                                                                           ..... ,. __  .. ..             10U0'.
                                                                                                                                                                                          .. ...         111.0'
                                                                                                                                                                                                          . ..    .          .. ..
                                                        IIJO 115111:                                  u,., o...,;p4,o,,, - V I N LE81         'l!ll ~ ~ - - -                         •   Noo,Cn,p   •   -Prao'1j,po/TMII O - -


                                          G~PB     r>u J 01                                                                              247.0
                                                   TA                  1.000                            311                              Jl1.0               II   17.1'    .-...00·        211.00        1111.0
                                                                                                                                                  . llll   ~'...-c..,;,..,,•-         D Plowe,..,!:: --Tv,olTMA 'ti              -s.,,,
             POTATOES   IIIIUGATED        GAPA OU J.01

                                                        .....          I aoo


                                                                                                      --""'·
                                                                                                        -          i   11/,al
                                                                                                                          . _j




_ _ _ _ __.P!Il~J'WI    IRRIGATED         GRPB OU JOI                  1000                             •              11/laj        I ;;;· A&~J3,ito, 'f: ~. ~ ~ ~ a - - + ; - - - 1 e - -........
                                                        a,. . .                                      unn    °"•"-• FFF 2011,.                     1Ill -          ~ -                 •   -Cmp       •-       Pmdl',,.m,IA   •   Moa 11en,
                                                                                                     Rfl11it1!1(s L. Addiad Lard. . . . . A ~ D lAND 21.JUI

             POTATOES   IIRRIGATED        6RPB: OU 4.UO                l.0110                         1m
                                               '
            -'t.1911~      101'"'1'nfAM                 ••:111                                       UnO~




               ...
                                                                                                                                                                                             -•


                                                                                                                                                                                      n-c..,. n--"'°"""                      n-..., 1,~
                                                                                                     \Jn/10..-n                                   •-~----·                            •   -en,p      •   -"'-:IT,...rM,11    • -Ser, l        ~
            t----------------------------------------:--1____!___i___;______.J~                      R.;n,M.-1:                                                                                                                                ..




                                                                                                     •.In,,.,..,,_,.                              •-~---                              •   -Owoc>     •   -""'i:ITypoll'MA    •--.             ~
            1--------------------..;_..;_____________________J!!I!'l                                 R.-.~••                                                                                                                                 J\


 ",   ___   f--                                                                                                                                                                                                                              ......
                                                                                                                                                                                                                                             ~




            WEB COPY                                                                                                                                                                                                    RH-5205·2019
                                     Case 3:18-bk-04194-JAF                   Doc 165-4          Filed 04/07/21          Page 354 of 372


                                                                                                                                                                             Page 3 of 3        A.JI
                                AGRI GENERAL INSURANCE COMPANY
                                                 RAIN AND HAIL L.L.C.
                        MPCI Appllcatlon/Ca,,c..aflon/TraMfwrll'ollcy Change/Repo,tlng Form                                                  SCAN:     00354129406636220035                    .2020
  CANCEUATIOI IIIFORMATION: , ....by ,.quoll-olm,c,op-.... polcyb1"' c:rop(II .-dc,op,--on ----•-hl~tu-iolllll....Sonor bllln
  .. _ _ lorqcnp,-,_ . . _                    .. _,_,_....,.,, ..... _ _ ...,.,._,,_,.._
                                                                                                                                     -      FOR CAIICQiAJlON;   Cl   .....,eon-. a kanda...,...
                                                                                                                                     Q.~-IClll...a l l l ~ IJQ!Mr._.._ _ _ _ _ _~
  ru.FEII__,.,                                                                                                       1'1111: . , _..____ ..,.. .. ...,. _ _ .. - _ _ . . . ""IICII ... _ , .


  .........                       __
  ... , ,......,...,...........,"'"" __ palt:y.,~Cn,gNl"I----~--
             _.,......._..,"" .,._.,_..,_..,..                          . ,.._......................    ~       - Ill' .. _,.. . .....,....,_ ..IDnnllrm!-CIIG_ .. _ _ _ lar. .d ..
  CIOll(llandOClf-'1)-onlHIIIJlilCalao_l_l!Jlllldlor...-•---..---•-... rllllblllllll-OII 011P111-.•---w1•.......,.•-C11111111• .. -.-,_
  , _ , ... _ _ _ . . C a l n g ~ - ........ - -.. - . , _ _ _ .,.., _
                                                                                                           ,...
                                                                                          _ , . , . .- . , . , _ _
  ,,.__,_,_l'lrl •. 1 - l l l l l _ l o r _ , , " " I I I O l l l - - « - -. . . . . . -lor-.-doltl ..... 1111.--111
                                                                                                                          __,.,.,..,Paiiiy .... Caiiiio,Coiio
  -.110-. .... .....-.... ....-a.....--"--




WEB COPY                                                        SEE REVERSE SIDE FOR ADDITIONAL TERMS ANO CONOmONS                                                                     RH-5200-2020
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 355 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 356 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 357 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 358 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 359 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 360 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 361 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 362 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 363 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 364 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 365 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 366 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 367 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 368 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 369 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 370 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 371 of 372
Case 3:18-bk-04194-JAF   Doc 165-4   Filed 04/07/21   Page 372 of 372
